Exhibit 10.1

[EXECUTION VERSION]

 

 

 

CREDIT AGREEMENT

Dated as of May 5, 2015

among

TRINSEO HOLDING S.À R.L.,

as Holdings,

TRINSEO MATERIALS S.À R.L.,

as Intermediate Holdings,

TRINSEO MATERIALS OPERATING S.C.A.,

as the Lead Borrower,

TRINSEO MATERIALS FINANCE, INC.,

as the Co-Borrower,

THE GUARANTORS PARTY HERETO FROM TIME TO TIME,

THE LENDERS PARTY HERETO FROM TIME TO TIME,

DEUTSCHE BANK AG NEW YORK BRANCH,

as Administrative Agent, Collateral Agent, L/C Issuer and Swing Line Lender

and

CITIGROUP GLOBAL MARKETS INC.

as

Syndication Agent

 

 

 

CITIGROUP GLOBAL MARKETS INC.,

DEUTSCHE BANK SECURITIES INC.,

BARCLAYS BANK PLC

HSBC SECURITIES (USA) INC.,

GOLDMAN SACHS BANK USA,

MIZUHO BANK, LTD.,

SUMITOMO MITSUI BANKING CORPORATION,

and

THE BANK OF NOVA SCOTIA

as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

Table of Contents

 

          Page  

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

     2   

Section 1.01

  

Defined Terms

     2   

Section 1.02

  

Luxembourg Terms

     62   

Section 1.03

  

[Reserved]

     62   

Section 1.04

  

Other Interpretive Provisions

     62   

Section 1.05

  

Accounting Terms

     63   

Section 1.06

  

Rounding

     63   

Section 1.07

  

References to Agreements, Laws, Etc

     63   

Section 1.08

  

Times of Day

     63   

Section 1.09

  

Timing of Payment of Performance

     63   

Section 1.10

  

Pro Forma Calculations

     63   

Section 1.11

  

Currency Equivalents

     66   

Section 1.12

  

Exchange Rate

     66   

Section 1.13

  

Additional Alternative Currencies

     66   

ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS

     67   

Section 2.01

  

The Loans

     67   

Section 2.02

  

Borrowings, Conversions and Continuations of Loans

     67   

Section 2.03

  

Letters of Credit

     69   

Section 2.04

  

Swing Line Loans

     78   

Section 2.05

  

Prepayments

     81   

Section 2.06

  

Termination or Reduction of Commitments

     85   

Section 2.07

  

Repayment of Loans

     86   

Section 2.08

  

Interest

     86   

Section 2.09

  

Fees

     87   

Section 2.10

  

Computation of Interest and Fees

     88   

Section 2.11

  

Evidence of Indebtedness

     88   

Section 2.12

  

Payments Generally

     89   

Section 2.13

  

Sharing of Payments

     91   

Section 2.14

  

Reverse Dutch Auction Repurchases

     92   

Section 2.15

  

Open Market Purchases

     93   

Section 2.16

  

Incremental Credit Extensions

     94   

Section 2.17

  

Refinancing Amendments

     101   

Section 2.18

  

Extensions of Term Loans and Revolving Credit Commitments

     107   

Section 2.19

  

Defaulting Lenders

     111   

Section 2.20

  

Borrower Obligations Joint and Several

     113   

ARTICLE III TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

     114   

Section 3.01

  

Taxes

     114   

Section 3.02

  

Illegality

     117   

Section 3.03

  

Inability to Determine Rates

     118   

Section 3.04

  

Increased Cost and Reduced Return; Capital Adequacy; Reserves on LIBO Rate Loans

     118   

Section 3.05

  

Funding Losses

     119   

Section 3.06

  

Matters Applicable to All Requests for Compensation

     120   

Section 3.07

  

Replacement of Lenders under Certain Circumstances

     120   

Section 3.08

  

Survival

     122   

 

(i)



--------------------------------------------------------------------------------

ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

  122   

Section 4.01

First Credit Event

  122   

Section 4.02

All Credit Events

  124   

ARTICLE V REPRESENTATIONS AND WARRANTIES

  125   

Section 5.01

Existence, Qualification and Power; Compliance with Laws

  125   

Section 5.02

Authorization; No Contravention

  125   

Section 5.03

Governmental Authorization; Other Consents

  125   

Section 5.04

Binding Effect

  126   

Section 5.05

Financial Statements; No Material Adverse Effect

  126   

Section 5.06

Litigation

  127   

Section 5.07

Ownership of Property; Liens

  127   

Section 5.08

Environmental Matters

  127   

Section 5.09

Taxes

  128   

Section 5.10

ERISA Compliance

  128   

Section 5.11

Subsidiaries; Equity Interests

  128   

Section 5.12

Margin Regulations; Investment Company Act

  129   

Section 5.13

Disclosure

  129   

Section 5.14

Labor Matters

  129   

Section 5.15

Intellectual Property; Licenses, Etc.

  129   

Section 5.16

Solvency

  130   

Section 5.17

Subordination of Junior Financing

  130   

Section 5.18

Collateral Documents; Valid Liens

  130   

Section 5.19

Centre of Main Interest

  130   

Section 5.20

Pensions Act

  130   

Section 5.21

Commercial Benefit

  130   

Section 5.22

USA Patriot Act, Anti-Corruption Laws, Anti-Money Laundering Laws and Sanctions

  130   

Section 5.23

Luxembourg Specific Representations

  131   

ARTICLE VI AFFIRMATIVE COVENANTS

  131   

Section 6.01

Financial Statements

  131   

Section 6.02

Certificates; Other Information

  133   

Section 6.03

Notices

  134   

Section 6.04

Payment of Taxes

  134   

Section 6.05

Preservation of Existence, Etc.

  134   

Section 6.06

Maintenance of Properties

  135   

Section 6.07

Maintenance of Insurance

  135   

Section 6.08

Compliance with Laws

  135   

Section 6.09

Books and Records

  136   

Section 6.10

Inspection Rights

  136   

Section 6.11

Additional Collateral; Additional Guarantors

  136   

Section 6.12

Compliance with Environmental Laws

  143   

Section 6.13

[Reserved]

  143   

Section 6.14

Further Assurances

  143   

Section 6.15

Designation of Subsidiaries

  144   

Section 6.16

Corporate Rating

  144   

Section 6.17

Use of Proceeds

  144   

Section 6.18

Post-Closing Actions

  144   

 

(ii)



--------------------------------------------------------------------------------

ARTICLE VII NEGATIVE COVENANTS

  144   

Section 7.01

Liens

  145   

Section 7.02

[Reserved]

  149   

Section 7.03

Indebtedness

  149   

Section 7.04

Fundamental Changes

  153   

Section 7.05

Dispositions

  154   

Section 7.06

Restricted Payments

  156   

Section 7.07

Change in Nature of Business

  160   

Section 7.08

Transactions with Affiliates

  160   

Section 7.09

Burdensome Agreements

  161   

Section 7.10

[Reserved]

  162   

Section 7.11

Financial Covenant

  162   

Section 7.12

Accounting Changes

  163   

Section 7.13

Prepayments, Etc. of Indebtedness

  163   

Section 7.14

Permitted Activities

  164   

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES

  164   

Section 8.01

Events of Default

  164   

Section 8.02

Remedies Upon Event of Default

  167   

Section 8.03

Application of Funds

  167   

Section 8.04

Lead Borrower’s Right to Cure

  168   

ARTICLE IX ADMINISTRATIVE AGENT AND OTHER AGENTS

  169   

Section 9.01

Appointment and Authorization of Agents

  169   

Section 9.02

Delegation of Duties

  172   

Section 9.03

Liability of Agents

  173   

Section 9.04

Reliance by Agents

  173   

Section 9.05

Notice of Default

  173   

Section 9.06

Credit Decision; Disclosure of Information by Agents

  174   

Section 9.07

Indemnification of Agents

  174   

Section 9.08

Agents in their Individual Capacities

  175   

Section 9.09

Successor Agents

  175   

Section 9.10

Administrative Agent May File Proofs of Claim

  176   

Section 9.11

Collateral and Guaranty Matters

  177   

Section 9.12

Other Agents; Arrangers and Managers

  178   

Section 9.13

Appointment of Supplemental Agents

  178   

Section 9.14

[Reserved]

  178   

Section 9.15

Parallel Debt owed to Collateral Agent

  179   

ARTICLE X MISCELLANEOUS

  179   

Section 10.01

Amendments, Etc.

  179   

Section 10.02

Notices and Other Communications; Facsimile Copies

  183   

Section 10.03

No Waiver; Cumulative Remedies

  184   

Section 10.04

Attorney Costs and Expenses

  184   

Section 10.05

Indemnification

  185   

Section 10.06

Payments Set Aside

  186   

Section 10.07

Successors and Assigns

  186   

Section 10.08

Confidentiality

  193   

Section 10.09

Setoff

  194   

Section 10.10

Interest Rate Limitation

  194   

Section 10.11

Counterparts

  194   

 

(iii)



--------------------------------------------------------------------------------

Section 10.12

Integration

  194   

Section 10.13

Survival of Representations and Warranties

  195   

Section 10.14

Severability

  195   

Section 10.15

GOVERNING LAW

  195   

Section 10.16

WAIVER OF RIGHT TO TRIAL BY JURY

  196   

Section 10.17

Binding Effect

  197   

Section 10.18

USA Patriot Act

  197   

Section 10.19

No Advisory or Fiduciary Responsibility

  197   

Section 10.20

Judgment Currency

  198   

Section 10.21

Certain Undertakings with Respect to any Securitization Subsidiary

  198   

Section 10.22

INTERCREDITOR AGREEMENTS

  199   

ARTICLE XI GUARANTEE

  200   

Section 11.01

The Guarantee

  200   

Section 11.02

Obligations Unconditional

  200   

Section 11.03

Reinstatement

  201   

Section 11.04

Subrogation; Subordination

  201   

Section 11.05

Remedies

  201   

Section 11.06

Instrument for the Payment of Money

  202   

Section 11.07

Continuing Guarantee

  202   

Section 11.08

General Limitation on Guarantee Obligations

  202   

Section 11.09

Specific Limitation for Swiss Guarantors

  202   

Section 11.10

Specific Limitation for German Guarantors

  203   

Section 11.11

Specific Limitation for Hong Kong Guarantors

  206   

Section 11.12

Specific Limitation for and in respect of Singapore Guarantors

  206   

Section 11.13

Specific Limitation for Luxembourg Guarantors

  207   

Section 11.14

Specific Limitation for Irish Guarantors

  208   

Section 11.15

Release of Guarantors

  208   

Section 11.16

Right of Contribution

  209   

Section 11.17

Keepwell

  209   

Section 11.18

Certain Dutch Guarantors

  209   

 

(iv)



--------------------------------------------------------------------------------

SCHEDULES Schedule 1.01A —   Commitments Schedule 1.01B —   Existing Letters of
Credit Schedule 1.01D —   Unrestricted Subsidiaries Schedule 1.01E —   Existing
Investments Schedule 2.14 —   Reverse Dutch Auction Procedures Schedule 4.01(b)
—   Other Collateral Documents Schedule 5.07 —   Ownership of Property Schedule
5.08(a) —   Environmental Matters Schedule 5.11 —   Subsidiaries; Equity
Interests Schedule 6.18 —   Post-Closing Actions Schedule 7.01(b) —   Existing
Liens Schedule 7.03(b) —   Existing Indebtedness Schedule 7.08 —   Transactions
with Affiliates Schedule 7.09 —   Certain Contractual Obligations Schedule 10.02
—   Notices and Other Communcations EXHIBITS Form of Exhibit A —   Committed
Loan Notice Exhibit B —   Swing Line Loan Notice Exhibit C-1 —   Term Note
Exhibit C-2 —   Revolving Credit Note Exhibit C-3 —   Swing Line Note Exhibit D
—   Compliance Certificate Exhibit E-1 —   Assignment and Assumption
(Non-Affiliated Lender) Exhibit E-2 —   Assignment and Assumption (Affiliated
Lender) Exhibit F —   Pledge and Security Agreement Exhibit G —   Global
Intercompany Note Exhibit H —   Guarantor Joinder Exhibit I —   Solvency
Certificate Exhibit J —   Request for L/C Issuance Exhibit K —   First Lien
Intercreditor Agreement Exhibit L —   Second Lien Intercreditor Agreement

 

(v)



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (this “Agreement”) is entered into as of May 5, 2015,
among TRINSEO HOLDING S.À R.L., a private limited liability company (société à
responsabilité limitée), organized and established under the laws of the Grand
Duchy of Luxembourg, having its registered office at 4, rue Lou Hemmer, L-1748
Luxembourg-Findel, Grand Duchy of Luxembourg, registered with the Luxembourg
Register of Commerce and Companies (“RCS”) under number B 153582 and having at
the date hereof a share capital of $162,815,834.12 (“Holdings”), TRINSEO
MATERIALS S.À R.L., a private limited liability company (société à
responsabilité limitée), organized and established under the laws of the Grand
Duchy of Luxembourg, having its registered office at 4, rue Lou Hemmer, L-1748
Luxembourg-Findel, Grand Duchy of Luxembourg, registered with the RCS under
number B 162639 and having at the date hereof a share capital of $23,517,398.72
(“Intermediate Holdings”), TRINSEO MATERIALS OPERATING S.C.A., a partnership
limited by shares (societe en commandite par actions) organized and established
under the laws of the Grand Duchy of Luxembourg, having its registered office at
4, rue Lou Hemmer, L-178 Luxembourg-Findel, registered with the RCS under number
B153586 (the “Lead Borrower”), acting by its general partner, Intermediate
Holdings, TRINSEO MATERIALS FINANCE, INC., a Delaware corporation (the
“Co-Borrower”, together with the Lead Borrower, the “Borrowers” and each, a
“Borrower”) the Guarantors party hereto from time to time, the Lenders party
hereto from time to time (collectively, the “Lenders” and individually, a
“Lender”), DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent, Collateral
Agent, L/C Issuer and Swing Line Lender and CITIGROUP GLOBAL MARKETS INC., as
Syndication Agent.

PRELIMINARY STATEMENTS

The Borrowers have requested that the Lenders extend credit to the Borrowers in
the form of (i) Term B Loans (as this and other capitalized terms used in these
preliminary statements are defined in Section 1.01 below) on the Closing Date in
an aggregate principal amount of $500,000,000 and (ii) Revolving Credit
Commitments in an aggregate principal amount of $325,000,000. The Revolving
Credit Commitments permit the making of Revolving Credit Loans, Swing Line Loans
and the issuance of Letters of Credit from time to time.

The proceeds of the Term B Loans, together with the proceeds of the Senior
Notes, will be used by the Borrowers to (i) repay in full all indebtedness
outstanding under the Credit Agreement, dated as of June 17, 2010, among the
Lead Borrower, Deutsche Bank AG New York Branch, as administrative agent, and
each lender from time to time party thereto (as amended, supplemented or
modified from time to time in accordance with the terms thereof prior to the
date hereof, and including all annexes and schedules thereto, the “Existing
Credit Agreement”) and terminate and release all commitments, security interests
and guarantees in connection therewith, it being understood that any letters of
credit, bank guarantees and similar accommodations outstanding under the
Existing Credit Agreement may remain outstanding to the extent continued under
this Agreement as Existing Letters of Credit or otherwise cash collateralized or
backstopped by one or more Letters of Credit issued on the Closing Date,
(ii) either (x) redeem or repay in full all of the outstanding 8.750% Senior
Secured Notes due 2019, issued under the Indenture (the “Existing Secured Notes
Indenture”), dated as of January 29, 2013, by and among the Lead Borrower, the
Co-Borrower and Wilmington Trust, National Association, as trustee and
collateral agent, as amended or supplemented from time to time in accordance
with the terms thereof prior to the date hereof (the “Existing Secured Notes”)
or (y) provide notice for the redemption or repayment of all of the Existing
Secured Notes and deposit proceeds sufficient to redeem or repay in full the
Existing Secured Notes (including any accrued and unpaid interest thereon and
premium related thereto) with such trustee to satisfy and discharge the Existing
Secured Notes Indenture, and, in each case terminate and release all
commitments, security interests and guarantees in respect thereof (the actions
under clauses (i) and (ii) above, the “Refinancing”) and (iii) pay the
Transaction Expenses in connection with the foregoing.



--------------------------------------------------------------------------------

The applicable Lenders are willing to lend and the L/C Issuer is willing to
issue Letters of Credit, in each case, on the terms and subject to the
conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:

“ACRA” means the Accounting and Corporate Regulatory Authority of Singapore.

“Additional Lender” means any Person that is not an existing Lender and has
agreed to provide Incremental Commitments pursuant to Section 2.16 or
Refinancing Commitments pursuant to Section 2.17.

“Administrative Agent” means DBNY, in its capacity as administrative agent under
any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and
account as set forth on Schedule 10.02, or such other address or account as the
Administrative Agent may from time to time notify the Lead Borrower and the
Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Affiliated Lender” means, a Lender that is the Sponsor or any Affiliate thereof
(other than the Holdcos, the Borrowers or any of the respective Subsidiaries of
the foregoing, any Bona Fide Debt Fund or any natural person).

“Agent-Related Persons” means the Agents, together with their respective
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of such Persons and Affiliates.

“Agents” means, collectively, the Administrative Agent, the Collateral Agent and
the Supplemental Agents (if any).

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Credit Agreement, as the same may be amended,
supplemented or otherwise modified from time to time.

“AHYDO Payment” means a payment in respect of Indebtedness in an amount
sufficient to ensure that such Indebtedness will not be an “applicable high
yield discount obligation” within the meaning of Section 163(i)(1) of the Code.

“Alternative Currency” means Euros, Pounds Sterling and each other currency that
is approved in accordance with Section 1.13.

 

2



--------------------------------------------------------------------------------

“All-In Yield” means, as to any Indebtedness, the yield thereof, whether in the
form of interest rate, margin, OID, upfront fees, a LIBO Rate or Base Rate
floor, or otherwise, in each case, incurred or payable by the applicable
Borrower generally to all lenders of such Indebtedness; provided that OID and
upfront fees shall be equated to interest rate assuming a 4-year average life to
maturity on a straight line basis (e.g. 100 basis points of original issue
discount equals 25 basis points of interest rate margin); and provided, further,
that “All-In Yield” shall not include amendment fees, arrangement fees,
structuring fees, ticking fees, unused line fees, commitment fees, underwriting
fees and other similar fees not paid generally to all lenders in the primary
syndication of such Indebtedness.

“Annual Financial Statements” means the audited consolidated balance sheets and
related statements of comprehensive income, shareholders’ equity and cash flows
of Topco and its Subsidiaries for the fiscal years ended December 31, 2014 and
December 31, 2013.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction from time to time concerning or relating to bribery or corruption
applicable to Holdings or its Subsidiaries by virtue of such Person being
organized or operating in such jurisdiction.

“Applicable ECF Percentage” means, for any fiscal year of the Lead Borrower
(commencing with the fiscal year beginning on January 1, 2016), (a) 50% if the
First Lien Net Leverage Ratio as of the last day of such fiscal year is greater
than 2.50:1.00, (b) 25% if the First Lien Net Leverage Ratio as of the last day
of such fiscal year is less than or equal to 2.50:1.00 and greater than
2.00:1.00 and (c) zero if the First Lien Net Leverage Ratio as of the last day
of such fiscal year is less than or equal to 2.00:1.00.

“Applicable Margin” means a percentage per annum equal to:

(a) with respect to Term B Loans maintained as (i) Base Rate Loans, 2.25% and
(ii) LIBO Rate Loans, 3.25%;

(b) with respect to Revolving Credit Loans, Swing Line Loans (which are to be
maintained solely as Base Rate Loans), unused Revolving Credit Commitments and
Letters of Credit fees, (i) until delivery of financial statements for the first
full fiscal quarter ending after the Closing Date pursuant to Section 6.01,
(A) for Base Rate Loans, 2.25%, (B) for LIBO Rate Loans and Letter of Credit
fees, 3.25%, and (C) for unused commitment fees, 0.50% and (ii) thereafter, the
following percentages per annum, based upon the Total Net Leverage Ratio as set
forth in the most recent Compliance Certificate received by the Administrative
Agent pursuant to Section 6.02(a):

 

       

Applicable Margin for Revolving Credit

       

Loans, Swing Line Loans, Letter of Credit fees and

Commitment Fee

Pricing Level

 

Total Net

Leverage Ratio

 

LIBO Rate and

Letter of Credit

Fees

 

Base Rate

 

Commitment

Fee Rate

1

 

> 2.75:1.00

< 2.75:1.00 and >

  3.25%   2.25%   0.50%

2

  2.25:1.00   3.00%   2.00%   0.375%

3

  < 2.25:1.00   2.75%   1.75%   0.375%

Any increase or decrease in the Applicable Margin resulting from a change in the
Total Net Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(a); provided that, if notification is provided to the Lead Borrower
that the Administrative Agent or the Required Lenders have so elected, the
highest pricing level shall apply (x) as of the first Business Day after the
date on which a Compliance Certificate

 

3



--------------------------------------------------------------------------------

was required to have been delivered but was not delivered, and shall continue to
so apply to and including the date on which such Compliance Certificate is so
delivered (and thereafter the pricing level otherwise determined in accordance
with this definition shall apply) and (y) as of the first Business Day after an
Event of Default under Section 8.01(a), (f) or (g) shall have occurred and be
continuing hereunder and shall continue to so apply to but excluding the date on
which such Event of Default is cured or waived (and thereafter the pricing level
otherwise determined in accordance with this definition shall apply).

Notwithstanding the foregoing, (a) the Applicable Margin in respect of any Class
of Extended Revolving Credit Commitments or any Extended Term Loans or Revolving
Credit Loans or Swing Line Loans made pursuant to any Extended Revolving Credit
Commitments shall be the applicable percentages per annum set forth in the
relevant Extension Amendment, (b) the Applicable Margin in respect of any Class
of Incremental Commitments, and Class of Incremental Term Loans or any Class of
Incremental Revolving Credit Loans shall be the applicable percentages per annum
set forth in the relevant Incremental Amendment, (c) the Applicable Margin in
respect of any Class of Replacement Term Loans shall be the applicable
percentages per annum set forth in the relevant agreement, (d) the Applicable
Margin in respect of any Class of Refinancing Revolving Credit Commitments, any
Class of Refinancing Revolving Credit Loans or any Class of Refinancing Term
Loans shall be the applicable percentages per annum set forth in the relevant
Refinancing Amendment and (e) in the case of the Term B Loans, the Applicable
Margin shall be increased as, and to the extent, necessary to comply with the
provisions of Section 2.16.

“Appropriate Lender” means, at any time, (a) with respect to Loans of any Class,
the Lenders of such Class, (b) with respect to Letters of Credit, (i) the
relevant L/C Issuers and (ii) the Revolving Credit Lenders and (c) with respect
to the Swing Line Facility, (i) the relevant Swing Line Lender and (ii) if any
Swing Line Loans are outstanding pursuant to Section 2.04(a), the Revolving
Credit Lenders.

“Approved Bank” has the meaning set forth in clause (c) of the definition of
“Cash Equivalents”.

“Approved Fund” means any Fund that is administered, advised or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.

“Arrangers” means Citi Group Global Markets Inc., Deutsche Bank Securities Inc.,
Barclays Bank PLC, HSBC Securities (USA) Inc., Goldman Sachs Bank USA, Mizuho
Bank, Ltd., Sumitomo Mitsui Banking Corporation and The Bank of Nova Scotia.

“ASIC” means the Australian Securities and Investments Commission.

“Assignees” has the meaning set forth in Section 10.07(b).

“Assignment and Assumption” shall mean (i) an assignment and assumption entered
into by a Lender and an assignee that is not an Affiliated Lender (with the
consent of any party whose consent is required by Section 10.07), in the form of
Exhibit E-1 or any other form approved by the Administrative Agent and the Lead
Borrower and (ii) an assignment and assumption entered into by a Lender and an
assignee that is an Affiliated Lender (with the consent of any party whose
consent is required by Section 10.07), in the form of Exhibit E-2 or any other
form approved by the Administrative Agent and the Lead Borrower.

“Associate” means (i) any Person of which the Lead Borrower or its Restricted
Subsidiaries are the legal and beneficial owners of between 20% and 50% of all
outstanding voting Equity Interests and (ii) any joint venture entered into by
the Lead Borrower or any Restricted Subsidiary of the Borrower.

 

4



--------------------------------------------------------------------------------

“Attorney Costs” means and includes all reasonable, documented fees, expenses
and disbursements of any law firm or other external legal counsel required to be
reimbursed by any Loan Party pursuant to the terms of any Loan Document.

“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.

“Auction” shall have the meaning set forth in Section 2.14(a).

“Auction Manager” shall mean (i) the Administrative Agent or (ii) any other
financial institution or advisor employed by Holdings or any of its Subsidiaries
(whether or not an Affiliate of the Administrative Agent) to act as an arranger
in connection with any Dutch auction pursuant to Section 10.07(m); provided that
the Lead Borrower shall not designate the Administrative Agent or any Affiliate
thereof as the Auction Manager without the written consent of the Administrative
Agent or such Affiliate, as applicable (it being understood that neither the
Administrative Agent nor any Affiliate thereof shall be under any obligation to
agree to act as the Auction Manager); provided, further, that neither Holdings
nor any of its Subsidiaries may act as the Auction Manager.

“Auction Notice” has the meaning set forth in Schedule 2.14.

“Auto-Extension Letter of Credit” has the meaning set forth in
Section 2.03(b)(iii).

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by DBNY as its “prime rate”
and (c) the LIBO Rate for an Interest Period of one month commencing on such day
plus 1.00% per annum; provided that in no event shall the Base Rate be less than
2.00% per annum for all Term B Loans maintained as Base Rate Loans. The “prime
rate” is a rate set by DBNY based upon various factors including DBNY costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such rate announced by the Administrative
Agent shall take effect at the opening of business on the day specified in the
public announcement of such change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Board of Directors” means, for any Person, the board of directors, the general
partner or other governing body of such Person or, if such Person does not have
such a board of directors, general partner or other governing body and is owned
or managed by a single entity, the Board of Directors or board of managers
(conseil de gérance) of such entity, or, in either case, any committee thereof
duly authorized to act on behalf of such Board of Directors. Unless otherwise
provided, “Board of Directors” means the Board of Directors of the Lead
Borrower.

“Bona Fide Debt Fund” shall mean any debt fund or other Person that is engaged
in, or advises funds or other investment vehicles that are engaged in, making,
purchasing, holding or otherwise investing in commercial loans, bonds and
similar extensions of credit in the ordinary course and whose managers have
fiduciary duties to the third-party investors in such fund or investment vehicle
independent of their duties to the Holdcos or Bain Capital Partners, LLC;
provided, however, in no event shall (x) any natural Person or (y) any Holdco,
the Lead Borrower or any Subsidiary thereof be a “Bona Fide Debt Fund.”

“Borrower” has the meaning provided in the introductory paragraph hereof.

“Borrower Retained Prepayment Amounts” has the meaning set forth in
Section 2.05(b)(vii).

 

5



--------------------------------------------------------------------------------

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing, or a
Term Borrowing, as the context may require.

“Business Day” means (a) any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, Luxembourg or the State where the Administrative Agent’s Office with
respect to Loans denominated in Dollars is located, (b) if such day relates to
any interest rate settings as to a LIBO Rate Loan denominated in Dollars, any
fundings, disbursements, settlements and payments in respect of any such LIBO
Rate Loan denominated in Dollars, or any other dealings to be carried out
pursuant to this Agreement in respect of any such LIBO Rate Loan denominated in
Dollars, any such day described in clause (a) above which is also a day on which
dealings in deposits are conducted by and between banks in the London Interbank
Eurodollar Market and (c) if such day relates to any interest rate settings as
to a LIBO Rate Loan denominated in Euros, any fundings, disbursements,
settlements and payments in respect of any such LIBO Rate Loan denominated in
Euros, or any other dealings to be carried out pursuant to this Agreement in
respect of any such LIBO Rate Loan denominated in Euros, any such day described
in clause (a) above that is also a TARGET Day.

“Calculation Date” shall mean (a) the first Business Day of each calendar month,
(b) each date (with such date to be reasonably determined by the Administrative
Agent) that is on or about the date of the issuance, amendment, renewal or
extension of a Letter of Credit denominated in an Alternative Currency, (c) each
date (with such date to be reasonably determined by the Administrative Agent)
that is on or about the date of a Revolving Credit Borrowing of LIBO Rate Loans
denominated in Euros and each continuation of a LIBO Rate Loan denominated in
Euros and (d) if an Event of Default has occurred and is continuing, any
Business Day as determined by the Administrative Agent in its sole discretion.

“Capital Expenditures” means, for any period, the aggregate of all expenditures
(whether paid in cash or accrued as liabilities and including in all events all
amounts expended or capitalized under Capitalized Leases) by the Lead Borrower
and its Restricted Subsidiaries during such period that, in conformity with
GAAP, are or are required to be included as capital expenditures on the
consolidated statement of cash flows of the Lead Borrower and its Restricted
Subsidiaries.

“Capitalized Leases” means all leases that have been or are required to be, in
accordance with GAAP, recorded as capitalized leases; provided that for all
purposes hereunder the amount of obligations under any Capitalized Lease shall
be the amount thereof accounted for as a liability in accordance with GAAP.

“Captive Insurance Subsidiary” means any Subsidiary of the Lead Borrower that is
subject to regulation as an insurance company (or any Subsidiary thereof).

“Cash Collateral” has the meaning specified in Section 2.03(g).

“Cash Collateral Account” means a blocked account at DBNY (or another commercial
bank selected in compliance with Section 9.09) in the name of the Administrative
Agent and under the sole dominion and control of the Administrative Agent, and
otherwise established in a manner satisfactory to the Administrative Agent.

“Cash Collateralize” has the meaning specified in Section 2.03(g).

“Cash Equivalents” means any of the following types of Investments:

(a) (i) Dollars, Pounds Sterling, Canadian Dollars or Euros; or (ii) any other
currency held by the Borrower and its Restricted Subsidiaries from time to time
in the ordinary course of business;

 

6



--------------------------------------------------------------------------------

(b) readily marketable obligations issued or directly and fully Guaranteed or
insured by the United States or Canadian governments or, in each case, any
agency or instrumentality of thereof (provided that the full faith and credit of
such country or such member state is pledged in support thereof), having
maturities of not more than 24 months from the date of acquisition;

(c) certificates of deposit, time deposits, eurodollar time deposits, overnight
bank deposits or bankers’ acceptances issued by any (i) Lender or
(ii) (a) commercial bank or trust company bank that is organized under the Laws
of the United States, any state thereof or the District of Columbia or is the
principal banking Subsidiary of a bank holding company organized under the Laws
of the United States, any state thereof or the District of Columbia and is a
member of the Federal Reserve System, and (b) has combined capital and surplus
in excess of $100,000,000 (any such Persons referenced in the foregoing
clauses (i) and (ii) being an “Approved Bank”), in each case with maturities not
exceeding 24 months from the date of acquisition thereof;

(d) repurchase obligations for underlying securities of the types described in
clauses (b) and (c) entered into with any Approved Bank;

(e) commercial paper and variable or fixed rate notes rated at the time of
acquisition thereof at least “A-2” (or the equivalent thereof by S&P) or “P-2”
(or the equivalent thereof by Moody’s) or carrying an equivalent rating by a
Nationally Recognized Statistical Rating Organization (if both of the two named
rating agencies cease publishing ratings of investments) or, if no rating is
available in respect of the commercial paper, the issuer of which has an
equivalent rating in respect of its long-term debt, and in any case maturing
within 24 months after the date of acquisition thereof;

(f) readily marketable direct obligations issued by any state, commonwealth or
territory of the United States of America, any province of Canada or any other
foreign government or any political subdivision or taxing authority thereof, in
each case, having an investment grade rating from either Moody’s or S&P (or, if
at the time, neither is issuing comparable ratings, then a comparable rating of
another Nationally Recognized Statistical Rating Organization) with maturities
of not more than 24 months from the date of acquisition;

(g) bills of exchange issued in the United States or Canada eligible for
rediscount at the relevant central bank and accepted by a bank (or any
dematerialized equivalent);

(h) Investments with average maturities of 24 months or less from the date of
acquisition in money market funds rated AAA– (or the equivalent thereof) or
better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s;

(i) for purposes of Section 7.05(f), the marketable securities portfolio owned
by the Lead Borrower and its Subsidiaries on the Closing Date;

(j) Investments, classified in accordance with GAAP as current assets, in money
market investment programs which are registered under the Investment Company Act
of 1940 or which are administered by financial institutions having capital of at
least $100,000,000, and, in either case, the portfolios of which are limited
such that substantially all of such Investments are of the character, quality
and maturity described in clauses (a) through (h) of this definition;

(k) instruments equivalent to those referred to in clauses (a) through (h) above
and clause (j) above denominated in Euros or any other currency comparable in
credit quality and tenor to those referred to above and customarily used by
corporations for cash management purposes in any jurisdiction outside the United
States to the extent reasonably required in connection with any business
conducted by any Restricted Subsidiary organized in such jurisdiction; and

 

7



--------------------------------------------------------------------------------

(l) any interest in any investment funds investing at least 90% of their assets
in instruments of the type specified in clauses (a) through (h) above and
clauses (j) and (k) above.

“Cash Management Obligations” means obligations owed by the Lead Borrower or any
Restricted Subsidiary to any Lender or any Affiliate of a Lender in respect of
any overdraft and related liabilities arising from treasury, depository and cash
management services or any automated clearing house transfers of funds.

“Casualty Event” means any event that gives rise to the receipt by the Lead
Borrower or any Restricted Subsidiary of any insurance proceeds or condemnation
awards in respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.

“Change of Control” shall be deemed to occur if:

(a) any (1) Person (other than a Permitted Holder) or (2) Persons (other than
one or more Permitted Holders) constituting a “group” (within the meaning of
Rules 13d-3 and 13d-5 under the Exchange Act as in effect on the Closing Date),
becomes the beneficial owner, directly or indirectly, of Equity Interests
representing more than forty percent (40%) of the aggregate ordinary voting
power represented by the issued and outstanding Equity Interests of Holdings and
the percentage of aggregate ordinary voting power so held is greater than the
percentage of the aggregate ordinary voting power represented by the Equity
Interests of Holdings beneficially owned, directly or indirectly, in the
aggregate by the Permitted Holders, unless the Permitted Holders have, at such
time, the right or ability by voting power, contract or otherwise to elect or
designate for election at least a majority of the Board of Directors of
Holdings;

(b) a “change of control” (or similar event) shall occur in any document
pertaining to any Incremental Equivalent Debt, any Refinancing Equivalent Debt,
any Senior Notes or, in each case, any Permitted Refinancing thereof and such
Indebtedness is in an aggregate outstanding principal amount in excess of the
Threshold Amount; or

(c) Holdings or one or more Intermediate Holding Companies ceases to own, in the
aggregate, 100% of the Equity Interests of the Lead Borrower.

“Class” (a) when used with respect to Commitments or Loans, refers to those of
such Commitments or Loans that have the same terms and conditions (without
regard to differences in the Type of Loan, Interest Period, upfront fees, OID or
similar fees paid or payable in connection with such Commitments or Loan, or
differences in tax treatment (e.g. “fungibility”)); provided that such
Commitments or Loans may be designated in writing by the Lead Borrower and
Lenders holding such Commitments or Loans as a separate Class from other
Commitments or Loans that have the same terms and conditions and (ii) with
respect to Lenders, those of such Lenders that have Commitments or Loans of a
particular Class.

“Closing Date” means the first date on which all the conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 4.01.

“Closing Date Guarantors” means Holdings and each Subsidiary of Holdings (other
than the Borrowers) party to this Agreement on the Closing Date.

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time, and the rules and regulations related thereto.

 

8



--------------------------------------------------------------------------------

“Collateral” means the “Collateral” as defined in the Security Agreement and all
the “Collateral” or “Pledged Assets” as defined in any other Collateral Document
and any other assets pledged pursuant to any Collateral Document.

“Collateral Agent” means DBNY, in its capacity as collateral agent or pledgee in
its own name under any of the Loan Documents, or any successor collateral agent.

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

(a) on the Closing Date the Administrative Agent shall have received each
Collateral Document to the extent required to be delivered on the Closing Date
pursuant to Section 4.01(e), subject to the limitations and exceptions of this
Agreement, duly executed by each Loan Party thereto;

(b) the Obligations shall have been secured by a first-priority security
interest in (i) all the Equity Interests of the Borrowers and (ii) all Equity
Interests of each Restricted Subsidiary of the Borrowers that is directly owned
by a Loan Party and that is not an Excluded Subsidiary;

(c) the Obligations shall have been secured by a first-priority perfected
security interest in, and Mortgages on, substantially all tangible and
intangible assets of the Lead Borrower, the Co-Borrower and each Guarantor
(including intercompany debt, accounts, inventory, equipment, investment
property, contract rights, securities, patents, trademarks, other intellectual
property, other general intangibles, cash, bank and securities deposit accounts,
Material Real Property and proceeds of the foregoing), in each case, subject to
exceptions and limitations otherwise set forth in this Agreement and the
Collateral Documents (to the extent appropriate in the applicable jurisdiction);

(d) subject to limitations and exceptions of this Agreement and the Collateral
Documents, to the extent a security interest in and Mortgages on any Material
Real Property is required under Section 6.11, Section 6.14 or 6.18 (together
with any Material Real Property that is subject to a Mortgage on the Closing
Date, each, a “Mortgaged Property”), the Administrative Agent shall have
received (i) counterparts of a Mortgage with respect to such Mortgaged Property
duly executed and delivered by the record owner of such property in form
suitable for filing or recording in all filing or recording offices that the
Administrative Agent may reasonably deem necessary or desirable in order to
create a valid and subsisting perfected Lien on the property and/or rights
described therein in favor of the Administrative Agent for the benefit of the
Secured Parties, and evidence that all filing and recording taxes, stamp duty
and fees have been paid or otherwise provided for in a manner reasonably
satisfactory to the Administrative Agent (it being understood that if a mortgage
tax or notary fee or registration fee or other similar tax will be owed or
calculated on the entire amount of the indebtedness evidenced hereby, then the
amount secured by the Mortgage shall be limited to 100% of the fair market value
of the property at the time the Mortgage is entered into if such limitation
results in such mortgage tax being calculated based upon such fair market
value), (ii) other than with respect to Mortgaged Properties located in Germany,
Hong Kong (unless the Administrative Agent determines, in its reasonable
opinion, there to be a defect in such title), Luxembourg, The Netherlands,
Singapore, Switzerland and any other jurisdiction, as reasonably determined by
the Collateral Agent, in which title insurance is not customary, fully paid
policies of title insurance (or marked-up title insurance commitments having the
effect of policies of title insurance) on the Mortgaged Property that is owned
in fee by the applicable Loan Party (the “Mortgage Policies”) issued by a title
insurance company reasonably acceptable to the Administrative Agent in form and
substance and in an amount reasonably acceptable to the Administrative Agent
(not to exceed 100% of the fair market value of the real properties covered
thereby), insuring the Mortgages to be valid subsisting Liens on the

 

9



--------------------------------------------------------------------------------

property described therein, free and clear of all Liens other than Liens
permitted pursuant to Section 7.01 and other Liens reasonably acceptable to the
Administrative Agent each of which shall (A) to the extent reasonably necessary,
include such reinsurance arrangements (with provisions for direct access, if
reasonably necessary) as shall be reasonably acceptable to the Collateral Agent,
(B) contain a “tie-in” or “cluster” endorsement, if available under applicable
law (i.e., policies which insure against losses regardless of location or
allocated value of the insured property up to a stated maximum coverage amount)
and (C) have been supplemented by such endorsements (or where such endorsements
are not available, opinions of special counsel, architects or other
professionals reasonably acceptable to the Collateral Agent) as shall be
reasonably requested by the Collateral Agent (which may include endorsements on
matters relating to usury, first loss, last dollar, zoning, contiguity,
revolving credit, doing business, non-imputation public road access, variable
rate, environmental lien, subdivision, mortgage recording tax, separate tax lot,
and so-called comprehensive coverage over covenants and restrictions, in each
case only if available after the applicable Loan Party uses commercially
reasonable efforts), (iii) customary legal opinions (as determined with
reference to any applicable jurisdiction), addressed to the Administrative Agent
and the Secured Parties, reasonably acceptable to the Administrative Agent as to
such matters as the Administrative Agent may reasonably request, and (iv) a
completed “life of the loan” Federal Emergency Management Agency Standard Flood
Hazard Determination with respect to each U.S. Mortgaged Property duly executed
and acknowledged by the appropriate Loan Parties; and

(e) after the Closing Date, each Restricted Subsidiary of the Borrowers (other
than any Immaterial Subsidiary or Excluded Subsidiary) shall become a Guarantor
and signatory to this Agreement pursuant to a Guarantor Joinder in accordance
with Section 6.11 or 6.18; provided that notwithstanding the foregoing
provisions, any Subsidiary of the Borrowers that Guarantees any Junior Financing
shall be a Guarantor hereunder for so long as it Guarantees such Indebtedness.

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary:

(i) The foregoing definition shall not require and the Loan Documents shall not
contain any requirements as to the creation or perfection of pledges of,
security interests in, Mortgages on, or the obtaining of title insurance,
surveys, abstracts or appraisals or taking other actions with respect to, any
Excluded Assets.

(ii) No actions in any non-U.S. jurisdiction that is not a Qualified
Jurisdiction or required by the Laws of any non-U.S. jurisdiction that is not a
Qualified Jurisdiction shall be required in order to create any security
interests in assets located or titled outside of the U.S. in a jurisdiction that
is not a Qualified Jurisdiction or to perfect such security interests, including
any intellectual property registered in any non-U.S. jurisdiction that is not a
Qualified Jurisdiction (it being understood that there shall be no security
agreements or pledge agreements governed under the Laws of any non-U.S.
jurisdiction that is not a Qualified Jurisdiction).

(iii) No actions shall be required with respect to Collateral requiring
perfection through control agreements or perfection by “control” (as defined in
the UCC) (including deposit accounts or other bank accounts or securities
accounts) or possession, other than in respect of (x) certificated Equity
Interests of the Borrowers and wholly owned Restricted Subsidiaries (other than
any Immaterial Subsidiaries) directly owned by the Borrowers or by any
Subsidiary Guarantor otherwise required to be pledged pursuant to the provisions
of clause (b) of this definition of “Collateral and Guarantee

 

10



--------------------------------------------------------------------------------

Requirement” and not otherwise constituting an Excluded Asset and (y) Pledged
Debt (as defined in the Security Agreement) to the extent required to be
delivered to the Collateral Agent pursuant to the terms of the Security
Agreement;

(iv) The Administrative Agent in its discretion may grant extensions of time for
the creation or perfection of security interests in, and Mortgages on, or
obtaining of title insurance or taking other actions with respect to, particular
assets (including extensions beyond the Closing Date) or any other compliance
with the requirements of this definition where it reasonably determines, in
consultation with the Lead Borrower, that the creation or perfection of security
interests in, and Mortgages on, or obtaining of title insurance or taking other
actions, or any other compliance with the requirements of this definition cannot
be accomplished without undue delay, burden or expense by the time or times at
which it would otherwise be required by this Agreement or the Collateral
Documents; and

(v) Liens required to be granted from time to time pursuant to the Collateral
and Guarantee Requirement shall be subject to exceptions and limitations set
forth in this Agreement and the Collateral Documents.

“Collateral Documents” means, collectively, the Security Agreement, each of the
Mortgages, collateral assignments, security agreements, pledge agreements,
Intellectual Property Security Agreements, deeds of hypothecs, bonds, bond
pledge agreements or other similar agreements delivered to the Administrative
Agent pursuant to Sections 4.01, 6.11 or 6.14, and each of the other agreements,
instruments or documents that creates or purports to create a Lien in favor of
the Administrative Agent and/or the Collateral Agent (as relevant), in each case
for the benefit of the Secured Parties.

“Commitment” means a Term Commitment or a Revolving Credit Commitment, as the
context may require.

“Committed Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of
Loans denominated in Dollars from one Type to the other, or (c) a continuation
of LIBO Rate Loans, pursuant to Section 2.02(a), which, if in writing, shall be
substantially in the form of Exhibit A.

“Compensation Period” has the meaning set forth in Section 2.12(c)(ii).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Consolidated EBITDA” means, for any period,

Consolidated Net Income for such period,

plus

(a) without duplication, the following amounts (in each case, except with
respect to clauses (vii) and (x) below, to the extent deducted (and not added
back) in arriving at such Consolidated Net Income for such period) for such
period with respect to the Lead Borrower and its Restricted Subsidiaries:

(i) total interest expense determined in accordance with GAAP and, to the extent
not reflected in such total interest expense, any losses on hedging obligations
or other derivative instruments entered into for the purpose of hedging interest
rate risk, net of interest income and gains on such hedging obligations, and
costs of surety bonds in connection with financing activities (whether amortized
or immediately expensed),

 

11



--------------------------------------------------------------------------------

(ii) provision for taxes based on income, profits or capital gains of the Lead
Borrower and the Restricted Subsidiaries, including, without limitation,
federal, state, local, provincial, franchise and similar taxes and foreign
withholding taxes paid or accrued during such period including penalties and
interest related to such taxes or arising from any tax examinations,

(iii) depreciation and amortization,

(iv) earn-out and contingent consideration obligations (including to the extent
accounted for as bonuses, compensation or otherwise) and adjustments thereof and
purchase price adjustments, in each case in connection with acquisitions,

(v) the amount of any minority interest expense consisting of Restricted
Subsidiary income attributable to minority interests of third parties in any
non-wholly owned Restricted Subsidiary,

(vi) any costs or expenses incurred pursuant to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement
or any stock subscription or shareholder agreement, to the extent that such
costs or expenses are funded with cash proceeds contributed to the capital of
the Lead Borrower or net cash proceeds of an issuance of Equity Interests of the
Lead Borrower (other than Disqualified Equity Interests),

(vii) cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA or Consolidated Net Income in
any period to the extent non-cash gains relating to such income were deducted in
the calculation of Consolidated EBITDA pursuant to clause (b) below for any
previous period and not added back,

(viii) non-cash expenses, charges and losses (including impairment charges or
asset write-offs, losses from investments recorded using the equity method,
stock-based awards compensation expense), in each case other than (A) any
non-cash charge representing amortization of a prepaid cash item that was paid
and not expensed in a prior period and (B) any non-cash charge relating to
write-offs, write-downs or reserves with respect to accounts receivable in the
normal course or inventory; provided that if any non-cash charges referred to in
this clause (viii) represent an accrual or reserve for potential cash items in
any future period, (1) the Lead Borrower may elect not to add back such non-cash
charge in the current period and (2) to the extent the Lead Borrower elects to
add back such non-cash charge, the cash payment in respect thereof in such
future period shall be subtracted from Consolidated EBITDA in such future period
to such extent paid,

(ix) any net loss from disposed, abandoned or discontinued operations (excluding
held-for-sale discontinued operations until actually disposed of),

(x) the amount of cost savings, operating expense reductions, other operating
improvements and synergies projected by the Lead Borrower in good faith to be
realized in connection with any Specified Transaction (or any other business
combination, acquisition (including, for the avoidance of doubt, acquisitions
occurring prior to the Closing Date) or Disposition), any restructuring, any
cost savings initiative, and any other similar initiative and action (calculated
on a Pro Forma Basis as though such cost savings, operating expense reductions,
other operating improvements and synergies had been realized on the first day of
such period and as if such cost savings, operating

 

12



--------------------------------------------------------------------------------

expense reductions, other operating improvements and synergies were realized
during the entirety of such period), net of the amount of actual benefits
realized during such period from such actions; provided that (A) such cost
savings, operating expense reductions, other operating improvements and
synergies are reasonably identifiable and factually supportable, in the good
faith judgment of the Lead Borrower, and expected to result from actions that
have been taken or with respect to which substantial steps are expected to be
taken within 18 months after the applicable Specified Transaction, business
combination, acquisition or Disposition is consummated or the applicable
restructuring, cost savings initiative, or other similar initiative or action
and (B) no cost savings, operating expense reductions and synergies shall be
added pursuant to this clause (x) to the extent duplicative of any expenses or
charges otherwise added to Consolidated EBITDA, whether through a pro forma
adjustment or otherwise, for such period,

(xi) proceeds of business interruption insurance,

minus

(b) without duplication and to the extent included in arriving at such
Consolidated Net Income, (i) non-cash gains (excluding any non-cash gain to the
extent it represents the reversal of an accrual or reserve for a potential cash
item that reduced Consolidated EBITDA in any prior period), (ii) any net gain
from disposed, abandoned or discontinued operations and (iii) the amount of any
minority interest income consisting of Restricted Subsidiary losses attributable
to minority interests of third parties in any non-wholly owned Restricted
Subsidiary; provided that, for the avoidance of doubt, any gain representing the
reversal of any non-cash charge referred to in clause (a)(viii)(B) above for a
prior period shall be added (together with, without duplication, any amounts
received in respect thereof to the extent not increasing Consolidated Net
Income) to Consolidated EBITDA in any subsequent period to such extent so
reversed (or received);

provided that:

(i) to the extent included in Consolidated Net Income, there shall be excluded
in determining Consolidated EBITDA currency translation gains and losses related
to currency remeasurements of Indebtedness (including the net loss or gain
(i) resulting from Swap Contracts for currency exchange risk and (ii) resulting
from intercompany indebtedness),

(ii) to the extent included in Consolidated Net Income, there shall be excluded
in determining Consolidated EBITDA for any period any adjustments resulting from
the application of Statement of FASB Codification 815 and International
Accounting Standard No. 39 and their respective related pronouncements and
interpretations, and

(iii) there shall be excluded in determining Consolidated EBITDA for any period
the effects of Inventory Revaluation.

Notwithstanding anything else in the definition of Consolidated EBITDA or the
definitions used therein, the realized gain or loss of any currency derivatives
that are entered into for the express purpose of reducing the variability of the
Lead Borrower’s non-Dollar denominated Consolidated EBITDA will be included in
the calculation of Consolidated EBITDA.

Notwithstanding anything to the contrary contained herein, for purposes of
determining Consolidated EBITDA under this Agreement for any period that
includes any of the fiscal quarters ended

 

13



--------------------------------------------------------------------------------

March 31, 2014, June 30, 2014, September 30, 2014 and December 31, 2014,
Consolidated EBITDA for such fiscal quarters shall be $78,828,000, $83,491,000,
$65,543,000 and $112,034,000, respectively, as may be subject to addbacks and
pro forma adjustments (if any) pursuant to clause (a)(x) above and Section 1.10.
For the avoidance of doubt, Consolidated EBITDA shall be calculated, including
pro forma adjustments, in accordance with Section 1.10.

“Consolidated First Lien Net Debt” means, as of any date of determination,
(1) any Indebtedness described in clause (a) of the definition of “Consolidated
Total Net Debt” outstanding on such date (other than (x) any such Indebtedness
of a Restricted Subsidiary that is not the Co-Borrower or a Guarantor and is not
secured by any assets of any Loan Party and (y) any such Indebtedness in which
the applicable Liens are expressly subordinated or junior to the Liens securing
the Obligations that are secured on a first lien basis) minus (2) the aggregate
amount of cash and Cash Equivalents (other than Restricted Cash) that would be
reflected on a balance sheet of the Lead Borrower and its Restricted
Subsidiaries as of such date, in each case, free and clear of all Liens (other
than nonconsensual Liens permitted by Section 7.01 and Liens permitted by
Section 7.01(a), Section 7.01(b), clauses (ii) and (iii) of Section 7.01(l),
Section 7.01(p), Section 7.01(q), Section 7.01(s), Section 7.01(w),
Section 7.01(x), Section 7.01(dd), Section 7.01(ee), Section 7.01(ff) and
Section 7.01(gg)); provided that Consolidated First Net Debt shall not include
Indebtedness in respect of (i) letters of credit, except to the extent of
unreimbursed amounts thereunder (provided that any unreimbursed amount under
commercial letters of credit shall not be included as Consolidated First Net
Debt until three (3) Business Days after such amount is drawn),
(ii) Unrestricted Subsidiaries and (iii) any Permitted Securitizations; it being
understood, for the avoidance of doubt, that obligations under Swap Contracts do
not constitute Consolidated First Lien Net Debt.

“Consolidated Interest Expense” means, for any period, the sum, without
duplication, of (i) the cash interest expense (including that attributable to
Capitalized Leases), net of cash interest income, of the Lead Borrower and its
Restricted Subsidiaries, determined on a consolidated basis in accordance with
GAAP, with respect to all outstanding Indebtedness of the Lead Borrower and its
Restricted Subsidiaries, including all commissions, discounts and other fees and
charges owed with respect to letters of credit and bankers’ acceptance financing
and net cash costs under Swap Contracts, and (ii) any cash payments made during
such period in respect of obligations referred to in clause (b) below relating
to Funded Debt that were amortized or accrued in a previous period, but
excluding, however, (a) amortization of deferred financing costs and any other
amounts of non-cash interest, (b) the accretion or accrual of discounted
liabilities during such period, (c) non-cash interest expense attributable to
the movement of the mark-to-market valuation of obligations under Swap Contracts
or other derivative instruments pursuant to Statement of Financial Accounting
Standards No. 133, (d) any cash costs associated with breakage in respect of
hedging agreements for interest rates, (e) fees and expenses associated with the
consummation of the Transactions, (f) annual agency fees paid to the
Administrative Agent and/or Collateral Agent, (g) costs associated with
obtaining Swap Contracts and (h) all non-recurring cash interest expense
consisting of liquidated damages for failure to timely comply with registration
rights obligations and financing fees, all as calculated on a consolidated basis
in accordance with GAAP. Notwithstanding anything to the contrary contained
herein, for purposes of determining Consolidated Interest Expense (i) for any
period ending prior to the first anniversary of the Closing Date, Consolidated
Interest Expense shall be an amount equal to actual Consolidated Interest
Expense from the Closing Date through the date of determination multiplied by a
fraction the numerator of which is 365 and the denominator of which is the
number of days from the Closing Date through the date of determination and
(ii) shall exclude the acquisition accounting effects described in the last
sentence of the definition of “Consolidated Net Income”.

“Consolidated Net Income” means, for any period, the net income (loss) of the
Lead Borrower and its Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP, provided, however, that, without
duplication,

 

14



--------------------------------------------------------------------------------

(a) (i) any after-tax effect of non-recurring, unusual or extraordinary items
(including gains or losses and all fees and expenses relating thereto) for such
period shall be excluded and (ii) duplicative running costs, severance,
relocation costs or expenses, Transaction Expenses, integration costs,
transition costs, pre-opening, opening, consolidation and closing costs for
facilities, costs incurred in connection with any non-recurring strategic
initiatives, costs incurred in connection with acquisitions and non-recurring
product and intellectual property development, other business optimization
expenses (including costs and expenses relating to business optimization
programs and new systems design and implementation costs), project start-up
costs and restructuring charges or reserves (including restructuring costs
related to acquisitions and to closure/consolidation of facilities, retention
charges, systems establishment costs and excess pension charges) and related
expenses for such period shall, in each case, be excluded,

(b) the cumulative effect of a change in accounting principles during such
period to the extent included in Consolidated Net Income shall be excluded,

(c) any fees and expenses incurred during such period (including, without
limitation, any premiums, make-whole or penalty payments), or any amortization
thereof for such period, in connection with any acquisition, investment, asset
disposition, issuance or repayment of debt, issuance of equity securities,
refinancing transaction or amendment or other modification of any debt
instrument (in each case, including any such transaction consummated on or prior
to the Closing Date and any such transaction undertaken but not completed) and
any charges or non-recurring merger costs incurred during such period as a
result of any such transaction, in each case for any such fee, expense, charge
or cost whether or not successful (including, for the avoidance of doubt, the
effects of expensing all transaction-related expenses in accordance with FASB
Accounting Standards Codification 805 and gains or losses associated with FASB
Accounting Standards Codification 460) shall be excluded,

(d) accruals and reserves that are established or adjusted within eighteen
(18) months after the Closing Date that are so required to be established as a
result of the Transactions (or within eighteen (18) months after the closing of
any acquisition that are so required to be established as a result of such
acquisition) in accordance with GAAP shall be excluded,

(e) any net after-tax gains or losses on abandoned, disposed of or discontinued
operations shall be excluded,

(f) any net after-tax effect of gains or losses (less all fees, expenses and
charges relating thereto) attributable to asset dispositions or abandonments or
the sale or other disposition of any Equity Interests of any Person in each case
other than in the ordinary course of business, as determined in good faith by
the Lead Borrower, shall be excluded,

(g) the net income (loss) for such period of any Person that is not a Subsidiary
of the Lead Borrower, or is an Unrestricted Subsidiary, or that is accounted for
by the equity method of accounting, shall be excluded; provided that
Consolidated Net Income of the Lead Borrower shall be increased by the amount of
dividends or distributions or other payments that are actually paid in cash or
Cash Equivalents (or to the extent subsequently converted into cash or Cash
Equivalents) to the Lead Borrower or a Restricted Subsidiary thereof in respect
of such period or a prior period,

(h) any impairment charge or asset write-off or write-down, including impairment
charges or asset write-offs or write-downs related to intangible assets,
long-lived assets, investments in debt and equity securities or as a result of a
change in law or regulation, in each case, pursuant to GAAP, and the
amortization of intangibles arising pursuant to GAAP shall be excluded,

 

15



--------------------------------------------------------------------------------

(i) any non-cash compensation charge or expense, including any such charge or
expense arising from the grants of stock appreciation or similar rights, stock
options, restricted stock or other rights or equity incentive programs or any
other equity-based compensation shall be excluded,

(j) any expenses, charges or losses that are covered by indemnification or other
reimbursement provisions in connection with any Investment, Permitted
Acquisition or any sale, conveyance, transfer or other disposition of assets
permitted under this Agreement, to the extent actually reimbursed or with
respect to which the Lead Borrower has made a determination that a reasonable
basis exists for indemnification or reimbursement (but only to the extent that
such amount is in fact indemnified or reimbursed within 365 days of such
determination) shall be excluded (with a deduction in the applicable future
period of any amount so excluded to the extent not so indemnified or reimbursed
within such 365 days),

(k) to the extent covered by insurance and actually reimbursed or with respect
to which the Lead Borrower has made a determination that there exists reasonable
evidence that such amount will in fact be reimbursed by the insurer (but only to
the extent that such amount is in fact reimbursed within 365 days of the date of
such determination), expenses, charges or losses with respect to liability or
casualty events or business interruption shall be excluded (with a deduction in
the applicable future period for any amount so excluded to the extent not so
reimbursed within such 365 days),

(l) any net pension or other post-employment benefit costs representing
amortization of unrecognized prior service costs, actuarial losses, including
amortization of such amounts arising in prior periods, amortization of the
unrecognized net obligation (and loss or cost) existing at the date of initial
application of FASB Accounting Standards Codification 712 and 715, Statement on
Financial Accounting Standards Nos. 87, 106 and 112, and any other items of a
similar nature, shall be excluded,

(m) the income (or loss) of any Person accrued prior to the date it becomes a
Restricted Subsidiary of the Lead Borrower or is merged into, amalgamated or
consolidated with the Lead Borrower or any of its Restricted Subsidiaries or
that Person’s assets are acquired by the Lead Borrower or any of its Restricted
Subsidiaries shall be excluded (except to the extent required for any
calculation of Consolidated EBITDA on a Pro Forma Basis in accordance with
Section 1.10),

(n) any non-cash interest expense attributable to the movement of the
mark-to-market valuation of obligations under Swap Contracts or other derivative
instruments pursuant to Statement of Financial Accounting Standards No. 133
shall be excluded,

(o) any net after-tax effect of income (or loss) from the early extinguishment,
write-off, forgiveness or cancellation of indebtedness or Swap Contracts or
other derivative instruments, and all deferred financing costs written off and
premiums paid or other expenses incurred directly in connection therewith, shall
be excluded, and

(p) solely for the purpose of determining Excess Cash Flow and clause (a) of the
definition of Cumulative Credit, the income of any Restricted Subsidiary of the
Lead Borrower that is not a Guarantor to the extent that the declaration or
payment of dividends or similar distributions by that Restricted Subsidiary of
that income is not at the time permitted by operation of the terms of its
charter or any agreement, instrument, judgment, decree, order, statute, rule or

 

16



--------------------------------------------------------------------------------

governmental regulation applicable to that Restricted Subsidiary (which has not
been waived) shall be excluded, except (solely to the extent permitted to be
paid) to the extent of the amount of dividends or other distributions actually
paid to the Lead Borrower or any of its Restricted Subsidiaries that are
Guarantors by such Person during such period in accordance with such documents
and regulations.

There shall be excluded from Consolidated Net Income for any period the
acquisition accounting effects of adjustments in component amounts required or
permitted by GAAP (including in the inventory, property and equipment, fair
value of leased property, software, goodwill, intangible assets, in-process
research and development, deferred revenue, deferred rent, contingent
considerations and debt line items thereof) and related authoritative
pronouncements (including the effects of such adjustments pushed down to the
Lead Borrower and the Restricted Subsidiaries), as a result of the Transactions,
any acquisition consummated prior to or after the Closing Date, any Permitted
Acquisitions or other Investments, or the amortization or write-off of any
amounts thereof.

Notwithstanding the foregoing, for the purpose of the definition of “Cumulative
Credit” only (other than clause (e) and (f) thereof), there shall be excluded
from Consolidated Net Income any income arising from any sale or other
disposition of Investments made by the Lead Borrower and its Restricted
Subsidiaries, any repurchases and redemptions of Investments from the Lead
Borrower and its Restricted Subsidiaries, any repayments of loans and advances
which constitute Investments by the Lead Borrower or any of its Restricted
Subsidiaries, any sale of the stock of an Unrestricted Subsidiary or any
distribution or dividend from an Unrestricted Subsidiary, in each case only to
the extent such amounts increase the amount of Restricted Payments permitted
under the definition of “Cumulative Credit” pursuant to clause (e) and
(f) thereof.

“Consolidated Secured Net Debt” means, as of any date of determination, (1) any
Indebtedness described in clause (a) of the definition of “Consolidated Total
Net Debt” outstanding on such date (other than any consolidated debt of a
Restricted Subsidiary that is not the Co-Borrower or a Guarantor and is not
secured by any assets of any Loan Party) minus (2) the aggregate amount of cash
and Cash Equivalents (other than Restricted Cash) that would be reflected on a
balance sheet of the Lead Borrower and its Restricted Subsidiaries as of such
date (other than nonconsensual Liens permitted by Section 7.01 and Liens
permitted by Section 7.01(a), Section 7.01(b), clauses (ii) and (iii) of
Section 7.01(l), Section 7.01(p), Section 7.01(q), Section 7.01(s),
Section 7.01(w), Section 7.01(x), Section 7.01(dd), Section 7.01(ee),
Section 7.01(ff) and Section 7.01(gg)); provided that Consolidated Secured Net
Debt shall not include Indebtedness in respect of (i) letters of credit, except
to the extent of unreimbursed amounts thereunder (provided that any unreimbursed
amount under commercial letters of credit shall not be included as Consolidated
Total Net Debt until three (3) Business Days after such amount is drawn),
(ii) Unrestricted Subsidiaries and (iii) any Permitted Securitizations; it being
understood, for the avoidance of doubt, that obligations under Swap Contracts do
not constitute Consolidated Secured Net Debt.

“Consolidated Total Net Debt” means, as of any date of determination, (a) the
aggregate principal amount of Indebtedness of the Lead Borrower and its
Restricted Subsidiaries outstanding on such date, in an amount that would be
reflected on a balance sheet prepared as of such date on a consolidated basis in
accordance with GAAP (but excluding the effects of any discounting of
Indebtedness resulting from the application of acquisition accounting in
connection with any Permitted Acquisition or any other acquisition constituting
an Investment permitted under this Agreement), consisting of Indebtedness for
borrowed money, Attributable Indebtedness, debt obligations evidenced by
promissory notes or similar instruments and all Guarantees of the foregoing
(with Indebtedness in respect of any Revolving Credit Commitments being
calculated based on the daily average outstanding amount of Revolving Credit
Loans and Swing Line Loans during the four-quarter fiscal period of the Lead
Borrower most recently ended as of such date) minus (b) the aggregate amount of
cash and Cash Equivalents (other than Restricted Cash) that would be reflected
on a balance sheet of the Lead Borrower and its Restricted Subsidiaries as of
such

 

17



--------------------------------------------------------------------------------

date (other than nonconsensual Liens permitted by Section 7.01 and Liens
permitted by Section 7.01(a), Section 7.01(b), clauses (ii) and (iii) of
Section 7.01(l), Section 7.01(p), clauses (i) and (ii) of Section 7.01(q),
Section 7.01(s), Section 7.01(w), Section 7.01(x), Section 7.01(dd),
Section 7.01(ee), Section 7.01(ff) and Section 7.01(gg))]; provided that
Consolidated Total Net Debt shall not include Indebtedness in respect of
(i) letters of credit, except to the extent of unreimbursed amounts thereunder
(provided that any unreimbursed amount under commercial letters of credit shall
not be included as Consolidated Total Net Debt until three (3) Business Days
after such amount is drawn), (ii) Unrestricted Subsidiaries and (iii) any
Permitted Securitizations; it being understood, for the avoidance of doubt, that
obligations under Swap Contracts do not constitute Consolidated Total Net Debt.

“Consolidated Working Capital” means, with respect to the Lead Borrower and its
Restricted Subsidiaries on a consolidated basis at any date of determination,
Current Assets at such date of determination minus Current Liabilities at such
date of determination; provided, that, increases or decreases in Consolidated
Working Capital shall be calculated without regard to any changes in Current
Assets or Current Liabilities as a result of (a) any reclassification in
accordance with GAAP of assets or liabilities, as applicable, between current
and noncurrent, (b) the effects of acquisition accounting or (c) any fluctuation
in currency exchange rates.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Cure Amount” has the meaning set forth in Section 8.04.

“Cure Expiration Date” has the meaning set forth in Section 8.04.

“Cumulative Credit” means, at any date, an amount, not less than zero in the
aggregate, determined on a cumulative basis equal to, without duplication:

(a) 50% of Consolidated Net Income for the period (treated as one accounting
period) from January 1, 2013 to the end of the most recent fiscal quarter ending
prior to such date of determination for which internal consolidated financial
statements of the Lead Borrower are available (or, in the case such Consolidated
Net Income is a deficit, minus 100% of such deficit); plus

(b) 100% of the aggregate Net Proceeds and net Cash Equivalent proceeds and the
fair market value of property or assets or marketable securities (solely to the
extent such property, assets or marketable securities have been converted into
cash or Cash Equivalents), in each case received by the Lead Borrower from the
issue or sale of its Equity Interests (other than Disqualified Equity Interests)
or as a result of a merger or consolidation (the consideration for which is
Equity Interests (other than Disqualified Equity Interests) of the Lead
Borrower) with another Person that is not a Restricted Subsidiary of Holdings
subsequent to January 1, 2013 or otherwise contributed to the equity (other than
through the issuance of Disqualified Equity Interests) of the Lead Borrower
(including pursuant to the Initial Public Offering) subsequent to January 1,
2013 (other than (i) any amounts used to incur Indebtedness pursuant to
Section 7.03(w), (ii) Net Proceeds, net Cash Equivalent proceeds or property or
assets or marketable

 

18



--------------------------------------------------------------------------------

securities received from an issuance or sale of such Lead Borrower to a
Restricted Subsidiary or an employee stock ownership plan or trust established
by the Lead Borrower or any Subsidiary of the Lead Borrower for the benefit of
their employees to the extent funded by the Lead Borrower or any Restricted
Subsidiary, (iii) any amounts designated as a Cure Amount and (iv) Excluded
Contributions); plus

(c) 100% of the aggregate Net Proceeds and net Cash Equivalent proceeds and the
fair market value of property or assets or marketable securities (solely to the
extent such property, assets or marketable securities have been converted into
cash or Cash Equivalents), in each case received by the Lead Borrower or any
Restricted Subsidiary from the issuance or sale (other than to the Lead Borrower
or a Restricted Subsidiary of the Lead Borrower or an employee stock ownership
plan or trust established by the Lead Borrower or any Subsidiary of the Company
for the benefit of its employees to the extent funded by the Lead Borrower or
any Restricted Subsidiary) by the Lead Borrower or any Restricted Subsidiary
subsequent to January 1, 2013 of any Indebtedness or Disqualified Equity
Interests that has been converted into or exchanged for Equity Interests of the
Lead Borrower or any Parent (other than Disqualified Equity Interests) plus,
without duplication, the amount of cash and net Cash Equivalent proceeds, and
the fair market value of property or assets or marketable securities (solely to
the extent such property, assets or marketable securities have been converted
into cash or Cash Equivalent), in each case received by the Lead Borrower or any
Restricted Subsidiary upon such conversion or exchange; plus

(d) Borrower Retained Prepayment Amounts; plus

(e) 100% of the aggregate amount of net cash and Cash Equivalent proceeds and
the fair market value of property or assets or marketable securities (solely to
the extent such property, assets or marketable securities have been converted
into cash or Cash Equivalents), in each case received by the Lead Borrower or
any Restricted Subsidiary, by means of: (i) the sale or other Disposition (other
than to the Lead Borrower or a Restricted Subsidiary of Holdings) of, or other
returns on Investments from, Restricted Investments made by the Lead Borrower or
its Restricted Subsidiaries and repurchases and redemptions of such Restricted
Investments from the Lead Borrower or its Restricted Subsidiaries and repayments
of loans or advances, and releases of guarantees, which constitute Restricted
Investments by the Lead Borrower or its Restricted Subsidiaries, in each case
after January 1, 2013; or (ii) the sale (other than to the Lead Borrower or a
Restricted Subsidiary) of the stock of an Unrestricted Subsidiary or a dividend
or distribution from an Unrestricted Subsidiary after January 1, 2013, in each
case limited to the portion of such amount, if any, that exceeds the aggregate
amount of Investments in such Subsidiary (including any Investment deemed to
have been made at the time of the designation of any such Subsidiary as an
Unrestricted Subsidiary) made by the Lead Borrower or any of its Restricted
Subsidiairies at the time of such sale, Disposition, return, repurchase,
repayment, sale of stock, dividend or distribution; plus

(f) in the case of the redesignation of an Unrestricted Subsidiary as a
Restricted Subsidiary or the merger, amalgamation or consolidation of an
Unrestricted Subsidiary into the Lead Borrower or a Restricted Subsidiary or the
transfer of all or substantially all of the assets of an Unrestricted Subsidiary
to the Lead Borrower or a Restricted Subsidiary after January 1, 2013, the fair
market value of the Investment in such Unrestricted Subsidiary (or the assets
transferred), as determined in good faith by the Lead Borrower at the time of
the redesignation of such Unrestricted Subsidiary as a Restricted Subsidiary or
at the time of such merger, amalgamation or consolidation or transfer of assets
(after taking into consideration any Indebtedness associated with the
Unrestricted Subsidiary so designated or merged or consolidated or Indebtedness
associated with the assets so transferred), in each case limited to the portion
of such amount, if

 

19



--------------------------------------------------------------------------------

any, that exceeds the aggregate amount of Investments in such Subsidiary
(including any Investment deemed to have been made at the time of the
designation of such Subsidiary as an Unrestricted Subsidiary) made by the Lead
Borrower or any of its Restricted Subsidiairies at the time of such
redesignation, merger, amalgamation, consolidation or transfer;

(g) the amount actually paid by the applicable Affiliated Lender in respect of
Term Loans contributed, assigned or transferred by such Affiliated Lender,
directly or indirectly, to the Lead Borrower as a contribution to the common
equity of the Lead Borrower or in exchange for Equity Interests (other than
Disqualified Equity Interests) of the Lead Borrower or any Parent and, in each
case, cancelled pursuant to Section 10.07(m); minus

(h) any amount of the Cumulative Credit used to make Restricted Payments
pursuant to Section 7.06(h) after the Closing Date and prior to such time; minus

(i) any amount of the Cumulative Credit used to make payments or distributions
in respect of Junior Financings pursuant to Section 7.13 after the Closing Date
and prior to such time.

“Current Assets” means, with respect to the Lead Borrower and the Restricted
Subsidiaries on a consolidated basis at any date of determination, all assets
(other than cash and Cash Equivalents) that would, in accordance with GAAP, be
classified on a consolidated balance sheet of the Lead Borrower and its
Restricted Subsidiaries as current assets at such date of determination, other
than amounts related to current or deferred Taxes based on income or profits,
assets held for sale, loans (permitted) to third parties, pension assets,
deferred bank fees and derivative financial instruments.

“Current Liabilities” means, with respect to the Lead Borrower and the
Restricted Subsidiaries on a consolidated basis at any date of determination,
all liabilities that would, in accordance with GAAP, be classified on a
consolidated balance sheet of the Lead Borrower and its Restricted Subsidiaries
as current liabilities at such date of determination, other than (a) the current
portion of any Indebtedness and derivative financial instruments, (b) the
current portion of accrued interest, (c) accruals for current or deferred Taxes
based on income or profits, (d) accruals of any costs or expenses related to
restructuring reserves or severance, (e) any other liabilities that are not
Indebtedness and will not be settled in cash or Cash Equivalents during the next
succeeding twelve (12) month period after such date, (f) any Revolving Credit
Exposure or Revolving Credit Loans or any loans or letters of credit under any
other revolving facility, (g) liabilities in respect of unpaid acquisition,
disposition or refinancing related expenses, deferred purchase price holdbacks
and earn-out obligations, (h) accrued litigation settlement costs, (i) non-cash
compensation costs and expenses and (j) the current portion of any other
long-term liabilities.

“DBNY” means Deutsche Bank AG New York Branch, in its individual capacity, and
any successor thereto by merger, consolidation or otherwise.

“Debtor Relief Laws” means the Bankruptcy Code of the United States and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, examinership, insolvency,
winding up, reorganization or similar debtor relief Laws of the United States or
other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally.

“Declined Proceeds” has the meaning set forth in Section 2.05(b)(vii).

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Margin, if any, applicable to Base Rate Loans plus (c) 2.00% per
annum; provided that, with respect to a LIBO Rate

 

20



--------------------------------------------------------------------------------

Loan, the Default Rate shall be an interest rate equal to the interest rate
(including any Applicable Margin) otherwise applicable to such Loan plus
2.00% per annum, in each case, to the fullest extent permitted by applicable
Laws.

“Defaulting Lender” means, subject to Section 2.19(b), any Lender that, as
reasonably determined by the Administrative Agent (a) has refused (which refusal
may be given verbally or in writing and has not been retracted) or failed to
perform any of its funding obligations hereunder, including in respect of its
Loans or participations in respect of L/C Obligations or Swing Line Loans, which
refusal or failure is not cured within one Business Day after the date of such
refusal or failure, (b) has notified the Lead Borrower or Administrative Agent
that it does not intend to comply with its funding obligations or has made a
public statement to that effect with respect to its funding obligations
hereunder or under other agreements in which it commits to extend credit,
(c) has failed, within three Business Days after request by the Administrative
Agent, to confirm in a manner satisfactory to the Administrative Agent that it
will comply with its funding obligations (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Lead Borrower), or
(d) has, or has a direct or indirect parent company that has, after the date of
this Agreement, (i) become the subject of a proceeding under any Debtor Relief
Law, (ii) had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, or (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any equity interest in that Lender or any direct or indirect parent company
thereof by a Governmental Authority so long as such ownership interest does not
result in or provide such Lender with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.19(b)) upon delivery of written
notice of such determination to the Lead Borrower, the L/C Issuer, the Swing
Line Lender and each Lender.

“Designated Real Property” means any real property owned or leased by any Loan
Party as of the Closing Date that is located in the Federal Republic of Germany
or Switzerland.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale or
issuance of Equity Interests in a Restricted Subsidiary) of any property by any
Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith; provided that the issuance of Equity Interests by Holdings
shall not constitute a Disposition by Holdings.

“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests or solely at the direction of the issuer), pursuant
to a sinking fund obligation or otherwise (except as a result of a change of
control or asset sale, so long as any rights of the holders thereof upon the
occurrence of a change of control or asset sale event shall be subject to the
prior repayment in full of the Loans and all other Obligations that are accrued
and payable and the termination of the Commitments), (b) is redeemable at the
option of the holder thereof (other than solely for Qualified Equity Interests),
in whole or in part, (c) provides for the scheduled payments of dividends in
cash, or (d) is or becomes convertible into or exchangeable for Indebtedness or
any other Equity Interests that would constitute Disqualified Equity Interests,
in each case, prior to the date that is ninety-one (91) days after the Maturity
Date; provided that if such Equity Interests are issued pursuant to a plan for
the benefit of

 

21



--------------------------------------------------------------------------------

employees of the Lead Borrower (or any Parent) or any of its Restricted
Subsidiaries or by any such plan to such employees, such Equity Interests shall
not constitute Disqualified Equity Interests solely because it may be required
to be repurchased by the Lead Borrower or if its Restricted Subsidiaries in
order to satisfy applicable statutory or regulatory obligations or as a result
of such employee’s termination, death or disability.

“Disqualified Institution” means those Persons (the list of all such Persons,
the “Disqualified Institutions List”) that are (i) identified in writing by the
Lead Borrower to the Administrative Agent prior to April 20, 2015,
(ii) competitors of the Lead Borrower and its Subsidiaries (other than bona fide
fixed income investors or debt funds) that are identified in writing by the Lead
Borrower from time to time or (iii) Affiliates of such Persons set forth in
clauses (i) and (ii) above (in the case of Affiliates of such Persons set forth
in clause (ii) above, other than bona fide fixed income investors or debt funds)
that are either (a) identified in writing by the Lead Borrower to the
Administrative Agent from time to time or (b) clearly identifiable on the basis
of such Affiliate’s name; provided, that, to the extent Persons are identified
as Disqualified Institutions in writing by the Lead Borrower to the
Administrative Agent after the Closing Date pursuant to clauses (ii) or
(iii)(a), the inclusion of such Persons as Disqualified Institutions shall not
retroactively apply to prior assignments or participations in respect of any
Loan under this Agreement. Until the disclosure of the identity of a
Disqualified Institution to the Lenders generally by the Administrative Agent in
writing, such Person shall not constitute a Disqualified Institution for
purposes of a sale of a participation in a Loan (as opposed to an assignment of
a Loan) by a Lender; provided, that no disclosure of the Disqualified
Institutions List (or the identity of any Person that constitutes a Disqualified
Institution), in part or in full, to the Lenders shall be made by the
Administrative Agent without the prior written consent of the Lead Borrower.
Notwithstanding the foregoing, the Lead Borrower, by written notice to the
Administrative Agent, may from time to time in its sole discretion remove any
entity from the Disqualified Institutions List (or otherwise modify such list to
exclude any particular entity), and such entity removed or excluded from the
Disqualified Institutions List shall no longer be a Disqualified Institution for
any purpose under this Agreement or any other Loan Document.

“Disqualified Institutions List” has the meaning as set forth in the definition
of Disqualified Institutions.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Amount” means, at any time:

(a) with respect to any Loan denominated in Dollars (including, with respect to
any Swing Line Loan, any funded participation therein), the principal amount
thereof then outstanding (or in which such participation is held);

(b) with respect to any Loan denominated in Euros, the Dollar Equivalent of the
principal amount thereof then outstanding in Euros; and

(c) with respect to any L/C Obligation (or any risk participation therein),
(A) if denominated in Dollars, the amount thereof and (B) if denominated in an
Alternative Currency, the Dollar Equivalent of the amount thereof.

“Dollar Equivalent” means, on any date of determination, with respect to any
amount in a currency other than Dollars, the equivalent in Dollars of such
amount, determined by the Administrative Agent pursuant to Section 1.12 using
the Exchange Rate with respect to such currency at the time in effect in
accordance with the provisions of Section 1.12.

 

22



--------------------------------------------------------------------------------

“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
the United States, any state thereof or the District of Columbia.

“Dow Stockholders” means The Dow Chemical Company, its Affiliates, or any
permitted assignee thereof that holds the Equity Interests of Holdings or any
Parent.

“ECF Prepayment Amount” has the meaning set forth in Section 2.05(b)(i).

“Eligible Assignee” has the meaning set forth in Section 10.07(a). For the
avoidance of doubt, “Eligible Assignee” shall not include any Disqualified
Institution identified by the Lead Borrower prior to the Effective Date of any
assignment under Section 10.07.

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Environment” means indoor air, ambient air, surface water, groundwater,
drinking water, land surface, subsurface strata, and natural resources such as
wetlands, flora and fauna.

“Environmental Laws” means any applicable Law, including common law, relating to
the prevention of pollution or the protection of the environment and natural
resources, or to the protection of human health and safety as it relates to the
environment.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of investigation and remediation,
fines, penalties or indemnities) directly or indirectly resulting from or based
upon (a) violation of any Environmental Law or any Environmental Permit, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials into the Environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required by any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is under common control with a Loan Party or any Restricted Subsidiary within
the meaning of Section 414414(b), (c), (m) or (o) of the Code or
Section 4001(a)(14) of ERISA.

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by a Loan Party, any Restricted Subsidiary or any ERISA Affiliate
from a Pension Plan subject to Section 4063 of ERISA during a plan year in which
it was a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by a Loan Party,
any Restricted Subsidiary or any ERISA Affiliate from a Multiemployer Plan, the
reorganization or insolvency under Title IV of ERISA of any Multiemployer Plan,
or the receipt of any Loan Party, Restricted Subsidiary or any ERISA Affiliate,
of any notice that a Multiemployer Plan is

 

23



--------------------------------------------------------------------------------

in endangered or critical status under Section 305 of ERISA; (d) the filing of a
notice of intent to terminate any Pension Plan, the treatment of a Pension Plan
amendment as a termination under Sections 4041 or 4041A of ERISA, or the
commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which would reasonably be expected
to constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multiemployer Plan;
(f) the failure to make a required contribution to any Pension Plan that would
result in the imposition of a lien or other encumbrance on a Loan Party or
Restricted Subsidiary or the provision of security under Section 430 of the Code
or Section 303 or 4068 of ERISA by a Loan Party or Restricted Subsidiary, or the
arising of such a lien or encumbrance, there being or arising any “unpaid
minimum required contribution” or “accumulated funding deficiency” (as defined
or otherwise set forth in Section 4971 of the Code or Part 3 of Subtitle B of
Title I of ERISA), whether or not waived, the failure to satisfy the minimum
funding standard of Section 412 of the Code, whether or not waived, or a
determination that any Pension Plan is, or is reasonably expected to be, in
at-risk status under Title IV of ERISA; (g) the occurrence of a nonexempt
prohibited transaction (within the meaning of Section 4975 of the Code or
Section 406 of ERISA) with respect to a Pension Plan which could reasonably be
expected to result in liability to a Loan Party or any Restricted Subsidiary; or
(h) the incurring of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, by a Loan Party,
any Restricted Subsidiary or any ERISA Affiliate.

“Euros” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

“Event of Default” has the meaning specified in Section 8.01.

“Excess Cash Flow” means, for any period, an amount equal to

(a) the sum, without duplication, of

(i) Consolidated Net Income for such period,

(ii) an amount equal to the amount of all non-cash charges for such period to
the extent deducted in arriving at such Consolidated Net Income, but excluding
any such non-cash charges representing an accrual or reserve for potential cash
items in any future period,

(iii) decreases in Consolidated Working Capital and long-term account
receivables for such period (other than any such decreases arising from
acquisitions or dispositions by the Lead Borrower and its Restricted
Subsidiaries completed during such period or the application of acquisition
accounting) and

(iv) an amount equal to the aggregate net non-cash loss on Dispositions by the
Lead Borrower and its Restricted Subsidiaries during such period (other than
Dispositions in the ordinary course of business) to the extent deducted in
arriving at such Consolidated Net Income;

minus

 

24



--------------------------------------------------------------------------------

(b) the sum, without duplication, of

(i) an amount equal to the amount of all non-cash credits included in arriving
at such Consolidated Net Income (but excluding any non-cash credit to the extent
representing the reversal of an accrual or reserve described in clause (a)(ii)
above) and cash charges, losses and expenses excluded in arriving at such
Consolidated Net Income by virtue of clauses (a) through (o) of the definition
of Consolidated Net Income,

(ii) without duplication of amounts deducted pursuant to clause (xi) below in
prior fiscal years, the amount of Capital Expenditures, acquisitions and other
Investments of intellectual property to the extent not expensed or accrued
during such period, to the extent that such Capital Expenditures, acquisitions
or other Investments, as the case may be, were financed with Internally
Generated Cash,

(iii) the aggregate amount of all principal payments of Indebtedness of the Lead
Borrower or its Restricted Subsidiaries (including (A) the principal component
of payments in respect of Capitalized Leases and (B) the amount of any scheduled
repayment of Term Loans pursuant to Section 2.07(a) and any mandatory prepayment
pursuant to Section 2.05(b)(ii), to the extent required due to a Disposition or
Casualty Event that resulted in an increase to Consolidated Net Income and not
in excess of the amount of such increase, but excluding (X) all voluntary
prepayments of Term Loans and (Y) all prepayments of Revolving Credit Loans and
Swing Line Loans) made during such period), to the extent financed with
Internally Generated Cash,

(iv) an amount equal to the aggregate net non-cash gain on Dispositions by the
Lead Borrower and its Restricted Subsidiaries during such period (other than
Dispositions in the ordinary course of business) to the extent included in
arriving at such Consolidated Net Income,

(v) increases in Consolidated Working Capital and long-term account receivables
for such period (other than any such increases arising from acquisitions or
dispositions by the Lead Borrower and its Restricted Subsidiaries completed
during such period or the application of acquisition accounting),

(vi) cash payments by the Lead Borrower and its Restricted Subsidiaries during
such period in respect of long-term liabilities of the Borrower and its
Restricted Subsidiaries other than Indebtedness,

(vii) the amount of Investments and acquisitions made during such period
pursuant to the definition of “Permitted Investment” (other than clauses (a)(i),
(c), (d), (g), (h), (j), (k), (l), (o), (p), (q), (r), (w), (x) or (y) thereof)
to the extent that such Investments and acquisitions were financed with
Internally Generated Cash,

(viii) the amount of Restricted Payments paid during such period pursuant to
7.06(f), (g), (h), (i), (j) and (k), to the extent such Restricted Payments were
financed with Internally Generated Cash,

(ix) the aggregate amount of expenditures actually made by the Lead Borrower and
its Restricted Subsidiaries in cash during such period (including expenditures
for the payment of financing fees) to the extent that such expenditures are not
expensed during such period,

 

25



--------------------------------------------------------------------------------

(x) the aggregate amount of any premium, make-whole or penalty payments actually
paid in cash by the Lead Borrower and its Restricted Subsidiaries during such
period that are required to be made in connection with any prepayment of
Indebtedness,

(xi) without duplication of amounts deducted from Excess Cash Flow pursuant to
clause (b)(ii) above and at the option of the Lead Borrower, the aggregate
consideration required to be paid in cash by the Lead Borrower and its
Restricted Subsidiaries pursuant to binding contracts or executed letters of
intent (the “Contract Consideration”) entered into prior to or during such
period relating to Capital Expenditures, acquisitions, other Investments or
acquisitions of intellectual property to the extent not expensed and expected to
be consummated or made, in each case during the period of four consecutive
fiscal quarters of the Lead Borrower following the end of such period, provided
that to the extent the aggregate amount of Internally Generated Cash actually
utilized to finance such Capital Expenditure, acquisition, other Investment or
acquisitions of intellectual property during such period of four (4) consecutive
fiscal quarters is less than the Contract Consideration, the amount of such
shortfall shall be added to the calculation of Excess Cash Flow at the end of
such period of four (4) consecutive fiscal quarters,

(xii) the amount of cash taxes (including penalties and interest) or the tax
reserves set aside in a prior period, in each case to the extent paid in cash in
such period to the extent they exceed the amount of tax expense deducted in
determining Consolidated Net Income for such period,

(xiii) cash expenditures in respect of Swap Contracts during such fiscal year to
the extent not deducted in arriving at such Consolidated Net Income,

(xiv) any payment of cash to be amortized or expensed over a future period and
recorded as a long-term asset,

(xv) any restructuring expenses, pension payments or tax contingency payments,
in each case made in cash during such period to the extent such payments exceed
the amount of restructuring expenses, pension payments or tax contingency
payments, as the case may be, that were deducted in determining Consolidated Net
Income for such period,

(xvi) reimbursable or insured expenses incurred during such fiscal year to the
extent that reimbursement has not yet been received and

(xvii) cash expenditures for costs and expenses in connection with acquisitions
or Investments, dispositions and the issuance of equity interests or
Indebtedness to the extent not deducted in arriving at such Consolidated Net
Income.

Notwithstanding anything in the definition of any term used in the definition of
Excess Cash Flow to the contrary, all components of Excess Cash Flow shall be
computed for the Lead Borrower and its Restricted Subsidiaries on a consolidated
basis.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Exchange Rate” shall mean on any day, for purposes of determining the Dollar
Equivalent of any other currency, the rate at which such other currency may be
exchanged into Dollars as set forth at approximately 11:00 a.m., London time, on
such day on the Reuters ECB page 37 for such currency. In the event that such
rate does not appear on the Reuters ECB page 37, the Exchange Rate shall be
determined by reference to such other publicly available service for displaying
exchange rates as may be

 

26



--------------------------------------------------------------------------------

agreed upon by the Administrative Agent and the Lead Borrower, or, in the
absence of such an agreement, such Exchange Rate shall instead be the arithmetic
average of the spot rates of exchange of the Administrative Agent in the market
where its foreign currency exchange operations in respect of such currency are
then being conducted, at or about 10:00 a.m. in such market on such date for the
purchase of Dollars for delivery two (2) Business Days later; provided that if
at the time of any such determination, for any reason, no such spot rate is
being quoted, the Administrative Agent may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.

“Excluded Assets” means (i) any fee owned Real Property (other than Material
Real Properties) and any leasehold interest (it being understood there shall be
no requirement to obtain any landlord waivers, estoppels or collateral access
letters), (ii) motor vehicles, aircraft and other assets subject to certificates
of title, except to the extent a security interest therein can be perfected by
the filing of a UCC financing statement (or the equivalent thereof),
(iii) commercial tort claims below $10,000,000, (iv) governmental licenses or
state or local franchises, charters and authorizations and any other property
and assets to the extent that the Administrative Agent may not validly possess a
security interest therein under applicable laws (including, without limitation,
rules and regulations of any governmental authority or agency) or the pledge or
creation of a security interest in which would require governmental consent,
approval, license or authorization, other than (A) to the extent such limitation
is rendered ineffective under the UCC or other applicable law notwithstanding
such limitation and (B) proceeds and receivables thereof, the assignment of
which is expressly deemed effective under the UCC or other applicable law
notwithstanding such limitation, (v) any particular asset or right under
contract, if the pledge thereof or the security interest therein is prohibited
or restricted by applicable law, rule or regulation (including any requirement
thereunder to obtain the consent of any governmental or regulatory authority),
or third party (i.e., other than the Holdcos, the Borrowers or any of their
respective Subsidiaries), so long as any agreement with such third party that
provides for such prohibition or restriction was not entered into in
contemplation of the acquisition of such assets or entering into of such
contract or for the purpose of creating such prohibition or restriction, other
than (A) to the extent such prohibition or restriction is rendered ineffective
under the UCC or other applicable law notwithstanding such prohibition or
restriction and (B) proceeds and receivables thereof, the assignment of which is
expressly deemed effective under the UCC or other applicable law notwithstanding
such prohibition or restriction, (vi) (A) margin stock, (B) Equity Interests in
any Unrestricted Subsidiaries and (C) Equity Interests in any non-wholly owned
Restricted Subsidiaries and any entities which do not constitute Subsidiaries,
but only to the extent that (x) the organizational documents or other agreements
with other equity holders of such non-wholly owned Restricted Subsidiary or
other entity do not permit or restrict the pledge of such Equity Interests (to
the extent such restriction exists on the Closing Date or on the date of
acquisition of such non-wholly owned Restricted Subsidiary or the Equity
Interests in such entity so long as such restriction was not entered into in
contemplation of the acquisition of such Equity Interests), or (y) the pledge of
such Equity Interests (including any exercise of remedies) would result in a
change of control, repurchase obligation or other adverse consequence to any of
the Loan Parties or such non-wholly owned Restricted Subsidiary or other entity,
(vii) any lease, license or agreement or any property subject to a purchase
money security interest, capital lease obligations or similar arrangement, in
each case, to the extent the grant of a security interest therein would violate
or invalidate such lease, license or agreement or purchase money or similar
arrangement or create a right of termination in favor of any other party thereto
(other than the Holdcos, the Borrowers or any subsidiary of the Lead Borrower),
other than (A) to the extent such provision is rendered ineffective under the
UCC or other applicable law notwithstanding such provision and (B) proceeds and
receivables thereof, the assignment of which is expressly deemed effective under
the UCC or other applicable law notwithstanding such provisions, (viii) any
property or assets for which the creation or perfection of pledges of, or
security interests in such property or assets pursuant to the Loan Documents
would result in material adverse tax consequences to the Holdcos, the Lead
Borrower or any of their Subsidiaries, as reasonably determined by the Lead
Borrower in

 

27



--------------------------------------------------------------------------------

consultation with the Administrative Agent, (ix) letter of credit rights, except
to the extent constituting supporting obligations for other Collateral as to
which perfection of the security interest in such other Collateral is
accomplished solely by the filing of a UCC financing statement (it being
understood that no actions shall be required to perfect a security interest in
letter of credit rights, other than the filing of a UCC financing statement),
(x) (A) payroll and other employee wage and benefit accounts, (B) tax accounts,
including, without limitation, sales tax accounts, (C) escrow accounts and
(D) fiduciary or trust accounts and, in the case of clauses (A) through (D), the
funds or other property held in or maintained in any such account (as long as
the accounts described in clauses (A) through (D) are used solely for such
purposes), (xi) any intent-to-use trademark application prior to the filing of a
“Statement of Use” or “Amendment to Allege Use” with respect thereto, to the
extent, if any, that, and solely during the period, if any, in which the grant
of a security interest therein would impair the validity or enforceability of
such intent-to-use trademark application under applicable federal law,
(xii) assets in circumstances where the cost, consequences or burden of
obtaining a security interest in such assets, including, without limitation, the
cost of title insurance, surveys or flood insurance (if necessary) would
outweigh the practical benefit to the Lenders afforded thereby as reasonably
determined by the Lead Borrower and the Administrative Agent, (xiii) any
particular assets if it would result in a significant risk to the officers of
the relevant grantor of Collateral of contravention with their fiduciary duties
and/or of civil or criminal liability (unless there is customary limitation
language agreed between the Lead Borrower and the Administrative Agent for the
German Loan Parties in relation to the German Security, including but not
limited to, customary limitation language in respect of sections 30 and 31 30 of
the German Limited Liability Companies Act (Gesetz betreffend die Gesellschaften
mit beschränkter Haftung) (“GmbHG”)) and (xiv) the Securitization Assets, any
bank account of a Loan Party or any Restricted Subsidiary into which only
Securitization Assets are collected or any bank account of the Securitization
Subsidiary, in each case over which a Lien may be granted in connection with a
Permitted Securitization and for only so long as such bank accounts do not
receive or hold funds of a Loan Party or any Restricted Subsidiary.

“Excluded Contribution” means Net Proceeds or property or assets received by the
Lead Borrower as capital contributions to the equity (other than through the
issuance of Disqualified Equity Interests) of the Lead Borrower after the
Closing Date or from the issuance or sale (other than to a Restricted Subsidiary
or an employee stock ownership plan or trust established by the Lead Borrower or
any Subsidiary of the Lead Borrower for the benefit of their employees to the
extent funded by the Lead Borrower or any Restricted Subsidiary) of capital
stock (other than Disqualified Equity Interests) of the Lead Borrower, to the
extent designated as an Excluded Contribution pursuant to an Officer’s
Certificate of the Lead Borrower.

“Excluded Information” has the meaning set forth in Section 2.14(a)(vii).

“Excluded Subsidiary” means (a) any Subsidiary that is not a wholly owned
Subsidiary of the Lead Borrower or a Guarantor, (b) any Subsidiary that is (and
for so long as such Subsidiary is) prohibited by applicable Law (including
without limitation as a result of applicable financial assistance, directors’
duties or corporate benefit requirements (to the extent that such limitations
cannot be addressed through “whitewash” or similar procedures)) or Contractual
Obligations existing on the Closing Date (or, in the case of any newly acquired
Subsidiary, in existence at the time of acquisition but not entered into in
contemplation thereof) from guaranteeing the Obligations or if guaranteeing the
Obligation would (and for so long as it would) require governmental (including
regulatory) consent, approval, license or authorization (unless such consent,
approval, license or authorization has been obtained), (c) any Subsidiary where
the Administrative Agent and the Lead Borrower agree that the cost of obtaining
a Guarantee by such Subsidiary would be excessive in light of the practical
benefit to the Lenders afforded thereby, (d) each Subsidiary of the Lead
Borrower that is not organized in a Qualified Jurisdiction, (e) any
not-for-profit Subsidiaries, (f) any Unrestricted Subsidiaries, (g) any special
purpose securitization vehicle (or similar entity), including any Securitization
Subsidiary, (h) any Subsidiary, the obtaining of a Guarantee with respect to
which would result in material adverse tax consequences as reasonably determined
by the Borrower in consultation with the Administrative Agent and (i) any
Captive Insurance Subsidiary.

 

28



--------------------------------------------------------------------------------

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
as applicable, such Swap Obligation (or any guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) (a) by virtue of such Guarantor’s failure to
constitute an “eligible contract participant,” as defined in the Commodity
Exchange Act and the regulations thereunder, at the time the guarantee of (or
grant of such security interest by, as applicable) such Guarantor becomes or
would become effective with respect to such Swap Obligation or (b) in the case
of a Swap Obligation that is subject to a clearing requirement pursuant to
section 2(h) of the Commodity Exchange Act, because such Guarantor is a
“financial entity,” as defined in section 2(h)(7)(C) of the Commodity Exchange
Act, at the time the guarantee of (or grant of such security interest by, as
applicable) such Guarantor becomes or would become effective with respect to
such Swap Obligation. If a Swap Obligation arises under a master agreement
governing more than one Swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to Swaps for which such guarantee or
security interest is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof).

“Excluded Taxes” has the meaning set forth in Section 3.01(a).

“Existing Credit Agreement” has the meaning set forth in the preliminary
statements.

“Existing Letters of Credit” means any letters of credit outstanding on the
Closing Date described in Schedule 1.01B.

“Existing Revolver Tranche” has the meaning set forth in Section 2.18(a).

“Extended Revolving Credit Commitment” has the meaning specified in
Section 2.18(a).

“Extending Revolving Credit Lender” has the meaning set forth in
Section 2.18(a).

“Existing Secured Notes Indenture” has the meaning set forth in the preliminary
statements.

“Extended Term Loans” has the meaning set forth in Section 2.18(a)(iii).

“Existing Term Loan Tranche” has the meaning set forth in Section 2.18(a).

“Extending Term Lender” has the meaning set forth in Section 2.18(a)(iii).

“Extension” has the meaning set forth in Section 2.18(a).

“Extension Amendment” has the meaning set forth in Section 2.18(d).

“Extension Election” has the meaning set forth in Section 2.18(e).

“Extension Offer” has the meaning set forth in Section 2.18(a).

“Facility” means a given Class of Term Loans or Revolving Credit Commitments, as
the context may require.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Credit Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with) and any current or
future regulations or official interpretations thereof, and

 

29



--------------------------------------------------------------------------------

any agreement pursuant to the implementation of the above with the United States
Internal Revenue Service, the United States government or any governmental or
taxation authority in the United States, including the Agreement between the
Government of the United States of America and the Government of the Grand Duchy
of Luxembourg to Improve International Tax Compliance and with respect to The
United States information reporting provisions commonly known as the Foreign
Account Tax Compliance Act, and any rules, regulations or guidance enacted
thereunder or official interpretations thereof.

“fair market value” means (a) except as otherwise provided clause (b) below,
with respect to any asset or liability, the fair market value of such asset or
liability as determined by the Lead Borrower in good faith and (b) with respect
to Securitization Assets, the current value that would be attributed to such
Securitization Assets by an independent and unaffiliated third party purchasing
the Securitization Assets in an arms-length sale transaction, as determined in
good faith by the board of managers (conseil de gérance) of Intermediate
Holdings, as general partner of the Lead Borrower.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
(b) if no such rate is so published on such next succeeding Business Day, the
Federal Funds Rate for such day shall be the average rate (rounded upward, if
necessary, to a whole multiple of 1/100 of 1%) charged to DBNY on such day on
such transactions as determined by the Administrative Agent and (c) if such rate
per annum as otherwise determined in accordance with the provisions above is
less than zero, then the Federal Funds Rate shall be deemed to be zero.

“Financial Covenant” has the meaning set forth in Section 7.11.

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as amended.

“First Lien Intercreditor Agreement” means an intercreditor agreement
substantially in the form of Exhibit K hereto (which agreement in such form, or
with immaterial changes thereto, the Administrative Agent is authorized to enter
into) together with any material changes thereto which are reasonably acceptable
to the Administrative Agent and which material changes shall be posted to the
Lenders not less than five (5) Business Days before execution thereof and, if
the Required Lenders shall not have objected to such changes within five
(5) Business Days after posting, then the Required Lenders shall be deemed to
have agreed that the Administrative Agent’s entry into such intercreditor
agreement (with such changes) is reasonable and to have consented to such
intercreditor agreement (with such changes) and to the Administrative Agent’s
execution thereof.

“First Lien Net Leverage Ratio” means, on any date of determination for any Test
Period, the ratio of (a) Consolidated First Lien Net Debt as of the last day of
such Test Period to (b) Consolidated EBITDA for such Test Period.

“Fixed Charge Coverage Ratio” means, on any date of determination for any Test
Period, the ratio of (a) Consolidated EBITDA for such Test Period to (b) Fixed
Charges for such Test Period.

“Fixed Charges” means, with respect to any Person for any period, the sum of:
(1) Consolidated Interest Expense for such Person for such period, (2) all cash
dividends or other distributions paid (excluding items eliminated in
consolidation) on any series of Preferred Stock of any Subsidiary of such Person
during such period and (3) all cash dividends or other distributions paid
(excluding items eliminated in consolidation) on any series of Disqualified
Equity Interests during such period.

 

30



--------------------------------------------------------------------------------

“Foreign Pension Plan” means any occupational pension plan, fund (including,
without limitation, any superannuation fund) or other similar program
established, contributed to or maintained outside the United States on a
voluntary basis by any Loan Party (other than a Luxembourg Loan Party) or any
Restricted Subsidiary, as a single employer or as part of a group of employers,
primarily for the benefit of employees of any Loan Party or any Restricted
Subsidiary residing outside the United States, which plan, fund or other similar
program provides, retirement income, and which plan is not subject to ERISA or
the Code.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Pro Rata Share or other
applicable share provided under this Agreement of the Outstanding Amount of L/C
Obligations other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swing Line Lender, such Defaulting Lender’s Pro Rata Share or other applicable
share provided under this Agreement of Swing Line Loans other than Swing Line
Loans as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof.

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.

“Funded Debt” means all Indebtedness of the Lead Borrower and the Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of such Person, to a date more than one year from such
date or arises under a revolving credit or similar agreement that obligates the
lender or lenders to extend credit during a period of more than one year from
such date, including Indebtedness in respect of the Loans.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time; provided, however, that if the Lead
Borrower notifies the Administrative Agent that the Lead Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Closing Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the Lead
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

“German Insolvency Event” means (i) that an entity organized in the Federal
Republic of Germany is unable to pay its debts as they fall due within the
meaning of Section 17 (“Zahlungsunfähigkeit”) of the German Insolvency Code
(Insolvenzordnung), or (ii) an entity organized in the Federal Republic of
Germany is overindebted within the meaning of Section 19 (“Überschuldung”) of
the German Insolvency Code (Insolvenzordnung). In addition, “German Insolvency
Event” will include, for any German Loan Party, a petition for insolvency
proceedings in respect of the assets (Antrag auf Eröffnung eines
Insolvenzverfahrens) of the respective German Loan Party is filed and has not
been rejected on the grounds of inadmissibility, unless such filing is frivolous
or without any merit.

“German Loan Party” means any Loan Party organized under German Law.

 

31



--------------------------------------------------------------------------------

“German Security” has the meaning set forth in Section 9.01(d).

“German Subsidiary” means any Subsidiary established under the laws of the
Federal Republic of Germany.

“Global Intercompany Note” means a promissory note substantially in the form of
Exhibit G.

“Governmental Authority” means any nation or government, the European Union, any
state, provincial or other political subdivision thereof, any agency, authority,
instrumentality, regulatory body, court, administrative tribunal, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Granting Lender” has the meaning specified in Section 10.07(j).

“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or other monetary obligation of the payment or
performance of such Indebtedness or other monetary obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other monetary obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other monetary obligation of any other Person, whether or not
such Indebtedness or other monetary obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness or other
monetary obligation to obtain any such Lien); provided that the term “Guarantee”
shall not include endorsements for collection or deposit, in either case in the
ordinary course of business or consistent with past practice, or customary and
reasonable indemnity obligations in effect on the Closing Date or entered into
in connection with any acquisition or disposition of assets permitted under this
Agreement (other than such obligations with respect to Indebtedness). The amount
of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guaranteed Obligations” has the meaning specified in Section 11.01.

“Guarantor Joinder” means a joinder agreement substantially in the form of
Exhibit H hereto.

“Guarantors” means each Closing Date Guarantor, those Subsidiaries of Holdings
that have issued a Guarantee after the Closing Date pursuant to Section 6.18 and
those Subsidiaries that have issued a Guarantee of the Obligations after the
Closing Date pursuant to Section 6.11.

“Guaranty” means, collectively, the guaranty of the Obligations by the
Guarantors pursuant to this Agreement.

“Hazardous Materials” means all materials, pollutants, contaminants, chemicals,
wastes or any other substances, including petroleum or petroleum distillates,
asbestos or asbestos-containing materials, polychlorinated biphenyls, radon gas,
toxic mold, electromagnetic radio frequency or microwave emissions, that are
listed, classified or regulated as hazardous or toxic, or any similar term,
pursuant to any Environmental Law.

 

32



--------------------------------------------------------------------------------

“Hedge Bank” means any Person that is a Lender or an Affiliate of a Lender at
the time it enters into a Secured Hedge Agreement or a Treasury Services
Agreement, as applicable, in its capacity as a party thereto.

“Holdco” means Holdings and any Intermediate Holding Company.

“Holdings” has the meaning set forth in the introductory paragraph to this
Agreement.

“Hong Kong” means Hong Kong Special Administrative Region of the People’s
Republic of China.

“Hong Kong Financial Assistance Documents” means all documents (including all
resolutions, notices of meeting and solvency statements) required to comply with
the Companies Ordinance (Cap. 622 of the laws of Hong Kong) in connection with
the giving of financial assistance by a Loan Party.

“Hong Kong Subsidiary” means any Subsidiary of the Lead Borrower incorporated,
organized or established under the laws of Hong Kong.

“Honor Date” has the meaning set forth in Section 2.03(c)(i).

“Immaterial Subsidiary” means, at any date of determination, each of the Lead
Borrower’s Subsidiaries (a) whose total assets (when combined with the assets of
such Subsidiary’s Subsidiaries after eliminating intercompany obligations) at
the last day of the most recent Test Period does not exceed 2.5% of Total Assets
at such date or (b) whose gross revenues (when combined with the revenues of
such Subsidiary’s Subsidiaries, after eliminating intercompany obligations) for
such Test Period does not exceed 2.5% of the consolidated gross revenues of the
Lead Borrower and the Restricted Subsidiaries for such period, in each case
determined in accordance with GAAP; provided that (i) if, at any time and from
time to time after the Closing Date, Subsidiaries that are not Guarantors solely
because they do not exceed the thresholds set forth in clauses (a) or
(b) comprise in the aggregate more than 5.0% of Total Assets as of the end of
the most recently ended fiscal quarter of the Lead Borrower for which financial
statements have been delivered pursuant to Section 6.01 or more than 5.0% of the
consolidated gross revenues of the Lead Borrower and the Restricted Subsidiaries
for such period, then the Lead Borrower shall, not later than forty-five
(45) days after the date by which financial statements for such fiscal quarter
are required to be delivered pursuant to this Agreement (or such longer period
as the Administrative Agent may agree in its reasonable discretion),
(A) designate in writing to the Administrative Agent one or more of such
Restricted Subsidiaries that will no longer constitute Immaterial Subsidiaries
such that the foregoing condition ceases to be true and (B) comply with the
provisions of Section 6.11 applicable to Restricted Subsidiaries and (ii) no
Subsidiary shall constitute an Immaterial Subsidiary to the extent it Guarantees
or is otherwise an obligor with respect to any Indebtedness in a principal
amount in excess of the Threshold Amount.

“Incremental Amendment” has the meaning set forth in Section 2.16(f).

“Incremental Amendment Date” has the meaning set forth in Section 2.16(d).

“Incremental Commitments” has the meaning set forth in Section 2.16(a).

“Incremental Equivalent Debt” has the meaning set forth in Section 2.16(h).

“Incremental Facility Closing Date” has the meaning set forth in
Section 2.16(b).

“Incremental Lenders” has the meaning set forth in Section 2.16(c).

 

33



--------------------------------------------------------------------------------

“Incremental Loan” has the meaning set forth in Section 2.16(b).

“Incremental Loan Request” has the meaning set forth in Section 2.16(a).

“Incremental Revolving Credit Commitments” has the meaning set forth in
Section 2.16(a).

“Incremental Revolving Credit Lender” has the meaning set forth in
Section 2.16(c).

“Incremental Revolving Credit Loan” has the meaning set forth in
Section 2.16(b).

“Incremental Term Commitments” has the meaning set forth in Section 2.16(a).

“Incremental Term Lender” has the meaning set forth in Section 2.16(c).

“Incremental Term Loan” has the meaning set forth in Section 2.16(b).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount (after giving effect to any prior drawings or reductions
which may have been reimbursed) of all outstanding letters of credit (including
standby and commercial), bankers’ acceptances, bank guaranties, surety bonds,
performance bonds and similar instruments issued or created by or for the
account of such Person;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts payable in the ordinary
course of business, (ii) any earn-out obligation until such obligation becomes a
liability on the balance sheet of such Person in accordance with GAAP and is not
paid within thirty (30) days after becoming due and payable and
(iii) liabilities accrued in the ordinary course);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;

(f) all Attributable Indebtedness;

(g) all obligations of such Person in respect of Disqualified Equity Interests
to the extent that the foregoing would constitute indebtedness or a liability in
accordance with GAAP; and

(h) to the extent not otherwise included above, all Guarantees of such Person in
respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall, in the case of
the Lead Borrower and its Restricted Subsidiaries, exclude all intercompany
Indebtedness having a term not exceeding 364 days (inclusive of any roll-over or
extensions of terms) and made in the ordinary course of business. The amount of
any net obligation under any Swap Contract on any date shall be deemed to be the
Swap Termination Value thereof as of such date. The amount of Indebtedness of
any Person for purposes of clause (e) shall be deemed to be equal to the lesser
of (i) the aggregate unpaid amount of such Indebtedness and (ii) the fair market
value of the property encumbered thereby as determined by such Person in good
faith.

 

34



--------------------------------------------------------------------------------

“Indemnified Liabilities” has the meaning set forth in Section 10.05.

“Indemnified Taxes” has the meaning set forth in Section 3.01(a).

“Indemnitees” has the meaning set forth in Section 10.05.

“Independent Financial Advisor” means an accounting, appraisal, investment
banking firm or consultant of nationally recognized standing that is, in the
good faith judgment of the Lead Borrower, qualified to perform the task for
which it has been engaged and that is independent of the Lead Borrower and its
Affiliates.

“Information” has the meaning set forth in Section 10.08.

“Initial Public Offering” means the initial public offering of 11,500,000 shares
of ordinary shares of Trinseo S.A. pursuant to the prospectus dated June 11,
2014.

“Initial Revolving Credit Commitment” means, as to each Revolving Credit Lender,
its Revolving Credit Commitment as of the Closing Date, as may be increased from
time to time pursuant to a Revolving Commitment Increase. The aggregate amount
of Initial Revolving Credit Commitments is $325,000,000.

“Intellectual Property Security Agreement” has the meaning set forth in the
Security Agreement.

“Intercreditor Agreement” means any First Lien Intercreditor Agreement, Second
Lien Intercreditor Agreement or Subordination Agreement, collectively, in each
case to the extent then in effect.

“Interest Payment Date” means, (a) as to any LIBO Rate Loan, the last day of
each Interest Period applicable to such Loan, any day on which such Loan is
converted into a Base Rate Loan, any day on which payment of principal in
respect of such LIBO Rate Loan is made (whether as optional or mandatory
prepayment or as repayment) and the Maturity Date (whether by acceleration or
otherwise) of the Facility under which such Loan was made; provided that if any
Interest Period for a LIBO Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates and (b) as to any Base Rate Loan (including a
Swing Line Loan), the last Business Day of each March, June, September and
December, any day on which payment of principal in respect of such Base Rate
Loan is made (whether as optional or mandatory prepayment or as repayment) and
the maturity date (whether by acceleration or otherwise) of the Facility under
which such Loan was made.

“Interest Period” means, as to each LIBO Rate Loan, the period commencing on the
date such LIBO Rate Loan is disbursed or converted to or continued as a LIBO
Rate Loan and ending on the date one (1), two (2), three (3) or six (6) months
thereafter or, to the extent agreed by each Lender of such LIBO Rate Loan,
twelve (12) months or less than one (1) month thereafter, as selected by the
Lead Borrower in its Committed Loan Notice; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

 

35



--------------------------------------------------------------------------------

(c) no Interest Period shall extend beyond the Maturity Date.

“Intermediate Holding Company” means Intermediate Holdings and any wholly-owned
Subsidiary of Holdings that (a) does not own assets other than issued and
outstanding Equity Interests of the Lead Borrower or a Parent and (b) is a
Guarantor.

“Intermediate Holdings” has the meaning set forth in the introductory paragraph
to this Agreement.

“Internally Generated Cash” means, with respect to any Person, funds of such
Person and its Restricted Subsidiaries not constituting (a) proceeds of the
issuance of (or contributions in respect of) Equity Interests of such Person,
(b) proceeds of the incurrence of Indebtedness (other than the incurrence of
Revolving Credit Loans or extensions of credit under any other revolving credit
or similar facility) by such Person or any of its Restricted Subsidiaries or
(c) proceeds of Dispositions and Casualty Events (other than any Disposition
pursuant to Section 7.05(a), (b), (c), (d), (e), (f), (g), (i), (l), (o), (r) or
(s)).

“Inventory Revaluation” means an adjustment (positive or negative) to
Consolidated EBITDA equal to the difference of (a) Consolidated EBITDA as
determined in accordance with the “first-in-first-out” method of accounting
minus (b) Consolidated EBITDA as determined in accordance with the “replacement
cost” method of accounting, computed by adjusting cost of sales to reflect the
cost of raw material prices during the applicable period.

“Investment” means, with respect to any Person, all investments by such Person
in other Persons (including Affiliates) in the form of any direct or indirect
advance, loan or other extensions of credit (other than advances or extensions
of credit to customers, suppliers, directors, officers or employees of any
Person in the ordinary course of business or consistent with past practice, and
excluding any debt or extension of credit represented by a bank deposit other
than a time deposit) or capital contribution to (by means of any transfer of
cash or other property to others or any payment for property or services for the
account or use of others), or the incurrence of a Guarantee of any obligation
of, or any purchase or acquisition of Equity Interests, Indebtedness or other
similar instruments issued by, such other Persons and all other items that are
or would be classified as investments on a balance sheet prepared on the basis
of GAAP (but excluding, in the case of the Lead Borrower and its Restricted
Subsidiaries, intercompany loans, advances, or Indebtedness having a term not
exceeding 364 days (inclusive of any rollover or extensions of terms) and made
in the ordinary course of business); provided, however, that endorsements of
negotiable instruments and documents in the ordinary course of business or
consistent with past practice will not be deemed to be an Investment. If the
Borrower or any Restricted Subsidiary issues, sells or otherwise disposes of any
Equity Interests of a Person that is a Restricted Subsidiary such that, after
giving effect thereto, such Person is no longer a Restricted Subsidiary, any
Investment by the Lead Borrower or any Restricted Subsidiary in such Person
remaining after giving effect thereto will be deemed to be a new Investment at
such time.

For purposes of Section 7.06:

(a) “Investment” will include the portion (proportionate to the Lead Borrower’s
equity interest in a Restricted Subsidiary to be designated as an Unrestricted
Subsidiary) of the fair market value of the net assets of such Restricted
Subsidiary of the Lead Borrower at the time that such Restricted Subsidiary is
designated an Unrestricted Subsidiary; provided, however, that upon a
redesignation of such Subsidiary as a Restricted Subsidiary, the Lead Borrower
will be deemed to continue to have a permanent “Investment” in an Unrestricted
Subsidiary in an amount (if positive) equal to (a) the Lead Borrower’s
“Investment” in such Subsidiary at the time of such

 

36



--------------------------------------------------------------------------------

redesignation less (b) the portion (proportionate to the Borrower’s equity
interest in such Subsidiary) of the fair market value of the net assets (as
conclusively determined by the Board of Directors of the Lead Borrower in good
faith) of such Subsidiary at the time that such Subsidiary is so re-designated a
Restricted Subsidiary; and

(b) any property transferred to or from an Unrestricted Subsidiary will be
valued at its fair market value at the time of such transfer, in each case as
determined in good faith by the Board of Directors of the Lead Borrower.

The amount of any Investment outstanding at any time shall be the original cost
of such Investment (with the fair market value of such Investment being measured
at the time such Investment is made and without giving effect to subsequent
changes in value) as reduced by any dividend, distribution, interest payment,
return of capital, repayment or other amount (including in respect of
dispositions) received in cash or Cash Equivalents by a Lead Borrower or a
Restricted Subsidiary in respect of such Investment; provided that the aggregate
amount of such dividend, distribution, interest payment, return of capital,
repayment or other amount shall not exceed the original amount of such
Investment.

“Investment Grade Securities” means:

(a) securities issued or directly and fully Guaranteed or insured by the United
States or Canadian government or any agency or instrumentality thereof (other
than Cash Equivalents);

(b) debt securities or debt instruments with a rating of “A–” or higher from S&P
or “A3” or higher by Moody’s or the equivalent of such rating by such rating
organization or, if no rating of Moody’s or S&P then exists, the equivalent of
such rating by any other Nationally Recognized Statistical Ratings Organization,
but excluding any debt securities or instruments constituting loans or advances
among the Lead Borrower and its Subsidiaries; and

(c) investments in any fund that invests exclusively in investments of the type
described in clauses (a) and (b) above, which fund may also hold cash and Cash
Equivalents pending investment or distribution.

“Investors” means the Sponsor and its Affiliates and any investment funds
advised or managed by any of the foregoing (other than any portfolio operating
companies of the Sponsor).

“IP Rights” has the meaning set forth in Section 5.15.

“Irish Guarantor” has the meaning set forth in Section 11.14.

“Irish Subsidiary” means any subsidiary of the Lead Borrower incorporated under
the laws of Ireland.

“Irish Transaction Security” means the security and Liens created or expressed
to be created under any Collateral Documents governed by Irish law.

“Irish Whitewash Documents” means all documents including all board minutes,
shareholder resolutions, notices of meeting, explanatory statements, statutory
declarations and forms required to comply with Section 60 of the Companies Act
1963 (as amended) of Ireland in connection with the giving of financial
assistance by a Loan Party.

“Junior Financing” has the meaning set forth in Section 7.13(a). For the
avoidance of doubt, the Senior Notes shall not constitute a Junior Financing.

“Junior Financing Documentation” means any documentation governing any Junior
Financing.

 

37



--------------------------------------------------------------------------------

“Latest Maturity Date” means, at any date of determination and with respect to
the specified Loans or Commitments (or in the absence of any such specification,
all outstanding Loans and Commitments hereunder), the latest Maturity Date
applicable to any such Loans or Commitments hereunder at such time, including
the latest maturity date of any Extended Term Loan, any Extended Revolving
Credit Commitment, any Incremental Term Loans, any Incremental Revolving Credit
Commitments, any Refinancing Term Loans or any Refinancing Revolving Credit
Commitments, in each case as extended in accordance with this Agreement from
time to time.

“Laws” means, collectively, all international, foreign, federal, state,
regional, provincial and local statutes, treaties, rules, guidelines,
regulations, ordinances, codes and administrative or judicial precedents or
authorities, including the interpretation or administration thereof by any
Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority.

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its Pro
Rata Share.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

“L/C Issuer” means DBNY or any of its affiliates, and any other Lender that
becomes an L/C Issuer pursuant to Section 2.03(m) or Section 10.07(l), or any
successor issuer of Letters of Credit hereunder; provided that, if any Extension
or Extensions of Revolving Credit Commitments is or are effected in accordance
with Section 2.18, on the occurrence of the Original Revolving Credit Maturity
Date and on each later date which is or was at any time a Maturity Date with
respect to Revolving Credit Commitments (each, an “L/C Issuer/Swing Line
Termination Date”), each L/C Issuer at such time shall have the right to resign
as an L/C Issuer on, or on any date within twenty (20) Business Days after, the
respective L/C Issuer/Swing Line Termination Date, in each case upon not less
than ten (10) days’ prior written notice thereof to the Lead Borrower and the
Administrative Agent and, in the event of any such resignation and upon the
effectiveness thereof, the respective entity so resigning shall retain all of
its rights hereunder and under the other Loan Documents as an L/C Issuer with
respect to all Letters of Credit theretofore issued by it (which Letters of
Credit shall remain outstanding in accordance with the terms hereof until their
respective expirations) but shall not be required to issue any further Letters
of Credit hereunder. If at any time and for any reason (including as a result of
resignations as contemplated by the last proviso to the preceding sentence),
each L/C Issuer has resigned in such capacity in accordance with the preceding
sentence, then no Person shall be an L/C Issuer hereunder obligated to issue
Letters of Credit unless and until (and only for so long as) a Lender (or an
affiliate of a Lender) reasonably satisfactory to the Administrative Agent and
the Lead Borrower agrees to act as an L/C Issuer hereunder.

“L/C Issuer/Swing Line Termination Date” has the meaning set forth in the
definition of “L/C Issuer.”

“L/C Obligations” means as at any date of determination, the sum of (a) the
aggregate undrawn amount of all Letters of Credit denominated in Dollars
outstanding at such time, (b) the Dollar Equivalent of the aggregate undrawn
amount of all Letters of Credit denominated in Alternative Currencies
outstanding at such time, and (c) the aggregate amount of all Unreimbursed
Amounts, including all L/C Borrowings.

 

38



--------------------------------------------------------------------------------

“Lender” has the meaning specified in the introductory paragraph to this
Agreement and, as the context requires, includes an L/C Issuer and a Swing Line
Lender, and their respective successors and assigns as permitted hereunder, each
of which is referred to herein as a “Lender.”

“Lending Office” means, as to any Lender, such office or offices as such Lender
may from time to time notify the Lead Borrower and the Administrative Agent.

“Letter of Credit” means any letter of credit issued hereunder. A Letter of
Credit may be a commercial letter of credit or a standby letter of credit.

“Letter of Credit Expiration Date” means the day that is five (5) Business Days
prior to the scheduled Latest Maturity Date then in effect for the Participating
Revolving Credit Commitments (taking into account the Maturity Date of any
conditional Participating Revolving Credit Commitment that will automatically go
into effect on or prior to such Maturity Date) (or, if such day is not a
Business Day, the next preceding Business Day).

“Letter of Credit Sublimit” means an amount equal to the lesser of
(a) $35,000,000 and (b) the aggregate amount of the Participating Revolving
Credit Commitments. The Letter of Credit Sublimit is part of, and not in
addition to, the Revolving Credit Commitments.

“LIBO Rate” means, for each Interest Period,

(a) in the case of LIBO Rate Loans denominated in Dollars, the offered rate per
annum that appears on the appropriate page of the Reuters screen that displays
the ICE Benchmark Administration Limited rate for deposits in Dollars (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period (or the successor thereto if ICE Benchmark Administration
Limited is no longer making the applicable interest settlement rate available)
as of 11:00 A.M. (London, England time) on the day that is two (2) Business Days
prior to the commencement of such Interest Period (the “US LIBOR Screen Rate”);
provided that, if the US LIBOR Screen Rate is less than zero, such rate shall be
deemed to be zero. If no such offered rate exists, such rate will be the rate of
interest per annum, as determined by the Administrative Agent, at which deposits
of Dollars in immediately available funds are offered at 11:00 A.M. (London,
England time) two (2) Business Days prior to the applicable Interest Period to
first-class banks in the London interbank Eurodollar market for such Interest
Period for the applicable principal amount on such date of determination; and

(b) in the case of LIBO Rate Loans denominated in Euros, the offered rate per
annum that appears on the appropriate page of the Reuters screen that displays
the Global Rate Set Systems Limited rate for deposits in Euros (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period (or the successor thereto appointed by the European Money Markets
Institute, if Global Rate Set Systems Limited is no longer making the applicable
interest settlement rate available) for deposits of Euros of 11:00 A.M.
(Brussels, Belgium time) on the day that is two (2) Business Days prior to the
commencement of such Interest Period (the “EURIBOR Screen Rate”); provided that,
if the EURIBOR Screen Rate is less than zero, such rate shall be deemed to be
zero. If no such offered rate exists, such rate will be the rate of interest per
annum, as determined by the Administrative Agent, at which deposits of Euros in
immediately available funds are offered at 11:00 A.M. (Brussels, Belgium time)
two (2) Business Days prior to the applicable Interest Period to first-class
banks in the European interbank market for such Interest Period for the
applicable principal amount on such date of determination.

Notwithstanding the foregoing, the LIBO Rate shall not be less than 1.00% for
all Term B Loans maintained as LIBO Rate Loans.

 

39



--------------------------------------------------------------------------------

“LIBO Rate Loan” means a Loan that bears interest at a rate based on the LIBO
Rate whether denominated in Dollars or in Euros.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to Real
Property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing).

“Limited Condition Acquisition” means any acquisition or similar Investment
whose consummation is not conditioned on the availability of, or on obtaining,
financing.

“Limited Condition Transaction” means (a) any Limited Condition Acquisition
and/or (b) any redemption or repayment of Indebtedness requiring irrevocable
notice in advance of such redemption or repayment.

“Loan” means an extension of credit by a Lender to the Borrowers under Article
II in the form of a Term Loan, a Revolving Credit Loan or a Swing Line Loan
(including any Incremental Term Loan, any extensions of credit under any
Revolving Commitment Increase, any Incremental Revolving Credit Loan, any
Extended Term Loans and any extensions of credit under any Extended Revolving
Credit Commitment).

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Collateral Documents, (d) any Refinancing Amendment, Incremental Amendment or
Extension Amendment, (e) each Request for L/C Issuance, (f) any other document
or instrument designated by the Borrower and the Administrative Agent as a “Loan
Document” and (g) any other amendment or joinder to this Agreement.

“Loan Parties” means, collectively, each Borrower and each Guarantor.

“Luxco Share Pledge” means the pledge over the shares of the Lead Borrower
governed by the laws of Luxembourg entered into on or around the date of this
Agreement among Holdings, Intermediate Holdings and the Collateral Agent.

“Luxembourg” means the Grand Duchy of Luxembourg.

“Luxembourg Guarantor” means a Guarantor incorporated in Luxembourg; provided
that for purposes of Section 11.13, it shall mean any Guarantor incorporated in
Luxembourg that is a Subsidiary of the Lead Borrower.

“Luxembourg Insolvency Event” means, in relation to any entity incorporated and
located in Luxembourg or any of its assets, any corporate action, legal
proceedings or other procedure or step in relation to bankruptcy (faillite),
insolvency, liquidation, composition with creditors (concordat préventif de
faillite), moratorium or reprieve from payment (sursis de paiement), controlled
management (gestion contrôlée), fraudulent conveyance (actio pauliana), general
settlement with creditors, reorganization or similar laws affecting the rights
of creditors generally.

“Luxembourg Loan Party” means a Loan Party incorporated in Luxembourg.

“Management Advances” means loans or advances made to, or Guarantees with
respect to loans or advances made to, directors, officers, employees or
consultants of any Holdco, the Borrowers or any Restricted Subsidiary:

(a) (a) in respect of travel, entertainment or moving-related expenses or other
similar expenses or payroll advances incurred in the ordinary course of business
or consistent with past practice or (b) for purposes of funding any such
person’s purchase of Equity Interests (or similar obligations) of the Holdcos
(or any Parent) or any Restricted Subsidiary of the Lead Borrower;

 

40



--------------------------------------------------------------------------------

(b) in respect of moving-related expenses incurred in connection with any
closing or consolidation of any facility or office; or

(c) not exceeding $10,000,000 in the aggregate outstanding at any time.

“Management Stockholders” means the members of management of any Holdco (or any
Parent), the Lead Borrower or any Restricted Subsidiary who are investors in
Holdings or any Parent.

“Margin Stock” shall have the meaning assigned to such term in Regulation U of
the FRB.

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

“Material Adverse Effect” means a (a) material adverse effect on the business,
operations, assets, liabilities (actual or contingent) or financial condition of
the Lead Borrower and its Restricted Subsidiaries, taken as a whole;
(b) material adverse effect on the ability of the Loan Parties (taken as a
whole) to fully and timely perform any of their payment obligations under any
Loan Document to which the Lead Borrower or any of the Loan Parties is a party;
or (c) material adverse effect on the rights and remedies available to the
Lenders or the Collateral Agent under any Loan Document.

“Material Real Property” means any fee-owned Real Property owned by a Loan Party
that is (a) located in the United States and has a fair market value in excess
of $10,000,000 (at the Closing Date or, with respect to fee-owned Real Property
acquired after the Closing Date, at the time of acquisition, in each case, as
reasonably determined by the Lead Borrower in good faith) and (b) located
outside of the United States in a Qualified Jurisdiction and has a fair market
value in excess of $15,000,000 (at the Closing Date or, with respect to
fee-owned real property acquired after the Closing Date, at the time of
acquisition, in each case, as reasonably determined by the Lead Borrower in good
faith); provided that at no time shall any real property located in the Federal
Republic of Germany or Switzerland that is owned by any Loan Party (including
any Designated Real Property) be considered Material Real Property.

“Maturity Date” means (a) with respect to the Term B Loans, the date that is six
(6) years and six (6) months after the Closing Date; (b) with respect to the
Initial Revolving Credit Commitments, the fifth (5th) anniversary of the Closing
Date; (c) with respect to any Class of Extended Term Loans or Extended Revolving
Credit Commitments, the final maturity date as specified in the applicable
Extension Request accepted by the respective Lender or Lenders, (d) with respect
to any Refinancing Term Loans or Refinancing Revolving Credit Commitments, the
final maturity date as specified in the applicable Refinancing Amendment,
(e) with respect to any Incremental Loans or Incremental Revolving Credit
Commitments, the final maturity date as specified in the applicable Incremental
Amendment and (f) with respect to any Replacement Term Loans, the final maturity
date as specified in the applicable agreement; provided that, in each case, if
any such day is not a Business Day, the applicable Maturity Date shall be the
Business Day immediately succeeding such day.

“Maximum Rate” has the meaning specified in Section 10.10.

“Maximum Securitization Facility Size” means, at any time, with respect to a
Permitted Securitization, the aggregate amount that the lenders or purchasers
under such Permitted Securitization are required to fund assuming all conditions
to funding are met for the maximum possible amount of funding committed to be
provided under such Permitted Securitization by such lenders or purchasers.

“Minimum Extension Condition” has the meaning set forth in Section 2.18(c).

 

41



--------------------------------------------------------------------------------

“MNPI” means, with respect to any Person, information and documentation that is
(a) (x) not publicly available if such Person and its Subsidiaries are public
reporting companies or (y) of a type that would not be publicly available (and
could not be derived from publicly available information) if such Person and its
Subsidiaries were public reporting companies and (b) material with respect to
such Person, its Subsidiaries or the respective securities of such Person and
its Subsidiaries for purposes of United States Federal and state securities
laws, in each case, assuming such laws were applicable to such Person and its
Subsidiaries.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage Policies” has the meaning specified in the definition of “Collateral
and Guarantee Requirement.”

“Mortgaged Properties” has the meaning specified in the definition of
“Collateral and Guarantee Requirement.”

“Mortgages” means collectively, the deeds of trust, trust deeds, debentures,
hypothecs and mortgages made by the Loan Parties in favor or for the benefit of
the Administrative Agent on behalf of the Secured Parties creating and
evidencing a Lien on a Mortgaged Property in form and substance reasonably
satisfactory to the Administrative Agent, and any other mortgages executed and
delivered pursuant to Section 6.11, Section 6.14 and Section 6.18.

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA, to which any Loan Party, any Restricted Subsidiary
or any ERISA Affiliate makes or is obligated to make contributions, or during
the preceding five (5) plan years, has made or been obligated to make
contributions.

“Nationally Recognized Statistical Rating Organization” means a nationally
recognized statistical rating organization within the meaning of Rule 436 under
the Securities Act.

“Net Proceeds” means:

(a) 100% of the cash proceeds actually received by the Lead Borrower or any of
its Restricted Subsidiaries (including any cash payments received by way of
deferred payment of principal pursuant to a note or installment receivable or
purchase price adjustment receivable or otherwise and including casualty
insurance settlements and condemnation awards, but in each case only as and when
received) from any Disposition or Casualty Event, net of (i) attorneys’ fees,
accountants’ fees, investment banking fees, survey costs, title insurance
premiums, and related search and recording charges, transfer taxes, deed or
mortgage recording taxes, required debt payments and required payments of other
obligations (including without limitation principal amount, premium or penalty,
if any, interest and other amounts) (other than pursuant to the Loan Documents),
other customary expenses and brokerage, consultant and other customary fees
actually incurred in connection therewith, (ii) in the case of any Disposition
or Casualty Event by a non-wholly owned Restricted Subsidiary, the pro rata
portion of the Net Proceeds thereof (calculated without regard to this
clause (ii)) attributable to minority interests and not available for
distribution to or for the account of the Lead Borrower or a wholly owned
Restricted Subsidiary as a result thereof, (iii) taxes paid or reasonably
estimated to be payable as a result thereof, and (iv) the amount of any
reasonable reserve established in accordance with GAAP against any adjustment to
the sale price or any liabilities (other than any taxes deducted pursuant to
clause (i) above) (x) related to any of the applicable assets and (y) retained
by the Lead Borrower or any of its Restricted Subsidiaries including, without
limitation, pension and other post-employment benefit liabilities and
liabilities related to environmental matters or against any indemnification
obligations (however, the amount of any subsequent reduction of such reserve

 

42



--------------------------------------------------------------------------------

(other than in connection with a payment in respect of any such liability) shall
be deemed to be Net Proceeds of such Disposition or Casualty Event occurring on
the date of such reduction); provided, that, if no Event of Default under
Section 8.01(a), (f) or (g) exists and the Lead Borrower intends in good faith
to use any portion of such proceeds to acquire, maintain, develop, construct,
improve, upgrade or repair assets useful in the business of the Lead Borrower or
its Restricted Subsidiaries or to make Permitted Acquisitions, in each case
within 540 days of such receipt, such portion of such proceeds shall not
constitute Net Proceeds except to the extent not, within 540 days of such
receipt, so used or contractually committed to be so used (it being understood
that if any portion of such proceeds are not so used within such 540 day period
but within such 540 day period are contractually committed to be used, then upon
the termination of such contract or if such Net Proceeds are not so used within
the later of such 540 day period and 180 days from the entry into such
contractual commitment, such remaining portion shall constitute Net Proceeds as
of the date of such termination or expiry without giving effect to this proviso;
it being understood that such proceeds shall constitute Net Proceeds
notwithstanding any reinvestment notice if there is an Event of Default under
Section 8.01(a), (f) or (g) continuing at the time of a proposed reinvestment
unless such proposed reinvestment is made pursuant to a binding commitment
entered into at a time when no Event of Default under Section 8.01(a), (f) or
(g) was continuing); provided, further, that no proceeds realized in a single
transaction or series of related transactions shall constitute Net Proceeds
under this clause (a) unless (x) such proceeds shall exceed $35,000,000 or
(y) the aggregate net proceeds exceed $50,000,000 in any fiscal year (and
thereafter only net cash proceeds in excess of such amount shall constitute Net
Proceeds under this clause (a));

(b) 100% of the cash proceeds from the incurrence, issuance or sale by the Lead
Borrower or any of the Restricted Subsidiaries of any Indebtedness, net of all
taxes paid or reasonably estimated to be payable as a result thereof and fees
(including investment banking fees and discounts), commissions, costs and other
expenses, in each case incurred in connection with such issuance or sale; and

(c) 100% of the cash proceeds from the issuance or sale of Equity Interests in
Holdings or the Lead Borrower, net of all taxes paid or reasonably estimated to
be payable as a result thereof and fees (including investment banking fees and
discounts), commissions, costs and other expenses, in each case incurred in
connection with such issuance or sale.

For purposes of calculating the amount of Net Proceeds, fees, commissions and
other costs and expenses payable to the Lead Borrower shall be disregarded.

“Non-Consenting Lender” has the meaning set forth in Section 3.07(d).

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.

“Non-extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

“Non-Loan Party” means any Restricted Subsidiary that is not a Loan Party.

“Note” means a Term Note, a Revolving Credit Note or a Swing Line Note, as the
context may require.

“Obligations” means all (x) advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party and its Restricted Subsidiaries arising
under any Loan Document or otherwise with respect to any Loan or Letter of
Credit, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party or Restricted

 

43



--------------------------------------------------------------------------------

Subsidiary of any proceeding under any Debtor Relief Laws naming such Person as
the debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding and (y) obligations of any Loan Party arising
under any Secured Hedge Agreement or any Treasury Services Agreement. Without
limiting the generality of the foregoing, the Obligations of the Loan Parties
under the Loan Documents (and of their Restricted Subsidiaries to the extent
they have obligations under the Loan Documents) include (a) the obligation
(including guarantee obligations) to pay principal, interest, Letter of Credit
fees, reimbursement obligations, charges, expenses, fees, Attorney Costs,
indemnities and other amounts payable by any Loan Party under any Loan Document
and (b) the obligation of any Loan Party to reimburse any amount in respect of
any of the foregoing that any Lender, in its sole discretion, may elect to pay
or advance on behalf of such Loan Party.

“Officer’s Certificate” means, with respect to any Person, a certificate signed
by one Responsible Officer of such Person. Unless otherwise provided, “Officer’s
Certificate” means an Officer’s Certificate of the Lead Borrower.

“OID” means original issue discount.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation, the articles of association, the
bylaws and the unanimous shareholder agreements or declarations (or equivalent
or comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and the operating or limited liability company
agreement (or equivalent or comparable documents with respect to any non-U.S.
jurisdiction) or articles of association; (c) with respect to any partnership,
joint venture, trust or other form of business entity, the articles of
association, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity; and (d) in respect of any German Loan Party, its
(i) articles of association (Satzung), (ii) commercial register extract
(Handelsregisterauszug) and list of shareholders (Gesellschafterliste).

“Other Applicable Indebtedness” has the meaning set forth in Section 2.05(b)(i).

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document).

“Other Taxes” has the meaning specified in Section 3.01(a).

“Outstanding Amount” means (a) with respect to the Term Loans, Revolving Credit
Loans, Swing Line Loans, Extended Term Loans or Loans made under any Extended
Revolving Credit Commitment, as applicable, on any date, the aggregate
outstanding Dollar Amount thereof after giving effect to any borrowings and
prepayments or repayments of Term Loans, Revolving Credit Loans (including any
refinancing of outstanding unpaid drawings under Letters of Credit or L/C Credit
Extensions as a Revolving Credit Borrowing), Swing Line Loans, Extended Term
Loans or Loans made under any Extended Revolving Credit Commitment, as the case
may be, occurring on such date; and (b) with respect to any L/C Obligations on
any date, the outstanding Dollar Amount thereof on such date after giving effect
to any L/C Credit Extension occurring on such date and any other changes thereto
as of such date, including as a result of any reimbursements of outstanding
unpaid drawings under any Letters of Credit (including any refinancing of
outstanding unpaid drawings under Letters of Credit or L/C Credit Extensions as
a Revolving Credit Borrowing) or any reductions in the maximum amount available
for drawing under Letters of Credit taking effect on such date.

 

44



--------------------------------------------------------------------------------

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of the Federal Funds Rate and an overnight rate
determined by the Administrative Agent, an L/C Issuer, or the Swing Line Lender,
as applicable, in accordance with banking industry rules on interbank
compensation, (b) with respect to any amount denominated in any Alternative
Currency, the rate of interest per annum at which overnight deposits in such
Alternative Currency, in an amount approximately equal to the amount with
respect to which such rate is being determined, would be offered for such day by
a branch or Affiliate of the Administrative Agent or the L/C Issuer, as
applicable, in the applicable offshore interbank market for such Alternative
Currency to major banks in such interbank market.

“Parent” means any Person of which the Lead Borrower at any time is or becomes a
Subsidiary after the Closing Date and any holding companies established by any
Permitted Holder for purposes of holding its investment in any Parent.

“Participant” has the meaning specified in Section 10.07(e).

“Participant Register” has the meaning specified in Section 10.07(e).

“Participating Member State” means each state so described in any EMU
Legislation.

“Participating Revolving Credit Commitments” means (1) the Initial Revolving
Credit Commitments (including any Extended Revolving Credit Commitments in
respect thereof) and (2) those additional Revolving Credit Commitments (and both
(x) Revolving Commitment Increases to such Class and (y) Extended Revolving
Credit Commitments in respect thereof) established pursuant to an Incremental
Amendment or Refinancing Amendment for which an election has been made to
include such Commitments for purposes of the issuance of Letters of Credit or
the making of Swing Line Loans; provided that, with respect to clause (2), the
effectiveness of such election may be made conditional upon the maturity of one
or more other Participating Revolving Credit Commitments. At any time at which
there is more than one Class of Participating Revolving Credit Commitments
outstanding, the mechanics and arrangements with respect to the allocation of
Letters of Credit and Swing Line Loans among such Classes will be subject to
procedures agreed to by the Lead Borrower and the Administrative Agent.

“Participating Revolving Credit Lender” means any Lender holding a Participating
Revolving Credit Commitment.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan or Foreign
Pension Plan, that is subject to Title IV of ERISA and is sponsored or
maintained by any Loan Party, any Restricted Subsidiary or any ERISA Affiliate,
and such plan for the five-year period immediately following the latest date on
which any Loan Party or Subsidiary maintained, contributed to or had an
obligation to contribute to such plan.

“Perfection Certificate” means a certificate in the form of Exhibit II to the
Security Agreement or any other form reasonably approved by the Collateral
Agent, as the same shall be supplemented from time to time.

“Permanent Representative” means the permanent representative of the general
partner of the Lead Borrower.

“Permitted Acquisition” means any Investment of the type described in
clauses (a)(ii) and (b)(ii) of the definition of “Permitted Investments” and any
Investment or other acquisition of assets constituting a business unit, line of
business or division of, or all or substantially all of the Equity Interests of,
another Person.

 

45



--------------------------------------------------------------------------------

“Permitted Holders” means each of the Investors, the Dow Stockholders and the
Management Stockholders; provided that if (i) the Dow Stockholders in the
aggregate own beneficially or of record more than ten percent (10%) of the
outstanding voting stock of Holdings, the Dow Stockholders shall be treated as
Permitted Holders of only ten percent (10%) of the outstanding voting stock of
Holdings at such time and (ii) the Management Stockholders in the aggregate own
beneficially or of record more than ten percent (10%) of the outstanding voting
stock of Holdings, the Management Stockholders shall be treated as Permitted
Holders of only ten percent (10%) of the outstanding voting stock of Holdings at
such time.

“Permitted Investment” means (in each case, by the Lead Borrower or any of its
Restricted Subsidiaries):

(a) Investments in (i) a Restricted Subsidiary (including the Equity Interests
of a Restricted Subsidiary) or the Lead Borrower or (ii) a Person (including the
Equity Interests of any such Person) that will, upon the making of such
Investment, become a Restricted Subsidiary; provided that any Investment
pursuant to this clause (a) made by Loan Parties in Persons that are not, or
will not contemporaneously with such Investment become, Loan Parties shall not
exceed (when added to the aggregate amount of Investments made by any Loan
Parties in Persons that do not merge, consolidate or otherwise combine with or
into, or transfer or convey substantially all of their assets, to Loan Parties
pursuant to clause (b)(ii) below) an aggregate amount outstanding at any time
equal to the greater of (1) $100,000,000 and (2) 4.25% of Total Assets (with the
amount of Total Assets being measured at the time such Investment is made);

(b) Investments in (i) a Similar Business taken together with all other
Investments made pursuant to this clause (b)(i) that are at that time
outstanding, not to exceed the greater of (x) $50,000,000 and (y) 2.0% of Total
Assets (with the amount of Total Assets being measured at the time such
Investment is made) and (ii) a Person if such Person is engaged in a Similar
Business and will, upon the making of such Investment be merged, consolidated
or, otherwise combined with or into, or transfers or conveys substantially all
of its assets to the Lead Borrower or a Restricted Subsidiary; provided that any
Investment pursuant to this clause (b)(ii) made by the Loan Parties in Persons
that do not merge, consolidate or otherwise combine with or into, or transfer or
convey substantially all of their assets to, the Loan Parties contemporaneously
with such Investment shall not exceed (when added to the aggregate amount of
Investments made by any Loan Parties in Persons that are not Loan Parties (or
that will not contemporaneously with such Investment become Loan Parties)
pursuant to clause (a) above) an aggregate amount outstanding at any time equal
to the greater of (1) $100,000,000 and (2) 4.25% of Total Assets (with the
amount of Total Assets being measured at the time such Investment is made);

(c) Investments in cash, Cash Equivalents or Investment Grade Securities;

(d) Investments in receivables owing to the Lead Borrower or any Restricted
Subsidiary created or acquired in the ordinary course of business;

(e) Investments (i) in payroll, travel, entertainment expenses, moving expenses
and similar advances to cover matters that are expected at the time of such
advances ultimately to be treated as expenses for accounting purposes and that
are made in the ordinary course of business or (ii) to fund such Person’s
purchase of Equity Interests of Lead Borrower or any of its Parents;

(f) Management Advances;

 

46



--------------------------------------------------------------------------------

(g) Investments received in settlement of debts created in the ordinary course
of business and owing to the Lead Borrower or any Restricted Subsidiary or in
exchange for any other Investment or accounts receivable held by Lead Borrower
or any such Restricted Subsidiary, or as a result of foreclosure, perfection or
enforcement of any Lien, or in satisfaction of judgments or pursuant to any plan
of reorganization or similar arrangement including upon the bankruptcy or
insolvency of a debtor or otherwise with respect to any secured Investment or
other transfer of title with respect to any secured Investment in default;

(h) Investments made as a result of the receipt of non-cash consideration from a
sale or other disposition of property or assets, including a Disposition;

(i) Investments existing or pursuant to agreements or arrangements in effect on
the Closing Date or made pursuant to binding commitments in effect on the Issue
Date, in each case, as set forth on Schedule 1.01E, and any modification,
replacement, renewal or extension thereof; provided that the amount of any such
Investment or binding commitment may not be increased except (a) as required by
the terms of such Investment or binding commitment as in existence on the
Closing Date or (b) as otherwise permitted under this Agreement;

(j) Hedging Obligations, which transactions or obligations are incurred in
compliance with Section 7.03;

(k) pledges or deposits with respect to leases or utilities provided to third
parties in the ordinary course of business or Liens permitted under
Section 7.01;

(l) any Investment to the extent made using Equity Interests of the Lead
Borrower (other than Disqualified Equity Interests);

(m) [Reserved];

(n) Investments consisting of purchases and acquisitions of assets, services,
inventory, supplies, materials and equipment or licenses or leases of
intellectual property, in any case, in the ordinary course of business and in
accordance with this Agreement;

(o) (i) Guarantees not prohibited under Section 7.03 and (other than with
respect to Indebtedness) guarantees, keepwells and similar arrangements in the
ordinary course of business, and (ii) performance guarantees with respect to
obligations incurred by the Lead Borrower or any of its Restricted Subsidiaries
that are permitted by this Agreement;

(p) Investments consisting of earnest money deposits required in connection with
a purchase agreement, or letter of intent, or other acquisitions to the extent
not otherwise prohibited by this Agreement;

(q) Investments of a Restricted Subsidiary acquired after the Closing Date or of
an entity merged into the Lead Borrower or merged into or consolidated with a
Restricted Subsidiary after the Closing Date to the extent that such Investments
were not made in contemplation of or in connection with such acquisition, merger
or consolidation and were in existence on the date of such acquisition, merger
or consolidation;

(r) Investments consisting of licensing of intellectual property pursuant to
joint marketing arrangements with other Persons;

(s) contributions to a “rabbi” trust for the benefit of employees or other
grantor trust subject to claims of creditors in the case of a bankruptcy of the
Borrowers;

 

47



--------------------------------------------------------------------------------

(t) Investments in joint ventures and similar activities and Unrestricted
Subsidiaries having an aggregate fair market value, when taken together with all
other Investments made pursuant to this clause that are at the time outstanding,
not to exceed the greater of $75,000,000 and 3.25% of Total Assets (with the
amount of Total Assets being measured at the time such Investment is made);

(u) additional Investments having an aggregate fair market value, taken together
with all other Investments made pursuant to this clause (u) that are at that
time outstanding, not to exceed the greater of $120,000,000 and 5.0% of Total
Assets (with the amount of Total Assets being measured at the time such
Investment is made); provided that if such Investment is in Equity Interests of
a Person that subsequently becomes a Restricted Subsidiary, such Investment
shall thereafter be deemed permitted under clause (a) or (b) above and shall not
be included as having been made pursuant to this clause (u);

(v) any Investment by the Borrowers or a Subsidiary of the Borrowers in (x) a
Securitization Subsidiary or (y) any other Person in connection with a Permitted
Securitization, including Investments of funds held in accounts permitted or
required by the arrangement governing such Permitted Securitization or any
related Indebtedness; provided that such Investment is in the form of a purchase
money obligation, contribution of additional Securitization Assets or equity
interests;

(w) advances, loans or extensions of trade credit in the ordinary course of
business by the Lead Borrower or any of its Restricted Subsidiaries and
Investments consisting of extensions of credit in the nature of accounts
receivable or notes arising from the grant of trade credit in the ordinary
course of business;

(x) Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Article 4
customary trade arrangements with customers consistent with industry practice;

(y) any Investment in securities or other assets not constituting Cash
Equivalents and received in connection with a Disposition made under
Section 7.05 or any other disposition of assets not constituting a Disposition;

(z) Investments in prepaid expenses, negotiable instruments held for collection
and lease, utility and workers compensation, performance and similar deposits
entered into as a result of the operations of the business in the ordinary
course of business; and

(aa) Investments made in the ordinary course of business in connection with
obtaining, maintaining or renewing client contracts and loans or advances made
to distributors in the ordinary course of business.

For purposes of determining whether an Investment is a Permitted Investment or
is otherwise a Restricted Investment permitted to be made pursuant to
Section 7.06, in the event that an Investment (or any portion thereof) at any
time, whether at the time of making of such Investment or upon or subsequently,
meets the criteria of more than one of the categories of Permitted Investments
described in clauses (a) through (aa) above or any other provision of
Section 7.06, the Lead Borrower, in its sole discretion, will classify and may
subsequently reclassify such Investment (or any portion thereof) in any one or
more of the types of Investments described in clauses (a) through (aa) above or
any other applicable clause in Section 7.06 and will only be required to include
the amount and type of such Investment in such of the above clauses or clauses
in Section 7.06 as determined by the Lead Borrower at such time.

 

48



--------------------------------------------------------------------------------

“Permitted Junior Secured Refinancing Debt” has the meaning set forth in
Section 2.17(h)(i).

“Permitted Pari Passu Secured Refinancing Debt” has the meaning set forth in
Section 2.17(h)(i).

“Permitted Ratio Debt” means Indebtedness incurred or assumed by the Lead
Borrower or any Restricted Subsidiary if and to the extent the Fixed Charge
Coverage Ratio calculated on a Pro Forma Basis is greater than 2.00:1.00;
provided that in the case of any such Indebtedness that is incurred (but not
assumed), any such Indebtedness (i) matures after the Maturity Date, (ii) has a
Weighted Average Life to Maturity equal to or greater than the Weighted Average
Life to Maturity of the Term B Loans, (iii) may not participate on a greater
than pro-rata basis with respect to the Term B Loans in any mandatory prepayment
and (iv) of Non-Loan Parties does not exceed in the aggregate at any time
outstanding, together with any Indebtedness incurred by Non-Loan Parties
pursuant to Section 7.03(v), the greater of $120,000,000 and 5.0% of Total
Assets, in each case determined at the time of incurrence.

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal, replacement or extension of any Indebtedness of
such Person; provided that (a) the principal amount (or accreted value, if
applicable) thereof does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness so modified, refinanced, refunded, renewed,
replaced or extended except by an amount equal to unpaid accrued interest and
premium thereon plus other amounts owing or paid related to such Indebtedness,
plus fees and expenses reasonably incurred, in connection with such
modification, refinancing, refunding, renewal, replacement or extension and by
an amount equal to any existing commitments unutilized thereunder, (b) other
than with respect to a Permitted Refinancing in respect of Indebtedness
permitted pursuant to Section 7.03(e), such modification, refinancing,
refunding, renewal, replacement or extension has a final maturity date equal to
or later than the final maturity date of, and has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being modified, refinanced, refunded, renewed, replaced or
extended, (c) other than with respect to a Permitted Refinancing in respect of
Indebtedness permitted pursuant to Section 7.03(e), at the time thereof, no
Event of Default shall have occurred and be continuing, (d) if such Indebtedness
being modified, refinanced, refunded, renewed, replaced or extended is Junior
Financing, to the extent such Indebtedness being modified, refinanced, refunded,
renewed, replaced or extended is subordinated in right of payment to the
Obligations, such modification, refinancing, refunding, renewal, replacement or
extension is subordinated in right of payment to the Obligations on terms at
least as favorable to the Lenders as those contained in the documentation
governing the Indebtedness being modified, refinanced, refunded, renewed,
replaced or extended, (e) to the extent such Indebtedness being modified,
refinanced, refunded, renewed, replaced or extended is secured by the Collateral
and/or subject to intercreditor arrangements for the benefits of the Lenders,
such modification, refinancing, refunding, renewal, replacement or extension is
either (1) unsecured or (2) secured and, if secured, subject to intercreditor
arrangements on terms at least as favorable (including with respect to priority)
to the Lenders as those contained in the documentation governing the
Indebtedness being modified, refinanced, refunded, renewed, replaced or
extended, and such modification refinancing, refunding, renewal, replacement or
extension is incurred only by one or more Persons who is an obligor of the
Indebtedness being modified, refinanced, refunded, renewed, replaced or
extended, (f) any such modification, refinancing, renewal, replacement, or
extension has the same primary obligor and the same (or fewer) guarantors as the
Indebtedness being modified, refinanced, refunded, renewed, replaced or extended
and (g) if such Indebtedness being modified, refinanced, refunded, renewed,
replaced or extended is unsecured, such modification, refinancing, refunding,
renewal, replacement or extension is unsecured. Any reference to a Permitted
Refinancing in this Agreement or any other Loan Document shall be interpreted to
mean (a) a Permitted Refinancing of the subject Indebtedness and (b) any further
refinancings constituting a Permitted Refinancing of the Indebtedness resulting
from a prior Permitted Refinancing.

 

49



--------------------------------------------------------------------------------

“Permitted Securitization” means a Securitization that complies with the
following criteria: (i) the originator with respect to such Securitization shall
be organized under the laws of Switzerland, Germany, France, The Netherlands,
Sweden, Finland, Spain, the United Kingdom, Italy or the United States, (ii) the
Securitization, including the sale of the Securitization Assets and the
incurrence of Indebtedness in connection therewith is effected on market terms,
taking into account the applicable Securitization market for assets similar to
the respective Securitization Assets and the structure implemented for such
Securitization (as determined in good faith by the Lead Borrower), (iii) the sum
of the Maximum Securitization Facility Sizes for all Securitizations shall not
at any time exceed $260,000,000 and (iv) the Securitization Seller’s Retained
Interest and all proceeds thereof shall constitute Collateral hereunder and all
necessary steps to perfect a security interest in such Securitization Seller’s
Retained Interest of the Collateral Agent are taken by the Lead Borrower or
Restricted Subsidiary.

“Permitted Unsecured Refinancing Debt” has the meaning set forth in
Section 2.17(h)(i).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by any Loan Party or Subsidiary or, with
respect to any such plan that is subject to Section 412 of the Code or Title IV
of ERISA, any ERISA Affiliate, and such plan for the five-year period
immediately following the latest date on which any Loan Party, any Subsidiary or
an ERISA Affiliate maintained, contributed to or had an obligation to or have
had an obligation to contribute to, or otherwise to have liability with respect
to such plan.

“Preferred Stock” means, as applied to the Equity Interests of any Person,
Equity Interests of any class or classes (however designated) which is preferred
as to the payment of dividends or as to the distribution of assets upon any
voluntary or involuntary liquidation or dissolution of such Person, over Equity
Interests of any other class of such Person.

“Pro Forma Balance Sheet” has the meaning set forth in Section 5.05(b).

“Pro Forma Balance Sheet Date” has the meaning set forth in Section 5.05(b).

“Pro Forma Basis” and “Pro Forma Effect” means, with respect to compliance with
any test or covenant or calculation of any ratio hereunder, the determination or
calculation of such test, covenant or ratio (including in connection with
Specified Transactions) in accordance with Section 1.10.

“Pro Forma Compliance” means, with respect to the Financial Covenant, compliance
on a Pro Forma Basis with such covenant in accordance with Section 1.10.

“Pro Forma Financial Statements” has the meaning set forth in Section 5.05(b).

“Pro Rata Share” means, with respect to each Lender at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments of such Lender under the
applicable Facility or Facilities at such time and the denominator of which is
the amount of the Aggregate Commitments under the applicable Facility or
Facilities at such time; provided that if such Commitments have been terminated,
then the Pro Rata Share of each Lender shall be determined based on the Pro Rata
Share of such Lender immediately prior to such termination and after giving
effect to any subsequent assignments made pursuant to the terms hereof.

“Projections” has the meaning set forth in Section 6.01(c).

 

50



--------------------------------------------------------------------------------

“Public Company Costs” means costs relating to compliance with the provisions of
the Securities Act and the Exchange Act, in each case as applicable to companies
with equity or debt securities held by the public, the rules of national
securities exchange companies with listed equity or debt securities, directors’
compensation, fees and expense reimbursement, costs relating to investor
relations, shareholder meetings and reports to shareholders or debtholders,
directors’ and officers’ insurance, listing fees and all executive, legal and
professional fees related to the foregoing.

“Qualified ECP Guarantor” means in respect of any Swap Obligation, each Loan
Party that, at the time the relevant guarantee (or grant of the relevant
security interest, as applicable) becomes or would become effective with respect
to such Swap Obligation, has total assets exceeding $10,000,000 or such other
person as constitutes an “eligible contract participant” under the Commodity
Exchange Act or any regulations promulgated thereunder and which may cause
another person to qualify as an “eligible contract participant” with respect to
such Swap Obligation at such time by entering into a keepwell pursuant to
section 1a(18)(A)(v)(II) of the Commodity Exchange Act (or any successor
provision thereto).

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

“Qualified IPO” means the issuance by Holdings or any Parent of its common
Equity Interests in an underwritten primary public offering (other than a public
offering pursuant to a registration statement on Form S-8) pursuant to a
registration statement that has been declared effective by the SEC or approved
by any other applicable Governmental Authority in Luxembourg or the United
Kingdom.

“Qualified Jurisdiction” means each of the United States, any state or territory
thereof, the District of Columbia, Germany, Ireland, Switzerland, Hong Kong,
Luxembourg, Singapore, The Netherlands and any other jurisdiction as may be
mutually agreed to in writing from time to time by the Lead Borrower and the
Administrative Agent.

“Quarterly Financial Statements” means unaudited consolidated balance sheets and
related consolidated statements of comprehensive income and cash flows of Topco
for the most recent fiscal quarters (other than the fourth fiscal quarter) after
the date of the applicable Annual Financial Statements and ended at least
forty-five (45) days prior to the Closing Date.

“Real Property” means, collectively, all right, title and interest (including
any leasehold, mineral or other estate) in and to any and all parcels of or
interests in real property owned or leased by any Person, whether by lease,
license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment, all general intangibles and contract rights
and other property and rights incidental to the ownership, lease or operation
thereof.

“Recipient” means any Lender or Agent.

“Refinancing” has the meaning specified in the preliminary statements hereto.

“Refinancing Amendment” has the meaning set forth in Section 2.17(f).

“Refinancing Commitments” has the meaning set forth in Section 2.17(a).

“Refinanced Debt” has the meaning set forth in Section 2.17(a).

“Refinancing Equivalent Debt” has the meaning set forth in Section 2.17(h)(i).

“Refinancing Facility Closing Date” has the meaning set forth in
Section 2.17(d).

“Refinancing Lenders” has the meaning set forth in Section 2.17(c).

 

51



--------------------------------------------------------------------------------

“Refinancing Loan” has the meaning set forth in Section 2.17(b).

“Refinancing Loan Request” has the meaning set forth in Section 2.17(a).

“Refinancing Revolving Credit Commitments” has the meaning set forth in
Section 2.17(a).

“Refinancing Revolving Credit Lender” has the meaning set forth in
Section 2.17(c).

“Refinancing Revolving Credit Loan” has the meaning set forth in
Section 2.17(b).

“Refinancing Term Commitments” has the meaning set forth in Section 2.17(a).

“Refinancing Term Lender” has the meaning set forth in Section 2.17(c).

“Refinancing Term Loan” has the meaning set forth in Section 2.17(b).

“Refinanced Term Loans” has the meaning set forth in Section 2.17(h)(i).

“Register” has the meaning set forth in Section 10.07(d).

“Registered Equivalent Notes” means, with respect to any notes originally issued
in an offering pursuant to Rule 144A under the Securities Act or other private
placement transaction under the Securities Act of 1933, substantially identical
notes (having the same guarantees) issued in a dollar-for-dollar exchange
therefor pursuant to an exchange offer registered with the SEC.

“Release” means any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing or migrating in, into, onto or through the Environment or
from or through any facility, property or equipment.

“Replaced Term Loans” has the meaning specified in Section 10.01.

“Replacement Term Loans” has the meaning specified in Section 10.01.

“Reportable Event” means any reportable event, as defined in Section 4043 of
ERISA, with respect to a Pension Plan, other than events for which the notice
period is waived under applicable regulations as in effect on the date hereof.

“Repricing Event” means (a) any prepayment or repayment of Term B Loans with the
proceeds of, or any conversion of Term B Loans into, any new or replacement
tranche of term loans the primary purpose of which is to reduce the All-in Yield
applicable to such Term B Loans or (b) any amendment, amendment and restatement
or other modification to this Agreement, the primary purpose of which is to
reduce the All-in Yield applicable to Term B Loans; provided that any
refinancing or repricing of Term B Loans in connection with (i) any Permitted
Acquisition the aggregate consideration with respect to which equals or exceeds
$500,000,000 or (ii) a transaction that would result in a Change of Control
shall not constitute a Repricing Event.

“Request for Credit Extension” means (a) with respect to a Borrowing,
continuation or conversion of Term Loans or Revolving Credit Loans, a Committed
Loan Notice, (b) with respect to an L/C Credit Extension, a Request for L/C
Issuance, and (c) with respect to a Swing Line Loan, a Swing Line Loan Notice.

“Request for L/C Issuance” means an application and agreement for the issuance
or amendment of a Letter of Credit, substantially in the form of Exhibit J, or
such other form from time to time in use by the relevant L/C Issuer.

 

52



--------------------------------------------------------------------------------

“Required Class Lenders” means, as of any date of determination, Lenders of a
Class having more than 50% of the sum of the (a) Total Outstandings (with, in
the case of the Revolving Credit Commitments, the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition) for all Lenders of such Class and (b) aggregate unused Commitments
of all Lenders of such Class; provided that the unused Commitment and the
portion of the Total Outstandings held or deemed held by, any Defaulting Lender
of such Class shall be excluded for purposes of making a determination of
Required Class Lenders.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition), (b) aggregate unused Term Commitments and (c) aggregate unused
Revolving Credit Commitments; provided that the unused Term Commitment and
unused Revolving Credit Commitment of, and the portion of the Total Outstandings
held or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.

“Required Revolving Credit Lenders” means, as of any date of determination,
Revolving Credit Lenders under the Revolving Credit Commitments (including, for
purposes of this definition of “Required Revolving Credit Lenders” any
(x) Extended Revolving Credit Commitments in respect thereof, (y) Incremental
Revolving Credit Commitments and (z) Refinancing Revolving Credit Commitments in
respect thereof) having more than 50% of the sum of the (a) Outstanding Amount
of all Revolving Credit Loans, Swing Line Loans and all L/C Obligations (with
the aggregate Dollar Amount of each Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans being deemed “held” by
such Lender for purposes of this definition) under the Revolving Credit
Commitments and (b) aggregate unused Revolving Credit Commitments; provided that
unused Revolving Credit Commitments of, and the portion of the Outstanding
Amount of all Revolving Credit Loans, Swing Line Loans and all L/C Obligations
held, or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Revolving Credit Lenders.

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer or assistant treasurer or other
similar officer or a manager (gérant) or a director (adminstrateur) of a Loan
Party and, as to any document delivered on the Closing Date, any secretary,
authorized signatory or assistant secretary of such Loan Party. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

“Restricted Cash” means cash and Cash Equivalents held by Restricted
Subsidiaries that is contractually restricted from being distributed to the Lead
Borrower.

“Restricted Investment” means an Investment other than a Permitted Investment.

“Restricted Obligations” has the meaning set forth in Section 11.09(a).

“Restricted Payment” means (i) any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interest of the
Lead Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, defeasance, acquisition,
cancellation or termination of any such Equity Interest, or on account of any
return of capital to the Lead Borrower’s or a Restricted Subsidiary’s
stockholders, partners or members (or the equivalent Persons thereof) and
(ii) any Restricted Investment.

 

53



--------------------------------------------------------------------------------

“Restricted Subsidiary” means any Subsidiary of the Lead Borrower other than an
Unrestricted Subsidiary; provided that in no event shall the Co-Borrower be an
Unrestricted Subsidiary. For the avoidance of doubt, the Co-Borrower is a
Restricted Subsidiary of the Lead Borrower.

“Returns” means, with respect to any Investment, any interest, returns, profits,
distributions, proceeds (including the net proceeds of any sale received by the
Lead Borrower or a Restricted Subsidiary above the initial cost of the
Investment) and similar amounts actually received in cash or Cash Equivalents.

“Revolving Commitment Increase” has the meaning set forth in Section 2.16(a).

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and currency and, in the case of LIBO
Rate Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b).

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrowers, (b) purchase
participations in L/C Obligations in respect of Letters of Credit and
(c) purchase participations in Swing Line Loans, as the same may be (i) reduced
from time to time pursuant to Section 2.06 or (ii) reduced or increased from
time to time pursuant to (w) assignments by or to such Revolving Credit Lender
pursuant to an Assignment and Assumption, (x) an Incremental Amendment, (y) a
Refinancing Amendment or (z) an Extension. The amount of each Revolving Credit
Lender’s Commitment is set forth in Schedule 1.01A under the caption “Revolving
Credit Commitment” or in the Assignment and Assumption, in each case, as may be
amended pursuant to any Incremental Amendment, Extension Amendment or
Refinancing Amendment pursuant to which such Lender shall have assumed,
increased or decreased its Revolving Credit Commitment, as the case may be.

“Revolving Credit Exposure” means, at any time, as to each Revolving Credit
Lender, the sum of the amount of the outstanding Dollar Amount of such Revolving
Credit Lender’s Revolving Credit Loans and its Pro Rata Share of the amount of
the L/C Obligations and the Swing Line Obligations at such time.

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment an outstanding Revolving Credit Loans at such time.

“Revolving Credit Loans” means any loan made pursuant to the Initial Revolving
Credit Commitments, any Incremental Revolving Credit Loan, any Refinancing
Revolving Credit Loan or any loan under any Extended Revolving Credit
Commitments, as the context may require.

“Revolving Credit Note” means a promissory note of the Borrowers payable to any
Revolving Credit Lender or its registered assigns, in substantially the form of
Exhibit C-2 hereto, evidencing the aggregate Indebtedness of the Borrowers to
such Revolving Credit Lender resulting from the Revolving Credit Loans made by
such Revolving Credit Lender to the Borrowers.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

“Same Day Funds” means immediately available funds.

“Sanctioned Country” means, at any time, a country, region or territory which is
the subject or target of any Sanctions.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the European Union or Her Majesty’s Treasury of the United
Kingdom, (b) any Person organized or ordinarily resident in a Sanctioned Country
or (c) any Person controlled (as determined by applicable law) by any Person or
Persons described in the foregoing clause (a).

 

54



--------------------------------------------------------------------------------

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury (“OFAC”) or the U.S. Department of State or (b) the
European Union or Her Majesty’s Treasury of the United Kingdom.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Second Lien Intercreditor Agreement” means an intercreditor agreement
substantially in the form of Exhibit L hereto (which agreement in such form, or
with immaterial changes thereto, the Administrative Agent is authorized to enter
into) together with any material changes thereto which are reasonably acceptable
to the Administrative Agent and which material changes shall be posted to the
Lenders not less than five (5) Business Days before execution thereof and, if
the Required Lenders shall not have objected to such changes within five
(5) Business Days after posting, then the Required Lenders shall be deemed to
have agreed that the Administrative Agent’s entry into such intercreditor
agreement (with such changes) is reasonable and to have consented to such
intercreditor agreement (with such changes) and to the Administrative Agent’s
execution thereof.

“Secured Hedge Agreement” means any Swap Contract permitted under Article VII
that is entered into by and between the Lead Borrower or any Restricted
Subsidiary and any Hedge Bank.

“Secured Net Leverage Ratio” means, as of any date of determination for any Test
Period, the ratio of (a) Consolidated Secured Net Debt as of the last day of
such Test Period to (b) Consolidated EBITDA for such Test Period.

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, the Hedge Banks, the Supplemental Agents and each co-agent
or sub-agent appointed by the Administrative Agent or Collateral Agent from time
to time pursuant to Section 9.02.

“Securities Act” means the Securities Act of 1933, as amended.

“Securitization” means any transaction or series of transactions entered into by
the Lead Borrower or any Restricted Subsidiary pursuant to which (a) the Lead
Borrower or such Restricted Subsidiary, as the case may be, sells, conveys,
assigns, grants an interest in or otherwise transfers to a Securitization
Subsidiary Securitization Assets (and/or grants a security interest in such
Securitization Assets transferred or purported to be transferred to such
Securitization Subsidiary), and which Securitization Subsidiary finances the
acquisition of such Securitization Assets (i) with cash, (ii) the issuance to
the Lead Borrower or such Restricted Subsidiary of Securitization Seller’s
Retained Interests or an increase in such Securitization Seller’s Retained
Interests or (iii) with proceeds from the sale or collection of Securitization
Assets and (b) financing is extended by way of debt facilities, notes, bonds or
other similar instruments, in each case, through the purchase of Securitization
Assets, on a revolving basis, by one or more banks or other financial
institutions or special purpose, bankruptcy remote entities, in each case, which
may be established in any appropriate jurisdiction directly or indirectly by any
subsidiary or other third parties.

“Securitization Assets” means any accounts receivable owed to the Lead Borrower
or any Restricted Subsidiary (whether now existing or arising or acquired in the
future) arising in the ordinary course of business from the sale of goods or
services, all collateral securing such accounts receivable, all contracts and
contract rights and all guarantees or other obligations in respect of such
accounts receivable, all proceeds of such accounts receivable and other assets
(including contract rights and credit insurance

 

55



--------------------------------------------------------------------------------

policies) which are of the type customarily transferred or in respect of which
security interests are customarily granted in connection with securitizations of
accounts receivable and which are sold, transferred or otherwise conveyed by the
Lead Borrower or a Restricted Subsidiary pursuant to a Securitization.

“Securitization Seller’s Retained Interest” means the debt or equity interests
held by the Lead Borrower or any Restricted Subsidiary in a Securitization
Subsidiary to which Securitization Assets have been transferred, including any
such debt or equity received as consideration for or as a portion of the
purchase price for the Securitization Assets transferred, or any other
instrument through which the Lead Borrower or any Restricted Subsidiary has
rights to or receives distributions in respect of any residual or excess
interest in the Securitization Assets.

“Securitization Subsidiary” means a Person to which the Lead Borrower or any
Restricted Subsidiary sells, conveys, transfers or grants a security interest in
Securitization Assets, which Person is formed for the limited purpose of
effecting one or more Securitizations and related activities, or, in the case of
a Person that is a financing conduit, which Person is formed for the limited
purpose of effecting financing transactions; provided that, in the event such
Securitization Subsidiary is a Subsidiary of the Lead Borrower, it shall have
been designated by the board of directors in its sole discretion as an
Unrestricted Subsidiary.

“Security Agreement” means the Pledge and Security Agreement substantially in
the form of Exhibit F.

“Security Agreement Supplement” has the meaning specified in the Security
Agreement.

“Senior Notes” means the $750,000,000 equivalent in aggregate principal amount
of senior unsecured notes due 2022 and any Registered Equivalent Notes having
substantially identical terms and issued pursuant to the Senior Notes Indenture
in exchange for the initial, unregistered senior unsecured notes.

“Senior Notes Indenture” means the Indenture for the Senior Notes, dated as of
May 5, 2015, by and among the Lead Borrower, the Co-Borrower and The Bank of New
York Mellon, as trustee, as the same may be amended, modified, supplemented,
replaced or refinanced to the extent not prohibited by this Agreement.

“Senior Representative” means, with respect to any series of Incremental
Equivalent Debt or Refinancing Equivalent Debt that is secured by the
Collateral, the trustee, administrative agent, collateral agent, security agent
or similar agent under the indenture or agreement pursuant to which such
Indebtedness is issued, incurred or otherwise obtained, as the case may be, and
each of their successors in such capacities.

“Similar Business” means (a) any businesses, services or activities engaged in
by the Lead Borrower or any of its Restricted Subsidiaries or any Associates on
the Issue Date and (b) any businesses, services and activities engaged in by the
Lead Borrower or any of its Restricted Subsidiaries or any Associates that are
related, complementary, incidental, ancillary or similar to any of the foregoing
or are extensions or developments of any thereof.

“Singapore Subsidiary” means any Subsidiary of the Lead Borrower incorporated,
organized or established under the laws of Singapore.

“Singapore Whitewash Documents” means all documents (including (where relevant)
all resolutions, notices of meeting, explanatory statements, certificates,
published notices, solvency statements and forms) required to comply with the
Companies Act (Cap. 50) of Singapore in connection with the giving of financial
assistance by a Loan Party.

 

56



--------------------------------------------------------------------------------

“Solvent” and “Solvency” mean, with respect to any Person (other than a Person
organized under German law, Belgian law or Luxembourg law) on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is able to pay all that Person’s
debts as and when they become due and payable and (e) such Person is not engaged
in business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s property would constitute an unreasonably
small capital. The amount of contingent liabilities at any time shall be
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability. With respect to any Person organized
under German law, “Solvent” and “Solvency” means such Person not being illiquid
(zahlungsunfähig) or overindebted (überschuldet) in accordance with sections 17
and 19, respectively, of the German Insolvency Code (Insolvnzordnung). With
respect to any Person organized under Belgian law, “Solvent” and “Solvency”
means such Person being able to pay its debts when they become due and being
able to obtain (further) credit, i.e., such Person not being in a situation as
defined in Article 2 of the Belgian Bankruptcy Act of 8 August 1997. With
respect to any Person organized under Luxembourg law, “Solvent” and “Solvency”
means such Person is not unable to pay its debts (in particular, it is not in a
state of cessation des paiements and has not lost its commercial
creditworthiness) and would not become unable to do so.

“SPC” has the meaning specified in Section 10.07(j).

“Specified Transaction” means (a) the Transactions, (b) any Investment that
results in a Person becoming a Restricted Subsidiary, (c) any designation of a
Subsidiary as a Restricted Subsidiary or an Unrestricted Subsidiary, (d) any
Permitted Acquisition, (e) any Disposition that results in a Restricted
Subsidiary ceasing to be a Restricted Subsidiary of the Lead Borrower and any
Disposition of a business unit, line of business or division of the Lead
Borrower or a Restricted Subsidiary, in each case whether by merger,
consolidation, amalgamation or otherwise or (f) any incurrence or repayment of
Indebtedness (other than Indebtedness incurred or repaid under any revolving
credit facility or line of credit), the making of any Restricted Payment, the
obtaining of any Incremental Revolving Credit Commitment, or the incurrence of
any Incremental Revolving Credit Loan or Incremental Term Loan, in each case,
that by the terms of this Agreement requires a financial ratio or test to be
calculated on a “Pro Forma Basis” or after giving “Pro Forma Effect”.

“Sponsor” means Bain Capital, LLC.

“Standard Securitization Undertakings” means representations, warranties,
covenants, repurchase obligations, guarantees of performance and indemnities
entered into by the Lead Borrower or any Restricted Subsidiary which are
customary on the date thereof for the parent of a seller or servicer of assets
transferred in connection with a Securitization.

“Subject Guarantor” has the meaning specified in Section 11.15.

“Subordination Agreement” means a subordination agreement among the
Administrative Agent and one or more representatives for the holders of
Subordinated Indebtedness, in form and substance reasonably acceptable to the
Administrative Agent and the Lead Borrower. Wherever in this Agreement a
representative is required to become party to the Subordination Agreement, if
the related Subordinated Indebtedness is the initial Subordinated Indebtedness
incurred by the Lead Borrower or any Restricted Subsidiary, then the Lead
Borrower and/or such Restricted Subsidiary, the Holdcos (if applicable), the
Subsidiary Guarantors (if applicable), the Administrative Agent and the
representative for such Subordinated Indebtedness shall execute and deliver the
Subordination Agreement and the Administrative Agent shall be authorized to
execute and deliver the Subordination Agreement.

 

57



--------------------------------------------------------------------------------

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which (i) a majority of
the shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, (ii) more than half of the issued share
capital is at the time beneficially owned or (iii) the management of which is
otherwise controlled, directly or indirectly, through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Lead Borrower.

“Subsidiary Guarantor” means any Guarantor other than the Holdcos.

“Supplemental Agent” has the meaning specified in Section 9.13(a) and
“Supplemental Agents” shall have the corresponding meaning.

“Supplier” has the meaning set forth in Section 3.01(i).

“Swap” means any agreement, contract, or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligation” means, with respect to any person, any obligation to pay or
perform under any Swap.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Facility” means the swing line loan facility made available by the
Swing Line Lenders pursuant to Section 2.04.

 

58



--------------------------------------------------------------------------------

“Swing Line Lender” means DBNY, in its capacity as provider of Swing Line Loans
or any successor swing line lender hereunder; provided that, if any Extension or
Extensions of Revolving Credit Commitments is or are effected in accordance with
Section 2.18, then on the occurrence of each L/C Issuer/Swing Line Termination
Date, the Swing Line Lender at such time shall have the right to resign as Swing
Line Lender on, or on any date within twenty (20) Business Days after, the
respective L/C Issuer/Swing Line Termination Date, in each case upon not less
than ten (10) days’ prior written notice thereof to the Borrower and the
Administrative Agent and, in the event of any such resignation and upon the
effectiveness thereof, the Borrowers shall repay any outstanding Swing Line
Loans made by the respective entity so resigning and such entity shall not be
required to make any further Swing Line Loans hereunder. If at any time and for
any reason (including as a result of resignations as contemplated by the proviso
to the preceding sentence), the Swing Line Lender has resigned in such capacity
in accordance with the preceding sentence, then no Person shall be the Swingline
Lender hereunder obligated to make Swing Line Loans unless and until (and only
for so long as) a Lender (or affiliate of a Lender) reasonably satisfactory to
the Administrative Agent and the Lead Borrower agrees to act as the Swing Line
Lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

“Swing Line Note” means a promissory note of the Borrowers payable to any Swing
Line Lender or its registered assigns, in substantially the form of Exhibit C-3
hereto, evidencing the aggregate Indebtedness of the Borrowers to such Swing
Line Lender resulting from the Swing Line Loans.

“Swing Line Obligations” means, as at any date of determination, the aggregate
principal amount of all Swing Line Loans outstanding.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $25,000,000 and
(b) the aggregate amount of the Participating Revolving Credit Commitments. The
Swing Line Sublimit is part of, and not in addition to, the Revolving Credit
Commitments.

“Swiss Guarantor” means a Guarantor incorporated in Switzerland.

“Swiss Security” means any Lien created under a Collateral Document which is
governed by Swiss law.

“Swiss Withholding Tax” any withholding tax in accordance with the Federal Act
on Anticipatory Tax of 13 October 1965 (Bundesgesetz über die
Verrechnungssteuer).

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system which utilizes a single
shared platform and which was launched on November 19, 2007 (or, if such payment
system ceases to be operative, such other payment system (if any) determined by
the Administrative Agent to be a suitable replacement) is open for the
settlement of payments in Euro.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additional to tax
or penalties applicable thereto.

“Term B Commitment” means, as to each Term Lender, its obligation to make a Term
B Loan to the Borrowers pursuant to Section 2.01(a) in an aggregate amount not
to exceed the amount set forth opposite such Lender’s name in Schedule 1.01A
under the caption “Term B Commitment”. The aggregate amount of the Term B
Commitments is $500,000,000.

 

59



--------------------------------------------------------------------------------

“Term B Loans” means the term loans made by the Term Lenders to the Borrowers on
the Closing Date pursuant to Section 2.01(a).

“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of LIBO Rate Loans, having the same Interest Period
made by each of the Term Lenders pursuant to Section 2.01(a).

“Term Commitment” means, as to each Term Lender, its obligation to make Term
Loans to the Borrowers hereunder, as such commitment may be (a) reduced from
time to time pursuant to Section 2.06 and (b) reduced or increased from time to
time pursuant to (i) assignments by or to such Term Lender pursuant to an
Assignment and Assumption, (ii) an Incremental Amendment, (iii) a Refinancing
Amendment or (iv) an Extension. The amount of each Term Lender’s Commitment is
set forth in Schedule 1.01A or in the Assignment and Assumption, Incremental
Amendment, Extension Amendment or Refinancing Amendment pursuant to which such
Lender shall have assumed, increased or decreased its Term Commitment, as the
case may be.

“Term Lender” means, at any time, any Lender that has a Term Commitment or a
Term Loan at such time.

“Term Loan” means any Term B Loan, Incremental Term Loan, Refinancing Term Loan
or Extended Term Loan, as the context may require.

“Term Loan Increase” has the meaning set forth in Section 2.16(a).

“Term Note” means a promissory note of the Borrowers payable to any Term Lender
or its registered assigns, in substantially the form of Exhibit C-1 hereto,
evidencing the aggregate Indebtedness of the Borrowers to such Term Lender
resulting from the Term Loans made by such Term Lender.

“Test Period” means, for any date of determination under this Agreement, the
four (4) consecutive fiscal quarters of the Lead Borrower most recently ended as
of such date of determination.

“Threshold Amount” means $60,000,000.

“Topco” means Trinseo S.A., a public limited company (société anonyme),
organized and established under the laws of the Grand Duchy of Luxembourg,
having its registered office at 4, rue Lou Hemmer, L-1748 Luxembourg-Findel,
Grand Duchy of Luxembourg, and registered with the RCS under number B 153549.

“Total Assets” means the total assets of the Lead Borrower and its Restricted
Subsidiaries determined on a consolidated basis in accordance with GAAP, as
shown on the most recent balance sheet of the Lead Borrower delivered pursuant
to Section 6.01(a) or (b) (and, in the case of any determination relating to any
incurrence of Indebtedness or any Investment or other acquisition, on a Pro
Forma Basis including any property or assets being acquired in connection
therewith) or, for the period prior to the time any such statements are so
delivered pursuant to Section 6.01(a) or (b), the Pro Forma Financial
Statements.

“Total Net Leverage Ratio” means, with respect to any Test Period, the ratio of
(a) Consolidated Total Net Debt as of the last day of such Test Period to
(b) Consolidated EBITDA for such Test Period.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“tranche” has the meaning set forth in Section 2.18(a).

 

60



--------------------------------------------------------------------------------

“Transaction Expenses” means any fees or expenses incurred or paid by the
Holdcos, the Lead Borrower or any of its (or their) Subsidiaries in connection
with the Transactions (including expenses in connection with hedging
transactions), this Agreement and the other Loan Documents and the transactions
contemplated hereby and thereby.

“Transactions” means, collectively, (a) the funding of the Term B Loans on the
Closing Date and the execution and delivery of Loan Documents to be entered into
on the Closing Date, (b) the issuance of the Senior Notes and the execution and
delivery of the Senior Notes Indenture and the other agreements entered into on
or prior to the Closing Date in connection therewith, (c) the Refinancing and
(d) the payment of Transaction Expenses.

“Treasury Services Agreement” means any agreement between the Lead Borrower
and/or any of its Restricted Subsidiaries and any Hedge Bank relating to
treasury, depository, credit card, debit card and cash management services or
automated clearinghouse transfer of funds or any similar services.

“Trust Property” has the meaning set forth in Section 9.01(k).

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
LIBO Rate Loan.

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning set forth in Section 2.03(c)(i).

“Unrestricted Subsidiary” means (i) each Subsidiary of the Lead Borrower listed
on Schedule 1.01B (ii) any Subsidiary of the Lead Borrower designated by the
Board of Directors of the Lead Borrower as an Unrestricted Subsidiary pursuant
to Section 6.15 subsequent to the Closing Date and (iii) and any Securitization
Subsidiary, if a Subsidiary of the Lead Borrower.

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56.

“VAT” means (a) any tax imposed in compliance with the Council Directive of
November 28, 2006 on the common system of value added tax (EC Directive
2006/112) and (b) any other tax of a similar nature, whether imposed in a member
state of the European Union in substitution for, or levied in addition to, such
tax referred to in clause (a) above, or imposed elsewhere.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining scheduled
installment, sinking fund, serial maturity or other required scheduled payments
of principal, including payment at final scheduled maturity, in respect thereof,
by (b) the number of years (calculated to the nearest one-twelfth) that will
elapse between such date and the making of such payment; by (ii) the then
outstanding principal amount of such Indebtedness; provided, that the effects of
any prepayments made on such Indebtedness shall be disregarded in making such
calculation.

“wholly owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(x) director’s qualifying shares and (y) shares issued to foreign nationals to
the extent required by applicable Law) are owned by such Person and/or by one or
more wholly owned Subsidiaries of such Person.

 

61



--------------------------------------------------------------------------------

Section 1.02 Luxembourg Terms. Without prejudice to the generality of any
provision of this Agreement, in this Agreement where it relates to a Luxembourg
Loan Party, a reference to:

(a) a winding-up, administration or dissolution includes, without limitation,
bankruptcy (faillite), insolvency, liquidation, composition with creditors
(concordat préventif de faillite), moratorium or reprieve from payment (sursis
de paiement), controlled management (gestion contrôlée), fraudulent conveyance
(actio pauliana), general settlement with creditors, reorganization or similar
laws affecting the rights of creditors generally;

(b) a receiver, administrative receiver, administrator, trustee, custodian,
sequestrator, conservator or similar officer includes, without limitation, a
juge délégué, commissaire, juge-commissaire, mandataire ad hoc, administrateur,
provisoire, liquidateur or curateur;

(c) a lien or security interest includes any hypothèque, nantissement, gage,
privilège, sûreté réelle, droit de retention, and any type of security in rem
(sûreté réelle) or agreement or arrangement having a similar effect and any
transfer of title by way of security;

(d) a person being unable to pay its debts includes that person being in a state
of cessation de paiements; and

(e) by-laws or constitutional documents includes (a) its up-to-date (restated)
articles of association (statuts coordonnées), and (b) an extract from the
Luxembourg Register of Commerce and Companies (RCS).

Section 1.03 [Reserved].

Section 1.04 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) The words “herein,” “hereto,” “hereof” and “hereunder” and words of similar
import when used in any Loan Document shall refer to such Loan Document as a
whole and not to any particular provision thereof.

(c) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.

(d) The term “including” is by way of example and not limitation.

(e) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(f) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”

(g) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

 

62



--------------------------------------------------------------------------------

Section 1.05 Accounting Terms. (a) All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP, except as otherwise specifically prescribed herein.

(b) Notwithstanding any changes in GAAP after the Closing Date, any lease of the
Loan Parties and their Subsidiaries that would be characterized as an operating
lease under GAAP in effect on the Closing Date (whether such lease is entered
into before or after the Closing Date) shall not constitute Indebtedness or
Attributable Indebtedness under this Agreement or any other Loan Document as a
result of such changes in GAAP.

Section 1.06 Rounding. Any financial ratios required to be maintained by the
Lead Borrower pursuant to this Agreement (or required to be satisfied in order
for a specific action to be permitted under this Agreement) shall be calculated
by dividing the appropriate component by the other component, carrying the
result to one place more than the number of places by which such ratio is
expressed herein and rounding the result up or down to the nearest number (with
a rounding up if there is no nearest number).

Section 1.07 References to Agreements, Laws, Etc. Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are permitted by
the Loan Documents; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

Section 1.08 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to United States Eastern time (daylight or
standard, as applicable).

Section 1.09 Timing of Payment of Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as described in the definition of Interest Period) or
performance shall extend to the immediately succeeding Business Day.

Section 1.10 Pro Forma Calculations. (a) Notwithstanding anything to the
contrary herein, financial ratios and tests, including the Total Net Leverage
Ratio, the Secured Net Leverage Ratio, the First Lien Net Leverage Ratio, the
Fixed Charge Coverage Ratio and compliance with covenants determined by
reference to Consolidated EBITDA or Total Assets, shall be calculated in the
manner prescribed by this Section 1.10; provided that, notwithstanding anything
to the contrary in clauses (b), (d), (e), (f) or (g) of this Section 1.10,
(A) when calculating any such ratio or test for purposes of (i) the definition
of “Applicable Margin,” (ii) the definition of “Applicable ECF Percentage” and
(iii) Section 7.11 (other than for the purpose of determining Pro Forma
Compliance with Section 7.11), the events described in this Section 1.10 that
occurred subsequent to the end of the applicable Test Period shall not be given
pro forma effect and (B) when calculating any such ratio or test for purposes of
the incurrence of any Indebtedness, cash and Cash Equivalents resulting from the
incurrence of any such Indebtedness shall be excluded from the pro forma
calculation of any applicable ratio or test. In addition, whenever a financial
ratio or test is to be calculated on a pro forma basis, the reference to the
“Test Period” for purposes of calculating such financial ratio or test shall be
deemed to be a reference to, and shall be based on, the most recently ended Test
Period for which internal financial statements of the Lead Borrower are
available (as determined in good faith by the Lead Borrower) (it being
understood that for purposes of determining pro forma compliance with
Section 7.11, if no Test Period with an applicable level cited in Section 7.11
has passed, the applicable level shall be the level for the first Test Period
cited in Section 7.11

 

63



--------------------------------------------------------------------------------

with an indicated level). For the avoidance of doubt, the provisions of the
foregoing sentence shall not apply for purposes of calculating any financial
ratio or test for purposes of (i) the definition of “Applicable Margin,”
(ii) the definition of “Applicable ECF Percentage” and (iii) Section 7.11 (other
than for the purpose of determining Pro Forma Compliance with Section 7.11),
each of which shall be based on the financial statements delivered pursuant to
Section 6.01(a) or (b), as applicable, for the relevant Test Period.

(c) For purposes of calculating any financial ratio or test or compliance with
any covenant determined by reference to Consolidated EBITDA or Total Assets,
Specified Transactions (with any incurrence or repayment of any Indebtedness in
connection therewith to be subject to clause (e) of this Section 1.10) that have
been made (i) during the applicable Test Period or (ii) unless not applicable as
described in clause (a) of this Section 1.10, subsequent to such Test Period and
prior to or simultaneously with the event for which the calculation of any such
ratio is made, shall be calculated on a pro forma basis assuming that all such
Specified Transactions (and any increase or decrease in Consolidated EBITDA,
Total Assets and the component financial definitions used therein attributable
to any Specified Transaction) had occurred on the first day of the applicable
Test Period (or, in the case of Total Assets, on the last day of the applicable
Test Period). If since the beginning of any applicable Test Period any Person
that subsequently became a Restricted Subsidiary or was merged, amalgamated or
consolidated with or into the Lead Borrower or any of its Restricted
Subsidiaries since the beginning of such Test Period shall have made any
Specified Transaction that would have required adjustment pursuant to this
Section 1.10, then such financial ratio or test (or Total Assets) shall be
calculated to give pro forma effect thereto in accordance with this
Section 1.10.

(d) Whenever pro forma effect is to be given to a Specified Transaction, the pro
forma calculations shall be made in good faith by a responsible financial or
accounting officer of Lead Borrower and may include, for the avoidance of doubt,
the amount of “run-rate” cost savings, operating expense reductions and
synergies resulting from or relating to any Specified Transaction (including the
Transactions) which is being given pro forma effect that have been realized or
are expected to be realized and for which the actions necessary to realize such
cost savings, operating expense reductions and synergies are taken, committed to
be taken (in good faith determination of the Lead Borrower) (calculated on a pro
forma basis as though such cost savings, operating expense reductions and
synergies had been realized on the first day of such period and as if such cost
savings, operating expense reductions and synergies were realized during the
entirety of such period and “run-rate” means the full recurring benefit for a
period that is associated with any action taken, committed to be taken or with
respect to which substantial steps have been taken or are expected to be taken
(including any savings expected to result from the elimination of a public
target’s Public Company Costs) net of the amount of actual benefits realized
during such period from such actions, and any such adjustments shall be included
in the initial pro forma calculations of any financial ratios or tests (and in
respect of any subsequent pro forma calculations in which such Specified
Transaction is given pro forma effect) and during any applicable subsequent Test
Period in which the effects thereof are expected to be realized) relating to
such Specified Transaction; provided that (A) such amounts are reasonably
identifiable and factually supportable in the good faith judgment of the Lead
Borrower, (B) such actions are taken, committed to be taken or with respect to
which substantial steps have been taken or are expected to be taken no later
than eighteen (18) months after the date of such Specified Transaction, and
(C) no amounts shall be added pursuant to this clause (d) to the extent
duplicative of any amounts that are otherwise added back in computing
Consolidated EBITDA (or any other components thereof), whether through a pro
forma adjustment or otherwise, with respect to such period.

(e) In the event that the Lead Borrower or any Restricted Subsidiary incurs
(including by assumption or guarantees) or repays (including by redemption,
repayment, retirement or extinguishment) any Indebtedness (other than
Indebtedness incurred or repaid under any revolving credit

 

64



--------------------------------------------------------------------------------

facility unless such Indebtedness has been permanently repaid and not replaced),
(i) during the applicable Test Period or (ii) subject to clause (a) of this
Section 1.10, subsequent to the end of the applicable Test Period and prior to
or simultaneously with the event for which the calculation of any such ratio is
made, then such financial ratio or test shall be calculated giving pro forma
effect to such incurrence or repayment of Indebtedness, in each case to the
extent required, as if the same had occurred on the last day of the applicable
Test Period (except in the case of the Fixed Charge Coverage Ratio (or similar
ratio), in which case such incurrence, assumption, guarantee, redemption,
repayment, retirement or extinguishment of Indebtedness will be given effect as
if the same had occurred on the first day of the applicable Test Period.

(f) In connection with any action being taken in connection with a Limited
Condition Transaction, for purposes of:

(i) determining compliance with any provision of this Agreement (other than the
Financial Covenant) which requires the calculation of any financial ratio or
test, including the First Lien Net Leverage Ratio, Secured Net Leverage Ratio,
Total Net Leverage Ratio and Fixed Charge Coverage Ratio (and, for the avoidance
of doubt, any financial ratio set forth in Section 2.16(d)(iii)); or

(ii) testing availability under baskets set forth in this Agreement (including
baskets determined by reference to Consolidated EBITDA or Total Assets);

in each case, at the option of the Lead Borrower (the Lead Borrower’s election
to exercise such option in connection with any Limited Condition Transaction, an
“LCT Election”), the date of determination of whether any such action is
permitted hereunder shall be deemed to be the date the definitive agreements for
such Limited Condition Transaction are entered into (the “LCT Test Date”), and
if, after giving Pro Forma Effect to the Limited Condition Transaction (and the
other transactions to be entered into in connection therewith), the Lead
Borrower or any of its Restricted Subsidiaries would have been permitted to take
such action on the relevant LCT Test Date in compliance with such ratio, test or
basket, such ratio, test or basket shall be deemed to have been complied with.
For the avoidance of doubt, if the Lead Borrower has made an LCT Election and
any of the ratios, tests or baskets for which compliance was determined or
tested as of the LCT Test Date would have failed to have been complied with as a
result of fluctuations in any such ratio, test or basket, including due to
fluctuations in Consolidated EBITDA or Total Assets of the Lead Borrower or the
Person subject to such Limited Condition Transaction, at or prior to the
consummation of the relevant transaction or action, such baskets, tests or
ratios will not be deemed to have failed to have been complied with as a result
of such fluctuations. If the Lead Borrower has made an LCT Election for any
Limited Condition Transaction, then in connection with any calculation of any
ratio, test or basket availability with respect to the incurrence of
Indebtedness or Liens, the making of Restricted Payments, the making of any
Permitted Investment, mergers, the conveyance, lease or other transfer of all or
substantially all of the assets of the Lead Borrower, the prepayment,
redemption, purchase, defeasance or other satisfaction of Indebtedness, or the
designation of an Unrestricted Subsidiary (each, a “Subsequent Transaction”)
following the relevant LCT Test Date and prior to the earlier of the date on
which such Limited Condition Transaction is consummated or the date that the
definitive agreement or irrevocable notice for such Limited Condition
Transaction is terminated or expires without consummation of such Limited
Condition Transaction, for purposes of determining whether such Subsequent
Transaction is permitted under this Agreement, any such ratio, test or basket
shall be required to be satisfied on a Pro Forma Basis (i) assuming such Limited
Condition Transaction and other transactions in connection therewith (including
any incurrence of Indebtedness and the use of proceeds thereof) have been
consummated and (ii) assuming such Limited Condition Transaction and other
transactions in connection therewith (including any incurrence of Indebtedness
and the use of proceeds thereof) have not been consummated.

 

65



--------------------------------------------------------------------------------

(g) If any Indebtedness bears a floating rate of interest and is being given pro
forma effect, the interest on such Indebtedness shall be calculated as if the
rate in effect on the date of the event for which the calculation of the Fixed
Charge Coverage Ratio is made had been the applicable rate for the entire period
(taking into account any interest hedging arrangements applicable to such
Indebtedness); provided, in the case of repayment of any Indebtedness, to the
extent actual interest related thereto was included during all or any portion of
the applicable Test Period, the actual interest may be used for the applicable
portion of such Test Period. Interest on a Capitalized Lease Obligation shall be
deemed to accrue at an interest rate reasonably determined by a Responsible
Officer of the Lead Borrower to be the rate of interest implicit in such
Capitalized Lease Obligation in accordance with GAAP. Interest on Indebtedness
that may optionally be determined at an interest rate based upon a factor of a
prime or similar rate, a London interbank offered rate, or other rate, shall be
determined to have been based upon the rate actually chosen, or if none, then
based upon such optional rate chosen as the Lead Borrower or Restricted
Subsidiary may designate.

Section 1.11 Currency Equivalents. For purposes of any computation determining
compliance with any incurrence or expenditure tests set forth in Article VI and
Article VII (excluding Section 7.11) or any definitions contained in
Section 1.01, any amounts so incurred, expended or utilized (to the extent
incurred, expended or utilized in a currency other than Dollars) shall be
converted into Dollars on the basis of the Exchange Rate (or on such other basis
as is reasonably satisfactory to the Administrative Agent) as in effect on the
date of such incurrence, expenditure or utilization under any provision of any
such Section or definition that has an aggregate Dollar limitation provided for
therein (and to the extent the respective incurrence, expenditure or utilization
test regulates the aggregate amount outstanding at any time and it is expressed
in terms of Dollars, all outstanding amounts originally incurred or spent in
currencies other than Dollars shall be converted into Dollars on the basis of
the Exchange Rate (or on such other basis as is reasonably satisfactory to the
Administrative Agent) as in effect on the date of any new incurrence,
expenditure or utilization made under any provision of any such Section that
regulates the Dollar amount outstanding at any time).

Section 1.12 Exchange Rate. (a) Not later than 1:00 p.m. (New York, New York
time), on each Calculation Date, the Administrative Agent shall (i) determine
the Exchange Rate as of such Calculation Date and (ii) give notice thereof to
the Lead Borrower. The Exchange Rates so determined shall become effective on
the first Business Day immediately following the relevant Calculation Date (a
“Reset Date”) or other date of determination, shall remain effective until the
next succeeding Reset Date, and shall for all purposes of Section 2.03 be the
Exchange Rates employed in converting any amounts between Dollars and an
Alternative Currency (or any other currency other than Dollars).

(b) Not later than 5:00 p.m. (New York, New York time), on each Reset Date, the
Administrative Agent shall (i) determine the Outstanding Amount of the L/C
Obligations and (ii) notify the Revolving Credit Lenders, each L/C Issuer and
the Borrower of the results of such determination.

Section 1.13 Additional Alternative Currencies. (a) The Borrowers may from time
to time request that Letters of Credit be issued in a currency other than those
specifically listed in the definition of “Alternative Currency”; provided that
such requested currency is a lawful currency (other than Dollars) that is
readily available and freely transferable and convertible into Dollars. In the
case of any such request, such request shall be subject to the approval of the
Administrative Agent and the relevant L/C Issuer.

(b) Any such request shall be made to the Administrative Agent not later than
11:00 a.m. (New York, New York time), fifteen (15) Business Days prior to the
date of the desired L/C Credit Extension (or such other time or date as may be
agreed by the Administrative Agent and the L/C Issuer, in their sole
discretion). The Administrative Agent shall promptly notify the relevant L/C
Issuer thereof. The relevant L/C Issuer shall notify the Administrative Agent,
not later than 11:00 a.m. (New York, New York time), seven (7) Business Days
after receipt of such request whether it consents, in its sole discretion, to
the issuance of Letters of Credit in such requested currency.

 

66



--------------------------------------------------------------------------------

(c) Any failure by the relevant L/C Issuer to respond to such request within the
time period specified in preceding clause (b) of this Section 1.13 shall be
deemed to be a refusal by such L/C Issuer to permit Letters of Credit to be
issued in such requested currency. If the Administrative Agent and the relevant
L/C Issuer each consent to the issuance of Letters of Credit in such requested
currency, the Administrative Agent shall so notify the Lead Borrower and such
currency shall thereupon be deemed for all purposes to be an Alternative
Currency hereunder for purposes of any Letter of Credit issued by the relevant
L/C Issuer. If the Administrative Agent shall fail to obtain consent to any
request for an additional currency under this Section 1.13, the Administrative
Agent shall promptly so notify the Lead Borrower.

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

Section 2.01 The Loans.

(a) The Term Borrowings. (i) Subject to the terms and conditions set forth
herein, each Term Lender with a Term B Commitment severally agrees to make to
the Borrowers on the Closing Date one or more loans denominated in Dollars in an
aggregate amount not to exceed the amount of such Term Lender’s Term B
Commitment and (ii) subject to the terms and conditions set forth in any
Incremental Amendment or Refinancing Amendment providing for, as applicable, the
making, exchange, renewal, replacement or refinancing of Term Loans, each Term
Lender party thereto severally agrees to, as applicable, make, exchange, renew,
replace or refinance Term Loans on the date specified therein in an aggregate
amount not to exceed the amount of such Term Lender’s Term Commitment as set
forth therein. Amounts borrowed, exchanged, renewed, replaced or refinanced
under this Section 2.01(a) and repaid or prepaid may not be reborrowed. Term
Loans may be Base Rate Loans or LIBO Rate Loans, as further provided herein.

(b) The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein each Revolving Credit Lender severally agrees to make Revolving
Credit Loans denominated in Dollars or Euros as elected by the Borrowers
pursuant to Section 2.02 to the Borrowers from its applicable Lending Office
(each such loan, a “Revolving Credit Loan”) from time to time, on any Business
Day during the period from the Closing Date until the Maturity Date, in an
aggregate Dollar Amount not to exceed at any time outstanding the amount of such
Lender’s Revolving Credit Commitment; provided that after giving effect to any
Revolving Credit Borrowing the aggregate Outstanding Amount of the Revolving
Credit Loans of any Lender, plus such Lender’s Pro Rata Share of the Outstanding
Amount of all L/C Obligations, plus such Lender’s Pro Rata Share of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Revolving Credit Commitment. Within the limits of each Lender’s Revolving Credit
Commitments, and subject to the other terms and conditions hereof, the Borrowers
may borrow under this Section 2.01(b), prepay under Section 2.05, and reborrow
under this Section 2.01(b). Revolving Credit Loans may be Base Rate Loans (if
denominated in Dollars) or LIBO Rate Loans, as further provided herein.

Section 2.02 Borrowings, Conversions and Continuations of Loans. (a) Each Term
Borrowing, each Revolving Credit Borrowing, each conversion of Term Loans or
Revolving Credit Loans from one Type to the other, and each continuation of LIBO
Rate Loans shall be made upon the Lead Borrower’s irrevocable notice to the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Administrative Agent not later than 12:30 p.m. (New York, New
York time, in the case of Borrowings denominated in Dollars, or London time, in
the case of any Borrowing

 

67



--------------------------------------------------------------------------------

denominated in Euros) (i) three (3) Business Days prior to the requested date of
any Borrowing of or conversion of Base Rate Loans to LIBO Rate Loans denominated
in Dollars, (ii) three (3) Business Days prior to the requested date of any
Borrowing or continuation of LIBO Rate Loans denominated in Euros and (iii) one
(1) Business Day before the requested date of any Borrowing of Base Rate Loans
or conversion of LIBO Rate Loans denominated in Dollars to Base Rate Loans. Each
telephonic notice by the Lead Borrower pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a written
Committed Loan Notice, appropriately completed and signed by a Responsible
Officer of the Lead Borrower. Each Borrowing of, conversion to or continuation
of LIBO Rate Loans shall be in a minimum Dollar Amount of $1,000,000 or a whole
multiple of a Dollar Amount of $250,000 in excess thereof. Except as provided in
Section 2.03(c) or Section 2.04(c), each Borrowing of or conversion to Base Rate
Loans shall be in a minimum Dollar Amount of $500,000 or a whole multiple of a
Dollar Amount of $100,000 in excess thereof. Each Committed Loan Notice (whether
telephonic or written) shall specify (i) whether the Borrowers are requesting a
Term Borrowing, a Revolving Credit Borrowing, a conversion of Term Loans or
Revolving Credit Loans from one Type to the other, or a continuation of LIBO
Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) in the
case of Revolving Credit Loans, the currency in which the Revolving Credit Loans
to be borrowed are to be denominated, (v) the Type of Loans to be borrowed or to
which existing Term Loans or Revolving Credit Loans (which in the case of
Revolving Credit Loans denominated in Euros shall be LIBO Rate Loans) are to be
converted and (vi) if applicable, the duration of the Interest Period with
respect thereto. If (x) with respect to LIBO Rate Loans denominated in Dollars,
the Lead Borrower fails to specify a Type of Loan in a Committed Loan Notice or
if the Lead Borrower fails to give a timely notice requesting a conversion or
continuation, then the applicable Class of Term Loans or Revolving Credit Loans
shall be made as, or converted to, Base Rate Loans or (y) with respect to LIBO
Rate Loans denominated in Euros, the Lead Borrower fails to give a timely notice
requesting a continuation, then the applicable Class of Revolving Credit Loans
shall be continued as LIBO Rate Loans with an Interest Period of one month. Any
such automatic conversion pursuant to the immediately preceding sentence shall
be effective as of the last day of the Interest Period then in effect with
respect to the applicable LIBO Rate Loans. If the Lead Borrower requests a
Borrowing of, conversion to, or continuation of LIBO Rate Loans in any such
Committed Loan Notice, but fails to specify an Interest Period (or fails to give
a timely notice requesting a continuation of LIBO Rate Loans denominated in
Euros), it will be deemed to have specified an Interest Period of one (1) month.
If no currency is specified, the requested Borrowing shall be in Dollars.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Pro Rata Share of the
applicable Class of Loans, and if no timely notice of a conversion or
continuation is provided by the Lead Borrower, the Administrative Agent shall
notify each Lender of the details of any automatic conversion to Base Rate Loans
or continuation described in Section 2.02(a). In the case of each Borrowing,
each Appropriate Lender shall make the amount of its Loan available to the
Administrative Agent in the applicable currency in Same Day Funds at the
Administrative Agent’s Office not later than 1:00 p.m. (New York, New York time)
in the case of any Loan denominated in Dollars, and not later than 1:00 p.m.
(London time) in the case of any Loan denominated in Euros, in each case, on the
Business Day specified in the applicable Committed Loan Notice. The
Administrative Agent shall make all funds so received available to the Borrowers
in like funds as received by the Administrative Agent either by (i) crediting
the account(s) of the Borrowers on the books of the Administrative Agent with
the amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Lead Borrower; provided that if, on the date the
Committed Loan Notice with respect to such Borrowing is given by the Lead
Borrower, there are Swing Line Loans or L/C Borrowings outstanding, then the
proceeds of such Borrowing shall be applied, first, to the payment in full of
any such L/C Borrowing, second, to the payment in full of any such Swing Line
Loans, and third,

 

68



--------------------------------------------------------------------------------

to the Lead Borrower as provided above (it being understood that if such
Borrowing is of LIBO Rate Loans denominated in Euros, the Lead Borrower will be
deemed to have requested that a portion of such Borrowing in an amount equal to
the aggregate Swing Line Loans or L/C Borrowings that are to be repaid in
accordance with this proviso be denominated in Dollars, and the Administrative
Agent shall notify each Appropriate Lender of such amount).

(c) Except as otherwise provided herein, a LIBO Rate Loan may be continued or
converted only on the last day of an Interest Period for such LIBO Rate Loan
unless the Borrowers pay the amount due, if any, under Section 3.05 in
connection therewith. During the existence of an Event of Default, at the
election of the Administrative Agent or the Required Lenders, no Loans
denominated in Dollars may be requested as, converted to or continued as LIBO
Rate Loans.

(d) The Administrative Agent shall promptly notify the Lead Borrower and the
Lenders of the interest rate applicable to any Interest Period for LIBO Rate
Loans upon determination of such interest rate. The determination of the LIBO
Rate by the Administrative Agent shall be conclusive in the absence of manifest
error. At any time that Base Rate Loans are outstanding, the Administrative
Agent shall notify the Borrower and the Lenders of any change in the “prime
rate” used in determining the Base Rate promptly following the public
announcement of such change.

(e) After giving effect to all Term Borrowings, all Revolving Credit Borrowings,
all conversions of Term Loans or Revolving Credit Loans from one Type to the
other, and all continuations of Term Loans or Revolving Credit Loans as the same
Type, there shall not be more than ten (10) Interest Periods in effect.

(f) The failure of any Lender to make the Loan to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.

Section 2.03 Letters of Credit

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the other Revolving Credit Lenders
set forth in this Section 2.03, (1) from time to time on any Business Day during
the period from and including the Closing Date until the Letter of Credit
Expiration Date, to issue Letters of Credit at sight denominated in Dollars or
an Alternative Currency for the account of the Borrowers (provided, that any
Letter of Credit may be for the benefit of any Subsidiary of the Lead Borrower
and may be issued for the joint and several account of the Lead Borrower and a
Restricted Subsidiary to the extent otherwise permitted by this Agreement;
provided further, to the extent any such Subsidiary is a Non-Loan Party, such
Letter of Credit shall be deemed an Investment in such Subsidiary and shall only
be issued so long as it is permitted hereunder) and to amend or renew Letters of
Credit previously issued by it, in accordance with Section 2.03(b), and (2) to
honor drafts under the Letters of Credit and (B) the Participating Revolving
Credit Lenders severally agree to participate in Letters of Credit issued
pursuant to this Section 2.03; provided that no L/C Issuer shall be obligated to
make any L/C Credit Extension with respect to any Letter of Credit, and no
Lender shall be obligated to participate in any Letter of Credit if as of the
date of such L/C Credit Extension, (x) the Revolving Credit Exposure of any
Participating Revolving Credit Lender would exceed such Lender’s Participating
Revolving Credit Commitment or (y) the Outstanding Amount of the L/C Obligations
would exceed the Letter of Credit Sublimit. Within the foregoing limits, and
subject to the terms and conditions hereof, the Lead Borrower’s ability to
obtain Letters of Credit shall be fully revolving, and accordingly the Lead
Borrower may, during the foregoing period, obtain Letters of Credit to replace
Letters of Credit that have expired or that have been drawn upon and reimbursed.
All Existing Letters of Credit shall be deemed to be issued hereunder and shall
constitute Letters of Credit subject to the terms hereof.

 

69



--------------------------------------------------------------------------------

(ii) An L/C Issuer shall be under no obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over such L/C Issuer shall prohibit, or direct that such L/C Issuer
refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon such L/C Issuer with respect to the
Letter of Credit any restriction, reserve or capital requirement (for which such
L/C Issuer is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon such L/C Issuer any unreimbursed loss, cost or
expense which was not applicable on the Closing Date (for which such L/C Issuer
is not otherwise compensated hereunder);

(B) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve (12) months (in the case of standby Letters
of Credit) or 180 days (in the case of trade Letters of Credit) after the date
of issuance or last renewal, unless (1) each Appropriate Lender has approved
such expiry date or (2) the Outstanding Amount of L/C Obligations in respect of
such requested Letter of Credit has been Cash Collateralized or back-stopped by
a letter of credit reasonably satisfactory to such L/C Issuer;

(C) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless (1) each Appropriate Lender has
approved such expiry date or (2) the Outstanding Amount of L/C Obligations in
respect of such requested Letter of Credit has been Cash Collateralized or
back-stopped by a letter of credit reasonably satisfactory to such L/C Issuer
and the Administrative Agent;

(D) such Letter of Credit would support obligations of the Borrowers or any of
its Subsidiaries in respect of the Senior Notes any Junior Financing or any
Equity Interest, or any other obligation of the Borrowers or any of its
Subsidiaries not reasonably satisfactory to the Administrative Agent;

(E) the issuance of such Letter of Credit would violate any Laws binding upon
such L/C Issuer;

(F) such Letter of Credit is in an initial Dollar Amount less than $100,000
(unless otherwise agreed by such L/C Issuer and the Administrative Agent);

(G) any Participating Revolving Credit Lender is at that time a Defaulting
Lender, unless such L/C Issuer has entered into arrangements reasonably
satisfactory to it and the Lead Borrower to eliminate such L/C Issuer’s actual
or potential Fronting Exposure (after giving effect to Section 2.19(a)(iv)) with
respect to the participation in Letters of Credit by such Defaulting Lender,
including by cash collateralizing such Defaulting Lender’s Pro Rata Share of the
L/C Obligations; and

(H) such Letter of Credit is denominated in a currency other than Dollars or an
Alternative Currency.

 

70



--------------------------------------------------------------------------------

(iii) An L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) such L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit. Notwithstanding anything herein to the contrary, the
expiry date of any Letter of Credit denominated in a currency other than Dollars
must be approved by the relevant L/C Issuer in its sole discretion even if it is
less than twelve (12) months after the date of issuance or last renewal and any
Auto-Extension Letter of Credit denominated in a currency other than Dollars
shall be issued only at the relevant L/C Issuer’s sole discretion.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
of Credit. (i) Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Lead Borrower delivered to an L/C Issuer (with a
copy to the Administrative Agent) in the form of a Request for L/C Issuance,
appropriately completed and signed by a Responsible Officer of the Lead
Borrower. Such Request for L/C Issuance must be received by the relevant L/C
Issuer and the Administrative Agent not later than 12:30 p.m. at least two
(2) Business Days prior to the proposed issuance date or date of amendment, as
the case may be; or, in each case, such later date and time as the relevant L/C
Issuer may agree in a particular instance in its sole discretion. In the case of
a request for an initial issuance of a Letter of Credit, such Request for L/C
Issuance shall specify in form and detail reasonably satisfactory to the
relevant L/C Issuer: (a) the proposed issuance date of the requested Letter of
Credit (which shall be a Business Day); (b) the amount thereof; (c) the expiry
date thereof; (d) the name and address of the beneficiary thereof; (e) the
documents to be presented by such beneficiary in case of any drawing thereunder;
(f) the full text of any certificate to be presented by such beneficiary in case
of any drawing thereunder; (g) the currency (which shall be Dollars or an
Alternative Currency) in which the requested Letter of Credit is to be issued
will be denominated; and (h) such other matters as the relevant L/C Issuer may
reasonably request. In the case of a request for an amendment of any outstanding
Letter of Credit, such Request for L/C Issuance shall specify in form and detail
reasonably satisfactory to the relevant L/C Issuer (1) the Letter of Credit to
be amended; (2) the proposed date of amendment thereof (which shall be a
Business Day); (3) the nature of the proposed amendment; and (4) such other
matters as the relevant L/C Issuer may reasonably request.

(ii) Promptly after receipt of any Request for L/C Issuance, the relevant L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Request for L/C
Issuance from the Lead Borrower and, if not, such L/C Issuer will provide the
Administrative Agent with a copy thereof. Upon receipt by the relevant L/C
Issuer of confirmation from the Administrative Agent that the requested issuance
or amendment is permitted in accordance with the terms hereof, then, subject to
the terms and conditions hereof, such L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Borrowers (and, if applicable,
its applicable Subsidiary) or enter into the applicable amendment, as the case
may be. Immediately upon the issuance of each Letter of Credit, each
Participating Revolving Credit Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from the relevant L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Lender’s Pro Rata Share or other applicable share provided under this Agreement
times the stated amount of such Letter of Credit.

(iii) If the Lead Borrower so requests in any applicable Request for L/C
Issuance, the relevant L/C Issuer shall agree to issue a Letter of Credit that
has automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided that any such Auto-Extension Letter of Credit must permit the relevant
L/C Issuer to prevent any such extension at least once in each twelve (12) month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof not later than a day (the “Non-extension
Notice Date”) in each such twelve (12) month period to be agreed upon at the
time such Letter of Credit is issued. Unless otherwise directed by the relevant
L/C Issuer, the Lead Borrower shall not be required to make a specific request
to the relevant

 

71



--------------------------------------------------------------------------------

L/C Issuer for any such extension. Once an Auto-Extension Letter of Credit has
been issued, the Lenders shall be deemed to have authorized (but may not
require) the relevant L/C Issuer to permit the extension of such Letter of
Credit at any time to an expiry date that is, unless the Outstanding Amount of
L/C Obligations in respect of such requested Letter of Credit has been Cash
Collateralized or back-stopped by a letter of credit reasonably satisfactory to
the relevant L/C Issuer, not later than the Letter of Credit Expiration Date;
provided that the relevant L/C Issuer shall not permit any such extension if
(A) the relevant L/C Issuer has determined that it would have no obligation at
such time to issue such Letter of Credit in its extended form under the terms
hereof (by reason of the provisions of Section 2.03(a)(ii) or otherwise), or
(B) it has received notice (which may be by telephone or in writing) on or
before the day that is five (5) Business Days before the Non-extension Notice
Date from the Administrative Agent, any Participating Revolving Credit Lender or
the Lead Borrower that one or more of the applicable conditions specified in
Section 4.02 is not then satisfied.

(iv) Promptly after issuance of any Letter of Credit or any amendment to a
Letter of Credit, the relevant L/C Issuer will also deliver to the Lead Borrower
and the Administrative Agent a true and complete copy of such Letter of Credit
or amendment.

(c) Drawings and Reimbursements; Funding of Participations. (i) Upon receipt
from the beneficiary of any Letter of Credit of any notice of a drawing under
such Letter of Credit, the relevant L/C Issuer shall notify promptly the Lead
Borrower and the Administrative Agent thereof. Not later than 11:00 a.m. on the
second Business Day following any payment by the relevant L/C Issuer under a
Letter of Credit with notice to the Lead Borrower (each such date, an “Honor
Date”), the Lead Borrower shall reimburse such L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing in Dollars
(determined, for purposes of any Letter of Credit denominated in an Alternative
Currency, using the Dollar Equivalent (determined using the Exchange Rate
calculated as of the date when such payment is due) of such drawing), provided
that if such reimbursement is not made on the date of drawing, the Lead Borrower
shall pay interest to the relevant L/C Issuer on such amount at the rate
applicable to Base Rate Loans under the applicable Participating Revolving
Credit Commitments (without duplication of interest payable on L/C Borrowings).
The L/C Issuer shall notify the Lead Borrower of the Dollar Amount of the
drawing promptly following the determination or revaluation thereof. If the Lead
Borrower fails to so reimburse such L/C Issuer by such time, the Administrative
Agent shall promptly notify each Appropriate Lender of the Honor Date, the
amount of the unreimbursed drawing (determined, for purposes of any Letter of
Credit denominated in an Alternative Currency, using the Dollar Equivalent
(determined using the Exchange Rate calculated as of the date when such payment
was due) of such unreimbursed drawing) (such amount, the “Unreimbursed Amount”),
and the amount of such Appropriate Lender’s Pro Rata Share thereof. In such
event, the Borrower shall be deemed to have requested a Revolving Credit
Borrowing of Base Rate Loans to be disbursed on the Honor Date in an amount
equal to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.02 for the principal amount of Base Rate Loans, but
subject to the amount of the unutilized portion of the Participating Revolving
Credit Commitments of the Appropriate Lenders and the conditions set forth in
Section 4.02 (other than the delivery of a Committed Loan Notice). Any notice
given by an L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

(ii) Each Appropriate Lender (including any Lender acting as an L/C Issuer)
shall upon any notice pursuant to Section 2.03(c)(i) make funds available to the
Administrative Agent for the account of the relevant L/C Issuer in Dollars, at
the Administrative Agent’s Office for payments in an amount equal to its Pro
Rata Share or other applicable share provided under this Agreement of the
Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified in
such notice by the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Appropriate Lender that so makes funds available
shall be deemed to have made a Base Rate Loan under the Participating Revolving
Credit Commitments to the Borrowers in such amount. The Administrative Agent
shall remit the funds so received to the relevant L/C Issuer.

 

72



--------------------------------------------------------------------------------

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the Borrowers shall
be deemed to have incurred from the relevant L/C Issuer an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate. In such event, each Appropriate Lender’s payment
to the Administrative Agent for the account of the relevant L/C Issuer pursuant
to Section 2.03(c)(ii) shall be deemed payment in respect of its participation
in such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

(iv) Until each Appropriate Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the relevant L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Pro Rata Share or other applicable share provided for under this
Agreement of such amount shall be solely for the account of the relevant L/C
Issuer.

(v) Each Participating Revolving Credit Lender’s obligation to make Revolving
Credit Loans or L/C Advances to reimburse an L/C Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.03(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including
(A) any setoff, counterclaim, recoupment, defense or other right which such
Lender may have against the relevant L/C Issuer, either Borrower or any other
Person for any reason whatsoever; (B) the occurrence or continuance of a
Default, or the failure to satisfy any of the other conditions specified in
Article IV; (C) any adverse change in the condition (financial or otherwise) of
the Loan Parties; (D) any breach of this Agreement or any other Loan Document by
either Borrower, any other Loan Party or any other L/C Issuer; or (E) any other
circumstance, occurrence, event or condition, whether or not similar to any of
the foregoing; provided that each Participating Revolving Credit Lender’s
obligation to make Revolving Credit Loans pursuant to this Section 2.03(c) is
subject to the conditions set forth in Section 4.02 (other than delivery by the
Lead Borrower of a Committed Loan Notice). No such making of an L/C Advance
shall relieve or otherwise impair the obligation of the Borrowers to reimburse
the relevant L/C Issuer for the amount of any payment made by such L/C Issuer
under any Letter of Credit, together with interest as provided herein.

(vi) If any Participating Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the relevant L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), such L/C Issuer
shall be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to such L/C Issuer at a rate per annum equal to the applicable
Overnight Rate from time to time in effect. A certificate of the relevant L/C
Issuer submitted to any Revolving Credit Lender (through the Administrative
Agent) with respect to any amounts owing under this Section 2.03(c)(vi) shall be
conclusive absent manifest error.

(d) Repayment of Participations. A. If, at any time after an L/C Issuer has made
a payment under any Letter of Credit and has received from any Participating
Revolving Credit Lender such Lender’s L/C Advance in respect of such payment in
accordance with Section 2.03(c), the Administrative Agent receives for the
account of such L/C Issuer any payment in respect of the related Unreimbursed
Amount or interest thereon (whether directly from either Borrower or otherwise,
including proceeds of Cash Collateral applied thereto by the Administrative
Agent), the Administrative Agent will distribute to such Lender its Pro Rata
Share or other applicable share provided for under this Agreement

 

73



--------------------------------------------------------------------------------

thereof (appropriately adjusted, in the case of interest payments, to reflect
the period of time during which such Lender’s L/C Advance was outstanding) in
the same funds as those received by the Administrative Agent.

(i) If any payment received by the Administrative Agent for the account of an
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Appropriate
Lender shall pay to the Administrative Agent for the account of such L/C Issuer
its Pro Rata Share or other applicable share provided for under this Agreement
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to the applicable Overnight Rate from time to time in
effect.

(e) Obligations Absolute. The obligation of the Borrowers to reimburse the
relevant L/C Issuer for each drawing under each Letter of Credit issued by it
and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that any Loan Party may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the relevant L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the relevant L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the relevant L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;

(v) any exchange, release or non-perfection of any Collateral, or any release or
amendment or waiver of or consent to departure from the Guaranty or any other
guarantee, for all or any of the Obligations of any Loan Party in respect of
such Letter of Credit; or

(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Loan Party;

provided that the foregoing shall not excuse any L/C Issuer from liability to
the Lead Borrower to the extent of any direct damages (as opposed to
consequential, punitive, special or exemplary damages,

 

74



--------------------------------------------------------------------------------

claims in respect of which are waived by the Lead Borrower to the extent
permitted by applicable Law) suffered by the Lead Borrower that are caused by
such L/C Issuer’s gross negligence or willful misconduct as determined in a
final and non-appealable judgment by a court of competent jurisdiction when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof.

(f) Role of L/C Issuers. Each Lender and each Borrower agree that, in paying any
drawing under a Letter of Credit, the relevant L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuers,
any Agent-Related Person nor any of the respective correspondents, participants
or assignees of any L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Lenders or the Lenders holding a majority of the Participating Revolving
Credit Commitments, as applicable; (ii) any action taken or omitted in the
absence of gross negligence or willful misconduct as determined in a final and
non-appealable judgment by a court of competent jurisdiction; or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Request for L/C Issuance. The
Borrowers hereby assume all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided that this
assumption is not intended to, and shall not, preclude either Borrower from
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the L/C Issuers, any
Agent-Related Person, nor any of the respective correspondents, participants or
assignees of any L/C Issuer, shall be liable or responsible for any of the
matters described in clauses (i) through (vi) of Section 2.03(e); provided that
anything in such clauses to the contrary notwithstanding, each Borrower may have
a claim against an L/C Issuer, and such L/C Issuer may be liable to each
Borrower, to the extent, but only to the extent, of any direct, as opposed to
consequential, punitive or exemplary, damages suffered by either Borrower which
such Borrower proves were caused by such L/C Issuer’s willful misconduct or
gross negligence or such L/C Issuer’s willful or grossly negligent failure to
pay under any Letter of Credit after the presentation to it by the beneficiary
of a sight draft and certificate(s) strictly complying with the terms and
conditions of a Letter of Credit, in each case as determined in a final and
non-appealable judgment by a court of competent jurisdiction. In furtherance and
not in limitation of the foregoing, each L/C Issuer may accept documents that
appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary, and no
L/C Issuer shall be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

(g) Cash Collateral. (i) If, as of any Letter of Credit Expiration Date, any
applicable Letter of Credit for any reason remains outstanding and partially or
wholly undrawn, (ii) if any Event of Default occurs and is continuing and the
Administrative Agent or the Lenders holding a majority of the Participating
Revolving Credit Commitments, as applicable, require the Borrowers to Cash
Collateralize the L/C Obligations pursuant to Section 8.02 or (iii) if an Event
of Default set forth under Section 8.01(f) occurs and is continuing, the
Borrowers shall Cash Collateralize the then Outstanding Amount of all of their
(or, in the case of clause (i), the applicable) L/C Obligations (in an amount
equal to such Outstanding Amount determined as of the date of such Event of
Default or the applicable Letter of Credit Expiration Date, as the case may be),
and shall do so not later than 2:00 P.M., New York City time, on (x) in the case
of the immediately preceding clauses (i) or (ii), (1) the Business Day that the
Lead Borrower receives notice thereof, if such notice is received on such day
prior to 12:00 Noon, New York City time, or (2) if clause (1) above does not
apply, the Business Day immediately following the day that the Lead Borrower
receives such notice and (y) in the case of the immediately preceding
clause (iii), the

 

75



--------------------------------------------------------------------------------

Business Day on which an Event of Default set forth under Section 8.01(f) occurs
or, if such day is not a Business Day, the Business Day immediately succeeding
such day. At any time that there shall exist a Defaulting Lender, immediately
upon the request of the Administrative Agent, the L/C Issuer or the Swing Line
Lender, the Borrowers shall deliver to the Administrative Agent Cash Collateral
in an amount sufficient to cover all Fronting Exposure (after giving effect to
Section 2.19(a)(iv) and any Cash Collateral provided by the Defaulting Lender).
For purposes hereof, “Cash Collateralize” means to pledge and deposit with or
deliver to the Administrative Agent, for the benefit of the relevant L/C Issuer
and the Appropriate Lenders, as collateral for the relevant L/C Obligations,
cash or deposit account balances (“Cash Collateral”) pursuant to documentation
in form, amount and substance reasonably satisfactory to the Administrative
Agent and the relevant L/C Issuer (which documents are hereby consented to by
the Appropriate Lenders). Derivatives of such term have corresponding meanings.
The Borrowers hereby grant to the Administrative Agent, for the benefit of the
L/C Issuers and the Participating Revolving Credit Lenders, a security interest
in all such cash, deposit accounts and all balances therein and all proceeds of
the foregoing. Cash Collateral shall be maintained in blocked accounts at the
Administrative Agent and may be invested in readily available Cash Equivalents.
If at any time the Administrative Agent determines that any funds held as Cash
Collateral are expressly subject to any right or claim of any Person other than
the Administrative Agent (on behalf of the Secured Parties) or that the total
amount of such funds is less than the aggregate Outstanding Amount of all
relevant L/C Obligations, the Borrowers will, forthwith upon demand by the
Administrative Agent, pay to the Administrative Agent, as additional funds to be
deposited and held in the deposit accounts at the Administrative Agent as
aforesaid, an amount equal to the excess of (a) such aggregate Outstanding
Amount over (b) the total amount of funds, if any, then held as Cash Collateral
that the Administrative Agent reasonably determines to be free and clear of any
such right and claim. Upon the drawing of any Letter of Credit for which funds
are on deposit as Cash Collateral, such funds shall be applied, to the extent
permitted under applicable Law, to reimburse the relevant L/C Issuer. To the
extent the amount of any Cash Collateral exceeds the then Outstanding Amount of
such L/C Obligations and so long as no Event of Default has occurred and is
continuing, the excess shall be refunded to the Lead Borrower. To the extent any
Event of Default giving rise to the requirement to Cash Collateralize any Letter
of Credit pursuant to this Section 2.03(g) is cured or otherwise waived, then so
long as no other Event of Default has occurred and is continuing, all Cash
Collateral pledged to Cash Collateralize such Letter of Credit shall be refunded
to the Lead Borrower. If at any time the Administrative Agent determines that
Cash Collateral is subject to any right or claim of any Person other than the
Administrative Agent as herein provided, or that the total amount of such Cash
Collateral is less than the applicable Fronting Exposure and other obligations
secured thereby, the Borrowers or the relevant Defaulting Lender will, promptly
upon demand by the Administrative Agent, pay or provide to the Administrative
Agent additional Cash Collateral in an amount sufficient to eliminate such
deficiency. In addition, the Administrative Agent may request at any time and
from time to time after the initial deposit of Cash Collateral that additional
Cash Collateral be provided by the Borrowers in order to protect against the
results of exchange rate fluctuations with respect to Letters of Credit
denominated in currencies other than Dollars.

(h) Letter of Credit Fees. The Borrowers shall pay to the Administrative Agent
for the account of each Participating Revolving Credit Lender in accordance with
its Pro Rata Share or other applicable share provided for under this Agreement a
Letter of Credit fee for each Letter of Credit issued pursuant to this Agreement
equal to the Applicable Margin times the daily maximum amount then available to
be drawn under such Letter of Credit (whether or not such maximum amount is then
in effect under such Letter of Credit if such maximum amount increases
periodically pursuant to the terms of such Letter of Credit); provided, however,
any Letter of Credit fees otherwise payable for the account of Defaulting Lender
with respect to any Letter of Credit as to which such Defaulting Lender has not
provided Cash Collateral satisfactory to the L/C Issuer pursuant to this
Section 2.03 shall be payable, to the maximum extent permitted by applicable
Law, to the other Lenders in accordance with the upward adjustments in their
respective Pro Rata Shares allocable to such Letter of Credit pursuant to

 

76



--------------------------------------------------------------------------------

Section 2.19(a)(iv), with the balance of such fee, if any, payable to the L/C
Issuer for its own account. Such Letter of Credit fees shall be computed on a
quarterly basis in arrears. Such Letter of Credit fees shall be due and payable
in Dollars on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the applicable Letter of Credit Expiration Date and thereafter on
demand. If there is any change in the Applicable Margin during any quarter, the
daily maximum amount of each Letter of Credit shall be computed and multiplied
by the Applicable Margin separately for each period during such quarter that
such Applicable Margin was in effect.

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuers.
The Borrowers shall pay directly to each L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit issued by it equal to
0.125% per annum of the maximum amount then available to be drawn under such
Letter of Credit (whether or not such maximum amount is then in effect under
such Letter of Credit if such maximum amount increases periodically pursuant to
the terms of such Letter of Credit). Such fronting fees shall be computed on a
quarterly basis in arrears. Such fronting fees shall be due and payable in
Dollars on the last Business Day of each of March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. In
addition, the Lead Borrower shall pay directly to each L/C Issuer for its own
account with respect to each Letter of Credit the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of such L/C Issuer relating to letters of credit as from time to time
in effect. Such customary fees and standard costs and charges are due and
payable within ten (10) Business Days of demand and are nonrefundable.

(j) Conflict with Request for L/C Issuance. Notwithstanding anything else to the
contrary in this Agreement or any Request for L/C Issuance, in the event of any
conflict between the terms hereof and the terms of any Request for L/C Issuance,
the terms hereof shall control.

(k) Addition of an L/C Issuer. A Revolving Credit Lender reasonably acceptable
to the Lead Borrower and the Administrative Agent may become an additional L/C
Issuer hereunder pursuant to a written agreement among the Lead Borrower, the
Administrative Agent and such Revolving Credit Lender. The Administrative Agent
shall notify the Participating Revolving Credit Lenders of any such additional
L/C Issuer.

(l) Existing Letter of Credit. The parties hereto agree that the Existing
Letters of Credit shall be deemed Letters of Credit for all purposes under this
Agreement, without any further action by either Borrower.

(m) Provisions Related to Extended Revolving Credit Commitments. If the Maturity
Date in respect of any Participating Revolving Credit Commitments occurs prior
to the expiry date of any Letter of Credit, then (i) if one or more other
Participating Revolving Credit Commitments are then in effect (or will
automatically be in effect upon such maturity), such Letters of Credit shall
automatically be deemed to have been issued (including for purposes of the
obligations of the Participating Revolving Credit Lenders to purchase
participations therein and to make Revolving Credit Loans and payments in
respect thereof pursuant to Section 2.03(c) and (d)) under (and ratably
participated in by Participating Revolving Credit Lenders pursuant to) the
non-terminating Participating Revolving Credit Commitments up to an aggregate
amount not to exceed the aggregate principal amount of the unutilized
Participating Revolving Credit Commitments at such time (it being understood
that no partial face amount of any Letter of Credit may be so reallocated) and
(ii) to the extent not reallocated pursuant to immediately preceding clause (i)
and unless provisions reasonably satisfactory to the applicable L/C Issuer for
the treatment of such Letter of Credit as a letter of credit under a successor
credit facility have been agreed upon, the Lead Borrower shall, on or prior to
the applicable Maturity Date, cause all such Letters of Credit to be replaced
and returned to the applicable L/C Issuer undrawn and marked “cancelled” or to
the

 

77



--------------------------------------------------------------------------------

extent that the Lead Borrower is unable to so replace and return any Letter(s)
of Credit, such Letter(s) of Credit shall be secured by a “back to back” letter
of credit from an issuer and in form and substance reasonably satisfactory to
the applicable L/C Issuer or the Lead Borrower shall Cash Collateralize any such
Letter of Credit in accordance with Section 2.03(g). Commencing with the
Maturity Date of any Class of Revolving Credit Commitments, the Letter of Credit
Sublimit shall be in an amount agreed solely with the L/C Issuer.

(n) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrowers shall be obligated to
reimburse the applicable L/C Issuer hereunder for any and all drawings under
such Letter of Credit. Each Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of each
Borrower, and that the such Borrower’s business derives substantial benefits
from the businesses of such Subsidiaries.

Section 2.04 Swing Line Loans. (a) Subject to the terms and conditions set forth
herein, the Swing Line Lender agrees to make loans in Dollars to the Borrowers
(each such loan, a “Swing Line Loan”), from time to time on any Business Day
during the period beginning on the Business Day after the Closing Date until the
date which is one Business Day prior to the Maturity Date of the Participating
Revolving Credit Commitments (taking into account the Maturity Date of any
Participating Revolving Credit Commitment that will automatically come into
effect on such Maturity Date) in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Pro Rata Share or other
applicable share provided for under this Agreement of the Outstanding Amount of
Revolving Credit Loans and L/C Obligations of the Lender acting as Swing Line
Lender, may exceed the amount of the Swing Line Lender’s Revolving Credit
Commitment; provided that, after giving effect to any Swing Line Loan, (i) the
Revolving Credit Exposure under such Participating Revolving Credit Commitments
shall not exceed the aggregate Participating Revolving Credit Commitments, and
(ii) the aggregate Outstanding Amount of the Revolving Credit Loans of any
Lender (other than the Swing Line Lender), plus such Lender’s Pro Rata Share or
other applicable share provided for under this Agreement of the Outstanding
Amount of all L/C Obligations, plus such Lender’s Pro Rata Share or other
applicable share provided for under this Agreement of the Outstanding Amount of
all Swing Line Loans shall not exceed such Lender’s Participating Revolving
Credit Commitment then in effect; provided, further, that the Borrowers shall
not use the proceeds of any Swing Line Loan to refinance any outstanding Swing
Line Loan. Within the foregoing limits, and subject to the other terms and
conditions hereof, the Borrowers may borrow under this Section 2.04, prepay
under Section 2.05, and reborrow under this Section 2.04. Each Swing Line Loan
shall be a Base Rate Loan. Immediately upon the making of a Swing Line Loan,
each Participating Revolving Credit Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Lender’s Pro Rata Share or other applicable share provided for under this
Agreement times the amount of such Swing Line Loan.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the Lead
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date and shall specify (i) the amount to be borrowed, which
shall be a minimum of $500,000 (and any amount in excess of $500,000 shall be an
integral multiple of $250,000) and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Lead Borrower. Promptly after receipt by the Swing Line Lender of
any Swing Line Loan Notice (by telephone or in writing), the Swing Line Lender
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such

 

78



--------------------------------------------------------------------------------

Swing Line Loan Notice and, if not, the Swing Line Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof.
Unless the Swing Line Lender has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any Revolving Credit
Lender) prior to 2:00 p.m. on the date of the proposed Swing Line Borrowing
(A) directing the Swing Line Lender not to make such Swing Line Loan as a result
of the limitations set forth in the first proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Section 4.02 is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 5:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Lead Borrower. Notwithstanding anything to the contrary
contained in this Section 2.04 or elsewhere in this Agreement, the Swing Line
Lender shall not be obligated to make any Swing Line Loan at any time when a
Participating Revolving Credit Lender is a Defaulting Lender unless the Swing
Line Lender has entered into arrangements reasonably satisfactory to it and the
Lead Borrower to eliminate the Swing Line Lender’s Fronting Exposure (after
giving effect to Section 2.19(a)(iv)) with respect to the Defaulting Lender’s or
Defaulting Lenders’ participation in such Swing Line Loans, including Cash
Collateralizing, or obtaining backstop letter of credit from an issuer and in
form and substance reasonably satisfactory to the Swing Line Lender to support,
such Defaulting Lender’s or Defaulting Lenders’ Pro Rata Share of the
outstanding Swing Line Loans or other applicable share provided for under this
Agreement. The Borrowers shall repay to the Swing Line Lender each Defaulting
Lender’s portion (after giving effect to Section 2.19(a)(iv)) of each Swing Line
Loan promptly following demand by the Swing Line Lender.

(c) Refinancing of Swing Line Loans. (i) The Swing Line Lender at any time in
its sole and absolute discretion may request, on behalf of the Borrowers (who
hereby irrevocably authorize the Swing Line Lender to so request on its behalf),
that each Participating Revolving Credit Lender make a Base Rate Loan in an
amount equal to such Lender’s Pro Rata Share or other applicable share provided
for under this Agreement of the amount of Swing Line Loans of the Borrowers then
outstanding. Such request shall be made in writing (which written request shall
be deemed to be a Committed Loan Notice for purposes hereof) and in accordance
with the requirements of Section 2.02, without regard to the minimum and
multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the aggregate Participating Revolving
Credit Commitments and the conditions set forth in Section 4.02. The Swing Line
Lender shall furnish the Lead Borrower with a copy of the applicable Committed
Loan Notice promptly after delivering such notice to the Administrative Agent.
Each Participating Revolving Credit Lender shall make an amount equal to its Pro
Rata Share or other applicable share provided for under this Agreement of the
amount specified in such Committed Loan Notice available to the Administrative
Agent in Same Day Funds for the account of the Swing Line Lender at the
Administrative Agent’s Office not later than 1:00 p.m. on the day specified in
such Committed Loan Notice, whereupon, subject to Section 2.04(c)(ii), each
Participating Revolving Credit Lender that so makes funds available shall be
deemed to have made a Base Rate Loan, as applicable, to the Borrowers in such
amount. The Administrative Agent shall remit the funds so received to the Swing
Line Lender. Upon the remission by the Administrative Agent to the Swing Line
Lender of the full amount specified in such Committed Loan Notice, the Borrowers
shall be deemed to have repaid the applicable Swing Line Loan.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the
Participating Revolving Credit Lenders fund its risk participation in the
relevant Swing Line Loan and each Participating Revolving Credit Lender’s
payment to the Administrative Agent for the account of the Swing Line Lender
pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.

 

79



--------------------------------------------------------------------------------

(iii) If any Participating Revolving Credit Lender fails to make available to
the Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the applicable Overnight Rate from time to time in effect. If such Participating
Revolving Credit Lender pays such amount, the amount so paid shall constitute
such Lender’s Revolving Credit Loan included in the relevant Borrowing or funded
participation in the relevant Swing Line Loan, as the case may be. A certificate
of the Swing Line Lender submitted to any Lender (through the Administrative
Agent) with respect to any amounts owing under this clause (iii) shall be
conclusive absent manifest error.

(iv) Each Participating Revolving Credit Lender’s obligation to make Revolving
Credit Loans or to purchase and fund risk participations in Swing Line Loans
pursuant to this Section 2.04(c) shall be absolute and unconditional and shall
not be affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the Swing
Line Lender, either Borrower or any other Person for any reason whatsoever,
(B) the occurrence or continuance of a Default or the failure to satisfy any
condition in Article IV, (C) any adverse change in the condition (financial or
otherwise) of the Loan Parties, (D) any breach of this Agreement, or (E) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided that each Participating Revolving Credit Lender’s obligation
to make Revolving Credit Loans pursuant to this Section 2.04(c) (but not to
purchase and fund risk participations in Swing Line Loans) is subject to the
conditions set forth in Section 4.02. No such funding of risk participations
shall relieve or otherwise impair the obligation of either Borrower to repay the
applicable Swing Line Loans, together with interest as provided herein.

(d) Repayment of Participations. (i) At any time after any Participating
Revolving Credit Lender has purchased and funded a risk participation in a Swing
Line Loan, if the Swing Line Lender receives any payment on account of such
Swing Line Loan, the Swing Line Lender will distribute to such Lender its Pro
Rata Share or other applicable share provided for under this Agreement of such
payment (appropriately adjusted, in the case of interest payments, to reflect
the period of time during which such Lender’s risk participation was funded) in
the same funds as those received by the Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.06 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Participating Revolving Credit Lender shall pay to the Swing
Line Lender its Pro Rata Share or other applicable share provided for under this
Agreement thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the applicable Overnight Rate. The Administrative Agent will make
such demand upon the request of the Swing Line Lender.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Lead Borrower for interest on the Swing Line
Loans. Until each Participating Revolving Credit Lender funds its Base Rate Loan
or risk participation pursuant to this Section 2.04 to refinance such Lender’s
Pro Rata Share or other applicable share provided for under this Agreement of
any Swing Line Loan, interest in respect of such Pro Rata Share or other
applicable share provided for under this Agreement shall be solely for the
account of the Swing Line Lender.

 

80



--------------------------------------------------------------------------------

(f) Payments Directly to Swing Line Lender. The Borrowers shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.

(g) Provisions Related to Extended Revolving Credit Commitments. If the Maturity
Date shall have occurred in respect of any Participating Revolving Credit
Commitments (the “Expiring Credit Commitment”) at a time when Participating
Revolving Credit Commitments are in effect (or will automatically be in effect
upon such maturity) with a longer maturity date (each a “non-Expiring Credit
Commitment” and collectively, the “non-Expiring Credit Commitments”), then each
outstanding Swing Line Loan on the earliest occurring Maturity Date shall be
deemed reallocated to the non-Expiring Credit Commitments on a pro rata basis;
provided that (x) to the extent that the amount of such reallocation would cause
the aggregate credit exposure to exceed the aggregate amount of such
non-Expiring Credit Commitments, immediately prior to such reallocation (after
giving effect to any repayments of Revolving Credit Loans and any reallocation
of Letter of Credit participations as contemplated in Section 2.03(m)) the
amount of Swing Line Loans to be reallocated equal to such excess shall be
repaid or cash collateralized in a manner reasonably satisfactory to the Swing
Line Lender and (y) notwithstanding the foregoing, if a Default has occurred and
is continuing, the Lead Borrower shall still be obligated to pay Swing Line
Loans allocated to the Participating Revolving Credit Lenders holding the
Expiring Credit Commitments at the Maturity Date of the Expiring Credit
Commitments or if the Loans have been accelerated prior to the Maturity Date of
the Expiring Credit Commitment.

Section 2.05 Prepayments. (a) (i) The Borrowers may, upon notice by the Lead
Borrower to the Administrative Agent, at any time or from time to time
voluntarily prepay any Class or Classes of Term Loans and Revolving Credit Loans
of any Class or Classes in whole or in part without premium or penalty, except
as set forth in Section 2.05(a)(v); provided that (1) such notice must be
received by the Administrative Agent not later than (A) 12:30 p.m. (New York,
New York time in the case of Loans denominated in Dollars, or London time in the
case of Loans denominated in Euros) three (3) Business Days prior to any date of
prepayment of LIBO Rate Loans (unless otherwise agreed by the Administrative
Agent) and (B) 11:00 a.m. (New York, New York time) on the date of prepayment of
Base Rate Loans; (2) any prepayment of LIBO Rate Loans shall be in a principal
Dollar Amount of $1,000,000, or a whole multiple of $250,000 in excess thereof;
and (3) any prepayment of Base Rate Loans shall be in a minimum principal amount
of $500,000 or a whole multiple of $100,000 in excess thereof or, in each case,
if less, the entire principal amount thereof then outstanding. Each such notice
shall specify the date and amount of such prepayment and the Class(es) and
Type(s) of Loans and the order of Borrowing(s) to be prepaid. The Administrative
Agent will promptly notify each Appropriate Lender of its receipt of each such
notice, and of the amount of such Lender’s Pro Rata Share of such prepayment. If
such notice is given by the Lead Borrower, the Borrowers shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a LIBO Rate Loan shall
be accompanied by all accrued interest thereon, together with any additional
amounts required pursuant to Section 3.05. In the case of each prepayment of
Loans pursuant to this Section 2.05(a), the Borrower may in its sole discretion
select the Borrowing or Borrowings to be repaid, and such payment shall be paid
to the Appropriate Lenders in accordance with their respective Pro Rata Shares
or other applicable share provided for under this Agreement.

(ii) The Borrowers may, upon notice by the Lead Borrower to the Swing Line
Lender (with a copy to the Administrative Agent), at any time or from time to
time, voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided that (1) such notice must be received by the Swing Line Lender
and the Administrative Agent not later than 1:00 p.m. on the date of the
prepayment, and (2) any such prepayment shall be in a minimum principal amount
of $500,000 or a whole multiple of $250,000 in excess thereof or, if less, the
entire principal amount thereof then outstanding. Each such notice shall specify
the date and amount of such prepayment. If such notice is given by the Lead
Borrower, the Borrowers shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

 

81



--------------------------------------------------------------------------------

(iii) Notwithstanding anything to the contrary contained in this Agreement, the
Lead Borrower may rescind any notice of prepayment under Section 2.05(a)(i) or
2.05(a)(ii) if such prepayment would have resulted from a refinancing of all of
the Facilities, which refinancing shall not be consummated or shall otherwise be
delayed.

(iv) Each prepayment of any Class of Term Loans pursuant to Section 2.05(a)(i)
shall reduce future scheduled amortization payments of principal thereof
pursuant to Section 2.07(a) as directed by the Lead Borrower by written notice
to the Administrative Agent at or prior to the time of such prepayment or, to
the extent the Lead Borrower has not provided such notice to the Administrative
Agent by the time of such prepayment, in the direct order of maturity to the
applicable Class of Term Loans.

(v) Notwithstanding the foregoing, in the event that, on or prior to the date
that is six (6) months after the Closing Date, the Borrower (x) prepays,
refinances, substitutes or replaces any Term B Loans pursuant to a Repricing
Event (including, for avoidance of doubt, any prepayment made pursuant to
Section 2.05(a) or Section 2.05(b)(iii) that constitutes a Repricing Event), or
(y) effects any amendment of this Agreement resulting in a Repricing Event, the
Lead Borrower shall pay to the Administrative Agent, for the ratable account of
each of the applicable Term Lenders (subject to the proviso below), (I) in the
case of clause (x), a prepayment premium of 1.00% of the aggregate principal
amount of the Term B Loans so prepaid, refinanced, substituted or replaced and
(II) in the case of clause (y), a fee equal to 1.00% of the aggregate principal
amount of the applicable Term B Loans outstanding immediately prior to such
amendment. Such amounts shall be due and payable on the date of effectiveness of
such Repricing Event; provided, however, that for the avoidance of doubt, in the
case of the exercise by the Lead Borrower of its rights under Section 3.07 in
connection with a Repricing Transaction effected through an amendment, the
prepayment premium described in the immediately preceding clause (I) shall be
payable to any Lender replaced pursuant to Section 3.07 (and not any Person who
replaces such Lender) in respect of the Term B Loans assigned pursuant to
Section 3.07 immediately prior to such Repricing Event.

(b) Mandatory. (i) No later than five days following the date on which financial
statements have been (or are required to be) delivered pursuant to
Section 6.01(a) for each fiscal year of the Lead Borrower (commencing with the
fiscal year ending December 31, 2016) and the related Compliance Certificate has
been (or is required to be) delivered pursuant to Section 6.02(a), the Borrowers
shall cause to be prepaid an aggregate amount of Term Loans (other than Term
Loans that are junior to the Term B Loans in right of security) in an amount
equal to (A) the Applicable ECF Percentage of Excess Cash Flow, if any, for such
fiscal year minus (B) the sum of (1) all voluntary prepayments of Term Loans
during such fiscal year (in each case secured by the Collateral on a pari passu
basis with the Term B Loans), (2) the amount actually paid (but in no event
exceeding par) in respect of Term Loans (in each case secured by the Collateral
on a pari passu basis with the Term B loans) purchased pursuant to Section 2.14
and Section 2.15 and (3) all voluntary prepayments of Revolving Credit Loans
during such fiscal year to the extent the Revolving Credit Commitments are
permanently reduced by the amount of such payments, in the case of each of the
immediately preceding clauses (1) through (3), to the extent such prepayments
are funded with Internally Generated Cash of the applicable Borrower(s) (the
difference of (A) minus (B), the “ECF Prepayment Amount”); provided, however,
that if at the time that any such prepayment would be required, either Borrower
(or any Restricted Subsidiary of the Lead Borrower) is required to prepay or
offer to repurchase any Incremental Equivalent Debt or any Refinancing
Equivalent Debt, in each case that is secured by the Collateral on a pari passu
basis, and pari passu in right of payment, with the Obligations under Term B
Loans and Revolving Credit Loans, pursuant to the terms of the documentation
governing such Indebtedness (such Incremental Equivalent Debt or Refinancing
Equivalent Debt required to be so prepaid or offered to be so repurchased,
“Other Applicable Indebtedness”) with any portion of the ECF Prepayment Amount,
then such Borrower may apply such portion of the ECF Prepayment Amount on a pro
rata basis (determined on the basis of the

 

82



--------------------------------------------------------------------------------

aggregate outstanding principal amount of the Term Loans (other than Term Loans
that are junior to the Term B Loans in right of security) and Other Applicable
Indebtedness at such time; provided, that the portion of such ECF Prepayment
Amount allocated to the Other Applicable Indebtedness shall not exceed the
amount of such ECF Prepayment Amount required to be allocated to the Other
Applicable Indebtedness pursuant to the terms thereof, and the remaining amount,
if any, of such ECF Prepayment Amount shall be allocated to the Term Loans
(other than Term Loans that are junior to the Term B Loans in right of security)
in accordance with the terms hereof) to the prepayment of the Term Loans (other
than Term Loans that are junior to the Term B Loans in right of security) and to
the repurchase or prepayment of Other Applicable Indebtedness, and the amount of
prepayment of the Loans that would have otherwise been required pursuant to this
Section 2.05(b)(i) shall be reduced accordingly; provided, further, that to the
extent the holders of Other Applicable Indebtedness decline to have such
indebtedness repurchased or prepaid, the declined amount shall promptly (and in
any event within ten (10) Business Days after the date of such rejection) be
applied to prepay the Term Loans (other than Term Loans that are junior to the
Term B Loans in right of security) in accordance with the terms hereof.

(ii) If (1) the Lead Borrower or any Restricted Subsidiary of the Lead Borrower
Disposes of any property or assets (other than any Disposition of any property
or assets permitted by Section 7.05(a), (b), (c), (d), (e), (f), (g), (h), (i),
(k), (l), (o), (p), (r) or (s)) or (2) any Casualty Event occurs, which results
in the realization or receipt by the Lead Borrower or any Restricted Subsidiary
of Net Proceeds, the Borrowers shall cause to be prepaid on or prior to the date
which is five (5) Business Days after the date of the realization or receipt by
the Lead Borrower or any Restricted Subsidiary of such Net Proceeds an aggregate
principal amount of Term Loans (other than Term Loans that are junior to the
Term B Loans in right of security) in an amount equal to 100% of all Net
Proceeds realized or received; provided that if at the time that any such
prepayment would be required, either Borrower (or any Restricted Subsidiary) is
required to prepay or offer to repurchase any Other Applicable Indebtedness,
then such Borrower may apply such portion of such Net Proceeds on a pro rata
basis (determined on the basis of the aggregate outstanding principal amount of
the Term Loans (other than Term Loans that are junior to the Term B Loans in
right of security) and Other Applicable Indebtedness at such time; provided that
the portion of such Net Proceeds allocated to the Other Applicable Indebtedness
shall not exceed the amount of such Net Proceeds required to be allocated to the
Other Applicable Indebtedness pursuant to the terms thereof, and the remaining
amount, if any, of such Net Proceeds shall be allocated to the Term Loans (other
than Term Loans that are junior to the Term B Loans in right of security) in
accordance with the terms hereof) to the prepayment of the Term Loans (other
than Term Loans that are junior to the Term B Loans in right of security) and to
the repurchase or prepayment of Other Applicable Indebtedness, and the amount of
prepayment of the Term Loans that would have otherwise been required pursuant to
this Section 2.05(b)(ii) shall be reduced accordingly; provided, further, that
to the extent the holders of Other Applicable Indebtedness decline to have such
indebtedness repurchased or prepaid, the declined amount shall promptly (and in
any event within ten (10) Business Days after the date of such rejection) be
applied to prepay the Term Loans (other than Term Loans that are junior to the
Term B Loans in right of security) in accordance with the terms hereof.

(iii) If either Borrower or any Restricted Subsidiary incurs or issues (x) any
Refinancing Term Loans (or Refinancing Equivalent Debt) resulting in Net
Proceeds (as opposed to Refinancing Term Loans or Refinancing Equivalent Debt
arising out of a cashless exchange of existing Term Loans for such Refinancing
Term Loans or Refinancing Equivalent Debt) or (y) any other Indebtedness not
described in the preceding clause (x) (other than, in the case of this
clause (y), Indebtedness not prohibited under Section 7.03), the Borrowers shall
cause to be prepaid an aggregate principal amount of Term Loans (other than Term
Loans that are junior to the Term B Loans in right of security) in an amount
equal to 100% of all Net Proceeds received therefrom on or prior to the date
which is five (5) Business Days after such Net Proceeds are received by the Lead
Borrower or such Restricted Subsidiary.

 

83



--------------------------------------------------------------------------------

(iv) [Reserved].

(v) If for any reason the aggregate Revolving Credit Exposures at any time
exceeds the aggregate Revolving Credit Commitments then in effect, the Borrowers
shall promptly prepay or cause to be promptly prepaid Revolving Credit Loans and
Swing Line Loans and/or Cash Collateralize the L/C Obligations in an aggregate
amount equal to such excess; provided that the Borrowers shall not be required
to Cash Collateralize the L/C Obligations pursuant to this Section 2.05(b)(v)
unless after the prepayment in full of the Revolving Credit Loans and Swing Line
Loans such aggregate Revolving Credit Exposures exceed the aggregate Revolving
Credit Commitments then in effect; and provided, further, that notwithstanding
the foregoing, if the sum of the aggregate Outstanding Amount of Revolving
Credit Loans, Swing Line Loans and L/C Obligations exceeds the aggregate amount
of Revolving Credit Commitments then in effect by less than 5.0%, and any such
excess is due solely to movements in currency exchange rates, then the Borrowers
shall not be required to take the foregoing actions to eliminate any such
excess.

(vi) Each prepayment of Term Loans pursuant to this Section 2.05(b) (A) shall be
applied either (x) ratably to each Class of Term Loans then outstanding (other
than any such Term Loans that are junior to the Term B Loans in right of
security) or (y) as requested by the Lead Borrower in the notice delivered
pursuant to clause (vii) below, to any Class or Classes of Term Loans with a
Maturity Date preceding the Maturity Date of the remaining Classes of Term Loans
then outstanding, (B) shall be applied, with respect to future amortization
applicable to each such Class for which prepayments will be made, in a manner
determined at the discretion of the Lead Borrower in the applicable notice and,
if not specified, in direct order of maturity to repayments thereof required
pursuant to Section 2.07(a) and (C) shall be paid to the Appropriate Lenders in
accordance with their respective Pro Rata Share (or other applicable share
provided by this Agreement) of each such Class of Term Loans, subject to
clause (vii) of this Section 2.05(b). Notwithstanding clause (A) above, (1) in
the case of prepayments pursuant to Section 2.05(b)(iii)(x), such prepayment
shall be applied in accordance with this clause (vi) solely to those applicable
Classes of Term Loans selected by the Lead Borrower and specified in the
applicable Refinancing Amendment or notice (i.e., the applicable Refinanced Debt
or Refinanced Term Loans) and (2) any Incremental Amendment, Refinancing
Amendment or Extension Amendment may provide (including on an optional basis as
elected by the Lead Borrower) for a less than ratable application of prepayments
to any Class of Term Loans established thereunder.

(vii) The Lead Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Term Loans required to be made pursuant to
clauses (i) through (iii) of this Section 2.05(b) at least three (3) Business
Days prior to the date of such prepayment. Each such notice shall specify the
date of such prepayment and provide a reasonably detailed calculation of the
amount of such prepayment. The Administrative Agent will promptly notify each
Appropriate Lender of the contents of the Lead Borrower’s prepayment notice and
of such Appropriate Lender’s Pro Rata Share of the prepayment. Each Term Lender
may reject all or a portion of its Pro Rata Share of any mandatory prepayment
(such declined amounts, the “Declined Proceeds”) of Term Loans required to be
made pursuant to clauses (i), (ii) and (iii)(y) of this Section 2.05(b) by
providing written notice (each, a “Rejection Notice”) to the Administrative
Agent and the Lead Borrower no later than 5:00 p.m. one Business Day after the
date of such Lender’s receipt of notice from the Administrative Agent regarding
such prepayment. Each Rejection Notice from a given Lender shall specify the
principal amount of the mandatory repayment of Term Loans to be rejected by such
Lender. If a Term Lender fails to deliver a Rejection Notice to the
Administrative Agent within the time frame specified above or such Rejection
Notice fails to specify the principal amount of the Term Loans to be rejected,
any such failure will be deemed an acceptance of the total amount of such
mandatory prepayment of Term Loans. Any Declined Proceeds shall be offered to
the Term Lenders not so declining such prepayment on a pro rata basis in
accordance with the amounts of the Term Loans of such Lender (with such
non-declining Term Lenders having the right to decline any prepayment with
Declined Proceeds at the time and in the manner

 

84



--------------------------------------------------------------------------------

specified by the Administrative Agent). To the extent such non-declining Term
Lenders elect to decline their Pro Rata Share of such Declined Proceeds, any
Declined Proceeds remaining thereafter shall be retained by the Borrowers (such
remaining Declined Proceeds, the “Borrower Retained Prepayment Amounts”).

(viii) Funding Losses, Etc. All prepayments under this Section 2.05 shall be
made together with, in the case of any such prepayment of a LIBO Rate Loan on a
date other than the last day of an Interest Period therefor, any amounts owing
in respect of such LIBO Rate Loan pursuant to Section 3.05. Notwithstanding any
of the other provisions of Section 2.05(b), so long as no Event of Default shall
have occurred and be continuing, if any prepayment of LIBO Rate Loans is
required to be made under this Section 2.05(b), prior to the last day of the
Interest Period therefor, the Borrowers may, in their sole discretion, deposit
the amount of any such prepayment otherwise required to be made thereunder into
a Cash Collateral Account until the last day of such Interest Period, at which
time the Administrative Agent shall be authorized (without any further action by
or notice to or from either Borrower or any other Loan Party) to apply such
amount to the prepayment of such Loans in accordance with this Section 2.05(b).
Upon the occurrence and during the continuance of any Event of Default, the
Administrative Agent shall also be authorized (without any further action by or
notice to or from either Borrower or any other Loan Party) to apply such amount
to the prepayment of the outstanding Loans in accordance with this
Section 2.05(b).

(ix) Limitation of Prepayment Obligations. Notwithstanding any other provisions
of this Section 2.05(b), (i) to the extent any or all of the Net Proceeds of any
Disposition by a Foreign Subsidiary (“Foreign Asset Sale”), the Net Proceeds of
any Casualty Event incurred by a Foreign Subsidiary (“Foreign Recovery Event”)
or Excess Cash Flow attributable to Foreign Subsidiaries are prohibited or
delayed by any applicable local law or applicable Organizational Documents of
such Foreign Subsidiary (including, without limitation, financial assistance,
corporate benefit restrictions on upstreaming of cash intra group and the
fiduciary and statutory duties of the directors of such Foreign Subsidiary) to
be repatriated to Luxembourg or passed on to or used for the benefit of the
Borrowers, the portion of such Net Proceeds of a Foreign Asset Sale, a Foreign
Recovery Event or Excess Cash Flow so affected will not be required to be
applied to prepay the Term Loans at the times provided in this Section 2.05(b)
but may be retained by the applicable Foreign Subsidiary so long, but only so
long, as the applicable local law or applicable organizational documents of such
Foreign Subsidiary will not permit repatriation to Luxembourg or the passing on
to or otherwise using for the benefit of the Borrowers (the Borrowers hereby
agreeing to use all commercially reasonable efforts to overcome or eliminate any
such restrictions on repatriation, passing on or other use for the benefit of
the Borrowers and/or use the other cash sources of the Lead Borrower and its
Restricted Subsidiaries to make the relevant prepayment) and (ii) to the extent
that the Lead Borrower has determined in good faith that repatriation of any of
or all the Net Proceeds of any Foreign Asset Sale, Foreign Recovery Event or
Excess Cash Flow attributable to Foreign Subsidiaries would have material
adverse tax consequences (as reasonably determined in good faith by the Lead
Borrower) with respect to such Net Proceeds or Excess Cash Flow, such Net
Proceeds or Excess Cash Flow so affected will not be required to be applied to
repay Term Loans at the times provided in this Section 2.05(b) but may be
retained by the applicable Foreign Subsidiary.

Section 2.06 Termination or Reduction of Commitments.

(a) Optional. The Lead Borrower may, upon written notice to the Administrative
Agent, terminate the unused Commitments of any Class, or from time to time
permanently reduce the unused Commitments of any Class, in each case without
premium or penalty; provided that (i) any such notice shall be received by the
Administrative Agent three (3) Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in a minimum aggregate
amount of $1,000,000, as applicable, or any whole multiple of $250,000, in
excess thereof and (iii) if, after giving effect to any reduction of the
Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit

 

85



--------------------------------------------------------------------------------

exceeds the amount of the Revolving Credit Commitments, such sublimit shall be
automatically reduced by the amount of such excess. The amount of any such
Commitment reduction shall not otherwise be applied to the Letter of Credit
Sublimit or the Swing Line Sublimit unless otherwise specified by the Lead
Borrower. Notwithstanding the foregoing, the Lead Borrower may rescind or
postpone any notice of termination of the Commitments if such termination would
have resulted from a refinancing of all of the Facilities, which refinancing
shall not be consummated or otherwise shall be delayed.

(b) Mandatory. The Term B Commitment of each Term Lender shall be automatically
and permanently reduced to $0 upon the funding of Term B Loans to be made by it
on the Closing Date. The Term Commitment of each Term Lender with respect to
Incremental Term Loans, any Refinancing Term Facility or any Extended Term Loans
shall be automatically and permanently reduced to $0 upon the funding of Term
Loans to be made by it on the date set forth in the corresponding Incremental
Amendment, Refinancing Amendment or Extension Amendment. The Revolving Credit
Commitment of each Revolving Credit Lender shall automatically and permanently
terminate on the Maturity Date for the applicable Class of Revolving Credit
Commitments; provided that (x) the foregoing shall not release any Revolving
Credit Lender from any liability it may have for its failure to fund Revolving
Credit Loans, L/C Advances or participations in Swing Line Loans that were
required to be funded by it on or prior to such Maturity Date and (y) the
foregoing will not release any Revolving Credit Lender from any obligation to
fund its portion of L/C Advances or participations in Swing Line Loans with
respect to Letters of Credit issued or Swing Line Loans made prior to such
Maturity Date.

(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Appropriate Lenders of any termination or
reduction of unused portions of the Letter of Credit Sublimit or the Swing Line
Sublimit or the unused Commitments of any Class under this Section 2.06. Upon
any reduction of unused Commitments of any Class, the Commitment of each Lender
of such Class shall be reduced by such Lender’s Pro Rata Share of the amount by
which such Commitments are reduced (other than the termination of the Commitment
of any Lender as provided in Section 3.07). All commitment fees accrued until
the effective date of any termination of the Aggregate Commitments shall be paid
on the effective date of such termination.

Section 2.07 Repayment of Loans.

(a) Term Loans. (i) The Borrowers shall repay to the Administrative Agent for
the ratable account of the Appropriate Lenders (A) on the last Business Day of
each March, June, September and December, commencing with the first full fiscal
quarter ending after the Closing Date, an aggregate principal amount equal to
0.25% of the aggregate principal amount of all Term B Loans as of the Closing
Date (which payments shall be reduced as a result of the application of
prepayments in accordance with the order of priority set forth in Section 2.05
and Section 10.07(n)) and (B) on the Maturity Date for any Class of Term Loans,
the aggregate principal amount of all Term Loans of such Class outstanding on
such date.

(b) Revolving Credit Loans. The Borrowers shall repay to the Administrative
Agent for the ratable account of the Appropriate Lenders on the Maturity Date
for any Class of Revolving Credit Commitments the aggregate outstanding
principal amount of all Revolving Credit Loans made in respect of such Class of
Revolving Credit Commitments.

(c) Swing Line Loans. The Lead Borrower shall repay the aggregate principal
amount of its Swing Line Loans on the earlier to occur of (i) the date five
(5) Business Days after such Loan is made and (ii) the Latest Maturity Date for
the Participating Revolving Credit Commitments.

Section 2.08 Interest. (a) Subject to the provisions of Section 2.08(b),
(i) each Term Loan or Revolving Credit Loan, as applicable, that is maintained
as a LIBO Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the sum of (A)

 

86



--------------------------------------------------------------------------------

the LIBO Rate for such Interest Period applicable to the currency in which such
LIBO Rate Loan is denominated plus (B) the Applicable Margin therefor; (ii) each
Term Loan or Revolving Credit Loan, as applicable, that is maintained as a Base
Rate Loan shall bear interest on the outstanding principal amount thereof from
the applicable borrowing date at a rate per annum equal to the Base Rate plus
the Applicable Margin therefor; and (iii) each Swing Line Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Margin for Revolving Credit Loans made under the Initial Revolving Credit
Commitments.

(b) During the continuance of a Default or an Event of Default under
Section 8.01(a), the Borrowers shall pay interest on past due amounts owing by
it hereunder at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws; provided that
no interest at the Default Rate shall accrue or be payable to a Defaulting
Lender so long as such Lender shall be a Defaulting Lender. Accrued and unpaid
interest on such amounts (including interest on past due interest) shall be due
and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

(d) The provisions of this Section 2.08 (and the interest rates applicable to
the various extensions of credit hereunder) shall be subject to modification as
expressly provided in Section 2.18.

(e) The interest amount is understood as net interest after the deduction of any
Swiss Withholding Tax and shall, if the interest is or becomes subject to such
tax, and should clause (a) of Section 3.01 be unenforceable for any reason, be
adjusted as follows:

(i) The amount of the payment due from the Borrowers shall be increased to an
amount which (after making the deduction of Swiss Federal Withholding Tax)
leaves the Lenders entitled to such payment with an amount equal to the payment
which would have been due if no deduction of Swiss Federal Withholding Tax had
been required. For such purpose, the Swiss Federal Withholding Tax shall be
calculated on the full (grossed-up) interest amount.

(ii) The Borrowers shall provide the Lender or any other Person assigned by the
Lender with the necessary documents which are required under the Swiss Federal
Withholding Tax Statute and any applicable double taxation treaties between
Switzerland and the jurisdiction of organization of any Lender for relief from
the Swiss Federal Withholding Tax.

Section 2.09 Fees. In addition to certain fees described in Sections 2.03(h) and
(i):

(a) Commitment Fee. The Borrowers agree to pay to the Administrative Agent for
the account of each Revolving Credit Lender under each Class of Revolving Credit
Commitments in accordance with its Pro Rata Share or other applicable share
provided for under this Agreement, a commitment fee equal to the Applicable
Margin with respect to Revolving Credit Loan commitment fees for such Class
times the actual daily amount by which the aggregate Revolving Credit Commitment
for the applicable Class of Revolving Credit Commitments exceeds the sum of
(A) the Outstanding Amount of Revolving Credit Loans for such Class of Revolving
Credit Commitments and (B) the Outstanding Amount of L/C Obligations for such
Class of Revolving Credit Commitments; provided that any commitment fee accrued
with respect to any of the Commitments of a Defaulting Lender during the period
prior to the time such

 

87



--------------------------------------------------------------------------------

Lender became a Defaulting Lender and unpaid at such time shall not be payable
by the Borrowers so long as such Lender shall be a Defaulting Lender except to
the extent that such commitment fee shall otherwise have been due and payable by
the Borrowers prior to such time; and provided, further, that no commitment fee
shall accrue on any of the Commitments of a Defaulting Lender so long as such
Lender shall be a Defaulting Lender. The commitment fee on each Class of
Revolving Credit Commitments shall accrue at all times from the Closing Date
until the Maturity Date for such Class of Revolving Credit Commitments,
including at any time during which one or more of the conditions in Article IV
is not met, and shall be due and payable quarterly in arrears on the last
Business Day of each of March, June, September and December, commencing with the
first such date during the first full fiscal quarter to occur after the Closing
Date, and on the Maturity Date for such Class of Revolving Credit Commitments.
The commitment fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Margin during any quarter, the actual daily amount
shall be computed and multiplied by the Applicable Margin separately for each
period during such quarter that such Applicable Margin was in effect.

(b) Other Fees. The Borrowers shall pay to the Agents such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever (except as expressly agreed between the Borrowers and
the applicable Agent).

Section 2.10 Computation of Interest and Fees. All computations of interest for
Base Rate Loans when the Base Rate is determined by the “prime rate” shall be
made on the basis of a year of three hundred and sixty-five (365) days, or three
hundred and sixty-six (366) days, as applicable, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a three
hundred and sixty (360) day year and actual days elapsed. Interest shall accrue
on each Loan for the day on which the Loan is made, and shall not accrue on a
Loan, or any portion thereof, for the day on which the Loan or such portion is
paid; provided that any Loan that is repaid on the same day on which it is made
shall, subject to Section 2.12(a), bear interest for one (1) day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

Section 2.11 Evidence of Indebtedness. (a) The Credit Extensions made by each
Lender shall be evidenced by one or more accounts or records maintained by such
Lender and evidenced by one or more entries in the Register maintained by the
Administrative Agent, acting solely for purposes of Treasury Regulation
Section 5f.103-1(c), as agent for the Borrowers, in each case in the ordinary
course of business. The accounts or records maintained by the Administrative
Agent and each Lender shall be prima facie evidence absent manifest error of the
amount of the Credit Extensions made by the Lenders to the Borrowers and the
interest and payments thereon. Any failure to so record or any error in doing so
shall not, however, limit or otherwise affect the obligation of the Borrowers
hereunder to pay any amount owing with respect to the Obligations. In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of the Administrative Agent in respect of such matters,
the accounts and records of the Administrative Agent shall control in the
absence of manifest error. Upon the request of any Lender made through the
Administrative Agent, the Borrowers shall execute and deliver to such Lender
(through the Administrative Agent) a Note payable to such Lender, which shall
evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records and, in the case of the Administrative Agent,
entries in the Register, evidencing the purchases and

 

88



--------------------------------------------------------------------------------

sales by such Lender of participations in Letters of Credit and Swing Line
Loans. In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Lender in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.

(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to Section 2.11(a) and (b), and by each Lender in its account or
accounts pursuant to Section 2.11(a) and (b), shall be prima facie evidence of
the amount of principal and interest due and payable or to become due and
payable from the Borrowers to, in the case of the Register, each Lender and, in
the case of such account or accounts, such Lender, under this Agreement and the
other Loan Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrowers under this Agreement and
the other Loan Documents.

Section 2.12 Payments Generally. (a) All payments to be made by the Borrowers
shall be made without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrowers hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in Same Day Funds not later than
2:00 p.m. (New York, New York time) on the dates specified herein; provided that
all payments by the Borrower hereunder in respect of principal of and interest
on Revolving Credit Loans denominated in Euros shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the Administrative Agent’s Office in Euros and in Same Day
Funds not later than 2:00 p.m. (London time) on the dates specified herein. If,
for any reason, the Borrower is prohibited by any Law from making any required
payment hereunder in Euros that is otherwise required pursuant hereto to be made
in Euros, the Borrower shall make such payment in Dollars in the Dollar Amount
of the Euro payment amount. The Administrative Agent will promptly distribute to
each Lender its Pro Rata Share (or other applicable share as provided herein) of
such payment in like funds as received by wire transfer to such Lender’s
applicable Lending Office. All payments received by the Administrative Agent
(i) after 2:00 p.m. (New York, New York time) in the case of payments in Dollars
or (ii) after 2:00 p.m. (London time) in the case of payments in Euros, shall,
in each case, be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue.

(b) If any payment to be made by the Borrowers shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be; provided that, if such extension would cause payment of
interest on or principal of LIBO Rate Loans to be made in the next succeeding
calendar month, such payment shall be made on the immediately preceding Business
Day.

(c) Unless the Lead Borrower or any Lender has notified the Administrative
Agent, prior to the date any payment is required to be made by it to the
Administrative Agent hereunder, that the Borrowers or such Lender, as the case
may be, will not make such payment, the Administrative Agent may assume that the
Borrowers or such Lender, as the case may be, has timely made such payment and
may (but shall not be so required to), in reliance thereon, make available a
corresponding amount to the Person entitled thereto. If and to the extent that
such payment was not in fact made to the Administrative Agent in Same Day Funds,
then:

(i) if the Borrowers failed to make such payment, each Lender shall forthwith on
demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in Same Day Funds, together with interest
thereon in respect of each day from and including the date such amount was made
available by the Administrative Agent to such Lender to the date such amount is
repaid to the Administrative Agent in Same Day Funds at the applicable Federal
Funds Rate from time to time in effect; and

 

89



--------------------------------------------------------------------------------

(ii) if any Lender failed to make such payment, such Lender shall forthwith on
demand pay to the Administrative Agent the amount thereof in Same Day Funds,
together with interest thereon for the period from the date such amount was made
available by the Administrative Agent to the Borrowers to the date such amount
is recovered by the Administrative Agent (the “Compensation Period”) at a rate
per annum equal to the applicable Federal Funds Rate from time to time in
effect. When such Lender makes payment to the Administrative Agent (together
with all accrued interest thereon), then such payment amount (excluding the
amount of any interest which may have accrued and been paid in respect of such
late payment) shall constitute such Lender’s Loan included in the applicable
Borrowing. If such Lender does not pay such amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent may make a
demand therefor upon the Borrowers, and the Borrowers shall pay such amount to
the Administrative Agent, together with interest thereon for the Compensation
Period at a rate per annum equal to the rate of interest applicable to the
applicable Borrowing. Nothing herein shall be deemed to relieve any Lender from
its obligation to fulfill its Commitment or to prejudice any rights which the
Administrative Agent or the Lead Borrower may have against any Lender as a
result of any default by such Lender hereunder.

A notice of the Administrative Agent to any Lender or the Lead Borrower with
respect to any amount owing under this Section 2.12(c) shall be conclusive,
absent manifest error.

(d) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrowers by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

(e) The obligations of the Lenders hereunder to make Loans and to fund
participations in Letters of Credit and Swing Line Loans are several and not
joint. The failure of any Lender to make any Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or purchase
its participation.

(f) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

(g) Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.03. If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which
such funds are to be applied, the Administrative Agent may (to the fullest
extent permitted by mandatory provisions of applicable Law), but shall not be
obligated to, elect to distribute such funds to each of the Lenders in
accordance with such Lender’s Pro Rata Share of the sum of (a) the

 

90



--------------------------------------------------------------------------------

Outstanding Amount of all Loans outstanding at such time and (b) the Outstanding
Amount of all L/C Obligations outstanding at such time, in repayment or
prepayment of such of the outstanding Loans or other Obligations then owing to
such Lender.

Section 2.13 Sharing of Payments. (a) If, other than as expressly provided
elsewhere herein, any Lender shall obtain on account of the Loans made by it, or
the participations in L/C Obligations and Swing Line Loans held by it, any
payment (whether voluntary, involuntary, through the exercise of any right of
setoff, or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Administrative Agent of such fact, and (b) purchase from the other Lenders such
participations in the Loans made by them and/or such subparticipations in the
participations in L/C Obligations or Swing Line Loans held by them, as the case
may be, as shall be necessary to cause such purchasing Lender to share the
excess payment in respect of such Loans or such participations, as the case may
be, pro rata with each of them; provided that if all or any portion of such
excess payment is thereafter recovered from the purchasing Lender under any of
the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by the purchasing Lender in its discretion), such
purchase shall to that extent be rescinded and each other Lender shall repay to
the purchasing Lender the purchase price paid therefor, together with an amount
equal to such paying Lender’s ratable share (according to the proportion of
(i) the amount of such paying Lender’s required repayment to (ii) the total
amount so recovered from the purchasing Lender) of any interest or other amount
paid or payable by the purchasing Lender in respect of the total amount so
recovered, without further interest thereon. The Borrower agrees that any Lender
so purchasing a participation from another Lender may, to the fullest extent
permitted by applicable Law, exercise all its rights of payment (including the
right of setoff, but subject to Section 10.09) with respect to such
participation as fully as if such Lender were the direct creditor of the
Borrowers in the amount of such participation. The Administrative Agent will
keep records (which shall be conclusive and binding in the absence of manifest
error) of participations purchased under this Section 2.13 and will in each case
notify the Lenders following any such purchases or repayments. Each Lender that
purchases a participation pursuant to this Section 2.13 shall from and after
such purchase have the right to give all notices, requests, demands, directions
and other communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased. Notwithstanding anything to the
contrary contained in this Section 2.13 or elsewhere in this Agreement, the Lead
Borrower may extend the final maturity of Term Loans and/or Revolving Credit
Commitments in connection with an Extension that is permitted under Section 2.18
without being obligated to effect such extensions on a pro rata basis among the
Lenders (it being understood that no such extension (i) shall constitute a
payment or prepayment of any Term Loans or Revolving Credit Loans, as
applicable, for purposes of this Section 2.13 or (ii) shall reduce the amount of
any scheduled amortization payment due under Section 2.07(a), except that the
amount of any scheduled amortization payment due to a Lender of Extended Term
Loans may be reduced to the extent provided pursuant to the express terms of the
respective Extension Offer) without giving rise to any violation of this
Section 2.13 or any other provision of this Agreement. Furthermore, the Lead
Borrower may take all actions contemplated by Section 2.18 in connection with
any Extension (including modifying pricing, amortization and repayments or
prepayments) determined by the Administrative Agent in its reasonable discretion
to be necessary and advisable to permit such Extension, and in each case such
actions shall be permitted, and the differing payments contemplated therein
shall be permitted without giving rise to any violation of this Section 2.13 or
any other provision of this Agreement.

(b) Notwithstanding anything to the contrary contained herein, the provisions of
the preceding Section 2.13(a) shall be subject to (x) the express provisions of
this Agreement which require, or permit, differing payments to be made to
non-Defaulting Lenders as opposed to Defaulting Lenders and (y) the express
provisions of Sections 2.14 and 3.07, which permit disproportionate payments
with respect to the Loans as, and to the extent, provided therein.

 

91



--------------------------------------------------------------------------------

Section 2.14 Reverse Dutch Auction Repurchases. (a) Notwithstanding anything to
the contrary contained in this Credit Agreement or any other Loan Document,
Holdings or any of its Subsidiaries may, at any time and from time to time,
conduct reverse Dutch auctions in order to purchase Term Loans (each, an
“Auction”) (each such Auction to be managed by an Auction Manager), so long as
the following conditions are satisfied:

(i) each Auction shall be conducted in accordance with the procedures, terms and
conditions set forth in this Section 2.14 and Schedule 2.14;

(ii) no Event of Default shall have occurred and be continuing on the date of
the delivery of each Auction Notice and at the time of purchase of any Term
Loans in connection with any Auction;

(iii) the maximum principal amount (calculated on the face amount thereof) of
all Term Loans that the Borrowers offer to purchase in any such Auction shall be
no less than $10,000,000 (unless a lower amount is agreed to by the Auction
Manager);

(iv) the proceeds of Revolving Credit Loans shall not be used for a purchase of
any Term Loans in connection with any Auction;

(v) the aggregate principal amount (calculated on the face amount thereof) of
all Term Loans so purchased shall automatically be cancelled and retired by the
purchaser thereof on the settlement date of the relevant purchase (and may not
be resold);

(vi) no more than one Auction may be ongoing at any one time;

(vii) each Lender participating in any Auction acknowledges and agrees that in
connection with such Auction, (1) the Borrowers then may have, and later may
come into possession of, information regarding the Term Loans or the Loan
Parties hereunder that is not known to such Lender and that may be material to a
decision by such Lender to participate in such Auction (“Excluded Information”),
(2) such Lender has independently and, without reliance on either Borrower, any
of its Subsidiaries, the Auction Manager or any of their respective Affiliates,
has made its own analysis and determination to participate in such Auction
notwithstanding such Lender’s lack of knowledge of the Excluded Information and
(3) none of Holdings, its Subsidiaries, the Administrative Agent, the Auction
Manager or any of their respective Affiliates shall have any liability to such
Lender, and such Lender hereby waives and releases, to the extent permitted by
law, any claims such Lender may have against either Borrower, its Subsidiaries,
the Administrative Agent, the Auction Manager and their respective Affiliates,
under applicable laws or otherwise, with respect to the nondisclosure of the
Excluded Information. Each Lender participating in any Auction further
acknowledges that the Excluded Information may not be available to the Auction
Manager or the other Lenders; and

(viii) at the time of each purchase of Term Loans through an Auction, the Lead
Borrower shall have delivered to the Auction Manager an Officer’s Certificate of
the Lead Borrower certifying as to compliance with preceding clauses
(ii) and (iv).

(b) The Lead Borrower must terminate an Auction if it fails to satisfy one or
more of the conditions set forth above which are required to be met at the time
which otherwise would have been the time of purchase of Term Loans pursuant to
the respective Auction. If the Lead Borrower commences any Auction (and all
relevant requirements set forth above which are required to be satisfied at the
time of the commencement of the respective Auction have in fact been satisfied),
and if at such time of

 

92



--------------------------------------------------------------------------------

commencement the Lead Borrower reasonably believes that all required conditions
set forth above which are required to be satisfied at the time of the purchase
of Term Loans pursuant to such Auction shall be satisfied, then the Lead
Borrower shall have no liability to any Lender for any termination of the
respective Auction as a result of its failure to satisfy one or more of the
conditions set forth above which are required to be met at the time which
otherwise would have been the time of purchase of Term Loans pursuant to the
respective Auction, and any such failure shall not result in any Default
hereunder. With respect to all purchases of Term Loans made by Holdings or any
of its Subsidiaries pursuant to this Section 2.14, (x) Holdings or such
Subsidiary (as applicable) shall pay on the settlement date of each such
purchase all accrued and unpaid interest (except to the extent otherwise set
forth in the relevant offering documents), if any, on the purchased Term Loans
up to the settlement date of such purchase and (y) such purchases (and the
payments made by Holdings or such Subsidiary (as applicable) and the
cancellation of the purchased Term Loans, in each case in connection therewith)
shall not constitute voluntary or mandatory payments or prepayments for purposes
of determining compliance with Sections 2.05 or Section 2.13.

(c) The Administrative Agent and the Lenders hereby consent to the Auctions and
the other transactions contemplated by this Section 2.14 (provided that no
Lender shall have an obligation to participate in any such Auctions) and hereby
waive the requirements of any provision of this Agreement (including, without
limitation, Sections 2.05 and Section 2.13 (it being understood and acknowledged
that purchases of the Term Loans by Holdings or any of its Subsidiaries
contemplated by this Section 2.14 shall not constitute Investments by Holdings
or any of its Subsidiaries)) or any other Loan Document that may otherwise
prohibit any Auction or any other transaction contemplated by this Section 2.14.
The Auction Manager acting in its capacity as such hereunder shall be entitled
to the benefits of the provisions of Article IX and Section 10.04 mutatis
mutandis as if each reference therein to the “Administrative Agent” were a
reference to the Auction Manager, and the Administrative Agent shall cooperate
with the Auction Manager as reasonably requested by the Auction Manager in order
to enable the Auction Manager to perform its responsibilities and duties in
connection with each Auction.

Section 2.15 Open Market Purchases. (a) Notwithstanding anything to the contrary
contained in this Credit Agreement or any other Loan Document, Holdings or any
of its Subsidiaries may, at any time and from time to time, make open market
purchases of Term Loans (each, an “Open Market Purchase”), so long as the
following conditions are satisfied:

(i) no Event of Default shall have occurred and be continuing on the date of
such Open Market Purchase;

(ii) the aggregate principal amount (calculated on the face amount thereof) of
all Term Loans so purchased shall automatically be cancelled and retired by the
purchaser thereof on the settlement date of the relevant purchase (and may not
be resold); and

(iii) the proceeds of Revolving Credit Loans shall not be used for a purchase of
any Term Loans in connection with any Auction.

(b) With respect to all purchases of Term Loans made by Holdings or any of its
Subsidiaries pursuant to this Section 2.15, (x) Holdings or such Subsidiary (as
applicable) shall pay on the settlement date of each such purchase all accrued
and unpaid interest, if any, on the purchased Term Loans up to the settlement
date of such purchase (except to the extent otherwise set forth in the relevant
purchase documents as agreed by the respective selling Lender) and (y) such
purchases (and the payments made by Holdings or such Subsidiary (as applicable)
and the cancellation of the purchased Term Loans, in each case in connection
therewith) shall not constitute voluntary or mandatory payments or prepayments
for purposes of Sections 2.05 or Section 2.13.

 

93



--------------------------------------------------------------------------------

(c) The Administrative Agent and the Lenders hereby consent to the Open Market
Purchases contemplated by this Section 2.15 and hereby waive the requirements of
any provision of this Agreement (including, without limitation, Section 2.05 and
Section 2.13 (it being understood and acknowledged that purchases of the Term
Loans contemplated by this Section 2.15 shall not constitute Investments by the
Borrowers)) or any other Loan Document that may otherwise prohibit any Open
Market Purchase by this Section 2.15.

Section 2.16 Incremental Credit Extensions.

(a) Incremental Commitments. The Borrowers may at any time or from time to time
after the Closing Date, by notice from the Lead Borrower to the Administrative
Agent (an “Incremental Loan Request”), request (A) one or more new commitments
which may be of the same Class as any outstanding Term Loans (a “Term Loan
Increase”) or a new Class of term loans (collectively with any Term Loan
Increase, the “Incremental Term Commitments”) and/or (B) one or more increases
in the amount of the Revolving Credit Commitments (a “Revolving Commitment
Increase”) or the establishment of one or more new revolving credit commitments
(any such new commitments, collectively with any Revolving Commitment Increases,
the “Incremental Revolving Credit Commitments” and the Incremental Revolving
Credit Commitments, collectively with any Incremental Term Commitments, the
“Incremental Commitments”), whereupon the Administrative Agent shall promptly
deliver a copy to each of the Lenders.

(b) Incremental Loans. On the applicable date (each, an “Incremental Facility
Closing Date”) specified in any Incremental Amendment (including through any
Term Loan Increase or Revolving Commitment Increase, as applicable), subject to
the satisfaction of the terms and conditions in this Section 2.16 and in the
applicable Incremental Amendment, (i) (A) each Incremental Term Lender of such
Class shall make a Loan to the Borrowers (an “Incremental Term Loan”) in an
amount equal to its Incremental Term Commitment of such Class and (B) each
Incremental Term Lender of such Class shall become a Lender hereunder with
respect to the Incremental Term Commitment of such Class and the Incremental
Term Loans of such Class made pursuant thereto and (ii) (A) each Incremental
Revolving Credit Lender of such Class shall make its Commitment available to the
Borrowers (when borrowed, an “Incremental Revolving Credit Loan” and
collectively with any Incremental Term Loan, an “Incremental Loan”) in an amount
equal to its Incremental Revolving Credit Commitment of such Class and (B) each
Incremental Revolving Credit Lender of such Class shall become a Lender
hereunder with respect to the Incremental Revolving Credit Commitment of such
Class and the Incremental Revolving Credit Loans of such Class made pursuant
thereto.

(c) Incremental Loan Request. Each Incremental Loan Request from the Lead
Borrower pursuant to this Section 2.16 shall set forth the requested amount and
proposed terms of the relevant Incremental Term Loans or Incremental Revolving
Credit Commitments. Incremental Term Loans may be made, and Incremental
Revolving Credit Commitments may be provided, by any existing Lender (but no
existing Lender will have an obligation to make any Incremental Commitment, nor
will the Lead Borrower have any obligation to approach any existing Lender to
provide any Incremental Commitment) or by any Additional Lender (each such
existing Lender or Additional Lender providing such Commitment or Loan, an
“Incremental Revolving Credit Lender” or “Incremental Term Lender,” as
applicable, and, collectively, the “Incremental Lenders”); provided that (i) the
Administrative Agent, the Swing Line Lender and each L/C Issuer shall have
consented (not to be unreasonably withheld or delayed) to such Additional
Lender’s making such Incremental Term Loans or providing such Incremental
Revolving Credit Commitments, to the extent such consent, if any, would be
required under Section 10.07(b) for an assignment of Term Loans or Revolving
Credit Commitments, as applicable, to such Lender or Additional Lender,
(ii) with respect to Incremental Term Commitments, any Affiliated Lender
providing an Incremental Term Commitment shall be subject to the same
restrictions set forth in Section 10.07(m) as they would otherwise be subject to
with respect to any purchase by or assignment to such Affiliated Lender of Term
Loans and (iii) Affiliated Lenders may not provide Incremental Revolving Credit
Commitments.

 

94



--------------------------------------------------------------------------------

(d) Effectiveness of Incremental Amendment. The effectiveness of any Incremental
Amendment, and the Incremental Commitments thereunder, shall be subject to the
satisfaction on the applicable date (which shall be no earlier than the date of
such Incremental Amendment) specified therein (the “Incremental Amendment Date”)
of each of the following conditions, together with any other conditions set
forth in the Incremental Amendment:

(i) after giving effect to such Incremental Commitments, the conditions of
Section 4.02 shall be satisfied (it being understood that all references to “the
date of such Credit Extension” or similar language in such Section 4.02 shall be
deemed to refer to the Incremental Amendment Date); provided that such
Incremental Amendment may include a waiver by the Incremental Lenders party
thereto of the condition set forth in Section 4.02(c) and, in connection with
any Incremental Commitment the primary purpose of which is to finance a
Permitted Acquisition, a waiver in full or in part of the conditions set forth
in Section 4.02(a) (other than the accuracy, to the extent required under
Section 4.02(a), of any Specified Representations (as conformed to apply to such
acquisition, including giving effect to any certain funds conditions with
respect to the Collateral)) and Section 4.02(b) (other than with respect to any
Event of Default under Section 8.01(a) or (f));

(ii) each Incremental Term Commitment shall be in an aggregate principal amount
that is not less than $5,000,000 and shall be in an increment of $1,000,000
(provided that such amount may be less than $5,000,000 if such amount represents
all remaining availability under the limit set forth in Section 2.16(d)(iii))
and each Incremental Revolving Credit Commitment shall be in an aggregate
principal amount that is not less than $5,000,000 and shall be in an increment
of $1,000,000 (provided that such amount may be less than $5,000,000 if such
amount represents all remaining availability under the limit set forth in
Section 2.16(d)(iii));

(iii) (A) after giving Pro Forma Effect to both (x) the making of Incremental
Term Loans or establishment of Incremental Revolving Credit Commitments
(assuming a borrowing of the maximum amount of Loans available thereunder) under
such Incremental Amendment and (y) any Specified Transactions consummated in
connection therewith, (1) if such Incremental Term Loans or Incremental
Revolving Credit Commitments rank pari passu in right of security with the Term
B Loans and Revolving Credit Loans incurred under the Initial Revolving Credit
Commitments, the First Lien Net Leverage Ratio does not exceed 2.00:1.00 or
(2) if such Incremental Term Loans rank junior in right of security with the
Term B Loans and Revolving Credit Loans incurred under the Initial Revolving
Credit Commitments, the Secured Net Leverage Ratio does not exceed 2.00:1.00; or

(B) together with the Incremental Term Loans made and Incremental Revolving
Credit Commitments established under such Incremental Amendment, the aggregate
principal amount of Incremental Term Loans made and Incremental Revolving Credit
Commitments established under this clause (B) (plus Incremental Equivalent Debt
incurred in reliance on clause (i)(B) of the proviso of Section 2.16(h)) does
not exceed the sum of (i) $325,000,000 plus (ii) the principal amount of any
voluntary prepayments of Term Loans (other than to the extent made with the
proceeds of Indebtedness (other than the incurrence of Revolving Credit Loans or
extensions of credit under any other revolving credit or similar facility));
provided that it is understood that (1) Incremental Term Loans and Incremental
Revolving Credit Commitments may be incurred under either clause (A) or
clause (B) as selected by the Lead Borrower in its sole discretion, including by
designating any portion of Incremental Commitments in excess of an amount
permitted to be incurred under clause (A) at the time of such incurrence as
incurred under clause (B); and

 

95



--------------------------------------------------------------------------------

(iv) to the extent reasonably requested by the Administrative Agent, receipt by
the Administrative Agent of (A) customary legal opinions, board resolutions and
officers’ certificates (including solvency certificates) consistent with those
delivered on the Closing Date (conformed as appropriate) other than changes to
such legal opinions resulting from a change in law, change in fact or change to
counsel’s form of opinion reasonably satisfactory to the Administrative Agent
and (B) reaffirmation agreements and/or such amendments to the Collateral
Documents as may be reasonably requested by the Administrative Agent in order to
ensure that such Incremental Lenders are provided with the benefit of the
applicable Loan Documents.

(e) Required Terms. The terms, provisions and documentation of the Incremental
Term Loans and Incremental Term Commitments or the Incremental Revolving Credit
Loans and Incremental Revolving Credit Commitments, as the case may be, of any
Class shall be as agreed between the Lead Borrower and the applicable
Incremental Lenders providing such Incremental Commitments, and except as
otherwise set forth herein, to the extent not identical to any Class of Term
Loans or Revolving Credit Commitments, as applicable, each existing on the
Incremental Facility Closing Date, shall be consistent with clauses (i) through
(iii) below, as applicable, and otherwise reasonably satisfactory to the
Administrative Agent (except for covenants or other provisions (a) conformed (or
added) in the Loan Documents pursuant to the related Incremental Amendment,
(x) in the case of any Class of Incremental Term Loans and Incremental Term
Commitments, for the benefit of the Term Lenders and (y) in the case of any
Class of Incremental Revolving Credit Loans and Incremental Revolving Credit
Commitments, for the benefit of the Revolving Credit Lenders or (b) applicable
only to periods after the Latest Maturity Date as of the Incremental Amendment
Date); provided that in the case of a Term Loan Increase or a Revolving
Commitment Increase, the terms, provisions and documentation (other than the
Incremental Amendment evidencing such increase) of such Term Loan Increase or
Revolving Commitment Increase shall be identical (other than with respect to
upfront fees, OID or similar fees) to the applicable Class of Term Loans or
Revolving Credit Commitments being increased, in each case, as existing on the
Incremental Facility Closing Date. In any event:

(i) the Incremental Term Loans:

(A) (I) shall rank pari passu or junior in right of payment with the Term B
Loans and the Initial Revolving Credit Commitments and the Revolving Credit
Loans thereunder, (II ) no Person other than a Loan Party shall provide a
Guarantee or otherwise be an obligor with respect to such Incremental Term
Loans, (III) the obligations in respect thereof shall not be secured by any Lien
on any asset other than the Collateral and (IV) shall rank pari passu or junior
in right of security with the Term B Loans and Revolving Credit Loans (and
subject to a Subordination Agreement (if subject to payment subordination)
and/or a Second Lien Intercreditor Agreement (if subject to lien subordination)
(or, alternatively, terms in the Incremental Amendment substantially similar to
those in such applicable agreement, as agreed by the Lead Borrower and
Administrative Agent) or other lien subordination and intercreditor arrangement
satisfactory to the Lead Borrower and the Administrative Agent),

(B) as of the Incremental Amendment Date, shall not have a final scheduled
maturity date earlier than the Maturity Date of the Term B Loans or any Extended
Term Loans as to which the Term B Loans were the Existing Term Loan Tranche,

 

96



--------------------------------------------------------------------------------

(C) as of the Incremental Amendment Date, shall have a Weighted Average Life to
Maturity not shorter than the remaining Weighted Average Life to Maturity of the
Term B Loans or any Extended Term Loans as to which the Term B Loans were the
Existing Term Loan Tranche,

(D) shall have an Applicable Margin, and subject to clauses (e)(i)(B) and
(e)(i)(C) above, amortization determined by the Lead Borrower and the applicable
Incremental Term Lenders; provided the Applicable Margin and amortization for a
Term Loan Increase shall be (x) the Applicable Margin and amortization for the
Class being increased or (y) in the case of the Applicable Margin, higher than
the Applicable Margin for the Class being increased as long as the Applicable
Margin for the Class being increased shall be automatically increased as and to
the extent necessary to eliminate such deficiency,

(E) shall have fees determined by the Lead Borrower and the applicable
Incremental Term Loan arranger(s), and

(F) may participate on (I) a pro rata basis, less than pro rata basis or greater
than pro rata basis in any voluntary prepayments of Term Loans hereunder and
(II) a pro rata basis or less than pro rata basis (but not on a greater than pro
rata basis except for prepayments pursuant to Section 2.05(b)(iii)(x) and
2.05(b)(vi)(A)(y)) in any mandatory prepayments of Term Loans hereunder;
provided that any such Incremental Term Loans that are junior in right of
payment or security with respect to the Term B Loans may only participate in any
such mandatory prepayments on a junior basis to the Term B Loans and any
then-existing Term Loans that are pari passu in right of payment and security
with the Term B Loans);

(ii) the Incremental Revolving Credit Commitments and Incremental Revolving
Credit Loans:

(A) (I) shall rank pari passu or junior in right of payment with the the Term B
Loans and the Initial Revolving Credit Commitments and the Revolving Credit
Loans thereunder, (II ) no Person other than a Loan Party shall provide a
Guarantee or otherwise be an obligor with respect to such Incremental Revolving
Credit Commitments and Incremental Revolving Credit Loans, (III) the obligations
in respect thereof shall not be secured by any Lien on any asset other than the
Collateral and (IV) shall rank pari passu in right of security with the Term B
Loans and Revolving Credit Loans available under the Initial Revolving Credit
Commitments,

(B) (I) shall not have a final scheduled maturity date or commitment reduction
date earlier than the Maturity Date with respect to the Initial Revolving Credit
Commitments and (II) shall not have any scheduled amortization or mandatory
commitment reduction prior to the Maturity Date with respect to the Initial
Revolving Credit Commitments,

(C) shall provide that the borrowing and repayment (except for (1) payments of
interest and fees at different rates on Incremental Revolving Credit Commitments
(and related outstandings), (2) repayments required upon the Maturity Date of
the Incremental Revolving Credit Commitments and (3) repayment made in
connection with a permanent repayment and the termination or reduction of
commitments (in accordance with clause (E) below)) of Loans with respect to
Incremental Revolving Credit Commitments after the associated Incremental
Facility Closing Date shall be made on a pro rata basis or less than a pro rata
basis (but not more than a pro rata basis) with all other Revolving Credit
Commitments then existing on the Incremental Facility Closing Date,

 

97



--------------------------------------------------------------------------------

(D) may be elected to be included as additional Participating Revolving Credit
Commitments under the Incremental Amendment (or in the case of any Revolving
Commitment Increase to an existing Class of Participating Revolving Credit
Commitments, shall be included), subject to (other than in the case of a
Revolving Commitment Increase) the consent of the Swing Line Lender and each L/C
Issuer, and on the Incremental Facility Closing Date all Swing Line Loans and
Letters of Credit shall be participated on a pro rata basis by all Participating
Revolving Credit Lenders in accordance with their percentage of the
Participating Revolving Credit Commitments existing after giving effect to such
Incremental Amendment, provided, such election may be made conditional upon the
maturity of one or more other Participating Revolving Credit Commitments,
provided, further, that in connection with such election the Swing Line Lender
or the L/C Issuers may, in their sole discretion and with the consent of the
Administrative Agent (not to be unreasonably withheld or delayed), agree in the
applicable Incremental Amendment to increase the Swing Line Sublimit or the
Letter of Credit Sublimit so long as such increase does not exceed the amount of
the additional Participating Revolving Credit Commitments,

(E) may provide that the permanent repayment of Revolving Credit Loans in
connection with or permanent reduction or termination of, Incremental Revolving
Credit Commitments after the associated Incremental Facility Closing Date be
made on a pro rata basis, less than pro rata basis or greater than pro rata
basis with all other Revolving Credit Commitments,

(F) shall provide that assignments and participations of Incremental Revolving
Credit Commitments and Incremental Revolving Credit Loans shall be governed by
the same assignment and participation provisions applicable to Revolving Credit
Commitments and Revolving Credit Loans then existing on the Incremental Facility
Closing Date,

(G) shall have an Applicable Margin determined by the Borrower and the
applicable Incremental Revolving Credit Lenders; provided that the Applicable
Margin for a Revolving Commitment Increase shall be (x) the Applicable Margin
for the Class being increased or (y) higher than the Applicable Margin for the
Class being increased as long as the Applicable Margin for the Class being
increased shall be automatically increased as and to the extent necessary to
eliminate such deficiency, and

(H) shall have fees determined by the Lead Borrower and the applicable
Incremental Revolving Credit Commitment arranger(s).

(iii) the All-In Yield applicable to the Incremental Term Loans or Incremental
Revolving Credit Loans of each Class shall be determined by the Lead Borrower
and the applicable Incremental Lenders and shall be set forth in each applicable
Incremental Amendment; provided, however, that with respect to any Loans made
within twelve (12) months after the Closing Date under Incremental Term
Commitments that are pari passu in right of payment and security with the Term B
Loans, the All-In Yield applicable to such Incremental Term Loans shall not be
greater than the applicable All-In Yield payable with respect to Term B Loans
pursuant to the terms of this Agreement as amended through the date of such
calculation plus 50 basis points per annum unless the interest rate (together
with, as provided in the proviso below, the LIBO Rate or Base Rate

 

98



--------------------------------------------------------------------------------

floor) with respect to the Term B Loans is increased so as to cause the then
applicable All-In Yield on the Term B Loans under this Agreement to equal the
All-In Yield then applicable to the Incremental Term Loans minus 50 basis
points; provided, further, that any increase in All-In Yield to any Term B Loan
due to the application or imposition of a LIBO Rate or Base Rate floor on any
Incremental Term Loan shall be effected solely through an increase in (or
implementation of, as applicable) any LIBO Rate or Base Rate floor applicable to
such Term B Loan.

(f) Incremental Amendment. Commitments in respect of Incremental Term Loans and
Incremental Revolving Credit Commitments shall become additional Commitments
pursuant to an amendment (an “Incremental Amendment”) to this Agreement and, as
appropriate, the other Loan Documents, executed by the Borrower, each
Incremental Lender providing such Commitments, the Administrative Agent and, for
purposes of any election and/or increase to the Swing Line Sublimit or Letter of
Credit Sublimit pursuant to Section 2.16(e)(ii)(D), the Swing Line Lender and
each L/C Issuer. The Incremental Amendment may, without the consent of any other
Loan Party, Agent or Lender, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the Lead Borrower, to effect the
provisions of this Section 2.16, including amendments as deemed necessary by the
Administrative Agent in its reasonable judgment to effect any lien or payment
subordination and associated rights of the applicable Lenders to the extent any
Incremental Loans are to rank junior in right of security or payment or to
address technical issues relating to funding and payments. The Borrowers will
use the proceeds of the Incremental Term Loans and Incremental Revolving Credit
Commitments for any purpose not prohibited by this Agreement.

(g) Reallocation of Revolving Credit Exposure. Upon any Incremental Facility
Closing Date on which Incremental Revolving Credit Commitments are effected
through a Revolving Commitment Increase pursuant to this Section 2.16, (a) each
of the Revolving Credit Lenders of the Class of Revolving Credit Commitments
subject to such Revolving Commitment Increase shall assign to each of the
Incremental Revolving Credit Lenders, and each of the Incremental Revolving
Credit Lenders shall purchase from each of such Revolving Credit Lenders, at the
principal amount thereof, such interests in the Incremental Revolving Credit
Loans outstanding on such Incremental Facility Closing Date as shall be
necessary in order that, after giving effect to all such assignments and
purchases, the Revolving Credit Loans of the Class of Revolving Credit
Commitments subject to such Revolving Commitment Increase will be held by
existing Revolving Credit of the Class of Revolving Credit Commitments subject
to such Revolving Commitment Increase and Incremental Revolving Credit Lenders
ratably in accordance with their Revolving Credit Commitments of the Class of
Revolving Credit Commitments subject to such Revolving Commitment Increase after
giving effect to the addition of such Incremental Revolving Credit Commitments
to such Revolving Credit Commitments, (b) each Incremental Revolving Credit
Commitment shall be deemed for all purposes a Revolving Credit Commitment and
each Loan made thereunder shall be deemed, for all purposes, a Revolving Credit
Loan and (c) each Incremental Revolving Credit Lender shall become a Lender with
respect to the Incremental Revolving Credit Commitments and all matters relating
thereto. The Administrative Agent and the Lenders hereby agree that the minimum
borrowing and prepayment requirements in Section 2.02 and Section 2.05(a) of
this Agreement shall not apply to the transactions effected pursuant to the
immediately preceding sentence.

(h) Incremental Equivalent Debt. The Borrowers may, upon notice by the Lead
Borrower to the Administrative Agent, at any time or from time to time after the
Closing Date, issue, incur or otherwise obtain Indebtedness of Borrowers in
respect of one or more series of senior or subordinated notes or loans (which
may be secured on a junior lien basis or a pari passu basis with the Term B
Loans and Revolving Credit Loans), and, in the case of notes, issued in a public
offering, Rule 144A or other private placement or bridge in lieu of the
foregoing, in each case, that are issued or made in lieu of Incremental
Revolving Credit Commitments and/or Incremental Term Commitments (the

 

99



--------------------------------------------------------------------------------

“Incremental Equivalent Debt”); provided that (i) (A) after giving Pro Forma
Effect to both (x) the issuance or incurrence of such Incremental Equivalent
Debt (assuming a borrowing of the maximum credit available thereunder) and
(y) any Specified Transactions consummated in connection therewith, (1) if such
Incremental Equivalent Debt ranks pari passu in right of security with the Term
B Loans and Revolving Credit Loans, the First Lien Net Leverage Ratio does not
exceed 2.00:1.00 and (2) if such Incremental Equivalent Debt ranks junior in
right of security with the Term B Loans and Revolving Credit Loans, the Secured
Net Leverage Ratio does not exceed 2.00:1.00 or (B) together with such
Incremental Equivalent Debt, the aggregate principal amount of Incremental
Equivalent Debt incurred or issued under this clause (B) and Incremental Term
Loans made and Incremental Revolving Credit Commitments established under
Section 2.16(d)(iii)(B) does not exceed the sum of (a) $325,000,000 plus (b) the
principal amount of any voluntary prepayments of Term Loans (other than to the
extent made with the proceeds of Indebtedness (other than the incurrence of
Revolving Credit Loans or extensions of credit under any other revolving credit
or similar facility)), (ii) no Person other than a Loan Party shall provide a
Guarantee or otherwise be an obligor with respect to such Incremental Equivalent
Debt, (iii) the obligations in respect thereof shall not be secured by any Lien
on any asset other than the Collateral, (iv) no Event of Default shall have
occurred and be continuing or would exist immediately after giving effect to
such incurrence, (v) the security agreements and other collateral documents
relating to such Incremental Equivalent Debt shall be substantially similar to
the Collateral Documents (with such differences as are reasonably satisfactory
to the Administrative Agent), (vi) if such Incremental Equivalent Debt is
(a) secured on a pari passu basis with the Term B Loans and Revolving Credit
Loans, then such Incremental Equivalent Debt shall be subject to a new or
then-existing First Lien Intercreditor Agreement to which a Senior
Representative acting on behalf of the holders of such Incremental Equivalent
Debt shall become a party or otherwise subject to another lien subordination or
intercreditor arrangement satisfactory to the Borrower and the Administrative
Agent or (b) secured on a junior basis with the Term B Loans and Revolving
Credit Loans, then such Incremental Equivalent Debt shall be subject to a new or
then-existing Second Lien Intercreditor Agreement to which a Senior
Representative of the holders of such Incremental Equivalent Debt shall become a
party or otherwise subject to another lien subordination and intercreditor
arrangement satisfactory to the Lead Borrower and the Administrative Agent,
(vii) such Incremental Equivalent Debt shall have a final maturity date which is
no earlier than the then Maturity Date and a Weighted Average Life to Maturity
which is equal to or greater than the Weighted Average Life to Maturity of the
Term B Loans, (viii) such Incremental Equivalent Debt shall not be subject to
any mandatory redemption or prepayment provisions or rights (except to the
extent any such mandatory redemption or prepayment is required to be applied pro
rata (but not greater than pro rata) to the Term Loans required to be secured on
a first lien basis, except with respect to customary “AHYDO catch up payments”
and except with respect to customary offers to repurchase and prepayment events
upon a change of control, asset sale or event of loss and a customary
acceleration right after an event of default; provided that any such Incremental
Equivalent Debt that is junior in right of payment or security with respect to
the Term B Loans may only participate in any such mandatory repurchases and
prepayments with respect to customary offers to repurchase and prepayment events
upon an asset sale or event of loss on a junior basis to the Term B Loans and
any then-existing Term Loans that are pari passu in right of payment and
security with the Term B Loans), (ix) the provisions set forth in
Section 2.16(e)(iii) shall apply to any Incremental Equivalent Debt in the form
of loans that ranks pari passu in right of payment and security with the Term B
Loans and Revolving Credit Loans as if such Incremental Equivalent Debt were a
Class of Incremental Term Loans that is pari passu in right of payment and
security with the Term B Loans and (x) except as otherwise set forth in this
clause (h), such Incremental Equivalent Debt shall have terms and conditions
(other than with respect to pricing, fees, rate floors and optional prepayment
or redemption terms) substantially similar to, or (taken as a whole) no more
favorable (as reasonably determined by the Lead Borrower) to the lenders or
holders providing such Incremental Equivalent Debt, than those applicable to the
Term B Loans (except for covenants or other provisions (a) conformed (or added)
in the Loan Documents, for the benefit of the Lenders holding Term B Loans,
pursuant to an amendment thereto subject solely to the reasonable satisfaction
of the

 

100



--------------------------------------------------------------------------------

Administrative Agent or (b) applicable only to periods after the Latest Maturity
Date at the time of the issuance or incurrence of such Incremental Equivalent
Debt) or such terms and conditions shall be current market terms for such type
of Incremental Equivalent Debt (as reasonably determined in good faith by the
Lead Borrower). It is understood that Incremental Equivalent Debt may be
incurred under either clause (i)(A) or clause (i)(B) of the immediately
preceding sentence as selected by the Lead Borrower in its sole discretion,
including by designating any portion of Incremental Equivalent Debt in excess of
an amount permitted to be incurred under such clause (i)(A) at the time of such
incurrence as incurred under such clause (i)(B).

(i) Any portion of any Incremental Term Loans, Incremental Term Commitments,
Incremental Revolving Credit Loans and Incremental Revolving Credit Commitments
incurred under Section 2.16(d)(iii)(B) or Incremental Equivalent Debt incurred
under Section 2.16(h)(i)(B) may be reclassified, as the Lead Borrower elects
from time to time, as incurred under Section 2.16(d)(iii)(A) or
Section 2.16(h)(i)(A), respectively, if such portion of such Incremental Term
Loans, Incremental Term Commitments, Incremental Revolving Credit Loans,
Incremental Revolving Credit Commitments or Incremental Equivalent Debt could at
such time be incurred under Section 2.16(d)(iii)(A) or Section 2.16(h)(i)(A).
Upon making any such election under this Section 2.16(i), the Borrower shall
deliver a certificate of a Responsible Officer to the Administrative Agent
demonstrating compliance on a Pro Forma Basis as of the last day of the most
recently ended Test Period with the First Lien Net Leverage Ratio, Secured Net
Leverage Ratio or Total Net Leverage Ratio, as applicable.

(j) The Incremental Term Loans made under each Term Loan Increase shall be made
by the applicable Lenders participating therein pursuant to the procedures set
forth in Section 2.01 and Section 2.02 and on the date of the making of such
Incremental Term Loans, and notwithstanding anything to the contrary set forth
in Section 2.01 and Section 2.02, such Incremental Term Loans shall be added to
(and form part of) each Borrowing of outstanding Term Loans under the applicable
Class of Term Loans on a pro rata basis (based on the relative sizes of the
various outstanding Borrowings), so that each Lender under such Class will
participate proportionately in each then outstanding Borrowing of Term Loans of
such Class.

(k) This Section 2.16 shall supersede any provisions in Section 2.13 or
Section 10.01 to the contrary.

Section 2.17 Refinancing Amendments.

(a) Refinancing Commitments. The Borrowers may at any time or from time to time
after the Closing Date, by notice from the Lead Borrower to the Administrative
Agent (a “Refinancing Loan Request”), request (A) a new Class of term loans (any
such new Class, “Refinancing Term Commitments”) or (B) the establishment of a
new Class of revolving credit commitments (any such new Class, “Refinancing
Revolving Credit Commitments” and collectively with any Refinancing Term
Commitments, “Refinancing Commitments”), in each case, established in exchange
for, or to extend, renew, replace, repurchase, retire or refinance, in whole or
in part, existing Loans or Commitments (with respect to a particular Refinancing
Commitment or Refinancing Loan, such existing Loans or Commitments, “Refinanced
Debt”), whereupon the Administrative Agent shall promptly deliver a copy to each
of the Lenders.

(b) Refinancing Loans. On any Refinancing Facility Closing Date on which any
Refinancing Term Commitments of any Class are effected, subject to the
satisfaction of the terms and conditions in this Section 2.17, (i) each
Refinancing Term Lender of such Class shall make a Loan to the Borrowers (a
“Refinancing Term Loan”) in an amount equal to its Refinancing Term Commitment
of such Class and (ii) each Refinancing Term Lender of such Class shall become a
Lender hereunder with respect to the Refinancing Term Commitment of such Class
and the Refinancing Term Loans of such

 

101



--------------------------------------------------------------------------------

Class made pursuant thereto. On any Refinancing Facility Closing Date on which
any Refinancing Revolving Credit Commitments of any Class are effected, subject
to the satisfaction of the terms and conditions in this Section 2.17, (i) each
Refinancing Revolving Credit Lender of such Class shall make its Commitment
available to the Borrowers (when borrowed, a “Refinancing Revolving Credit Loan”
and collectively with any Refinancing Term Loan, a “Refinancing Loan”) in an
amount equal to its Refinancing Revolving Credit Commitment of such Class and
(ii) each Refinancing Revolving Credit Lender of such Class shall become a
Lender hereunder with respect to the Refinancing Revolving Credit Commitment of
such Class and the Refinancing Revolving Credit Loans of such Class made
pursuant thereto.

(c) Refinancing Loan Request. Each Refinancing Loan Request from the Lead
Borrower pursuant to this Section 2.17 shall set forth the requested amount and
proposed terms of the relevant Refinancing Term Loans or Refinancing Revolving
Credit Commitments. Refinancing Term Loans may be made, and Refinancing
Revolving Credit Commitments may be provided, by any existing Lender (but no
existing Lender will have an obligation to make any Refinancing Commitment, nor
will the Lead Borrower have any obligation to approach any existing Lender to
provide any Refinancing Commitment) or by any Additional Lender (each such
existing Lender or Additional Lender providing such Commitment or Loan, a
“Refinancing Revolving Credit Lender” or “Refinancing Term Lender,” as
applicable, and, collectively, “Refinancing Lenders”); provided that (i) the
Administrative Agent, the Swing Line Lender and each L/C Issuer shall have
consented (not to be unreasonably withheld or delayed) to such Additional
Lender’s making such Refinancing Term Loans or providing such Refinancing
Revolving Credit Commitments, to the extent such consent, if any, would be
required under Section 10.07(b) for an assignment of Term Loans or Revolving
Credit Commitments, as applicable, to such Lender or Additional Lender,
(ii) with respect to Refinancing Term Commitments, any Affiliated Lender
providing a Refinancing Term Commitment shall be subject to the same
restrictions set forth in Section 10.07(m) as they would otherwise be subject to
with respect to any purchase by or assignment to such Affiliated Lender of Term
Loans and (iii) Affiliated Lenders may not provide Refinancing Revolving Credit
Commitments.

(d) Effectiveness of Refinancing Amendment. The effectiveness of any Refinancing
Amendment, and the Refinancing Commitments thereunder, shall be subject to the
satisfaction on the date thereof (a “Refinancing Facility Closing Date”) of each
of the following conditions, together with any other conditions set forth in the
Refinancing Amendment:

(i) after giving effect to such Refinancing Commitments, the conditions of
Sections 4.02(a) and (b) shall be satisfied (it being understood that all
references to “the date of such Credit Extension” or similar language in such
Section 4.02 shall be deemed to refer to the effective date of such Refinancing
Amendment);

(ii) each Refinancing Term Commitment shall be in an aggregate principal amount
that is not less than $25,000,000 and shall be in an increment of $1,000,000
(provided that such amount may be less than $25,000,000 and not in an increment
of $1,000,000 if such amount is equal to the entire outstanding principal amount
of Refinanced Debt) and each Refinancing Revolving Credit Commitment shall be in
an aggregate principal amount that is not less than $10,000,000 and shall be in
an increment of $1,000,000 (provided that such amount may be less than
$10,000,000 and not in an increment of $1,000,000 if such amount is equal to the
entire outstanding principal amount of Refinanced Debt); and

(iii) to the extent reasonably requested by the Administrative Agent, receipt by
the Administrative Agent of (A) customary legal opinions, board resolutions and
officers’ certificates (including solvency certificates) consistent with those
delivered on

 

102



--------------------------------------------------------------------------------

the Closing Date (conformed as appropriate) other than changes to such legal
opinions resulting from a change in law, change in fact or change to counsel’s
form of opinion reasonably satisfactory to the Administrative Agent and
(B) reaffirmation agreements and/or such amendments to the Collateral Documents
as may be reasonably requested by the Administrative Agent in order to ensure
that such Refinancing Lenders are provided with the benefit of the applicable
Loan Documents.

(e) Required Terms. The terms, provisions and documentation of the Refinancing
Term Loans and Refinancing Term Commitments or the Refinancing Revolving Credit
Loans and Refinancing Revolving Credit Commitments, as the case may be, of any
Class shall be as agreed between the Lead Borrower and the applicable
Refinancing Lenders providing such Refinancing Commitments, and except as
otherwise set forth herein, to the extent not identical to any Class of Term
Loans or Revolving Credit Commitments, as applicable, each existing on the
Refinancing Facility Closing Date, shall be consistent with clauses (i) and
(ii) below, as applicable, and otherwise reasonably satisfactory to the
Administrative Agent (except for covenants or other provisions (a) conformed (or
added) in the Loan Documents pursuant to the related Refinancing Amendment,
(x) in the case of any Class of Refinancing Term Loans and Refinancing Term
Commitments, for the benefit of the Term Lenders and (y) in the case of any
Class of Refinancing Revolving Credit Loans and Refinancing Revolving Credit
Commitments, for the benefit of the Revolving Credit Lenders or (b) applicable
only to periods after the Latest Maturity Date as of the Incremental Amendment
Date). In any event:

(i) the Refinancing Term Loans:

(A) as of the Refinancing Facility Closing Date, shall not have a final
scheduled maturity date earlier than the Maturity Date of the Refinanced Debt,

(B) as of the Refinancing Facility Closing Date, shall not have a Weighted
Average Life to Maturity shorter than the remaining Weighted Average Life to
Maturity of the Refinanced Debt,

(C) shall have an Applicable Margin and LIBO Rate or Base Rate floor (if any),
and subject to clauses (e)(i)(A) and (e)(i)(B) above, amortization determined by
the Borrower and the applicable Refinancing Term Lenders,

(D) shall have fees determined by the Lead Borrower and the applicable
Refinancing Term Loan arranger(s),

(E) may participate on (I) a pro rata basis, less than pro rata basis or greater
than pro rata basis in any voluntary prepayments of Term Loans hereunder and
(II) a pro rata basis or less than pro rata basis (but not on a greater than pro
rata basis (except for prepayments pursuant to Section 2.05(b)(iii)(x) and
Section 2.05(b)(v)(A)(y)) in any mandatory prepayments of Term Loans hereunder;
provided that, any such Refinancing Term Loans that are junior in right of
payment or security with respect to the Term B Loans may only participate in any
such mandatory prepayments on a junior basis to the Term B Loans and any
then-existing Term Loans that are pari passu in right of payment and security
with the Term B Loans,

(F) shall not have a greater principal amount than the principal amount of the
Refinanced Debt plus accrued but unpaid interest, fees, premiums (if any) and
penalties thereon and reasonable fees, expenses, OID and upfront fees associated
with the refinancing, and

 

103



--------------------------------------------------------------------------------

(G) (I) shall have the same or more junior rank in right of payment with respect
to the other Obligations as the applicable Refinanced Debt, (II) no Person other
than a Loan Party shall Guarantee or otherwise be obligor with respect to the
applicable Refinanced Debt, (III) the obligations in respect thereof shall not
be secured by any Lien on any asset other than the Collateral and (IV) shall
have the same or more junior rank in right of security with respect to the other
Obligations as the applicable Refinanced Debt (and, to the extent subordinated
in right of payment or security with respect to the other Obligations, subject
to a Subordination Agreement, as applicable (or, alternatively, terms in the
Refinancing Amendment substantially similar to those in such Subordination
Agreement, as agreed by the Lead Borrower and Administrative Agent) or other
lien subordination and intercreditor arrangement satisfactory to the Lead
Borrower and the Administrative Agent); and

(ii) the Refinancing Revolving Credit Commitments and Refinancing Revolving
Credit Loans:

(A) (I) shall have the same or more junior rank in right of payment with respect
to the other Obligations as the applicable Refinancing Revolving Credit
Commitments (and, to the extent subordinated in right of payment with respect to
the other Obligations, subject to a Subordination Agreement (or, alternatively,
terms in the Refinancing Amendment substantially similar to those in such
Subordination Agreement, as agreed by the Lead Borrower and Administrative
Agent) or other subordination arrangement satisfactory to the Lead Borrower and
the Administrative Agent), (II) no Person other than a Loan Party shall
Guarantee or otherwise be obligor with respect to the applicable Refinanced
Debt, (III) the obligations in respect thereof shall not be secured by any Lien
on any asset other than the Collateral and (IV) shall have the same rank in
right of security with respect to the other Obligations as the applicable
Refinanced Debt,

(B) (I) shall not have a final scheduled maturity date or commitment reduction
date earlier than the Maturity Date or commitment reduction date, respectively,
with respect to the Refinanced Debt and (II) shall not have any scheduled
amortization or mandatory Commitment reductions prior to the maturity date of
the Refinanced Debt,

(C) shall provide that the borrowing and repayment (except for (1) payments of
interest and fees at different rates on Refinancing Revolving Credit Commitments
(and related outstandings), (2) repayments required upon the Maturity Date of
the Refinancing Revolving Credit Commitments and (3) repayments made in
connection with a permanent repayment and termination of commitments (in
accordance with clause (E) below)) of Loans with respect to Refinancing
Revolving Credit Commitments after the associated Refinancing Facility Closing
Date shall be made on a pro rata basis or less than a pro rata basis (but not
more than a pro rata basis) with all other Revolving Credit Commitments then
existing on the Refinancing Facility Closing Date,

(D) may be elected to be included as additional Participating Revolving Credit
Commitments under the Refinancing Amendment, subject to the consent of the Swing
Line Lender and each L/C Issuer, and on the Refinancing Facility Closing Date
all Swing Line Loans and Letters of Credit shall be participated on a pro rata
basis by all Participating Revolving Credit Lenders in accordance with their
percentage of the Participating Revolving Credit Commitments existing after
giving effect to such Refinancing Amendment, provided such election may be made
conditional upon the termination of one or more other Participating Revolving
Credit Commitments,

 

104



--------------------------------------------------------------------------------

(E) may provide that the permanent repayment of Revolving Credit Loans in
connection with a permanent termination or reduction of Refinancing Revolving
Credit Commitments after the associated Refinancing Facility Closing Date be
made on a pro rata basis, less than pro rata basis or greater than pro rata
basis with all other Revolving Credit Commitments,

(F) shall provide that assignments and participations of Refinancing Revolving
Credit Commitments and Refinancing Revolving Credit Loans shall be governed by
the same assignment and participation provisions applicable to Revolving Credit
Commitments and Revolving Credit Loans then existing on the Refinancing Facility
Closing Date,

(G) shall have an Applicable Margin and LIBO Rate or Base Rate floor (if any)
determined by the Borrower and the applicable Refinancing Revolving Credit
Lenders,

(H) shall have fees determined by the Lead Borrower and the applicable
Refinancing Revolving Credit Commitment arranger(s), and

(I) shall not have a greater principal amount of Commitments than the principal
amount of the Commitments of the Refinanced Debt plus accrued but unpaid
interest, fees, premiums (if any) and penalties thereon and reasonable fees,
expenses, OID and upfront fees associated with the refinancing.

(f) Refinancing Amendment. Commitments in respect of Refinancing Term Loans and
Refinancing Revolving Credit Commitments shall become additional Commitments
pursuant to an amendment (a “Refinancing Amendment”) to this Agreement and, as
appropriate, the other Loan Documents, executed by the Borrowers, each
Refinancing Lender providing such Commitments, the Administrative Agent and, for
purposes of any election pursuant to Section 2.17(e)(ii)(D), the Swing Line
Lender and each L/C Issuer. The Refinancing Amendment may, without the consent
of any other Loan Party, Agent or Lender, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent and the Borrower, to effect
the provisions of this Section 2.17, including amendments as deemed necessary by
the Administrative Agent in its reasonable judgment to effect any lien or
payment subordination and associated rights of the applicable Lenders to the
extent any Refinancing Loans are to rank junior in right of security or payment
or to address technical issues relating to funding and payments. The Borrowers
will use the proceeds of the Refinancing Term Loans and Refinancing Revolving
Credit Commitments to extend, renew, replace, repurchase, retire or refinance,
substantially concurrently, the applicable Refinanced Debt.

(g) [Reserved].

(h) Refinancing Equivalent Debt.

(i) In lieu of incurring any Refinancing Term Loans, the Lead Borrower may, upon
notice to the Administrative Agent, at any time or from time to time after the
Closing Date issue, incur or otherwise obtain (A) secured Indebtedness
(including any Registered Equivalent Notes) in the form of one or more series of
first lien senior secured notes (such notes, “Permitted Pari Passu Secured
Refinancing Debt”), (B) secured Indebtedness (including any Registered
Equivalent Notes) in the form of one or more

 

105



--------------------------------------------------------------------------------

series of second lien (or other junior lien) secured notes or second lien (or
other junior lien) secured term loans (such notes or term loans, “Permitted
Junior Secured Refinancing Debt”) and (C) unsecured or subordinated Indebtedness
(including any Registered Equivalent Notes) in the form of one or more series of
unsecured or subordinated notes or term loans (such notes or term loans,
“Permitted Unsecured Refinancing Debt” and together with Permitted Pari Passu
Secured Refinancing Debt and Permitted Junior Secured Refinancing Debt,
“Refinancing Equivalent Debt”), in each case, in exchange for, or to extend,
renew, replace, repurchase, retire or refinance, in whole or in part, any
existing Class of Term Loans (such Term Loans, “Refinanced Term Loans”).

(ii) Any Refinancing Equivalent Debt:

(A) (1) shall not have a Maturity Date prior to the date that is on or after the
Maturity Date of the Refinanced Term Loans, (2) if in the form of term loans,
shall not have a Weighted Average Life to Maturity shorter than the remaining
Weighted Average Life to Maturity of the Refinanced Term Loans, (3) if in the
form of notes, shall not have scheduled amortization or payments of principal
and not be subject to mandatory redemption, repurchase, prepayment or sinking
fund obligations, in each case prior to the Maturity Date of the Refinanced Term
Loans (other than customary “AHYDO catch-up payments”, offers to repurchase and
prepayment events upon a change of control, asset sale or event of loss and a
customary acceleration right after an event of default; provided that any such
Refinancing Equivalent Debt that is junior in right of payment or security with
respect to the Term B Loans may only participate in any such mandatory
prepayments with respect to customary offers to repurchase and prepayment events
upon an asset sale or event of loss on a junior basis to the Term B Loans and
any then-existing Term Loans that are pari passu in right of payment and
security with the Term B Loans), (4) no Person other than a Loan Party shall
Guarantee or otherwise be an obligor with respect to such Refinancing Equivalent
Debt, (5) if in the form of subordinated Permitted Unsecured Refinancing
Debt, shall be subject to a Subordination Agreement to which a representative
acting on behalf of the holders of such Permitted Unsecured Refinancing Debt
shall have become a party or otherwise subject (or, alternatively, terms in the
definitive documentation for such Refinancing Equivalent Debt substantially
similar to those in such Subordination Agreement, as agreed by the Lead Borrower
and Administrative Agent); provided that if such Permitted Unsecured Refinancing
Debt is the initial subordinated Permitted Unsecured Refinancing Debt incurred
by the Lead Borrower, then the Holdcos, each Borrower, the Subsidiary
Guarantors, the Administrative Agent and the representative for such Permitted
Unsecured Refinancing Debt shall have executed and delivered a Subordination
Agreement, (6) shall not have a greater principal amount than the principal
amount of the Refinanced Term Loans plus accrued and unpaid interest, fees,
premiums (if any) and penalties thereon and reasonable fees, expenses, OID and
upfront fees associated with the refinancing and (7) except as otherwise set
forth in this clause (h)(ii), shall have terms and conditions (other than with
respect to pricing, fees, rate floors and optional prepayment or redemption
terms) substantially similar to, or (taken as a whole) no more favorable (as
reasonably determined by the Lead Borrower) to the lenders or holders providing
such Refinancing Equivalent Debt, than those applicable to the Refinanced Term
Loans (except for covenants or other provisions (a) conformed (or added) in the
Loan Documents, for the benefit of the Lenders holding Term B Loans, pursuant to
an amendment thereto subject solely to the reasonable satisfaction of the
Administrative Agent or (b) applicable only to periods after the Latest Maturity
Date at the time of the

 

106



--------------------------------------------------------------------------------

issuance or incurrence of such Refinancing Equivalent Debt) or such terms and
conditions shall be current market terms for such type of Refinancing Equivalent
Debt (as reasonably determined in good faith by the Lead Borrower),

(B) (1) if either Permitted Pari Passu Secured Refinancing Debt or Permitted
Junior Secured Refinancing Debt, shall be subject to security agreements
relating to such Refinancing Equivalent Debt that are substantially the same as
or more favorable to the Loan Parties than the Collateral Documents (with such
differences as are reasonably satisfactory to the Administrative Agent), (2) if
Permitted Pari Passu Secured Refinancing Debt, (x) shall be secured by the
Collateral on a pari passu basis with the Obligations under Term B Loans and
Revolving Credit Loans and shall not be secured by any property or assets of the
Holdcos, either Borrower or any Restricted Subsidiary other than the Collateral,
and (y) shall be subject to a new or then-existing First Lien Intercreditor
Agreement to which a Senior Representative acting on behalf of the holders of
such Permitted Pari Passu Secured Refinancing Debt shall become a party or
otherwise subject or other lien subordination or intercreditor arrangement
satisfactory to the Borrower and the Administrative Agent and (3) if Permitted
Junior Secured Refinancing Debt, (x) shall be secured by the Collateral on a
second priority (or other junior priority) basis to the Liens securing the
Obligations under Term B Loans required to be secured on a first lien basis and
shall not be secured by any property or assets of the Holdcos, the Lead Borrower
or any Restricted Subsidiary other than the Collateral, and (y) shall be subject
to a new or then-existing Second Lien Intercreditor Agreement to which a Senior
Representative acting on behalf of the holders of such Permitted Junior Secured
Refinancing Debt shall become a party or otherwise subject or other lien
subordination or intercreditor arrangement satisfactory to the Lead Borrower and
the Administrative Agent, and

(C) shall be incurred solely to repay, repurchase, retire or refinance
substantially concurrently the Refinanced Term Loans.

(iii) This Section 2.17 shall supersede any provisions in Section 2.13 or
Section 10.01 to the contrary.

Section 2.18 Extensions of Term Loans and Revolving Credit Commitments.
(a) Notwithstanding anything to the contrary in this Agreement, pursuant to one
or more offers (each, an “Extension Offer”) made from time to time by the
Borrowers to all Lenders of Term Loans of a given Class (an “Existing Term Loan
Tranche”) with a like Maturity Date or Revolving Credit Commitments of a given
Class (an “Existing Revolver Tranche”) with a like Maturity Date, in each case
on a pro rata basis under each tranche (based on the aggregate outstanding
principal amount of the respective Term Loans or Revolving Credit Commitments of
the applicable Class with the same Maturity Date, as the case may be) and on
identical terms to each such Lender (including as to the proposed interest rates
and fees payable, but excluding any arrangement, structuring or other similar
fees payable in connection therewith that are not generally shared with all
relevant Lenders), the Borrowers may from time to time extend the maturity date
of any Term Loans and/or Revolving Credit Commitments and otherwise modify the
terms of such Term Loans and/or Revolving Credit Commitments pursuant to the
terms of the relevant Extension Offer (including, without limitation, by
increasing the interest rate or fees payable in respect of such Term Loans
and/or Revolving Credit Commitments (and related outstandings) and/or modifying
the amortization schedule in respect of such Lender’s Term Loans) (each, an
“Extension”, and each group of Term Loans or Revolving Credit Commitments, as
applicable, in each case as so extended, as well as the original Term Loans and
the original Revolving Credit Commitments (in each case not so extended), being
a “tranche”, Existing Term Loan Tranche or Existing Revolver Tranche as
applicable; any Extended Term Loans shall constitute a separate tranche of Term
Loans from the tranche of Term Loans

 

107



--------------------------------------------------------------------------------

from which they were converted, and any Extended Revolving Credit Commitments
shall constitute a separate tranche of Revolving Credit Commitments from the
tranche of Revolving Credit Commitments from which they were converted (provided
that at no time shall there be Classes of Extended Term Loans and Refinancing
Term Loans hereunder which have more than five (5) Maturity Dates) so long as
the following terms are satisfied:

(i) no Default shall have occurred and be continuing at the time the offering
document in respect of an Extension Offer is delivered to the Lenders,

(ii) except as to interest rates, fees and final maturity (which shall be
identical as offered to each Lender under the relevant tranche), the Revolving
Credit Commitment of any Revolving Credit Lender (an “Extending Revolving Credit
Lender”) extended pursuant to an Extension (an “Extended Revolving Credit
Commitment”), and the related outstandings, shall be a Revolving Credit
Commitment (or related outstandings, as the case may be) with the identical
terms as the original Revolving Credit Commitments (and related outstandings);
provided that (x) subject to the provisions of Sections 2.03(l) and 2.04(g) to
the extent relating to Swing Line Loans and Letters of Credit which mature or
expire after a Maturity Date when there exist Extended Revolving Credit
Commitments with a longer Maturity Date, all Swing Line Loans and Letters of
Credit shall be participated in on a pro rata basis by all Lenders with
Revolving Credit Commitments in accordance with their Pro Rata Share of such
Revolving Credit Commitments (and except as provided in Sections 2.03(l) and
2.04(g), without giving effect to changes thereto on an earlier Maturity Date
with respect to Swing Line Loans and Letters of Credit theretofore incurred or
issued) and all borrowings under Revolving Credit Commitments and repayments
thereunder shall be made on a pro rata basis (except for (A) payments of
interest and fees on Extended Revolving Credit Commitments (and related
outstandings) at different rates from the original Revolving Credit Commitments;
provided that such interest and fees shall be identical for each Lender under
the Extended Revolving Credit Commitment and (B) repayments required upon the
Maturity Date of the non-extending Revolving Credit Commitments) and (y) at no
time shall there be Revolving Credit Commitments hereunder (including Extended
Revolving Credit Commitments, Refinancing Revolving Commitments and any original
Revolving Credit Commitments) which have more than three (3) different Maturity
Dates or three (3) different tranches,

(iii) except as to interest rates, fees, amortization, final maturity date,
premium, required prepayment dates and participation in prepayments (which shall
be identical as offered to each Lender under the relevant tranche), subject to
immediately succeeding clauses (iv), (v) and (vi), shall be determined by the
Lead Borrower and set forth in the relevant Extension Offer), the Term Loans of
any Term Lender (an “Extending Term Lender”) extended pursuant to any Extension
(“Extended Term Loans”) shall have the same terms as the tranche of Term Loans
subject to such Extension Offer (or less favorable terms if so agreed by each
Extended Term Lender in the applicable tranche),

(iv) the final maturity date of any Extended Term Loans shall be no earlier than
the then latest Maturity Date hereunder and the amortization schedule applicable
to Term Loans pursuant to Section 2.07(a) for periods prior to the Original Term
Loan Maturity Date may not be increased,

 

108



--------------------------------------------------------------------------------

(v) the Weighted Average Life to Maturity of any Extended Term Loans shall be no
shorter than the remaining Weighted Average Life to Maturity of the Term Loans
extended thereby,

(vi) any Extended Term Loans may participate on a pro rata basis or a less than
pro rata basis (but not greater than a pro rata basis) in any voluntary or
mandatory repayments or prepayments hereunder, in each case as specified in the
respective Extension Offer,

(vii) if the aggregate principal amount of Term Loans (calculated on the face
amount thereof) or Revolving Credit Commitments, as the case may be, in respect
of which Term Lenders or Revolving Credit Lenders, as the case may be, shall
have accepted the relevant Extension Offer shall exceed the maximum aggregate
principal amount of Term Loans or Revolving Credit Commitments, as the case may
be, offered to be extended by the Lead Borrower pursuant to such Extension
Offer, then the Term Loans or Revolving Credit Loans, as the case may be, of
such Term Lenders or Revolving Credit Lenders, as the case may be, shall be
extended ratably up to such maximum amount based on the respective principal
amounts (but not to exceed actual holdings of record) with respect to which such
Term Lenders or Revolving Credit Lenders, as the case may be, have accepted such
Extension Offer,

(viii) all documentation in respect of such Extension shall be consistent with
the foregoing, and all written communications by either Borrower generally
directed to the Lenders in connection therewith shall be in form and substance
consistent with the foregoing and otherwise reasonably satisfactory to the
Administrative Agent, and

(ix) any applicable Minimum Extension Condition shall be satisfied unless waived
by the Lead Borrower.

(b) If, at the time any Extension of Revolving Credit Commitments becomes
effective, there will be Extended Revolving Credit Commitments which remain in
effect from a prior Extension, then if the “effective interest rate”, “effective
unused commitment fee rate” or “effective letter of credit fronting fee rate”
(which, for this purpose, shall, in each case, be reasonably determined by the
Administrative Agent and shall take into account any interest rate floors or
similar devices and be deemed to include (without duplication) all fees (except
to the extent independently taken into account as commitment fees under
Section 2.09(a) or Letter of Credit fronting fees under Section 2.03(i)),
including up front or similar fees or original issue discount (amortized over
the shorter of (x) the life of such new Extended Revolving Credit Commitments
and (y) the four years following the date of the respective Extension) payable
to Lenders with such Extended Revolving Credit Commitments, but excluding any
arrangement, structuring or other fees payable in connection therewith that are
not generally shared with the relevant extending Lenders) and customary consent
fees paid generally to consenting Lenders in respect of the Extended Revolving
Credit Commitments (and related extensions of credit) shall at any time (over
the life of the Extended Revolving Credit Commitments and related extensions of
credit) exceed by more than 0.50% the “effective interest rate”, “effective
unused commitment fee rate” or “effective letter of credit fronting fee rate”
applicable to Revolving Credit Commitments (or outstanding extensions of credit
pursuant thereto) which were extended pursuant to one or more prior Extensions
(determined on the same basis as provided in the first parenthetical in this
sentence), then the Applicable Margin and/or Letter of Credit fronting fee
applicable thereto shall be increased to the extent necessary so that at all
times thereafter the Extended Revolving Credit Commitments made pursuant to
previous Extensions (and related extensions of credit) do not receive less
“effective interest rate”, “effective unused commitment fee rate” and/or
“effective letter of credit fronting fees” than are applicable to the Revolving
Credit Commitments (and related extensions of credit) made (or extended)
pursuant to such

 

109



--------------------------------------------------------------------------------

Extension. If at the time any Extension of Term Loans becomes effective, there
will be Extended Term Loans which remain outstanding from a prior Extension,
then if the “effective interest rate” (which, for this purpose, shall be
reasonably determined by the Administrative Agent and shall take into account
any interest rate floors or similar devices and be deemed to include (without
duplication) all fees, including up front or similar fees or original issue
discount (amortized over the shorter of (x) the life of such new Extended Term
Loans and (y) the four years following the date of the respective Extension)
payable to Lenders with such Extended Term Loans, but excluding any arrangement,
structuring or other fees payable in connection therewith that are not generally
shared with the relevant extending Lenders) in respect of the Extended Term
Loans shall at any time (over the life of the Extended Term Loans) exceed by
more than 0.50% the “effective interest rate” applicable to Term Loans which
were extended pursuant to one or more prior Extensions (determined on the same
basis as provided in the first parenthetical in this sentence), then the
Applicable Margin applicable thereto shall be increased to the extent necessary
so that at all times thereafter the Extended Term Loans made pursuant to
previous Extensions do not receive less “effective interest rate” than are
applicable to the Term Loans made (or extended) pursuant to such Extension.

(c) With respect to all Extensions consummated by the Borrowers pursuant to this
Section 2.18, (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments for purposes of Section 2.05 and (ii) no Extension Offer
is required to be in any minimum amount or any minimum increment, provided that
the Lead Borrower may at its election specify as a condition (a “Minimum
Extension Condition”) to consummating any such Extension that a minimum amount
(to be determined and specified in the relevant Extension Offer in the Lead
Borrower’s sole discretion and may be waived by the Lead Borrower) of Term Loans
or Revolving Credit Commitments (as applicable) of any or all applicable
tranches be tendered. The Administrative Agent and the Lenders hereby consent to
the Extensions and the other transactions contemplated by this Section 2.18
(including, for the avoidance of doubt, payment of any interest, fees or premium
in respect of any Extended Term Loans and/or Extended Revolving Credit
Commitments on the such terms as may be set forth in the relevant Extension
Offer) and hereby waive the requirements of any provision of this Agreement
(including, without limitation, Sections 2.05 and 2.13) or any other Loan
Document that may otherwise prohibit any such Extension or any other transaction
contemplated by this Section 2.18.

(d) The Lenders hereby irrevocably authorize the Administrative Agent and
Collateral Agent to enter into amendments to this Agreement and the other Loan
Documents with the Borrowers (each an “Extension Amendment”), as may be
necessary in order to establish new tranches or sub-tranches in respect of
Revolving Credit Commitments or Term Loans so extended and such technical
amendments as may be necessary or appropriate in the reasonable opinion of the
Administrative Agent and the Lead Borrower in connection with the establishment
of such new tranches or sub-tranches, in each case on terms consistent with this
Section 2.18. Notwithstanding the foregoing, each of the Administrative Agent
and the Collateral Agent shall have the right (but not the obligation) to seek
the advice or concurrence of the Required Lenders with respect to any matter
contemplated by this Section 2.18(d) and, if either the Administrative Agent or
the Collateral Agent seeks such advice or concurrence, it shall be permitted to
enter into such amendments with the Lead Borrower in accordance with any
instructions actually received by such Required Lenders and shall also be
entitled to refrain from entering into such amendments with the Lead Borrower
unless and until it shall have received such advice or concurrence; provided,
however, that whether or not there has been a request by the Administrative
Agent or the Collateral Agent for any such advice or concurrence, all such
amendments entered into with the Lead Borrower by the Administrative Agent or
the Collateral Agent hereunder shall be binding and conclusive on the Lenders.
Without limiting the foregoing, in connection with any Extensions the respective
Loan Parties shall (at their expense) amend (and the Collateral Agent is hereby
directed to amend) any Mortgage that has a maturity date prior to the then
latest Maturity Date so that such maturity date is extended to the then latest
Maturity Date (or such later date as may be advised by local counsel to the
Collateral Agent).

 

110



--------------------------------------------------------------------------------

(e) In connection with any Extension, the Lead Borrower shall provide the
Administrative Agent at least five (5) Business Days’ (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof, and
shall agree to such procedures, if any, as may be established by, or acceptable
to, the Administrative Agent, in each case acting reasonably to accomplish the
purposes of this Section 2.18. No Lender shall have any obligation to agree to
have any of its Term Loans of any Existing Term Loan Tranche amended into
Extended Term Loans or any of its Revolving Credit Commitments amended into
Extended Revolving Credit Commitments, as applicable, pursuant to any Extension
Offer. Any Lender holding a Loan under an Existing Term Loan Tranche (each, an
“Extending Term Lender”) wishing to have all or a portion of its Term Loans
under the Existing Term Loan Tranche subject to such Extension Offer amended
into Extended Term Loans and any Revolving Credit Lender (each, an “Extending
Revolving Credit Lender”) wishing to have all or a portion of its Revolving
Credit Commitments under the Existing Revolver Tranche subject to such Extension
Offer amended into Extended Revolving Credit Commitments, as applicable, shall
notify the Administrative Agent (each, an “Extension Election”) on or prior to
the date specified in such Extension Offer of the amount of its Term Loans under
the Existing Term Loan Tranche or Revolving Credit Commitments under the
Existing Revolver Tranche, as applicable, which it has elected to request be
amended into Extended Term Loans or Extended Revolving Credit Commitments, as
applicable (subject to any minimum denomination requirements imposed by the
Administrative Agent). In the event that the aggregate principal amount of Term
Loans under the Existing Term Loan Tranche or Revolving Credit Commitments under
the Existing Revolver Tranche, as applicable, in respect of which applicable
Term Lenders or Revolving Credit Lenders, as the case may be, shall have
accepted the relevant Extension Offer exceeds the amount of Extended Term Loans
or Extended Revolving Credit Commitments, as applicable, requested to be
extended pursuant to the Extension Offer, Term Loans or Revolving Credit
Commitments, as applicable, subject to Extension Elections shall be amended to
Extended Term Loans or Revolving Credit Commitments, as applicable, on a pro
rata basis (subject to rounding by the Administrative Agent, which shall be
conclusive) based on the aggregate principal amount of Term Loans or Revolving
Credit Commitments, as applicable, included in each such Extension Election.

Section 2.19 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise) shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
that Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by that Defaulting Lender to
the L/C Issuer or Swing Line Lender hereunder; third, if so determined by the
Administrative Agent or requested by the L/C Issuer or Swing Line Lender, to be
held as Cash Collateral for future funding obligations of that Defaulting Lender
of any participation in any Swing Line Loan or Letter of Credit; fourth, as the
Lead Borrower may request (so long as no Default or

 

111



--------------------------------------------------------------------------------

Event of Default has occurred and is continuing), to the funding of any Loan in
respect of which that Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Lead Borrower, to be held
in a non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement; sixth,
to the payment of any amounts owing to the Lenders, the L/C Issuer or Swing Line
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, the L/C Issuer or Swing Line Lender against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default has occurred
and is continuing, to the payment of any amounts owing to the Lead Borrower as a
result of any judgment of a court of competent jurisdiction obtained by the Lead
Borrower against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
L/C Borrowings in respect of which that Defaulting Lender has not fully funded
its appropriate share and (y) such Loans or L/C Borrowings were made at a time
when the conditions set forth in Section 4.02 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and L/C Borrowings owed to,
all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or L/C Borrowings owed to, that Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.19(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii) Certain Fees. That Defaulting Lender (x) shall not be entitled to receive
any commitment fee pursuant to Section 2.09(a) for any period during which that
Lender is a Defaulting Lender (and the Lead Borrower shall not be required to
pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender) and (y) shall be limited in its right to receive Letter
of Credit fees as provided in Section 2.03(h).

(iv) Reallocation of Pro Rata Share to Reduce Fronting Exposure. During any
period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each Non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swing Line Loans pursuant to
Sections 2.03 and 2.04, the “Pro Rata Share” of each Non-Defaulting Lender’s
Revolving Credit Loans and L/C Obligations shall be computed without giving
effect to the Participating Revolving Credit Commitment of that Defaulting
Lender; provided that (i) each such reallocation shall be given effect only if,
at the date the applicable Lender becomes a Defaulting Lender, no Default or
Event of Default has occurred and is continuing; and (ii) the aggregate
obligation of each Non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit and Swing Line Loans shall not exceed the
positive difference, if any, of (1) the Participating Revolving Credit
Commitment of that Non-Defaulting Lender minus (2) the sum of (A) the aggregate
Outstanding Amount of the Loans of that Non-Defaulting Lender under such
Participating Revolving Credit Commitments plus (B) such Non-Defaulting Lender’s
Pro Rata Share of the Outstanding Amount of L/C Obligations and Swing Line
Obligations at such time.

(b) Defaulting Lender Cure. If the Lead Borrower, the Administrative Agent,
Swing Line Lender and each L/C Issuer agree in writing in their sole discretion
that a Defaulting Lender should

 

112



--------------------------------------------------------------------------------

no longer be deemed to be a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any Cash Collateral), that Lender will, to the
extent applicable, purchase that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Revolving Credit Loans and funded and unfunded
participations in Letters of Credit and Swing Line Loans to be held on a pro
rata basis by the Lenders in accordance with their Pro Rata Share (without
giving effect to Section 2.19(a)(iv)), whereupon that Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Lead Borrower
while that Lender was a Defaulting Lender; and provided, further, that except to
the extent otherwise expressly agreed by the affected parties, no change
hereunder from Defaulting Lender to Lender will constitute a waiver or release
of any claim of any party hereunder arising from that Lender’s having been a
Defaulting Lender.

Section 2.20 Borrower Obligations Joint and Several. (a) Each Borrower hereby
designates and appoints the Lead Borrower as its agent, attorney-in-fact and
legal representative on its behalf for all purposes, including issuing Committed
Loan Notices and Swing Line Loan Notices; delivering Compliance Certificates;
giving instructions with respect to the disbursement of the proceeds of the
Loans; paying, prepaying and reducing loans, commitments, or any other amounts
owing under the Loan Documents; selecting interest rate options; giving,
receiving, accepting and rejecting all other notices, consents or other
communications hereunder or under any of the other Loan Documents; and taking
all other actions (including in respect of compliance with covenants) on behalf
of any Borrower or the Borrowers under the Loan Documents. The Lead Borrower
hereby accepts such appointment. The Administrative Agent and each Lender may
regard any notice or other communication pursuant to any Loan Document from the
Lead Borrower on behalf of one or more Borrowers as a notice or communication
from such Borrower. Each warranty, covenant, agreement and undertaking made on
behalf of the Co-Borrower by the Lead Borrower shall be deemed for all purposes
to have been made by such Borrower and shall be binding upon and enforceable
against such Borrower to the same extent as if the same had been made directly
by such Borrower. Any action, notice, delivery, receipt, acceptance, approval,
rejection or any other undertaking under any of the Loan Documents to be made by
the Lead Borrower in respect of the Obligations of the Co-Borrower shall be
deemed, where applicable, to be made in the Lead Borrower’s capacity as
representative and agent on behalf of each Borrower, and any such action,
notice, delivery, receipt, acceptance, approval, rejection or other undertaking
shall be deemed for all purposes to have been made by such Borrower and shall be
binding upon and enforceable against such Borrower to the same extent as if the
same had been made directly by such Borrower.

(b) The Borrowers shall have joint and several liability in respect of all
Obligations hereunder and under any other Loan Document to which any Borrower is
a party, without regard to any defense (other than the defense that payment in
full in Same Day Funds has been made), setoff or counterclaim which may at any
time be available to or be asserted by any other Loan Party against the Lenders,
or by any other circumstance whatsoever (with or without notice to or knowledge
of the Borrowers) which constitutes, or might be construed to constitute, an
equitable or legal discharge of either Borrower’s liability hereunder, in
bankruptcy or in any other instance, and the Obligations of the Borrowers
hereunder shall not be conditioned or contingent upon the pursuit by the Lenders
or any other person at any time of any right or remedy against either Borrower
or against any other person which may be or become liable in respect of all or
any part of the Obligations or against any Collateral or Guarantee therefor or
right of offset with respect thereto. Each Borrower hereby acknowledges that
this Agreement is the joint and several obligation of each Borrower (regardless
of which Borrower shall have delivered a Request for Credit Extension) and may
be enforced against each Borrower separately, whether or not enforcement of any
right or remedy hereunder has been sought against any other Borrower. Each
Borrower hereby expressly waives, with respect to any of the Loans made to any
other Borrower

 

113



--------------------------------------------------------------------------------

hereunder and any of the amounts owing hereunder by such other Loan Parties in
respect of such Loans, diligence, presentment, demand of payment, protest and
all notices whatsoever, and any requirement that the Administrative Agent or any
Lender exhaust any right, power or remedy or proceed against such other Loan
Parties under this Agreement or any other agreement or instrument referred to
herein or against any other person under any other guarantee of, or security
for, any of such amounts owing hereunder.

ARTICLE III

TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

Section 3.01 Taxes.

(a) Payments Free of Taxes. Except as provided in this Section 3.01, or as
required by applicable Law, any and all payments made by or on account of any
Loan Party under any Loan Document shall be made free and clear of and without
deduction or withholding for any and all present or future Taxes, excluding, in
the case of each Agent and each Lender, (1) Taxes imposed on or measured by its
net income, however denominated, franchise (and similar) Taxes imposed on it in
lieu of net income Taxes, and branch profits Taxes, in each case, (i) imposed by
a jurisdiction (or by any political subdivision or taxing authority thereof) in
which such Lender or Administrative Agent is organized or the jurisdiction (or
by any political subdivision or taxing authority thereof) in which such Lender’s
or Administrative Agent’s principal office or applicable Lending Office is
located, or (ii) that are Other Connection Taxes, (2) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(d), and (3) any U.S. federal
withholding Taxes imposed under FATCA (all such excluded taxes being hereinafter
referred to as “Excluded Taxes”, and all non-excluded Taxes, being hereinafter
referred to as “Indemnified Taxes”). If the Loan Party or other applicable
withholding agent shall be required by any Laws to deduct or withhold any Taxes
from or in respect of any sum payable under any Loan Document to any Recipient,
(i) if such Taxes are Indemnified Taxes or Other Taxes, the sum payable by such
Loan Party shall be increased as necessary so that after making all required
deductions or withholdings (including deductions or withholdings applicable to
additional sums payable under this Section 3.01), each of such Recipient
receives an amount equal to the sum it would have received had no such
deductions or withholdings been made, (ii) the applicable withholding agent
shall make such deductions or withholdings, (iii) the applicable withholding
agent shall pay the full amount deducted or withheld to the relevant taxation
authority or other authority in accordance with applicable Laws, and (iv) within
thirty (30) days after the date of such payment (or, if receipts or evidence are
not available within thirty (30) days, as soon as possible thereafter), if the
Loan Party is the applicable withholding agent, such Loan Party shall furnish to
the Agent the original or a copy of a receipt evidencing payment thereof or
other evidence reasonably acceptable to the Agent.

In addition, each Borrower (jointly and severally) agrees to pay any and all
present and future stamp, transfer, sales and use, court or documentary taxes
and any other excise, property, intangible or mortgage recording taxes, or
charges or levies of the same character, imposed by any Governmental Authority,
which arise from any payment made under any Loan Document or from the execution,
delivery, performance, enforcement or registration of, or otherwise with respect
to, any Loan Document, including additions to tax, penalties and interest
related thereto (all taxes described in this paragraph of Section 3.01(a) being
hereinafter referred to as “Other Taxes”), save for any Luxembourg Taxes payable
due to the registration of a Loan Document with the Administration de
l’Enregistrement at des Domaines in Luxembourg or in connection with any
registration of a Loan Document for the purposes of any court proceedings before
a Luxembourg court or any presentation before a public authority in Luxembourg
(“autorité constituée”), except in circumstances where: (i) the registration or
presentation of a Loan Document is required or ordered by the relevant
Luxembourg court or public authority in connection with any proceedings or
matters pending before such court or authority; or (ii) the registration or
presentation of a Loan Document is necessary for the exercise of the rights
under such Loan Document and the protection, preservation or maintenance of such
rights; or (iii) the registration or presentation of a Loan Document is
mandatorily required by law.

 

114



--------------------------------------------------------------------------------

(b) Indemnification by the Borrowers. Each Borrower (jointly and severally) and
each Guarantor agrees to indemnify each Recipient for (i) the full amount of
Indemnified Taxes and Other Taxes payable by such Recipient and (ii) any
reasonable expenses arising therefrom or with respect thereto, provided such
Recipient, as the case may be, provides the Lead Borrower or such Guarantor with
a written statement thereof setting forth in reasonable detail the basis and
calculation of such amounts.

(c) Indemnification by the Lenders. To the extent required by any applicable
law, the Administrative Agent may withhold from any payment to any Lender an
amount equivalent to any applicable withholding tax. Each Lender shall severally
indemnify the Administrative Agent, within ten (10) days after demand therefor,
for (i) any Indemnified Taxes or Other Taxes attributable to such Lender (but
only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 10.07(e) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
paragraph (c).

(d) Tax Administration Formalities.

A. Each Recipient that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the requesting Loan Party and the Administrative Agent, at the time
or times reasonably requested by the such Loan Party or the Administrative
Agent, such properly completed and executed documentation reasonably requested
by such Loan Party or the Administrative Agent as will permit such payments to
be made without withholding or at a reduced rate of withholding. Notwithstanding
anything to the contrary in the preceding sentence, the completion, execution
and submission of such documentation shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission (1) would subject
such Lender to any material unreimbursed cost or expense (it being understood
that the completion, execution and submission of any documentation no more
burdensome than that required for U.S. federal income withholding will not for
purposes of this subsection (1) give rise to an exception from the preceding
sentence and shall not be considered material unreimbursed cost or expense) or
(2) would materially prejudice the legal or commercial position of such Lender
(it being understood that the completion, execution and submission of the
applicable IRS Form W-8 shall not give rise to an exception from the preceding
sentence or otherwise be considered prejudicial to the position of a Recipient);
provided, however, that in no event shall the Lenders be required to provide its
tax returns or its calculations.

B. Each Recipient shall confirm whether it is entitled to receive payments under
any Loan Document free from withholding under FATCA and shall provide any
documentation, forms and other information relating to its status under FATCA
reasonably requested by the Loan Parties sufficient for the Loan Parties to
comply with their obligations under FATCA and to determine whether such
Recipient has complied with such applicable reporting requirements.

 

115



--------------------------------------------------------------------------------

Each Recipient agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification, provide such successor form, or promptly notify the
Borrower and the Administrative Agent in writing of its legal inability to do
so.

(e) Designation of Different Lending Office. If any Recipient requests
compensation under Section 3.04, or requires the Borrower or any Loan Party to
pay any Indemnified Taxes or additional amounts to any Recipient or any
Governmental Authority for the account of any Recipient pursuant to
Section 3.01, then such Recipient shall (at the request of the Lead Borrower)
use reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Recipient, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, and
(ii) would not subject such Recipient to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Recipient. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Recipient in
connection with any such designation or assignment.

(f) Treatment of Certain Refunds. If any Recipient determines, in its sole
discretion, that it has received a refund in respect of any Indemnified Taxes or
Other Taxes as to which indemnification or additional amounts have been paid to
it by any Loan Party pursuant to this Section 3.01, it shall promptly remit such
refund to the Loan Party, net of all reasonable out-of-pocket expenses of the
Recipient, as the case may be and without interest (other than any interest paid
by the relevant taxing authority with respect to such refund net of any Taxes
payable by any Recipient on such interest); provided that the Loan Parties, upon
the request of the Recipient, as the case may be, agree promptly to return such
refund (plus any penalties, interest or other charges imposed by the relevant
taxing authority) to such party in the event such party is required to repay
such refund to the relevant taxing authority. Notwithstanding anything to the
contrary in this paragraph (f), in no event will the Recipient be required to
pay any amount to the Loan Party pursuant to this paragraph (f) the payment of
which would place the Recipient in a less favorable net after-Tax position than
the Recipient would have been in if the Taxes subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such
Taxes had never been paid. This section shall not be construed to require any
Recipient to make available its tax returns (or any other information relating
to Taxes that it deems confidential) to the Borrowers or any other Person.

(g) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

(h) All amounts set forth in a Loan Document to be payable by any Loan Party to
a Lender or Agent which (in whole or in part) constitute the consideration for a
supply or supplies for VAT purposes shall be deemed to be exclusive of any VAT
which is chargeable on such supply or supplies, and accordingly, subject to
paragraph (j) below, if VAT is or becomes chargeable on any supply made by any
Lender or Agent to any Loan Party under a Loan Document and such Lender or Agent
is required to account to the relevant taxing authority for the VAT, that Loan
Party shall pay to the relevant Lender or Agent (in addition to and at the same
time as paying any other consideration for such supply) an amount equal to the
amount of such VAT (and such Lender or Agent shall promptly provide an
appropriate VAT invoice to such Loan Party).

(i) If VAT is or becomes chargeable on any supply made by any Lender or Agent
(the “Supplier”) to any other Lender or Agent (the “Recipient”) under a Loan
Document, and any Loan

 

116



--------------------------------------------------------------------------------

Party other than the Recipient (the “Subject Party”) is required by the terms of
any Loan Document to pay an amount equal to the consideration for such supply to
the Supplier (rather than being required to reimburse the Recipient in respect
of that consideration) (i) (where the Supplier is the Person required to account
to the relevant tax authority for the VAT) the Subject Party must also pay to
the Supplier (at the same time as paying that amount) an additional amount equal
to the amount of the VAT. The Recipient must (where this sub-paragraph
(i) applies) promptly pay to the Subject Party an amount equal to any credit or
repayment the Recipient receives from the relevant tax authority which the
Recipient reasonably determines relates to the VAT chargeable on that supply;
and (ii) (where the Recipient is the person required to account to the relevant
tax authority for theVAT) the Subject Party must promptly, following demand from
the Recipient, pay to the Recipient an amount equal to the VAT chargeable on
that supply but only to the extent that the Recipient reasonably determines that
it is not entitled to credit or repayment from the relevant tax authority in
respect of that VAT.

(j) Where a Loan Document requires any Loan Party to reimburse or indemnify a
Lender or Agent for any cost or expense, that Loan Party shall reimburse or
indemnify (as the case may be) such Lender or Agent for the full amount of such
cost or expense, including such part thereof as represents VAT, save to the
extent that such Lender or Agent reasonably determines that it is entitled to
credit or repayment in respect of such VAT from the relevant tax authority.

(k) Any reference in paragraphs 3.01(h)-(l) to any Party shall, at any time when
such Party is treated as a member of a group or unity (or fiscal unity) for VAT
purposes, include (where appropriate and unless the context otherwise requires)
a reference to the person who is treated at that time as making the supply, or
(as appropriate) receiving the supply, under the grouping rules (provided for in
Article 11 of Council Directive 2006/112/EC (or as implemented by the relevant
member state of the European Union) or any other similar provision in any
jurisdiction which is not a member state of the European Union) so that a
reference to a Party shall be construed as a reference to that Party or the
relevant group or unity (or fiscal unity) of which that Party is a member for
VAT purposes at the relevant time or the relevant representative member (or
head) of that group or unity (or fiscal unity) at the relevant time (as the case
may be).

(l) In relation to any supply made by a Party to any other Party under a Loan
Document, if reasonably requested by such Party, that other Party must promptly
provide such Party with details of that other Party’s VAT registration and such
other information as is reasonably requested in connection with such Party’s VAT
reporting requirements in relation to such supply.

Section 3.02 Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund LIBO
Rate Loans (whether denominated in Dollars or Euros), then, on notice thereof by
such Lender to the Borrower through the Administrative Agent, any obligation of
such Lender to make or continue LIBO Rate Loans in the affected currency or
currencies shall be suspended until such Lender notifies the Administrative
Agent and the Lead Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, (x) the Lead
Borrower shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or (I) if applicable, and such Loans are denominated in Dollars,
convert all of such Lender’s LIBO Rate Loans to Base Rate Loans (the interest
rate on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
LIBO Rate component of the Base Rate) or (II) if applicable, and such Loans are
denominated in Euros, to the extent the Lead Borrower and all Appropriate
Lenders agree, convert such Loans to Loans bearing interest at an alternative
rate mutually acceptable to the Lead Borrower and all of the Appropriate
Lenders, in each case, either on the last day of the Interest Period therefor,
if such Lender may lawfully continue to maintain such LIBO Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
LIBO Rate Loans; and (y) if such notice asserts the illegality of such Lender
determining or charging interest rates based

 

117



--------------------------------------------------------------------------------

upon the LIBO Rate, the Administrative Agent shall during the period of such
suspension compute the Base Rate applicable to such Lender without reference to
the LIBO Rate component thereof until the Administrative Agent is advised in
writing by such Lender that it is no longer illegal for such Lender to determine
or charge interest rates based upon the LIBO Rate. Upon any such prepayment or
conversion, the Borrowers shall also pay accrued interest on the amount so
prepaid or converted and all amounts due, if any, in connection with such
prepayment or conversion under Section 3.05. Each Lender agrees to designate a
different Lending Office if such designation will avoid the need for such notice
and will not, in the good faith judgment of such Lender, otherwise be materially
disadvantageous to such Lender.

Section 3.03 Inability to Determine Rates. If the Required Lenders determine
that for any reason adequate and reasonable means do not exist for determining
the applicable LIBO Rate for any requested Interest Period with respect to a
proposed LIBO Rate Loan, or that the LIBO Rate for any requested Interest Period
with respect to a proposed LIBO Rate Loan does not adequately and fairly reflect
the cost to such Lenders of funding such Loan, or that Dollar deposits or Euro
deposits are not being offered to banks in the London interbank eurodollar, or
other applicable, market for the applicable amount and the Interest Period of
such LIBO Rate Loan, the Administrative Agent will promptly so notify the Lead
Borrower and each Lender. Thereafter, the obligation of the Lenders to make or
maintain LIBO Rate Loans shall be suspended until the Administrative Agent (upon
the instruction of the Required Lenders) revokes such notice. Upon receipt of
such notice, the Lead Borrower may revoke any pending request for a Borrowing
of, conversion to or continuation of such LIBO Rate Loans or, failing that, will
be deemed to have converted such request, if applicable, into a request for a
Borrowing of Base Rate Loans in the amount specified therein (or, in the case of
a pending request for a Loan denominated in Euros, the Borrower and the Lenders
may establish a mutually acceptable alternative rate).

Section 3.04 Increased Cost and Reduced Return; Capital Adequacy; Reserves on
LIBO Rate Loans. (a) If any Lender reasonably determines that as a result of the
introduction of or any change in or in the interpretation of any Law, in each
case after the Closing Date, or such Lender’s compliance therewith, there shall
be any increase in the cost to such Lender of agreeing to make or making,
funding or maintaining any LIBO Rate Loans or (as the case may be) issuing or
participating in Letters of Credit, or a reduction in the amount received or
receivable by such Lender in connection with any of the foregoing (excluding for
purposes of this Section 3.04(a) any such increased costs or reduction in amount
resulting from (1) Indemnified Taxes, Other Taxes or Excluded Taxes or
(2) reserve requirements contemplated by Section 3.04(c)) and the result of any
of the foregoing shall be to increase the cost to such Lender of making or
maintaining the LIBO Rate Loan (or of maintaining its obligations to make any
Loan), or to reduce the amount of any sum received or receivable by such Lender,
then from time to time within fifteen (15) days after demand by such Lender
setting forth in reasonable detail such increased costs (with a copy of such
demand to the Administrative Agent given in accordance with Section 3.06), the
Borrowers shall pay to such Lender such additional amounts as will compensate
such Lender for such increased cost or reduction.

(b) If any Lender determines that the introduction of any Law regarding capital
adequacy or any change therein or in the interpretation thereof, in each case
after the Closing Date, or compliance by such Lender (or its Lending Office)
therewith, has the effect of reducing the rate of return on the capital of such
Lender or any corporation controlling such Lender as a consequence of such
Lender’s obligations hereunder (taking into consideration its policies with
respect to capital adequacy and such Lender’s desired return on capital), then
from time to time upon demand of such Lender setting forth in reasonable detail
the charge and the calculation of such reduced rate of return (with a copy of
such demand to the Administrative Agent given in accordance with Section 3.06),
the Borrowers shall pay to such Lender such additional amounts as will
compensate such Lender for such reduction within fifteen (15) days after receipt
of such demand.

 

118



--------------------------------------------------------------------------------

(c) The Borrowers shall pay to each Lender, (i) as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency funds or deposits, additional interest on the
unpaid principal amount of each applicable LIBO Rate Loan of the Borrowers equal
to the actual costs of such reserves allocated to such Loan by such Lender (as
determined by such Lender in good faith, which determination shall be conclusive
in the absence of manifest error), and (ii) as long as such Lender shall be
required to comply with any reserve ratio requirement or analogous requirement
of any other central banking or financial regulatory authority imposed in
respect of the maintenance of the Commitments or the funding of any LIBO Rate
Loans of the Borrowers such additional costs (expressed as a percentage per
annum and rounded upwards, if necessary, to the nearest five decimal places)
equal to the actual costs allocated to such Commitment or Loan by such Lender
(as determined by such Lender in good faith, which determination shall be
conclusive absent manifest error) which in each case shall be due and payable on
each date on which interest is payable on such Loan, provided the Lead Borrower
shall have received at least fifteen (15) days’ prior notice (with a copy to the
Administrative Agent) of such additional interest or cost from such Lender. If a
Lender fails to give notice fifteen (15) days prior to the relevant Interest
Payment Date, such additional interest or cost shall be due and payable fifteen
(15) days from receipt of such notice.

(d) [Reserved].

(e) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section 3.04 shall not constitute a waiver of such Lender’s right to
demand such compensation.

(f) If any Lender requests compensation under this Section 3.04, then such
Lender will, if requested by the Lead Borrower, use reasonable efforts to
designate another Lending Office for any Loan or Letter of Credit affected by
such event; provided that such efforts are made on terms that, in the reasonable
judgment of such Lender, cause such Lender and its Lending Office(s) to suffer
no material economic, legal or regulatory disadvantage, and provided further
that nothing in this Section 3.04(f) shall affect or postpone any of the
Obligations of the Borrowers or the rights of such Lender pursuant to
Section 3.04(a), (b) or (c).

(g) For purposes of this Section 3.04, (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, regulations, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall, in each case, be deemed
to have gone into effect after the date hereof, regardless of the date enacted,
adopted or issued.

Section 3.05 Funding Losses. Upon written demand of any Lender (with a copy to
the Administrative Agent) from time to time, which demand shall set forth in
reasonable detail the basis for requesting such amount, the Borrowers shall
promptly compensate such Lender for and hold such Lender harmless from any loss,
cost or expense actually incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any LIBO Rate Loan of
either Borrower on a day other than the last day of the Interest Period for such
Loan; or

(b) any failure by the Borrowers (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any LIBO Rate Loan
of the Borrowers on the date or in the amount notified by the Lead Borrower;

including any loss or expense (excluding loss of anticipated profits) arising
from the liquidation or reemployment of funds obtained by it to maintain such
Loan or from fees payable to terminate the deposits from which such funds were
obtained.

 

119



--------------------------------------------------------------------------------

Section 3.06 Matters Applicable to All Requests for Compensation. (a) Any Agent
or any Lender claiming compensation under this Article III shall deliver a
certificate to the Lead Borrower setting forth the additional amount or amounts
to be paid to it hereunder which shall be conclusive in the absence of manifest
error. In determining such amount, such Agent or such Lender may use any
reasonable averaging and attribution methods.

(b) With respect to any Lender’s claim for compensation under Section 3.01,
3.02, 3.03 or 3.04, the Lead Borrower shall not be required to compensate such
Lender for any amount incurred more than one hundred and eighty (180) days prior
to the date that such Lender notifies the Lead Borrower of the event that gives
rise to such claim; provided that, if the circumstance giving rise to such claim
is retroactive, then such 180-day period referred to above shall be extended to
include the period of retroactive effect thereof. If any Lender requests
compensation by the Borrowers under Section 3.04, the Lead Borrower may, by
notice to such Lender (with a copy to the Administrative Agent), suspend the
obligation of such Lender to make or continue from one Interest Period to
another applicable LIBO Rate Loan, or, if applicable, to convert Base Rate Loans
into LIBO Rate Loans, until the event or condition giving rise to such request
ceases to be in effect (in which case the provisions of Section 3.06(c) shall be
applicable); provided that such suspension shall not affect the right of such
Lender to receive the compensation so requested.

(c) If the obligation of any Lender to make or continue any LIBO Rate Loan, or
to convert Base Rate Loans into LIBO Rate Loans, shall be suspended pursuant to
Section 3.06(b) hereof, such Lender’s applicable LIBO Rate Loans shall be
automatically converted into Base Rate Loans (or, if such conversion is not
possible, repaid) on the last day(s) of the then current Interest Period(s) for
such LIBO Rate Loans (or, in the case of any immediate conversion required by
Section 3.02, on such earlier date as required by Law) and, unless and until
such Lender gives notice as provided below that the circumstances specified in
Section 3.02, 3.03 or 3.04 hereof that gave rise to such conversion no longer
exist:

(i) to the extent that such Lender’s LIBO Rate Loans have been so converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender’s applicable LIBO Rate Loans shall be applied instead to its Base Rate
Loans; and

(ii) all Loans that would otherwise be made or continued from one Interest
Period to another by such Lender as LIBO Rate Loans shall be made or continued
instead as Base Rate Loans (if possible), and all Base Rate Loans of such Lender
that would otherwise be converted into LIBO Rate Loans shall remain as Base Rate
Loans.

(d) If any Lender gives notice to the Lead Borrower (with a copy to the
Administrative Agent) that the circumstances specified in Section 3.02, 3.03 or
3.04 hereof that gave rise to the conversion of any of such Lender’s LIBO Rate
Loans pursuant to this Section 3.06 no longer exist (which such Lender agrees to
do promptly upon such circumstances ceasing to exist) at a time when LIBO Rate
Loans made by other Lenders under the applicable Facility are outstanding, if
applicable, such Lender’s Base Rate Loans shall be automatically converted, on
the first day(s) of the next succeeding Interest Period(s) for such outstanding
LIBO Rate Loans, to the extent necessary so that, after giving effect thereto,
all Loans held by the Lenders holding LIBO Rate Loans under such Facility and by
such Lender are held pro rata (as to principal amounts, interest rate basis, and
Interest Periods) in accordance with their respective Commitments for the
applicable Facility.

Section 3.07 Replacement of Lenders under Certain Circumstances. (a) If at any
time (i) the Borrowers become obligated to pay additional amounts or indemnity
payments described in Section 3.01 or 3.04 as a result of any condition
described in such Sections or any Lender ceases to make any LIBO Rate Loans as a
result of any condition described in Section 3.02 or Section 3.04, (ii) any
Lender

 

120



--------------------------------------------------------------------------------

becomes a Defaulting Lender or (iii) any Lender becomes a Non-Consenting Lender,
then the Lead Borrower may on ten (10) Business Days’ prior written notice to
the Administrative Agent and such Lender and, in the case of clause (y) below
only, with the prior written consent of the Required Lenders; provided that such
consent shall not be required in the case of the termination of Commitments of
Defaulting Lenders, (x) replace such Lender by causing such Lender to (and such
Lender shall be obligated to) assign, at par, pursuant to Section 10.07(b) (with
the assignment fee to be paid by the Lead Borrower in such instance) all of its
rights and obligations under this Agreement (in respect of any applicable
Facility only in the case of clause (i) or with respect to a class vote,
clause (iii)) to one or more Eligible Assignees, none of which shall constitute
a Defaulting Lender; provided that neither the Administrative Agent nor any
Lender shall have any obligation to the Lead Borrower to find a replacement
Lender or other such Person; and provided further that (A) in the case of any
such assignment resulting from a claim for compensation under Section 3.04 or
payments required to be made pursuant to Section 3.01, such assignment will
result in a reduction in such compensation or payments and (B) in the case of
any such assignment resulting from a Lender becoming a Non-Consenting Lender,
the applicable Eligible Assignees shall have agreed to, and shall be sufficient
(together with all other consenting Lenders) to cause the adoption of, the
applicable departure, waiver or amendment of the Loan Documents; or
(y) terminate the Commitment of such Lender or L/C Issuer, as the case may be,
and (1) in the case of a Lender (other than an L/C Issuer in its capacity as
such), repay all Obligations of the Lead Borrower owing to such Lender relating
to the Loans and participations held by such Lender as of such termination date
and (2) in the case of an L/C Issuer, repay all Obligations of the Lead Borrower
owing to such L/C Issuer relating to the Letters of Credit issued by such L/C
Issuer as of such termination date and cancel or backstop on terms and issued by
an issuer reasonably satisfactory to such L/C Issuer any Letters of Credit
issued by it; provided that in the case of any such termination of a
Non-Consenting Lender such termination shall be sufficient (together with all
other consenting Lenders) to cause the adoption of the applicable departure,
waiver or amendment of the Loan Documents and such termination shall be in
respect of any applicable facility only in the case of clause (i) or with
respect to a class vote, clause (iii).

(b) Any Lender being replaced pursuant to Section 3.07(a) above shall
(i) execute and deliver an Assignment and Assumption with respect to such
Lender’s applicable Commitment and outstanding Loans and participations in L/C
Obligations and Swing Line Loans in respect thereof, and (ii) deliver any Notes
evidencing such Loans to the Lead Borrower or Administrative Agent. Pursuant to
such Assignment and Assumption, (A) the assignee Lender shall acquire all or a
portion, as the case may be, of the assigning Lender’s Commitment and
outstanding Loans and participations in L/C Obligations and Swing Line Loans,
(B) all obligations of the Borrowers owing to the assigning Lender relating to
the Loans, Commitments and participations so assigned shall be paid in full by
the assignee Lender to such assigning Lender (other than any amounts owing to
the assigning Lender pursuant to Section 3.05, which shall be paid in full by
the Borrower) concurrently with such Assignment and Assumption and (C) upon such
payment and, if so requested by the assignee Lender, delivery to the assignee
Lender of the appropriate Note or Notes executed by the Borrowers, the assignee
Lender shall become a Lender hereunder and the assigning Lender shall cease to
constitute a Lender hereunder with respect to such assigned Loans, Commitments
and participations, except with respect to indemnification provisions under this
Agreement, which shall survive as to such assigning Lender. In connection with
any such replacement, if any such Non-Consenting Lender or Defaulting Lender
does not execute and deliver to the Administrative Agent a duly executed
Assignment and Assumption reflecting such replacement within five (5) Business
Days of the date on which the assignee Lender executes and delivers such
Assignment and Assumption to such Non-Consenting Lender or Defaulting Lender,
then such Non-Consenting Lender or Defaulting Lender shall be deemed to have
executed and delivered such Assignment and Assumption without any action on the
part of the Non-Consenting Lender or Defaulting Lender.

(c) Notwithstanding anything to the contrary contained above, any Lender that
acts as an L/C Issuer may not be replaced hereunder at any time that it has any
Letter of Credit outstanding

 

121



--------------------------------------------------------------------------------

hereunder unless arrangements reasonably satisfactory to such L/C Issuer
(including the furnishing of a back-up standby letter of credit in form and
substance, and issued by an issuer reasonably satisfactory to such L/C Issuer or
the depositing of cash collateral into a cash collateral account in amounts and
pursuant to arrangements reasonably satisfactory to such L/C Issuer) have been
made with respect to each such outstanding Letter of Credit and the Lender that
acts as the Administrative Agent may not be replaced hereunder except in
accordance with the terms of Section 9.09.

(d) In the event that (i) the Lead Borrower or the Administrative Agent has
requested that the Lenders consent to a departure or waiver of any provisions of
the Loan Documents or agree to any amendment thereto, (ii) the consent, waiver
or amendment in question requires the agreement of all affected Lenders in
accordance with the terms of Section 10.01 or all the Lenders with respect to a
certain Class of the Loans and (iii) the Required Lenders (or, in the case of a
consent, waiver or amendment involving all affected Lenders of a certain Class,
the Required Class Lenders) have agreed (but solely to the extent required by
Section 10.01) to such consent, waiver or amendment, then any Lender who does
not agree to such consent, waiver or amendment shall be deemed a “Non-Consenting
Lender.”

Section 3.08 Survival. All of obligations of the Lead Borrower and the
Co-Borrower under this Article III shall survive termination of the Aggregate
Commitments and repayment of all other Obligations hereunder.

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

Section 4.01 First Credit Event. The obligation of each Lender to make Loans,
and the obligation of the L/C Issuers to issue Letters of Credit, on the Closing
Date, is subject at the time of the making of such Loans or the issuance of such
Letters of Credit to the satisfaction of the following conditions:

(a) Credit Agreement; Notes. This Agreement shall have been duly executed and
delivered by the Borrowers and each Closing Date Guarantor and there shall have
been delivered to the Administrative Agent for the account of each of the
Lenders that has so requested, a Note executed by the Borrowers, in each case in
the amount, maturity and as otherwise provided herein.

(b) Security. (i) The Administrative Agent shall have received (if applicable)
the results of (x) Uniform Commercial Code lien searches and (y) judgment and
tax lien searches and other customary searches, made with respect to the
Domestic Subsidiaries in the states or other jurisdictions of formation of such
Person and with respect to such other locations and names listed on the
Perfection Certificate, together with (in the case of clause (x)) copies of the
financing statements (or similar documents) disclosed by such search, (ii) the
Security Agreement shall have been duly executed and delivered by each Domestic
Subsidiary, (iii) each of the other Collateral Documents set forth on Schedule
4.01(b) shall have been duly executed and delivered by the parties thereto,
together with, in respect of (ii) above, (x) certificates, if any, representing
the pledged Equity Interest of the Subsidiary Guarantors accompanied (where
applicable) by undated stock powers executed in blank (or the equivalent in
other jurisdictions) and (y) documents and instruments to be recorded or filed
(including the UCC financial statements) that the Administrative Agent may deem
reasonably necessary to satisfy the Collateral and Guarantee Requirement.

(c) Legal Opinions. The Administrative Agent shall have received, on behalf of
itself, the Collateral Agent, the Lenders and the L/C Issuers, an opinion of
(i) Ropes & Gray LLP,

 

122



--------------------------------------------------------------------------------

special counsel for the Loan Parties, and (ii) from each local counsel for the
Loan Parties incorporated or organized in the United States or another Qualified
Jurisdiction (or counsel for the Administrative Agent and Lenders if it is
customary in the relevant jurisdiction for such counsel to deliver such
opinion), in each case, dated the Closing Date and addressed to the L/C Issuers,
the Administrative Agent, the Collateral Agent and the Lenders, in each case in
form and substance reasonably satisfactory to the Administrative Agent and
customary for senior secured credit facilities in transactions of this kind.

(d) Solvency Certificate. The Administrative Agent shall have received a
solvency certificate from the chief financial officer of the Lead Borrower, or,
if no chief financial officer has been appointed, from the Permanent
Representative, in the form of Exhibit I hereto.

(e) Luxembourg Deliverables. The Administrative Agent shall have received for
each Luxembourg Loan Party, (i) an excerpt from the RCS dated no earlier than
one (1) Business Day prior to the Closing Date, (ii) a certificate of
non-registration of judgments (certificat de non-inscription d’une décision
judiciaire), issued by the RCS no earlier than one (1) Business Day prior to the
Closing Date certifying that, as of the date of the day immediately preceding
such certificate, the Luxembourg Loan Party has not been declared bankrupt (en
faillite), and that it has not applied for general settlement or composition
with creditors (concordat préventif de faillite), controlled management (gestion
contrôlée), or reprieve from payment (sursis de paiement), judicial or voluntary
liquidation (liquidation judiciaire ou volontaire), such other proceedings
listed at Article 13, items 2 to 11, 13 and Article 14 of the Luxembourg Act
dated December 19, 2002 on the Register of Commerce and Companies, on Accounting
and on Annual Accounts of the Companies (as amended from time to time) and
(iii) a certificate dated as of the Closing Date (signed by a manager or an
authorized signatory or the Permanent Representative) that the relevant
Luxembourg Loan Party is not subject to nor, as applicable, does it meet or
threaten to meet the criteria of bankruptcy (faillite), insolvency, voluntary or
judicial liquidation (liquidation volontaire ou judiciaire), composition with
creditors (concordat préventif de faillite), controlled management (gestion
contrôlée), reprieve from payment (sursis de paiement), general settlement with
creditors, reorganization or similar laws affecting the rights of creditors
generally, and no application has been made or is to be made by its respective
managers or directors or, as far as it is aware, by any other person for the
appointment of a commissaire, juge-commissaire, liquidateur, curateur or similar
officer pursuant to any voluntary or judicial insolvency, winding-up,
liquidation or similar proceedings.

(f) Insurance. The Administrative Agent shall have received certificates of
insurance complying with the requirements of Section 6.07(b) for the business
and properties of the Borrowers and its Subsidiaries, in form and substance
reasonably satisfactory to the Administrative Agent and, except for any
insurance governed by German law, naming the Collateral Agent as an additional
insured and/or as loss payee.

(g) Organization Documents. The Administrative Agent shall have received (i) a
copy of the Organization Documents, including all amendments thereto, of each
Loan Party, certified, if applicable, as of a recent date by the Secretary of
State of the state of its organization, and a certificate as to the good
standing or comparable certificate under applicable law (where relevant) of each
Loan Party as of a recent date, from such Secretary of State or similar
Governmental Authority and (ii) a certificate of the Secretary or Assistant
Secretary or the Permanent Representative or an authorized signatory or a
comparable officer under applicable law of each Loan Party dated the Closing
Date and certifying (where relevant) (A) that attached thereto is a true and
complete copy of the Organization Documents of such Loan Party as in effect on
the Closing Date, (B) that attached thereto is a true and complete copy of
resolutions

 

123



--------------------------------------------------------------------------------

duly adopted by the board of directors or board of managers (or equivalent
governing body) of such Loan Party or, with respect to the Lead Borrower, by its
general partner, authorizing the execution, delivery and performance of the Loan
Documents to which such Person is a party and, in the case of the Borrowers, the
borrowings hereunder, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect, (C) (save in respect of
each Luxembourg Loan Party) that the Organization Documents of such Loan Party
have not been amended since the date of the last amendment thereto shown on the
certificate of good standing or comparable certificate under applicable law
furnished pursuant to clause (i) above, (D) as to (if applicable) the incumbency
and specimen signature of each officer or manager or authorized signatory or
Permanent Representative executing any Loan Document on behalf of such Loan
Party and countersigned by another officer or manager as to the incumbency and
specimen signature of the Secretary or Assistant Secretary or comparable officer
under applicable law executing the certificate pursuant to clause (ii) above,
(E) if required by the articles of association of any Loan Party (if applicable)
or in the context of any pledge of shares granted over the shares in the capital
in any Loan Party, a copy of a resolution of the general meeting of that
company, (F) if applicable, a copy of a resolution signed by the supervisory
board of the relevant Loan Party, (G) if applicable, an unconditional positive
advice from each relevant works’ council including the request for advice and
(E) such other matters that are customarily included in a certificate of this
nature in the jurisdiction of its incorporation or organization.

(h) Fees, Etc. All duties, fees, reasonable costs and expenses (including,
without limitation, legal fees and expenses) and other compensation contemplated
hereby, payable to the Agents and the Lenders or otherwise payable in respect of
the Transactions shall have been paid to the extent due.

(i) USA PATRIOT Act. The Administrative Agent shall have received all
documentation and other information required by regulatory authorities with
respect to the Borrowers reasonably requested by the Administrative Agent under
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation the USA PATRIOT Act.

(j) Refinancing. The Refinancing shall have been consummated.

(k) Senior Notes. The Borrowers shall have issued Senior Notes in an aggregate
principal amount of $700,000,000 equivalent pursuant to the Senior Notes
Indenture.

(l) Financial Statements. The Arrangers and the Lenders shall have received the
Audited Financial Statements (and the audit report for such financial
statements) and the Quarterly Financial Statements, which financial statements
described shall be prepared in accordance with GAAP.

Section 4.02 All Credit Events. The obligation of each Lender to honor any
Request for Credit Extension (other than a Committed Loan Notice requesting only
a conversion of Loans to the other Type, or a continuation of LIBO Rate Loans)
is subject to the following conditions precedent:

(a) The representations and warranties of each Loan Party set forth in Article V
and in each other Loan Document shall be true and correct in all material
respects on and as of the date of such Credit Extension with the same effect as
though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date, in which case they shall be
true and correct in all material respects as of such earlier date.

 

124



--------------------------------------------------------------------------------

(b) No Default shall exist or would result from such proposed Credit Extension
or from the application of the proceeds therefrom.

(c) The Administrative Agent and, if applicable, the relevant L/C Issuer or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type, or a continuation of LIBO Rate
Loans) submitted by the Lead Borrower after the Closing Date shall be deemed to
be a representation and warranty that the conditions specified in
Sections 4.02(a) and (b) have been satisfied on and as of the date of the
applicable Credit Extension.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Holdings, the Borrowers and each of the other Loan Parties party hereto
represent and warrant to the Agents and the Lenders at the time of each Credit
Extension that:

Section 5.01 Existence, Qualification and Power; Compliance with Laws. Each Loan
Party and each Restricted Subsidiary (other than an Immaterial Subsidiary)
(a) is a Person duly organized or formed, validly existing and in good standing
under the Laws of the jurisdiction of its incorporation or organization (to the
extent such concept exists in such jurisdiction), (b) has all requisite power
and authority to (i) own or lease its assets and carry on its business as
currently conducted and (ii) in the case of the Loan Parties, execute, deliver
and perform its obligations under the Loan Documents to which it is a party,
(c) is duly qualified and in good standing (to the extent such concept exists in
such jurisdiction) under the Laws of each jurisdiction where its ownership,
lease or operation of properties or the conduct of its business requires such
qualification, (d) is in compliance with all Laws, orders, writs and injunctions
and (e) has all requisite governmental licenses, authorizations, consents and
approvals to operate its business as currently conducted; except, in each case
referred to in clause (a) (other than with respect to each Borrower), (b)(i)
(other than with respect to each Borrower), (c), (d) or (e), to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

Section 5.02 Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is a
party, and the consummation of the Transactions, are within such Loan Party’s
corporate or other powers, (a) have been duly authorized by all necessary
corporate or other organizational action, and (b) do not (i) contravene the
terms of any of such Person’s Organization Documents, (ii) conflict with or
result in any breach or contravention of, or the creation of any Lien under
(other than as permitted by Section 7.01), or require any payment to be made
under (x) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (y) any material order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject, or (iii) violate any material Law; except with respect to
any conflict, breach, contravention or payment (but not the creation of any
Lien) referred to in clause (ii)(x), to the extent that such conflict, breach,
contravention or payment could not reasonably be expected to have a Material
Adverse Effect.

Section 5.03 Governmental Authorization; Other Consents. (a) No material
approval, consent, exemption, authorization, or other action by, or notice to,
or filing with, any Governmental Authority or any other Person is necessary or
required in connection with (a) the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document, or for the consummation of the Transactions, (b) the grant by any Loan
Party of the Liens granted by it pursuant to the Collateral Documents, (c) the
perfection or maintenance of the Liens created under the

 

125



--------------------------------------------------------------------------------

Collateral Documents (including the priority thereof) or (d) the exercise by the
Administrative Agent or any Lender of its rights under the Loan Documents or the
remedies in respect of the Collateral pursuant to the Collateral Documents,
except for (i) filings and registrations necessary to perfect, as applicable,
the Liens or register on the Collateral granted by the Loan Parties in favor of
the Secured Parties, (ii) the approvals, consents, exemptions, authorizations,
actions, notices and filings which have been (or, within the applicable period
set out in the relevant Collateral Document, will be) duly obtained, taken,
given or made and are or (within such applicable period will be) in full force
and effect (except to the extent not required to be obtained, taken, given or
made or in full force and effect pursuant to the Collateral and Guarantee
Requirement) and (iii) those approvals, consents, exemptions, authorizations or
other actions, notices or filings, the failure of which to obtain or make could
not reasonably be expected to have a Material Adverse Effect.

(b) Any Luxembourg Loan Party has carried out its activities and will continue
to carry out its activities in a manner which complies with all relevant
regulatory requirements regarding activities of the financial sector and in a
manner which does not require it to be authorized under the Luxembourg Act,
dated April 5, 1993, on the financial sector, as amended.

Section 5.04 Binding Effect. This Agreement and each other Loan Document has
been duly executed and delivered by each Loan Party that is a party thereto.
This Agreement and each other Loan Document constitute legal, valid and binding
obligations of such Loan Party, enforceable against each Loan Party that is a
party thereto in accordance with its terms, except as such enforceability may be
limited by (i) Debtor Relief Laws and by general principles of equity (ii) the
need for filings, registrations and, with respect to Collateral owned by Foreign
Subsidiaries, any other perfection steps necessary to create or perfect or
register the Liens on the Collateral granted by the Loan Parties in favor of the
Secured Parties and (iii) the effect of foreign Laws, rules and regulations as
they relate to pledges, if any, of Equity Interests in Foreign Subsidiaries and
intercompany Indebtedness owed by Foreign Subsidiaries.

Section 5.05 Financial Statements; No Material Adverse Effect. (a) The Annual
Financial Statements and the Quarterly Financial Statements fairly present in
all material respects the financial condition of Topco and its Subsidiaries as
of the dates thereof and their results of operations for the periods covered
thereby in accordance with GAAP consistently applied throughout the periods
covered thereby, (A) except as otherwise expressly noted therein and
(B) subject, in the case of the Quarterly Financial Statements, to changes
resulting from normal year-end adjustments and absence of footnotes.

(b) The unaudited pro forma consolidated balance sheet of Topco and its
Subsidiaries as of the last day of the twelve-month period ending on the last
day of the most recently completed four-fiscal quarter period ended at least
forty-five (45) days (or ninety (90) days in case such four-fiscal quarter
period is the end of Topco’s fiscal year) prior to the Closing Date (such last
day, the “Pro Forma Balance Sheet Date”), prepared after giving effect to the
Transactions as if the Transactions had occurred as of such date (including the
explanatory notes related to the adjustments thereto) (the “Pro Forma Balance
Sheet”) and the unaudited pro forma consolidated statement of income of Topco
and its Subsidiaries for the twelve-month period ended on the Pro Forma Balance
Sheet Date, prepared after giving effect to the Transactions as if the
Transactions had occurred at the beginning of such period (together with the Pro
Forma Balance Sheet, the “Pro Forma Financial Statements”), copies of which have
heretofore been furnished to the Administrative Agent, have been prepared based
on the Annual Financial Statements (except for the exclusion of the effects of
the finalization of deferred tax accounting and acquisition accounting
adjustments) and the Quarterly Financial Statements and have been prepared in
good faith, based on assumptions believed by the Lead Borrower to be reasonable
as of the date of delivery thereof, and present fairly in all material respects
on a pro forma basis the estimated financial position of Topco and its
Subsidiaries as at the Pro Forma Balance Sheet Date and their estimated results
of operations for the period covered thereby.

 

126



--------------------------------------------------------------------------------

(c) The forecasts of consolidated balance sheets, income statements and cash
flow statements of Topco and its Subsidiaries for each of the fiscal years
ending December 31, 2015 through December 31, 2019, copies of which have been
furnished to the Administrative Agent prior to the Closing Date, and all
Projections delivered pursuant to Section 6.01 have been prepared in good faith
on the basis of the assumptions stated therein, which assumptions were believed
to be reasonable at the time made, it being understood that projections as to
future events are not to be viewed as facts and actual results may vary
materially from such forecasts.

(d) Since December 31, 2014, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

Section 5.06 Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Lead Borrower, threatened in
writing, at law, in equity, in arbitration or before any Governmental Authority,
by or against the Lead Borrower or any of its Restricted Subsidiaries or against
any of their properties or revenues that either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

Section 5.07 Ownership of Property; Liens. (a) The Lead Borrower and each of its
Restricted Subsidiaries has good record title to, or valid leasehold interests
in, or easements or other limited property interests in (in each case, to the
extent applicable in the jurisdiction in which such Real Property is located),
all Real Property necessary in the ordinary conduct of its business, free and
clear of all Liens except as set forth on Schedule 5.07 hereto and except for
minor defects in title that do not materially interfere with its ability to
conduct its business or to utilize such assets for their intended purposes and
Liens permitted by Section 7.01 and except where the failure to have such title,
interest, easement or other limited property interest could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

(b) Schedules 8(a) and 8(b) to the Perfection Certificate dated as of the
Closing Date contain a true and complete list of Material Real Property owned by
the Lead Borrower and any of its Subsidiaries as of the Closing Date.

Section 5.08 Environmental Matters. Except as disclosed in Schedule 5.08(a) or
except as could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect:

(a) each Loan Party is in compliance with all applicable Environmental Laws, and
has obtained, and is in compliance with, all Environmental Permits required of
any of them under applicable Environmental Laws;

(b) there are no claims, proceedings, investigations or actions by any
Governmental Authority or other Person pending, or to the knowledge of the Lead
Borrower, threatened in writing, under any Environmental Law or to revoke,
suspend or modify any Environmental Permit held by any of the Loan Parties under
applicable Environmental Laws;

(c) none of the Loan Parties has agreed to assume or accept responsibility, by
contract or otherwise, for any Environmental Liability of any other Person; and

(d) there are no facts, circumstances or conditions relating to the past or
present business or operations of any of the Loan Parties or any of their
respective predecessors (including the disposal of any wastes, hazardous
substances or other materials), or to any Real Property at any time owned,
leased or operated by any of them, that could reasonably be expected to give
rise to any Environmental Liability on the part of the Loan Parties.

 

127



--------------------------------------------------------------------------------

Section 5.09 Taxes. Except as would not, either individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect, each
of the Loan Parties and their Subsidiaries have filed all returns, statements,
forms and reports for taxes (for purposes of this Section, “Returns”) required
to be filed, and the Returns accurately reflect all liability for taxes of the
Loan Parties and their Subsidiaries as a whole for the periods covered thereby.
Except as would not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each of the Loan Parties and
their Subsidiaries have paid all taxes levied or imposed upon them or their
properties that are due and payable (including in their capacity as a
withholding agent), except those which are being contested in good faith by
appropriate proceedings diligently conducted and for which adequate reserves
have been provided in accordance with GAAP if such contest shall have the effect
of suspending enforcement or collection of such taxes. There is no action, suit,
proceeding, investigation, audit, or claim now pending or, to the best knowledge
of the Loan Parties or any of their Subsidiaries, threatened by any authority
regarding any taxes relating to the Loan Parties or any of their Subsidiaries,
nor is there any proposed Tax deficiency or assessment known to any Loan Parties
against the Loan Parties that would, if made, individually or in the aggregate,
have a Material Adverse Effect.

Section 5.10 ERISA Compliance. (a) Except as could not, either individually or
in the aggregate, reasonably be expected to result in a Material Adverse Effect,
each Pension Plan is in compliance in form and operation with its terms and with
the applicable provisions of ERISA, the Code and all other applicable Laws and
regulations.

(b) (i) No ERISA Event has occurred during the five year period prior to the
date on which this representation is made or deemed made; (ii) no Loan Party,
Restricted Subsidiary or ERISA Affiliate has incurred, or reasonably expects to
incur, any liability under Title IV of ERISA with respect to any Pension Plan
(other than premiums due and not delinquent under Section 4007 of ERISA);
(iii) no Loan Party, Restricted Subsidiary or ERISA Affiliate has incurred, or
reasonably expects to incur, any liability (and no event has occurred which,
with the giving of notice under Section 4219 of ERISA, would result in such
liability) under Sections 4201 or 4243 of ERISA with respect to a Multiemployer
Plan; and (iv) no Loan Party, Restricted Subsidiary or ERISA Affiliate has
engaged in a transaction that could reasonably be expected to be subject to
Sections 4069 or 4212(c) of ERISA; except, with respect to each of the foregoing
clauses (i) through (iv) of this Section 5.10(b), as could not reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect.

(c) Except as could not reasonably be expected to result in a Material Adverse
Effect: (i) each Foreign Pension Plan maintained or administered by the Loan
Party or a Restricted Subsidiary has been maintained in compliance with its
terms and with the requirements of any and all applicable laws, statutes, rules,
regulations and orders and has been maintained, where required, in good standing
with applicable regulatory authorities; (ii) all contributions required to be
made by a Loan Party or Restricted Subsidiary with respect to a Foreign Pension
Plan have been timely made and the Loan Parties and Restricted Subsidiaries have
not incurred any obligation in connection with the termination of, or withdrawal
from, any Foreign Pension Plan; and (iii) each Foreign Pension Plan maintained
or administered by the Loan Party or a Restricted Subsidiary is funded to the
extent required by Law or otherwise to comply with the requirements of any
material Law applicable in the jurisdiction in which such Foreign Pension Plan
is maintained.

Section 5.11 Subsidiaries; Equity Interests. As of the Closing Date (after
giving effect to any part of the Transactions that is consummated on or prior to
the Closing Date), no Loan Party has any Subsidiaries other than those
specifically disclosed in Schedule 5.11, and all of the outstanding Equity
Interests owned by the Loan Parties (or a Subsidiary of any Loan Party) in such
Subsidiaries have been validly issued and are fully paid and all Equity
Interests owned by a Loan Party (or a Subsidiary of any Loan Party) in such
Subsidiaries are owned free and clear of all Liens except (i) those created
under the Collateral Documents and (ii) any Lien that is permitted under
Section 7.01. As of the Closing Date,

 

128



--------------------------------------------------------------------------------

Schedules 1(a) and 8(a) and (b) to the Perfection Certificate (a) set forth the
name and jurisdiction of each Subsidiary that is a Loan Party and (b) set forth
the ownership interest of Holdings and any other Subsidiary thereof in each
Subsidiary, including the percentage of such ownership.

Section 5.12 Margin Regulations; Investment Company Act. (a) Neither Borrower is
engaged nor will it engage, principally or as one of its important activities,
in the business of purchasing or carrying Margin Stock, or extending credit for
the purpose of purchasing or carrying Margin Stock, and no proceeds of any
Borrowings or drawings under any Letter of Credit will be used for any purpose
that violates Regulation U.

(b) None of the Borrowers or any other Loan Party is, or is required to be,
registered as an “investment company” under the Investment Company Act of 1940.

Section 5.13 Disclosure. To the best knowledge of the Lead Borrower, no report,
financial statement, certificate or other written information furnished by or on
behalf of any Loan Party (other than projected financial information, pro forma
financial information and information of a general economic or industry nature)
to any Agent or any Lender in connection with the transactions contemplated
hereby and the negotiation of this Agreement or delivered hereunder or any other
Loan Document (as modified or supplemented by other information so furnished)
when taken as a whole contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein (when taken as
a whole), in the light of the circumstances under which they were made, not
materially misleading. With respect to projected financial information and pro
forma financial information, the Lead Borrower represents that such information
was prepared in good faith based upon assumptions believed to be reasonable at
the time of preparation of such materials; it being understood that such
projections may vary from actual results and that such variances may be
material.

Section 5.14 Labor Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against the Lead Borrower or any of its Restricted Subsidiaries
pending or, to the knowledge of the Lead Borrower, threatened in writing;
(b) hours worked by and payment made to employees of the Lead Borrower or any of
its Restricted Subsidiaries have not been in violation of the Fair Labor
Standards Act or any other applicable Laws dealing with such matters; and
(c) all payments due from the Lead Borrower or any of its Restricted
Subsidiaries on account of employee health and welfare insurance have been paid
or accrued as a liability on the books of the relevant party.

Section 5.15 Intellectual Property; Licenses, Etc.. The Lead Borrower and its
Restricted Subsidiaries own, license or possess the right to use all of the
trademarks, service marks, trade names, domain names, copyrights, patents,
patent rights, technology, domain names, software, trade secrets, know-how
database rights, design rights and other intellectual property rights
(collectively, “IP Rights”) that are reasonably necessary for the operation of
their respective businesses as currently conducted, and such IP Rights do not
conflict with the rights of any Person, except to the extent such conflicts,
either individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect. To the knowledge of the Borrower, no use of IP
Rights, advertising, product, process, method, substance, part or other material
used by any Loan Party or any of its Subsidiaries in the operation of their
respective businesses as currently conducted infringes upon any rights held by
any Person except for such infringements, individually or in the aggregate,
which could not reasonably be expected to have a Material Adverse Effect. No
claim, accused infringements or litigation regarding any of the IP Rights is
pending or, to the knowledge of the Lead Borrower, threatened in writing against
any Loan Party or any of its Restricted Subsidiaries, which, either individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect.

 

129



--------------------------------------------------------------------------------

Section 5.16 Solvency. On the Closing Date, upon giving effect to the
Transactions, the Lead Borrower and its Restricted Subsidiaries, on a
consolidated basis, are Solvent.

Section 5.17 Subordination of Junior Financing. The Obligations are “Senior
Debt,” “Senior Indebtedness,” “Guarantor Senior Debt” or “Senior Secured
Financing” (or any comparable term) under, and as defined in, any Junior
Financing Documentation.

Section 5.18 Collateral Documents; Valid Liens. Except as otherwise contemplated
hereby or under any other Loan Documents, the provisions of the Collateral
Documents and any other documents and instruments necessary to satisfy the
Collateral and Guarantee Requirement, together with such filings and other
actions required to be taken hereby or by the applicable Collateral Documents
(including the delivery to the Administrative Agent of any Pledged Debt and any
Pledged Equity required to be delivered pursuant to the applicable Collateral
Documents), are effective to create in favor of the Collateral Agent for the
benefit of the Secured Parties, except as otherwise provided hereunder,
including subject to Liens permitted by Section 7.01, a legal, valid,
enforceable and perfected first priority Lien on all right, title and interest
of the respective Loan Parties in the Collateral described therein.

Notwithstanding anything herein (including this Section 5.18) or in any other
Loan Document to the contrary, neither the Lead Borrower nor any other Loan
Party makes any representation or warranty as to (A) the effects of perfection
or non-perfection, the priority or the enforceability of any pledge of or
security interest in any Equity Interests of any Foreign Subsidiary that is not
organized in a Qualified Jurisdiction, or as to the rights and remedies of the
Agents or any Lender with respect thereto, under foreign Law (other than the law
of any Qualified Jurisdiction) or (B) the pledge or creation of any security
interest, or the effects of perfection or non-perfection, the priority or the
enforceability of any pledge of or security interest to the extent such pledge,
security interest, perfection or priority is not required pursuant to the
Collateral and Guarantee Requirement.

Section 5.19 Centre of Main Interest. For the purposes of The Council of the
European Union Regulation No. 1346/2000 on Insolvency Proceedings (the
“Regulation”), the centre of main interest (as that term is used in Article 3(1)
of the Regulation) of each Holdco, each Borrower and each of their Restricted
Subsidiaries that is formed or incorporated in a jurisdiction within the
European Union is situated in its jurisdiction of incorporation and it has no
“establishment” (as that term is used in Article 2(h) of the Regulations) in any
other jurisdiction, save for the Swiss branch of Trinseo Finance Luxembourg S.à
r.l..

Section 5.20 Pensions Act. (a) Neither the Lead Borrower nor any of its
Restricted Subsidiaries is or has been an employer (for the purposes of sections
38 to 51 of the Pensions Act 2004) of an occupational pension scheme which is
not a money purchase scheme (both terms as defined in the Pension Schemes Act
1993 as amended).

(b) Neither the Borrower nor any of its Restricted Subsidiaries is or has been
“connected” with or an “associate” of (as those terms are used in sections 39
and 43 of the Pensions Act 2004) such an employer.

Section 5.21 Commercial Benefit. Each Loan Party acknowledges that the entry
into and performance by such Loan Party of its obligations under the Loan
Documents to which it is a party is for such Loan Party’s commercial benefit.

Section 5.22 USA Patriot Act, Anti-Corruption Laws, Anti-Money Laundering Laws
and Sanctions. (a) To the extent applicable, each of Holdings and its
Subsidiaries is in compliance, in all material respects, with (i) the Trading
with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR Subtitle B, Chapter
V, as amended) and any other enabling legislation or executive order relating
thereto and (ii) the USA Patriot Act.

 

130



--------------------------------------------------------------------------------

(b) (i) No part of the proceeds of the Loans (or any Letters of Credit) will be
used directly or, to the knowledge of Holdings and its Subsidiaries, indirectly,
(A) for any payments to any governmental official or employee, political party,
official of a political party, candidate for political office, or anyone else
acting in an official capacity, in order to obtain, retain or direct any
improper business advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended (the “FCPA”) or (B) except as would not
reasonably be expected to have a Material Adverse Effect, in violation of any
other applicable Anti-Corruption Laws and (ii) Holdings, its Subsidiaries and,
to the knowledge of Holdings or such Subsidiary, their respective directors,
officers and employees, are currently in compliance with (A) the FCPA in all
material respects and (B) except as would not reasonably be expected to have a
Material Adverse Effect, any other Anti-Corruption Laws.

(c) (i) None of Holdings or its Subsidiaries will directly or, to the knowledge
of Holdings or such Subsidiary, indirectly, use the proceeds of the Loans in
violation of applicable Sanctions or otherwise knowingly make available such
proceeds to any Person for the purpose of financing the activities or business
of or with any Sanctioned Person, or in any Sanctioned Country, except to the
extent licensed, exempted or otherwise approved by a competent governmental body
responsible for enforcing such Sanctions, (ii) none of Holdings, any Subsidiary
or to the knowledge of Holdings or such Subsidiary, their respective directors,
officers or employees or, to the knowledge of either Borrower, any controlled
Affiliate of Holdings, either Borrower or their respective Subsidiaries that
will act in any capacity in connection with or benefit from any Facility, is a
Sanctioned Person and (iii) none of Holdings, its Subsidiaries or, to the
knowledge of Holdings or such Subsidiary, their respective directors, officers
and employees, are in violation of applicable Sanctions in any material respect.

Section 5.23 Luxembourg Specific Representations. (i) Each Luxembourg Loan Party
is in compliance with the Luxembourg Act dated May 31, 1999 on the domiciliation
of companies, as amended from time to time and all related regulations and
(ii) the head office (administration centrale), the place of effective
management (siège de direction effective) and (for the purposes of the European
Insolvency Regulation) the center of main interests (centre des intérêts
principaux) of each Luxembourg Loan Party in Luxembourg is located at the place
of its registered office (siège statutaire) in Luxembourg.

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than (i) contingent indemnification obligations as to which no
claim has been asserted, (ii) obligations under Treasury Services Agreements and
(iii) obligations under Secured Hedge Agreements) hereunder which is accrued and
payable shall remain unpaid or unsatisfied, or any Letter of Credit shall remain
outstanding (unless the Outstanding Amount of the L/C Obligations related
thereto has been Cash Collateralized or a backstop letter of credit reasonably
satisfactory to the applicable L/C Issuer is in place), then from and after the
Closing Date, the Lead Borrower shall, and shall (except in the case of the
covenants set forth in Sections 6.01, 6.02 and 6.16) cause each of its
Restricted Subsidiaries to:

Section 6.01 Financial Statements. (a) Deliver to the Administrative Agent for
prompt further distribution to each Lender, within ninety (90) days after the
end of each fiscal year completed after the Closing Date, a consolidated balance
sheet of the Lead Borrower and its Subsidiaries as at the end of such fiscal
year, and the related consolidated statements of income or operations,
stockholders’ equity and cash flows for such fiscal year, setting forth in each
case in comparative form the figures for the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP, audited and

 

131



--------------------------------------------------------------------------------

accompanied by a report and opinion of PricewaterhouseCoopers LLC or any other
independent registered public accounting firm of nationally recognized standing,
which report and opinion (i) shall be prepared in accordance with generally
accepted auditing standards and (ii) shall not be subject to any “going concern”
or like qualification or exception or any qualification or exception as to the
scope of such audit (except as may be required as a result of (x) a prospective
Event of Default with respect to the Financial Covenant, (y) in the case of the
Term Loans, an actual Event of Default with respect to the Financial Covenant or
(z) the impending maturity of any Indebtedness);

(b) Deliver to the Administrative Agent for prompt further distribution to each
Lender, within forty-five (45) days after the end of each fiscal quarter of each
fiscal year of the Lead Borrower completed after the Closing Date (other than
the fourth fiscal quarter of any fiscal year for which the Lead Borrower is
required to deliver financial statements pursuant to Section 6.01(a)), a
consolidated balance sheet of the Lead Borrower and its Subsidiaries as at the
end of such fiscal quarter and the related (i) consolidated statements of income
or operations for such fiscal quarter and for the portion of the fiscal year
then ended and (ii) consolidated statements of cash flows for such fiscal
quarter and the portion of the fiscal year then ended, setting forth in each
case in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by a Responsible Officer of the Lead
Borrower as fairly presenting in all material respects the financial condition,
results of operations, stockholders’ equity and cash flows of the Lead Borrower
and its Subsidiaries in accordance with GAAP, subject only to normal year-end
audit adjustments and the absence of footnotes;

(c) Deliver to the Administrative Agent for prompt further distribution to each
Lender, no later than ninety (90) days after the end of each fiscal year of the
Lead Borrower completed after the Closing Date, a detailed consolidated budget
for the following fiscal year on a quarterly basis and for the next succeeding
three years on an annual basis (including a projected consolidated balance sheet
of the Borrower and its Subsidiaries as of the end of each such fiscal year, the
related consolidated statements of projected cash flow and projected income and
a summary of the material underlying assumptions applicable thereto)
(collectively, the “Projections”), which Projections shall in each case be
accompanied by a certificate of a Responsible Officer of the Lead Borrower
stating that such Projections have been prepared in good faith on the basis of
the assumptions stated therein, which assumptions were believed by the Lead
Borrower to be reasonable at the time of preparation and at the time of delivery
of such Projections, it being understood that actual results may vary from such
Projections and that such variations may be material; and

(d) Deliver to the Administrative Agent with each set of consolidated financial
statements referred to in Sections 6.01(a) and (b) above, the related
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) (which may be in
footnote form only) from such consolidated financial statements.

Notwithstanding the foregoing, the obligations in clauses (a) and (b) of this
Section 6.01 may be satisfied with respect to financial information of the Lead
Borrower and the Restricted Subsidiaries by furnishing the Lead Borrower’s (or
any Parent’s) Form l0-K or 10-Q, as applicable, filed with the SEC; provided
that (i) to the extent such information relates to a Parent, such information is
accompanied by unaudited consolidating information that explains in reasonable
detail the differences between the information relating to such Parent, on the
one hand, and the information relating to the Lead Borrower and the Restricted
Subsidiaries on a standalone basis, on the other hand, and (ii) to the extent
such information is in lieu of information required to be provided under
Section 6.01(a), such materials are accompanied by a report and opinion of
PricewaterhouseCoopers LLP or any other independent registered public accounting
firm of nationally recognized standing, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit

 

132



--------------------------------------------------------------------------------

(except as may be required as a result of (x) a prospective Event of Default
with respect to the Financial Covenant, (y) in the case of the Term Loans, an
actual Event of Default with respect to the Financial Covenant or (z) the
impending maturity of any Indebtedness).

Any financial statement required to be delivered pursuant to Sections 6.01(a) or
6.01(b) shall not be required to include acquisition accounting adjustments
relating to any Permitted Acquisition to the extent it is not practicable to
include any such adjustments in such financial statement.

Documents required to be delivered pursuant to this Section 6.01 and
Section 6.02(b) and (c) may be delivered electronically and if so delivered,
shall be deemed to have been delivered on the date (i) on which any Parent (or
the Lead Borrower) posts such documents, or provides a link thereto on the
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Lead Borrower’s behalf on
IntraLinks/IntraAgency or another relevant website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent); provided that:
(i) upon written request by the Administrative Agent, the Lead Borrower shall
deliver paper copies of such documents (which may be electronic copies delivered
via electronic mail) to the Administrative Agent for further distribution to
each Lender until a written request to cease delivering paper copies is given by
the Administrative Agent and (ii) the Lead Borrower shall notify (which may be
by facsimile or electronic mail) the Administrative Agent of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. Notwithstanding
anything contained herein, in every instance the Lead Borrower shall be required
to provide paper copies (which may be electronic copies delivered via electronic
mail) of the Compliance Certificates required by Section 6.02(a) to the
Administrative Agent; provided, however, that if such Compliance Certificate is
first delivered by electronic means, the date of such delivery by electronic
means shall constitute the date of delivery for purposes of compliance with
Section 6.02(a). Each Lender shall be solely responsible for timely accessing
posted documents or requesting delivery of paper copies of such documents from
the Administrative Agent and maintaining its copies of such documents.

Section 6.02 Certificates; Other Information. Deliver to the Administrative
Agent for prompt further distribution to each Lender:

(a) no later than five (5) days after the delivery of the financial statements
referred to in Section 6.01(a) and (b), a duly completed Compliance Certificate
signed by a Responsible Officer of the Lead Borrower;

(b) promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports and registration statements, if any, which
either Holdco, the Lead Borrower or any Restricted Subsidiary files with the
SEC, ASIC or with any applicable Governmental Authority that may be substituted
therefor (other than amendments to any registration statement (to the extent
such registration statement, in the form it became effective, is delivered),
exhibits to any registration statement and, if applicable, any registration
statement on Form S-8) and in any case not otherwise required to be delivered to
the Administrative Agent pursuant hereto;

(c) promptly after the furnishing thereof, copies of any material requests or
material notices received by any Loan Party (other than in the ordinary course
of business) or material statements or material reports furnished to any holder
of debt securities (other than in connection with any board observer rights) of
any Loan Party or of any of its Restricted Subsidiaries pursuant to the terms of
any Junior Financing Documentation in each case in a principal amount in excess
of the Threshold Amount and not otherwise required to be furnished to the
Lenders pursuant to any clause of this Section 6.02;

 

133



--------------------------------------------------------------------------------

(d) together with the delivery of each Compliance Certificate pursuant to
Section 6.02(a), (i) in the case of annual Compliance Certificates only, a
report setting forth the information required by sections describing the legal
name and the jurisdiction of formation of each Loan Party and the location of
the Chief Executive Office of each Loan Party of the Perfection Certificate or
confirming that there has been no change in such information since the Closing
Date or the date of the last such report, (ii) a description of each event,
condition or circumstance during the last fiscal quarter covered by such
Compliance Certificate requiring a mandatory prepayment under
Section 2.05(b)(ii) and (iii) a list of each Subsidiary of the Lead Borrower
that identifies each Subsidiary as a Restricted Subsidiary or an Unrestricted
Subsidiary as of the date of delivery of such Compliance Certificate (to the
extent that there have been any changes in the identity or status as a
Restricted Subsidiary or Unrestricted Subsidiary of any such Subsidiaries since
the later of the Closing Date and the most recent list provided); and

(e) promptly, such additional information regarding the business, legal,
financial or corporate affairs of the Loan Parties or any of their respective
Restricted Subsidiaries, or compliance with the terms of the Loan Documents, as
the Administrative Agent or any Lender through the Administrative Agent may from
time to time reasonably request.

Section 6.03 Notices. Promptly after a Responsible Officer of any Loan Party has
obtained actual knowledge thereof, notify the Administrative Agent:

(a) of the occurrence of any Default;

(b) of the occurrence of an ERISA Event which could reasonably be expected to
result in a Material Adverse Effect; and

(c) of the filing or commencement of, or any written threat or written notice of
intention of any person to file or commence, any action, suit, litigation or
proceeding, whether at law or in equity by or before any Governmental Authority,
against the Lead Borrower or any Loan Party that could in each case reasonably
be expected to result in a Material Adverse Effect.

Each notice pursuant to this Section shall be accompanied by a written statement
of a Responsible Officer of the Lead Borrower (x) that such notice is being
delivered pursuant to Section 6.03(a), (b) or (c) (as applicable) and
(y) setting forth details of the occurrence referred to therein and stating what
action the Lead Borrower or the respective Loan Party has taken and proposes to
take with respect thereto.

Section 6.04 Payment of Taxes. Pay, discharge or otherwise satisfy, as the same
shall become due and payable in the normal conduct of its business, all its
obligations and liabilities in respect of taxes imposed upon it or upon its
income or profits or in respect of its property, except, in each case, to the
extent any such tax is being contested in good faith and by appropriate
proceedings for which appropriate reserves have been established in accordance
with GAAP or the failure to pay or discharge the same would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

Section 6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in
full force and effect its legal existence under the Laws of the jurisdiction of
its organization except (x) in a transaction permitted by Section 7.04 or 7.05
and (y) any Restricted Subsidiary may merge, amalgamate or consolidate with any
other Restricted Subsidiary and (b) take all reasonable action to maintain all
rights, privileges (including its good standing where applicable in the relevant
jurisdiction), permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except, in the case of (a) (other than with
respect to either Borrower) or (b) to the extent that failure to do so could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect or pursuant to a transaction permitted by Section 7.04 or 7.05 or
clause (a) (y) of this Section 6.05.

 

134



--------------------------------------------------------------------------------

Section 6.06 Maintenance of Properties. Except (i) if the failure to do so could
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect or (ii) for Dispositions permitted by Section 7.05 (a) maintain,
preserve and protect all of its material tangible properties and equipment
necessary in the operation of its business in as good a working order, repair
and condition, as they were in on the date hereof, ordinary wear and tear
excepted and fire, casualty or condemnation excepted, (b) make all necessary
renewals, replacements, modifications, improvements, upgrades, extensions and
additions thereof or thereto in accordance with prudent industry practice and in
the normal conduct of its business, and (c) maintain or renew all of its
registered or issued intellectual property.

Section 6.07 Maintenance of Insurance.

(a) Generally. Maintain, with financially sound and reputable insurance
companies, insurance with respect to its properties and business against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business, of such types and in such amounts (after giving effect to
any self-insurance reasonable and customary for similarly situated Persons
engaged in the same or similar businesses as the Lead Borrower and the
Restricted Subsidiaries) as are customarily carried under similar circumstances
by such other Persons.

(b) Requirements of Insurance. (i) All such insurance shall (other than for any
German Loan Party) name the Collateral Agent as mortgagee (in the case of
property insurance) or additional insured on behalf of the Secured Parties (in
the case of liability insurance) or loss payee (in the case of property
insurance), as applicable and (ii) with respect to any German insurance contract
or policy of a German Loan Party, a German Loan Party shall not agree on a
cancellation, material reduction in amount or material change in coverage
thereof that is adverse to the interests of any Agent or the Lenders without
providing the Administrative Agent with a written notice ten (10) days prior to
effecting such cancellation, material reduction on amount or material change in
coverage setting out in detail what the cancellation, material reduction on
amount or material change in coverage will be; provided that if the
Administrative Agent does not notify the relevant German Loan Party within ten
(10) days after having received such notice that it objects the action
contemplated in the notice, such German Loan Party may agree on such
cancellation, material reduction or material change.

(c) Flood Insurance. With respect to each Mortgaged Property, obtain flood
insurance in such total amount as the Administrative Agent may from time to time
reasonably require, if at any time the area in which any material improvements
located on any Mortgaged Property is designated a “flood hazard area” in any
Flood Insurance Rate Map published by the Federal Emergency Management Agency
(or any successor agency), and otherwise comply with the National Flood
Insurance Program as set forth in the National Flood Insurance Act of 1968 and
the Flood Disaster Protection Act of 1973, as amended from time to time.

(d) If the Lead Borrower or any of its Subsidiaries shall fail to maintain
insurance in accordance with this Section 6.07, or if the Lead Borrower or any
of its Subsidiaries shall fail to so endorse and deposit all policies or
certificates with respect thereto, the Administrative Agent shall have the right
(but shall be under no obligation) to procure such insurance and the Lead
Borrower and its Subsidiaries jointly and severally agree to reimburse the
Administrative Agent for all costs and expenses of procuring such insurance. The
provisions of this Section 6.07 shall be deemed supplemental to, but not
duplicative of, the provisions of any Collateral Documents that require the
maintenance of insurance.

Section 6.08 Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except, in each case, if the
failure to comply therewith could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

135



--------------------------------------------------------------------------------

Section 6.09 Books and Records. Maintain proper books of record and account, in
which entries that are full, true and correct in all material respects and are
in conformity with GAAP consistently applied and which reflect all material
financial transactions and matters involving the assets and business of the Lead
Borrower or a Restricted Subsidiary, as the case may be (it being understood and
agreed that certain Foreign Subsidiaries maintain individual books and records
in conformity with generally accepted accounting principles in their respective
countries of organization and that such maintenance shall not constitute a
breach of the representations, warranties or covenants hereunder).

Section 6.10 Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of such Loan Party’s or such Restricted Subsidiary’s properties, to examine such
Person’s corporate, financial and operating records, and make copies thereof or
abstracts therefrom, and to discuss such Person’s affairs, finances and accounts
with its directors, officers, and independent public accountants (subject to
such accountants’ customary policies and procedures), all at the reasonable
expense of the Lead Borrower and at such reasonable times during normal business
hours and as often as may be reasonably desired, upon reasonable advance notice
to the Lead Borrower; provided that only the Administrative Agent on behalf of
the Lenders may exercise rights of the Administrative Agent and the Lenders
under this Section 6.10 and the Administrative Agent shall not exercise such
rights more often than two (2) times during any calendar year and only one
(1) such time shall be at the Lead Borrower’s expense; provided further that
when an Event of Default has occurred and is continuing, the Administrative
Agent (or any of its representatives or independent contractors), on behalf of
itself and the Lenders, may do any of the foregoing at the expense of the Lead
Borrower at any time during normal business hours and upon reasonable advance
notice. The Administrative Agent shall give the Lead Borrower the opportunity to
participate in any discussions with the Lead Borrower’s independent public
accountants. Notwithstanding anything to the contrary in this Section 6.10, none
of the Lead Borrower or any of its Restricted Subsidiaries shall be required to
disclose, or permit the inspection, examination or making copies or abstracts
of, or discussion of, any document, information or other matter that
(i) constitutes non-financial trade secrets or non-financial proprietary
information, (ii) in respect of which disclosure to the Administrative Agent or
any Lender (or their respective representatives or contractors) is prohibited by
Law or any binding agreement or (iii) is subject to attorney client or similar
privilege or constitutes attorney work-product.

Section 6.11 Additional Collateral; Additional Guarantors. At the Borrower’s
expense, subject to the limitations and exceptions of this Agreement, including,
without limitation, the provisions of the Collateral and Guarantee Requirement
and any applicable limitation in any Collateral Document, take all action
necessary or reasonably requested by the Administrative Agent or the Collateral
Agent to ensure that the Collateral and Guarantee Requirement continues to be
satisfied, including:

(a) Upon (1) the formation or acquisition of any new direct or indirect
Restricted Subsidiary (other than any Immaterial Subsidiary or Excluded
Subsidiary) that is organized in a Qualified Jurisdiction (other than Hong Kong
or Singapore), (2) the designation in accordance with Section 6.15 of any
existing direct or indirect Subsidiary that is organized in a Qualified
Jurisdiction (other than Hong Kong or Singapore) as a Restricted Subsidiary
(other than any Excluded Subsidiary), (3) the re-designation in accordance with
the proviso to the definition of “Immaterial Subsidiary” of any existing direct
or indirect Restricted Subsidiary (other than any Immaterial Subsidiary or any
Excluded Subsidiary) that is organized in a Qualified Jurisdiction (other than
Hong Kong or Singapore), (4) the designation of any Restricted Subsidiary that
is an Immaterial Subsidiary or an Excluded Subsidiary as a Guarantor with, other
than in the case of any such Restricted Subsidiary organized in a Qualified
Jurisdiction, the prior written consent of the Administrative Agent (such
consent to be based on matters of concern relating to the

 

136



--------------------------------------------------------------------------------

procurement of a guarantee from such Guarantor, the enforceability thereof and
the taking and perfecting of a security interest in the assets of such Guarantor
to secure its obligations thereunder), which consent shall not be unreasonably
withheld or delayed:

(i) within (x) 45 days after such formation, acquisition or designation with
respect to a Restricted Subsidiary that is a Domestic Subsidiary or with respect
to Collateral located in the U.S. or (y) 90 days after such formation,
acquisition or designation with respect to a Foreign Subsidiary or with respect
to non-U.S. Collateral or, in each case, such longer period as the
Administrative Agent may agree in writing in its discretion:

(A) cause each such Restricted Subsidiary to duly execute and deliver to the
Administrative Agent or the Collateral Agent (as appropriate) a Guarantor
Joinder to this Agreement and joinders to the Security Agreement Supplements,
Intellectual Property Security Agreements, a counterpart of the Global
Intercompany Note and other security agreements and documents (including, with
respect to such Mortgages, the documents listed in Schedule 6.18), as reasonably
requested by and in form and substance reasonably satisfactory to the
Administrative Agent (consistent with the Mortgages, Security Agreement,
Intellectual Property Security Agreements and other security agreements in
effect on the Closing Date), in each case granting Liens required by the
Collateral and Guarantee Requirement;

(B) cause each such Restricted Subsidiary (and the parent of each such
Restricted Subsidiary that is a Guarantor) to deliver any and all certificates
representing Equity Interests (to the extent certificated) and intercompany
notes that are required to be pledged pursuant to the Collateral and Guarantee
Requirement, accompanied by undated stock powers or other appropriate
instruments of transfer executed in blank;

(C) take and cause such Restricted Subsidiary and each direct or indirect parent
of such Restricted Subsidiary to take whatever action (including the recording
of Mortgages, the filing of UCC financing statements and delivery of stock and
membership interest certificates) as may be necessary in the reasonable opinion
of the Collateral Agent to vest in the Collateral Agent (or in any
representative of the Collateral Agent designated by it) valid and perfected
Liens to the extent required by the Collateral and Guarantee Requirement, and to
otherwise comply with the requirements of the Collateral and Guarantee
Requirement;

(ii) if reasonably requested by the Administrative Agent or the Collateral
Agent, within forty-five (45) days after such request (or such longer period as
the Administrative Agent may agree in its discretion), deliver to the
Administrative Agent a signed copy of an opinion from (A) counsel for the
additional Loan Party and/or (B) counsel for the Administrative Agent and the
Lenders mutually determined in accordance with customary practice in the
jurisdiction where the additional Loan Party is located and addressed to the
Administrative Agent and the Lenders. Such opinion shall be in form reasonably
acceptable to the Administrative Agent as to such customary matters set forth in
this Section 6.11(a) as the Administrative Agent may reasonably request;

(iii) as promptly as practicable after the request therefor by the
Administrative Agent or Collateral Agent, deliver to the Collateral Agent with
respect to each Material Real Property owned by any Loan Party (as applicable)
any existing title reports, abstracts or environmental assessment reports, to
the extent available and in the

 

137



--------------------------------------------------------------------------------

possession or control of the Lead Borrower; provided, however, that there shall
be no obligation to deliver to the Administrative Agent any existing
environmental assessment report whose disclosure to the Administrative Agent
would require the consent of a Person other than the Lead Borrower or one of its
Subsidiaries, where, despite the commercially reasonable efforts of the Lead
Borrower to obtain such consent, such consent cannot be obtained; and

(iv) if reasonably requested by the Administrative Agent or the Collateral
Agent, within sixty (60) days after such request (or such longer period as the
Administrative Agent may agree in its discretion), deliver to the Collateral
Agent any other items necessary from time to time to satisfy the Collateral and
Guarantee Requirement with respect to perfection and existence of security
interests with respect to property of any Guarantor acquired after the Closing
Date and subject to the Collateral and Guarantee Requirement, but not
specifically covered by the preceding clauses (i), (ii) or (iii) or clause
(b) below.

(b) Not later than one hundred twenty (120) days after the acquisition by any
Loan Party of Material Real Property (or such longer period as the
Administrative Agent may agree in its discretion) that is required to be
provided as Collateral pursuant to the Collateral and Guarantee Requirement,
which property would not be automatically subject to another Lien pursuant to
pre-existing Collateral Documents, cause such property to be subject to a Lien
and Mortgage in favor of the Administrative Agent for the benefit of the Secured
Parties and take, or cause the relevant Loan Party to take, such actions as
shall be necessary or reasonably requested by the Administrative Agent to grant
and perfect or record such Lien, in each case to the extent required by, and
subject to the limitations and exceptions of, the Collateral and Guarantee
Requirement and to otherwise comply with the requirements of the Collateral and
Guarantee Requirement.

(c) Always ensuring that the Obligations are secured by a first-priority
security interest in all the Equity Interests of the Borrowers.

(d) Singapore Subsidiaries.

(i) Within 60 days after the formation or acquisition by the Lead Borrower or
any of its Restricted Subsidiaries of any new direct or indirect Restricted
Subsidiary that is a Singapore Subsidiary or the designation in accordance with
Section 6.15 of any existing direct or indirect Singapore Subsidiary as a
Restricted Subsidiary, or such longer period as the Administrative Agent may
agree in writing in its discretion:

(A) Ensure that:

(1) any statutory whitewash process prescribed in and required under the
Companies Act (Cap. 50) of Singapore in connection with any provision of
financial assistance by each such Singapore Subsidiary entering into and
performing its obligations under the Loan Documents is completed prior to the
provision of such financial assistance; and

(2) each such Singapore Subsidiary immediately provides the Administrative Agent
with certified copies of all the Singapore Whitewash Documents, together with
evidence that all Singapore Whitewash Documents have been lodged with ACRA
within the required time periods;

 

138



--------------------------------------------------------------------------------

(B) cause each such Singapore Subsidiary to duly execute and deliver to the
Administrative Agent or the Collateral Agent (as appropriate) a Guarantor
Joinder to this Agreement;

(C) cause each such Singapore Subsidiary to deliver (1) a fixed and floating
charge over all its property duly executed and delivered by each such Singapore
Subsidiary in favor of the Collateral Agent, (2) an equitable mortgage of shares
duly executed and delivered by each such Singapore Subsidiary in favor of the
Collateral Agent (“Singapore Share Mortgage”) and (3) a Mortgage over all its
Material Real Property duly executed and delivered by each such Singapore
Subsidiary in favor of the Collateral Agent, in each case constituting first
ranking Liens in form and substance reasonably acceptable to the Administrative
Agent;

(D) cause each such Singapore Subsidiary (and the parent of each such Singapore
Subsidiary that is a Guarantor) to deliver any and all original share
certificates, original blank share transfers and certified extract of share
registers representing Equity Interests and intercompany notes that are required
to be pledged pursuant to the Collateral and Guarantee Requirement and the
Singapore Share Mortgages;

(E) if required, cause each such Singapore Subsidiary to execute and deliver
shareholder resolutions to amend the memorandum and articles of association of
the Singapore Subsidiary so that it includes a provision which provides that the
directors may not refuse to register a share transfer effected by the Collateral
Agent or a Lender on enforcement of Collateral over those shares;

(F) cause each such Singapore Subsidiary to deliver to counsel for the Lenders
(1) an original bizfile authorization letter addressed to counsel for the
Lenders signed by each such Singapore Subsidiary and (2) original statements
containing particulars of charge (drafts of which are to be provided by counsel
to the Collateral Agent and the Lenders within reasonable time following
execution of the respective Collateral Documents) in relation to any Collateral
Documents which are registrable as charges pursuant to the Companies Act (Cap.
50) of Singapore;

(G) cause each such Singapore Subsidiary to provide evidence that all Collateral
Documents to which it is a party are duly stamped or, if not duly stamped,
confirmation that they will be duly stamped;

(H) if reasonably requested by the Administrative Agent or the Collateral Agent,
within forty-five (45) days after such request (or such longer period as the
Administrative Agent may agree in its discretion), deliver to the Administrative
Agent a signed copy of an opinion, addressed to the Administrative Agent and the
Lenders, of counsel for the Loan Parties reasonably acceptable to the
Administrative Agent as to such matters set forth in this Section 6.11(d) as the
Administrative Agent may reasonably request; and

(I) as promptly as practicable after the request therefor by the Administrative
Agent or Collateral Agent, deliver to the Collateral Agent with respect to each
Material Real Property any existing title reports, abstracts or environmental
assessment reports, to the extent available and in the possession or control of
the Lead Borrower or a Singapore Subsidiary; provided, however, that there shall
be no obligation to deliver to the Administrative Agent any existing
environmental assessment report whose disclosure to the Administrative Agent
would require the consent of a Person other than the Lead Borrower or one of its
Subsidiaries, where, despite the commercially reasonable efforts of the Lead
Borrower to obtain such consent, such consent cannot be obtained.

 

139



--------------------------------------------------------------------------------

(ii) Take and cause each Restricted Subsidiary that is a Singapore Subsidiary
and each direct or indirect parent of such Singapore Subsidiary to take whatever
action (including the registration of Mortgages, the registration of the
Collateral at ACRA, payment of stamp duty, delivery of any certificates of title
and delivery of share certificates) as may be necessary in the reasonable
opinion of the Collateral Agent to vest in the Collateral Agent (or in any
representative of the Collateral Agent designated by it) valid and perfected
Liens to the extent required by the Collateral and Guarantee Requirement, and to
otherwise comply with the requirements of the Collateral and Guarantee
Requirement.

(e) Hong Kong Subsidiaries. Upon the formation or acquisition by the Lead
Borrower or any Restricted Subsidiary of any new direct or indirect Restricted
Subsidiary that is a Hong Kong Subsidiary or the designation in accordance with
Section 6.15 of any existing direct or indirect Hong Kong Subsidiary as a
Restricted Subsidiary and the Administrative Agent and the Lead Borrower
determine that financial assistance pursuant to Section 275 of the Companies
Ordinance (Cap 622 of the laws of Hong Kong) has been given by such Hong Kong
Subsidiary:

(i) Ensure that:

(A) all board and/or shareholder resolutions which are required to be passed
under the Companies Ordinance (Cap. 622 of the laws of Hong Kong) to approve the
giving of financial assistance by each such Hong Kong Subsidiary in connection
with the entering into and performance of each of the Loan Documents by each
such Hong Kong Subsidiary are passed (“Resolutions”); and

(B) all statutory requirements (including filings) in connection with the giving
of the financial assistance referred to in clause (A) above are complied with.

(ii) Ensure that each such Hong Kong Subsidiary immediately provides the
Administrative Agent with certified copies of all the Hong Kong Financial
Assistance Documents, together with evidence that all statutory filings in
relation to such documents have been complied with.

(iii) Within 60 days after such formation, acquisition or designation (as
relevant) and delivery of any Hong Kong Financial Assistance Documents, or such
longer period as the Administrative Agent may agree in writing in its
discretion:

(A) cause each such Hong Kong Subsidiary to duly execute and deliver to the
Administrative Agent or the Collateral Agent (as appropriate) a Guarantor
Joinder to this Agreement;

(B) cause each such Hong Kong Subsidiary to deliver (i) a fixed and floating
charge over all its property duly executed and delivered by each such Hong Kong
Subsidiary in favor of the Collateral Agent, (ii) an equitable mortgage of
shares in such Hong Kong Subsidiary duly executed and delivered in favor of the
Collateral Agent (“Hong Kong Share Mortgage”) and (iii) a Mortgage over all its
Material Real Property duly executed and delivered by each such Hong Kong
Subsidiary in favor of the Collateral Agent, in each case constituting first
ranking Liens in form and substance reasonably acceptable to the Administrative
Agent;

 

140



--------------------------------------------------------------------------------

(C) cause each such Hong Kong Subsidiary (and the parent of each such Hong Kong
Subsidiary that is a Guarantor) to deliver any and all original share
certificates, original blank share transfers and certified extract of share
registers representing Equity Interests and intercompany notes that are required
to be pledged pursuant to the Collateral and Guarantee Requirement and the Hong
Kong Share Mortgages;

(D) if required, cause each such Hong Kong Subsidiary to execute and deliver
shareholder resolutions to amend the memorandum and articles of association of
the Hong Kong Subsidiary so that they include a provision which provides that
the directors may not refuse to register a share transfer effected by the
Collateral Agent or a Lender on enforcement of Collateral over those shares;

(E) cause each such Hong Kong Subsidiary to deliver together with each
Collateral Document delivered pursuant to clause (B) above each duly executed
form which is required to be lodged with the Registrar of Companies in
connection with the giving of the Collateral Documents; and

(F) take and cause such Hong Kong Subsidiary and each direct or indirect parent
of such Hong Kong Subsidiary to take whatever action (including the registration
of Mortgages, the registration of the Collateral, delivery of any certificates
of title and delivery of share certificates) as may be necessary in the
reasonable opinion of the Collateral Agent to vest in the Collateral Agent (or
in any representative of the Collateral Agent designated by it) valid and
perfected Liens to the extent required by the Collateral and Guarantee
Requirement, and to otherwise comply with the requirements of the Collateral and
Guarantee Requirement.

(iv) if reasonably requested by the Administrative Agent or the Collateral
Agent, within forty-five (45) days after such request (or such longer period as
the Administrative Agent may agree in its discretion), deliver to the
Administrative Agent a signed copy of an opinion, addressed to the
Administrative Agent and the Lenders, of counsel for the Lenders reasonably
acceptable to the Administrative Agent as to such matters set forth in this
Section 6.11(e) as the Administrative Agent may reasonably request; and

(v) as promptly as practicable after the request therefor by the Administrative
Agent or Collateral Agent, deliver to the Collateral Agent with respect to each
Material Real Property any existing title reports, abstracts or environmental
assessment reports, to the extent available and in the possession or control of
the Lead Borrower or a Hong Kong Subsidiary; provided, however, that there shall
be no obligation to deliver to the Administrative Agent any existing
environmental assessment report whose disclosure to the Administrative Agent
would require the consent of a Person other than the Lead Borrower or one of its
Subsidiaries, where, despite the commercially reasonable efforts of the Lead
Borrower to obtain such consent, such consent cannot be obtained.

(f) Irish Subsidiaries.

(i) Within 60 days after the formation or acquisition by Lead Borrower or any of
its Restricted Subsidiaries of any new direct or indirect Restricted Subsidiary
that

 

141



--------------------------------------------------------------------------------

is an Irish Subsidiary or the designation in accordance with Section 6.15 of any
existing direct or indirect Irish Subsidiary as a Restricted Subsidiary, or such
longer period as the Administrative Agent may agree in writing in its
discretion:

(A) Ensure that:

(1) any statutory whitewash process prescribed in and required under Section 60
of the Companies Act 1963 (as amended) of Ireland in connection with any
provision of financial assistance by each such Irish Subsidiary entering into
and performing its obligations under the Loan Documents is completed prior to
the provision of such financial assistance; and

(2) each such Irish Subsidiary immediately provides the Administrative Agent
with certified copies of all the Irish Whitewash Documents, together with
evidence that all relevant Irish Whitewash Documents have been lodged with the
Irish Companies Registration Office within the required time periods;

(B) cause each such Irish Subsidiary to duly execute and deliver to the
Administrative Agent or the Collateral Agent (as appropriate) a Guarantor
Joinder to this Agreement;

(C) cause each such Irish Subsidiary to deliver a mortgage debenture creating
fixed and floating charges over all its property and assets (the “Debenture”)
duly executed and delivered by each such Irish Subsidiary in favor of the
Collateral Agent, constituting first ranking Liens in form and substance
reasonably acceptable to the Administrative Agent;

(D) cause each such Irish Subsidiary (and the parent of each such Irish
Subsidiary that is a Guarantor) to deliver any and all original share
certificates, original blank share transfers and certified extract of share
registers representing Equity Interests and intercompany notes that are required
to be pledged pursuant to the Collateral and Guarantee Requirement and the
Debenture;

(E) if required, cause each such Irish Subsidiary to execute and deliver
shareholder resolutions to amend the articles of association of the Irish
Subsidiary so that they include a provision which provides that the directors
may not refuse to register a share transfer effected the Collateral Agent or by
a Lender on enforcement of Collateral over those shares;

(F) cause each such Irish Subsidiary to deliver to counsel for the Lenders
original statements containing particulars of charge (drafts of which are to be
provided by counsel to the Lenders within reasonable time following execution of
the respective Collateral Documents) in relation to any Collateral Documents
which are registrable as charges pursuant to the Companies Act 1963 (as amended)
of Ireland;

(G) if reasonably requested by the Administrative Agent or the Collateral Agent,
within forty-five (45) days after such request (or such longer period as the
Administrative Agent may agree in its discretion), deliver to the Administrative
Agent a signed copy of an opinion, addressed to the Administrative Agent and the
Lenders, of counsel for the Lenders reasonably acceptable to the Administrative
Agent as to such matters set forth in this Section 6.11(f) as the Administrative
Agent may reasonably request; and

 

142



--------------------------------------------------------------------------------

(H) as promptly as practicable after the request therefor by the Administrative
Agent or Collateral Agent, deliver to the Collateral Agent with respect to each
Material Real Property (if any) any existing title reports or certificates of
title, environmental impact studies, to the extent available and in the
possession or control of the Lead Borrower or an Irish Subsidiary; provided,
however, that there shall be no obligation to deliver to the Administrative
Agent any existing environmental impact studies whose disclosure to the
Administrative Agent would require the consent of a Person other than the Lead
Borrower or one of its Subsidiaries, where, despite the commercially reasonable
efforts of the Lead Borrower to obtain such consent, such consent cannot be
obtained.

(ii) Take and cause each Restricted Subsidiary that is an Irish Subsidiary and
each direct or indirect parent of such Irish Subsidiary to take whatever action
(including the registration of Debenture at the Irish Companies Registration
Office and on any other relevant register, including but not limited to the
Irish Property Registration Authority, payment of stamp duty, delivery of any
land certificates or title deeds and delivery of share certificates) as may be
necessary in the reasonable opinion of the Collateral Agent to vest in the
Collateral Agent (or in any representative of the Collateral Agent designated by
it) valid and perfected Liens to the extent required by the Collateral and
Guarantee Requirement, and to otherwise comply with the requirements of the
Collateral and Guarantee Requirement.

Section 6.12 Compliance with Environmental Laws. (a) Except, in each case, to
the extent that the failure to do so could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, comply, and take
all reasonable actions to cause all lessees and other Persons operating or
occupying any of their Real Properties or facilities to comply, with all
applicable Environmental Laws and Environmental Permits; obtain and renew all
Environmental Permits necessary for the ownership or operation of any of their
Real Properties, facilities or business; and, in each case to the extent
required by any Environmental Law, conduct any investigation, remedial or other
corrective action to the extent required by any Environmental Law to address
Hazardous Materials at any of their Real Properties or facilities, or any other
location, in accordance with such Environmental Law.

(b) Within thirty (30) days of the occurrence of any Event of Default, if
requested by the Administrative Agent or the Collateral Agent, provide the
Administrative Agent and the Collateral Agent with an environmental site
assessment, by an environmental consultant reasonably acceptable to such Agents,
of each of the Mortgaged Properties, identifying the presence or likely presence
of Hazardous Materials on such properties and the potential costs of all actions
required by Environmental Law to address such materials.

Section 6.13 [Reserved].

Section 6.14 Further Assurances. Promptly upon reasonable request by the
Administrative Agent (a) correct any material defect or error that may be
discovered in the execution, acknowledgment, filing or recordation of any
Collateral Document or other document or instrument relating to any Collateral,
and (b) do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and re-register any and all such further acts, deeds, certificates,
assurances and other instruments as the Administrative Agent may reasonably
request from time to time in order to carry out more effectively the purposes of
the Collateral Documents, to the extent required pursuant to the Collateral and
Guarantee Requirement. If the Administrative Agent or the Collateral Agent
reasonably determines that it is

 

143



--------------------------------------------------------------------------------

required by applicable Law to have appraisals prepared in respect of the Real
Property of any Loan Party subject to a mortgage constituting Collateral, the
Lead Borrower shall provide to the Administrative Agent appraisals that satisfy
the applicable requirements of the Real Estate Appraisal Reform Amendments of
FIRREA.

Section 6.15 Designation of Subsidiaries. The Lead Borrower may at any time
after the Closing Date designate any Restricted Subsidiary of the Lead Borrower
(other than the Co-Borrower as an Unrestricted Subsidiary or any Unrestricted
Subsidiary as a Restricted Subsidiary; provided that (a) immediately before and
after such designation, no Default or Event of Default shall have occurred and
be continuing, (b) immediately after giving effect to such designation, (i) the
Lead Borrower could incur $1.00 of Permitted Ratio Debt or (ii) the Fixed Charge
Coverage Ratio would be no less than the Fixed Charge Coverage Ratio immediately
prior to giving effect to such designation, (iii) no Subsidiary may be
designated as an Unrestricted Subsidiary if it is a “Restricted Subsidiary” for
the purpose of the Senior Notes, any Junior Financing, any Incremental
Equivalent Debt, any Refinancing Equivalent Debt, any Permitted Ratio Debt or
any Permitted Refinancing of any of the foregoing and (iv) no Restricted
Subsidiary may be designated an Unrestricted Subsidiary if it was previously
designated an Unrestricted Subsidiary. The designation of any Subsidiary as an
Unrestricted Subsidiary after the Closing Date shall constitute an Investment by
the Lead Borrower therein at the date of designation in an amount equal to the
fair market value of the Lead Borrower’s (as applicable) investment therein. The
designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute (i) the incurrence at the time of designation of any Investment,
Indebtedness or Liens of such Subsidiary existing at such time and (ii) a Return
on any Investment by the Lead Borrower in Unrestricted Subsidiaries pursuant to
the preceding sentence in an amount equal to the fair market value at the date
of such designation of the Borrower’s (as applicable) Investment in such
Subsidiary.

Section 6.16 Corporate Rating. The Lead Borrower shall use commercially
reasonable efforts (i) to cause Topco to maintain a corporate credit rating (but
not any specific rating) from S&P and a corporate family rating (but not any
specific rating) from Moody’s, in each case with respect to Topco and (ii) to
maintain a rating (but not any specific rating) from S&P and Moody’s with
respect to the Term B Loans.

Section 6.17 Use of Proceeds. Use the proceeds of any Borrowing on the Closing
Date, whether directly or indirectly, in a manner consistent with the uses set
forth in the preliminary statements to this Agreement, and after the Closing
Date, use the proceeds of any Borrowing or Letter of Credit for any purpose not
otherwise prohibited under this Agreement, including, for general corporate
purposes, working capital needs, the repayment of Indebtedness, the making of
Restricted Payments and the making of Investments; provided that the proceeds of
the Loans will not be applied towards the discharge or reduction of any
liability incurred in connection with the acquisition of a Restricted Subsidiary
incorporated in Hong Kong.

Section 6.18 Post-Closing Actions. Complete each of the actions described on
Schedule 6.18 as soon as commercially reasonable and by no later than the date
set forth in Schedule 6.18 with respect to such action or such later date as the
Administrative Agent may reasonably agree.

ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than (i) contingent indemnification obligations as
to which no claim has been asserted, (ii) obligations under Treasury Services
Agreements and (iii) obligations under Secured Hedge Agreements) which is
accrued and payable shall remain unpaid or unsatisfied, or any Letter of Credit

 

144



--------------------------------------------------------------------------------

shall remain outstanding (unless the Outstanding Amount of the L/C Obligations
related thereto has been Cash Collateralized or a backstop letter of credit
reasonably satisfactory to the applicable L/C Issuer is in place), then from and
after the Closing Date:

Section 7.01 Liens. The Lead Borrower will not, and will not permit any
Restricted Subsidiary to, directly or indirectly, create, incur, assume or
suffer to exist any Lien upon any of its property, assets or revenues, whether
now owned or hereafter acquired, other than the following:

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the Closing Date and listed on Schedule 7.01(b) and any
modifications, replacements, renewals, refinancings or extensions thereof;
provided that (i) the Lien does not extend to any additional property other than
after-acquired property that is affixed or incorporated into the property
covered by such Lien and proceeds and products thereof, and (ii) the
replacement, renewal, refinancing or extension of the obligations secured or
benefited by such Liens, to the extent constituting Indebtedness, is permitted
by Section 7.03;

(c) Liens for taxes, assessments or governmental charges that are not overdue
for a period of more than 30 days or that are being contested in good faith and
by appropriate actions, if adequate reserves with respect thereto are maintained
on the books of the applicable Person in accordance with GAAP or equivalent
accounting principles in the relevant jurisdiction;

(d) statutory or common law Liens of landlords, sublandlords, carriers,
warehousemen, mechanics, materialmen, repairmen, construction contractors or
other like Liens arising in the ordinary course of business and (x) which do not
in the aggregate materially detract from the value of any of the Lead Borrower’s
or such Restricted Subsidiary’s property or assets taken as a whole or
materially impair the operation of the business of the Lead Borrower or such
Restricted Subsidiary taken as a whole or (y) which are being contested in good
faith by appropriate proceedings, which proceedings have the effect of
preventing the forfeiture or sale of the property or assets subject to any such
Lien;

(e) (i) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, health, disability or employee benefits,
unemployment insurance and other social security laws or similar legislation or
regulation or other insurance-related obligations (including in respect of
deductibles, self-insured retention amounts and premiums and adjustments
thereto), (ii) part-time worker arrangements in accordance with the German
Old-Age Employees Part Time Act (Altersteilzeitgesetz) or pursuant to section 7d
of book IV of the German Social Act (Sozialgesetzbuch) and (iii) pledges and
deposits in the ordinary course of business securing liability for reimbursement
or indemnification obligations of (including obligations in respect of letters
of credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to the Lead Borrower or any of its
Restricted Subsidiaries;

(f) deposits to secure the performance of bids, trade contracts, governmental
contracts and leases (other than Indebtedness for borrowed money), statutory
obligations, surety, stay, customs and appeal bonds, performance bonds and other
obligations of a like nature (including those to secure health, safety and
environmental obligations) incurred in the ordinary course of business;

(g) (i) easements, rights-of-way, restrictions (including zoning restrictions),
encroachments, protrusions, matters which would be disclosed by an accurate
survey or inspection of any Real Property and other, similar encumbrances and
minor title defects affecting

 

145



--------------------------------------------------------------------------------

Real Property that do not in the aggregate materially interfere with the
ordinary conduct of the business of the Lead Borrower or any of its Restricted
Subsidiaries, taken as a whole, and any exceptions on the Mortgage Policies
issued in connection with the Mortgaged Properties or (ii) easements,
rights-of-way, restrictions (including zoning restrictions) or encroachments
that are reserved for the benefit of The Dow Chemical Company on any leased Real
Property;

(h) Liens which may not be prohibited pursuant to section 1136 of the German
Civil Code (Bürgerliches Gesetzbuch);

(i) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);

(j) leases, licenses, subleases or sublicenses granted to others in the ordinary
course of business which do not (i) interfere in any material respect with the
business of the Lead Borrower or any Restricted Subsidiary, taken as a whole or
(ii) secure any Indebtedness;

(k) Liens (i) in favor of customs and revenue authorities arising as a matter of
Law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business or (ii) Liens on specific items of
inventory or other goods and proceeds of any Person securing such Person’s
obligations in respect of bankers’ acceptances or letters of credit issued or
created for the account of such person to facilitate the purchase, shipment or
storage of such inventory or other goods in the ordinary course of business;

(l) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts and (iii) in
favor of a banking or other financial institution arising as a matter of Law or
under customary general terms and conditions encumbering deposits or other funds
maintained with a financial institution (including any netting, the right of
set-off and any liens arising under the general business conditions of a credit
institution with which the Lead Borrower or any of its Restricted Subsidiaries
maintains a banking relationship in Germany or The Netherlands) and that are
within the general parameters customary in the banking industry or arising
pursuant to such banking institution’s general terms and conditions;

(m) Liens on cash advances in favor of the seller of any property to be acquired
in an Investment permitted pursuant to Section 7.06 or, to the extent related to
any of the foregoing, to be applied against the purchase price for such
Investment, or consisting of an agreement to Dispose of any property in a
Disposition permitted under Section 7.05, in each case, solely to the extent
such Investment or Disposition, as the case may be, would have been permitted on
the date of the creation of such Lien;

(n) Liens attaching solely to cash earnest money deposits in connection with any
letter of intent or purchase agreement permitted hereunder;

(o) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 7.06;

(p) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

 

146



--------------------------------------------------------------------------------

(q) Liens that are contractual rights of setoff or rights of pledge (i) relating
to the establishment of depository relations with banks or other financial
institutions not given in connection with the issuance of Indebtedness or
(ii) relating to pooled deposit or sweep accounts of the Lead Borrower or any of
its Restricted Subsidiaries to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business of the Lead Borrower or
any of its Restricted Subsidiaries;

(r) ground leases in respect of Real Property on which facilities owned or
leased by the Lead Borrower or any of its Restricted Subsidiaries are located;

(s) Liens (i) in favor of the Lead Borrower or a Restricted Subsidiary on assets
of a Restricted Subsidiary that is not a Loan Party securing Indebtedness
permitted under Section 7.03(b) and (ii) in favor of the Lead Borrower or any
Subsidiary Guarantor;

(t) any interest or title of a lessor, sublessor, licensor or sublicensor under
leases, subleases, licenses or sublicenses entered into by the Lead Borrower or
any of its Restricted Subsidiaries in the ordinary course of business;

(u) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Lead Borrower or any
of its Restricted Subsidiaries in the ordinary course of business permitted by
this Agreement;

(v) Liens to secure Indebtedness permitted under Section 7.03(e); provided that
(i) such Liens are created within 270 days of the acquisition, construction,
repair, lease, replacement or improvement of the property subject to such Liens,
(ii) such Liens do not at any time encumber property (except for replacements,
additions and accessions to such property) other than the property financed by
such Indebtedness and the proceeds and products thereof and customary security
deposits and (iii) with respect to Capitalized Leases, such Liens do not at any
time extend to or cover any assets (except for replacements, additions and
accessions to such assets) other than the assets subject to such Capitalized
Leases and the proceeds and products thereof and customary security deposits;
provided that individual financings of equipment provided by one lender may be
cross collateralized to other financings of equipment provided by such lender;

(w) Liens on property of any Non-Loan Party, which Liens secure Indebtedness of
the applicable Non-Loan Party permitted under Section 7.03 or other obligations
of any Non-Loan Party not constituting Indebtedness;

(x) Liens existing on property at the time of the acquisition thereof or
existing on the property of any Person at the time such Person becomes a
Restricted Subsidiary (other than by designation as a Restricted Subsidiary
pursuant to Section 6.15), in each case after the Closing Date (including
Capital Leases as provided for in the last paragraph of Section 7.03) (other
than Liens on the Equity Interests of any Person that becomes a Restricted
Subsidiary); provided that (i) such Lien was not created in contemplation of
such acquisition or such Person becoming a Restricted Subsidiary and (ii) such
Lien does not extend to or cover any other assets or property (other than the
proceeds or products thereof and other than after-acquired property subjected to
a Lien securing Indebtedness and other obligations incurred prior to such time
and which Indebtedness and other obligations are permitted hereunder that
require, pursuant to their terms at such time, a pledge of after-acquired
property, it being understood that such requirement shall not be permitted to
apply to any property to which such requirement would not have applied but for
such acquisition or such Person becoming a Restricted Subsidiary);

 

147



--------------------------------------------------------------------------------

(y) (i) zoning, building, entitlement and other land use regulations by
Governmental Authorities with which the normal operation of the business
complies, and (ii) any zoning or similar law or right reserved to or vested in
any Governmental Authority to control or regulate the use of any real property
that does not materially interfere with the ordinary conduct of the business of
the Lead Borrower and its Restricted Subsidiaries, taken as a whole;

(z) Liens arising from precautionary Uniform Commercial Code financing statement
or similar filings;

(aa) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

(bb) [Reserved];

(cc) Liens on Securitization Assets purported to be sold or otherwise
transferred in connection with a Permitted Securitization or Liens over bank
accounts of any Loan Party or any Restricted Subsidiary, so long as such bank
accounts do not receive or hold funds of a Loan Party or any Restricted
Subsidiary, in each case which may be required as part of a Permitted
Securitization;

(dd) Liens on the Collateral securing obligations in respect of Incremental
Equivalent Debt or Refinancing Equivalent Debt and, in either case, any
Permitted Refinancing thereof;

(ee) The modification, replacement, renewal or extension of any Lien permitted
by clauses (v) and (x) of this Section 7.01; provided that (i) the Lien does not
extend to any additional property, other than (A) after acquired property that
is affixed or incorporated into the property covered by such Lien and
(B) proceeds and products thereof, and (ii) their modification, renewal,
extension or refinancing of the obligations secured or benefited by such Liens
is permitted by Section 7.03 (to the extent constituting Indebtedness);

(ff) other Liens with respect to property or assets of the Lead Borrower or any
of its Restricted Subsidiaries securing obligations in an aggregate principal
amount outstanding at any time not to exceed the greater of $50,000,000 and 2.0%
of Total Assets, in each case determined as of the date of incurrence; and

(gg) Liens securing obligations in respect of Indebtedness permitted to be
incurred pursuant to Section 7.03; provided, that (i) after giving Pro Forma
Effect to the incurrence of such Indebtedness (and any Specified Transactions
consummated in connection therewith), (x) if such Liens are not expressly junior
in right of security with the Obligations under Term Loans and Revolving Credit
Loans that are secured on a first lien basis, the First Lien Net Leverage Ratio
shall be no greater than 2.00:1.00 and such Liens shall be subject to the First
Lien Intercreditor Agreement or another lien subordination and intercreditor
arrangement satisfactory to the Lead Borrower and the Administrative Agent or
(y) if such Liens are expressly junior in right of security with the Liens
securing the Obligations under Term Loans and Revolving Credit Loans that are
secured on a first lien basis, the Secured Net Leverage Ratio shall be no
greater than 2.00:1.00, and such Liens shall be subject to the Second Lien
Intercreditor Agreement or another lien subordination and intercreditor
arrangement reasonably satisfactory to the Lead Borrower and the Administrative
Agent.

 

148



--------------------------------------------------------------------------------

Notwithstanding the foregoing, neither the Lead Borrower nor any of its
Restricted Subsidiaries shall grant a Lien on any Designated Real Property,
other than any Lien deemed to exist by virtue of the respective landlord’s
ownership interest in such Designated Real Property.

The expansion of Liens by virtue of accrual of interest, the accretion of
accreted value, the payment of interest or dividends in the form of additional
Indebtedness, amortization of original issue discount and increases in the
amount of Indebtedness outstanding solely as a result of fluctuations in the
exchange rate of currencies will not be deemed to be an incurrence of Liens for
purposes of this Section 7.01.

Section 7.02 [Reserved].

Section 7.03 Indebtedness. Neither the Lead Borrower nor any of its Restricted
Subsidiaries shall, directly or indirectly, create, incur, assume or suffer to
exist any Indebtedness, except:

(a) Indebtedness of any Loan Party under the Loan Documents;

(b) Indebtedness outstanding on the Closing Date and listed on Schedule 7.03(b)
and any Permitted Refinancing thereof;

(c) Guarantees by the Lead Borrower and any Restricted Subsidiary in respect of
Indebtedness of the Lead Borrower or any Restricted Subsidiary otherwise
permitted hereunder; provided that (A) no Guarantee of any Junior Financing
shall be permitted unless such guaranteeing party shall have also provided a
Guarantee of the Obligations on the terms set forth herein and (B) if the
Indebtedness being Guaranteed is subordinated to the Obligations, such Guarantee
shall be subordinated to the Guarantee of the Obligations on terms at least as
favorable to the Lenders as those contained in the subordination arrangements
with respect to such Indebtedness;

(d) Indebtedness of the Lead Borrower or any Restricted Subsidiary owing to any
Loan Party or any other Restricted Subsidiary (or issued or transferred to any
direct or indirect parent of a Loan Party which is substantially
contemporaneously transferred to a Loan Party or any Restricted Subsidiary of a
Loan Party) to the extent constituting a Permitted Investment or an Investment
permitted by Section 7.06; provided that all such Indebtedness shall be
evidenced by the Global Intercompany Note (which, in the case of Indebtedness of
any Loan Party owed to any Restricted Subsidiary that is not a Loan Party, be
unsecured and subordinated to the Obligations in a manner reasonably acceptable
to the Administrative Agent or the Required Lenders);

(e) (i) Attributable Indebtedness and other Indebtedness (including Capitalized
Leases) financing an acquisition, construction, repair, replacement, lease or
improvement of a fixed or capital asset incurred by the Lead Borrower or any
Restricted Subsidiary prior to or within 270 days after the acquisition, lease,
construction, repair, replacement, or improvement of the applicable asset in an
aggregate outstanding principal amount not to exceed at any time outstanding the
greater of $80,000,000 and 3.5% of Total Assets, in each case determined at the
time of incurrence, and any Permitted Refinancing thereof and (ii) Attributable
Indebtedness arising out of sale-leaseback transactions permitted by
Section 7.05 and any Permitted Refinancing thereof;

(f) Indebtedness in respect of Swap Contracts designed to hedge against the Lead
Borrower’s or any Restricted Subsidiary’s exposure to interest rates, foreign
exchange rates or commodities pricing risks incurred in the ordinary course of
business and not for speculative purposes;

 

149



--------------------------------------------------------------------------------

(g) Indebtedness of the Lead Borrower or any Restricted Subsidiary (i) assumed
in connection with any Permitted Acquisition (provided, that such Indebtedness
is not incurred in contemplation of such Permitted Acquisition) and any
Permitted Refinancing thereof or (ii) incurred to finance a Permitted
Acquisition, and any Permitted Refinancing thereof; provided that,

(x) in the case of any Indebtedness incurred or assumed under clauses (i) or
(ii), both immediately prior and after giving Pro Forma Effect thereto, (1) the
Fixed Charge Coverage Ratio, calculated on a Pro Forma Basis, is at least
2.00:1.00, (2) the Fixed Charge Coverage Ratio, calculated on a Pro Forma Basis,
would not be lower than immediately prior thereto, (3) the Total Net Leverage
Ratio, calculated on a Pro Forma Basis, is no greater than the Total Net
Leverage Ratio, calculated on a Pro Forma Basis, as of the Closing Date or
(4) the Total Net Leverage Ratio, calculated on a Pro Forma Basis, would not be
greater than immediately prior thereto and

(y) in the case of any Indebtedness incurred under clause (ii), any such
Indebtedness (1) matures after the Maturity Date, (2) has a Weighted Average
Life to Maturity equal to or greater than the Weighted Average Life to Maturity
of the Term B Loans, (3) may not participate on a greater than pro-rata basis
with respect to the Term B Loans in any mandatory prepayment and (4) of Non-Loan
Parties does not, when added to the aggregate amount of all other Indebtedness
incurred by Non-Loan Parties pursuant to clause (g)(ii) above and outstanding at
such time, exceed in the aggregate at any time outstanding, together with all
Indebtedness incurred by Non-Loan Parties pursuant to Section 7.03(v) and
outstanding at such time, the greater of $120,000,000 and 5.0% of Total Assets,
in each case determined at the time of incurrence;

(h) Indebtedness representing deferred compensation to employees of the Lead
Borrower or any of its Restricted Subsidiaries incurred in the ordinary course
of business or Indebtedness in relation to any part-time worker arrangements in
accordance with the German Old-Age Employees Part Time Act
(Altersteilzeitgesetz) or pursuant to section 7d of book IV of the German Social
Act (Sozialgesetzbuch);

(i) Indebtedness to current or former officers, managers, consultants, directors
and employees, their respective estates, spouses or former spouses to finance
the purchase or redemption of Equity Interests of the Lead Borrower or any
Parent permitted by Section 7.06;

(j) Indebtedness incurred by the Lead Borrower or any of its Restricted
Subsidiaries in a Permitted Acquisition, any other Investment or any Disposition
expressly permitted hereunder, in each case, constituting indemnification
obligations or obligations in respect of purchase price (including earnouts) or
other similar adjustments, or deferred compensation or other similar
arrangements;

(k) Cash Management Obligations and other Indebtedness in respect of netting
services, overdraft protections and similar arrangements in each case in
connection with deposit accounts;

(l) Indebtedness consisting of (a) the financing of insurance premiums or
(b) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

 

150



--------------------------------------------------------------------------------

(m) Indebtedness incurred by the Lead Borrower or any of its Restricted
Subsidiaries in the form of letters of credit, bank guarantees, bankers’
acceptances or similar instruments issued or created in the ordinary course of
business, including in respect of workers compensation claims, health,
disability or other employee benefits or property casualty or liability
insurance or self-insurance or other Indebtedness with respect to reimbursement
type obligations regarding workers compensation claims;

(n) obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by the
Lead Borrower or any of its Restricted Subsidiaries or obligations in the form
of letters of credit, bank guarantees or similar instruments related thereto, in
each case in the ordinary course of business or consistent with past practice;

(o) the Senior Notes and any Permitted Refinancing thereof;

(p) Indebtedness supported by a Letter of Credit in a principal amount not to
exceed the face amount of such Letter of Credit;

(q) to the extent constituting Indebtedness, obligations of the Lead Borrower or
any Restricted Subsidiary which is the seller or servicer (or any obligation of
the Lead Borrower or any Restricted Subsidiary in respect of a seller or
servicer) in a Permitted Securitization in respect of any Standard
Securitization Undertakings as to such Permitted Securitization and Guarantees
of the Lead Borrower or any other Loan Party as to such Indebtedness;

(r) Indebtedness of a Non-Loan Party which, when aggregated with the principal
amount of all other Indebtedness incurred pursuant to this clause (r) and then
outstanding, does not exceed an aggregate principal amount equal to the greater
of (x) $125,000,000 and (y) 5.25% of Total Assets, in each case determined at
the time of incurrence, and any Permitted Refinancing thereof;

(s) Indebtedness which, when aggregated with the principal amount of all other
Indebtedness incurred pursuant to this clause (s) and then outstanding, does not
exceed the greater of $125,000,000 and 5.25% of Total Assets, in each case
determined at the time of incurrence, and any Permitted Refinancing thereof;

(t) Incremental Equivalent Debt and Refinancing Equivalent Debt and, in either
case, any Permitted Refinancing thereof;

(u) (i) any joint and several liability arising as a result of (the
establishment of) a fiscal unity (fiscale eenheid) between Restricted
Subsidiaries incorporated in The Netherlands; and (ii) a guarantee granted
pursuant to a declaration of joint and several liability use for the purpose of
Section 2:403 of the Dutch Civil Code (and any residual liability under such
declaration arising pursuant to Section 2:404(2) of the Dutch Civil Code) in
respect of Restricted Subsidiaries;

(v) Permitted Ratio Debt;

(w) Indebtedness of the Lead Borrower or any Restricted Subsidiary (and any
Permitted Refinancing thereof) in an aggregate principal amount not to exceed
the amount of the net cash proceeds received by the Lead Borrower after the
Closing Date from the issuance or sale of Equity Interests of the Lead Borrower
or cash contributed to the capital of the Lead Borrower

 

151



--------------------------------------------------------------------------------

(in each case, other than proceeds of Disqualified Equity Interests, sales of
Equity Interests to the Lead Borrower or any of its Subsidiaries or proceeds
which have been designated as a Cure Amount) as determined in accordance with
clauses (b) and (c) of the definition of “Cumulative Credit” to the extent such
net cash proceeds have not been applied to make Restricted Payments pursuant to
Section 7.06 or to prepay, redeem, purchase, defease or satisfy Indebtedness
pursuant to Section 7.13, so long as (i) such Indebtedness is incurred within
one year following the receipt by the Lead Borrower of such net cash proceeds
and (ii) such Indebtedness is designated as “Contribution Indebtedness” on the
date incurred;

(x) unsecured Indebtedness in respect of obligations of the Borrower or any
Restricted Subsidiary to pay the deferred purchase price of goods or services or
progress payments in connection with such goods and services; provided that such
obligations are incurred in connection with open accounts extended by suppliers
on customary trade terms in the ordinary course of business and not in
connection with the borrowing of money; and

(y) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (x) above.

For purposes of determining compliance with Section 7.03, in the event that an
item of Indebtedness (or any portion thereof) at any time, whether at the time
of incurrence or upon the application of all or a portion of the proceeds
thereof or subsequently, meets the criteria of more than one of the categories
of permitted Indebtedness described in Section 7.03(a) through (y) above, the
Lead Borrower, in its sole discretion, will classify and may subsequently
reclassify such item of Indebtedness (or any portion thereof) in any one or more
of the types of Indebtedness described in Section 7.03(a) through (y) and will
only be required to include the amount and type of such Indebtedness in such of
the above clauses as determined by the Lead Borrower at such time. The Lead
Borrower will be entitled to divide and classify an item of Indebtedness in more
than one of the types of Indebtedness described in Section 7.03(a) through
(y) so long as such Indebtedness (or any portion thereof) is permitted to be
incurred pursuant to such provision at the time of reclassification.
Notwithstanding the foregoing, Indebtedness incurred (a) under the Loan
Documents, any Incremental Commitments, any Incremental Loans, any Refinancing
Commitments and any Refinancing Loans shall only be classified as incurred under
Section 7.03(a), (b) as Refinancing Equivalent Debt or Incremental Equivalent
Debt and, in either case, any Permitted Refinancing thereof shall only be
classified as incurred under Section 7.03(t) and (c) under the Senior Notes and
any Permitted Refinancing thereof shall only be classified as incurred under
Section 7.03(o).

For purposes of determining compliance with any Dollar-denominated restriction
on the incurrence of Indebtedness, the Dollar-equivalent principal amount of
Indebtedness denominated in a foreign currency shall be calculated based on the
relevant currency exchange rate in effect on the date such Indebtedness was
incurred, in the case of term debt, or first committed, in the case of revolving
credit debt; provided that if such Indebtedness is incurred to extend, replace,
refund, refinance, renew or defease other Indebtedness denominated in a foreign
currency, and such extension, replacement, refunding, refinancing, renewal or
defeasance would cause the applicable Dollar-denominated restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such extension, replacement, refunding, refinancing, renewal or
defeasance, such Dollar-denominated restriction shall be deemed not to have been
exceeded so long as the principal amount of such refinancing Indebtedness does
not exceed the principal amount of such Indebtedness being extended, replaced,
refunded, refinanced, renewed or defeased, plus the aggregate amount of fees,
underwriting discounts, premiums (including tender premiums) and other costs and
expenses (including OID) incurred in connection with such refinancing.

 

152



--------------------------------------------------------------------------------

The accrual of interest, the accretion of accreted value and the payment of
interest in the form of additional Indebtedness shall not be deemed to be an
incurrence of Indebtedness for purposes of this Section 7.03. The principal
amount of any non-interest bearing Indebtedness or other discount security
constituting Indebtedness at any date shall be the principal amount thereof that
would be shown on a balance sheet of the Borrower dated such date prepared in
accordance with GAAP.

Section 7.04 Fundamental Changes. Neither the Lead Borrower nor any of its
Restricted Subsidiaries shall merge, amalgamate, dissolve, liquidate,
consolidate with or into another Person, or Dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except that:

(a) any Restricted Subsidiary of the Lead Borrower (other than the Co-Borrower)
may merge, amalgamate or consolidate with (i) the Lead Borrower (including a
merger, the purpose of which is to reorganize the Lead Borrower into a new
jurisdiction); provided that the Lead Borrower shall be the continuing or
surviving Person or (ii) one or more other Restricted Subsidiaries of the Lead
Borrower (other than the Co-Borrower); provided that when any Person that is a
Loan Party is merging with a Restricted Subsidiary, a Loan Party shall be the
continuing or surviving Person unless the resulting Investment made in
connection with a Loan Party merging with a Non-Loan Party shall otherwise be a
Restricted Investment permitted by Section 7.06 (other than Section 7.06(d)) or
a Permitted Investment;

(b) (i) any Restricted Subsidiary that is not a Loan Party may merge, amalgamate
or consolidate with or into any other Restricted Subsidiary that is not a Loan
Party and (ii) any Restricted Subsidiary may liquidate or dissolve or change its
legal form if the Lead Borrower determines in good faith that such action is in
the best interest of the Lead Borrower and its Restricted Subsidiaries and if
not materially disadvantageous to the Lenders (it being understood that in the
case of any change in legal form, a Restricted Subsidiary that is a Guarantor
will remain a Guarantor unless such Guarantor is otherwise permitted to cease
being a Guarantor hereunder);

(c) any Restricted Subsidiary (other than the Co-Borrower) may Dispose of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to the
Lead Borrower or to another Restricted Subsidiary (other than the Co-Borrower);
provided that if the transferor in such a transaction is a Guarantor, then
(i) the transferee must be a Guarantor or the Lead Borrower or (ii) to the
extent constituting an Investment, such Investment must be a permitted
Investment in a Restricted Subsidiary which is not a Loan Party permitted by
Section 7.06 (other than Section 7.06(d)) or a Permitted Investment;

(d) any Restricted Subsidiary may merge or amalgamate with any other Person in
order to effect a Restricted Investment permitted pursuant to Section 7.06
(other than Section 7.06(d)) or a Permitted Investment; provided that the
continuing or surviving Person shall be a Restricted Subisidiary or the Lead
Borrower;

(e) so long as no Default exists or would result therefrom, the Lead Borrower
may merge with any other Person; provided that (i) the Lead Borrower shall be
the continuing or surviving corporation or (ii) if the Person formed by or
surviving any such merger or consolidation is not the Lead Borrower (any such
Person, the “Successor Company”), (A) the Successor Company shall expressly
assume all the obligations of the Borrower under this Agreement and the other
Loan Documents to which the Lead Borrower is a party pursuant to a supplement
hereto or thereto in form reasonably satisfactory to the Administrative Agent,
(B) each Guarantor, unless it is the other party to such merger or
consolidation, shall have confirmed that its Guarantee shall apply to the
Successor Company’s obligations under the Loan

 

153



--------------------------------------------------------------------------------

Documents, (C) each Guarantor, unless it is the other party to such merger or
consolidation, shall have by a supplement to each applicable Collateral Document
confirmed that its obligations thereunder shall apply to the Successor Company’s
obligations under the Loan Documents, (D) if reasonably requested by the
Administrative Agent, each mortgagor of a Mortgaged Property, unless it is the
other party to such merger or consolidation, shall have by an amendment to or
restatement of the applicable Mortgage (or other instrument reasonably
satisfactory to the Administrative Agent) confirmed that its obligations
thereunder shall apply to the Successor Company’s obligations under the Loan
Documents and (E) the Lead Borrower shall have delivered to the Administrative
Agent an Officer’s Certificate of the Lead Borrower stating that such merger or
consolidation and such supplement to this Agreement or any Collateral Document
comply with this Agreement; provided, further, that if the foregoing are
satisfied, the Successor Company will succeed to, and be substituted for, the
Lead Borrower under this Agreement;

(f) the Lead Borrower and the Restricted Subsidiaries may consummate the
Transactions; and

(g) any Restricted Subsidiary (other than the Co-Borrower) may effect a merger,
amalgamation, dissolution, liquidation, consolidation or Disposition, the
purpose of which is to effect a Disposition permitted pursuant to Section 7.05.

Section 7.05 Dispositions. Neither the Lead Borrower nor any of its Restricted
Subsidiaries shall, directly or indirectly, make any Disposition or enter into
any agreement to make any Disposition, except:

(a) (x) Dispositions of obsolete, worn out, used or surplus property, whether
now owned or hereafter acquired, in the ordinary course of business and
Dispositions of property no longer used or useful in the conduct of the business
of the Borrowers or any of their Restricted Subsidiaries and (y) Dispositions to
landlords of improvements made to leased real property pursuant to customary
terms of leases entered into in the ordinary course of business;

(b) Dispositions of inventory, goods held for sale in the ordinary course of
business and immaterial assets in the ordinary course of business (including
allowing any issuances, registrations or any applications for registration of
any intellectual property to lapse or become abandoned in the ordinary course of
business);

(c) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or
(ii) the proceeds of such Disposition are promptly applied to the purchase price
of such replacement property;

(d) Dispositions of property to the Lead Borrower or any Restricted Subsidiary;
provided that if the transferor of such property is a Loan Party (i) the
transferee thereof must be a Loan Party or (ii) if such transaction constitutes
an Investment, such Investment must be a Restricted Investment permitted by
Section 7.06 or a Permitted Investment;

(e) Dispositions that are permitted by Section 7.04 (other than Section 7.04(g))
or otherwise constitute a Restricted Payment permitted by Section 7.06 or a
Permitted Investment (other than a Permitted Investment pursuant to clause (d)
or (y) of the definition thereof) and Liens permitted by Section 7.01 (other
than Section 7.01(m));

(f) Dispositions of cash and Cash Equivalents;

 

154



--------------------------------------------------------------------------------

(g) (i) leases, subleases, licenses or sublicenses (including the provision of
software or the licensing of other intellectual property rights) and termination
thereof, in each case in the ordinary course of business and which do not
materially interfere with the business of the Borrowers and the Restricted
Subsidiaries taken as a whole and (ii) Dispositions of intellectual property
that are not material to the business of the Borrowers and the Restricted
Subsidiaries;

(h) transfers of property subject to Casualty Events;

(i) Dispositions or discounts without recourse of accounts receivable in
connection with the compromise or collection thereof in the ordinary course of
business;

(j) Dispositions of property pursuant to sale-leaseback transactions; provided
that the fair market value of all property so Disposed of after the Closing Date
shall not exceed the greater of $60,000,000 and 2.50% of Total Asses, as
determined at the time of such Disposition;

(k) any sale of Equity Interests in, or Indebtedness or other securities of, an
Unrestricted Subsidiary;

(l) so long as the Lead Borrower or a Restricted Subsidiary receives at least
fair market value therefor (taking into account any Securitization Seller’s
Retained Interest), any sale of Securitization Assets in connection with a
Permitted Securitization;

(m) Dispositions which may not be prohibited pursuant to section 1136 of the
German Civil Code;

(n) Dispositions of property; provided that (i) at the time of such Disposition
no Event of Default shall exist or would result from such Disposition (other
than, except in the case of an Event of Default under Section 8.01(a), any such
Disposition made pursuant to a legally binding commitment entered into at a time
when no Event of Default exists) and (ii) with respect to any Disposition
pursuant to this clause (n) for a purchase price equal to or greater than the
greater of $20,000,000 (as determined at the time of such Disposition), the Lead
Borrower or any of its Restricted Subsidiaries shall receive not less than 75%
of such consideration in the form of cash or Cash Equivalents (in each case,
free and clear of all Liens at the time received, other than nonconsensual Liens
permitted by Section 7.01 and Liens permitted by Section 7.01(a),
Section 7.01(b), clauses (ii) and (iii) of Section 7.01(l), Section 7.01(p),
Section 7.01(q), Section 7.01(s), Section 7.01(w), Section 7.01(x),
Section 7.01(dd), Section 7.01(ee), Section 7.01(ff) (solely to the extent the
Obligations under the Term Loans and Revolving Credit Loans that are secured on
a first lien basis shall be secured on a pari passu or senior basis with such
Liens), and Section 7.01(gg)); provided, however, that for the purposes of this
clause (n)(ii), the following shall be deemed to be cash: (A) any liabilities
(as shown on the Lead Borrower’s most recent balance sheet provided hereunder or
in the footnotes thereto) of the Lead Borrower or such Restricted Subsidiary,
other than liabilities that are by their terms subordinated to the payment in
cash of the Obligations, that (x) are assumed by the transferee with respect to
the applicable Disposition or (y) are otherwise cancelled or terminated in
connection with the transaction with such transferee (other than intercompany
debt owed to the Lead Borrower or its Restricted Subsidiaries) and, in each
case, for which the Lead Borrower and all of its Restricted Subsidiaries shall
have been validly released by all applicable creditors in writing, (B) any
securities, notes or other obligations or assets received by the Lead Borrower
or the applicable Restricted Subsidiary from such transferee that are converted
by the Lead Borrower or such Restricted Subsidiary into cash or Cash Equivalents
(to the extent of the cash or Cash Equivalents received) within 180 days
following the closing of the applicable Disposition and (C) aggregate non-cash
consideration

 

155



--------------------------------------------------------------------------------

received by the Lead Borrower or the applicable Restricted Subsidiary having an
aggregate fair market value (determined as of the closing of the applicable
Disposition for which such non-cash consideration is received) not to exceed the
greater of $100,000,000 and 4.25% of Total Assets, as determined at the time of
such Disposition (net of any non-cash consideration converted into cash and Cash
Equivalents);

(o) any swap of assets in exchange for services or other assets in the ordinary
course of business of comparable or greater value or usefulness to the business
of the Lead Borrower and its Subsidiaries as a whole, as determined in good
faith by the management of the Lead Borrower;

(p) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;

(q) the Borrower and the Restricted Subsidiaries may enter into any agreement to
make any Disposition so long as consummation of the Disposition contemplated by
such agreement is contingent upon either (i) the Required Lenders consenting to
such transactions or (ii) the repayment in full of the Obligations (other than
(i) obligations arising under Secured Hedge Agreements or Treasury Services
Agreements and (ii) indemnities and other contingent liabilities that survive
repayment of the Loans);

(r) the unwinding of any Swap Contracts pursuant to its terms;

(s) the dissolution or liquidation of any Subsidiary with no assets; and

(t) sales of non-core assets acquired after the Closing Date in connection with
Permitted Acquisitions, Restricted Investments permitted under Section 7.06
(other than Section 7.06(d)) or Permitted Investments, in each case to the
extent such sales occur within 180 days of such Permitted Acquisition or
Investment; provided that the aggregate amount of such sales shall not exceed
25% of the fair market value of the acquired entity or business;

(u) Dispositions in the aggregate pursuant to this clause (u) not to exceed the
greater of $20,000,000 and 0.75% of Total Assets, as determined at the time of
such Disposition;

provided that any Disposition of any property pursuant to Section 7.05(j),
(n) or (u) shall be for no less than the fair market value of such property at
the time of such Disposition. To the extent any Collateral is Disposed of as
expressly permitted by this Section 7.05 to any Person other than a Loan Party,
such Collateral shall be sold free and clear of the Liens created by the Loan
Documents, and the Administrative Agent or the Collateral Agent, as applicable,
shall be authorized to take any actions deemed appropriate in order to effect
the foregoing.

Section 7.06 Restricted Payments. The Lead Borrower will not, and will not
permit any of its Restricted Subsidiaries to, declare or make, directly or
indirectly, any Restricted Payment, except:

(a) each Restricted Subsidiary may make Restricted Payments to the Lead
Borrower, and other Restricted Subsidiaries of the Lead Borrower (and, in the
case of a Restricted Payment by a non-wholly owned Restricted Subsidiary, to the
Lead Borrower and any other Restricted Subsidiary and to each other owner of
Equity Interests of such Restricted Subsidiary based on their relative ownership
interests of the relevant class of Equity Interests);

 

156



--------------------------------------------------------------------------------

(b) the Lead Borrower and each Restricted Subsidiary may declare and make
dividend payments or other Restricted Payments payable solely in the Equity
Interests (other than Disqualified Equity Interests not otherwise permitted by
Section 7.03) of such Person;

(c) [Reserved];

(d) to the extent constituting Restricted Payments, the Lead Borrower (or any
Parent) and its Restricted Subsidiaries may enter into and consummate
transactions expressly permitted by any provision of Section 7.04 or 7.08 (other
than Section 7.08(f) or 7.08(l));

(e) repurchases of Equity Interests in the Lead Borrower or any Restricted
Subsidiary of the Lead Borrower deemed to occur upon exercise of stock options
or warrants or the settlement or vesting of other equity-based awards if such
Equity Interests represent a portion of the exercise price of, or tax
withholdings with respect to, such options, or warrants or other equity-based
awards;

(f) the Lead Borrower and each Restricted Subsidiary may (i) pay (or may make
Restricted Payments to allow any Holdco or any Parent to pay) for the
repurchase, retirement or other acquisition or retirement for value of Equity
Interests or settlement of equity-based awards of such Restricted Subsidiary (or
of the Lead Borrower or any other such Parent) held by any future, present or
former employee, officer, director, manager or consultant (or any spouses,
former spouses, successors, executors, administrators, heirs, legatees or
distributes of any of the foregoing) of such Restricted Subsidiary (or the Lead
Borrower or any other Parent) or any of its Subsidiaries or (ii) make Restricted
Payments in the form of distributions to allow any Holdco or any Parent to pay
principal or interest on promissory notes that were issued to any future,
present or former employee, officer, director, manager or consultant (or any
spouses, former spouses, successors, executors, administrators, heirs, legatees
or distributes of any of the foregoing) of such Restricted Subsidiary (or the
Lead Borrower or any Parent) in lieu of cash payments for the repurchase,
retirement or other acquisition or retirement for value of such Equity Interests
or equity-based awards held by such Persons, in each case, upon the death,
disability, retirement or termination of employment or services, as applicable,
of any such Person or pursuant to any employee, manager or director equity plan,
employee, manager or director stock option plan or any other employee, manager
or director benefit plan or any agreement (including any stock subscription
agreement, shareholder agreement or stockholder’s agreement) with any employee,
director, officer or consultant of such Restricted Subsidiary (or the Lead
Borrower or any Parent) or any of its Restricted Subsidiaries; provided that the
aggregate amount of Restricted Payments made pursuant to this clause (f) shall
not exceed $30,000,000 in any calendar year; provided, further, that unused
amounts in any calendar year may be used in the next two succeeding years);
provided, further, that such amount in any calendar year may further be
increased by an amount not to exceed:

(i) amounts used to increase the Cumulative Credit pursuant to clauses (b) and
(c) of the definition of “Cumulative Credit”; and

(ii) the Net Proceeds of key man life insurance policies received by the Lead
Borrower or its Restricted Subsidiaries less the amount of Restricted Payments
previously made with the cash proceeds of such key man life insurance policies;

and provided further that that cancellation of Indebtedness owing to the Lead
Borrower or any Restricted Subsidiary from members of management of the Lead
Borrower, any of the Lead Borrower’s Parents or any of the Lead Borrower’s
Restricted Subsidiaries in connection with a repurchase of Equity Interests of
any of the Lead Borrower’s Parents will not be deemed to constitute a Restricted
Payment for purposes of this covenant or any other provision of this Agreement;

 

157



--------------------------------------------------------------------------------

(g) the Lead Borrower and its Restricted Subsidiaries may make Restricted
Payments in an aggregate amount not to exceed (x) the greater of $100,000,000
and 4.25% of Total Assets, as determined at the time of such Restricted Payment
(less the amount of any prepayments, redemptions, purchases, defeasances and
other payments in respect of Junior Financings in reliance on the dollar amount
set forth in Section 7.13(a)(vi)) plus (y) the Cumulative Credit at such time
(provided that with respect to any Restricted Payment (other than a Restricted
Investment) made out of amounts under clause (a) of the definition of
“Cumulative Credit” pursuant to this clause (y), no Event of Default has
occurred and is continuing or would result therefrom and the Borrowers,
immediately after giving effect to such Restricted Payment on a Pro Forma Basis,
could incur $1.00 of additional Permitted Ratio Debt);

(h) the Lead Borrower may make Restricted Payments to any Parent;

(i) to pay its operating costs and expenses incurred in the ordinary course of
business and other corporate overhead costs and expenses (including
administrative, legal, accounting and similar expenses provided by third
parties), which are reasonable and customary and incurred in the ordinary course
of business and attributable to the ownership or operations of the Lead Borrower
and its Restricted Subsidiaries, Transaction Expenses and any reasonable and
indemnification claims made by directors or officers of such Parent attributable
to the ownership or operations of the Lead Borrower and its Restricted
Subsidiaries;

(ii) the proceeds of which shall be used to pay (A) franchise taxes and other
fees, taxes and expenses required to maintain its (or any of its Parents’)
corporate existence or (B) costs and expenses (including Public Company Costs)
incurred by such Parent in connection with such Parent being a public company,
including costs and expenses relating to ongoing compliance with federal and
state securities laws and regulations, SEC rules and regulations and the
Sarbanes-Oxley Act of 2002;

(iii) for any taxable period in which the Lead Borrower and/or any of its
Subsidiaries is a member of a consolidated, combined or similar income or
similar tax group of which a direct or indirect parent of Lead Borrower is the
common parent (a “Tax Group”), to pay federal, foreign, state and local income
or similar taxes of such Tax Group that are attributable to the taxable income
of the Lead Borrower and/or its Subsidiaries; provided that, for each taxable
period, the amount of such payments made in respect of such taxable period in
the aggregate shall not exceed the amount that the Lead Borrower and its
Subsidiaries would have been required to pay in respect of federal, foreign,
state and local income taxes in the aggregate if such entities were corporations
paying taxes separately from any Tax Group at the highest combined applicable
federal, foreign, state and local tax rate for such fiscal year (it being
understood and agreed that if the Lead Borrower or Subsidiary pays any such
federal, foreign, state or local income taxes directly to such taxing authority,
that a Restricted Payment in duplication of such amount shall not be permitted
to be made pursuant to this clause (iii)); provided further that the permitted
payment pursuant to this clause (iii) with respect to any taxes of any
Unrestricted Subsidiary for any taxable period shall be limited to the amount
actually paid by any Unrestricted Subsidiary to the Lead Borrower or its
Restricted Subsidiaries for the purposes of paying such consolidated, combined
or similar Taxes for such taxable period or any previous taxable period ending
after the date hereof and not previously taken into account for purposes of
calculating the limitation in this proviso;

 

158



--------------------------------------------------------------------------------

(iv) to finance any Permitted Investments and other Investments that would be
permitted to be made pursuant to this Section 7.06 and Section 7.08 made by the
Lead Borrower or any of its Restricted Subsidiaries; provided that (A) such
Restricted Payment shall be made substantially concurrently with the closing of
such Investment and (B) such Parent shall, immediately following the closing
thereof, cause (1) all property acquired (whether assets or Equity Interests) to
be contributed to the Lead Borrower or the Restricted Subsidiaries or (2) the
merger (to the extent permitted in Section 7.04) of the Person formed or
acquired into the Lead Borrower or its Restricted Subsidiaries in order to
consummate such Permitted Acquisition or Investment, in each case, in accordance
with the requirements of Section 6.11;

(v) the proceeds of which (A) shall be used to pay salary, commissions, bonus
and other benefits payable to and indemnities provided on behalf of officers,
employees, directors and members of management of any Holdco or any Parent and
any payroll, social security or similar taxes thereof to the extent such
salaries, commissions, bonuses and other benefits are attributable to the
ownership or operation of the Lead Borrower and the Restricted Subsidiaries or
(B) shall be used to make payments permitted under Section 7.08(g) and (k) (but
only to the extent such payments have not been and are not expected to be made
by the Lead Borrower or a Restricted Subsidiarity); and

(vi) the proceeds of which shall be used by any Holdco to pay (or to make
Restricted Payments to allow any Parent to pay) (A) fees and expenses (other
than to Affiliates) related to any unsuccessful equity or debt offering by any
Holdco (or any Parent) that is directly attributable to the operations of the
Lead Borrower and its Restricted Subsidiaries and (B) expenses and indemnities
of the trustee with respect to any debt offering by any Holdco (or any Parent);

(i) payments made or expected to be made by any Holdco, the Lead Borrower or any
of the Restricted Subsidiaries in respect of withholding or other payroll and
other similar Taxes payable by or with respect to any future, present or former
employee, director, manager or consultant (or any spouses, former spouses,
successors, executors, administrators, heirs, legatees or distributes of any of
the foregoing) and any repurchases of Equity Interests in consideration of such
payments including deemed repurchases in connection with the exercise of stock
options or the vesting or settlement of other equity-based awards;

(j) dividends on the common stock or common equity interests of the Lead
Borrower or any Parent in an aggregate amount per annum not to exceed an amount
equal to 6% of the net proceeds received by (or contributed to) the Lead
Borrower from any Qualified IPO (including the Initial Public Offering);

(k) the Lead Borrower or any of the Restricted Subsidiaries may pay cash in lieu
of the issuance of fractional Equity Interests in connection with any dividend,
split or combination thereof or any Permitted Acquisitions; and

(l) additional Restricted Payments so long as immediately after giving effect to
such Restricted Payment, (i) no Event of Default has occurred and is continuing
or would result therefrom and (ii) the Total Net Leverage Ratio calculated on a
Pro Forma Basis is no greater than 2.00 to 1.00, and satisfaction of such test
shall be evidenced by a certificate from a Responsible Officer of the Lead
Borrower demonstrating such satisfaction calculated in reasonable detail.

 

159



--------------------------------------------------------------------------------

Section 7.07 Change in Nature of Business. The Lead Borrower shall not, nor
shall the Lead Borrower permit any of the Restricted Subsidiaries to, directly
or indirectly, engage in any material line of business substantially different
from those lines of business conducted by the Lead Borrower and its Restricted
Subsidiaries on the Closing Date or any business reasonably related,
complementary, synergistic or ancillary thereto (including related,
complementary, synergistic or ancillary technologies) or reasonable extensions
thereof.

Section 7.08 Transactions with Affiliates. Neither the Lead Borrower shall, nor
shall the Lead Borrower permit any of its Restricted Subsidiaries to, directly
or indirectly, enter into any transaction of any kind with any Affiliate of the
Lead Borrower involving aggregate payments or consideration in excess of
$5,000,000 for any individual transaction or series of related transactions,
whether or not in the ordinary course of business, other than:

(a) transactions among any Holdco, the Lead Borrower and its Restricted
Subsidiaries or any entity that becomes a Restricted Subsidiary as a result of
such transaction that are not otherwise prohibited under this Agreement;

(b) on terms substantially as favorable to the Lead Borrower or such Restricted
Subsidiary as would be obtainable by the Lead Borrower or such Restricted
Subsidiary at the time in a comparable arm’s-length transaction with a Person
other than an Affiliate;

(c) the Transactions and the payment of fees and expenses (including Transaction
Expenses) as part of or in connection with the Transactions;

(d) Restricted Payments permitted under Section 7.06 and Permitted Investments
other than Permitted Investments under clauses (a)(ii), (b), (m), (t) and (u) of
the definition thereof;

(e) loans and other transactions by the Lead Borrower and its Restricted
Subsidiaries to the extent expressly permitted under this Article VII;

(f) employment, consulting, and severance and other service or benefit-related
arrangements between the Lead Borrower and its Restricted Subsidiaries and their
respective officers and employees in the ordinary course of business and
transactions pursuant to stock option plans and other equity award and employee
benefit plans and arrangements in the ordinary course of business;

(g) the payment of customary fees and reasonable out-of-pocket costs to, and
indemnities provided on behalf of, directors, officers, employees and
consultants of the Lead Borrower and its Restricted Subsidiaries (or any Parent)
in the ordinary course of business;

(h) transactions pursuant to agreements in existence on the Closing Date and set
forth on Schedule 7.08 (to the extent not otherwise permitted by this Agreement)
or any amendment thereto to the extent such an amendment is not adverse to the
Lenders in any material respect;

(i) the issuance or transfer of Equity Interests (other than Disqualified Equity
Interests) of the Lead Borrower to any Investor or to any former, current or
future director, manager, officer, employee or consultant (or any Affiliate of
any of the foregoing) of the Lead Borrower, any of its Subsidiaries or any
Parent;

(j) transactions related to Permitted Securitizations;

 

160



--------------------------------------------------------------------------------

(k) customary payments by the Lead Borrower and any of its Restricted
Subsidiaries to the Investors made for any financial advisory, financing,
underwriting or placement services or in respect of other investment banking
activities (including in connection with acquisitions or divestitures), which
payments are approved by the majority of the members of the board of directors
or a majority of the disinterested members of the board of directors of the Lead
Borrower, in good faith;

(l) any transaction with any Holdco, a Restricted Subsidiary or joint venture
partners, in each case in compliance with the terms of this Agreement that are
on terms at least as favorable as might reasonably have been obtained at such
time in an arm’s length transaction from an unaffiliated party in the reasonable
determination of the board of directors of the Lead Borrower;

(m) transactions with customers, clients, joint venture partners, suppliers or
purchasers or sellers of goods or services, in each case in the ordinary course
of business and otherwise in compliance with the terms of this Agreement that
are fair to the Lead Borrower and the Restricted Subsidiaries, in the reasonable
determination of the board of directors or the senior management of the Lead
Borrower, or are on terms at least as favorable as might reasonably have been
obtained at such time from an unaffiliated party; and

(n) transactions in which the Lead Borrower or any of the Restricted
Subsidiaries, as the case may be, deliver to the Administrative Agent a letter
from an Independent Financial Advisor stating that such transaction is fair to
the Lead Borrower or such Restricted Subsidiary from a financial point of view
or meets the requirements of clause (b) of this Section 7.08.

Section 7.09 Burdensome Agreements. The Lead Borrower shall not, nor shall the
Lead Borrower permit any of its Restricted Subsidiaries to, enter into or permit
to exist any Contractual Obligation (other than this Agreement or any other Loan
Document) that limits the ability of (a) any Restricted Subsidiary of the Lead
Borrower to make Restricted Payments to the Lead Borrower or any of its
Restricted Subsidiaries or (b) any Loan Party to create, incur, assume or suffer
to exist Liens on property of such Person for the benefit of the Lenders with
respect to the Facilities and the Obligations or under the Loan Documents;
provided that the foregoing clauses (a) and (b) shall not apply to Contractual
Obligations which:

(a) (x) exist on the Closing Date and (to the extent not otherwise permitted by
this Section 7.09) are listed on Schedule 7.09 hereto and (y) to the extent
Contractual Obligations permitted by preceding clause (x) are set forth in an
agreement evidencing Indebtedness, are set forth in any agreement evidencing any
permitted modification, replacement, renewal, extension or refinancing of such
Indebtedness so long as such modification, replacement, renewal, extension or
refinancing does not expand the scope of such Contractual Obligations;

(b) are binding on a Restricted Subsidiary at the time such Restricted
Subsidiary first becomes a Restricted Subsidiary of the Lead Borrower, so long
as such Contractual Obligations were not entered into in contemplation of such
Person becoming a Restricted Subsidiary of the Lead Borrower;

(c) represent Indebtedness of a Restricted Subsidiary of the Lead Borrower which
is not a Loan Party which is permitted by Section 7.03;

(d) arise in connection with any Disposition permitted by Section 7.04 or 7.05
and relate solely to the assets or Person subject to such Disposition;

 

161



--------------------------------------------------------------------------------

(e) are customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures constituting Permitted Investments or
otherwise permitted under Section 7.06 and applicable solely to such joint
venture;

(f) are negative pledges and restrictions on Liens in favor of any holder of
Indebtedness permitted under Section 7.03 but solely to the extent any negative
pledge relates to the property financed by such Indebtedness;

(g) are customary restrictions on leases, subleases, licenses or asset sale
agreements otherwise permitted hereby so long as such restrictions relate to the
assets subject thereto;

(h) comprise restrictions imposed by any agreement relating to secured
Indebtedness permitted pursuant to Section 7.03(e) or (g) (in each case to the
extent that such restrictions apply only to the property or assets securing such
Indebtedness or to the Restricted Subsidiaries incurring or guaranteeing such
Indebtedness;

(i) are customary provisions restricting subletting or assignment of any lease
governing a leasehold interest of the Lead Borrower or any Restricted
Subsidiaries;

(j) are customary provisions restricting assignment or transfer of any agreement
entered into in the ordinary course of business;

(k) are restrictions on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business;

(l) arise in connection with cash or other deposits permitted under
Sections 7.01 and the definition of Permitted Investments and limited to such
cash or deposit;

(m) comprise restrictions imposed by any agreement evidencing any Indebtedness
permitted under Section 7.03 to the extent that such restrictions (taken as a
whole) are, in the good faith judgment of the Lead Borrower, no more onerous
to Lead Borrower and its Restricted Subsidiaries than customary market terms for
Indebtedness of such type and in any event are no more onerous to Lead Borrower
and its Restricted Subsidiaries than those restrictions contained in this
Agreement and the other Loan Documents; and

(n) any amendments, modifications, restatements or renewals of the agreements,
contracts or instruments referred to in clause (a) through (m) above, provided
that such amendments, modifications, restatements or renewals, taken as a whole,
are not materially more restrictive with respect to such encumbrances or
restrictions than those contained in such predecessor agreements, contracts or
instruments.

Section 7.10 [Reserved].

Section 7.11 Financial Covenant. The Lead Borrower shall not permit the First
Lien Net Leverage Ratio on the last day of any fiscal quarter to be greater than
2.00:1.00 (the “Financial Covenant”) if, as of such date, the aggregate Dollar
Amount of Swing Line Loans, Revolving Credit Loans and L/C Obligations
(excluding L/C Obligations relating to (x) Letters of Credit that have been Cash
Collateralized in a manner reasonably satisfactory to the Administrative Agent
and (y) Letters of Credit having an aggregate undrawn Dollar Amount not greater
than $10,000,000) outstanding on such date is greater than 30.00% of the
aggregate Revolving Credit Commitments of all Revolving Credit Lenders. The
provisions of this Section 7.11 are for the benefit of the Revolving Credit
Lenders only and the Required Revolving Credit Lenders may amend, waive or
otherwise modify this Section 7.11 or the

 

162



--------------------------------------------------------------------------------

defined terms used for purposes of this Section 7.11 or waive any Default or
Event of Default resulting from a breach of this Section 7.11 without the
consent of any Lenders other than the Required Revolving Credit Lenders in
accordance with the provisions of Section 10.01(j).

Section 7.12 Accounting Changes. The Lead Borrower shall not make any change in
its fiscal year; provided, however, that the Lead Borrower may, upon written
notice to the Administrative Agent, change its fiscal year to any other fiscal
year reasonably acceptable to the Administrative Agent, in which case, the
Borrowers and the Administrative Agent will, and are hereby authorized by the
Lenders to, make any adjustments to this Agreement that are necessary to reflect
such change in fiscal year.

Section 7.13 Prepayments, Etc. of Indebtedness. (a) The Lead Borrower shall not,
nor shall the Lead Borrower permit any of its Restricted Subsidiaries to,
prepay, redeem, purchase, defease or otherwise satisfy prior to the scheduled
maturity thereof in any manner (it being understood that payments of regularly
scheduled principal, interest, mandatory prepayments and AHYDO Payments shall be
permitted) (x) any Indebtedness incurred under Section 7.03(g), (s), (t) or
(u) that is expressly subordinated to the Obligations in right of payment or
security or (y) any other Indebtedness that is required to be expressly
subordinated to the Obligations in right of payment or security pursuant to the
terms of the Loan Documents (all Indebtedness described under (x) and (y),
collectively, “Junior Financing”) or make any payment in violation of any
subordination terms of any Junior Financing Documentation, except (i) the
refinancing thereof with any Indebtedness (to the extent such Indebtedness
constitutes a Permitted Refinancing and, if such Indebtedness was originally
incurred under Section 7.03(g), is permitted pursuant to Section 7.03(g)), to
the extent not required to prepay any Loans pursuant to Section 2.05(b),
(ii) the conversion of any Junior Financing to Equity Interests (other than
Disqualified Equity Interests) of Holdings or any of its Parents, (iii) the
prepayment of Indebtedness of the Lead Borrower or any Restricted Subsidiary
owing to the Lead Borrower or any Restricted Subsidiary to the extent not
prohibited by the subordination provisions contained in the Global Intercompany
Note, (iv) prepayments or purchases of Junior Financings with Declined Proceeds
to the extent such prepayments or purchases are required pursuant to the Junior
Financing Documentation evidencing such Junior Financing, (v) repayments,
redemptions, purchases, defeasances and other payments in respect of Junior
Financings prior to their scheduled maturity in an aggregate amount not to
exceed the Cumulative Credit on such date that the Lead Borrower elects to apply
pursuant to this clause (v) (so long as, with respect to repayments,
redemptions, purchases, defeasances and other payments made out of amounts under
clause (a) of the definition of “Cumulative Credit” pursuant to this clause (v),
no Event of Default has occurred and is continuing or would result therefrom and
the Fixed Charge Coverage Ratio calculated on a Pro Forma Basis is greater than
or equal to 2.00 to 1.00), (vi) prepayments, redemptions, purchases, defeasances
and other payments in respect of Junior Financings prior to their scheduled
maturity in an aggregate amount not to exceed the greater of $100,000,000 and
4.25% of Total Assets (as determined at the time of such transaction) (less the
amount of any Restricted Payments made in reliance on the dollar amount set
forth in Section 7.06(g)(x)) and (vii) additional prepayments, redemptions,
purchases, defeasances and other payments in respect of Junior Financings, so
long as immediately after giving effect to such prepayment, redemption,
purchase, defeasance or other payment, (i) no Event of Default has occurred and
is continuing or would result therefrom and (ii) the Total Net Leverage Ratio
calculated on a Pro Forma Basis is no greater than 2.00 to 1.00, and
satisfaction of such test shall be evidenced by a certificate from a Responsible
Officer of the Lead Borrower demonstrating such satisfaction calculated in
reasonable detail.

(b) The Lead Borrower shall not, nor shall it permit any of its Restricted
Subsidiaries to amend, modify or change in any manner materially adverse to the
interests of the Lenders any term or condition of any Junior Financing
Documentation (including documentation evidencing Permitted Refinancings thereof
but other than intercompany indebtedness) without the consent of the
Administrative Agent (which consent shall not be unreasonably withheld,
conditioned or delayed); provided, that nothing in this Section 7.13(b) shall
prohibit the Lead Borrower and its Restricted Subsidiaries from refinancing,
replacing or renewing any such Junior Financing to the extent otherwise
permitted by Section 7.13(a).

 

163



--------------------------------------------------------------------------------

Section 7.14 Permitted Activities. With respect to each Holdco, engage in any
material operating or business activity; provided, that the following and any
activities incidental thereto shall be permitted in any event: (i) (x) in the
case of Holdings, its ownership of the Equity Interests of the Lead Borrower,
Trinseo Investment Holdings Ireland or any Intermediate Holding Company and
(y) in the case of any Intermediate Holding Company, its ownership of Equity
Interests of the Lead Borrower, and, in each case, activities incidental
thereto, including payment of dividends and other amounts in respect of its
Equity Interests, (ii) the maintenance of its legal existence (including the
ability to incur fees, costs and expenses relating to such maintenance),
(iii) the performance of its obligations with respect to the Loan Documents, the
Senior Notes and any other Indebtedness, (iv) any public offering of its Equity
Interests or any other issuance or sale of its Equity Interests, (v) financing
activities, including the issuance of securities, incurrence of debt, payment of
dividends, providing a performance guaranty in connection with a Permitted
Securitization and (x) in the case of Holdings, making contributions to the
capital of the Lead Borrower and guaranteeing the obligations of Trinseo
Investment Holdings Ireland, any Intermediate Holding Company and the Lead
Borrower and its Restricted Subsidiaries and (y) in the case of any Intermediate
Holding Company, making contributions to the capital of the Lead Borrower and
guaranteeing the obligations of and the Lead Borrower and its Restricted
Subsidiaries, (vi) participating in tax, accounting and other administrative
matters as a member of the consolidated group of Topco, (vii) holding any cash
or property (but not operate any property), (viii) providing indemnification to
officers and directors and (ix) any activities incidental to the foregoing.
Notwithstanding anything herein to the contrary, (i) no Intermediate Holding
Company shall own any Equity Interests other than those of the Lead Borrower,
Trinseo Investment Holdings Ireland or another Intermediate Holding Company
(unless such Equity Interests are promptly contributed to the Lead Borrower and
(ii) Holdings shall not own any Equity Interests other than those of an
Intermediate Holding Company, Trinseo Investment Holdings Ireland or the Lead
Borrower (unless such Equity Interests are promptly contributed to the Lead
Borrower).

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

Section 8.01 Events of Default. Any of the following from and after the Closing
Date shall constitute an event of default (an “Event of Default”):

(a) Non-Payment. Any Loan Party fails to pay in the currency required hereunder
(i) when and as required to be paid herein, any amount of principal of any Loan,
or (ii) within five (5) Business Days after the same becomes due, any interest
on any Loan or any other amount payable hereunder or with respect to any other
Loan Document; or

(b) Specific Covenants. Any Borrower or, in the case of Section 7.14, any
Holdco, fails to perform or observe any term, covenant or agreement contained in
any of Sections 6.03(a) or 6.05(a) (solely with respect to a Borrower) or
Article VII; provided that the Financial Covenant is subject to cure pursuant to
Section 8.04; provided, further, that an Event of Default under this clause (b)
with respect to a failure by the Lead Borrower to be in compliance with the
Financial Covenant shall not constitute an Event of Default for purposes of any
Term Loan or Term Commitment unless and until the Required Revolving Credit
Lenders have actually declared all such obligations to be immediately due and
payable in accordance with this Agreement and such declaration has not been
rescinded on or before such date; or

 

164



--------------------------------------------------------------------------------

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after receipt of written notice thereof by the
Lead Borrower from the Administrative Agent; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of any Holdco, the Lead
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document required to be delivered in connection herewith or therewith shall be
incorrect or misleading in any material respect when made or deemed made; or

(e) Cross-Default. Any Loan Party or any Restricted Subsidiary (A) fails to make
any payment beyond the applicable grace period with respect thereto, if any,
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness (other than Indebtedness hereunder)
having an outstanding aggregate principal amount of not less than the Threshold
Amount, or (B) fails to observe or perform any other agreement or condition
relating to any such Indebtedness, or any other event occurs (other than, with
respect to Indebtedness consisting of Swap Contracts, termination events or
equivalent events pursuant to the terms of such Swap Contracts and not as a
result of any other default thereunder by any Loan Party), the effect of which
default or other event is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to become due or to be repurchased, prepaid, defeased or
redeemed (automatically or otherwise), or an offer to repurchase, prepay,
defease or redeem such Indebtedness to be made, prior to its stated maturity;
provided that this clause (e)(B) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness, if such sale or transfer is permitted
hereunder and under the documents providing for such Indebtedness; provided
further that such failure is unremedied and is not waived by the holders of such
Indebtedness prior to any termination of the Revolving Credit Commitments or
acceleration of the Loans pursuant to Section 8.02; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any Restricted Subsidiary
(other than an Immaterial Subsidiary) institutes or consents to the institution
of any proceeding under any Debtor Relief Law, or makes an assignment for the
benefit of creditors; or applies for or consents to the appointment of any
receiver, receiver-manager, trustee, statutory manager, custodian, monitor,
conservator, liquidator, rehabilitator, controller, administrator, judicial
manager, administrative receiver or similar officer for it or for all or any
material part of its property; or any receiver, receiver-manager, trustee,
statutory manager, custodian, monitor, conservator, liquidator, rehabilitator,
administrator, judicial manager, administrative receiver or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for sixty (60) calendar days; or any
proceeding under any Debtor Relief Law relating to any such Person or to all or
any material part of its property is instituted without the consent of such
Person and continues undismissed or unstayed for sixty (60) calendar days, or an
order for relief is entered in any such proceeding; or, in relation to any
Luxembourg Loan Party or any Restricted Subsidiary (other than an Immaterial
Subsidiary) organized under the laws of Luxembourg, a Luxembourg Insolvency
Event has occurred; or, in addition, in relation to any Loan Party or that is a
Restricted Subsidiary (other than an Immaterial Subsidiary) organized under the
laws of Federal Republic of Germany, a German Insolvency Event has occurred; or

 

165



--------------------------------------------------------------------------------

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Restricted
Subsidiary (other than an Immaterial Subsidiary) becomes unable or admits in
writing its inability or fails generally to pay its debts as they become due, or
(ii) any writ or warrant of attachment or execution or similar process is issued
or levied against all or any material part of the property of the Loan Parties
and is not released, vacated or fully bonded within sixty (60) days after its
issue or levy; or

(h) Judgments. There is entered against any Loan Party or any Restricted
Subsidiary (other than an Immaterial Subsidiary) a final judgment or order for
the payment of money in an aggregate amount exceeding the Threshold Amount (to
the extent not covered by (i) independent third-party insurance as to which the
insurer has been notified of such judgment or order and has not denied coverage
or (ii) other third party indemnities from financially sound investment grade
indemnifying parties (or other parties reasonably acceptable to the
Administrative Agent)) and such judgment or order shall not have been satisfied,
vacated, discharged or stayed or bonded pending an appeal for a period of sixty
(60) consecutive days; or

(i) Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 7.04 or 7.05) or as a result of acts or
omissions by the Administrative Agent or Collateral Agent or any Lender or the
satisfaction in full of all the Obligations, ceases to be in full force and
effect; or any Loan Party contests in writing the validity or enforceability of
any provision of any Loan Document or the validity or priority of a Lien as
required by the Collateral Documents on a material portion of the Collateral; or
any Loan Party denies in writing that it has any or further liability or
obligation under any Loan Document (other than as a result of repayment in full
of the Obligations and termination of the Aggregate Commitments), or purports in
writing to revoke or rescind any Loan Document; or

(j) Change of Control. There occurs any Change of Control; or

(k) Collateral Documents. Any Collateral Document after delivery thereof
pursuant to Section 6.11 or 6.14 shall for any reason (other than pursuant to
the terms thereof including as a result of a transaction not prohibited under
this Agreement) cease to create a valid and perfected Lien, with the priority
required by the Collateral Documents on and security interest in any material
portion of the Collateral purported to be covered thereby, subject to Liens
permitted under Section 7.01, (i) except to the extent that any such perfection
or priority is not required pursuant to the Collateral and Guarantee Requirement
or results from the failure of the Administrative Agent or the Collateral Agent
to maintain possession of certificates actually delivered to it representing
securities pledged under the Collateral Documents or to file Uniform Commercial
Code continuation statements or other equivalent filings and (ii) except as to
Collateral consisting of Real Property to the extent that such losses are
covered by a lender’s title insurance policy and such insurer has not denied
coverage; or

(l) ERISA. (i) An ERISA Event occurs which, individually or together with all
other ERISA Events, has resulted or could reasonably be expected to result in a
Material Adverse Effect, (ii) a Loan Party, Restricted Subsidiary or ERISA
Affiliate fails to make when due, after the expiration of any applicable grace
period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan, in an amount which could
reasonably be expected to result in, a Material Adverse Effect or (iii) any Loan
Party or any Restricted Subsidiary has incurred or is likely to incur
liabilities pursuant to one or more Foreign Pension Plans which, individually or
in the aggregate, has resulted in or could reasonably be expected to result in a
Material Adverse Effect.

 

166



--------------------------------------------------------------------------------

Section 8.02 Remedies Upon Event of Default. If any Event of Default occurs and
is continuing, the Administrative Agent may and, at the request of the Required
Lenders, shall take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrowers;

(c) require that the Borrowers Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to either Borrower under the Bankruptcy Code or any Debtor
Relief Laws , the obligation of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable and the
obligation of the Borrowers to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

Notwithstanding anything to the contrary, if the only Events of Default then
having occurred and continuing are pursuant to a failure to observe the
Financial Covenant, then until such time, if any, as the Required Revolving
Credit Lenders have declared the Loans under the Initial Revolving Credit
Commitments to be due and payable, the Administrative Agent shall only take the
actions set forth in this Section 8.02 at the request of the Required Revolving
Credit Lenders (as opposed to Required Lenders).

Section 8.03 Application of Funds. After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations (whether received as a consequence of the
exercise of such remedies or a distribution out of any proceeding in respect of
or commenced under any proceeding under any Debtor Relief Law including payments
in respect of “adequate protection” for the use of Collateral during such
proceeding or under any plan of reorganization or on account of any liquidation
of any Loan Party) shall be applied by the Administrative Agent in the following
order (to the fullest extent permitted by mandatory provisions of applicable
Law):

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article III) payable to the Administrative Agent or the Collateral Agent in its
capacity as such;

 

167



--------------------------------------------------------------------------------

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under Section 10.04 and amounts
payable under Article III), ratably among them in proportion to the amounts
described in this clause Second payable to them (irrespective of when such
amounts were incurred or accrued or whether any such amounts are allowed in any
proceeding under any Debtor Relief Law);

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and L/C Borrowings, and any fees, premiums and
scheduled periodic payments due under Secured Hedge Agreements and Treasury
Services Agreements, ratably among the applicable Secured Parties in proportion
to the respective amounts described in this clause Third payable to them
(irrespective of when such amounts were incurred or accrued or whether any such
amounts are allowed in any proceeding under any Debtor Relief Law);

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings (including to Cash Collateralize that
portion of L/C Obligations comprised of the aggregate undrawn amount of Letters
of Credit), and any breakage, termination or other payments under Secured Hedge
Agreements and Treasury Services Agreements, ratably among the applicable
Secured Parties in proportion to the respective amounts described in this clause
Fourth held by them (irrespective of when such amounts were incurred or accrued
or whether any such amounts are allowed in any proceeding under any Debtor
Relief Law);

Fifth, to the payment of all other Obligations of the Borrowers that are due and
payable to the Administrative Agent and the other Secured Parties on such date,
ratably based upon the respective aggregate amounts of all such Obligations
owing to the Administrative Agent and the other Secured Parties on such date;
and

Last, the balance, if any, after all of the Obligations have been paid in full,
to the Lead Borrower or as otherwise required by Law.

Notwithstanding the foregoing, no amount received from any Guarantor shall be
applied to any Excluded Swap Obligation of such Guarantor.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above and, if no
Obligations remain outstanding, to the Lead Borrower as applicable.

Section 8.04 Lead Borrower’s Right to Cure. (a) For the purpose of determining
whether an Event of Default under the Financial Covenant has occurred, the Lead
Borrower may on one or more occasions designate any portion of the net cash
proceeds from a sale or issuance of Qualified Equity Interests of the Lead
Borrower or any contribution to the common capital of the Lead Borrower (or from
any other contribution to capital or sale or issuance of any other Equity
Interests on terms reasonably satisfactory to the Administrative Agent) (the
“Cure Amount”) as an increase to Consolidated EBITDA for the applicable fiscal
quarter; provided that (i) such amounts to be designated are actually received
by the Lead Borrower on or after the first day of such applicable fiscal quarter
and on or prior to the fifteenth (15th) Business Day after the date on which
financial statements are required to be delivered with respect to such
applicable fiscal quarter (the “Cure Expiration Date”), (ii) such amounts do not
exceed the aggregate amount necessary to cure any Event of Default under the
Financial Covenant as of such date and (iii) the Lead Borrower shall have
provided notice to the Administrative Agent on the date such amounts are
designated as a “Cure Amount” (it being understood that to the extent any such
notice is

 

168



--------------------------------------------------------------------------------

provided in advance of delivery of a Compliance Certificate for the applicable
period, the amount of such net cash proceeds that is designated as the Cure
Amount may be different than the amount necessary to cure any Event of Default
under the Financial Covenant and may be modified, as necessary, in a subsequent
corrected notice delivered on or before the Cure Expiration Date (it being
understood that in any event the final designation of the Cure Amount shall
continue to be subject to the requirements set forth in clauses (i) and
(ii) above)). The parties hereby acknowledge that this Section 8.04(a) may not
be relied on for purposes of calculating any financial ratios other than for
determining compliance with Section 7.11 (and not Pro Forma Compliance with
Section 7.11 that is required by any other provision of this Agreement) and
shall not result in any adjustment to any amounts (including the amount of
Indebtedness) or increase in cash (and shall not be included for purposes of
determining pricing, mandatory prepayments and the availability or amount
permitted pursuant to any covenant under Article VII) with respect to the
quarter with respect to which such Cure Amount was made other than the amount of
the Consolidated EBITDA referred to in the immediately preceding sentence. No
Cure Amount shall have been previously applied to (A) make Restricted Payments
under Section 7.06(f)(A) or 7.06(g)(y), (B) incur Indebtedness under
Section 7.03(w) or (C) prepay, redeem, purchase, defease or satisfy Indebtedness
pursuant to Section 7.13(a)(v).

(b) In furtherance of clause (a) above, (A) upon actual receipt and designation
of the Cure Amount by the Lead Borrower, the Financial Covenant shall be deemed
satisfied and complied with as of the end of the relevant fiscal quarter with
the same effect as though there had been no failure to comply with the Financial
Covenant and any Event of Default under the Financial Covenant (and any other
Default arising solely as a result thereof) shall be deemed not to have occurred
for purposes of the Loan Documents, and (B) upon delivery to the Administrative
Agent prior to the Cure Expiration Date of a notice from the Lead Borrower
stating its good faith intention to exercise its right set forth in this
Section 8.04, neither the Administrative Agent on or after the last day of the
applicable quarter nor any Lender may exercise any rights or remedies under
Section 8.02 (or under any other Loan Document) on the basis of any actual or
purported Event of Default under the Financial Covenant (and any other Default
as a result thereof) until and unless the Cure Expiration Date has occurred
without the Cure Amount having been received and designated; provided that,
until the earlier to occur of the satisfaction (or waiver in accordance with
Section 10.01) of the conditions in Section 4.02 and the receipt of such Cure
Amount, no Revolving Credit Lender shall be required to make any Revolving
Credit Loan, no Swing Line Loans shall be made and no L/C Issuer shall issue any
Letter of Credit.

(c) (i) In each period of four consecutive fiscal quarters, there shall be at
least two fiscal quarters in which no cure right set forth in this Section 8.04
is exercised, (ii) there can be no more than five (5) fiscal quarters in which
the cure rights set forth in this Section 8.04 are exercised during the term of
the Initial Revolving Credit Commitments and any Extended Revolving Credit
Commitments in respect thereof and (iii) there shall be no pro forma reduction
in Indebtedness (by way of netting or otherwise) with the proceeds of any Cure
Amount for determining compliance with the Financial Covenant for the fiscal
quarter with respect to which such Cure Amount was made.

ARTICLE IX

ADMINISTRATIVE AGENT AND OTHER AGENTS

Section 9.01 Appointment and Authorization of Agents. (a) Each Lender hereby
irrevocably appoints, designates and authorizes each of the Administrative Agent
and the Collateral Agent to take such action on its behalf under the provisions
of this Agreement and each other Loan Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Loan Document, neither the
Administrative Agent nor the Collateral Agent shall have any duties or

 

169



--------------------------------------------------------------------------------

responsibilities, except those expressly set forth herein, nor shall the
Administrative Agent or the Collateral Agent have or be deemed to have any
fiduciary relationship with any Lender or Participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent or the Collateral Agent. Without limiting the generality of
the foregoing sentence, the use of the term “agent” herein and in the other Loan
Documents with reference to any Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.

(b) Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and such
L/C Issuer shall have all of the benefits and immunities (i) provided to the
Agents in this Article IX with respect to any acts taken or omissions suffered
by such L/C Issuer in connection with Letters of Credit issued by it or proposed
to be issued by it and the applications and agreements for letters of credit
pertaining to such Letters of Credit as fully as if the term “Agent” as used in
this Article IX and in the definition of “Agent-Related Person” included such
L/C Issuer with respect to such acts or omissions, and (ii) as additionally
provided herein with respect to such L/C Issuer.

(c) Notwithstanding the provisions of Section 9.15, each of the Secured Parties
hereby irrevocably appoints and authorizes the Collateral Agent to act as the
agent of (and to hold any security interest created by the Collateral Documents
for and on behalf of or in trust or as agent for) such Secured Party for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by the Loan Parties to secure any of the Obligations, together with such
powers and discretion as are reasonably incidental thereto. In this connection,
the Collateral Agent (and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to Section 9.02 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents, or for exercising any rights and remedies
thereunder at the direction of the Collateral Agent), shall be entitled to the
benefits of all provisions of this Article IX (including, Section 9.07, as
though such co-agents, sub-agents and attorneys-in-fact were the Collateral
Agent under the Loan Documents) as if set forth in full herein with respect
thereto. Each of the Secured Parties hereby further irrevocably appoints and
authorizes the Collateral Agent and the Administrative Agent to execute the any
other First Lien Intercreditor Agreement and any Second Lien Intercreditor
Agreement and to take such actions on their behalf as specified therein.

(d) For the purposes of German Security (where “German Security” means any
security interest created under the Collateral Documents which are governed by
German law) in addition to the provisions set out above, the specific provisions
set out in clauses (e) to (i) of this Section 9.01 shall be applicable. In the
case of any inconsistency, the provisions set out in clauses (e) to (i) of this
Section 9.01 shall prevail. The provisions set out in clauses (e) to (i) of this
Section 9.01 shall not constitute a trust pursuant to the laws of the State of
New York but a fiduciary relationship (Treuhand) within the meaning of German
law.

(e) With respect to German Security constituted by non–accessory (nicht
akzessorische) security interests, the Collateral Agent shall hold, administer
and, as the case may be, enforce or release such German Security in its own
name, but for the account of the Secured Parties.

(f) With respect to German Security constituted by accessory (akzessorische)
security interests, the Collateral Agent shall administer, and, as the case may
be, enforce or release such German Security in the name of and for and on behalf
of the Secured Parties and shall hold, administer and, as the case may be,
enforce or release that German Security in its own name on the basis of its own
rights on the basis of the abstract acknowledgement of indebtedness pursuant to
Section 9.15.

 

170



--------------------------------------------------------------------------------

(g) For the purposes of performing its rights and obligations as Collateral
Agent under any accessory (akzessorische) German Security, each Secured Party
hereby authorises the Collateral Agent to act as its agent (Stellvertreter), and
releases the Collateral Agent from the restrictions imposed by Section 181
German Civil Code (Bürgerliches Gesetzbuch) and similar restrictions applicable
to it pursuant to any other law, in each case to the extent legally possible to
that Secured Party. At the request of the Collateral Agent, each Secured Party
shall provide the Collateral Agent with a separate written power of attorney
(Spezialvollmacht) for the purposes of executing any relevant agreements and
documents on their behalf. Each Secured Party hereby ratifies and approves all
acts previously done by the Collateral Agent on such Secured Party’s behalf.

(h) The Collateral Agent accepts its appointment as administrator of the German
Security on the terms and subject to the conditions set out in this Agreement
and the Secured Parties (other than the Collateral Agent), the Collateral Agent
and all other parties to this Agreement agree that, in relation to the German
Security, no Secured Party (other than the Collateral Agent) shall exercise any
independent power to enforce any German Security or take any other action in
relation to the enforcement of the German Security, or make or receive any
declarations in relation thereto.

(i) Each Secured Party (other than the Collateral Agent) hereby instructs and
authorizes the Collateral Agent (with the right of sub-delegation) to act as its
agent (Stellvertreter) to enter into any documents evidencing German Security
and to make and accept all declarations and take all actions it considers
necessary or useful in connection with any German Security on behalf of such
Secured Party. The Collateral Agent shall further be entitled to enforce or
release any German Security, to perform any rights and obligations under any
documents evidencing German Security and to execute new and different documents
evidencing or relating to the German Security.

(j) With respect to a Swiss Security:

(i) the Collateral Agent (and each agent or sub-agent or attorney-in-fact
appointed by the Collateral Agent from time to time pursuant to Section 9.02
and/or any successor collateral agent appointed from time to time pursuant to
Section 9.09 and/or any Supplemental Agent appointed from time to time pursuant
to Section 9.13) shall accept, hold, administer and, as the case may be, enforce
or release:

(A) any Swiss Security of accessory (akzessorische) nature;

(B) the benefit of this Section; and

(C) any proceeds of such Swiss Security,

acting in its own name and as representative (direkter Stellvertreter) in the
name and for account of each of the other Secured Parties;

(ii) the Collateral Agent (and each agent or sub-agent or attorney-in-fact
appointed by the Collateral Agent from time to time pursuant to Section 9.02
and/or any successor collateral agent appointed from time to time pursuant to
Section 9.09 and/or any Supplemental Agent appointed from time to time pursuant
to Section 9.13) shall accept, hold, administer and, as the case may be, enforce
or release:

(A) any Swiss Security of non-accessory (nicht akzessorische) nature;

(B) with respect to the Parallel Debt only, any Swiss Security of accessory
(akzessorische) nature;

 

171



--------------------------------------------------------------------------------

(C) the benefit of this Section and, as applicable, of the Parallel Debt; and

(D) any proceeds of such Swiss Security,

as fiduciary (treuhänderisch) in its own name or, with respect to the Parallel
Debt, as creditor in its own right and not as a representative of the other
Secured Parties, but for the benefit of all Secured Parties;

(iii) each present and future Secured Party (other than the Collateral Agent)
hereby appoints, instructs and authorises the Collateral Agent (and each agent
or sub-agent or attorney-in-fact appointed by the Collateral Agent from time to
time pursuant to Section 9.02 and/or any successor collateral agent appointed
from time to time pursuant to Section 9.09 and/or any Supplemental Agent
appointed from time to time pursuant to Section 9.13) to accept, hold,
administer and, as the case may be, enforce or release the Swiss Security, the
benefit of sub-paragraphs (i) and (ii) and, as applicable, of the Parallel Debt
and any proceeds of such Swiss Security as set out in sub-paragraphs (i) and
(ii) and in the respective Collateral Document constituting the Swiss Security,
and the Collateral Agent (and each agent or sub-agent or attorney-in-fact
appointed by the Collateral Agent from time to time pursuant to Section 9.02
and/or any successor collateral agent appointed from time to time pursuant to
Section 9.09 and/or any Supplemental Agent appointed from time to time pursuant
to Section 9.13) hereby accepts such appointment; and

(iv) each present and future Secured Party (other than the Collateral Agent)
hereby instructs and authorises the Collateral Agent (and each agent or
sub-agent or attorney-in-fact appointed by the Collateral Agent from time to
time pursuant to Section 9.02 and/or any successor collateral agent appointed
from time to time pursuant to Section 9.09 and/or any Supplemental Agent
appointed from time to time pursuant to Section 9.13) in its own name and/or in
the name of such Secured Party as its representative (direkter Stellvertreter),
as the case may be to give effect to this paragraph, to enter into, amend,
replace, rescind or terminate any Collateral Document or other document
constituting the Swiss Security, to exercise any rights and perform any
obligations thereunder and to make and accept all declarations and take all
actions it considers necessary or useful in connection with any Swiss Security
on behalf of such Secured Party (other than the Collateral Agent).

(k) With respect to any Irish Transaction Security:

To the extent that any and/or all rights, interests, benefits and other property
comprised in the Irish Transaction Security and the proceeds thereof (the “Trust
Property”) is not transferred, charged or granted to the Collateral Agent on
trust pursuant to the relevant Loan Documents, the Collateral Agent declares
itself trustee of the Trust Property to hold the same on trust for the Secured
Parties for the purpose of securing the Obligations on the terms and subject to
the conditions set out in the relevant Loan Documents provided that it is hereby
agreed that, in relation to any jurisdiction the courts of which would not
recognize or give effect to the trusts expressed to be created by this Agreement
and any other applicable Loan Document, the relationship of the Secured Parties
to the Collateral Agent shall be construed as one of principal and agent.

Section 9.02 Delegation of Duties. Each of the Administrative Agent and the
Collateral Agent may execute any of its duties under this Agreement or any other
Loan Document (including for purposes of holding or enforcing any Lien on the
Collateral (or any portion thereof) granted under the Collateral Documents or of
exercising any rights and remedies thereunder) by or through agents,

 

172



--------------------------------------------------------------------------------

employees or attorneys-in-fact and shall be entitled to advice of counsel and
other consultants or experts concerning all matters pertaining to such duties.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agent or sub-agent or attorney-in-fact that it selects in the
absence of gross negligence or willful misconduct (as determined in the final
non-appealable judgment of a court of competent jurisdiction).

Section 9.03 Liability of Agents. No Agent-Related Person shall (a) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct,
as determined by the final non-appealable judgment of a court of competent
jurisdiction, in connection with its duties expressly set forth herein), or
(b) be responsible in any manner to any Lender or Participant for any recital,
statement, representation or warranty made by any Loan Party or any officer
thereof, contained herein or in any other Loan Document, or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Administrative Agent or the Collateral Agent under or in connection with,
this Agreement or any other Loan Document, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document, or the perfection or priority of any Lien or security interest created
or purported to be created under the Collateral Documents, or for any failure of
any Loan Party or any other party to any Loan Document to perform its
obligations hereunder or thereunder. No Agent-Related Person shall be under any
obligation to any Lender or participant to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of any Loan Party or any Affiliate thereof.

Section 9.04 Reliance by Agents. (a) Each Agent shall be entitled to rely, and
shall be fully protected in relying, upon any writing, communication, signature,
resolution, representation, notice, consent, certificate, affidavit, letter,
telegram, facsimile, telex or telephone message, electronic mail message,
statement or other document or conversation believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons,
and upon advice and statements of legal counsel (including counsel to any Loan
Party), independent accountants and other experts selected by such Agent. Each
Agent shall be fully justified in failing or refusing to take any action under
any Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders as it deems appropriate and, if it so requests, it shall
first be indemnified to its satisfaction by the Lenders against any and all
liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. Each Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement or any
other Loan Document in accordance with a request or consent of the Required
Lenders (or such greater number of Lenders as may be expressly required hereby
in any instance) and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders.

(b) For purposes of determining compliance with the conditions specified in
Section 4.01 or 4.02 with respect to Credit Extensions on the Closing Date, each
Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

Section 9.05 Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default, unless the
Administrative Agent shall have received written notice from a Lender or the
Lead Borrower referring to this Agreement, describing such Default and stating
that such notice is a “notice of default.” The Administrative Agent will notify
the Lenders of its receipt of any such notice. The Administrative Agent shall
take such action with respect to any Event of Default as may be directed by the
Required Lenders in accordance with Article VIII; provided that unless and until
the Administrative Agent has received any such direction, the

 

173



--------------------------------------------------------------------------------

Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Event of Default as it
shall deem advisable or in the best interest of the Lenders.

Section 9.06 Credit Decision; Disclosure of Information by Agents. Each Lender
acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by any Agent hereafter taken, including any
consent to and acceptance of any assignment or review of the affairs of any Loan
Party or any Affiliate thereof, shall be deemed to constitute any representation
or warranty by any Agent-Related Person to any Lender as to any matter,
including whether Agent-Related Persons have disclosed material information in
their possession. Each Lender represents to each Agent that it has,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their Subsidiaries, and all applicable bank or other regulatory Laws
relating to the transactions contemplated hereby, and made its own decision to
enter into this Agreement and to extend credit to the Borrowers hereunder. Each
Lender also represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Loan Parties. Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by any Agent herein, such Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of any of the Loan Parties or any of their
Affiliates which may come into the possession of any Agent-Related Person.

Section 9.07 Indemnification of Agents. Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand
each Agent-Related Person (to the extent not reimbursed by or on behalf of any
Loan Party and without limiting the obligation of any Loan Party to do so), pro
rata (determined as if there were no Defaulting Lenders), and hold harmless each
Agent-Related Person from and against any and all Indemnified Liabilities
incurred by it; provided that no Lender shall be liable for the payment to any
Agent-Related Person of any portion of such Indemnified Liabilities resulting
from such Agent-Related Person’s own gross negligence or willful misconduct, as
determined by the final non-appealable judgment of a court of competent
jurisdiction; provided that no action taken in accordance with the directions of
the Required Lenders (or such other number or percentage of the Lenders as shall
be required by the Loan Documents) shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section 9.07; provided,
further, that any obligation to indemnify an L/C Issuer pursuant to this
Section 9.07 shall be limited to Revolving Credit Lenders only. In the case of
any investigation, litigation or proceeding giving rise to any Indemnified
Liabilities, this Section 9.07 applies whether any such investigation,
litigation or proceeding is brought by any Lender or any other Person. Without
limitation of the foregoing, each Lender shall reimburse each of the
Administrative Agent and the Collateral Agent upon demand for its ratable share
(determined as if there were no Defaulting Lenders) of any costs or
out-of-pocket expenses (including Attorney Costs) incurred by the Administrative
Agent or the Collateral Agent, as the case may be, in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
any other Loan Document, or any document contemplated by or referred to herein,
to the extent that the Administrative Agent or the Collateral Agent, as the case
may be, is not reimbursed for such expenses by or on behalf of the Loan Parties.
The undertaking in this Section 9.07 shall survive termination of the Aggregate
Commitments, the payment of all other Obligations and the resignation of the
Administrative Agent or the Collateral Agent, as the case may be.

 

174



--------------------------------------------------------------------------------

Section 9.08 Agents in their Individual Capacities. DBNY and its Affiliates may
make loans to, issue letters of credit for the account of, accept deposits from,
acquire Equity Interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with the Holdcos, the
Borrowers and their respective Affiliates as though DBNY were not the
Administrative Agent, the Collateral Agent or an L/C Issuer hereunder and
without notice to or consent of the Lenders. The Lenders acknowledge that,
pursuant to such activities, DBNY or its Affiliates may receive information
regarding the Holdcos, the Borrowers or their respective Affiliates (including
information that may be subject to confidentiality obligations in favor of the
Holdcos, the Borrowers or such Affiliate) and acknowledge that neither the
Administrative Agent nor the Collateral Agent shall be under any obligation to
provide such information to them. With respect to its Loans, DBNY and its
Affiliates shall have the same rights and powers under this Agreement as any
other Lender and may exercise such rights and powers as though it were not the
Administrative Agent, the Collateral Agent or an L/C Issuer, and the terms
“Lender” and “Lenders” include DBNY in its individual capacity. Any successor to
DBNY as the Administrative Agent or the Collateral Agent shall also have the
rights attributed to DBNY under this Section 9.08.

Section 9.09 Successor Agents. (a) Each of the Administrative Agent and the
Collateral Agent may resign as the Administrative Agent or the Collateral Agent,
as applicable, upon thirty (30) days’ notice to Lenders and the Lead Borrower.
Any such resignation by the Administrative Agent hereunder shall also constitute
its resignation as an L/C Issuer and the Swing Line Lender, in which case upon
the effectiveness of such resignation in accordance with this Section 9.09 the
resigning Administrative Agent (x) shall not be required to issue any further
Letters of Credit or make any additional Swing Line Loans hereunder and
(y) shall maintain all of its rights as an L/C Issuer and the Swing Line Lender,
as the case may be, with respect to any Letters of Credit issued by it or Swing
Line Loans made by it, in each case prior to the effective date of such
resignation. Such resignation shall take effect upon the appointment of a
successor Administrative Agent pursuant to this Section 9.09.

(b) If the Administrative Agent or the Collateral Agent resigns under this
Agreement, the Required Lenders shall (i) appoint from among the Lenders a
successor agent for the Lenders hereunder and under the other Loan Documents and
(ii) use reasonable efforts to arrange for a Person or Persons (which may, but
shall not be required to be, the new Administrative Agent) that will agree to
become an L/C Issuer and/or the Swing Line Lender hereunder, in each case who
shall be a Lender, a commercial bank or a trust company, in each case reasonably
acceptable to the Lead Borrower at all times other than during the existence of
an Event of Default under Section 8.01(f) or 8.01(g) (which consent of the Lead
Borrower shall not be unreasonably withheld or delayed).

(c) If no successor agent is appointed prior to the effective date of the
resignation of the Administrative Agent or the Collateral Agent, as applicable,
(i) the Administrative Agent or the Collateral Agent, as applicable, may
appoint, after consulting with the Lenders and the Lead Borrower, a successor
agent from among the Lenders and (ii) shall use reasonable efforts to arrange
for a Person or Persons (which may, but shall not be required to be, the new
Administrative Agent) that will agree to become an L/C Issuer and/or the Swing
Line Lender hereunder, in each case to the extent the Required Lenders have
failed to do the same pursuant to Section 9.09(b).

(d) Upon the acceptance of its appointment as successor agent hereunder, the
Person acting as such successor agent shall succeed to all the rights, powers
and duties of the retiring Administrative Agent or retiring Collateral Agent, as
applicable, and the term “Administrative Agent” or “Collateral Agent,” as
applicable, shall mean such successor administrative agent or collateral agent
and/or Supplemental Agent, as the case may be, and the retiring Administrative
Agent’s or Collateral Agent’s, as applicable, appointment, powers and duties as
the Administrative Agent or Collateral Agent shall be terminated. After the
retiring Administrative Agent’s or the Collateral Agent’s resignation hereunder
as the Administrative Agent or Collateral Agent, as applicable, the provisions
of this Article IX and Sections 10.04 and 10.05 shall inure to its benefit as to
any actions taken or omitted to be taken by it while it was the Administrative
Agent or Collateral Agent, as applicable, under this Agreement.

 

175



--------------------------------------------------------------------------------

(e) If no successor agent has accepted appointment as the Administrative Agent
or the Collateral Agent, as applicable, by the date which is thirty (30) days
following the retiring Administrative Agent’s or Collateral Agent’s, as
applicable, notice of resignation, the retiring Administrative Agent’s or the
retiring Collateral Agent’s, as applicable, resignation shall nevertheless
thereupon become effective and the Lenders shall perform all of the duties of
the Administrative Agent or Collateral Agent, as applicable, hereunder until
such time, if any, as the Required Lenders appoint a successor agent as provided
for above.

(f) Upon the acceptance of any appointment as the Administrative Agent or
Collateral Agent hereunder by a successor and upon the execution and filing or
recording of such financing statements, or amendments thereto, and such other
instruments or notices, as may be necessary or desirable, or as the Required
Lenders may request, in order to (i) continue the perfection of the Liens
granted or purported to be granted by the Collateral Documents or (ii) otherwise
ensure that Section 6.11 is satisfied, the Administrative Agent or Collateral
Agent, as applicable, shall thereupon succeed to and become vested with all the
rights, powers, discretion, privileges, and duties of the retiring
Administrative Agent or Collateral Agent, as applicable, and the retiring
Administrative Agent or Collateral Agent, as applicable, shall be discharged
from its duties and obligations under the Loan Documents.

(g) After the retiring Administrative Agent’s or Collateral Agent’s resignation
hereunder as the Administrative Agent or the Collateral Agent, the provisions of
this Article IX shall continue in effect for its benefit in respect of any
actions taken or omitted to be taken by it while it was acting as the
Administrative Agent or the Collateral Agent, as applicable and the retiring
Administrative Agent and the Collateral Agent, as the case may be, shall remain
indemnified to the extent provided in this Agreement and the other Loan
Documents.

Section 9.10 Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, judicial management, composition or
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
either Borrower or the Collateral Agent) shall be (to the fullest extent
permitted by mandatory provisions of applicable Law) entitled and empowered, by
intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the
Collateral Agent and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Collateral Agent and the Administrative Agent and their respective agents
and counsel and all other amounts due the Lenders, the Collateral Agent and the
Administrative Agent under Sections 2.03(h) and (i), 2.09 and 10.04) allowed in
such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, monitor, curator, receiver, receiver-manager, assignee,
trustee, liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender to make such payments to the
Administrative Agent or the Collateral Agent and, in the event that the
Administrative

 

176



--------------------------------------------------------------------------------

Agent shall consent to the making of such payments directly to the Lenders, to
pay to the Administrative Agent or the Collateral Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the Agents and
their respective agents and counsel, and any other amounts due the
Administrative Agent or the Collateral Agent under Sections 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

Section 9.11 Collateral and Guaranty Matters. Each of the Lenders (including in
its capacities as a potential Hedge Bank) and the L/C Issuer irrevocably
authorize the Administrative Agent and the Collateral Agent:

(a) to enter into and sign for and on behalf of the Lenders as Secured Parties
the Collateral Documents for the benefit of the Lenders and the other Secured
Parties;

(b) to automatically release any Lien on any property granted to or held by the
Administrative Agent or Collateral Agent under any Loan Document (i) upon
termination of the Aggregate Commitments and payment in full of all Obligations
(other than (A) contingent indemnification obligations as to which no claim has
been asserted and (B) obligations and liabilities under Treasury Services
Agreements and Secured Hedge Agreements not due and payable) and the expiration
or termination or Cash Collateralization of all Letters of Credit (other than
Letters of Credit that are Cash Collateralized or back-stopped by a letter of
credit in form, amount and substance reasonably satisfactory to the applicable
L/C Issuer or a deemed reissuance under another facility as to which other
arrangements satisfactory to the Administrative Agent and the L/C Issuer shall
have been made), (ii) at the time the property subject to such Lien is Disposed
or to be Disposed as part of or in connection with any Disposition permitted
hereunder or under any other Loan Document to any Person other than a Loan Party
(or, if such transferee is a Loan Party, at the option of the applicable Loan
Party, such Lien on such asset may still be released in connection with the
transfer so long as (x) the transferee grants a new Lien to the Administrative
Agent or Collateral Agent on such asset substantially concurrently with the
transfer of such asset, (y) the transfer is between parties organized under the
laws of different jurisdictions and at least one of such parties is a Foreign
Subsidiary and (z) the priority of the new Lien is the same as that of the
original Lien), (iii) subject to Section 10.01, if the release of such Lien is
approved, authorized or ratified in writing by the Required Lenders, (iv) if the
property subject to such Lien is owned by a Guarantor, upon release of such
Guarantor from its obligations under its Guaranty pursuant to clause (c) below
or (v) if such property becomes an Excluded Asset;

(c) to release or subordinate any Lien on any property granted to or held by the
Administrative Agent or the Collateral Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 7.01(p) or
(r) (in the case of clause (r), to the extent required by the terms of the
obligations secured by such Liens); and

(d) to release any Guarantor from its obligations under the Guaranty as provided
in Section 11.15.

Upon request by the Administrative Agent or the Collateral Agent at any time,
the Required Lenders will confirm in writing the Administrative Agent’s or the
Collateral Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 9.11. In each case as
specified in this Section 9.11, the Administrative Agent or the Collateral Agent
will (and each Lender irrevocably authorizes the Administrative Agent and the
Collateral Agent to), at the Borrowers’ expense, execute and deliver to the

 

177



--------------------------------------------------------------------------------

applicable Loan Party such documents as the Lead Borrower may reasonably request
to evidence the release or subordination of such item of Collateral from the
assignment and security interest granted under the Collateral Documents, or to
evidence the release of such Guarantor from its obligations under the Guaranty,
in each case in accordance with the terms of the Loan Documents and this
Section 9.11.

Section 9.12 Other Agents; Arrangers and Managers. None of the Lenders or other
Persons identified on the facing page or signature pages of this Agreement as a
“joint lead arranger”, “joint bookrunner” or “syndication agent” shall have any
right, power, obligation, liability, responsibility or duty under this Agreement
other than those applicable to all Lenders as such. Without limiting the
foregoing, none of the Lenders or other Persons so identified shall have or be
deemed to have any fiduciary relationship with any Lender. Each Lender
acknowledges that it has not relied, and will not rely, on any of the Lenders or
other Persons so identified in deciding to enter into this Agreement or in
taking or not taking action hereunder.

Section 9.13 Appointment of Supplemental Agents. (a) It is the purpose of this
Agreement and the other Loan Documents that there shall be no violation of any
Law of any jurisdiction denying or restricting the right of banking corporations
or associations to transact business as agent or trustee in such jurisdiction.
It is recognized that in case of litigation under this Agreement or any of the
other Loan Documents, and in particular in case of the enforcement of any of the
Loan Documents, or in case the Administrative Agent or the Collateral Agent
deems that by reason of any present or future Law of any jurisdiction it may not
exercise any of the rights, powers or remedies granted herein or in any of the
other Loan Documents or take any other action which may be desirable or
necessary in connection therewith, the Administrative Agent and the Collateral
Agent are hereby authorized to appoint an additional individual or institution
selected by the Administrative Agent or the Collateral Agent in its sole
discretion as a separate trustee, co-trustee, administrative agent, collateral
agent, administrative sub-agent or administrative co-agent (any such additional
individual or institution being referred to herein individually as a
“Supplemental Agent” and collectively as “Supplemental Agents”).

(b) In the event that the Collateral Agent appoints a Supplemental Agent with
respect to any Collateral, (i) each and every right, power, privilege or duty
expressed or intended by this Agreement or any of the other Loan Documents to be
exercised by or vested in or conveyed to the Collateral Agent with respect to
such Collateral shall be exercisable by and vest in such Supplemental Agent to
the extent, and only to the extent, necessary to enable such Supplemental Agent
to exercise such rights, powers and privileges with respect to such Collateral
and to perform such duties with respect to such Collateral, and every covenant
and obligation contained in the Loan Documents and necessary to the exercise or
performance thereof by such Supplemental Agent shall run to and be enforceable
by either the Collateral Agent or such Supplemental Agent, and (ii) the
provisions of this Article IX and of Sections 10.04 and 10.05 that refer to the
Administrative Agent shall inure to the benefit of such Supplemental Agent and
all references therein to the Collateral Agent shall be deemed to be references
to the Collateral Agent and/or such Supplemental Agent, as the context may
require.

(c) Should any instrument in writing from any Loan Party be required by any
Supplemental Agent so appointed by the Administrative Agent or the Collateral
Agent for more fully and certainly vesting in and confirming to him or it such
rights, powers, privileges and duties, such Loan Party shall execute,
acknowledge and deliver any and all such instruments promptly upon request by
the Administrative Agent or the Collateral Agent. In case any Supplemental
Agent, or a successor thereto, shall die, become incapable of acting, resign or
be removed, all the rights, powers, privileges and duties of such Supplemental
Agent, to the extent permitted by Law, shall vest in and be exercised by the
Administrative Agent until the appointment of a new Supplemental Agent.

Section 9.14 [Reserved].

 

178



--------------------------------------------------------------------------------

Section 9.15 Parallel Debt owed to Collateral Agent. (a) Without prejudice to
the provisions of Section 9.01(k), each Loan Party hereby irrevocably and
unconditionally undertakes to pay to the Collateral Agent as creditor in its own
right and not as a representative of the other Secured Parties amounts equal to
any amounts owing from time to time by that Loan Party to any Secured Party
under any Loan Document as and when those amounts are due for payment under the
relevant Loan Document.

(b) Each Loan Party and the Collateral Agent acknowledge that the obligations of
each Loan Party under Section 9.15(a) are several and are separate and
independent from, and shall not in any way limit or affect, the corresponding
obligations of that Loan Party to any Secured Party under any Loan Document, any
Secured Hedge Agreement or any Treasury Services Agreement (its “Corresponding
Debt”) nor shall the amounts for which each Loan Party is liable under
Section 9.15(a) (its “Parallel Debt”) be limited or affected in any way by its
Corresponding Debt; provided that:

(i) the Collateral Agent shall not demand payment with regard to the Parallel
Debt of each Loan Party to the extent that such Loan Party’s Corresponding Debt
has been irrevocably paid or (in the case of guarantee obligations) discharged;
and

(ii) a Secured Party shall not demand payment with regard to the Corresponding
Debt of each Loan Party to the extent that such Loan Party’s Parallel Debt has
been irrevocably paid or (in the case of guarantee obligations) discharged.

(c) The Collateral Agent acts in its own name and not as a trustee, and its
claims in respect of the Parallel Debt shall not be held on trust. The
Collateral granted under the Loan Documents to the Collateral Agent to secure
the Parallel Debt is granted to the Collateral Agent in its capacity as creditor
of the Parallel Debt and shall not be held on trust.

(d) All monies received or recovered by the Collateral Agent pursuant to this
Section 9.15, and all amounts received or recovered by the Collateral Agent from
or by the enforcement of any Collateral granted to secure the Parallel Debt,
shall be applied in accordance with this Agreement.

(e) Without limiting or affecting the Collateral Agent’s rights against the Loan
Parties (whether under this Section 9.15 or under any other provision of the
Loan Documents, Secured Hedge Agreement or Treasury Services Agreement), each
Loan Party acknowledges that:

(i) nothing in this Section 9.15 shall impose any obligation on the Collateral
Agent to advance any sum to any Loan Party or otherwise under any Loan Document,
Secured Hedge Agreement or Treasury Services Agreement, except in its capacity
as lender; and

(ii) for the purpose of any vote taken under any Loan Document, Secured Hedge
Agreement or Treasury Services Agreement, the Collateral Agent shall not be
regarded as having any participation or commitment other than those which it has
in its capacity as a Lender.

ARTICLE X

MISCELLANEOUS

Section 10.01 Amendments, Etc. Except as otherwise set forth in this Agreement,
no amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by any Loan Party therefrom, shall be
effective unless in writing signed by the Required Lenders (other than with
respect to any amendment or waiver contemplated in Sections 10.01(a) through
(j) below, which shall only require the consent of the Lenders expressly set
forth therein and not the Required Lenders) (or by the Administrative Agent with
the written consent of the Required Lenders) and

 

179



--------------------------------------------------------------------------------

such Loan Party and each such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided that,
no such amendment, waiver or consent shall:

(a) extend or increase the Commitment of any Lender without the written consent
of each Lender holding such Commitment (it being understood that a waiver of any
condition precedent or of any Default, mandatory prepayment or mandatory
reduction of the Commitments shall not constitute an extension or increase of
any Commitment of any Lender);

(b) postpone any date scheduled for, or reduce or forgive the amount of, any
payment of principal or interest under Section 2.07 or 2.08 (other than pursuant
to Section 2.08(b)) without the written consent of each Lender holding the
applicable Obligation (it being understood that the waiver of (or amendment to
the terms of) any mandatory prepayment of the Term Loans shall not constitute a
postponement of any date scheduled for the payment of principal or interest and
it being understood that any change to the definition of “First Lien Net
Leverage Ratio” or in the component definitions thereof shall not constitute a
reduction or forgiveness in any rate of interest);

(c) reduce or forgive the principal of, or the rate of interest specified herein
on, any Loan, or L/C Borrowing, or (subject to clause (iii) of the second
proviso to this Section 10.01) any fees or other amounts payable hereunder or
under any other Loan Document (or extend the timing of payments of such fees or
other amounts) without the written consent of each Lender holding such Loan, L/C
Borrowing or to whom such fee or other amount is owed (it being understood that
any change to the definition of “Total Net Leverage Ratio” or in the component
definitions thereof shall not constitute a reduction or forgiveness in any rate
of interest); provided that, only the consent of the Required Lenders shall be
necessary to amend the definition of “Default Rate” or to waive any obligation
of the Borrowers to pay interest at the Default Rate;

(d) change any provision of this Section 10.01, the definition of “Required
Lenders,” “Required Class Lenders,” “Required Revolving Credit Lenders” or “Pro
Rata Share,” Section 2.06, 2.12(a), 2.12(g), 2.13 or 8.04 without the written
consent of each Lender directly affected thereby;

(e) other than in connection with a transaction permitted under Section 7.04 or
7.05, release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;

(f) other than in connection with a transaction permitted under Section 7.04 or
7.05, release all or substantially all of the aggregate value of the Guarantees,
without the written consent of each Lender;

(g) change the currency in which any Loan is denominated without the written
consent of each Lender holding such Loans;

(h) (1) waive any condition set forth in Section 4.02 as to any Credit Extension
under one or more Classes of Revolving Credit Commitments or (2) amend, waive or
otherwise modify any term or provision which directly affects Lenders under one
or more Classes of Revolving Credit Commitments and does not directly affect
Lenders under any other Class, in each case, without the written consent of the
Required Class Lenders under such applicable Class or Classes of Revolving
Credit Commitments (and in the case of multiple Classes which are affected, such
Required Class Lenders shall consent together as one Class) (it being understood
that any amendment to the conditions of effectiveness of Incremental Commitments
set forth in Section 2.16

 

180



--------------------------------------------------------------------------------

shall be subject to clause (i) below); provided, however, that the waivers
described in this clause (h) shall not require the consent of any Lenders other
than (x) the Required Class Lenders under such Class or Classes and (y) in the
case of any waiver that otherwise would be subject to clauses (a) through
(g) above, each Lender, each directly affected Lender or each directly and
adversely affected Lender (as specified in the applicable clause) under the
applicable Class or Classes of Revolving Credit Commitments;

(i) amend, waive or otherwise modify any term or provision (including the
availability and conditions to funding under Section 2.16 with respect to
Incremental Term Loans and Incremental Revolving Credit Commitments and the rate
of interest applicable thereto) which directly affects Lenders of one or more
Incremental Term Loans or Incremental Revolving Credit Commitments (including
Loans extended under such Commitments) and does not directly affect Lenders
under any other Class, in each case, without the written consent of the Required
Class Lenders under such applicable Incremental Term Loans or Incremental
Revolving Credit Commitments (and in the case of multiple Classes which are
affected, such Required Class Lenders shall consent together as one Class);
provided, however, that the waivers described in this clause (i) shall not
require the consent of any Lenders other than (x) the Required Class Lenders
under such applicable Incremental Term Loans or Incremental Revolving Credit
Commitments and (y) in the case of any waiver that otherwise would be subject to
clause (a) though (g) above, each Lender, each directly affected Lender or each
directly and adversely affected Lender (as specified in the applicable clause)
under the applicable Class or Classes of Incremental Term Loans or Incremental
Revolving Credit Commitments (including Loans extended under such Commitments);
or

(j) amend or otherwise modify: (a) the Financial Covenant, (b) the exception set
forth in Section 6.01(a)(ii)(x) or (y), (c) the second proviso to
Section 8.01(b) and (d), Section 8.04, and in each case any definition related
thereto (as any such definition is used therein but not as otherwise used in
this Agreement or any other Loan Document) or waive any Default or Event of
Default resulting from a failure to perform or observe the Financial Covenant
(including any related Default or Event of Default under Section 6.01) or
Section 8.04 without the written consent of the Required Revolving Credit
Lenders; provided, that, the waivers described in this clause (j) shall not
require the consent of any Lenders other than the Required Revolving Credit
Lenders;

and provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by each L/C Issuer in addition to the Lenders required above,
affect the rights or duties of an L/C Issuer under this Agreement or any Request
for L/C Issuance relating to any Letter of Credit issued or to be issued by it;
provided, however, that this Agreement may be amended to adjust the mechanics
related to the issuance of Letters of Credit, including mechanical changes
relating to the existence of multiple L/C Issuers, with only the written consent
of the Administrative Agent, the applicable L/C Issuer and each Borrower so long
as the obligations of the Revolving Credit Lenders, if any, who have not
executed such amendment, and if applicable the other L/C Issuers, if any, who
have not executed such amendment, are not adversely affected thereby; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, adversely affect the
rights or duties of such Swing Line Lender under this Agreement; provided,
however, that this Agreement may be amended to adjust the borrowing mechanics
related to Swing Line Loans with only the written consent of the Administrative
Agent, the Swing Line Lenders and each Borrower so long as the obligations of
the Revolving Credit Lenders, if any, who have not executed such amendment are
not adversely affected thereby; (iii) no amendment, waiver or consent shall,
unless in writing and signed by the Administrative Agent or the Collateral
Agent, as applicable, in addition to the Lenders required above, affect the
rights or duties of, or any fees or other amounts payable to, the Administrative
Agent or the Collateral Agent, as applicable,

 

181



--------------------------------------------------------------------------------

under this Agreement or any other Loan Document; and (iv) Section 10.07(j) may
not be amended, waived or otherwise modified without the consent of each
Granting Lender all or any part of whose Loans are being funded by an SPC at the
time of such amendment, waiver or other modification.

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that the Commitment of
such Lender may not be increased or extended without the consent of such Lender
(it being understood that any Commitments or Loans held or deemed held by any
Defaulting Lender shall be excluded for a vote of the Lenders hereunder
requiring any consent of the Lenders).

Notwithstanding the foregoing, no Lender consent is required to effect any
amendment or supplement to any First Lien Intercreditor Agreement, Second Lien
Intercreditor Agreement, Subordination Agreement or other intercreditor
agreement or arrangement permitted under this Agreement (i) that is for the
purpose of adding the holders of Refinancing Equivalent Debt, Incremental
Equivalent Debt or, in each case, a Senior Representative with respect thereto,
as parties thereto, as expressly contemplated by the terms of such First Lien
Intercreditor Agreement, such Second Lien Intercreditor Agreement, such
Subordination Agreement or such other intercreditor agreement or arrangement
permitted under this Agreement, as applicable (it being understood that any such
amendment or supplement may make such other changes to the applicable
intercreditor agreement as, in the good faith determination of the
Administrative Agent, are required to effectuate the foregoing and provided that
such other changes are not adverse, in any material respect, to the interests of
the Lenders) or (ii) that is expressly contemplated by any First Lien
Intercreditor Agreement, Second Lien Intercreditor Agreement, Subordination
Agreement or other intercreditor agreement or arrangement permitted under this
Agreement to be effected without the consent of any Lender; provided, further,
that no such agreement shall amend, modify or otherwise affect the rights or
duties of the Administrative Agent hereunder or under any other Loan Document
without the prior written consent of the Administrative Agent.

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and the Revolving Credit Loans and the accrued interest and
fees in respect thereof and (b) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders.

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Lead Borrower and the
Lenders providing the Replacement Term Loans (as defined below) to permit the
refinancing of all outstanding Term Loans of any Class (“Replaced Term Loans”)
with replacement term loans (“Replacement Term Loans”) hereunder; provided that
(a) the aggregate principal amount of such Replacement Term Loans shall not
exceed the aggregate principal amount of such Replaced Term Loans, plus accrued
interest, fees, premiums (if any) and penalties thereon and reasonable fees and
expenses associated with such Replacement Term Loans, (b) the All-In Yield with
respect to such Replacement Term Loans (or similar interest rate spread
applicable to such Replacement Term Loans) shall not be higher than the All-In
Yield for such Replaced Term Loans (or similar interest rate spread applicable
to such Replaced Term Loans) immediately prior to such refinancing, (c) the
Weighted Average Life to Maturity of such Replacement Term Loans shall not be
shorter than the Weighted Average Life to Maturity of such Replaced Term Loans,
at the time of such refinancing and (d) all other terms applicable to such
Replacement Term Loans shall be substantially identical to, or less favorable to
the Lenders providing such Replacement Term Loans than, those applicable to such
Replaced Term Loans except to the extent necessary to provide for covenants and
other

 

182



--------------------------------------------------------------------------------

terms applicable to any period after the latest final maturity of the Term Loans
in effect immediately prior to such refinancing. Each amendment to this
Agreement providing for Replacement Term Loans may, without the consent of any
other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent and the Lead Borrower to effect the provisions of this
paragraph, and for the avoidance of doubt, this paragraph shall supersede any
other provisions in this Section 10.01 to the contrary.

Notwithstanding anything to the contrary contained in this Section 10.01, the
Holdcos, the Lead Borrower and the Administrative Agent may without the input or
consent of the Lenders, effect amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate in the reasonable opinion of the
Administrative Agent to effect the provisions of Section 2.16, 2.17 or 2.18.

Notwithstanding anything to the contrary contained in this Section 10.01,
guarantees, collateral security documents and related documents executed by
Subsidiaries in connection with this Agreement may be in a form reasonably
determined by the Administrative Agent and may be, together with this Agreement,
amended, supplemented and waived with the consent of the Administrative Agent
and/or the Collateral Agent, as the case may be, at the request of the Lead
Borrower without the need to obtain the consent of any other Lender if such
amendment, supplement or waiver (i) is of a technical nature (including curing
any ambiguities, omissions, mistakes or defects) and/or is, in the judgment of
the Collateral Agent, required by applicable local law on the advice of local
counsel, in the interests of the Secured Parties or (in the case of any non-U.S.
Collateral Documents) necessary or desirable to preserve, maintain, perfect
and/or protect the security interests purported to the granted by the respective
non-U.S. Collateral Documents or (ii) to cause such guarantee, collateral
security document or other document to be consistent with this Agreement and the
other Loan Documents, provided, that any section in a Collateral Document
providing for a governing law and/or a jurisdiction different from Section 10.15
shall not be deemed a conflict of this Agreement.

If the Administrative Agent and the Lead Borrower shall have jointly identified
an obvious error (including, but not limited to, an incorrect cross-reference)
or any error or omission of a technical or immaterial nature, in each case, in
any provision of this Agreement or any other Loan Document (including, for the
avoidance of doubt, any exhibit, schedule or other attachment to any Loan
Document), then the Administrative Agent (acting in its sole discretion) and the
Borrowers or any other relevant Loan Party shall be permitted to amend such
provision and such amendment shall become effective without any further action
or consent of any other party to any Loan Document. Notification of such
amendment shall be made by the Administrative Agent to the Lenders promptly upon
such amendment becoming effective.

Section 10.02 Notices and Other Communications; Facsimile Copies.

(a) General. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder or under any other Loan Document shall be
in writing (including by facsimile transmission). All such written notices shall
be mailed, faxed or delivered to the applicable address, facsimile number or
electronic mail address, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

(i) if to any Holdco, any Borrower or the Administrative Agent, the Collateral
Agent, an L/C Issuer or the Swing Line Lender, to the address, facsimile number,
electronic mail address or telephone number specified for such Person on
Schedule 10.02 or to such other address, facsimile number, electronic mail
address or telephone number as shall be designated by such party in a notice to
the other parties; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such

 

183



--------------------------------------------------------------------------------

other address, facsimile number, electronic mail address or telephone number as
shall be designated by such party in a notice to the Lead Borrower and the
Administrative Agent, the Collateral Agent, an L/C Issuer and the Swing Line
Lender.

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail to a party in (x) Asia,
eight (8) Business Days after deposit in the mails, postage prepaid or (y) any
other location, four (4) Business Days after deposit in the mails, postage
prepaid; (C) if delivered by facsimile, when sent and receipt has been confirmed
by telephone; and (D) if delivered by electronic mail (which form of delivery is
subject to the provisions of Section 10.02(c)), when delivered; provided that
notices and other communications to the Administrative Agent, the Collateral
Agent, an L/C Issuer and the Swing Line Lender pursuant to Article II shall not
be effective until actually received by such Person. In no event shall a voice
mail message be effective as a notice, communication or confirmation hereunder.

(b) Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile or other electronic communication. The
effectiveness of any such documents and signatures shall, subject to applicable
Law, have the same force and effect as manually signed originals and shall be
binding on all Loan Parties, the Agents and the Lenders.

(c) Reliance by Agents and Lenders. The Administrative Agent, the Collateral
Agent and the Lenders shall be entitled to rely and act upon any notices
(including telephonic Committed Loan Notices and Swing Line Loan Notices)
purportedly given by or on behalf of any Holdco or any Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. Each Borrower shall indemnify each Agent-Related Person and each Lender
from all losses, costs, expenses and liabilities resulting from the reliance by
such Person on each notice purportedly given by or on behalf of any Holdco or
either Borrower in the absence of gross negligence or willful misconduct of such
Agent-Related Person as determined in a final and non-appealable judgment by a
court of competent jurisdiction. All telephonic notices to the Administrative
Agent or Collateral Agent may be recorded by the Administrative Agent or the
Collateral Agent, and each of the parties hereto hereby consents to such
recording.

Section 10.03 No Waiver; Cumulative Remedies. No failure by any Lender, the
Administrative Agent or the Collateral Agent to exercise, and no delay by any
such Person in exercising, any right, remedy, power or privilege hereunder or
under any other Loan Document shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided, and provided under each other Loan Document, are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by Law.

Section 10.04 Attorney Costs and Expenses. Each Holdco and each Borrower jointly
and severally agrees (a) to pay or reimburse the Administrative Agent, the
Collateral Agent and the Arrangers for all reasonable out-of-pocket costs and
expenses incurred in connection with the preparation, negotiation, syndication
and execution of this Agreement and the other Loan Documents, and any amendment,
waiver, consent or other modification of the provisions hereof and thereof
(whether or not the transactions contemplated thereby are consummated), and the
consummation and administration of the transactions contemplated hereby and
thereby (including all Attorney Costs, which shall be limited to White & Case
LLP (and one local and specialist counsel in each applicable jurisdiction for
each group and, in the event of a conflict of interest, one additional counsel
of each type to the affected parties)) and (b) to pay or reimburse the
Administrative Agent, the Collateral Agent, the Arrangers and each Lender for

 

184



--------------------------------------------------------------------------------

all reasonable and documented out-of-pocket costs and expenses incurred in
connection with the enforcement (whether through negotiations, legal proceedings
or otherwise) of any rights or remedies under this Agreement or the other Loan
Documents (including all such costs and expenses incurred during any legal
proceeding, including any proceeding under any Debtor Relief Law, and including
all Attorney Costs, which shall be limited to Attorney Costs of one counsel to
the Administrative Agent and Arrangers (and one local counsel in each applicable
jurisdiction for each group and, in the event of any conflict of interest, one
additional counsel of each type to the affected parties). The foregoing costs
and expenses shall include all reasonable search, filing, recording and title
insurance charges and fees related thereto, and other reasonable out-of-pocket
expenses incurred by any Agent. The agreements in this Section 10.04 shall
survive the termination of the Aggregate Commitments and repayment of all other
Obligations. All amounts due under this Section 10.04 shall be paid within ten
(10) Business Days of receipt by the Lead Borrower of an invoice relating
thereto setting forth such expenses in reasonable detail; provided that, with
respect to the Closing Date, all amounts due under this Section 10.04 shall be
paid on the Closing Date to the extent invoiced to the Borrower within one
(1) Business Day of the Closing Date. If any Loan Party fails to pay when due
any costs, expenses or other amounts payable by it hereunder or under any Loan
Document, such amount may be paid on behalf of such Loan Party by the
Administrative Agent in its sole discretion.

Section 10.05 Indemnification. Each Holdco and each Borrower shall, jointly and
severally, indemnify and hold harmless each Agent-Related Person, each Arranger,
each Lender and their respective Affiliates, and directors, officers, employees,
counsel, agents, trustees, investment advisors and attorneys-in-fact of each of
the foregoing (collectively the “Indemnitees”) from and against any and all
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses and disbursements (including Attorney Costs,
which shall be limited to Attorney Costs of one counsel to the Administrative
Agent and Arrangers (and one local and specialist counsel in each applicable
jurisdiction for each group and, in the event of any conflict of interest, one
additional counsel of each type to the affected parties) of any kind or nature
whatsoever which may at any time be imposed on, incurred by or asserted against
any such Indemnitee in any way relating to or arising out of or in connection
with (a) the execution, delivery, enforcement, performance or administration of
any Loan Document or any other agreement, letter or instrument delivered in
connection with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby, (b) any Commitment, Loan or Letter of Credit
or the use or proposed use of the proceeds therefrom including any refusal by an
L/C Issuer to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit, (c) any actual or alleged presence or
Release of Hazardous Materials at, on, under or from any property or facility
currently or formerly owned, leased or operated by the Loan Parties or any
Subsidiary, or any Environmental Liability related in any way to any Loan
Parties or any Subsidiary, (d) the payment or recovery of an amount in
connection with the Loan Documents in a currency other than the currency
required under the Loan Document or (e) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory (including any investigation
of, preparation for, or defense of any pending or threatened claim,
investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto (a “Proceeding”) or whether or not such Proceeding
is brought by any Holdco, Borrower or any other Person (all the foregoing,
collectively, the “Indemnified Liabilities”) in all cases, whether or not caused
by or arising, in whole or in part, out of the negligence of the Indemnitee;
provided that, notwithstanding the foregoing, such indemnity shall not, as to
any Indemnitee, be available to the extent that such liabilities, obligations,
losses, damages, penalties, claims, demands, actions, judgments, suits, costs,
expenses or disbursements resulted from the gross negligence or willful
misconduct of such Indemnitee or of any affiliate, director, officer, employee,
counsel, agent or attorney-in-fact of such Indemnitee, as determined by the
final non-appealable judgment of a court of competent jurisdiction. No
Indemnitee shall be liable for any damages arising from the use by others of any
information or other materials obtained through IntraLinks or other

 

185



--------------------------------------------------------------------------------

similar information transmission systems in connection with this Agreement, nor
shall any Indemnitee or the Lead Borrower or any Subsidiary have any liability
for any special, punitive, indirect or consequential damages relating to this
Agreement or any other Loan Document or arising out of its activities in
connection herewith or therewith (whether before or after the Closing Date)
(other than, in the case of a Loan Party, in respect of any such damages
incurred or paid by an Indemnitee to a third party, or which are included in a
third-party claim, and for any reasonable out-of-pocket expenses related
thereto). In the case of an investigation, litigation or other proceeding to
which the indemnity in this Section 10.05 applies, such indemnity shall be
effective whether or not such investigation, litigation or proceeding is brought
by any Loan Party, any Subsidiary of any Loan Party, any Loan Party’s directors,
stockholders or creditors or an Indemnitee or any other Person, whether or not
any Indemnitee is otherwise a party thereto and whether or not any of the
transactions contemplated hereunder or under any of the other Loan Documents are
consummated. All amounts due under this Section 10.05 shall be paid within ten
(10) Business Days after demand therefor; provided, however, that such
Indemnitee shall promptly refund such amount to the extent that there is a final
judicial or arbitral determination that such Indemnitee was not entitled to
indemnification rights with respect to such payment pursuant to the express
terms of this Section 10.05. The agreements in this Section 10.05 shall survive
the resignation of the Administrative Agent or the Collateral Agent, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

Section 10.06 Payments Set Aside. To the extent that any payment by or on behalf
of the Borrowers is made to any Agent or any Lender, or any Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by such Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall, to the
fullest extent possible under provisions of applicable Law, be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (b) each Lender severally agrees to pay to the
Administrative Agent upon demand its applicable share of any amount so recovered
from or repaid by any Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the applicable
Federal Funds Rate from time to time in effect.

Section 10.07 Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither any
Holdco nor any Borrower may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Assignee pursuant to an assignment made in accordance
with the provisions of Section 10.07(b) (such an assignee, an “Eligible
Assignee”) and (A) in the case of any Assignee that, immediately prior to or
upon giving effect to such assignment, is an Affiliated Lender, Section 10.07(m)
or (B) in the case of any Assignee that is Holdings or any of its Subsidiaries,
Section 2.14 or Section 2.15, (ii) by way of participation in accordance with
the provisions of Section 10.07(e), (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.07(g) or (iv) to an
SPC in accordance with the provisions of Section 10.07(h) (and any other
attempted assignment or transfer by any party hereto shall be null and void);
provided, however, that notwithstanding the foregoing, no Lender may assign or
transfer by participation any of its rights or obligations hereunder to (i) any
Person that is a Defaulting Lender, (ii) a natural Person or (iii) a
Disqualified Institution. Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in Section 10.07(e) and, to the extent expressly contemplated hereby,
the Indemnitees) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

186



--------------------------------------------------------------------------------

(b) (i) Subject to the conditions set forth in clause (b)(ii) below, any Lender
may assign to one or more assignees (“Assignees”) all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans (including for purposes of this Section 10.07(b),
participations in L/C Obligations and in Swing Line Loans) at the time owing to
it) with the prior written consent (such consent not to be unreasonably
withheld, delayed or conditioned, except in connection with a proposed
assignment to any Disqualified Institution) of:

(A) the Lead Borrower, provided that no consent of the Lead Borrower shall be
required for (i) an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, (ii) other than with respect to any proposed assignment to any
Person that is a Disqualified Institution, an assignment if an Event of Default
under Section 8.01(a) or, solely with respect to any of the Borrowers,
Section 8.01(f) has occurred and is continuing or (iii) an assignment of all or
a portion of the Loans pursuant to Sections 2.14, 2.15 or 10.07(m); provided
that, other than with respect to any proposed assignment to any Person that is a
Disqualified Institution, the Lead Borrower shall be deemed to have consented to
any such assignment unless it shall have objected thereto by written notice to
the Administrative Agent within ten (10) Business Days after having received
notice thereof;

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment (i) of all or any portion of a Term
Loan to a Lender, an Affiliate of a Lender or an Approved Fund, (ii) to an Agent
or an Affiliate of an Agent or (iii) of all or any portion of a Term Loan
pursuant to Sections 2.14, 2.15 or 10.07(m);

(C) each L/C Issuer, provided that no consent of an L/C Issuer shall be required
for any assignment not related to Revolving Credit Commitments or Revolving
Credit Exposure; and

(D) the Swing Line Lender; provided that no consent of the Swing Line Lender
shall be required for any assignment not related to Revolving Credit Commitments
or Revolving Credit Exposure or any assignment to an Agent or an Affiliate of an
Agent.

(ii) assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than an
amount of $2,500,000 (in the case of each Revolving Credit Loan), $1,000,000 (in
the case of a Term Loan), unless each of the Borrower and the Administrative
Agent otherwise consents, provided that such amounts shall be aggregated in
respect of each Lender and its Affiliates or Approved Funds, if any;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (unless such fee is waived by the Administrative
Agent); provided that only one such fee shall be payable in the event of
simultaneous assignments to or from two or more Approved Funds; and

 

187



--------------------------------------------------------------------------------

(C) other than in connection with an assignment pursuant to Sections 2.14 or
2.15, the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

This clause (b) shall not prohibit any Lender from assigning all or a portion of
its rights and obligations among separate Facilities on a non-pro rata basis
among such Facilities.

In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Lead Borrower and the Administrative Agent, the applicable Pro
Rata Share of Loans previously requested but not funded by the Defaulting
Lender, to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full Pro
Rata Share of all Loans and participations in Letters of Credit and Swing Line
Loans in accordance with its Pro Rata Share. Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

(c) Subject to acceptance and recording thereof by the Administrative Agent
pursuant to Section 10.07(d), from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment). Upon request, and the surrender by the assigning Lender of its
Note, the relevant Borrowers (at their expense) shall execute and deliver a Note
to the assignee Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this clause (c) shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with
Section 10.07(e).

(d) The Administrative Agent, acting solely for this purpose as an agent of the
Borrowers, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and each notice of cancellation of any
Loans delivered by the Lead Borrower pursuant to Sections 2.14 or 10.07(m) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and related interest amounts) of the
Loans, L/C Obligations (specifying the Unreimbursed Amounts), L/C Borrowings and
the amounts due under Section 2.03, owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, absent manifest error, and the Borrowers, the Agents and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. Upon its receipt of a duly completed
Assignment and Assumption executed by an assigning Lender and an Assignee, an
Administrative Questionnaire completed in respect of the Assignee (if applicable
and unless the Assignee shall already be a Lender hereunder), the processing and
recordation fee referred to in Section 10.07(b)(ii)(B) above (if applicable)
and, if required, the written consent of the Lead Borrower, the L/C

 

188



--------------------------------------------------------------------------------

Issuers, the Swing Line Lender and the Administrative Agent to such assignment,
the Administrative Agent shall (i) accept such Assignment and Assumption and
(ii) record the information contained therein in the Register. No assignment
shall be effective unless it has been recorded in the Register as provided in
this paragraph. The Register shall be available for inspection by the Borrowers,
any Agent and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(e) Any Lender may at any time sell participations to any Person (other than a
natural person a Disqualified Institution or a Defaulting Lender) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender’s participations in L/C Obligations and/or Swing
Line Loans) owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrowers, the Agents and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and the other Loan Documents and to
approve any amendment, modification or waiver of any provision of this Agreement
or the other Loan Documents; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in clauses (a) through
(f) of the first proviso to Section 10.01 that requires the affirmative vote of
such Lender. Subject to Section 10.07(f), the Borrowers agree that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05
(subject to the requirements and limitations of such Sections) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 10.07(c). To the extent permitted by applicable Law, each
Participant also shall be entitled to the benefits of Section 10.09 as though it
were a Lender; provided that such Participant agrees to be subject to
Section 2.13 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as an agent of the Borrowers, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”). The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. No Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person, except that the portion of
any Participant Register relating to any Participant or SPC requesting payment
from a Borrower or seeking to exercise its rights under Section 10.09 shall be
available for inspection by the Lead Borrower upon reasonable request to the
extent that such disclosure is necessary to establish that such commitment,
loan, letter of credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations or as is otherwise
required thereunder.

(f) A Participant shall not be entitled to receive any greater payment under
Sections 3.01, 3.04 and 3.05 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Lead
Borrower’s prior written consent, not to be unreasonably withheld or delayed (it
being understood the Lead Borrower shall have a reasonable basis for withholding
consent if such Participant would result in materially increased indemnification
obligation to the Lead Borrower at such time).

(g) Any Lender may, without the consent of the Lead Borrower or the
Administrative Agent, at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

189



--------------------------------------------------------------------------------

(h) The Luxembourg Loan Parties hereby expressly accept and confirm, for the
purposes of Article 1278 of the Luxembourg Civil Code that, notwithstanding any
assignment, amendment, novation or transfer of any kind permitted under, and
made in accordance with, the provisions of this Agreement or any agreement
referred to herein to which a Luxembourg Loan Party is a party (including any
Security Agreement), any security interest created under such agreement shall
continue in full force and effect to the benefit of each new Lender. Each other
Luxembourg Loan Party hereby accepts and confirms the above.

(i) The Loan Parties organized under Belgian law hereby expressly accept and
confirm, for the purposes of Article 1278 of the Belgian Civil Code, that,
notwithstanding any novation permitted under this Agreement or any agreement
referred to herein, any security interest created under such agreement shall
continue in full force and effect to the benefit of each new Lender.

(j) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Lead Borrower (an “SPC”) the option to provide all or any part of
any Loan that such Granting Lender would otherwise be obligated to make pursuant
to this Agreement; provided that (i) nothing herein shall constitute a
commitment by any SPC to fund any Loan, (ii) if an SPC elects not to exercise
such option or otherwise fails to make all or any part of such Loan, the
Granting Lender shall be obligated to make such Loan pursuant to the terms
hereof and (iii) such SPC and the applicable Loan or any applicable part
thereof, shall be appropriately reflected in the Participant Register. Each
party hereto hereby agrees that (i) an SPC shall be entitled to the benefit of
Sections 3.01, 3.04 and 3.05 (subject to the requirements and the limitations of
such Sections), but neither the grant to any SPC nor the exercise by any SPC of
such option shall increase the costs or expenses or otherwise increase or change
the obligations of the Borrowers under this Agreement except in the case of
Section 3.01, to the extent that the grant to the SPC was made with the prior
written consent of the Lead Borrower (not to be unreasonably withheld or
delayed; for the avoidance of doubt, the Lead Borrower shall have reasonable
basis for withholding consent if an exercise by SPC immediately after the grant
would result in materially increased indemnification obligation to a Borrower at
such time), (ii) no SPC shall be liable for any indemnity or similar payment
obligation under this Agreement for which a Lender would be liable, and
(iii) the Granting Lender shall for all purposes, including the approval of any
amendment, waiver or other modification of any provision of any Loan Document,
remain the lender of record hereunder. The making of a Loan by an SPC hereunder
shall utilize the Commitment of the Granting Lender to the same extent, and as
if, such Loan were made by such Granting Lender. Notwithstanding anything to the
contrary contained herein, any SPC may (i) with notice to, but without prior
consent of the Lead Borrower and the Administrative Agent and with the payment
of a processing fee of $3,500, assign all or any portion of its right to receive
payment with respect to any Loan to the Granting Lender and (ii) disclose on a
confidential basis any non-public information relating to its funding of Loans
to any rating agency, commercial paper dealer or provider of any surety or
Guarantee or credit or liquidity enhancement to such SPC.

(k) Notwithstanding anything to the contrary contained herein, without the
consent of the Lead Borrower or the Administrative Agent, (1) any Lender may in
accordance with applicable Law create a security interest in all or any portion
of the Loans owing to it and the Notes, if any, held by it and (2) any Lender
that is a Fund may create a security interest in all or any portion of the Loans
owing to it and the Notes, if any, held by it to the trustee for holders of
obligations owed, or securities issued, by such Fund as security for such
obligations or securities; provided that unless and until such trustee actually
becomes a Lender in compliance with the other provisions of this Section 10.07,
(i) no such pledge shall release the pledging Lender from any of its obligations
under the Loan Documents and (ii)

 

190



--------------------------------------------------------------------------------

such trustee shall not be entitled to exercise any of the rights of a Lender
under the Loan Documents even though such trustee may have acquired ownership
rights with respect to the pledged interest through foreclosure or otherwise.

(l) Notwithstanding anything to the contrary contained herein other than the
proviso in the definition of “L/C Issuer” or “Swing Line Lender”, in each case,
in respect of any Extension or Extensions of Revolving Credit Commitments
effected in accordance with Section 2.18, any L/C Issuer or Swing Line Lender
may, upon thirty (30) days’ notice to the Lead Borrower and the Lenders, resign
as an L/C Issuer or Swing Line Lender, respectively; provided that the relevant
L/C Issuer or Swing Line Lender shall use reasonable efforts to identify, on or
prior to the expiration of such 30-day period with respect to such resignation,
a successor L/C Issuer or Swing Line Lender reasonably acceptable to the Lead
Borrower willing to accept its appointment as successor L/C Issuer or Swing Line
Lender, as applicable. In the event of any such resignation of an L/C Issuer or
Swing Line Lender, the Lead Borrower shall be entitled to appoint from among the
Lenders willing to accept such appointment a successor L/C Issuer or Swing Line
Lender hereunder; provided that no failure by the Lead Borrower to appoint any
such successor shall affect the resignation of the relevant L/C Issuer or the
Swing Line Lender, as the case may be, except as expressly provided above. If an
L/C Issuer resigns as L/C Issuer, it shall retain all the rights and obligations
of an L/C Issuer hereunder with respect to all Letters of Credit outstanding as
of the effective date of its resignation as an L/C Issuer and all L/C
Obligations with respect thereto (including the right to require the Lenders to
make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.03(c)). If the Swing Line Lender resigns as Swing Line
Lender, it shall retain all the rights of the Swing Line Lender provided for
hereunder with respect to Swing Line Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Loans, LIBO Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c).

(m) Notwithstanding anything to the contrary contained herein, any Lender may,
at any time, assign all or a portion of its rights and obligations under this
Agreement in respect of its Term Loans to a Person who is or will become, after
such assignment, an Affiliated Lender through (x) Dutch auctions or other offers
to purchase open to all Lenders on a pro rata basis consistent with the
procedures set forth in Section 2.14 or (y) open market purchases on a non pro
rata basis, in each case subject to the following limitations; provided that:

(i) the assigning Lender (other than an Affiliated Lender) and the Affiliated
Lender purchasing such Lender’s Term Loans and (b) the assigning Affiliated
Lender and the Eligible Assignee purchasing such Affiliated Lender’s Term
Loans, in each case, shall execute and deliver to the Administrative Agent an
Assignment and Asumption in the form of Exhibit E-2;

(ii) by its acquisition of Term Loans, an Affiliated Lender shall be deemed to
have acknowledged and agreed that:

(A) it shall not have any right to (i) attend or participate in (including, in
each case, by telephone) any meeting (including “Lender only” meetings) or
discussions (or portion thereof) among the Administrative Agent or any Lender to
which representatives of the Lead Borrower are not then present, (ii) receive
any information or material prepared by the Administrative Agent or any Lender
or any communication by or among the Administrative Agent and one or more
Lenders or any other material which is “Lender only”, except to the extent such
information or materials have been made available to the Lead Borrower or its
representatives (and in any case, other than the right to receive notices of
prepayments and other administrative notices in respect of its Term Loans
required to be delivered to Lenders pursuant to Section 2) or

 

191



--------------------------------------------------------------------------------

receive any advice of counsel to the Administrative Agent or (iii) make any
challenge to the Administrative Agent’s or any other Lender’s attorney-client
privilege on the basis of its status as a Lender; and

(B) except with respect to any amendment, modification, waiver, consent or other
action (I) in Section 10.01 requiring the consent of all Lenders, all Lenders
directly and adversely affected or specifically such Lender, (II) that alters an
Affiliated Lender’s pro rata share of any payments given to all Lenders, or
(III) affects the Affiliated Lender (in its capacity as a Lender) in a manner
that is disproportionate to the effect on any Lender in the same Class, the Term
Loans held by an Affiliated Lender shall be disregarded in both the numerator
and denominator in the calculation of any Lender vote (and, in the case of a
plan of reorganization that does not affect the Affiliated Lender in a manner
that is materially adverse to such Affiliated Lender relative to other Lenders,
shall be deemed to have voted its interest in the Term Loans in the same
proportion as the other Lenders) (and shall be deemed to have been voted in the
same percentage as all other applicable Lenders voted if necessary to give legal
effect to this paragraph) (but, in any event, in connection with any amendment,
modification, waiver, consent or other action, shall be entitled to any consent
fee, calculated as if all of such Affiliated Lender’s Term Loans had voted in
favor of any matter for which a consent fee or similar payment is offered);

(iii) no such acquisition shall be permitted if, after giving effect to such
acquisition, the aggregate principal amount of Term Loans held by Affiliated
Lenders would exceed 25% of the aggregate principal amount of all Term Loans
outstanding (such percentage the “Affiliated Lender Cap”) at the time of such
purchase; provided that to the extent any assignment to an Affiliated Lender
would result in the aggregate principal amount of all Term Loans held by
Affiliated Lenders exceeding such 25% threshold at the time of such purchase,
the purchase of such excess amount will be void ab initio. Each of the parties
hereto agrees and acknowledges that the Administrative Agent shall not be liable
for any losses, damages, penalties, claims, demands, actions, judgments,
suits,costs, expenses and disbursements of any kind or nature whatsoever
incurred or suffered by any Person in connection with any compliance or
non-compliance with this clause (m)(ii) or any purported assignment exceeding
the Affiliated Lender Cap limitation or for any assignment being deemed void ab
initio hereunder; and

(iv) in connection with each assignment pursuant to this Section 10.07(m),

(A) the assigning Lender and an Affiliated Lender purchasing such Lender’s Term
Loans shall either (A) render customary “big boy” letters to each other (or to
the Auction Manager, if applicable) regarding information that is not known to
such assigning Lender that may be material to the decision by such assigning
Lender to enter into such assignment to such Affiliated Lender or (B) make a
representation that it is not in possession of MNPI with respect to the Holdcos,
the Lead Borrower, its Subsidiaries or their respective securities; and

(B) the Administrative Agent and the Lead Borrower shall have been provided a
notice in the form of Exhibit E-3 to this Agreement in connection with each
assignment to an Affiliated Lender or a Person that upon effectiveness of such
assignment would constitute an Affiliated Lender pursuant to which such
Affiliated Lender shall waive any right to bring any action in connection with
such Term Loans against the Administrative Agent, in its capacity as such.

 

192



--------------------------------------------------------------------------------

For avoidance of doubt, the foregoing limitations shall not be applicable to
Bona Fide Debt Funds. Any Affiliated Lender that has purchased Term Loans
pursuant to this Section 10.07(m) and any Bona Fide Debt Fund that has purchased
Term Loans may, in their sole discretion, contribute, directly or indirectly,
the principal amount of such Term Loans, plus accrued and unpaid interest
thereon, to the Lead Borrower as a capital contribution (or exchanged for debt
or equity securities that are otherwise permitted to be issued at such time) for
the purpose of cancelling and extinguishing such Term Loans.

(n) In the case of any Term Loans acquired by, or contributed to, the Borrowers
pursuant to Section 2.15 or this Section 10.07(m), (x) the aggregate outstanding
principal amount of the Term Loans of the applicable Class shall be deemed
reduced by the full par value of the aggregate principal amount of such Term
Loans acquired by, or contributed to, the Borrowers and (y) any scheduled
principal repayment installments with respect to the Term Loans of such Class
occurring pursuant to Sections 2.07(a), prior to the final maturity date for
Term Loans of such Class, shall be reduced pro rata by the par value of the
aggregate principal amount of Term Loans so purchased or contributed (and
subsequently cancelled and retired), with such reduction being applied solely to
the remaining Term Loans of the Lenders which sold or contributed such Term
Loans.

Section 10.08 Confidentiality. Each of the Agents and the Lenders agrees to
maintain the confidentiality of the Information, except that Information may be
disclosed (a) to its Affiliates and its and its Affiliates’ managers,
administrators, directors, officers, employees, trustees, partners, investors,
investment advisors and agents, including accountants, legal counsel and other
advisors (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential); (b) to the extent requested by any
Governmental Authority or self regulatory authority having or asserting
jurisdiction over such Person (including any Governmental Authority regulating
any Lender or its Affiliates); (c) to the extent required by applicable Laws or
regulations or by any subpoena or similar legal process; (d) to any other party
to this Agreement; (e) subject to an agreement containing provisions
substantially the same as those of this Section 10.08 (or as may otherwise be
reasonably acceptable to the Lead Borrower), to any pledgee referred to in
Section 10.07(g), counterparty to a Swap Contract, Eligible Assignee of or
Participant in, or any prospective Eligible Assignee of or Participant in any of
its rights or obligations under this Agreement; (f) with the written consent of
the Lead Borrower; (g) to the extent such Information becomes publicly available
other than as a result of a breach of this Section 10.08 or becomes available to
the Administrative Agent, any Arranger, any Lender, any L/C Issuer or any of
their respective Affiliates on a nonconfidential basis from a source other than
a Loan Party or any Investor or their respective related parties (so long as
such source is not known to the Administrative Agent, such Arranger, such
Lender, such L/C Issuer or any of their respective Affiliates to be bound by
confidentiality obligations to any Loan Party); (h) to any Governmental
Authority or examiner (including the National Association of Insurance
Commissioners or any other similar organization) regulating any Lender; (i) to
any rating agency when required by it (it being understood that, prior to any
such disclosure, such rating agency shall undertake to preserve the
confidentiality of any Information relating to Loan Parties and their
Subsidiaries received by it from such Lender) or to the CUSIP Service Bureau or
any similar organization; (j) to the extent such information is independently
developed by any Agent or any Arranger or (k) in connection with the exercise of
any remedies hereunder, under any other Loan Document or the enforcement of its
rights hereunder or thereunder. In addition, the Agents, the Arrangers and the
Lenders may disclose the existence of this Agreement and publicly available
information about this Agreement to market data collectors, similar service
providers to the lending industry, and service providers to the Agents, the
Arrangers and the Lenders in connection with the administration and management
of this Agreement, the other Loan Documents, the Commitments, and the Credit
Extensions. For the purposes of this Section 10.08, “Information” means all
information received from the Loan Parties relating to any Loan Party, its
Affiliates or its Affiliates’ directors, officers, employees, trustees,
investment advisors or agents, relating to the Holdcos, the Lead Borrower or any
of their Subsidiaries or its business, other than

 

193



--------------------------------------------------------------------------------

any such information that is publicly available to any Agent, any L/C Issuer or
any Lender prior to disclosure by any Loan Party other than as a result of a
breach of this Section 10.08; provided that, in the case of information received
from a Loan Party after the Closing Date, such information is clearly identified
at the time of delivery as confidential or is delivered pursuant to
Section 6.01, 6.02 or 6.03 hereof.

Section 10.09 Setoff. In addition to any rights and remedies of the Lenders
provided by Law, upon the occurrence and during the continuance of any Event of
Default, each Lender and its Affiliates (and the Collateral Agent, in respect of
any unpaid fees, costs and expenses payable hereunder) is authorized at any time
and from time to time, without prior notice to each Borrower, any such notice
being waived by each Borrower (on its own behalf and on behalf of each Loan
Party and each of its Subsidiaries) to the fullest extent permitted by
applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held by, and other
Indebtedness at any time owing by, such Lender and its Affiliates or the
Collateral Agent to or for the credit or the account of the respective Loan
Parties and their Subsidiaries against any and all Obligations (other than, with
respect to any Guarantor, any Excluded Swap Obligations of such Guarantor) owing
to such Lender and its Affiliates or the Collateral Agent hereunder or under any
other Loan Document, now or hereafter existing, irrespective of whether or not
such Agent or such Lender or Affiliate shall have made demand under this
Agreement or any other Loan Document and although such Obligations may be
contingent or unmatured or denominated in a currency different from that of the
applicable deposit or Indebtedness. Each Lender agrees promptly to notify the
Lead Borrower and the Administrative Agent after any such set off and
application made by such Lender; provided, that the failure to give such notice
shall not affect the validity of such setoff and application. The rights of the
Administrative Agent, the Collateral Agent and each Lender under this
Section 10.09 are in addition to other rights and remedies (including other
rights of setoff) that the Administrative Agent, the Collateral Agent and such
Lender may have at Law.

Section 10.10 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If any Agent or any Lender
shall receive interest in an amount that exceeds the Maximum Rate, the excess
interest shall be applied to the principal of the Loans or, if it exceeds such
unpaid principal, refunded to the Borrowers. In determining whether the interest
contracted for, charged, or received by an Agent or a Lender exceeds the Maximum
Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

Section 10.11 Counterparts. This Agreement and each other Loan Document may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. Delivery
by telecopier (or other electronic transmission, e.g., .pdf) of an executed
counterpart of a signature page to this Agreement and each other Loan Document
shall be effective as delivery of an original executed counterpart of this
Agreement and such other Loan Document. The Agents may also require that any
such documents and signatures delivered by telecopier be confirmed by a manually
signed original thereof; provided that the failure to request or deliver the
same shall not limit the effectiveness of any document or signature delivered by
telecopier.

Section 10.12 Integration. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the

 

194



--------------------------------------------------------------------------------

Agents or the Lenders in any other Loan Document shall not be deemed a conflict
of this Agreement. Each Loan Document was drafted with the joint participation
of the respective parties thereto and shall be construed neither against nor in
favor of any party, but rather in accordance with the fair meaning thereof.

Section 10.13 Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.

Section 10.14 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. In the event of
any such illegality, invalidity or unenforceability, the parties shall negotiate
in good faith with a view to agreeing on a legal, valid and enforceable
replacement provision which, to the extent practicable, is in accordance with
the intent and purposes of this Agreement and in its economic effect comes as
close as possible to the illegal, invalid or unenforceable provision.

Section 10.15 GOVERNING LAW. THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL, EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED IN ANY COLLATERAL DOCUMENT, BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(a) ANY LEGAL ACTION OR PROCEEDING ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, SHALL BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY OR OF
THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH LOAN PARTY, EACH AGENT AND EACH LENDER
CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THOSE COURTS AND AGREES THAT IT WILL NOT COMMENCE OR SUPPORT ANY
SUCH ACTION OR PROCEEDING IN ANOTHER JURISDICTION. NOTWITHSTANDING THE
FOREGOING, NOTHING CONTAINED HEREIN OR IN ANY OTHER LOAN DOCUMENT WILL PREVENT
ANY LENDER, THE ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT FROM BRINGING ANY
ACTION TO ENFORCE ANY AWARD OR JUDGMENT OR EXERCISE ANY RIGHT UNDER THE
COLLATERAL DOCUMENTS OR AGAINST ANY COLLATERAL OR ANY OTHER PROPERTY OF ANY LOAN
PARTY IN ANY OTHER FORUM IN WHICH JURISDICTION CAN BE ESTABLISHED. EACH LOAN
PARTY, EACH AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING
ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED THERETO. EACH LOAN PARTY WAIVES ANY IMMUNITY (SOVEREIGN OR
OTHERWISE) FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS TO WHICH YOU
OR

 

195



--------------------------------------------------------------------------------

YOUR PROPERTIES OR ASSETS MAY BE ENTITLED. TO THE EXTENT THAT ANY LOAN PARTY HAS
OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY
LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT,
ATTACHMENT IN AID OF EXECUTION, EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF
OR ITS PROPERTY, SUCH LOAN PARTY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF
ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS.

(b) EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS IN THE MANNER
PROVIDED FOR NOTICES (OTHER THAN BY TELECOPIER OR ELECTRONIC MAIL) IN SECTION
10.02. NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT WILL AFFECT THE
RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW. WITHOUT LIMITING THE OTHER PROVISIONS OF THIS SECTION 10.15 AND
IN ADDITION TO THE SERVICE OF PROCESS PROVIDED FOR HEREIN, THE LEAD BORROWER
HEREBY IRREVOCABLY DESIGNATES, APPOINTS AND EMPOWERS THE CO- BORROWER (AND THE
CO- BORROWER HEREBY IRREVOCABLY ACCEPTS SUCH APPOINTMENT), AS ITS AUTHORIZED
DESIGNEE, APPOINTEE AND AGENT TO RECEIVE, ACCEPT AND ACKNOWLEDGE FOR AND ON ITS
BEHALF, AND IN RESPECT OF ITS PROPERTY, SERVICE OF ANY AND ALL LEGAL PROCESS,
SUMMONS, NOTICES AND DOCUMENTS WHICH MAY BE SERVED IN ANY SUCH ACTION OR
PROCEEDING. IF FOR ANY REASON THE CO- BORROWER SHALL CEASE TO BE AVAILABLE TO
ACT AS SUCH, THE LEAD BORROWER AGREES TO PROMPTLY DESIGNATE A NEW AUTHORIZED
DESIGNEE, APPOINTEE AND AGENT IN NEW YORK CITY ON THE TERMS AND FOR THE PURPOSES
OF THIS PROVISION REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT UNDER THIS
AGREEMENT.

Section 10.16 WAIVER OF RIGHT TO TRIAL BY JURY. TO THE EXTENT PERMITTED BY
APPLICABLE LAW, EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT
TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER
ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT,
OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND
EACH PARTY HERETO HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY
PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION 10.16 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

196



--------------------------------------------------------------------------------

Section 10.17 Binding Effect. This Agreement shall become effective when it
shall have been executed by the Loan Parties and the Administrative Agent shall
have been notified by each Lender, the Swing Line Lender and each L/C Issuer
that each such Lender, Swing Line Lender and L/C Issuer has executed it and
thereafter shall be binding upon and inure to the benefit of the Loan Parties,
each Agent and each Lender and their respective successors and assigns, in each
case in accordance with Section 10.07 (if applicable) and except that no Loan
Party shall have the right to assign its rights hereunder or any interest herein
without the prior written consent of the Lenders.

Section 10.18 USA Patriot Act. Each Lender that is subject to the USA Patriot
Act and the Administrative Agent (for itself and not on behalf of any Lender)
hereby notifies the Holdcos and each Borrower that pursuant to the requirements
of the USA Patriot Act, it is required to obtain, verify and record information
that identifies the Holdcos and the Borrowers, which information includes the
name, address and tax identification number of the Holdcos and the Borrowers and
other information regarding the Holdcos and the Borrowers that will allow such
Lender or the Administrative Agent, as applicable, to identify the Holdcos and
the Borrowers in accordance with the USA Patriot Act. This notice is given in
accordance with the requirements of the USA Patriot Act and is effective as to
the Lenders and the Administrative Agent.

Section 10.19 No Advisory or Fiduciary Responsibility. (a) In connection with
all aspects of each transaction contemplated hereby, each Loan Party
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that
(i) the facilities provided for hereunder and any related arranging or other
services in connection therewith (including in connection with any amendment,
waiver or other modification hereof or of any other Loan Document) are an
arm’s-length commercial transaction between the Borrowers and their respective
Affiliates, on the one hand, and the Agents, the Arrangers and the Lenders, on
the other hand, and the Borrowers are capable of evaluating and understanding
and understands and accepts the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents (including any amendment,
waiver or other modification hereof or thereof), (ii) in connection with the
process leading to such transaction, each of the Agents, the Arrangers and the
Lenders is and has been acting solely as a principal and is not the financial
advisor, agent or fiduciary, for the Borrowers or any of their respective
Affiliates, stockholders, creditors or employees or any other Person, (iii) none
of the Agents, the Arrangers or the Lenders has assumed or will assume an
advisory, agency or fiduciary responsibility in favor of any Borrower or any of
its Affiliates with respect to any of the transactions contemplated hereby or
the process leading thereto, including with respect to any amendment, waiver or
other modification hereof or of any other Loan Document (irrespective of whether
any Agent or Lender has advised or is currently advising the Borrowers or any of
its Affiliates on other matters) and none of the Agents, the Arrangers or the
Lenders has any obligation to the Borrowers or any of their respective
Affiliates with respect to the financing transactions contemplated hereby except
those obligations expressly set forth herein and in the other Loan Documents,
(iv) the Agents, the Arrangers and the Lenders and their respective Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from, and may conflict with, those of the Borrowers and their respective
Affiliates, and none of the Agents, the Arrangers or the Lenders has any
obligation to disclose any of such interests by virtue of any advisory, agency
or fiduciary relationship and (v) the Agents, the Arrangers and the Lenders have
not provided and will not provide any legal, accounting, regulatory or tax
advice with respect to any of the transactions contemplated hereby (including
any amendment, waiver or other modification hereof or of any other Loan
Document) and the Loan Parties have consulted their own legal, accounting,
regulatory and tax advisors to the extent they have deemed appropriate. Each
Loan Party hereby waives and releases, to the fullest extent permitted by law,
any claims that it may have against the Agents, Arrangers and the Lenders with
respect to any breach or alleged breach of agency or fiduciary duty under
applicable law relating to agency and fiduciary obligations.

(b) Each Loan Party acknowledges and agrees that each Lender, Arranger and any
affiliate thereof may lend money to, invest in, and generally engage in any kind
of business with, any of

 

197



--------------------------------------------------------------------------------

the Borrowers, the Holdcos, any Investor, any Affiliate thereof or any other
person or entity that may do business with or own securities of any of the
foregoing, all as if such Lender, Arranger or Affiliate thereof were not a
Lender or Arranger (or an agent or any other person with any similar role under
the Facilities) and without any duty to account therefor to any other Lender or
any Arranger, Holdco, Borrower, Investor or Affiliate of the foregoing. Each
Lender, the Arrangers and any affiliate thereof may accept fees and other
consideration from the Holdcos, the Borrowers, any Investor or any Affiliate
thereof for services in connection with this Agreement, the Facilities or
otherwise without having to account for the same to any other Lender or any
Arranger, Holdco, Borrower, Investor or Affiliate of the foregoing. Some or all
of the Lenders and the Arrangers may have directly or indirectly acquired
certain equity interests (including warrants) in the Holdcos, the Borrowers, an
Investor or an Affiliate thereof or may have directly or indirectly extended
credit on a subordinated basis to the Holdcos, the Borrowers, an Investor or an
Affiliate thereof. Each party hereto, on its behalf and on behalf of its
affiliates, acknowledges and waives the potential conflict of interest resulting
from any such Lender, Arranger or an Affiliate thereof holding disproportionate
interests in the extensions of credit under the Facilities or otherwise acting
as arranger or agent thereunder and such Lender, Arranger or Affiliate thereof
directly or indirectly holding equity interests in or subordinated debt issued
by the Holdcos, Borrowers, an Investor or an Affiliate thereof.

Section 10.20 Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or under any other
Loan Document in one currency into another currency, the rate of exchange used
shall be that at which in accordance with normal banking procedures the
Administrative Agent could purchase the first currency with such other currency
on the Business Day preceding that on which final judgment is given. The
obligation of the Loan Parties in respect of any such sum due from it to the
Administrative Agent or the Lenders hereunder or under the other Loan Documents
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than that in which such sum is denominated in accordance with the
applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent may in accordance with normal banking procedures
purchase the Agreement Currency with the Judgment Currency. If the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Administrative Agent from the Loan Parties in the Agreement Currency, the Loan
Parties agree, jointly and severally, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the Administrative Agent agrees to return
the amount of any excess to the respective Loan Party (or to any other Person
who may be entitled thereto under applicable law).

Section 10.21 Certain Undertakings with Respect to any Securitization
Subsidiary. (a) Each Agent and Lender agrees that, prior to the date that is one
year and one day after payment in full of all of the obligations of the
Securitization Subsidiary in connection with and under a Securitization,
(i) such Agent and such Lender shall not be entitled, whether before or after
the occurrence of any Event of Default, to (A) institute against, or join any
other Person in instituting against, any Securitization Subsidiary any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceeding
under the laws of the United States or any State thereof, (B) transfer and
register the capital stock of any Securitization Subsidiary or any other
instrument evidencing any Securitization Seller’s Retained Interest in the name
of any Agent or a Secured Party or any designee or nominee thereof,
(C) foreclose on any security interest in any Securitization Seller’s Retained
Interest regardless of the bankruptcy or insolvency of the Lead Borrower or any
Restricted Subsidiary, (D) exercise any voting rights granted or appurtenant to
such capital stock of any Securitization Subsidiary or any other instrument
evidencing any Securitization Seller’s Retained Interest or (E) enforce any
right that the holder of any such capital stock

 

198



--------------------------------------------------------------------------------

of any Securitization Subsidiary or any other instrument evidencing any
Securitization Seller’s Retained Interest might otherwise have to liquidate,
consolidate, combine, collapse or disregard the entity status of such
Securitization Subsidiary, (ii) such Agent and such Lender hereby waives and
releases any right to require (A) that any Securitization Subsidiary be in any
manner merged, combined, collapsed or consolidated with or into the Lead
Borrower or any Restricted Subsidiary, including by way of substantive
consolidation in a bankruptcy case or (B) that the status of any Securitization
Subsidiary as a separate entity be in any respect disregarded and (iii) such
Agent and such Lender agrees and acknowledges that the agent acting on behalf of
the holders of securitization indebtedness of the Securitization Subsidiary is
an express third party beneficiary with respect to Sections 10.21(a) and (b) and
such agent shall have the right to enforce compliance by the Agents and the
Lenders with Sections 10.21(a) and (b).

(b) Upon the transfer or purported transfer by the Lead Borrower or any
Restricted Subsidiary of Securitization Assets to a Securitization Subsidiary in
a Securitization, any Liens with respect to such Securitization Assets arising
under this Agreement or any Collateral Documents related to the Agreement shall
automatically be released (and each of the Administrative Agent and the
Collateral Agent, as applicable, is hereby authorized to execute and enter into
any such releases and other documents as the Lead Borrower may reasonably
request in order to give effect thereto).

Section 10.22 INTERCREDITOR AGREEMENTS. (a) PURSUANT TO THE EXPRESS TERMS OF
EACH INTERCREDITOR AGREEMENT, IN THE EVENT OF ANY CONFLICT OR INCONSISTENCY
BETWEEN THE TERMS OF THE RELEVANT INTERCREDITOR AGREEMENT AND ANY OF THE LOAN
DOCUMENTS, THE PROVISIONS OF THE RELEVANT INTERCREDITOR AGREEMENT SHALL GOVERN
AND CONTROL.

(b) EACH LENDER AUTHORIZES AND INSTRUCTS THE ADMINISTRATIVE AGENT TO ENTER INTO
THE RELEVANT INTERCREDITOR AGREEMENT ON BEHALF OF SUCH LENDER, AND TO TAKE ALL
ACTIONS (AND EXECUTE ALL DOCUMENTS) REQUIRED (OR DEEMED ADVISABLE) BY IT IN
ACCORDANCE WITH THE TERMS OF SUCH INTERCREDITOR AGREEMENT(S). EACH LENDER AGREES
TO BE BOUND BY AND WILL TAKE NO ACTIONS CONTRARY TO THE PROVISIONS OF THE
RELEVANT INTERCREDITOR AGREEMENT.

(c) THE PROVISIONS OF THIS SECTION 10.22 ARE NOT INTENDED TO SUMMARIZE ALL
RELEVANT PROVISIONS OF THE RELEVANT INTERCREDITOR AGREEMENT. REFERENCE MUST BE
MADE TO THE RELEVANT INTERCREDITOR AGREEMENT ITSELF TO UNDERSTAND ALL TERMS AND
CONDITIONS THEREOF. EACH LENDER IS RESPONSIBLE FOR MAKING ITS OWN ANALYSIS AND
REVIEW OF THE RELEVANT INTERCREDITOR AGREEMENT AND THE TERMS AND PROVISIONS
THEREOF, AND NO AGENT (AND NONE OF ITS AFFILIATES) MAKES ANY REPRESENTATION TO
ANY LENDER AS TO THE SUFFICIENCY OR ADVISABILITY OF THE PROVISIONS CONTAINED IN
THE RELEVANT INTERCREDITOR AGREEMENT.

(d) THE PROVISIONS OF THIS SECTION 10.22 SHALL APPLY WITH EQUAL FORCE, MUTATIS
MUTANDIS, TO ANY FIRST LIEN INTERCREDITOR AGREEMENT, ANY SECOND LIEN
INTERCREDITOR AGREEMENT, ANY SUBORDINATION AGREEMENT AND ANY OTHER INTERCREDITOR
AGREEMENT OR ARRANGEMENT PERMITTED BY THIS AGREEMENT.

 

199



--------------------------------------------------------------------------------

ARTICLE XI

GUARANTEE

Section 11.01 The Guarantee. Each Guarantor hereby jointly and severally with
the other Guarantors guarantees, as a primary obligor and not as a surety to
each Secured Party and their respective successors and assigns, the prompt
payment in full when due (whether at stated maturity, by required prepayment,
declaration, demand, by acceleration or otherwise) of the principal of and
interest (including any interest, fees, costs or charges that would accrue but
for the provisions of (i) the Title 11 of the United States Code after any
bankruptcy or insolvency petition under Title 11 of the United States Code and
(ii) any other Debtor Relief Laws) on the Loans made by the Lenders to, and the
Notes held by each Lender of, the Borrowers, and all other Obligations (other
than, with respect to any Guarantor, any Excluded Swap Obligations of such
Guarantor) from time to time owing to the Secured Parties by any Loan Party
(other than such Guarantor with respect to its primary obligations) under any
Loan Document, any Secured Hedge Agreement or any Treasury Services Agreement,
in each case strictly in accordance with the terms thereof (such obligations
being herein collectively called the “Guaranteed Obligations”). The Guarantors
hereby jointly and severally agree that if the Borrowers or other Guarantor(s)
shall fail to pay in full when due (whether at stated maturity, by acceleration
or otherwise) any of the Guaranteed Obligations, the Guarantors will promptly
pay the same in cash, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of the Guaranteed
Obligations, the same will be promptly paid in full when due (whether at
extended maturity, by acceleration or otherwise) in accordance with the terms of
such extension or renewal.

Section 11.02 Obligations Unconditional. The obligations of the Guarantors under
Section 11.01 shall constitute a guaranty of payment and to the fullest extent
permitted by applicable Law, are absolute, irrevocable and unconditional, joint
and several, irrespective of the value, genuineness, validity, regularity or
enforceability of the Guaranteed Obligations of the Loan Parties under this
Agreement, the Notes, if any, any other Loan Document or any other agreement or
instrument referred to herein or therein, or any substitution, release or
exchange of any other guarantee of or security for any of the Guaranteed
Obligations, and, irrespective of any other circumstance whatsoever that might
otherwise constitute a legal or equitable discharge or defense of a surety or
guarantor (except for payment in full in cash). Without limiting the generality
of the foregoing, it is agreed that the occurrence of any one or more of the
following shall not alter or impair the liability of any Guarantor hereunder
which shall remain absolute, irrevocable and unconditional under any and all
circumstances as described above:

(a) at any time or from time to time, without notice to the Guarantors, to the
extent permitted by Law, the time for any performance of or compliance with any
of the Guaranteed Obligations shall be extended, or such performance or
compliance shall be waived;

(b) any of the acts mentioned in any of the provisions of this Agreement or the
Notes, if any, or any other agreement or instrument referred to herein or
therein shall be done or omitted;

(c) the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be amended in any respect, or any right
under the Loan Documents or any other agreement or instrument referred to herein
or therein shall be amended or waived in any respect or any other guarantee of
any of the Guaranteed Obligations or except as permitted pursuant to
Section 11.08, any security therefor shall be released or exchanged in whole or
in part or otherwise dealt with;

(d) any Lien or security interest granted to, or in favor of, an L/C Issuer or
any Lender or Agent as security for any of the Guaranteed Obligations shall fail
to be perfected; or

(e) the release of any other Guarantor pursuant to Section 11.16.

 

200



--------------------------------------------------------------------------------

The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and, to the extent permitted by Law, all notices whatsoever, and any
requirement that any Secured Party exhaust any right, power or remedy or proceed
against the Borrowers under this Agreement, the Notes, if any, any other Loan
Document or any other agreement or instrument referred to herein or therein, or
against any other person under any other guarantee of, or security for, any of
the Guaranteed Obligations. The Guarantors waive, to the extent permitted by
Law, any and all notice of the creation, renewal, extension, waiver, termination
or accrual of any of the Guaranteed Obligations and notice of or proof of
reliance by any Secured Party upon this Guarantee or acceptance of this
Guarantee, and the Guaranteed Obligations, and any of them, shall conclusively
be deemed to have been created, contracted or incurred in reliance upon this
Guarantee, and all dealings between the Borrowers and the Secured Parties shall
likewise be conclusively presumed to have been had or consummated in reliance
upon this Guarantee. This Guarantee shall be construed as a continuing,
absolute, irrevocable and unconditional guarantee of payment without regard to
any right of offset with respect to the Guaranteed Obligations at any time or
from time to time held by Secured Parties, and the obligations and liabilities
of the Guarantors hereunder shall not be conditioned or contingent upon the
pursuit by the Secured Parties or any other person at any time of any right or
remedy against the Borrowers or against any other person which may be or become
liable in respect of all or any part of the Guaranteed Obligations or against
any collateral security or guarantee therefor or right of offset with respect
thereto. This Guarantee shall remain in full force and effect and be binding in
accordance with and to the extent of its terms upon the Guarantors and the
successors and assigns thereof, and shall inure to the benefit of the Lenders,
and their respective successors and assigns, notwithstanding that from time to
time during the term of this Agreement there may be no Guaranteed Obligations
outstanding.

Section 11.03 Reinstatement. The obligations of the Guarantors under this
Article XI shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of the Borrowers or other Loan Party in
respect of the Guaranteed Obligations is rescinded or must be otherwise restored
by any holder of any of the Guaranteed Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise.

Section 11.04 Subrogation; Subordination. Each Guarantor hereby agrees that
until the payment and satisfaction in full in cash of all Guaranteed Obligations
and the expiration and termination of the Commitments of the Lenders under this
Agreement it shall waive any claim and shall not exercise any right or remedy,
direct or indirect, arising by reason of any performance by it of its guarantee
in Section 11.01, whether by subrogation or otherwise, against any Borrower or
any other Guarantor of any of the Guaranteed Obligations or any security for any
of the Guaranteed Obligations. Any Indebtedness of any Loan Party permitted
pursuant to Section 7.03(d) shall be subordinated to such Loan Party’s
Obligations in the manner set forth in the Global Intercompany Note evidencing
such Indebtedness.

Section 11.05 Remedies. The Guarantors jointly and severally agree that, as
between the Guarantors and the Lenders, the obligations of the Borrowers under
this Agreement and the Notes, if any, may be declared to be forthwith due and
payable as provided in Section 8.02 (and shall be deemed to have become
automatically due and payable in the circumstances provided in Section 8.02) for
purposes of Section 11.01, notwithstanding any stay, injunction or other
prohibition preventing such declaration (or such obligations from becoming
automatically due and payable) as against the Borrowers and that, in the event
of such declaration (or such obligations being deemed to have become
automatically due and payable), such obligations (whether or not due and payable
by the Borrowers) shall forthwith become due and payable by the Guarantors for
purposes of Section 11.01.

 

201



--------------------------------------------------------------------------------

Section 11.06 Instrument for the Payment of Money. Each Guarantor hereby
acknowledges that the guarantee in this Article XI constitutes an instrument for
the payment of money, and consents and agrees that any Lender or Agent, at its
sole option, in the event of a dispute by such Guarantor in the payment of any
moneys due hereunder, shall have the right to bring a motion-action under New
York CPLR Section 3213.

Section 11.07 Continuing Guarantee. The guarantee in this Article XI is a
continuing guarantee of payment, and shall apply to all Guaranteed Obligations
whenever arising.

Section 11.08 General Limitation on Guarantee Obligations. In any action or
proceeding involving any state, provincial or federal corporate, limited
partnership or limited liability company law, or any applicable state, federal
or foreign bankruptcy, insolvency, reorganization or other Law affecting the
rights of creditors generally, if the obligations of any Guarantor under
Section 11.01 would otherwise be held or determined to be void, voidable,
invalid or unenforceable, or subordinated to the claims of any other creditors,
on account of the amount of its liability under Section 11.01, then,
notwithstanding any other provision to the contrary, the amount of such
liability shall, without any further action by such Guarantor, any Loan Party or
any other person, be automatically limited and reduced to the highest amount
(after giving effect to the right of contribution established in Section 11.16)
that is valid and enforceable and not subordinated to the claims of other
creditors as determined in such action or proceeding.

Section 11.09 Specific Limitation for Swiss Guarantors. (a) If and to the extent
that (i) a Swiss Guarantor becomes, under Section 11.01 or under any other
provision of any Loan Document, any Secured Hedge Agreement or any Treasury
Services Agreement, liable for Guaranteed Obligations of its Affiliates (other
than those of its direct or indirect wholly owned Subsidiaries) or otherwise
obliged to grant economic benefits to its Affiliates (other than its direct or
indirect wholly owned Subsidiaries), including, for the avoidance of doubt, any
restrictions of such Swiss Guarantor’s rights of set-off and/or subrogation or
its duties to subordinate or waive claims and (ii) complying with such
obligations would constitute a repayment of capital (Einlagerückgewähr), a
violation of the legally protected reserves (gesetzlich geschützte Reserven) or
the payment of a (constructive) dividend (Gewinnausschüttung) by such Swiss
Guarantor or would otherwise be restricted under Swiss corporate law then
applicable (the “Restricted Obligations”), the aggregate liability of such Swiss
Guarantor for Restricted Obligations shall be limited to the amount available
for distribution as dividends to the shareholders of such Swiss Guarantor at the
time such Swiss Guarantor is required to perform under any Loan Document, any
Secured Hedge Agreement or any Treasury Services Agreement, provided that this
is a requirement under applicable Swiss law at that time and further provided
that such limitation shall not discharge such Swiss Guarantor from its
obligations in excess thereof, but merely postpone the performance date
therefore until such times as performance is again permitted notwithstanding
such limitation.

(b) In respect of Restricted Obligations, each Swiss Guarantor shall:

(i) if and to the extent required by applicable law in force at the relevant
time use its best efforts to mitigate to the extent possible any Swiss
Withholding Tax obligations to be levied on the Restricted Obligations (and
cause its parent and other relevant Affiliates to fully cooperate in any
mitigating efforts), in particular through the notification procedure, and
promptly notify the Administrative Agent thereof or, if such a notification
procedure is not applicable:

(A) deduct Swiss Withholding Tax at the rate of 35% (or such other rate as in
force from time to time pursuant to, in particular, any applicable double
taxation treaty) from any payment made by it in respect of Restricted
Obligations;

 

202



--------------------------------------------------------------------------------

(B) pay any such deduction to the Swiss Federal Tax Administration; and

(C) notify (and the Lead Borrower shall ensure that such Swiss Guarantor will
notify) the Administrative Agent that such a deduction has been made and provide
the Administrative Agent with evidence that such a deduction has been paid to
the Swiss Federal Tax Administration; and

(ii) to the extent such a deduction is made, not be obliged to either gross-up
payments and/or indemnify the Secured Parties in accordance with Section 3.01 in
relation to any such payment made by it in respect of Restricted Obligations
unless grossing-up and/or indemnifying is permitted under the laws of
Switzerland then in force (it being understood that this shall not in any way
limit any obligations of any other Loan Party under any Loan Document, any
Secured Hedge Agreement or any Treasury Services Agreement to indemnify the
Secured Parties in respect of the deduction of the Swiss Withholding Tax). Each
Swiss Guarantor shall use its commercially reasonable efforts to ensure that any
Person which is, as a result of a deduction of Swiss Withholding Tax, entitled
to a full or partial refund of the Swiss Withholding Tax, will, as soon as
possible after the deduction of the Swiss Withholding Tax, (i) request a refund
of the Swiss Withholding Tax under any applicable law (including double tax
treaties) and (ii) promptly upon receipt, pay to the Administrative Agent (or to
any such other Secured Party as directed by the Administrative Agent) any amount
so refunded for application as a further payment of such Swiss Guarantor under
and pursuant to the relevant Loan Document, Secured Hedge Agreement and/or
Treasury Services Agreement.

(c) If and to the extent requested by the Administrative Agent and if and to the
extent this is from time to time required under Swiss law (restricting profit
distributions), in order to allow the Secured Parties to obtain a maximum
benefit under this Article XI, each Swiss Guarantor shall, and any parent
company of such Swiss Guarantor being a party to this Agreement shall procure
that such Swiss Guarantor will, promptly implement all such measures and/or
promptly procure the fulfillment of all prerequisites allowing it to promptly
make the (requested) payment(s) hereunder from time to time, including the
following:

(i) preparation of an up-to-date audited balance sheet of such Swiss Guarantor;

(ii) confirmation of the auditors of such Swiss Guarantor that the relevant
amount represents (the maximum of) freely distributable profits and;

(iii) conversion of restricted reserves into profits and reserves freely
available for the distribution as dividends (to the extent permitted by
mandatory Swiss law);

(iv) revaluation of hidden reserves (to the extent permitted by mandatory Swiss
law);

(v) approval by a shareholders’ meeting of such Swiss Guarantor of the
(resulting) profit distribution; and

(vi) all such other measures necessary or useful to allow such Swiss Guarantor
to make the payments agreed hereunder with a minimum of limitations.

Section 11.10 Specific Limitation for German Guarantors. (a) The restrictions in
this Section 11.10 shall apply to any Guaranty and indemnity (the “German
Guaranty”) granted by a Guarantor (a “German Guarantor”) incorporated under the
laws of Germany as a limited liability

 

203



--------------------------------------------------------------------------------

company (“GmbH”) for liabilities of its direct or indirect shareholder(s)
(upstream) or an entity affiliated with such shareholder (verbundenes
Unternehmen) within the meaning of section 15 of the German Stock Corporation
Act (Aktiengesetz) (cross-stream) (excluding, for clarification purposes any
direct or indirect Subsidiary of such Guarantor).

(b) The restrictions in this Section 11.10 shall not apply to the extent the
German Guarantor secures any indebtedness under any Loan Document in respect of
(i) loans to the extent they are on-lent or otherwise (directly or indirectly)
passed on to the relevant German Guarantor or its Subsidiaries and such amount
on-lent or otherwise passed on is not repaid or (ii) bank guarantees or letters
of credit that are issued for the benefit of any of the creditors of the German
Guarantor or the German Guarantor’s Subsidiaries and have not been returned for
as long as such amounts on-lent or otherwise (directly or indirectly) passed on
as set out above have not been the subject of an adjustment in the calculation
of the relevant German Guarantor’s Net Assets in accordance with
Section 11.10(d) below.

(c) Restrictions on Payment.

(i) The parties to this Guaranty agree that if payment under the German Guaranty
would (A) cause the amount of a German Guarantor’s net assets, as calculated
pursuant to Section 11.10(d) below, to fall below the amount of its registered
share capital (Stammkapital) or increase an existing shortage of its registered
share capital in each case in violation of section 30 of the GmbHG (such event
is hereinafter referred to as a “Capital Impairment”) or (B) deprive the German
Guarantor of the liquidity necessary to fulfill its financial liabilities to its
creditors (a “Liquidity Impairment”), then the Secured Parties shall, subject to
Section 11.10(c)(i) and (ii), demand payment under the German Guaranty from such
German Guarantor only to the extent such Capital Impairment or Liquidity
Impairment would not occur.

(ii) The restrictions set out in Section 11.10(c) in relation to a Liquidity
Impairment shall cease to apply, if, at any time a demand for payment under the
German Guaranty is made against a German Guarantor, such German Guarantor is
unable to pay its debts as they fall due (zahlungsunfähig) or (ii) insolvency
proceedings (Insolvenzverfahren) over any of such German Guarantor’s assets have
been opened.

(iii) If the relevant German Guarantor does not notify the Administrative Agent
in writing (the “Management Notification”) within fifteen (15) Business Days
after the Administrative Agent notified such German Guarantor in writing of its
intention to demand payment under the German Guaranty that a Capital Impairment
or Liquidity Impairment would occur (setting out in reasonable detail to what
extent a Capital Impairment or Liquidity Impairment would occur in the form of a
management balance sheet including explanations with regard to the Liquidity
Impairment) and providing prima facie evidence that a realization or other
measures undertaken in accordance with the mitigation provisions set out in
Section 11.10(e) would not prevent such Capital Impairment and/or Liquidity
Impairment), then the restrictions set forth in clause (i) of this
Section 11.10(c) shall not apply.

(iv) If the relevant German Guarantor does not provide an Auditors’
Determination (as defined in Section 11.10(f)) within thirty (30) Business Days
from the date on which the Administrative Agent received the Management
Notification, then the restrictions set out in clause (i) of this
Section 11.10(c) shall not apply and the Administrative Agent shall not be
obliged to assign or make available to the German Guarantor any net proceeds
realized.

(d) Net Assets. The calculation of net assets (the “Net Assets”) shall only take
into account the sum of the values of the assets of the relevant German
Guarantor determined in accordance with applicable law and court decisions and,
if there is no positive going concern (positive Fortführungsprognose) based on
the lower of book value (Buchwert) and liquidation value

 

204



--------------------------------------------------------------------------------

(Liquidationswert) (consisting of all assets which correspond to those items
listed in section 266 subsection (2) A, B and C of the German Commercial Code
(“HGB”)) less the relevant German Guarantor’s liabilities (consisting of all
liabilities and liability reserves which correspond to those items listed in
accordance with section 266 subsection (3) B, C and D of the HGB). For the
purposes of calculating the Net Assets, the following balance sheet items shall
be adjusted as follows:

(i) the amount of any increase in the registered share capital of the relevant
German Guarantor which was carried out after the relevant German Guarantor
became a party to this Guaranty without the prior written consent of the
Administrative Agent shall be deducted from the amount of the registered share
capital of the relevant German Guarantor;

(ii) any funds borrowed by any Borrower under this German Guaranty which have
been or are on-lent or otherwise passed on to the relevant German Guarantor or
to any Subsidiary of such German Guarantor and have not yet been repaid at the
time when payment under the German Guaranty is demanded, shall be disregarded
for as long as no demand has been made in relation to such amounts on-lent or
otherwise (directly or indirectly) passed on as set out above under the
Guarantee by the relevant German Guarantor in accordance with Section 11.10(b)
above; and

(iii) loans or other contractual liabilities incurred by the relevant German
Guarantor in gross-negligent or willful breach of the Transaction Documents
shall not be taken into account as liabilities.

(e) Mitigation.

(i) The relevant German Guarantor shall realize, to the extent legally permitted
and commercially justifiable in a situation where it does not have sufficient
Net Assets to maintain its registered share capital, all of its assets that are
shown in the balance sheet with a book value (Buchwert) that is significantly
lower than the market value of the assets but only if the relevant asset is not
necessary for the German Guarantor’s business (betriebsnotwendig).

(ii) The limitations on demanding payment under this German Guaranty set out in
this Section 11.10(e) shall not apply if and to the extent that the relevant
German Guarantor is legally permitted to dissolve hidden reserves or setting-off
claims to avoid demanding payment under the German Guaranty causing a Capital
Impairment of the relevant German Guarantor provided that it is commercially
justifiable to take such measures.

(f) Auditors’ Determination.

(i) If the relevant German Guarantor claims that a Capital Impairment or
Liquidity Impairment would occur on payment under this German Guaranty and the
Administrative Agent has requested an Auditors’ Determination (as defined
below), the German Guarantor shall (at its own cost and expense) arrange for the
preparation of a balance sheet by a firm of recognized auditors (the “Auditors”)
in order to have such Auditors determine whether (and if so, to what extent) any
payment under this German Guaranty would cause a Capital Impairment or Liquidity
Impairment (the “Auditors’ Determination”).

(ii) The Auditors’ Determination shall be prepared, taking into account the
adjustments set out in Section 11.10(d) above, by applying the generally
accepted accounting principles applicable from time to time in Germany
(Grundsätze ordnungsmäßiger Buchführung) based on the same principles and
evaluation methods as constantly applied by the relevant German Guarantor in the
preparation of its financial statements, in particular in the preparation of its
most recent annual balance

 

205



--------------------------------------------------------------------------------

sheet, and taking into consideration applicable court rulings of German courts.
Subject to Section 11.10(h) below, such Auditors’ Determination shall be binding
on the relevant German Guarantor, the Administrative Agent.

(iii) Even if the relevant German Guarantor arranges for the preparation of an
Auditors’ Determination, the relevant German Guarantor’s obligations under the
mitigation provisions set out in Section 11.10(e) above shall continue to exist.

(g) Improvement of Financial Condition. If, after it has been provided with an
Auditors’ Determination which prevented it from demanding any or only partial
payment under this German Guaranty, the Administrative Agent ascertains in good
faith that the financial condition of the relevant German Guarantor as set out
in the Auditors’ Determination has substantially improved (in particular, if the
relevant German Guarantor has taken any action in accordance with the mitigation
provisions set out in Section 11.10(e)), the Administrative Agent may, at the
relevant German Guarantor’s cost and expense, arrange for the preparation of an
updated balance sheet of the relevant German Guarantor by applying the same
principles (unless a change of law or court practice requires otherwise) that
were used for the preparation of the Auditors’ Determination by the Auditors who
prepared the Auditors’ Determination pursuant to clause (i) of Section 11.10(f)
above in order for such Auditors to determine whether (and, if so, to what
extent) the Capital Impairment or Liquidity Impairment has been cured as a
result of the improvement of the financial condition of the relevant German
Guarantor. The Administrative Agent may demand payment under this German
Guaranty to the extent that the Auditors determine that the Capital Impairment
or Liquidity Impairment has been cured.

(h) No Waiver. Nothing in this Section 11.10 shall limit the enforceability,
legality or validity of this German Guaranty nor shall it prevent the
Administrative Agent from claiming in court that the provision of this German
Guaranty by and/or demanding payment under this German Guaranty against the
relevant German Guarantor which does not fall within the scope of section 30 of
the GmbHG. The Administrative Agent’s rights to any remedies it may have against
the relevant German Guarantor shall not be limited if it is ascertained by a
final court decision that section 30 of the GmbHG did not apply. The agreement
of the Administrative Agent to abstain from demanding any or part of the payment
under this German Guaranty in accordance with the provisions above shall not
constitute a waiver (Verzicht) of any right granted under this Agreement or any
other Loan Document to the Administrative Agent, the Collateral Agent or any
Secured Party.

(i) GmbH & Co KG. The aforementioned provisions shall apply to a limited
partnership with a limited liability company as its general partner (GmbH & Co.
KG) mutatis mutandis provided that any Capital Impairment or Liquidity
Impairment shall be determined in relation to the general partner.

Section 11.11 Specific Limitation for Hong Kong Guarantors. The obligations
under this Agreement (including but not limited to, any representation or
covenant) of any Guarantor which is incorporated under Hong Kong law shall not
include any obligation which if incurred or made would constitute the provision
of unlawful financial assistance including within the meaning of Section 275 of
the Companies Ordinance (Cap. 622) of Hong Kong until and unless any
requirements of the Companies Ordinance (Cap. 622) of Hong Kong have been
complied with in relation to the provision of financial assistance constituted
by this Agreement with respect to such Guarantor’s shareholder.

Section 11.12 Specific Limitation for and in respect of Singapore Guarantors.
The obligations under this Agreement (including but not limited to, any
representation or covenant) of any Guarantor which is incorporated in Singapore
shall not include any obligation which if incurred or made would constitute the
provision of financial assistance including within the meaning of Section 76 of
the Companies Act (Cap. 50) of Singapore until and unless the requirements of
the Companies Act (Cap. 50)

 

206



--------------------------------------------------------------------------------

of Singapore have been complied with in relation to the provision by such
Guarantor of financial assistance constituted by this Agreement and the
representations in Sections 5.01, 5.02 and 5.03 with respect to any Singapore
Guarantor will be effective at the time of each Credit Extension occurring after
the completion of the requisite whitewash procedures.

Section 11.13 Specific Limitation for Luxembourg Guarantors. (a) For the purpose
of this Section 11.19:

(i) “Luxembourg Guarantor” means a Guarantor incorporated in Luxembourg;

(ii) a reference to a “Luxembourg Guarantor’s Borrowings” will be construed as a
reference to the total amount of all Credit Extensions (including for this
purpose any accrued and unpaid interest, costs and fees in respect of such
Credit Extensions) made by that Luxembourg Guarantor under this Agreement;

(iii) a reference to “Subsidiaries’ Borrowings” in respect of a Luxembourg
Guarantor will be construed as a reference to all Credit
Extensions (including Credit Extensions under any accrued and unpaid interest,
costs and fees in respect of those Credit Extensions) made by the direct or
indirect Subsidiaries of that Luxembourg Guarantor, including any amounts
financed directly or indirectly by a Luxembourg Guarantor’s Borrowings and
on-lent to such Subsidiaries; and

(iv) “Luxembourg Guarantee Demand Date” means the first date upon which a Loan
Party makes written demand upon the relevant Luxembourg Guarantor to make
payment in respect of any Guaranteed Obligations.

(b) Unlawful Financial Assistance. Without limiting any specific exemptions set
out below:

(i) no Guaranteed Obligations will extend to include any obligation or
liability; and

(ii) no security granted by a Luxembourg Guarantor will secure any Guaranteed
Obligations,

in each case, if to do so would be unlawful financial assistance in respect of
the acquisition of shares in itself under Article 49-6 or would constitute a
misuse of corporate assets (abus de biens sociaux) as defined at Article 171-1
of the Luxembourg Act on commercial companies of 10 August 1915, as amended.

(c) Luxembourg Guarantors. A Luxembourg Guarantor’s obligations is subject
to the following guarantee limitation (or, in respect of any future Luxembourg
Guarantor, a guarantee limitation, which will be contained in any Guarantor
Joinder (if applicable)) to this Agreement, or in any other agreement or deed,
under which that Luxembourg Guarantor becomes an additional Guarantor,
substantially in the following form:

(i) Notwithstanding any other provision herein, the maximum amount payable by a
Luxembourg Guarantor in respect of its Guaranteed Obligations shall not, at any
time, exceed the greater of:

(A) an amount equal to 95% of that Luxembourg Guarantor’s net assets (capitaux
propres), existing as at the date of this Agreement, as shown in its most
recently and duly approved financial statements (comptes annuels); and

 

207



--------------------------------------------------------------------------------

(B) an amount equal to 95% of that Luxembourg Guarantor’s net assets (capitaux
propres), existing as at the Luxembourg Guarantee Demand Date, as shown in its
most recently and duly approved financial statements (comptes annuels).

For this purpose “net assets (capitaux propres)” will be determined in
accordance with Article 34 of the Luxembourg Act of 19 December 2002 on the
Register of Commerce and Companies, on accounting and on annual accounts of the
companies.

(ii) The limit in paragraph (i) above will not apply to any Guaranteed
Obligations in respect of any Luxembourg Guarantor’s Borrowings and to
Subsidiaries’ Borrowings or any other liabilities of the Subsidiaries of the
Luxembourg Guarantor’s under the Loan Documents.

Section 11.14 Specific Limitation for Irish Guarantors. Notwithstanding anything
to the contrary in this Agreement or in any other Loan Document, the obligations
and liabilities of any Guarantor incorporated in Ireland (an “Irish Guarantor”)
under Section 11.01 shall not apply to the extent that it would result in any
such obligations or liabilities constituting unlawful financial assistance
within the meaning of section 60 of the Companies Act 1963 of Ireland (as
amended) and obligations and liabilities arising from any Guaranty provided by
any additional Irish Guarantor pursuant to Section 6.11, shall be subject to the
limitations set out in the Guarantor Joinder (as such terms of such joinder
agreement are reasonably agreed to by the Collateral Agent and the
Administrative Agent) applicable to such additional Irish Guarantor pursuant to
Section 6.11.

Section 11.15 Release of Guarantors. If, in compliance with the terms and
provisions of the Loan Documents, (a) all or substantially all of the Equity
Interests or property of such Guarantor are sold or otherwise transferred to a
person or persons, none of which is a Loan Party or (b) such Guarantor becomes
an Immaterial Subsidiary or an Excluded Subsidiary as a result of a transaction
or designation permitted hereunder (any such Guarantor referred to in clauses
(a) or (b), a “Subject Guarantor”), such Subject Guarantor shall, upon the
consummation of such sale or transfer or other transaction, be automatically
released from its obligations under this Agreement and its obligations to pledge
and grant any Collateral owned by it pursuant to any Collateral Document and, in
the case of a sale of all or substantially all of the Equity Interests of the
Subject Guarantor, the pledge of such Equity Interests to the Collateral Agent
pursuant to the Collateral Documents shall be automatically released; provided
that (i) the release of any Subject Guarantor that becomes an Excluded
Subsidiary of the type described in clause (a) of the definition thereof shall
only be permitted if at the time such Subject Guarantor becomes an Excluded
Subsidiary of such type, (A) no Event of Default exists, (B) after giving pro
forma effect to such release and the consummation of the transaction that causes
such Person to be an Excluded Subsidiary of such type, the Lead Borrower is
deemed to have made a new Investment in such Person for purposes of Section 7.06
(as if such Person were then newly acquired) in an amount equal to the portion
of the fair market value of the net assets of such Person attributable to the
Loan Parties’ equity interest therein as reasonably estimated by the Lead
Borrower and such Investment is permitted pursuant to Section 7.06 (other than
pursuant to clause (i) of the definition of Permitted Investments herein) at
such time and (C) a Responsible Officer of the Lead Borrower certifies to the
Administrative Agent compliance with preceding clauses (A) and (B)) and (ii) no
such release shall occur if such Subject Guarantor continues to be a guarantor
in respect of any Senior Notes, any Junior Financing, any Refinancing Equivalent
Debt or any Incremental Equivalent Debt or any Permitted Refinancing in respect
thereof. So long as the Lead Borrower shall have provided the Agents such
certifications or documents as any Agent shall reasonably request, the
Collateral Agent shall take such actions as are necessary to effect each release
described in this Section 11.15 in accordance with the relevant provisions of
the Collateral Documents.

 

208



--------------------------------------------------------------------------------

When all Commitments hereunder have terminated, and all Loans or other
Obligations hereunder which are accrued and payable have been paid or satisfied,
and no Letter of Credit remains outstanding (except any Letter of Credit the
Outstanding Amount of which the Obligations related thereto has been Cash
Collateralized or for which a backstop letter of credit in form and substance,
and issued by a financial institution, reasonably satisfactory to the applicable
L/C Issuer has been put in place), this Agreement and the Guarantees made herein
shall terminate with respect to all Obligations, except with respect to
Obligations that expressly survive such repayment pursuant to the terms of this
Agreement.

Section 11.16 Right of Contribution. Each Guarantor hereby agrees that to the
extent that a Subsidiary Guarantor shall have paid more than its proportionate
share of any payment made hereunder, such Subsidiary Guarantor shall be entitled
to seek and receive contribution from and against any other Subsidiary Guarantor
hereunder which has not paid its proportionate share of such payment. Each
Subsidiary Guarantor’s right of contribution shall be subject to the terms and
conditions of Section 11.08. The provisions of this Section 11.16 shall in no
respect limit the obligations and liabilities of any Subsidiary Guarantor to the
Administrative Agent, the L/C Issuers, the Swing Line Lender and the Lenders,
and each Subsidiary Guarantor shall remain liable to the Administrative Agent,
the L/C Issuers, the Swing Line Lender and the Lenders for the full amount
guaranteed by such Subsidiary Guarantor hereunder.

Section 11.17 Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally, and irrevocably undertakes to provide
such funds or other support as may be needed from time to time by each other
Loan Party to honor all of its obligations under this Guarantee in respect of
any Swap Obligation (provided, however, that each Qualified ECP Guarantor shall
only be liable under this Section 11.17 for the maximum amount of such liability
that can be hereby incurred without rendering its obligations under this
Section 11.17, or otherwise under this Guarantee, voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified ECP Guarantor under this
Section 11.17 shall remain in full force and effect until the payment in full
and discharge of the Guaranteed Obligations. Each Qualified ECP Guarantor
intends that this Section 11.17 constitute, and this Section 11.17 shall be
deemed to constitute, a “keepwell, support, or other agreement” for the benefit
of each other Guarantor for all purposes of section 1a(18)(A)(v)(II) of the
Commodity Exchange Act.

Section 11.18 Certain Dutch Guarantors. The obligations under this Article XI of
any Guarantor incorporated in The Netherlands shall not include any obligation
which if incurred would constitute the provision of unlawful financial
assistance within the meaning of Section 2:98(c) of the Dutch Civil Code.

[Signature Pages Follow]

 

209



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

TRINSEO MATERIALS OPERATING S.C.A., acting by its general partner Trinseo
Materials S.à r.l. represented by its permanent representative Aurélien Vasseur
By:

/s/ Aurélien Vasseur

Name: Aurélien Vasseur Title: Permanent Representative

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

TRINSEO FINANCE LUXEMBOURG S.À R.L. By:

/s/ David Stasse

Name: David Stasse Title: Manager

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

TRINSEO MATERIALS S.À R.L. By:

/s/ Christopher D. Pappas

Name: Christopher D. Pappas Title: Authorized Signatory

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

TRINSEO HOLDING S.À R.L. By:

/s/ Christopher D. Pappas

Name: Christopher D. Pappas Title: Authorized Signatory

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

TRINSEO US HOLDING, INC. By:

/s/ Christopher D. Pappas

Name: Christopher D. Pappas Title: Chief Executive Officer and President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

TRINSEO LLC By:

/s/ Christopher D. Pappas

Name: Christopher D. Pappas Title: Chief Executive Officer and President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

TRINSEO MATERIALS FINANCE, INC. By:

/s/ Christopher D. Pappas

Name: Christopher D. Pappas Title: Chief Executive Officer and President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

TRINSEO DEUTSCHLAND ANLAGENGESSELLSCHAFT MBH By:

/s/ Ulrich Alfred Plotzke

Name: Ulrich Alfred Plotzke Title: Managing Director By:

/s/ Rudolf Marinus van Domburg

Name: Rudolf Marinus van Domburg Title: Authorized Signatory (Prokurist)

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

TRINSEO DEUTSCHLAND GMBH By:

/s/ Walter Bosschieter

Name: Walter Bosschieter Title: Managing Director By:

/s/ Ralf Irmert

Name: Ralf Irmert Title: Managing Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Given under the common seal of

TRINSEO FINANCE IRELAND

and delivered as a DEED

 

/s/ Geraldine Lillis

Director Geraldine Lillis /s/ Authorized Signatory FOR AND ON BEHALF OF

CORPORATE SECRETARIES LIMITED

Director/Secretary

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

TRINSEO EUROPE GmbH By:

/s/ Martin Pugh

Name: Martin Pugh Title: Manager

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

TRINSEO (HONG KONG) LIMITED SEALED with the COMMON SEAL of TRINSEO (HONG KONG)
LIMITED and SIGNED by Lee Chung Lok and Leong Chin Bown,

/s/ Lee Chung Lok

[Signature of Director] Director Lee Chung Lok In the presence of:

/s/ Wu Sze Yuzan Julisa

[Signature of Witness] Name of Witness: Wu Sze Yuzan Julisa Address of Witness:
Occupation of Witness: Secretary

/s/ Lee Chung Lok

[Signature of Director] Director Leong Chin Bown In the presence of:

/s/ Yung Wai Mei

[Signature of Witness] Name of Witness: Yung Wai Mei Address of Witness:
Occupation of Witness: Accountant

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

TRINSEO HOLDING B.V. By:

/s/ Walter Bosschieter

Name: Walter Bosschieter Title: Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

TRINSEO NETHERLANDS B.V. By:

/s/ Walter Bosschieter

Name: Walter Bosschieter Title: Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent, Collateral Agent, L/C
Issuer, Swing Line Lender and a Lender By

/s/ Jackson Merchant

Name: Jackson Merchant Title: Managing Director By

/s/ Alexandra Barth

Name: Alexandra Barth Title: Managing Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

CITIGROUP GLOBAL MARKETS INC., as Syndication Agent, Joint Lead Arranger and
Joint Bookrunner By

/s/ Kirkwood Roland

Name: Kirkwood Roland Title: Managing Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A. as a Lender By

/s/ Robert Cohen

Name: Robert Cohen Title: Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender By

/s/ Vanessa A. Kurbatskiy

Name: Vanessa A. Kurbatskiy Title: Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

HSBC Bank USA, National Association, as a Lender By

/s/ David A. Mandell

Name: David A. Mandell Title: Managing Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender By

/s/ Robert Ehudin

Name: Robert Ehudin Title: Authorized Signatory

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as a Lender By

/s/ Paul L. Colon

Name: Paul L. Colon Title: Managing Director

 

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

MIZUHO BANK, LTD. By

/s/ James Fayen

Name: James Fayen Title: Deputy General Manager

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION, as a Lender By

/s/ Chris Droussiotis

Name: Chris Droussiotis Title: Managing Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF]

COMMITTED LOAN NOTICE

 

To: Deutsche Bank AG New York Branch, as Administrative Agent

60 Wall Street

New York, NY 10005

Attention: Marcus M. Tarkington

[Date]

Ladies and Gentlemen:

Reference is made to the Credit Agreement, dated as of May 5, 2015 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Trinseo Holding S.à r.l., a private limited liability company (société à
responsabilité limitée), organized and established under the laws of the Grand
Duchy of Luxembourg (“Holdings”), Trinseo Materials S.à r.l., a private limited
liability company (société à responsabilité limitée), organized and established
under the laws of the Grand Duchy of Luxembourg (“Intermediate Holdings”),
Trinseo Materials Operating S.C.A., a partnership limited by shares (societe en
commandite par actions), organized and established under the laws of the Grand
Duchy of Luxembourg (the “Lead Borrower”), acting by its general partner,
Intermediate Holdings, Trinseo Materials Finance, Inc., a Delaware corporation
(the “Co-Borrower”, together with the Lead Borrower, the “Borrowers” and each, a
“Borrower”), the Guarantors from time to time party thereto, the Lenders from
time to time party thereto, Deutsche Bank AG New York Branch, as Administrative
Agent, Collateral Agent, L/C Issuer and Swing Line Lender and Citigroup Global
Markets Inc., as Syndication Agent. Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement.

The undersigned, on behalf of itself and the Co-Borrower, hereby requests
(select one):

 

¨ A Borrowing of new Loans                      ¨ A conversion of Loans made on
                     ¨ A continuation of LIBO Rate Loans made on
                    

to be made on the terms set forth below:

 

(A) Class of Borrowing1                      (B) Date of Borrowing, conversion
or continuation (which is a Business Day)2                     

 

 

1  Term or Revolving Credit.

2 

Every notice of any Borrowing, conversion or continuation of Term Loans must be
received by the Administrative Agent not later than 12:30 p.m. (New York, New
York time, in the case of Borrowings denominated in Dollars, or London time, in
the case of any Borrowing denominated in Euros) (i) three (3) Business Days
prior to the requested date of any Borrowing of or conversion of Base Rate Loans
to LIBO Rate Loans denominated in Dollars, or any Borrowing or continuation of
LIBO Rate Loans denominated in Euros and (ii) one (1) Business Day before the
requested date of any Borrowing of Base Rate Loans or conversion of LIBO Rate
Loans denominated in Dollars to Base Rate Loans.



--------------------------------------------------------------------------------

(C) Principal amount3                      (D) Type of Loan4
                     (E) Interest Period and the last day thereof5
                     (F) Location and number of Borrower’s account to which
proceeds of the respective Borrowings are to be disbursed:                     

The undersigned Borrower hereby represents and warrants to the Administrative
Agent and the Lenders that, on the date of this Committed Loan Notice and on the
date of the related Borrowing, the conditions to lending specified in
Section 4.02 of the Credit Agreement will be satisfied as of the date of the
Borrowing set forth above.6

 

TRINSEO MATERIALS OPERATING S.C.A.,

acting through its General Partner, Trinseo Materials S.à r.l.

By:

 

Name: Title:

 

 

3  LIBO Rate borrowing minimum of $1,000,000, as applicable, and borrowings also
allowed in whole multiples of $250,000, in excess thereof, as applicable. Base
Rate borrowing minimum of $500,000 and borrowings also allowed in whole
multiples of $100,000 in excess thereof. Interest Periods may be one, two, three
or six months, or to the extent agreed by each Lender of such LIBO Rate Loan,
twelve months or less than one month.

4  Specify LIBO Rate or Base Rate.

5  Applicable for LIBO Rate Borrowings/Loans only.

6  Representation to be included unless the Committed Loan Notice only requests
a conversion of Loans to the other Type or a continuation of LIBO Rate Loans.



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF]

SWING LINE LOAN NOTICE

 

To: Deutsche Bank AG New York Branch, as Administrative Agent

60 Wall Street

New York, NY 10005

Attention: Marcus M. Tarkington

Deutsche Bank AG New York Branch, as Swing Line Lender

60 Wall Street

New York, NY 10005

Attention: Marcus M. Tarkington

[Date]

Ladies and Gentlemen:

Reference is made to the Credit Agreement, dated as of May 5, 2015 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Trinseo Holding S.à r.l., a private limited liability company (société à
responsabilité limitée), organized and established under the laws of the Grand
Duchy of Luxembourg (“Holdings”), Trinseo Materials S.à r.l., a private limited
liability company (société à responsabilité limitée), organized and established
under the laws of the Grand Duchy of Luxembourg (“Intermediate Holdings”),
Trinseo Materials Operating S.C.A., a partnership limited by shares (societe en
commandite par actions), organized and established under the laws of the Grand
Duchy of Luxembourg (the “Lead Borrower”), acting by its general partner,
Intermediate Holdings, Trinseo Materials Finance, Inc., a Delaware corporation
(the “Co-Borrower”, together with the Lead Borrower, the “Borrowers” and each, a
“Borrower”), the Guarantors from time to time party thereto, the Lenders from
time to time party thereto, Deutsche Bank AG New York Branch, as Administrative
Agent, Collateral Agent, L/C Issuer and Swing Line Lender and Citigroup Global
Markets Inc., as Syndication Agent. Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement. The undersigned Borrower hereby gives you notice pursuant to
Section 2.04(b) of the Credit Agreement that it requests a Swing Line Borrowing
under the Credit Agreement, and in that connection sets forth below the terms on
which such Swing Line Borrowing is requested to be made:

 

(A) Principal Amount to be Borrowed1                      (B) Date of Borrowing
(which is a Business Day)2                     

 

1  Shall be a minimum of $500,000 and borrowings also allowed in whole multiples
of $250,000 in excess thereof.

2  Each notice of a Swing Line Borrowing must be received by the Administrative
Agent not later than 1:00 p.m. (New York, New York time).



--------------------------------------------------------------------------------

The Lead Borrower hereby represents and warrants to the Administrative Agent and
the Lenders that, on the date of this Swing Line Loan Notice and on the date of
the related Swing Line Borrowing, the conditions to lending specified in
Section 4.02 of the Credit Agreement will be satisfied as of the date of the
Borrowing set forth above.

 

TRINSEO MATERIALS OPERATING S.C.A.,

acting through its General Partner, Trinseo Materials S.à r.l.

By:

 

Name: Title:



--------------------------------------------------------------------------------

EXHIBIT C-1

[FORM OF] TERM NOTE

 

New York, New York $[●] [Date]

FOR VALUE RECEIVED, each of the undersigned, Trinseo Materials Operating S.C.A.,
a partnership limited by shares (societe en commandite par actions) organized
and established under the laws of the Grand Duchy of Luxembourg (the “Lead
Borrower”), acting by its general partner, Trinseo Materials S.à r.l., a private
limited liability company (société à responsabilité limitée), organized and
established under the laws of the Grand Duchy of Luxembourg (“Intermediate
Holdings”) and Trinseo Materials Finance, Inc., a Delaware corporation (the
“Co-Borrower”, together with the Lead Borrower, the “Borrowers”), hereby,
jointly and severally, promises to pay to the Lender set forth above (the
“Lender”) or its registered assigns, in accordance with the provisions of the
Credit Agreement (as defined herein), in lawful money of the United States of
America in immediately available funds at the relevant Administrative Agent’s
Office (such term, and each other capitalized term used but not defined herein,
having the meaning assigned to it in the Credit Agreement dated as of May 5,
2015 (as the same may be amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”) among Holdings, Intermediate Holdings, the
Borrowers, the Guarantors party thereto from time to time, the Lenders from time
to time party thereto, Deutsche Bank AG New York Branch, as Administrative
Agent, Collateral Agent, L/C Issuer and Swing Line Lender and Citigroup Global
Markets Inc., as Syndication Agent) (i) on the dates set forth in the Credit
Agreement, the principal amounts set forth in the Credit Agreement with respect
to Term Loans made by the Lender to the Borrowers pursuant to the Credit
Agreement and (ii) on each Interest Payment Date, interest at the rate or rates
per annum as provided in the Credit Agreement on the unpaid principal amount of
all Term Loans made by the Lender to the Borrowers pursuant to the Credit
Agreement.

Each Borrower, jointly and severally, promises to pay interest, on demand, on
any overdue principal and, to the extent permitted by law, overdue interest from
their due dates at the rate or rates provided in the Credit Agreement.

Each Borrower hereby waives diligence, presentment, demand, protest and notice
of any kind whatsoever. The nonexercise by the holder hereof of any of its
rights hereunder in any particular instance shall not constitute a waiver
thereof in that or any subsequent instance.

All borrowings evidenced by this note and all payments and prepayments of the
principal hereof and interest hereon and the respective dates thereof shall be
endorsed by the holder hereof on the schedule attached hereto and made a part
hereof or on a continuation thereof which shall be attached hereto and made a
part hereof, or otherwise recorded by such holder in its internal records;
provided, however, that the failure of the holder hereof to make such a notation
or any error in such notation shall not affect the obligations of either
Borrower under this note.

This note is one of the Term Notes referred to in the Credit Agreement that,
among other things, contains provisions for the acceleration of the maturity
hereof upon the happening of certain events, for optional and mandatory
prepayment of the principal hereof prior to the maturity hereof and for the
amendment or waiver of certain provisions of the Credit Agreement, all upon the
terms and conditions therein specified.

 

C-1-1



--------------------------------------------------------------------------------

For the avoidance of doubt, to the extent that any provision herein conflicts
with any provision, term or condition set forth in the Credit Agreement, the
applicable Credit Agreement provision, term or condition shall control.

THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
CREDIT AGREEMENT.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

C-1-2



--------------------------------------------------------------------------------

TRINSEO MATERIALS OPERATING S.C.A.,

acting through its General Partner, Trinseo Materials S.à r.l.

By:

 

Name: Title: TRINSEO MATERIALS FINANCE, INC. By:

 

Name: Title:

 

C-1-3



--------------------------------------------------------------------------------

LOANS AND PAYMENTS

 

Date

 

Amount of Loan

 

Maturity Date

 

Payments of

Principal/Interest

 

Principal

Balance of Note

 

Name of Person

Making the

Notation

                                                                               
                                                                     

 

C-1-4



--------------------------------------------------------------------------------

EXHIBIT C-2

[FORM OF] REVOLVING CREDIT NOTE

 

  New York, New York    [$[●]][EUR[●]]   [Date ] 

FOR VALUE RECEIVED, each of the undersigned, Trinseo Materials Operating S.C.A.,
a partnership limited by shares (societe en commandite par actions) organized
and established under the laws of the Grand Duchy of Luxembourg (the “Lead
Borrower”), acting by its general partner, Trinseo Materials S.à r.l., a private
limited liability company (société à responsabilité limitée), organized and
established under the laws of the Grand Duchy of Luxembourg (“Intermediate
Holdings”) and Trinseo Materials Finance, Inc., a Delaware corporation (the
“Co-Borrower”, together with the Lead Borrower, the “Borrowers”), hereby,
jointly and severally, promises to pay to the Lender set forth above (the
“Lender”) or its registered assigns, in accordance with the provisions of the
Credit Agreement (as defined herein), in Dollars (or in the case of Revolving
Loans denominated in Euros, in Euros) in immediately available funds at the
relevant Administrative Agent’s Office (such term, and each other capitalized
term used but not defined herein, having the meaning assigned to it in the
Credit Agreement dated as of May 5, 2015 (as the same may be amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among Holdings, Intermediate Holdings, the Borrowers, the Guarantors party
thereto from time to time, the Lenders from time to time party thereto, Deutsche
Bank AG New York Branch, as Administrative Agent, Collateral Agent, L/C Issuer
and Swing Line Lender and Citigroup Global Markets Inc., as Syndication Agent)
(A) on the dates set forth in the Credit Agreement, the lesser of (i) the
principal amount set forth above and (ii) the aggregate unpaid principal amount
of all Revolving Credit Loans made by the Lender to the Borrowers pursuant to
the Credit Agreement, and (B) interest from the date hereof on the principal
amount from time to time outstanding on each such Revolving Credit Loan at the
rate or rates per annum and payable on such dates, as provided in the Credit
Agreement.

Each Borrower, jointly and severally, promises to pay interest, on demand, on
any overdue principal and, to the extent permitted by law, overdue interest from
their due dates at a rate or rates provided in the Credit Agreement.

Each Borrower hereby waives diligence, presentment, demand, protest and notice
of any kind whatsoever. The nonexercise by the holder hereof of any of its
rights hereunder in any particular instance shall not constitute a waiver
thereof in that or any subsequent instance.

All borrowings evidenced by this note and all payments and prepayments of the
principal hereof and interest hereon and the respective dates thereof shall be
endorsed by the holder hereof on the schedule attached hereto and made a part
hereof or on a continuation thereof which shall be attached hereto and made a
part hereof, or otherwise recorded by such holder in its internal records;
provided, however, that the failure of the holder hereof to make such a notation
or any error in such notation shall not affect the obligations of either
Borrower under this note.

This note is one of the Revolving Credit Notes referred to in the Credit
Agreement that, among other things, contains provisions for the acceleration of
the maturity hereof upon the happening of certain events, for optional and
mandatory prepayment of the principal hereof prior to the maturity hereof and
for the amendment or waiver of certain provisions of the Credit Agreement, all
upon the terms and conditions therein specified.

For the avoidance of doubt, to the extent that any provision herein conflicts
with any provision, term or condition set forth in the Credit Agreement, the
applicable Credit Agreement provision, term or condition shall control.

 

C-2-1



--------------------------------------------------------------------------------

THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
CREDIT AGREEMENT.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

C-2-2



--------------------------------------------------------------------------------

TRINSEO MATERIALS OPERATING S.C.A.,

acting through its General Partner, Trinseo Materials S.à r.l.

By:

 

Name: Title: TRINSEO MATERIALS FINANCE, INC. By:

 

Name: Title:

 

C-2-3



--------------------------------------------------------------------------------

LOANS AND PAYMENTS

 

Date

 

Amount of Loan

 

Maturity Date

 

Payments of

Principal/Interest

 

Principal

Balance of Note

 

Name of

Person Making

the Notation

                                                                               
                                                                     

 

C-2-4



--------------------------------------------------------------------------------

[FORM OF] SWING LINE NOTE

New York, New York

[Date]

FOR VALUE RECEIVED, each of the undersigned, Trinseo Materials Operating S.C.A.,
a partnership limited by shares (societe en commandite par actions) organized
and established under the laws of the Grand Duchy of Luxembourg (the “Lead
Borrower”), acting by its general partner, Trinseo Materials S.à r.l., a private
limited liability company (société à responsabilité limitée), organized and
established under the laws of the Grand Duchy of Luxembourg (“Intermediate
Holdings”) and Trinseo Materials Finance, Inc., a Delaware corporation (the
“Co-Borrower”, together with the Lead Borrower, the “Borrowers”), hereby,
jointly and severally, promises to pay to the Lender set forth above (the
“Lender”) or its registered assigns, in accordance with the provisions of the
Credit Agreement (as defined herein), in Dollars (or in the case of Revolving
Loans denominated in Euros, in Euros) in immediately available funds at the
relevant Administrative Agent’s Office (such term, and each other capitalized
term used but not defined herein, having the meaning assigned to it in the
Credit Agreement dated as of May 5, 2015 (as the same may be amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among Holdings, Intermediate Holdings, the Borrowers, the Guarantors party
thereto from time to time, the Lenders from time to time party thereto, Deutsche
Bank AG New York Branch, as Administrative Agent, Collateral Agent, L/C Issuer
and Swing Line Lender and Citigroup Global Markets Inc., as Syndication Agent)
(A) on the dates set forth in the Credit Agreement, the lesser of (i) the
principal amount set forth above and (ii) the aggregate unpaid principal amount
of all Swing Line Loans made by the Lender to the Borrowers pursuant to the
Credit Agreement, and (B) interest from the date hereof on the principal amount
from time to time outstanding on each such Swing Line Loan at the rate or rates
per annum and payable on such dates as provided in the Credit Agreement.

Each Borrower promises to pay interest, on demand, on any overdue principal and,
to the extent permitted by law, overdue interest from their due dates at a rate
or rates provided in the Credit Agreement.

Each Borrower hereby waives diligence, presentment, demand, protest and notice
of any kind whatsoever. The nonexercise by the holder hereof of any of its
rights hereunder in any particular instance shall not constitute a waiver
thereof in that or any subsequent instance.

All borrowings evidenced by this note and all payments and prepayments of the
principal hereof and interest hereon and the respective dates thereof shall be
endorsed by the holder hereof on the schedule attached hereto and made a part
hereof or on a continuation thereof which shall be attached hereto and made a
part hereof, or otherwise recorded by such holder in its internal records;
provided, however, that the failure of the holder hereof to make such a notation
or any error in such notation shall not affect the obligations of the Borrowers
under this note.

This note is one of the Swing Line Notes referred to in the Credit Agreement
that, among other things, contains provisions for the acceleration of the
maturity hereof upon the happening of certain events, for optional and mandatory
prepayment of the principal hereof prior to the maturity hereof and for the
amendment or waiver of certain provisions of the Credit Agreement, all upon the
terms and conditions therein specified.

For the avoidance of doubt, to the extent that any provision herein conflicts
with any provision, term or condition set forth in the Credit Agreement, the
applicable Credit Agreement provision, term or condition shall control.

 

C-2-1



--------------------------------------------------------------------------------

THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
CREDIT AGREEMENT.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

C-2-2



--------------------------------------------------------------------------------

TRINSEO MATERIALS OPERATING S.C.A.,

acting through its General Partner, Trinseo Materials S.à r.l.

By:

 

Name: Title: TRINSEO MATERIALS FINANCE, INC. By:

 

Name: Title:

 

C-2-3



--------------------------------------------------------------------------------

LOANS AND PAYMENTS

 

Date

 

Amount of Loan

 

Maturity Date

 

Payments of

Principal/Interest

 

Principal

Balance of Note

 

Name of

Person Making

the Notation

                                                                               
                                                                     

 

C-2-4



--------------------------------------------------------------------------------

EXHIBIT D

[FORM OF]

COMPLIANCE CERTIFICATE

Reference is made to the Credit Agreement dated as of May 5, 2015 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among Trinseo Holding S.à r.l., a private limited liability company (société à
responsabilité limitée), organized and established under the laws of the Grand
Duchy of Luxembourg (“Holdings”), Trinseo Materials S.à r.l., a private limited
liability company (société à responsabilité limitée), organized and established
under the laws of the Grand Duchy of Luxembourg (“Intermediate Holdings”),
Trinseo Materials Operating S.C.A., a partnership limited by shares (societe en
commandite par actions), organized and established under the laws of the Grand
Duchy of Luxembourg (the “Lead Borrower”), acting by its general partner,
Intermediate Holdings, Trinseo Materials Finance, Inc., a Delaware corporation
(the “Co-Borrower”, together with the Lead Borrower, the “Borrowers” and each, a
“Borrower”), the Guarantors from time to time party thereto, the Lenders from
time to time party thereto, Deutsche Bank AG New York Branch, as Administrative
Agent, Collateral Agent, L/C Issuer and Swing Line Lender and Citigroup Global
Markets Inc., as Syndication Agent. Capitalized terms used herein have the
meanings attributed thereto in the Credit Agreement unless otherwise defined
herein. Pursuant to Section 6.02(a) of the Credit Agreement, the undersigned,
solely in his/her capacity as a Responsible Officer of the Lead Borrower,
certifies as follows:

 

  1. [Attached hereto as Exhibit A is the consolidated balance sheet of the Lead
Borrower and its Subsidiaries as of December 31, 20[    ] and the related
consolidated statements of income or operations, stockholders’ equity and cash
flows for the fiscal year then ended, [setting forth in each case in comparative
form the figures for the previous fiscal year,]1, all in reasonable detail and
prepared in accordance with GAAP, audited and accompanied by a report and
opinion of PricewaterhouseCoopers LLP or any other independent registered public
accounting firm of nationally recognized standing, which report and opinion
(i) has been prepared in accordance with generally accepted auditing standards
and (ii) is not subject to any “going concern” or like qualification or
exception or any qualification or exception as to the scope of such audit
(except as may be required as a result of (x) a prospective Event of Default
with respect to the Financial Covenant, (y) in the case of the Term Loans, an
actual Event of Default with respect to the Financial Covenant or (z) the
impending maturity of any Indebtedness). Also attached hereto as Exhibit A are
the related consolidating financial statements reflecting the adjustments
necessary to eliminate the accounts of Unrestricted Subsidiaries (if any) (which
may be in footnote form only) from such consolidated financial statements.]2

 

  2. [Attached hereto as Exhibit A is the consolidated balance sheet of the Lead
Borrower and its Subsidiaries as of [                    ] and the related
(i) consolidated statements of income or operations for such fiscal quarter and
for the portion of the fiscal year then ended and (ii) consolidated statements
of cash flows for such fiscal quarter and the portion of the fiscal year then
ended, [setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year,]3 to the extent required by Section 6.01(b)
of the Credit

 

1  Subject to Section 1.05 of the Credit Agreement

2  To be included if accompanying annual financial statements only.

3 

Subject to Section 1.05 of the Credit Agreement

 

D-1



--------------------------------------------------------------------------------

  Agreement all in reasonable detail. These present fairly in all material
respects the financial condition, results of operations, stockholders’ equity
and cash flows of the Borrower and its Subsidiaries in accordance with GAAP,
subject only to normal year-end audit adjustments and the absence of footnotes.
Also attached hereto as Exhibit A are the related consolidating financial
statements reflecting the adjustments necessary to eliminate the accounts of
Unrestricted Subsidiaries (if any) (which may be in footnote form only) from
such consolidated financial statements.]4

 

  3. [Attached as Exhibit B hereto is a detailed consolidated budget for
20[    ] (including a projected consolidated balance sheet of the Lead Borrower
and its Subsidiaries as of the end of 20[    ], the related consolidated
statements of projected cash flow and projected income and a summary of the
material underlying assumptions applicable thereto) (collectively, the
“Projections”), which Projections are prepared in good faith and are based on
the reasonable assumptions at the time of preparation of such Projections it
being understood that actual results may vary from such Projections and such
variations may be material.]5

 

  4. To my knowledge, except as otherwise disclosed to the Administrative Agent
pursuant to the Credit Agreement, no Default has occurred. [If unable to provide
the foregoing certification, describe in reasonable detail the reasons therefor
and circumstances thereof and any action taken or proposed to be taken with
respect thereto on Annex A attached hereto.]

 

  5. [The following represent true and accurate calculations, as of
[                    ], to be used to determine compliance with the covenant set
forth in Section 7.11 of the Credit Agreement:

 

First Lien Net Leverage Ratio: Consolidated First Lien Net Debt= [            ]
Consolidated EBITDA= [            ] Actual Ratio= [            ] to 1.0 Required
Ratio= [            ] to 1.0

Supporting detail showing the calculation of First Lien Net Leverage Ratio is
attached hereto as Schedule 1.]6

 

  6. [Attached hereto as Schedule 2 are detailed calculations setting forth
Excess Cash Flow.]7

 

  7. [Attached hereto is the information required by Section 6.02(d) of the
Credit Agreement.]8]9

 

4  To be included if accompanying quarterly financial statements only.

5  To be included only in annual compliance certificate.

6  Insert if Section 7.11 is applicable for the reporting period.

7  To be included only in annual compliance certificate.

8  Information required by Section 6.02(d)(i) to be included only in annual
compliance certificate.

9  Items 4-6 may be disclosed in a separate certificate no later than 5 business
days after delivery of the financial statements pursuant to Section 6.02(a) of
the Credit Agreement.

 

D-2



--------------------------------------------------------------------------------

SCHEDULE 1

 

[Consolidated1] First Lien Net Leverage Ratio: Consolidated First Lien Net Debt
to Consolidated EBITDA (1) Consolidated First Lien Net Debt: (a) As of any date
of determination, the aggregate principal amount of Indebtedness of the Lead
Borrower and its Restricted Subsidiaries outstanding on such date, in an amount
that would be reflected on a balance sheet prepared as of such date on a
consolidated basis in accordance with GAAP (but excluding the effects of any
discounting of Indebtedness resulting from the application of acquisition
accounting in connection with any Permitted Acquisition or any other acquisition
constituting an Investment permitted under the Credit Agreement) consisting of
the sum of the following: (i) Indebtedness for borrowed money (ii) Attributable
Indebtedness (iii) debt obligations evidenced by promissory notes or similar
instruments (iv) all Guarantees of items (i) to (iii) above (with Indebtedness
in respect of any Revolving Credit Commitments being calculated based on the
daily average outstanding amount of Revolving Credit Loans and Swing Line Loans
during the four-quarter fiscal period of the Lead Borrower most recently ended
as of such date.) but excluding (A) any Indebtedness of a Restricted Subsidiary
that is not the Co-Borrower or a Guarantor and is not secured by any assets of
any Loan Party and (B) any Indebtedness in which the applicable Liens are
expressly subordinated or junior to the Liens securing the Obligations that are
secured on a first lien basis

minus

(b) The aggregate amount of cash and Cash Equivalents (other than Restricted
Cash) included in the consolidated balance sheet of the Lead Borrower and its
Restricted Subsidiaries

 

1  Note that the CA has the same definition for “Consolidated First Lien Net
Leverage Ratio” and “First Lien Net Leverage Ratio”.



--------------------------------------------------------------------------------

Consolidated First Lien Net Debt2 shall not include Indebtedness in respect of
(i) letters of credit, except to the extent of unreimbursed amounts thereunder
(provided that any unreimbursed amount under commercial letters of credit shall
not be included as Consolidated First Lien Net Debt until three (3) Business
Days after such amount is drawn), (ii) Unrestricted Subsidiaries and (iii) any
Permitted Securitizations3 Consolidated First Lien Net Debt (2) Consolidated
EBITDA Consolidated Net Income for the period: (a) the net income (loss) of the
Lead Borrower and its Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP, (x) excluding, without duplication:
(i)

(x) any after-tax effect of non-recurring, unusual or extraordinary items
(including gains or losses and all fees and expenses relating thereto) and
(y) duplicative running costs, severance, relocation costs or expenses,
Transaction Expenses, integration costs, transition costs, pre-opening, opening,
consolidation and closing costs for facilities, costs incurred in connection
with any non-recurring strategic initiatives, costs incurred in connection with
acquisitions and non-recurring product and intellectual property development,
other business optimization expenses (including costs and expenses relating to
business optimization programs and new systems design and implementation costs),
project start-up costs and restructuring charges or reserves (including
restructuring costs related to acquisitions and to closure/consolidation of
facilities, retention charges, systems establishment costs and excess pension
charges) and related expenses

(ii) the cumulative effect of a change in accounting principles to the extent
included in Consolidated Net Income (iii)

any fees and expenses incurred (including, without limitation, any premiums,
make-whole or penalty payments), or any amortization thereof for such period, in
connection with any acquisition, investment, asset disposition, issuance or
repayment of debt, issuance of equity securities, refinancing transaction or
amendment or other modification of any debt instrument (in each case,

 

 

2  Note that this reference in Credit Agreement is erroneously set out at
“Consolidated First Net Debt”.

3 

Obligations under Swap Contracts do not constitute Consolidated First Lien Net
Debt.

 

-2-



--------------------------------------------------------------------------------

including any such transaction consummated on or prior to the Closing Date and
any such transaction undertaken but not completed) and any charges or
non-recurring merger costs incurred during such period as a result of any such
transaction, in each case for any such fee, expense, charge or cost whether or
not successful (including, for the avoidance of doubt, the effects of expensing
all transaction-related expenses in accordance with FASB Accounting Standards
Codification 805 and gains or losses associated with FASB Accounting Standards
Codification 460) (iv) accruals and reserves that are established or adjusted
within eighteen (18) months after the Closing Date that are so required to be
established as a result of the Transactions (or within eighteen (18) months
after the closing of any acquisition that are so required to be established as a
result of such acquisition) in accordance with GAAP (v) any net after-tax gains
or losses on abandoned, disposed of or discontinued operations (vi) any net
after-tax effect of gains or losses (less all fees, expenses and charges
relating thereto) attributable to asset dispositions or abandonments or the sale
or other disposition of any Equity Interests of any Person in each case other
than in the ordinary course of business, as determined in good faith by the Lead
Borrower (vii) the net income (loss) for such period of any Person that is not a
Subsidiary of the Lead Borrower, or is an Unrestricted Subsidiary, or that is
accounted for by the equity method of accounting4 (viii) any impairment charge
or asset write-off or write-down, including impairment charges or asset
write-offs or write-downs related to intangible assets, long-lived assets,
investments in debt and equity securities or as a result of a change in law or
regulation, in each case, pursuant to GAAP, and the amortization of intangibles
arising pursuant to GAAP (ix) any non-cash compensation charge or expense,
including any such charge or expense arising from the grants of stock
appreciation or similar rights, stock options, restricted stock or other rights
or equity incentive programs or any other equity-based compensation

 

4 

Consolidated Net Income of the Lead Borrower to be increased by the amount of
dividends or distributions or other payments that are actually paid in cash or
Cash Equivalents (or to the extent subsequently converted into cash or Cash
Equivalents) to the Lead Borrower or a Restricted Subsidiary thereof in respect
of such period or a prior period.

 

-3-



--------------------------------------------------------------------------------

(x) any expenses, charges or losses that are covered by indemnification or other
reimbursement provisions in connection with any Investment, Permitted
Acquisition or any sale, conveyance, transfer or other disposition of assets
permitted under the Credit Agreement, to the extent actually reimbursed or with
respect to which the Lead Borrower has made a determination that a reasonable
basis exists for indemnification or reimbursement (but only to the extent that
such amount is in fact indemnified or reimbursed within 365 days of such
determination) (with a deduction in the applicable future period of any amount
so excluded to the extent not so indemnified or reimbursed within such 365 days)
(xi) to the extent covered by insurance and actually reimbursed or with respect
to which the Lead Borrower has made a determination that there exists reasonable
evidence that such amount will in fact be reimbursed by the insurer (but only to
the extent that such amount is in fact reimbursed within 365 days of the date of
such determination), expenses, charges or losses with respect to liability or
casualty events or business interruption shall be excluded (with a deduction in
the applicable future period for any amount so excluded to the extent not so
reimbursed within such 365 days) (xii) any net pension or other post-employment
benefit costs representing amortization of unrecognized prior service costs,
actuarial losses, including amortization of such amounts arising in prior
periods, amortization of the unrecognized net obligation (and loss or cost)
existing at the date of initial application of FASB Accounting Standards
Codification 712 and 715, Statement on Financial Accounting Standards Nos. 87,
106 and 112, and any other items of a similar nature (xiii) the income (or loss)
of any Person accrued prior to the date it becomes a Restricted Subsidiary of
the Lead Borrower or is merged into, amalgamated or consolidated with the Lead
Borrower or any of its Restricted Subsidiaries or that Person’s assets are
acquired by the Lead Borrower or any of its Restricted Subsidiaries shall be
excluded (except to the extent required for any calculation of Consolidated
EBITDA on a Pro Forma Basis)

 

-4-



--------------------------------------------------------------------------------

(xiv) any non-cash interest expense attributable to the movement of the
mark-to-market valuation of obligations under Swap Contracts or other derivative
instruments pursuant to Statement of Financial Accounting Standards No. 133 (xv)
any net after-tax effect of income (or loss) from the early extinguishment,
write-off, forgiveness or cancellation of indebtedness or Swap Contracts or
other derivative instruments, and all deferred financing costs written off and
premiums paid or other expenses incurred directly in connection therewith (xvi)

solely for the purpose of determining (A) Excess Cash Flow and (B) 50% of
Consolidated Net Income for the period (treated as one accounting period) from
January 1, 2013 to the end of the most recent fiscal quarter ending prior to
such date of determination for which internal consolidated financial statements
of the Lead Borrower are available (or, in the case such Consolidated Net Income
is a deficit, minus 100% of such deficit), the income of any Restricted
Subsidiary of the Lead Borrower that is not a Guarantor to the extent that the
declaration or payment of dividends or similar distributions by that Restricted
Subsidiary of that income is not at the time permitted by operation of the terms
of its charter or any agreement, instrument, judgment, decree, order, statute,
rule or governmental regulation applicable to that Restricted Subsidiary (which
has not been waived) shall be excluded, except (solely to the extent permitted
to be paid) to the extent of the amount of dividends or other distributions
actually paid to the Lead Borrower or any of its Restricted Subsidiaries that
are Guarantors by such Person during such period in accordance with such
documents and regulations

plus (without duplication, the following amounts (in each case, except with
respect to (vii) and (x) below, to the extent deducted (and not added back) in
arriving at such Consolidated Net Income) with respect to the Lead Borrower and
its Restricted Subsidiaries): (i) total interest expense determined in
accordance with GAAP and, to the extent not reflected in such total interest
expense, any losses on hedging obligations or other derivative instruments
entered into for the purpose of hedging interest rate risk, net of interest
income and gains on such hedging obligations, and costs of surety bonds in
connection with financing activities (whether amortized or immediately expensed)

 

-5-



--------------------------------------------------------------------------------

(ii) provision for taxes based on income, profits or capital gains of the Lead
Borrower and the Restricted Subsidiaries, including, without limitation,
federal, state, local, provincial, franchise and similar taxes and foreign
withholding taxes paid or accrued during such period including penalties and
interest related to such taxes or arising from any tax examinations (iii)
depreciation and amortization (iv) earn-out and contingent consideration
obligations (including to the extent accounted for as bonuses, compensation or
otherwise) and adjustments thereof and purchase price adjustments, in each case
in connection with acquisitions (v) the amount of any minority interest expense
consisting of Restricted Subsidiary income attributable to minority interests of
third parties in any non-wholly owned Restricted Subsidiary (vi) any costs or
expenses incurred pursuant to any management equity plan or stock option plan or
any other management or employee benefit plan or agreement or any stock
subscription or shareholder agreement, to the extent that such costs or expenses
are funded with cash proceeds contributed to the capital of the Lead Borrower or
net cash proceeds of an issuance of Equity Interests of the Lead Borrower (other
than Disqualified Equity Interests) (vii) cash receipts (or any netting
arrangements resulting in reduced cash expenditures) not representing
Consolidated EBITDA or Consolidated Net Income in any period to the extent
non-cash gains relating to such income were deducted in the calculation of
Consolidated EBITDA for any previous period and not added back (viii) non-cash
expenses, charges and losses (including impairment charges or asset write-offs,
losses from investments recorded using the equity method, stock-based awards
compensation expense), in each case other than (A) any non-cash charge
representing amortization of a prepaid cash item that was paid and not expensed
in a prior period and (B) any non-cash charge relating to write-offs,
write-downs or reserves with respect to accounts receivable in the normal course
or inventory5

 

5  If any non-cash charges referred to in this clause represents an accrual or
reserve for potential cash items in any future period, (1) the Lead Borrower may
elect not to add back such non-cash charge in the current period and (2) to the
extent the Lead Borrower elects to add back such non-cash charge, the cash
payment in respect thereof in such future period shall be subtracted from
Consolidated EBITDA in such future period to such extent paid.

 

-6-



--------------------------------------------------------------------------------

(ix) any net loss from disposed, abandoned or discontinued operations (excluding
held-for-sale discontinued operations until actually disposed of) (x) the amount
of cost savings, operating expense reductions, other operating improvements and
synergies projected by the Lead Borrower in good faith to be realized in
connection with any Specified Transaction (or any other business combination,
acquisition (including, for the avoidance of doubt, acquisitions occurring prior
to the Closing Date) or Disposition), any restructuring, any cost savings
initiative, and any other similar initiative and action (calculated on a Pro
Forma Basis as though such cost savings, operating expense reductions, other
operating improvements and synergies had been realized on the first day of such
period and as if such cost savings, operating expense reductions, other
operating improvements and synergies were realized during the entirety of such
period), net of the amount of actual benefits realized during such period from
such actions6 (xi) proceeds of business interruption insurance minus (b) without
duplication and to the extent included in arriving at such Consolidated Net
Income, (i) non-cash gains (excluding any non-cash gain to the extent it
represents the reversal of an accrual or reserve for a potential cash item that
reduced Consolidated EBITDA in any prior period), (ii) any net gain from
disposed, abandoned or discontinued operations and (iii) the amount of any
minority interest income consisting of Restricted Subsidiary losses attributable
to minority interests of third parties in any non-wholly owned Restricted
Subsidiary

 

6  (A) Such cost savings, operating expense reductions, other operating
improvements and synergies must be reasonably identifiable and factually
supportable, in the good faith judgment of the Lead Borrower, and expected to
result from actions that have been taken or with respect to which substantial
steps are expected to be taken within 18 months after the applicable Specified
Transaction, business combination, acquisition or Disposition is consummated or
the applicable restructuring, cost savings initiative, or other similar
initiative or action and (B) no cost savings, operating expense reductions and
synergies shall be added pursuant to this clause to the extent duplicative of
any expenses or charges otherwise added to Consolidated EBITDA, whether through
a pro forma adjustment or otherwise, for such period.

 

-7-



--------------------------------------------------------------------------------

excluding: (i) to the extent included in Consolidated Net Income, currency
translation gains and losses related to currency remeasurements of Indebtedness
(including the net loss or gain (i) resulting from Swap Contracts for currency
exchange risk and (ii) resulting from intercompany indebtedness) (ii) to the
extent included in Consolidated Net Income, for any period any adjustments
resulting from the application of Statement of FASB Codification 815 and
International Accounting Standard No. 39 and their respective related
pronouncements and interpretations (iii) Inventory Revaluation

 

-8-



--------------------------------------------------------------------------------

[SCHEDULE 2

 

Excess Cash Flow Calculation: (a) the sum, without duplication of: (i)
Consolidated Net Income for such period (ii) an amount equal to the amount of
all non-cash charges for such period to the extent deducted in arriving at such
Consolidated Net Income but excluding any such non-cash charges representing an
accrual or reserve for potential cash items in any future period (iii) decreases
in Consolidated Working Capital and long-term account receivables for such
period (other than any such decreases arising from acquisitions or dispositions
by the Lead Borrower and its Restricted Subsidiaries completed during such
period or the application of acquisition accounting) (iv) an amount equal to the
aggregate net non-cash loss on Dispositions by the Lead Borrower and its
Restricted Subsidiaries during such period (other than Dispositions in the
ordinary course of business) to the extent deducted in arriving at such
Consolidated Net Income (b)

minus, the sum, without duplication of:

(i) all non-cash credits included in arriving at such Consolidated Net Income
(but excluding any non-cash credit to the extent representing the reversal of an
accrual or reserve described in clause (a)(ii) above) and the following cash
charges, losses and expenses excluded in arriving at such Consolidated Net
Income:

(A)

(i) after-tax effect of non-recurring, unusual or extraordinary items (including
gains or losses and all fees and expenses relating thereto) for such period and
(ii) duplicative running costs, severance, relocation costs or expenses,
Transaction Expenses, integration costs, transition costs, pre-opening, opening,
consolidation and closing costs for facilities, costs incurred in connection
with any non-recurring strategic initiatives, costs incurred in connection with
acquisitions and non-recurring product and intellectual property development,
other business optimization expenses (including costs and expenses relating to
business optimization programs and new systems design and implementation costs),
project start-up costs and restructuring charges or reserves (including,
restructuring costs related to acquisitions and to closure/consolidation of
facilities, retention charges, systems establishment costs and excess pension
charges) and related expenses



--------------------------------------------------------------------------------

(B) the cumulative effect of a change in accounting principles during such
period to the extent included in Consolidated Net Income (C) any fees and
expenses incurred during such period (including, without limitation, any
premiums, make-whole or penalty payments), or any amortization thereof for such
period, in connection with any acquisition, investment, asset disposition,
issuance or repayment of debt, issuance of equity securities, refinancing
transaction or amendment or other modification of any debt instrument (in each
case, including any such transaction consummated on or prior to the Closing Date
and any such transaction undertaken but not completed) and any charges or
non-recurring merger costs incurred during such period as a result of any such
transaction, in each case for any such fee, expense or cost whether or not
successful (including, for the avoidance of doubt the effects of expensing all
transaction-related expenses in accordance with FASB Accounting Standards
Codification 805 and gains or losses associated with FASB Accounting Standards
Codification 460) (D) accruals and reserves that are established or adjusted
within eighteen (18) months after the Closing Date that are so required to be
established as a result of the Transactions (or within eighteen (18) months
after the closing of any acquisition that are so required to be established as a
result of such acquisition) in accordance with GAAP (E) any net after-tax gains
or losses on abandoned, disposed of or discontinued operations (F) any net
after-tax effect of gains or losses (less all fees, expenses and charges
relating thereto) attributable to asset dispositions or abandonments or the sale
or other disposition of any Equity Interests of any Person in each case other
than in the ordinary course of business, as determined in good faith by the Lead
Borrower (G) the net income (loss) for such period of any Person that is not a
Subsidiary of the Lead Borrower, or is an Unrestricted Subsidiary, or that is
accounted for by the equity method of accounting; provided that Consolidated Net
Income of the Lead Borrower shall be increased by the amount of dividends or
distributions or other

 

-2-



--------------------------------------------------------------------------------

payments that are actually paid in cash or Cash Equivalents (or to the extent
subsequently converted into cash or Cash Equivalents) to the Lead Borrower or a
Restricted Subsidiary thereof in respect of such period or a prior period (H)
any impairment charge or asset write-off or write-down, including impairment
charges or asset write-offs or write-downs related to intangible assets,
long-lived assets, investments in debt and equity securities or as a result of a
change in law or regulation, in each case, pursuant to GAAP, and the
amortization of intangibles arising pursuant to GAAP (I) any non-cash
compensation charge or expense, including any such charge or expense arising
from the grants of stock appreciation or similar rights, stock options,
restricted stock or other rights or equity incentive programs or any other
equity-based compensation (J) any expenses, charges or losses that are covered
by indemnification or other reimbursement provisions in connection with any
Investment, Permitted Acquisition or any sale, conveyance, transfer or other
disposition of assets permitted under the Credit Agreement, to the extent that
such amount is in fact indemnified or reimbursed within 365 days of such
determination (with a deduction in the applicable future period of any amount so
excluded to the extent not so indemnified or reimbursed within such 365 days)
(K) to the extent covered by insurance and actually reimbursed, expenses,
charges or losses with respect to liability or casualty events or business
interruption (L) any net pension or other post-employment benefit costs
representing amortization of unrecognized prior service costs, actuarial losses,
including amortization of such amounts arising in prior periods, amortization of
the unrecognized net obligation (and loss or cost) existing at the date of
initial application of FASB Accounting Standards Codification 712 and 715,
Statement on Financial Accounting Standards Nos. 87, 106 and 112, and any other
items of a similar nature (M) the income (or loss) of any Person accrued prior
to the date it becomes a Restricted Subsidiary of the Lead Borrower, or is
merged into, amalgamated or consolidated with the Lead Borrower or any of its
Restricted Subsidiaries or that Person’s assets are acquired by the Lead
Borrower or any of its Restricted Subsidiaries (except to the extent required
for any calculation of Consolidated EBITDA on a Pro Forma Basis)

 

-3-



--------------------------------------------------------------------------------

(N) any non-cash interest expense attributable to the movement of the
mark-to-market valuation of obligations under Swap Contracts or other derivative
instruments pursuant to Statement of Financial Accounting Standards No. 133 (O)
any net after-tax effect of income (or loss) from the early extinguishment,
write-off, forgiveness or cancellation of indebtedness or Swap Contracts or
other derivative instruments, and all deferred financing costs written off and
premiums paid or other expenses incurred directly in connection therewith (ii)
without duplication of amounts deducted pursuant to (xi) below in prior fiscal
years, the amount of Capital Expenditures, acquisitions and other Investments of
intellectual property to the extent not expensed or accrued during such period,
to the extent that such Capital Expenditures or acquisitions were financed with
Internally Generated Cash (iii) the aggregate amount of all principal payments
of Indebtedness of the Lead Borrower or its Restricted Subsidiaries (including
(A) the principal component of payments in respect of Capitalized Leases and
(B) the amount of any scheduled repayment of Term Loans pursuant to Section 2.07
of the Credit Agreement, and any mandatory prepayment pursuant to
Section 2.05(b)(ii) of the Credit Agreement, to the extent required due to a
Disposition or Casualty Event that resulted in an increase to Consolidated Net
Income and not in excess of the amount of such increase but excluding (X) all
voluntary prepayments of Term Loans and (Y) all prepayments of Revolving Credit
Loans and Swing Line Loans) made during such period, to the extent financed with
Internally Generated Cash (iv) the aggregate net non-cash gain on Dispositions
by the Lead Borrower and its Restricted Subsidiaries during such period (other
than Dispositions in the ordinary course of business) to the extent included in
arriving at such Consolidated Net Income (v) increases in Consolidated Working
Capital and long-term account receivables for such period (other than any such
increases arising from acquisitions or dispositions by the Lead Borrower and its
Restricted Subsidiaries during such period or the application of acquisition
accounting) (vi) cash payments by the Lead Borrower and its Restricted
Subsidiaries during such period in respect of long-term liabilities of the Lead
Borrower and its Restricted Subsidiaries other than Indebtedness

 

-4-



--------------------------------------------------------------------------------

(vii) the amount of Investments and acquisitions made during such period
pursuant to the definition of “Permitted Investment” (other than clauses (a)(i)
or (c) thereof) to the extent that such Investments and acquisitions were
financed with Internally Generated Cash (viii) the amount of Restricted Payments
paid during such period pursuant to Section 7.06(f) to (k) of the Credit
Agreement, to the extent such Restricted Payments were financed with Internally
Generated Cash (ix) the aggregate amount of expenditures actually made by the
Lead Borrower and its Restricted Subsidiaries in cash during such period
(including expenditures for the payment of financing fees) to the extent that
such expenditures are not expensed during such period (x) the aggregate amount
of any premium, make-whole or penalty payments actually paid in cash by the Lead
Borrower and its Restricted Subsidiaries during such period that are required to
be made in connection with any prepayment of Indebtedness (xi) without
duplication of amounts deducted from Excess Cash Flow pursuant to clause (b)(ii)
above and at the option of the Lead Borrower, the aggregate consideration
required to be paid in cash by the Lead Borrower and its Restricted Subsidiaries
pursuant to binding contracts or executed letters of intent (the “Contract
Consideration”) entered into prior to or during such period relating to Capital
Expenditures, acquisitions, other Investments or acquisitions of intellectual
property to the extent not expensed and not expected to be consummated or made,
in each case during the period of four consecutive fiscal quarters of the Lead
Borrower following the end of such period, provided that to the extent the
aggregate amount of Internally Generated Cash not utilizing the Cumulative
Retained Excess Cash Flow Amount actually utilized to finance such Capital
Expenditure, acquisition, other Investment or acquisition of intellectual
property during such period of four (4) consecutive fiscal quarters is less than
the Contract Consideration, the amount of such shortfall shall be added to the
calculation of Excess Cash Flow at the end of such period of four
(4) consecutive fiscal quarters (xii) cash taxes (including penalties and
interest) or the tax reserves set aside in a prior period to the extent they
exceed the amount of tax expense deducted in determining Consolidated Net Income
for such period

 

-5-



--------------------------------------------------------------------------------

(xiii) cash expenditures in respect of Swap Contracts during such fiscal year to
the extent not deducted in arriving at such Consolidated Net Income (xiv) any
payment of cash to be amortized or expensed over a future period and recorded as
a long-term asset (xv) any restructuring expenses, pension payments or tax
contingency payments, in each case made in cash during such period to the extent
such payments exceed the amount of restructuring expenses, pension payments or
tax contingency payments, as the case may be, that were deducted in determining
Consolidated Net Income for such period (xvi) reimbursable or insured expenses
incurred during such fiscal year to the extent that reimbursement has not yet
been received (xvii) cash expenditures for costs and expenses in connection with
acquisitions or Investments, dispositions and the issuance of equity interests
or Indebtedness to the extent not deducted in arriving at such Consolidated Net
Income Notwithstanding anything in the definition of any term used in the
definition of Excess Cash Flow to the contrary, all components of Excess Cash
Flow shall be computed for the Lead Borrower and its Restricted Subsidiaries on
a consolidated basis. Excess Cash Flow             ]

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, solely in his/her capacity as a Responsible
Officer of Holdings, has executed this certificate for and on behalf of the Lead
Borrower and has caused this certificate to be delivered this     day of
            , 20[    ].

 

TRINSEO MATERIALS OPERATING S.C.A.,

acting by its general partner,

TRINSEO MATERIALS S.À.R.L.

By:

 

Name: Title:

 

-7-



--------------------------------------------------------------------------------

EXHIBIT E-1

[FORM OF]

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor (as defined below) and the Assignee (as defined below). Capitalized
terms used in this Assignment and Assumption and not otherwise defined herein
shall have the meanings specified in the Credit Agreement, dated as of May 5,
2015 (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Trinseo Holding S.à r.l., a private
limited liability company (société à responsabilité limitée), organized and
established under the laws of the Grand Duchy of Luxembourg (“Holdings”),
Trinseo Materials S.à r.l., a private limited liability company (société à
responsabilité limitée), organized and established under the laws of the Grand
Duchy of Luxembourg (“Intermediate Holdings”), Trinseo Materials Operating
S.C.A., a partnership limited by shares (societe en commandite par actions),
organized and established under the laws of the Grand Duchy of Luxembourg (the
“Lead Borrower”), acting by its general partner, Intermediate Holdings, Trinseo
Materials Finance, Inc., a Delaware corporation (the “Co-Borrower”, together
with the Lead Borrower, the “Borrowers” and each, a “Borrower”), the Guarantors
from time to time party thereto, the Lenders from time to time party thereto,
Deutsche Bank AG New York Branch, as Administrative Agent, Collateral Agent, L/C
Issuer and Swing Line Lender and Citigroup Global Markets Inc., as Syndication
Agent, receipt of a copy of which is hereby acknowledged by the Assignee. The
Standard Terms and Conditions set forth in Annex 1 attached hereto are hereby
agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement, any other
Loan Documents and any other documents or instruments delivered pursuant thereto
to the extent related to the amount and percentage interest identified below of
all of such outstanding rights and obligations of the Assignor under the
respective facilities identified below (including participations in any Letters
of Credit or Swing Line Loans included in such facilities) and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Lender)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

1. Assignor (the “Assignor”):

2. Assignee (the “Assignee”):

Assignee is an Affiliate of: [Name of Lender]

Assignee is an Approved Fund of: [Name of Lender]

 

E-1



--------------------------------------------------------------------------------

3. Borrowers: Trinseo Materials Operating S.C.A. and Trinseo Materials Finance,
Inc. (the “Borrowers”)

4. Administrative Agent: Deutsche Bank AG New York Branch

5. Assigned Interest:

 

Facility

   Aggregate Amount of
Commitment/Loans of
all Lenders      Amount of
Commitment/Loans
Assigned1      Percentage
Assigned of
Aggregate
Commitment/
Loans of all
Lenders2  

Revolving Credit Loans

   $         $           %   

Term Loans

   $         $           %   

Swing Line Loans

   $         $           %   

Effective Date of Assignment (the “Effective Date”):3

 

1  Subject to the amount requirements set forth in Section 10.07(b)(ii)(A) of
the Credit Agreement.

2  Set forth, to at least 8 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

3  To be inserted by the Administrative Agent and which shall be the effective
date of recordation of the transfer in the register therefor.

 

E-2



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

[NAME OF ASSIGNOR], as Assignor By:

 

Name: Title: [NAME OF ASSIGNEE]4, as Assignee By:

 

Name: Title:

 

4  Must be an “Eligible Assignee” per the terms of the Credit Agreement. Add
additional signature blocks as needed.

 

E-3



--------------------------------------------------------------------------------

[Consented to and]5 Accepted: DEUTSCHE BANK AG NEW YORK BRANCH, as
Administrative Agent

by

 

Name: Title: [Consented to:

DEUTSCHE BANK AG NEW YORK BRANCH,

as L/C Issuer

by

 

Name: Title:

DEUTSCHE BANK AG NEW YORK BRANCH,

as Swing Line Lender

by

 

Name: Title:6

 

5  No consent of the Administrative Agent shall be required for an assignment
(i) of all or any portion of a Term Loan to a Lender, an Affiliate of a Lender
or an Approved Fund, (ii) to an Agent or an Affiliate of an Agent or (iii) of
all or any portion of a Terms Loan pursuant to Sections 2.14, 2.15 or 10.07(m)
of the Credit Agreement.

6 No consent of any Principal L/C Issuer or the Swing Line Lender shall be
required for an assignment of a Term Loan.

 

E-4



--------------------------------------------------------------------------------

TRINSEO MATERIALS OPERATING S.C.A., acting through its General Partner, Trinseo
Materials S.à r.l. By:

 

Name: Title: TRINSEO MATERIALS OPERATING S.À R.L.

by

 

Name: Title:7

 

 

7  No consent of the Lead Borrower shall be required for (i) an assignment to a
Lender, an Affiliate of a Lender, an Approved Fund, or, if an Event of Default
has occurred and is continuing, any other assignee (ii) other than with respect
to any proposed assignment to any Person that is a Disqualified Institution, if
an Event of Default under Section 8.01(a) of the Credit Agreement or, solely
with respect to any of the Borrowers, Section 8.01(f) of the Credit Agreement
has occurred and is continuing or (iii) an assignment of all or a portion of the
Loans pursuant to Sections 2.14, 2.15 or 10.07(m) of the Credit Agreement.

 

E-5



--------------------------------------------------------------------------------

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of Trinseo
Materials Operating S.C.A., a partnership limited by shares (societe en
commandite par actions) organized and established under the laws of the Grand
Duchy of Luxembourg (the “Lead Borrower”), acting by its general partner,
Intermediate Holdings, Trinseo Materials Finance, Inc., a Delaware corporation
(the Co-Borrower, together with the Lead Borrower, the “Borrowers”), or any of
the Lead Borrower’s Subsidiaries or Affiliates or any other Person obligated in
respect of the Credit Agreement or (iv) the performance or observance by the
Borrowers, or any of its Subsidiaries or Affiliates or any other Person of any
of their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender
thereunder, (iii) from and after the Effective Date, it shall be bound by the
Credit Agreement and, to the extent provided in this Assignment and Assumption,
have the rights and obligations of a Lender under the Credit Agreement, (iv) it
is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to Sections 5.05 or 6.01 of the Credit Agreement, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent, the Assignor or any other Lender, (vi) if it is not
already a Lender under the Credit Agreement, attached to the Assignment and
Assumption is an Administrative Questionnaire as required by the Credit
Agreement and (vii) the Administrative Agent has received a processing and
recordation fee of $3,500 as of the Effective Date and (b) agrees that (i) it
will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender, including its
obligations pursuant to Section 3.01 of the Credit Agreement.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.



--------------------------------------------------------------------------------

3. General Provisions.

3.1 In accordance with Section 10.07 of the Credit Agreement, upon execution,
delivery, acceptance and recording of this Assignment and Assumption, from and
after the Effective Date, (a) the Assignee shall be a party to the Credit
Agreement and, to the extent provided in this Assignment and Assumption, have
the rights and obligations of a Lender under the Credit Agreement with a
Commitment as set forth herein and (b) the Assignor shall, to the extent of the
Assigned Interest assigned pursuant to this Assignment and Assumption, be
released from its obligations under the Credit Agreement (and, in the case that
this Assignment and Assumption covers all of the Assignor’s rights and
obligations under the Credit Agreement, the Assignor shall cease to be a party
to the Credit Agreement but shall continue to be entitled to the benefits of
Sections 3.01, 3.04, 3.05, 10.04 and 10.05 thereof with respect to facts and
circumstances occurring prior to the effective date of this assignment).

3.2 This Assignment and Assumption shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns. This
Assignment and Assumption may be executed by one or more of the parties to this
Assignment and Assumption on any number of separate counterparts (including by
facsimile or other electronic transmission), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. This
Assignment and Assumption and the rights and obligations of the parties
hereunder shall be governed by, and construed in accordance with, the law of the
state of New York.



--------------------------------------------------------------------------------

EXHIBIT E-2

[FORM OF]

AFFILIATED LENDER ASSIGNMENT AND ASSUMPTION

This Affiliated Lender Assignment and Assumption (this “Assignment and
Assumption”) is dated as of the Effective Date set forth below and is entered
into by and between the Assignor (as defined below) and the Assignee (as defined
below). Capitalized terms used in this Affiliated Lender Assignment and
Assumption and not otherwise defined herein shall have the meanings specified in
the Credit Agreement, dated as of May 5, 2015 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Trinseo Holding S.à r.l., a private limited liability company (société à
responsabilité limitée), organized and established under the laws of the Grand
Duchy of Luxembourg (“Holdings”), Trinseo Materials S.à r.l., a private limited
liability company (société à responsabilité limitée), organized and established
under the laws of the Grand Duchy of Luxembourg (“Intermediate Holdings”),
Trinseo Materials Operating S.C.A., a partnership limited by shares (societe en
commandite par actions), organized and established under the laws of the Grand
Duchy of Luxembourg (the “Lead Borrower”), acting by its general partner,
Intermediate Holdings, Trinseo Materials Finance, Inc., a Delaware corporation
(the “Co-Borrower”, together with the Lead Borrower, the “Borrowers” and each, a
“Borrower”), the Guarantors from time to time party thereto, the Lenders from
time to time party thereto, Deutsche Bank AG New York Branch, as Administrative
Agent, Collateral Agent, L/C Issuer and Swing Line Lender and Citigroup Global
Markets Inc., as Syndication Agent, receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Affiliated Lender Assignment and Assumption as
if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement, any other
Loan Documents and any other documents or instruments delivered pursuant thereto
to the extent related to the amount and percentage interest identified below of
all of such outstanding rights and obligations of the Assignor under the
respective facilities identified below and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned pursuant to clauses
(i) and (ii) above being referred to herein collectively as the “Assigned
Interest”). Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Affiliated Lender Assignment and
Assumption, without representation or warranty by the Assignor.

1. Assignor (the “Assignor”):

2. Assignee (the “Assignee”):

3. [Affiliate Status]:

4. Borrowers: Trinseo Materials Operating S.C.A. and Trinseo Materials Finance,
Inc. (the “Borrowers”)

 

E-2-1



--------------------------------------------------------------------------------

5. Administrative Agent: Deutsche Bank AG New York Branch

6. Assigned Interest:

 

Facility

   Aggregate Amount of
Commitment/Loans of
all Lenders      Amount of
Commitment/Loans
Assigned1      Percentage
Assigned of
Aggregate
Commitment/
Loans of all
Lenders2  

Term Loans3

   $         $           %   

Effective Date of Assignment (the “Effective Date”):4

 

 

1  Subject to the amount requirements set forth in Section 10.07(m) of the
Credit Agreement.

2  Set forth, to at least 8 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

3  No assignment by a Lender in respect of its Term Loans to an Affiliated
Lender shall be permitted if, after giving effect to such assignment, the
aggregate principal amount of Term Loans held by such Affiliated Lender would
exceed 25% of the aggregate principal amount of all Term Loans outstanding at
the time of such assignment.

4  To be inserted by the Administrative Agent and which shall be the effective
date of recordation of the transfer in the register therefor.

 

E-2-2



--------------------------------------------------------------------------------

The terms set forth in this Affiliated Lender Assignment and Assumption are
hereby agreed to:

 

[NAME OF ASSIGNOR], as

Assignor

By:

 

Name: Title:

[NAME OF ASSIGNEE]5, as

Assignee

By:

 

Name: Title:

 

 

5  Must be an “Eligible Assignee” per the terms of the Credit Agreement. Add
additional signature blocks as needed.

 

E-2-3



--------------------------------------------------------------------------------

Accepted6:

 

DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent by

 

Name: Title:

 

6  No consent of the Administrative Agent shall be required for an assignment
(i) of all or any portion of a Term Loan to a Lender, an Affiliate of a Lender
or an Approved Fund, (ii) to an Agent or an Affiliate of an Agent or (iii) of
all or any portion of a Terms Loan pursuant to Sections 2.14, 2.15 or 10.07(m)
of the Credit Agreement.

 

E-2-4



--------------------------------------------------------------------------------

TRINSEO MATERIALS OPERATING S.C.A., acting through its General Partner, Trinseo
Materials S.à r.l. By:

 

Name: Title: TRINSEO MATERIALS OPERATING S.À R.L. by

 

Name: Title:7

 

7  No consent of the Lead Borrower shall be required for (i) an assignment to a
Lender, an Affiliate of a Lender, an Approved Fund, or, if an Event of Default
has occurred and is continuing, any other assignee (ii) other than with respect
to any proposed assignment to any Person that is a Disqualified Institution, if
an Event of Default under Section 8.01(a) of the Credit Agreement or, solely
with respect to any of the Borrowers, Section 8.01(f) of the Credit Agreement
has occurred and is continuing or (iii) an assignment of all or a portion of the
Loans pursuant to Sections 2.14, 2.15 or 10.07(m) of the Credit Agreement.

 

E-2-5



--------------------------------------------------------------------------------

STANDARD TERMS AND CONDITIONS FOR

AFFILIATED LENDER ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Affiliated Lender Assignment and Assumption and to consummate the
transactions contemplated hereby and [(iv) it is an Affiliated Lender]8; and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of Trinseo Materials Operating S.C.A.,
a partnership limited by shares (societe en commandite par actions) organized
and established under the laws of the Grand Duchy of Luxembourg (the “Lead
Borrower”), acting by its general partner, Intermediate Holdings, Trinseo
Materials Finance, Inc., a Delaware corporation (the Co-Borrower, together with
the Lead Borrower, the “Borrowers”), or any of the Lead Borrower’s Subsidiaries
or Affiliates or any other Person obligated in respect of the Credit Agreement
or (iv) the performance or observance by the Borrowers, or any of the Borrowers’
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

[The Assignor acknowledges and agrees that in connection with this assignment,
(1) the Assignee is an Affiliated Lender and it or its Affiliates may have, and
later may come into possession of, information regarding the Term Loans or Lead
Borrower or its Subsidiaries that is not known to the Assignor and that may be
material to a decision by such Assignor to assign the Assigned Interests (such
information, the “Excluded Information”), (2) such Assignor has independently,
without reliance on the Assignee, Lead Borrower, any Subsidiary of Lead Borrower
or any of their respective Affiliates, the Administrative Agent or any other
Lender or any of their respective Affiliates, made its own analysis and
determination to participate in such assignment notwithstanding such Assignor’s
lack of knowledge of the Excluded Information, (3) none of the Assignee, the
Lead Borrower, any other Subsidiary or any of their respective Affiliates, the
Administrative Agent, the other Lenders or any of their respective Affiliates
shall have any liability to the Assignor, and the Assignor hereby waives and
releases, to the extent permitted by law, any claims such Assignor may have
against the Assignee, the Lead Borrower, any other Subsidiary and any of their
respective Affiliates, the Administrative Agent, the other Lenders and their
respective Affiliates, under applicable laws or otherwise, with respect to the
nondisclosure of the Excluded Information and (4) the Excluded Information may
not be available to the Agents or the other Lenders.]9

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Affiliated Lender Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it satisfies the requirements, if any, specified in the Credit
Agreement that are required to be satisfied by it in order to acquire the
Assigned Interest and become a Lender thereunder, (iii) from and after the
Effective Date, it shall be bound by the Credit Agreement and, to the extent
provided in this Affiliated Lender Assignment and Assumption, have the rights
and obligations of a Lender under the Credit Agreement, (iv) it is sophisticated
with respect to decisions to acquire assets of the type represented by the
Assigned Interest and either it, or the person exercising discretion in making

 

 

8  Insert when Assignor is an Affiliated Lender

9 

Insert when Assignee is an Affiliated Lender.



--------------------------------------------------------------------------------

its decision to acquire the Assigned Interest, is experienced in acquiring
assets of such type, (v) it has received a copy of the Credit Agreement,
together with copies of the most recent financial statements delivered pursuant
to Sections 5.05 or 6.01 of the Credit Agreement, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Affiliated Lender Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, (vi) if it is not
already a Lender under the Credit Agreement, attached to the Assignment and
Assumption is an Administrative Questionnaire as required by the Credit
Agreement, (vii) after giving effect to this Affiliate Lender Assignment and
Assumption, the aggregate principal amount of all Term Loans held by Affiliated
Lenders constitutes less than 25% of the aggregate principal amount of Term
Loans then outstanding, (viii) the Administrative Agent has received a
processing and recordation fee of $3,500 as of the Effective Date[,] [and]
(ix) [the Assignee does not possess non-public information that has not been
disclosed to the Term Lenders generally (other than Term Lenders who elect not
to receive such information)] [the Assignee cannot represent at this time that
it does not possess non-public information that has not been disclosed to the
Term Lenders generally (other than Term Lenders who elect not to receive such
information)]10]11 [and (x) if it is the Lead Borrower or a Restricted
Subsidiary, (A) no Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Affiliate Lender
Assignment and Assumption and (B) no proceeds of Revolving Credit Loans or Swing
Line Loans will be used to purchase the Assigned Interest][;]12 [and] (b) agrees
that (i) it will, independently and without reliance on the Administrative
Agent, the Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender, including its obligations pursuant to Section 3.01 of the Credit
Agreement [and (c) agrees that it shall at all times be subject to the voting
restrictions set forth in the Credit Agreement.]13 [The Assignee further
acknowledges and agrees that it shall not have any right to (i) attend
(including by telephone) any meeting or discussions (or portion thereof) among
the Administrative Agent or any Lender to which representatives of the Lead
Borrower are not then present or (ii) receive any information or material
prepared by the Administrative Agent or any other Lender or any communication by
or among the Administrative Agent and one or more Lenders, except to the extent
such information or materials have been made available to the Borrower or its
representatives.]14

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions.

3.1 In accordance with Section 10.07 of the Credit Agreement, upon execution,
delivery, acceptance and recording of this Affiliated Lender Assignment and
Assumption, from and after the Effective Date, (a) the Assignee shall be a party
to the Credit Agreement and, to the extent provided in this Affiliated Lender
Assignment and Assumption, have the rights and obligations of a Lender under the

 

 

10  Insert applicable representation.

11  Representation to be made only in the case of a Dutch auction or other
offers to purchase open to all Lenders on a pro rata basis in accordance with
procedures of the type described in Section [2.14] of the Credit Agreement, in
each case pursuant to Section [10.07(m)] of the Credit Agreement.

12  Insert if Assignee is the Lead Borrower or any of its Subsidiaries.

13  Insert if Assignee is an Affiliated Lender.

14 

Insert if Assignee is an Affiliated Lender.



--------------------------------------------------------------------------------

Credit Agreement with a Commitment as set forth herein and (b) the Assignor
shall, to the extent of the Assigned Interest assigned pursuant to this
Affiliated Lender Assignment and Assumption, be released from its obligations
under the Credit Agreement (and, in the case that this Affiliated Lender
Assignment and Assumption covers all of the Assignor’s rights and obligations
under the Credit Agreement, the Assignor shall cease to be a party to the Credit
Agreement but shall continue to be entitled to the benefits of Sections 3.01,
3.04, 3.05, 10.04 and 10.05 thereof with respect to facts and circumstances
occurring prior to the effective date of this assignment).

3.2 Each Lender participating in any assignment to Affiliated Lenders
acknowledges and agrees that in connection with such assignment, (1) the
Affiliated Lenders then may have, and later may come into possession of Excluded
Information, (2) such Lender has independently and, without reliance on the
Affiliated Lenders or any of their Subsidiaries, Holdings, the Borrowers or any
of their Subsidiaries, has made its own analysis and determination to
participate in such assignment notwithstanding such Lender’s lack of knowledge
of the Excluded Information, (3) none of the Affiliated Lenders nor any of their
Subsidiaries, Holdings, the Borrowers or any of their Subsidiaries shall be
required to make any representation that it is not in possession of Excluded
Information, (4) none of the Administrative Agent or any other Agent-Related
Persons shall have any liability to such Lender, and such Lender hereby waives
and releases, to the extent permitted by law, any claims such Lender may have
against the Administrative Agent and any other Agent-Related Persons, under
applicable laws or otherwise, with respect to the nondisclosure of the Excluded
Information and (5) that the Excluded Information may not be available to the
Administrative Agent or the other Lenders.

3.3 This Affiliated Lender Assignment and Assumption shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns. This Affiliated Lender Assignment and Assumption may be executed by one
or more of the parties to this Affiliated Lender Assignment and Assumption on
any number of separate counterparts (including by facsimile or other electronic
transmission), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. This Affiliated Lender Assignment and
Assumption and the rights and obligations of the parties hereunder shall be
governed by, and construed in accordance with, the law of the state of New York.



--------------------------------------------------------------------------------

EXHIBIT F

 

 

 

PLEDGE AND SECURITY AGREEMENT

dated as of

May 5, 2015

among

THE GRANTORS IDENTIFIED HEREIN

and

DEUTSCHE BANK AG NEW YORK BRANCH,

as Collateral Agent

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

 

         Page   ARTICLE I Definitions    1  

Section 1.01.

 

Credit Agreement

     1   

Section 1.02.

 

Other Defined Terms

     1   

ARTICLE II Pledge of Securities

     4   

Section 2.01.

 

Pledge

     4   

Section 2.02.

 

Delivery of the Pledged Equity

     5   

Section 2.03.

 

Representations, Warranties and Covenants

     6   

Section 2.04.

 

Certification of Limited Liability Company and Limited Partnership Interests

     7   

Section 2.05.

 

Registration in Nominee Name; Denominations

     8   

Section 2.06.

 

Voting Rights; Dividends and Interest

     8   

ARTICLE III Security Interests in Personal Property

     10   

Section 3.01.

 

Security Interest

     10   

Section 3.02.

 

Representations and Warranties

     12   

Section 3.03.

 

Covenants

     13   

ARTICLE IV Remedies

     16   

Section 4.01.

 

Remedies Upon Default

     16   

Section 4.02.

 

Application of Proceeds

     18   

Section 4.03.

 

Grant of License to Use Intellectual Property

     18   

ARTICLE V Subordination

     19   

Section 5.01.

 

Subordination

     19   

ARTICLE VI Miscellaneous

     20   

Section 6.01.

 

Notices

     20   

Section 6.02.

 

Waivers; Amendment

     20   

Section 6.03.

 

Collateral Agent’s Fees and Expenses; Indemnification

     21   

Section 6.04.

 

Successors and Assigns

     21   

Section 6.05.

 

Survival of Agreement

     21   

Section 6.06.

 

Counterparts; Effectiveness; Several Agreement

     21   

Section 6.07.

 

Severability

     22   

Section 6.08.

 

[Reserved]

     22   

Section 6.09.

 

Governing Law; Jurisdiction; Venue; Waiver of Jury Trial; Consent to Service of
Process

     22   

Section 6.10.

 

Headings

     22   



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

         Page  

Section 6.11.

 

Security Interest Absolute

     22   

Section 6.12.

 

[Reserved].

     23   

Section 6.13.

 

Termination or Release

     23   

Section 6.14.

 

Additional Grantors

     23   

Section 6.15.

 

Collateral Agent Appointed Attorney-in-Fact

     24   

Section 6.16.

 

General Authority of the Collateral Agent

     24   

Section 6.17.

 

Reasonable Care

     25   

Section 6.18.

 

Delegation; Limitation

     25   

Section 6.19.

 

Reinstatement

     25   

Section 6.20.

 

Miscellaneous

     25   

 

SCHEDULES

    

Schedule I

 

—

    

Subsidiary Parties

Schedule II

 

—

    

Pledged Equity and Pledged Debt

Schedule III

 

—

    

Commercial Tort Claims

EXHIBITS

    

Exhibit I

 

—

    

Form of Security Agreement Supplement

Exhibit II

 

—

    

Form of Perfection Certificate

Exhibit III

 

—

    

Form of Patent Security Agreement

Exhibit IV

 

—

    

Form of Trademark Security Agreement

Exhibit V

 

—

    

Form of Copyright Security Agreement



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT dated as of May 5, 2015, among the Grantors (as
defined below) and Deutsche Bank AG New York Branch, as Collateral Agent for the
Secured Parties (together with its successor and assigns, in such capacity, the
“Collateral Agent”).

Reference is made to the Credit Agreement dated as of May 5, 2015 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Trinseo Holding S.à r.l., a private limited
liability company (société à responsabilité limitée), organized and established
under the laws of the Grand Duchy of Luxembourg, Trinseo Materials S.à r.l., a
private limited liability company (société à responsabilité limitée), organized
and established under the laws of the Grand Duchy of Luxembourg (“Intermediate
Holdings”), Trinseo Materials Operating S.C.A., a partnership limited by shares
(societe en commandite par actions), organized and established under the laws of
the Grand Duchy of Luxembourg (the “Lead Borrower”), acting by its general
partner, Intermediate Holdings, Trinseo Materials Finance, Inc., a Delaware
corporation, together with the Lead Borrower, the “Borrowers” and each, a
“Borrower”), the Guarantors from time to time party thereto, the Lenders from
time to time party thereto, Deutsche Bank AG New York Branch, as Administrative
Agent, Collateral Agent, L/C Issuer and Swing Line Lender and Citigroup Global
Markets Inc., as Syndication Agent. The Lenders have agreed to extend credit to
the Borrowers subject to the terms and conditions set forth in the Credit
Agreement. The obligations of the Lenders to extend such credit are conditioned
upon, among other things, the execution and delivery of this Agreement. The
Subsidiary Parties are affiliates of the Borrowers, will derive substantial
benefits from the extension of credit to the Borrowers pursuant to the Credit
Agreement, and are willing to execute and deliver this Agreement in order to
induce the Lenders to extend such credit. Accordingly, the parties hereto agree
as follows:

ARTICLE I

Definitions

Section 1.01. Credit Agreement (a) Capitalized terms used in this Agreement and
not otherwise defined herein have the meanings specified in the Credit
Agreement. All terms defined in the UCC (as defined herein) and not defined in
this Agreement have the meanings specified therein; the term “instrument” shall
have the meaning specified in Article 9 of the UCC.

(b) The rules of construction specified in Article I of the Credit Agreement
also apply to this Agreement.

Section 1.02. Other Defined Terms As used in this Agreement, the following terms
have the meanings specified below:

“Accommodation Payment” has the meaning assigned to such term in Section 5.01.



--------------------------------------------------------------------------------

“Account Debtor” means any Person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.

“Accounts” has the meaning specified in Article 9 of the UCC.

“Agreement” means this Pledge and Security Agreement.

“Allocable Amount” has the meaning assigned to such term in Section 5.01.

“Article 9 Collateral” has the meaning assigned to such term in Section 3.01(a).

“Borrowers” has the meaning assigned to such term in the recitals of this
Agreement.

“Collateral” means the Article 9 Collateral and the Pledged Collateral.

“Collateral Agent” has the meaning assigned to such term in the recitals of the
Agreement.

“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any third party under any Copyright now or hereafter owned
by any Grantor or that such Grantor otherwise has the right to license, or
granting any right to any Grantor under any Copyright now or hereafter owned by
any third party, and all rights of such Grantor under any such agreement.

“Copyrights” means all of the following now owned or hereafter acquired by any
Grantor: (a) all copyright rights in any work subject to the copyright laws of
the United States or any other country, whether as author, assignee, transferee
or otherwise, and (b) all registrations and applications for registration of any
such copyright, including registrations, recordings, supplemental registrations
and pending applications for registration in the USCO.

“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.

“Domain Name” means all Internet domain names and associated uniform resource
locator addresses.

“General Intangibles” has the meaning specified in Article 9 of the UCC.

“Grantor” means each of the Borrowers, each Guarantor that is a party hereto,
and each Guarantor that is a Domestic Subsidiary that becomes a party to this
Agreement after the Closing Date.

“Intellectual Property” means all intellectual and similar intangible property
of every kind and nature now owned or hereafter acquired by any Grantor,
including inventions, designs, Patents, Copyrights, Trademarks, Domain Names,
Trade Secrets, the intellectual property rights in software and databases and
related documentation and all improvements to the foregoing.

 

2



--------------------------------------------------------------------------------

“Intellectual Property Security Agreements” means the short-form Patent Security
Agreement, short-form Trademark Security Agreement, and short-form Copyright
Security Agreement, each substantially in the form attached hereto as Exhibits
III, IV and V, respectively.

“License” means any Patent License, Trademark License, Copyright License or
other Intellectual Property license or sublicense agreement to which any Grantor
is a party, together with any and all (i) renewals, extensions, supplements and
continuations thereof, (ii) income, fees, royalties, damages, claims and
payments now and hereafter due and/or payable thereunder or with respect thereto
including damages and payments for past, present or future infringements or
violations thereof, and (iii) rights to sue for past, present and future
violations thereof.

“Patent License” means any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention on
which a Patent, now or hereafter owned by any Grantor or that any Grantor
otherwise has the right to license, or granting to any Grantor any right to
make, use or sell any invention on which a Patent, now or hereafter owned by any
third party, is in existence, and all rights of any Grantor under any such
agreement.

“Patents” means all of the following now owned or hereafter acquired by any
Grantor: (i) all United States and foreign patents and certificates of
invention, or similar industrial property rights, and applications owned by any
for any of the foregoing, (ii) all reissues, divisions, continuations,
continuations-in-part, extensions, renewals, and reexaminations thereof,
(iii) all patentable inventions and improvements thereto, (iv) the right to sue
or otherwise recover for any past, present and future infringement or other
violation thereof, (v) all Proceeds of the foregoing, including, without
limitation, license fees, royalties, income, payments, claims, damages, and
proceeds of suit now or hereafter due and/or payable with respect thereto, and
(vi) all other rights of any kind accruing thereunder or pertaining thereto
throughout the world.

“Perfection Certificate” means a certificate substantially in the form of
Exhibit II, completed and supplemented with the schedules and attachments
contemplated thereby, and duly executed by a Responsible Officer of each of the
Borrowers and Grantors.

“Pledged Collateral” has the meaning assigned to such term in Section 2.01.

“Pledged Debt” has the meaning assigned to such term in Section 2.01(b).

“Pledged Equity” has the meaning assigned to such term in Section 2.01(a).

“Pledged Securities” means the Pledged Equity and Pledged Debt.

“Secured Obligations” means the “Obligations” (as defined in the Credit
Agreement).

“Security Agreement Supplement” means an instrument substantially in the form of
Exhibit I hereto.

 

3



--------------------------------------------------------------------------------

“Security Interest” has the meaning assigned to such term in Section 3.01(a).

“Subsidiary Parties” means (a) the Restricted Subsidiaries identified on
Schedule I and (b) each other Restricted Subsidiary that becomes a party to this
Agreement as a Subsidiary Party after the Closing Date.

“Trade Secrets” means any trade secrets or other proprietary and confidential
information, including unpatented inventions, invention disclosures, engineering
or other technical data, financial data, procedures, know-how, designs, personal
information, supplier lists, customer lists, business, production or marketing
plans, formulae, methods (whether or not patentable), processes, compositions,
schematics, ideas, algorithms, techniques, analyses, proposals, source code,
object code and data collections.

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any Trademark now or hereafter
owned by any Grantor or that any Grantor otherwise has the right to license, or
granting to any Grantor any right to use any Trademark now or hereafter owned by
any third party, and all rights of any Grantor under any such agreement.

“Trademarks” means all of the following now owned or hereafter acquired by any
Grantor: (a) all trademarks, service marks, trade names, corporate names, trade
dress, logos, designs, fictitious business names other source or business
identifiers, now existing or hereafter adopted or acquired, all registrations
and recordings thereof, and all registration and recording applications filed in
connection therewith, including registrations and registration applications in
the USPTO, any similar offices in any State of the United States, any political
subdivision thereof or the applicable governmental offices in any other
applicable country, and all extensions or renewals thereof, as well as any
unregistered trademarks and service marks used by a Grantor and (b) all goodwill
connected with the use of and symbolized thereby.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York; provided that, if the perfection, the effect of perfection or
non-perfection or the priority of the security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, “UCC” means the Uniform Commercial Code as in effect
from time to time in such other jurisdiction for purposes of the provisions
hereof relating to such perfection, effect of perfection or non-perfection or
priority.

“USCO” means the United States Copyright Office.

“USPTO” means the United States Patent and Trademark Office.

ARTICLE II

Pledge of Securities

Section 2.01. Pledge As security for the payment or performance, as the case may
be, in full of the Secured Obligations, including the Guaranty, each Grantor
hereby assigns and pledges to the Collateral Agent and its successors and
assigns, for the benefit of the Secured Parties, and hereby grants to the
Collateral Agent and its successors and assigns, for the benefit

 

4



--------------------------------------------------------------------------------

of the Secured Parties, a security interest in all of such Grantors’ right,
title and interest in, to and under:

(a) all Equity Interests held by it that are listed on Schedule II and any other
Equity Interests obtained in the future by such Grantor and the certificates
representing all such Equity Interests of a wholly-owned Restricted Subsidiary
(the “Pledged Equity”); provided that the Pledged Equity shall not include
Excluded Assets;

(b) (A) the debt securities owned by it and listed opposite the name of such
Grantor on Schedule II, (B) any debt securities obtained in the future by such
Grantor and (C) the promissory notes and any other instruments evidencing such
debt securities (the “Pledged Debt”); provided that the Pledged Debt shall not
include any Excluded Assets;

(c) all other property that may be delivered to and held by the Collateral Agent
pursuant to the terms of this Section 2.01;

(d) subject to Section 2.06, all payments of principal or interest, dividends,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of, in exchange for or upon the conversion of,
and all other Proceeds received in respect of, the securities and other property
referred to in clauses (a) and (b) above;

(e) subject to Section 2.06, all rights and privileges of such Grantor with
respect to the securities and other property referred to in clauses (a), (b),
(c) and (d) above; and

(f) all Proceeds of any of the foregoing

(the items referred to in clauses (a) through (f) above being collectively
referred to as the “Pledged Collateral”).

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent and its successors and assigns, for the benefit of the
Secured Parties, forever, subject, however, to the terms, covenants and
conditions hereinafter set forth.

Section 2.02. Delivery of the Pledged Equity (a) Each Grantor agrees to deliver
or cause to be delivered to the Collateral Agent, for the benefit of the Secured
Parties on the Closing Date, or if acquired after the date hereof, within 30
calendar days after receipt by such Grantor (or, in each case such longer period
as the Collateral Agent may agree in its reasonable discretion), any and all
(i) Pledged Equity to the extent certificated and (ii) to the extent required to
be delivered pursuant to paragraph (b) of this Section 2.02, Pledged Debt.

(b) Each Grantor will cause any Indebtedness for borrowed money (i) owed to such
Grantor by the Lead Borrower or any of its Restricted Subsidiaries or
(ii) having an aggregate principal amount in excess of $10,000,000 owed to such
Grantor by any Person (other than a Loan Party), in the case of each of clauses
(i) and (ii) above that is evidenced by a duly executed promissory note to be
pledged and delivered to the Collateral Agent, for the benefit of the Secured
Parties, pursuant to the terms hereof; it being understood that in any event the
Global Intercompany Note shall be pledged and delivered to the Collateral Agent.

 

5



--------------------------------------------------------------------------------

(c) Upon delivery to the Collateral Agent, any Pledged Securities shall be
accompanied by stock or security powers, as applicable, duly executed in blank
or other instruments of transfer reasonably satisfactory to the Collateral Agent
and by such other instruments and documents as the Collateral Agent may
reasonably request (other than instruments or documents governed by or requiring
actions in any non-U.S. jurisdiction that is not a Qualified Jurisdiction
related to Equity Interests of Foreign Subsidiaries). Each delivery of Pledged
Securities shall be accompanied by a schedule describing the securities, which
schedule shall be deemed to supplement Schedule II and made a part hereof;
provided that failure to supplement Schedule II shall not affect the validity of
such pledge of such Pledged Equity. Each schedule so delivered shall supplement
any prior schedules so delivered.

Section 2.03. Representations, Warranties and Covenants Each Grantor represents,
warrants and covenants to and with the Collateral Agent, for the benefit of the
Secured Parties, that:

(a) As of the date hereof, Schedule II includes all Equity Interests, debt
securities and promissory notes required to be pledged by such Grantor hereunder
in order to satisfy the Collateral and Guarantee Requirement;

(b) the Pledged Equity issued by each Borrower or a wholly-owned Restricted
Subsidiary have been duly and validly authorized and issued by the issuer
thereof and are fully paid and nonassessable (other than Pledged Equity
consisting of limited liability company interests or partnership interests
which, pursuant to the relevant organizational or formation documents, cannot be
fully paid and non-assessable);

(c) except for the security interests granted hereunder, such Grantor (i) is,
subject to any transfers made in compliance with the Credit Agreement, the
direct owner, beneficially and of record, of the Pledged Equity indicated on
Schedule II, (ii) holds the same free and clear of all Liens, other than
(A) Liens created by the Collateral Documents and (B) other Liens expressly
permitted exist on the Pledged Equity pursuant to Section 7.01 of the Credit
Agreement, and (iii) if requested by the Collateral Agent, will defend its title
or interest thereto or therein against any and all Liens (other than the Liens
permitted pursuant to this Section 2.03(c)), however arising, of all Persons
whomsoever;

(d) except for restrictions and limitations (i) imposed or permitted by the Loan
Documents or securities laws, (ii) in the case of Pledged Equity of Persons that
are not Subsidiaries, transfer restrictions that exist at the time of
acquisition of Equity Interests in such Persons (as long as such restriction was
not entered into in contemplation of the acquisition of such Equity Interests)
or (iii) described in the Perfection Certificate, the Pledged Collateral is
freely transferable and assignable, and none of the Pledged Collateral is
subject to any option, right of first refusal, shareholders agreement, charter
or by-law provisions or contractual restriction of any nature that might
prohibit, impair, delay or otherwise affect in any manner material and adverse
to the Secured Parties the pledge of such Pledged Collateral hereunder, the sale
or disposition thereof pursuant hereto or the exercise by the Collateral Agent
of rights and remedies hereunder;

 

6



--------------------------------------------------------------------------------

(e) the execution and performance by the Grantors of this Agreement are within
each Grantor’s corporate (or other organizational) powers and have been duly
authorized by all necessary corporate action or other organizational action;

(f) no consent or approval of any Governmental Authority, any securities
exchange or any other Person was or is necessary to the validity of the pledge
effected hereby, except for (i) filings and registrations necessary to perfect
the Liens on the Collateral granted by the Grantors in favor of the Secured
Parties and (ii) the approvals, consents, exemptions, authorizations, actions,
notices and filings which have been duly obtained, taken, given or made and are
in full force and effect (except to the extent not required to be obtained,
taken, given, or made or to be in full force and effect pursuant to the
Collateral and Guarantee Requirement);

(g) by virtue of the execution and delivery by each Grantor of this Agreement,
and delivery of the Pledged Securities to and continued possession by the
Collateral Agent in the State of New York, the Collateral Agent for the benefit
of the Secured Parties has a legal, valid and perfected lien upon and security
interest in such Pledged Security as security for the payment and performance of
the Secured Obligations to the extent such perfection is governed by the UCC;
and

(h) the pledge effected hereby is effective to vest in the Collateral Agent, for
the benefit of the Secured Parties, the rights of the Collateral Agent in the
Pledged Collateral to the extent intended hereby.

Subject to the terms of this Agreement and to the extent permitted by applicable
law, each Grantor hereby agrees that upon the occurrence and during the
continuance of an Event of Default, it will comply with instructions of the
Collateral Agent with respect to the Equity Interests in such Grantor that
constitute Pledged Equity hereunder that are not certificated without further
consent by the applicable owner or holder of such Equity Interests.

Notwithstanding anything to the contrary in this Agreement, to the extent any
provision of this Agreement or the Credit Agreement excludes any assets from the
scope of the Pledged Collateral, or from any requirement to take any action to
perfect any security interest in favor of the Collateral Agent in the Pledged
Collateral, the representations, warranties and covenants made by any relevant
Grantor in this Agreement with respect to the creation, perfection or priority
(as applicable) of the security interest granted in favor of the Collateral
Agent (including, without limitation, this Section 2.03) shall be deemed not to
apply to such excluded assets.

Section 2.04. Certification of Limited Liability Company and Limited Partnership
Interests No interest in any limited liability company or limited partnership
controlled by any Grantor that constitutes Pledged Equity shall be represented
by a certificate unless (i) the limited liability company agreement or
partnership agreement expressly provides that such interests shall be a security
within the meaning of Article 8 of the UCC of the applicable jurisdiction, and
(ii) such certificate shall be delivered to the Collateral Agent in accordance
with Section 2.02. To the extent an interest in any limited liability company or
limited partnership controlled on or after the date hereof by such Grantor and
pledged under Section 2.01 is certificated or becomes certificated, (i) each
such certificate shall be delivered to the Collateral Agent, pursuant to Section
2.02(a) and (ii) such Grantor shall fulfill all other requirements under Section
2.02 applicable in respect thereof.

 

7



--------------------------------------------------------------------------------

Section 2.05. Registration in Nominee Name; Denominations If an Event of Default
shall have occurred and be continuing and the Collateral Agent shall have given
the Lead Borrower prior written notice of its intent to exercise such rights,
(a) the Collateral Agent, on behalf of the Secured Parties, shall have the right
to hold the Pledged Securities in its own name as pledgee, the name of its
nominee (as pledgee or as sub-agent) or the name of the applicable Grantor,
endorsed or assigned in blank or in favor of the Collateral Agent and each
Grantor will promptly give to the Collateral Agent copies of any written notices
or other written communications received by it with respect to Pledged Equity
registered in the name of such Grantor and (b) the Collateral Agent shall have
the right to exchange the certificates representing Pledged Equity for
certificates of smaller or larger denominations for any purpose consistent with
this Agreement, to the extent permitted by the documentation governing such
Pledged Securities.

Section 2.06. Voting Rights; Dividends and Interest (a) Unless and until an
Event of Default shall have occurred and be continuing and the Collateral Agent
shall have provided prior notice to the Lead Borrower that the rights of the
Grantors under this Section 2.06 are being suspended:

(i) Each Grantor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Securities or any
part thereof and each Grantor agrees that it shall exercise such rights for
purposes consistent with the terms of this Agreement, the Credit Agreement and
the other Loan Documents.

(ii) The Collateral Agent shall promptly (after reasonable advance notice)
execute and deliver to each Grantor, or cause to be executed and delivered to
such Grantor, all such proxies, powers of attorney and other instruments as such
Grantor may reasonably request for the purpose of enabling such Grantor to
exercise the voting and/or consensual rights and powers it is entitled to
exercise pursuant to subparagraph (i) above.

(iii) Each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Securities to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
the Credit Agreement, the other Loan Documents and applicable Laws; provided
that any noncash dividends, interest, principal or other distributions that
would constitute Pledged Equity or Pledged Debt, whether resulting from a
subdivision, combination or reclassification of the outstanding Equity Interests
of the issuer of any Pledged Securities or received in exchange for Pledged
Securities or any part thereof, or in redemption thereof, or as a result of any
merger, consolidation, acquisition or other exchange of assets to which such
issuer may be a party or otherwise, shall be and become part of the Pledged
Collateral, and, if received by any Grantor, shall not be commingled by such
Grantor with any of its other funds or property but shall be held separate and
apart therefrom, shall be held in trust for the benefit of the Collateral Agent
and the Secured Parties and shall be promptly (and in any event within 10

 

8



--------------------------------------------------------------------------------

Business Days or such longer period as the Collateral Agent may agree in its
reasonable discretion) delivered to the Collateral Agent in the same form as so
received (with any necessary endorsement reasonably requested by the Collateral
Agent). So long as no Default has occurred and is continuing, the Collateral
Agent shall promptly deliver to each Grantor any Pledged Securities in its
possession if requested to be delivered to the issuer thereof in connection with
any exchange or redemption of such Pledged Securities permitted by the Credit
Agreement in accordance with this Section 2.06(a)(iii).

(b) Upon the occurrence and during the continuance of an Event of Default, after
the Collateral Agent shall have notified the Lead Borrower of the suspension of
the Grantors’ rights under paragraph (a)(iii) of this Section 2.06, then all
rights of any Grantor to dividends, interest, principal or other distributions
that such Grantor is authorized to receive pursuant to paragraph (a)(iii) of
this Section 2.06 shall cease, and all such rights shall thereupon become vested
in the Collateral Agent, which shall have the sole and exclusive right and
authority to receive and retain such dividends, interest, principal or other
distributions. All dividends, interest, principal or other distributions
received by any Grantor contrary to the provisions of this Section 2.06 shall be
held in trust for the benefit of the Collateral Agent, shall be segregated from
other property or funds of such Grantor and shall be promptly (and in any event
within 10 Business Days or such longer period as the Collateral Agent may agree
in its reasonable discretion) delivered to the Collateral Agent upon demand in
the same form as so received (with any necessary endorsement reasonably
requested by the Collateral Agent). Any and all money and other property paid
over to or received by the Collateral Agent pursuant to the provisions of this
paragraph (b) shall be retained by the Collateral Agent in an account to be
established by the Collateral Agent upon receipt of such money or other property
and shall be applied in accordance with the provisions of Section 4.02. After
all Events of Default have been cured or waived (i) the Collateral Agent shall
promptly repay to each Grantor (without interest) all dividends, interest,
principal or other distributions that such Grantor would otherwise be permitted
to retain pursuant to the terms of paragraph (a)(iii) of this Section 2.06 and
that remain in such account and (ii) such Grantor’s right to receive and retain
any and all dividends, interest, principal and other distributions paid on or
distributed in respect of the Pledged Securities shall be automatically
reinstated.

(c) Upon the occurrence and during the continuance of an Event of Default, after
the Collateral Agent shall have provided the Lead Borrower with notice of the
suspension of the Grantor’s rights under paragraph (a)(i) of this Section 2.06,
then, all rights of any Grantor to exercise the voting and consensual rights and
powers it is entitled to exercise pursuant to paragraph (a)(i) of this
Section 2.06, and the obligations of the Collateral Agent under paragraph
(a)(ii) of this Section 2.06, shall cease, and, all such rights shall thereupon
become vested in the Collateral Agent, which shall have the sole and exclusive
right and authority to exercise such voting and consensual rights and powers;
provided that, unless otherwise directed by the Required Lenders, the Collateral
Agent shall have the right from time to time following and during the
continuance of an Event of Default to permit the Grantors to exercise such
rights. After all Events of Default have been cured or waived, each Grantor
shall have the exclusive right to exercise the voting and/or consensual rights
and powers that such Grantor would otherwise be entitled to exercise pursuant to
the terms of paragraph (a)(i) above, and the obligations of the Collateral Agent
under paragraph (a)(ii) of this Section 2.06 shall be reinstated.

 

9



--------------------------------------------------------------------------------

(d) Any notice given by the Collateral Agent to the Lead Borrower under
Section 2.05 or Section 2.06 (i) shall be given in writing, (ii) may be given
with respect to one or more Grantors at the same or different times and
(iii) may suspend the rights of the Grantors under paragraph (a)(i) or paragraph
(a)(iii) of this Section 2.06 in part without suspending all such rights (as
specified by the Collateral Agent in its sole and absolute discretion) and
without waiving or otherwise affecting the Collateral Agent’s rights to give
additional notices from time to time suspending other rights so long as an Event
of Default has occurred and is continuing.

ARTICLE III

Security Interests in Personal Property

Section 3.01. Security Interest (a) As security for the payment or performance,
as the case may be, in full of the Secured Obligations, including the Guaranty,
each Grantor hereby pledges to the Collateral Agent and its successors and
assigns, for the benefit of the Secured Parties, and hereby grants to the
Collateral Agent and its successors and assigns, for the benefit of the Secured
Parties, a security interest (the “Security Interest”) in, all of such Grantor’s
right, title or interest in or to any and all of the following assets and
properties now owned or at any time hereafter acquired by such Grantor or in
which such Grantor now has or at any time in the future may acquire any right,
title or interest (collectively, the “Article 9 Collateral”):

(i) all Accounts;

(ii) all Chattel Paper;

(iii) all Documents;

(iv) all Equipment;

(v) all General Intangibles;

(vi) all Goods;

(vii) all Instruments;

(viii) all Inventory;

(ix) all Investment Property;

(x) all books and records pertaining to the Article 9 Collateral;

(xi) all Fixtures;

(xii) all Letter of Credit and Letter-of-Credit Rights;

(xiii) all Intellectual Property;

(xiv) all Licenses;

 

10



--------------------------------------------------------------------------------

(xv) all Commercial Tort Claims listed on Schedule III and on any supplement
thereto received by the Collateral Agent pursuant to Section 3.03(g); and

(xvi) to the extent not otherwise included, all Proceeds and products of any and
all of the foregoing and all Supporting Obligations, collateral security and
guarantees given by any Person with respect to any of the foregoing;

provided that, notwithstanding anything to the contrary in this Agreement, the
provisions of this Agreement shall not constitute a grant of a security interest
in any Excluded Assets.

(b) Subject to Section 3.01(e), each Grantor hereby irrevocably authorizes the
Collateral Agent for the benefit of the Secured Parties at any time and from
time to time to file in any relevant jurisdiction any financing statements with
respect to the Article 9 Collateral or any part thereof and amendments thereto
that (i) indicate the Article 9 Collateral as “all assets” or “all personal
property” of such Grantor or words of similar effect as being of an equal or
lesser scope or with greater detail and (ii) contain the information required by
Article 9 of the Uniform Commercial Code or the analogous legislation of each
applicable jurisdiction for the filing of any financing statement or amendment,
including whether such Grantor is an organization, the type of organization and,
if required, any organizational identification number issued to such Grantor.
Each Grantor agrees to provide such information to the Collateral Agent promptly
upon any reasonable request.

(c) The Security Interest is granted as security only and shall not subject the
Collateral Agent or any other Secured Party to, or in any way alter or modify,
any obligation or liability of any Grantor with respect to or arising out of the
Article 9 Collateral.

(d) The Collateral Agent is authorized to file with the USPTO or the USCO (or
any successor office) such documents as may be necessary or advisable for the
purpose of perfecting, confirming, continuing, enforcing or protecting the
Security Interest in United States Intellectual Property of each Grantor in
which a security interest has been granted by each Grantor, with or without the
signature of any Grantor, and naming any Grantor as debtors and the Collateral
Agent as secured party.

(e) Notwithstanding anything to the contrary in the Loan Documents, none of the
Grantors shall be required, nor is the Collateral Agent authorized, (i) to
record or perfect the Security Interests granted by this Agreement (including
Security Interests in Investment Property and Fixtures) by any means other than
by (A) filings pursuant to the Uniform Commercial Code in the office of the
secretary of state (or similar central filing office) of the relevant State(s),
and filings in the applicable real estate records with respect to any fixtures
relating to Mortgaged Property, (B) filings in United States government offices
with respect to Intellectual Property of any Grantor as expressly required or
permitted elsewhere herein, (C) delivery to the Collateral Agent to be held in
its possession of all Collateral consisting of Pledged Collateral or Instruments
as expressly required elsewhere herein or (D) other methods expressly provided
herein, (ii) to enter into any deposit account control agreement, securities
account control agreement or any other control agreement with respect to any
deposit account, securities account or any other Collateral that requires
perfection by “control”, (iii) to take any action (other than the actions listed
in clauses (i)(A) and (C) above) with respect to any assets, including

 

11



--------------------------------------------------------------------------------

Intellectual Property, located or existing or arising outside of the United
States in a jurisdiction that is not a Qualified Jurisdiction, (iv) to perfect
in any assets subject to a certificate of title statute or (v) to deliver any
Pledged Collateral except as expressly provided in Section 2.01.

Section 3.02. Representations and Warranties Each Grantor represents and
warrants, as to itself and the other Grantors, to the Collateral Agent and the
Secured Parties that:

(a) Subject to Liens permitted by Section 7.01 of the Credit Agreement, each
Grantor has good and valid rights in and title (except as otherwise permitted by
the Loan Documents) to the Article 9 Collateral (except with respect to title to
Intellectual Property owned by a third party as to which such Grantor has been
granted a License) located in or existing or arising in the United States with
respect to which it has purported to grant a Security Interest hereunder, and
has full power and authority to grant to the Collateral Agent the Security
Interest in such Article 9 Collateral pursuant hereto and to execute, deliver
and perform its obligations in accordance with the terms of this Agreement,
without the consent or approval of any other Person other than any consent or
approval that has been obtained and is in full force and effect.

(b) The Perfection Certificate has been duly prepared, completed and executed
and the information set forth therein is correct and complete in all material
respects (except the information therein with respect to the exact legal name of
each Grantor shall be correct and complete in all respects) as of the Closing
Date. Subject to Section 3.01(e), the Uniform Commercial Code financing
statements or other appropriate filings, recordings or registrations prepared by
the Collateral Agent based upon the information provided to the Collateral Agent
in the Perfection Certificate for filing in the applicable filing office (or
specified by notice from the Lead Borrower to the Collateral Agent after the
Closing Date in the case of filings, recordings or registrations (other than
filings required to be made in the USPTO and the USCO in order to perfect the
Security Interest in Article 9 Collateral consisting of United States Patents,
Trademarks and Copyrights), in each case, as required by Section 6.11 of the
Credit Agreement), are all the filings, recordings and registrations that are
necessary to establish a legal, valid and perfected security interest in favor
of the Collateral Agent (for the benefit of the Secured Parties) in respect of
all Article 9 Collateral existing as of the Closing Date (or such date
thereafter as when filings, recordings or registrations may be required pursuant
to Section 6.11 of the Credit Agreement) in which the Security Interest may be
perfected by filing, recording or registration in the United States (or any
political subdivision thereof) and its territories and possessions pursuant to
the Uniform Commercial Code, and no further or subsequent filing, re-filing,
recording, rerecording, registration or re-registration is necessary in any such
jurisdiction, except as provided under applicable Law with respect to the filing
of continuation statements.

(c) Each Grantor represents and warrants that the Perfection Certificate
contains a description of all Patents, Trademarks and Copyrights which are
registered with the USPTO, the USCO, or another government office of the United
States or any state or subdivision therein, except for such Intellectual
Property that constitutes Excluded Assets. Each Grantor shall deliver to the
Collateral Agent, Intellectual Property Security Agreements for purposes of
recording the Security Interest granted hereunder in any Patents, Trademarks or
Copyrights which are registered with, as applicable, the USPTO or the USCO
(except for Excluded Assets) in, as applicable, the USPTO and the USCO pursuant
to 35 U.S.C. § 261, 15 U.S.C. § 1060 or 17 U.S.C. § 205 and the regulations
thereunder, as applicable (for the benefit of the Secured

 

12



--------------------------------------------------------------------------------

Parties). To the extent a security interest may be perfected by filing,
recording or registration of such Intellectual Property Security Agreement(s)
in, as applicable, the USPTO or the USCO under the Federal intellectual property
laws with respect to any Article 9 Collateral consisting of Patents, Trademarks
(or Trademarks for which applications for registration are pending, unless it
constitutes an Excluded Asset) or Copyrights which are registered with, as
applicable, the USPTO or the USCO (except for Excluded Assets), then no further
or subsequent filing, re-filing, recording, rerecording, registration or
re-registration is necessary (other than (i) such filings and actions as are
necessary to record, perfect the Security Interest with respect to any Article 9
Collateral consisting of any such Patents, Trademarks and Copyrights (or
registration or application for registration thereof) which are registered with,
as applicable, the USPTO or the USCO (except for Excluded Assets) which have
been acquired or developed by any Grantor after the date hereof, and (ii) the
UCC financing and continuation statements contemplated in Section 3.02(b)).

(d) The Security Interest constitutes (i) a legal and valid security interest in
all the Article 9 Collateral securing the payment and performance of the Secured
Obligations and (ii) subject to the filings described in Section 3.02(b) and
(c), a perfected security interest in all Article 9 Collateral in which a
security interest may be perfected by filing, recording or registering a
financing statement or analogous document in the United States (or any political
subdivision thereof) and its territories and possessions pursuant to the Uniform
Commercial Code or filing an Intellectual Property Security Agreement with the
USPTO or USCO. Subject to Section 3.01(e) of this Agreement, the Security
Interest is and shall be prior to any other Lien on any of the Article 9
Collateral, other than (i) any statutory or similar Lien that has priority as a
matter of Law and (ii) any Liens expressly permitted pursuant to Section 7.01 of
the Credit Agreement.

(e) The Article 9 Collateral (except with respect to Intellectual Property owned
by a third party as to which such Grantor has been granted a License) is owned
by the Grantors free and clear of any Lien, except for Liens expressly permitted
pursuant to Section 7.01 of the Credit Agreement. None of the Grantors has filed
or consented to the filing of (i) any financing statement or analogous document
under the Uniform Commercial Code or any other applicable Laws covering any
Article 9 Collateral, (ii) any assignment in which any Grantor assigns any
Article 9 Collateral or any security agreement or similar instrument covering
any Article 9 Collateral with the USPTO or the USCO or (iii) any assignment in
which any Grantor assigns any Article 9 Collateral or any security agreement or
similar instrument covering any Article 9 Collateral with any foreign
governmental, municipal or other office, which financing statement or analogous
document, assignment, security agreement or similar instrument is still in
effect, except, in each case, for Liens expressly permitted pursuant to
Section 7.01 of the Credit Agreement and assignments permitted by the Credit
Agreement.

(f) As of the date hereof, no Grantor has any Commercial Tort Claim where the
amount of damages claimed by such Grantor is in excess of $10,000,000, other
than the Commercial Tort Claims listed on Schedule III.

Section 3.03. Covenants (a) The Lead Borrower agrees to notify the Collateral
Agent in writing promptly, but in any event within 30 calendar days (or such
longer period as the Collateral Agent may agree in its reasonable discretion),
after any change in (i) the legal name of such Grantor, (ii) the identity or
type of organization or corporate structure of such Grantor or (iii) the
jurisdiction of organization of such Grantor.

 

13



--------------------------------------------------------------------------------

(b) Subject to Section 3.01(e), each Grantor shall, at its own expense, upon the
reasonable request of the Collateral Agent, take any and all commercially
reasonable actions necessary to defend title to the Article 9 Collateral against
all Persons and to defend the Security Interest of the Collateral Agent in the
Article 9 Collateral and the priority thereof against any Lien not expressly
permitted pursuant to Section 7.01 of the Credit Agreement; provided that,
nothing in this Agreement shall prevent any Grantor from discontinuing the
operation or maintenance of any of its assets or properties if such
discontinuance is (x) determined by such Grantor to be desirable in the conduct
of its business and (y) permitted by the Credit Agreement.

(c) Subject to Section 3.01(e) and any other express limitations in this
Agreement, each Grantor agrees, at its own expense, to execute, acknowledge,
deliver and cause to be duly filed all such further instruments and documents
and take all such actions as the Collateral Agent may from time to time
reasonably request to better assure, preserve, protect and perfect the Security
Interest and the rights and remedies created hereby, including the payment of
any fees and taxes required in connection with the execution and delivery of
this Agreement, the granting of the Security Interest and the filing of any
financing statements or other documents in connection herewith or therewith. If
any amount payable under or in connection with any of the Article 9 Collateral
(i) owed to any Grantor by the Borrower or any of its Restricted Subsidiaries or
(ii) that is in excess of $10,000,000 shall, in the case of either clause
(i) and (ii) above, be or become evidenced by any promissory note, other
instrument or debt security, such note, instrument or debt security shall be
promptly (and in any event within 30 calendar days of its acquisition or such
longer period as the Collateral Agent may agree in its reasonable discretion)
pledged and delivered to the Collateral Agent, for the benefit of the Secured
Parties, duly endorsed in a manner reasonably satisfactory to the Collateral
Agent; it being understood that in any event the Global Intercompany Note shall
be pledged and delivered to the Collateral Agent.

(d) At its option, the Collateral Agent may discharge past due taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the Article 9 Collateral and not permitted pursuant
to Section 7.01 of the Credit Agreement, and may pay for the maintenance and
preservation of the Article 9 Collateral to the extent any Grantor fails to do
so as required by the Credit Agreement or any other Loan Document and within a
reasonable period of time after the Collateral Agent has requested that it does
so, and each Grantor jointly and severally agrees to reimburse the Collateral
Agent within 10 Business Days after demand for any payment made or any
reasonable out of pocket expense incurred by the Collateral Agent pursuant to
the foregoing authorization; provided, however, the Grantors shall not be
obligated to reimburse the Collateral Agent with respect to any Intellectual
Property that any Grantor has failed to maintain or pursue, or otherwise allowed
to lapse, terminate or be put into the public domain in accordance with
Section 3.03(f)(iv). Nothing in this paragraph shall be interpreted as excusing
any Grantor from the performance of, or imposing any obligation on the
Collateral Agent or any Secured Party to cure or perform, any covenants or other
promises of any Grantor with respect to taxes, assessments, charges, fees,
Liens, security interests or other encumbrances and maintenance as set forth
herein or in the other Loan Documents.

 

14



--------------------------------------------------------------------------------

(e) If at any time any Grantor shall take a security interest in any property of
an Account Debtor or any other Person the value of which is in excess of
$10,000,000 to secure payment and performance of an Account, such Grantor shall
promptly assign such security interest to the Collateral Agent for the benefit
of the Secured Parties provided that, such property shall not include any
Excluded Assets. Such assignment need not be filed of public record unless
necessary to continue the perfected status of the security interest against
creditors of and transferees from the Account Debtor or other Person granting
the security interest.

(f) Intellectual Property Covenants.

(i) Subject to clause (iv) below, or except to the extent failure to act would
not, as deemed by the applicable Grantor in its reasonable business judgment,
reasonably be expected to have a Material Adverse Effect, with respect to
registration or pending application of each item of its Intellectual Property
for which such Grantor has standing to do so, each Grantor agrees to take, at
its expense, all reasonable steps, including, without limitation, in the USPTO,
the USCO and any other governmental authority located in the United States, to
pursue the registration and maintenance of each Patent, Trademark, or Copyright
registration or application, now or hereafter included in the Intellectual
Property of such Grantor that are not Excluded Assets.

(ii) Subject to clause (iv) below, except as would not, as deemed by the
applicable Grantor in its reasonable business judgment, reasonably be expected
to have a Material Adverse Effect, no Grantor shall do or permit any act or
knowingly omit to do any act whereby any of its Intellectual Property, excluding
Excluded Assets, may lapse, be terminated or become invalid or unenforceable or
placed in the public domain (or in the case of a trade secret, become publicly
known).

(iii) Subject to clause (iv) below, except where failure to do so would not, as
deemed by the applicable Grantor in its reasonable business judgment, reasonably
be expected to have a Material Adverse Effect, each Grantor shall take all
reasonable steps, if and as may be determined by such Grantor in its reasonable
business judgment, to preserve and protect each item of its Intellectual
Property that are not Excluded Assets, including, without limitation, by
(i) maintaining the quality of any and all products or services used or provided
in connection with any of the Trademarks, at least consistent with the quality
of the products and services as of the date hereof and (ii) taking reasonable
steps necessary to ensure that its licensed users of any of the Trademarks abide
by the applicable license’s terms with respect to standards of quality.

(iv) Notwithstanding any other provision of this Agreement, nothing in this
Agreement or any other Loan Document prevents or shall be deemed to prevent any
Grantor from disposing of, discontinuing the use or maintenance of, failing to
pursue, or otherwise allowing to lapse, terminate or be put into the public
domain, any of its Intellectual Property if such Grantor determines in its
reasonable business judgment that it is desirable in the conduct of its business
or no longer used or useful in such Grantor’s business.

 

15



--------------------------------------------------------------------------------

(v) Within the same delivery period as required for the delivery of each
quarterly Compliance Certificate required to be delivered under Section 6.02(a)
of the Credit Agreement, the Lead Borrower shall provide a list of any
additional registrations of Intellectual Property consisting of registered
Patents, registered Trademarks or registered Copyrights (except for Excluded
Assets) of all Grantors not previously disclosed to the Collateral Agent
including such information as is necessary for such Grantor to make appropriate
filings of an Intellectual Property Security Agreement in the USPTO and USCO if
and to the extent required hereunder. The Grantors shall deliver to the
Collateral Agent Intellectual Property Security Agreements for purposes of
recording the Security Interest granted hereunder in any such disclosed Patents,
Trademarks or Copyrights which are registered with, as applicable, the USPTO or
the USCO (except for Excluded Assets) in, as applicable, the USPTO and the USCO
pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060 or 17 U.S.C. § 205 and the
regulations thereunder, as applicable, (for the benefit of the Secured Parties).

(g) Commercial Tort Claims. If the Grantors shall at any time hold or acquire a
Commercial Tort Claim in an amount reasonably estimated by such Grantor to
exceed $10,000,000 for which this clause has not been satisfied and for which a
complaint in a court of competent jurisdiction has been filed, such Grantor
shall within 45 calendar days (or such longer period as the Collateral Agent may
agree in its reasonable discretion) after the end of the fiscal quarter in which
such complaint was filed notify the Collateral Agent thereof in a writing signed
by such Grantor including a summary description of such claim and grant to the
Collateral Agent, for the benefit of the Secured Parties, in such writing a
security interest therein and in the proceeds thereof, all upon the terms of
this Agreement.

ARTICLE IV

Remedies

Section 4.01. Remedies Upon Default Upon the occurrence and during the
continuance of an Event of Default, it is agreed that, , the Collateral Agent
shall have the right to exercise any and all rights afforded to a secured party
with respect to the Secured Obligations, including the Guaranty, under the
Uniform Commercial Code or other applicable Law and also may (i) require each
Grantor to, and each Grantor agrees that it will at its expense and upon request
of the Collateral Agent, promptly assemble all or part of the Collateral as
directed by the Collateral Agent and make it available to the Collateral Agent
at a place and time to be designated by the Collateral Agent that is reasonably
convenient to both parties; (ii) occupy any premises owned or, to the extent
lawful and permitted, leased by any of the Grantors where the Collateral or any
part thereof is assembled or located for a reasonable period in order to
effectuate its rights and remedies hereunder or under Law, without obligation to
such Grantor in respect of such occupation; provided that the Collateral Agent
shall provide the applicable Grantor with notice thereof prior to such
occupancy; (iii) exercise any and all rights and remedies of any of the Grantors
under or in connection with the Collateral, or otherwise in respect of the
Collateral; provided that the Collateral Agent shall provide the applicable
Grantor with notice thereof prior to such exercise; and (iv) subject to the
mandatory requirements of applicable Law and the notice requirements described
below, sell or otherwise dispose of all or any part of the Collateral securing
the Secured Obligations at a public or private sale or at any

 

16



--------------------------------------------------------------------------------

broker’s board or on any securities exchange, for cash, upon credit or for
future delivery as the Collateral Agent shall deem appropriate. The Collateral
Agent shall be authorized at any such sale of securities (if it deems it
advisable to do so) to restrict the prospective bidders or purchasers to Persons
who will represent and agree that they are purchasing the Collateral for their
own account for investment and not with a view to the distribution or sale
thereof, and upon consummation of any such sale the Collateral Agent shall have
the right to assign, transfer and deliver to the purchaser or purchasers thereof
the Collateral so sold. Each such purchaser at any sale of Collateral shall hold
the property sold absolutely, free from any claim or right on the part of any
Grantor, and each Grantor hereby waives (to the extent permitted by Law) all
rights of redemption, stay and appraisal which such Grantor now has or may at
any time in the future have under any Law now existing or hereafter enacted.

The Collateral Agent shall give the applicable Grantors 10 calendar days’
written notice (which each Grantor agrees is reasonable notice within the
meaning of Section 9-611 of the UCC or its equivalent in other jurisdictions) of
the Collateral Agent’s intention to make any sale of Collateral. Such notice, in
the case of a public sale, shall state the time and place for such sale and, in
the case of a sale at a broker’s board or on a securities exchange, shall state
the board or exchange at which such sale is to be made and the day on which the
Collateral, or portion thereof, will first be offered for sale at such board or
exchange. Any such public sale shall be held at such time or times within
ordinary business hours and at such place or places as the Collateral Agent may
fix and state in the notice (if any) of such sale. At any such sale, the
Collateral, or portion thereof, to be sold may be sold in one lot as an entirety
or in separate parcels, as the Collateral Agent may (in its sole and absolute
discretion) determine. The Collateral Agent shall not be obligated to make any
sale of any Collateral if it shall determine not to do so, regardless of the
fact that notice of sale of such Collateral shall have been given. The
Collateral Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which the same was so adjourned. In case any
sale of all or any part of the Collateral is made on credit or for future
delivery, the Collateral so sold may be retained by the Collateral Agent until
the sale price is paid by the purchaser or purchasers thereof, but the
Collateral Agent shall not incur any liability in case any such purchaser or
purchasers shall fail to take up and pay for the Collateral so sold and, in case
of any such failure, such Collateral may be sold again upon like notice. At any
public (or, to the extent permitted by Law, private) sale made pursuant to this
Agreement, any Secured Party may bid for or purchase, free (to the extent
permitted by Law) from any right of redemption, stay, valuation or appraisal on
the part of any Grantor (all said rights being also hereby waived and released
to the extent permitted by Law), the Collateral or any part thereof offered for
sale and may make payment on account thereof by using any claim then due and
payable to such Secured Party from any Grantor as a credit against the purchase
price, and such Secured Party may, upon compliance with the terms of sale, hold,
retain and dispose of such property without further accountability to any
Grantor therefor. For purposes hereof, a written agreement to purchase the
Collateral or any portion thereof shall be treated as a sale thereof; the
Collateral Agent shall be free to carry out such sale pursuant to such agreement
and no Grantor shall be entitled to the return of the Collateral or any portion
thereof subject thereto, notwithstanding the fact that after the Collateral
Agent shall have entered into such an agreement all Events of Default shall have
been remedied and the Secured Obligations paid in full. As an alternative to
exercising the power of sale herein conferred upon it, the Collateral Agent may

 

17



--------------------------------------------------------------------------------

proceed by a suit or suits at law or in equity to foreclose this Agreement and
to sell the Collateral or any portion thereof pursuant to a judgment or decree
of a court or courts having competent jurisdiction or pursuant to a proceeding
by a court-appointed receiver. Any sale pursuant to the provisions of this
Section 4.01 shall be deemed to conform to the commercially reasonable standards
as provided in Section 9-610(b) of the UCC or its equivalent in other
jurisdictions.

Each Grantor irrevocably makes, constitutes and appoints the Collateral Agent
(and all officers, employees or agents designated by the Collateral Agent) as
such Grantor’s true and lawful agent (and attorney-in-fact) during the
continuance of an Event of Default (provided that the Collateral Agent shall
provide the applicable Grantor with notice thereof prior to, to the extent
reasonably practicable, or otherwise promptly after, exercising such rights),
for the purpose of (i) making, settling and adjusting claims in respect of
Article 9 Collateral under policies of insurance, endorsing the name of such
Grantor on any check, draft, instrument or other item of payment for the
proceeds of such policies if insurance, (ii) making all determinations and
decisions with respect thereto and (iii) obtaining or maintaining the policies
of insurance required by Section 6.07 of the Credit Agreement or to pay any
premium in whole or in part relating thereto. All sums disbursed by the
Collateral Agent in connection with this paragraph, including reasonable
out-of-pocket attorneys’ fees, court costs, expenses and other charges relating
thereto, shall be payable, within 10 calendar days of demand, by the Grantors to
the Collateral Agent and shall be additional Secured Obligations secured hereby.

Section 4.02. Application of Proceeds The Collateral Agent shall apply the
proceeds of any collection or sale of Collateral, including any Collateral
consisting of cash, in accordance with Section 8.03 of the Credit Agreement.

The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Collateral Agent or of the officer making the sale shall be a
sufficient discharge to the purchaser or purchasers of the Collateral so sold
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Collateral Agent
or such officer or be answerable in any way for the misapplication thereof.

The Collateral Agent shall have no liability to any of the Secured Parties for
actions taken in reliance on information supplied to it as to the amounts of
unpaid principal and interest and other amounts outstanding with respect to the
Secured Obligations, provided that nothing in this sentence shall prevent any
Grantor from contesting any amounts claimed by any Secured Party in any
information so supplied. All distributions made by the Collateral Agent pursuant
to this Section 4.02 shall be (subject to any decree of any court of competent
jurisdiction) final (absent manifest error), and the Collateral Agent shall have
no duty to inquire as to the application by the Administrative Agent of any
amounts distributed to it.

Section 4.03. Grant of License to Use Intellectual Property For the exclusive
purpose of enabling the Collateral Agent to exercise rights and remedies under
this Agreement at such time as the Collateral Agent shall be lawfully entitled
to exercise such rights and remedies at any time after and during the
continuance of an Event of Default, each Grantor hereby grants

 

18



--------------------------------------------------------------------------------

to the Collateral Agent a non-exclusive, royalty-free, limited license (until
the termination or cure of such Event of Default (and all other Events of
Default)) for cash, upon credit or for future delivery as the Collateral Agent
shall deem appropriate to use, license or sublicense any of the Intellectual
Property included in the Article 9 Collateral now owned or hereafter acquired by
such Grantor, and wherever the same may be located, and including in such
license reasonable access to all media in which any of the licensed items may be
recorded or stored and to all computer software and programs used for the
compilation or printout thereof; provided, however, that all of the foregoing
rights of the Collateral Agent to use such licenses, sublicenses and other
rights, and (to the extent permitted by the terms of such licenses and
sublicenses) all licenses and sublicenses granted thereunder, shall expire
immediately upon the termination or cure of all Events of Default and shall be
exercised by the Collateral Agent solely during the continuance of an Event of
Default and upon 10 Business Days’ prior written notice to the applicable
Grantor, and nothing in this Section 4.03 shall require Grantors to grant any
license that is prohibited by any rule of law, statute or regulation, or is
prohibited by, or constitutes a breach or default under or results in the
termination of any contract, license, agreement, instrument or other document
evidencing, giving rise to or theretofore granted, to the extent permitted by
the Credit Agreement, with respect to such property or otherwise unreasonably
prejudices the value thereof to the relevant Grantor; provided, further, that
such licenses granted hereunder with respect to Trademarks shall be subject to
restrictions, including, without limitation restrictions as to goods or services
associated with such Trademarks and the maintenance of quality standards with
respect to the goods and services on which such Trademarks are used, sufficient
to preserve the validity and value of such Trademarks. For the avoidance of
doubt, the use of such license by the Collateral Agent may be exercised, at the
option of the Collateral Agent, only during the continuation of an Event of
Default. Upon the occurrence and during the continuance of an Event of Default,
subject to the limitations set forth herein, the Collateral Agent may also
exercise the rights afforded under Section 4.01 of this Agreement with respect
to Intellectual Property contained in the Article 9 Collateral.

ARTICLE V

Subordination

Section 5.01. Subordination Upon payment by any Grantor of any Secured
Obligations, all rights of such Grantor against any Borrower or any other
Grantor arising as a result thereof by way of right of subrogation,
contribution, reimbursement, indemnity or otherwise shall in all respects be
subordinate and junior in right of payment to the prior payment in full in cash
of all the Secured Obligations (other than (i) contingent indemnity obligations
for then unasserted claims; (ii) obligations and liabilities under Secured Hedge
Agreements or Treasury Services Agreements as to which arrangements satisfactory
to the applicable Hedge Bank shall have been made; and (iii) Letters of Credit
and L/C Obligations that have been Cash Collateralized, back-stopped by a letter
of credit in form and substance, and issued by an issuer, reasonably
satisfactory to the applicable L/C Issuer or deemed reissued under another
agreement in a manner reasonably acceptable to the applicable L/C Issuer) and
the termination of all Commitments to any Loan Party under any Loan Document. If
any amount shall erroneously be paid to any Borrower or any other Grantor on
account of (i) such subrogation, contribution, reimbursement, indemnity or
similar right or (ii) any such indebtedness of any Borrower or any other
Grantor, such amount shall be held in trust for the benefit of the Secured
Parties and shall

 

19



--------------------------------------------------------------------------------

promptly be paid to the Collateral Agent to be credited against the payment of
the Secured Obligations, whether matured or unmatured, in accordance with the
terms of the Credit Agreement and the other Loan Documents. Subject to the
foregoing, to the extent that any Grantor shall, under this Agreement or the
Credit Agreement as a joint and several obligor, repay any of the Secured
Obligations (an “Accommodation Payment”), then the Grantor making such
Accommodation Payment shall be entitled to contribution and indemnification
from, and be reimbursed by, each of the other Grantors in an amount equal to a
fraction of such Accommodation Payment, the numerator of which fraction is such
other Grantor’s Allocable Amount and the denominator of which is the sum of the
Allocable Amounts of all of the Grantors. As of any date of determination, the
“Allocable Amount” of each Grantor shall be equal to the maximum amount of
liability for Accommodation Payments which could be asserted against such
Grantor hereunder and under the Credit Agreement without (a) rendering such
Grantor “insolvent” within the meaning of Section 101 (31) of the Bankruptcy
Code, Section 2 of the Uniform Fraudulent Transfer Act (“UFTA”) or Section 2 of
the Uniform Fraudulent Conveyance Act (“UFCA”), (b) leaving such Grantor with
unreasonably small capital or assets, within the meaning of Section 548 of the
Bankruptcy Code, Section 4 of the UFTA, or Section 5 of the UFCA, or (c) leaving
such Grantor unable to pay its debts as they become due within the meaning of
Section 548 of the Bankruptcy Code or Section 4 of the UFTA, or Section 5 of the
UFCA.

ARTICLE VI

Miscellaneous

Section 6.01. Notices All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 10.02 of the Credit Agreement. All communications and notices hereunder
to the Borrowers or any other Grantor shall be given to it in case of the
Borrowers as provided in Section 10.02 of the Credit Agreement.

Section 6.02. Waivers; Amendment (a) No failure or delay by any Secured Party in
exercising any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges of the Secured
Parties herein provided, and provided under each other Loan Document, are
cumulative and are not exclusive of any rights, remedies, powers and privileges
provided by Law. No waiver of any provision of this Agreement or consent to any
departure by any Grantor therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section 6.02, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan, the issuance of a Letter of Credit or the provision of
services under Treasury Services Agreements or Secured Hedge Agreements shall
not be construed as a waiver of any Default, regardless of whether any Secured
Party may have had notice or knowledge of such Default at the time.

 

20



--------------------------------------------------------------------------------

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent and the Grantor or Grantors with respect to which such
waiver, amendment or modification is to apply, subject to any consent required
in accordance with Section 10.01 of the Credit Agreement.

Section 6.03. Collateral Agent’s Fees and Expenses; Indemnification (a) The
parties hereto agree that the Collateral Agent shall be entitled to
reimbursement of its reasonable out-of-pocket expenses incurred hereunder and
indemnity for its actions in connection herewith as provided in Sections 10.04
and 10.05 of the Credit Agreement.

(b) Any such amounts payable as provided hereunder shall be additional Secured
Obligations secured hereby and by the other Collateral Documents. The provisions
of this Section 6.03 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Secured Obligations, the invalidity or unenforceability of any term or
provision of this Agreement or any other Loan Document, or any investigation
made by or on behalf of the Collateral Agent or any other Secured Party. All
amounts due under this Section 6.03 shall be payable within 10 Business Days of
written demand therefor (together with backup documentation supporting such
reimbursement request); provided, however, that solely in the case of
indemnification payments made pursuant to this Section 6.03 as provided in
Section 10.05 of the Credit Agreement, the respective Indemnitee that received
such payment shall promptly refund such payment to the extent that there is a
final judicial or arbitral determination that such Indemnitee was not entitled
to indemnification rights with respect to such payment pursuant to the express
terms of Section 10.05 of the Credit Agreement.

Section 6.04. Successors and Assigns The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

Section 6.05. Survival of Agreement All covenants, agreements, representations
and warranties made by the Grantors hereunder and in the other Loan Documents
and in the certificates or other instruments prepared or delivered in connection
with or pursuant to this Agreement shall be considered to have been relied upon
by the Secured Parties and shall survive the execution and delivery of the Loan
Documents, the making of any Loans and issuance of any Letters of Credit and the
provision of services under Treasury Services Agreements or Secured Hedge
Agreements, regardless of any investigation made by any Secured Party or on its
behalf and notwithstanding that any Secured Party may have had notice or
knowledge of any Default at the time any credit is extended under the Credit
Agreement, and shall continue in full force and effect as long as this Agreement
has not been terminated or released pursuant to Section 6.13 below.

Section 6.06. Counterparts; Effectiveness; Several Agreement This Agreement may
be executed in one or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. Delivery by facsimile or other electronic communication of an
executed counterpart of a signature page to this Agreement shall

 

21



--------------------------------------------------------------------------------

be effective as delivery of an original executed counterpart of this Agreement.
This Agreement shall become effective as to any Grantor when a counterpart
hereof executed on behalf of such Grantor shall have been delivered to the
Collateral Agent and a counterpart hereof shall have been executed on behalf of
the Collateral Agent, and thereafter shall be binding upon such Grantor and the
Collateral Agent and their respective permitted successors and assigns, and
shall inure to the benefit of such Grantor, the Collateral Agent and the other
Secured Parties and their respective permitted successors and assigns, except
that no Grantor shall have the right to assign or transfer its rights or
obligations hereunder or any interest herein or in the Collateral (and any such
assignment or transfer shall be void) except as expressly permitted by this
Agreement or the Credit Agreement. This Agreement shall be construed as a
separate agreement with respect to each Grantor and may be amended, modified,
supplemented, waived or released with respect to any Grantor without the
approval of any other Grantor and without affecting the obligations of any other
Grantor hereunder.

Section 6.07. Severability If any provision of this Agreement is held to be
illegal, invalid or unenforceable, the legality, validity and enforceability of
the remaining provisions of this Agreement shall not be affected or impaired
thereby. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

Section 6.08. [Reserved]

Section 6.09. Governing Law; Jurisdiction; Venue; Waiver of Jury Trial; Consent
to Service of Process (a) The terms of Sections 10.15 and 10.16 of the Credit
Agreement with respect to governing law, submission of jurisdiction, venue and
waiver of jury trial are incorporated herein by reference, mutatis mutandis, and
the parties hereto agree to such terms.

(b) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 6.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by Law.

Section 6.10. Headings Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

Section 6.11. Security Interest Absolute To the extent permitted by Law, all
rights of the Collateral Agent hereunder, the Security Interest, the grant of a
security interest in the Pledged Collateral and all obligations of each Grantor
hereunder shall be absolute and unconditional irrespective of (a) any lack of
validity or enforceability of the Credit Agreement, any other Loan Document, any
agreement with respect to any of the Secured Obligations or any other agreement
or instrument relating to any of the foregoing, (b) any change in the time,
manner or place of payment of, or in any other term of, all or any of the
Secured Obligations, or any other amendment or waiver of or any consent to any
departure from the Credit Agreement, any other Loan Document or any other
agreement or instrument, (c) any exchange, release or non-perfection of any Lien
on other collateral, or any release or amendment or waiver of or consent under
or departure from any guarantee, securing or guaranteeing all or any of the
Secured Obligations or (d) any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Grantor in respect of
the Secured Obligations or this Agreement.

 

22



--------------------------------------------------------------------------------

Section 6.12. [Reserved]. Termination or Release (a) This Agreement, the
Security Interest and all other security interests granted hereby shall
terminate with respect to all Secured Obligations and any Liens arising
therefrom shall be automatically released upon termination of the Aggregate
Commitments and payment in full of all Obligations (other than (i) obligations
under Treasury Services Agreements or obligations under Secured Hedge Agreements
not accrued and payable and (ii) contingent obligations not yet accrued and
payable) and the expiration or termination of all Letters of Credit (other than
Letters of Credit (x) in which the Outstanding Amount of the L/C Obligations
related thereto have been Cash Collateralized, (y) for which a backstop letter
of credit in form and substance, and issued by an issuer, reasonably acceptable
to the relevant L/C Issuer is in place or (z) which have been deemed re-issued
under another agreement in a manner reasonably acceptable to the relevant L/C
Issuer).

(b) A Subsidiary Party shall automatically be released from its obligations
hereunder and the Security Interest in the Collateral of such Subsidiary Party
shall be automatically released upon the consummation of any transaction
permitted by the Credit Agreement as a result of which such Subsidiary Party
ceases to be a Subsidiary Guarantor and has been released from its obligations
under the Guaranty pursuant to Section 11.15 of the Credit Agreement.

(c) Upon (i) any sale or transfer by any Grantor of any Collateral that is
permitted under the Credit Agreement (other than a sale or transfer to another
Loan Party), (ii) the effectiveness of any written consent to the release of the
security interest granted hereby in any Collateral pursuant to Section 10.01 of
the Credit Agreement or (iii) any asset becoming an Excluded Asset, the security
interest in such Collateral shall be automatically released.

(d) In connection with any termination or release pursuant to paragraph (a),
(b) or (c) of this Section 6.13, the Collateral Agent shall execute and deliver
to any Grantor, at such Grantor’s expense, all documents that such Grantor shall
reasonably request to evidence such termination or release and shall perform
such other actions reasonably requested by such Grantor to effect such release,
including delivery of certificates, securities and instruments. Any execution
and delivery of documents pursuant to this Section 6.13 shall be without
recourse to or warranty by the Collateral Agent.

Section 6.14. Additional Grantors Pursuant to Section 6.11 of the Credit
Agreement, certain additional Restricted Subsidiaries of the Lead Borrower may
be required to enter into this Agreement as Grantors. Upon execution and
delivery by the Collateral Agent and a Restricted Subsidiary of a Security
Agreement Supplement, such Restricted Subsidiary shall become a Grantor
hereunder with the same force and effect as if originally named as a Grantor
herein. The execution and delivery of any such instrument shall not require the
consent of any other Grantor hereunder. The rights and obligations of each
Grantor hereunder shall remain in full force and effect notwithstanding the
addition of any new Grantor as a party to this Agreement.

 

23



--------------------------------------------------------------------------------

Section 6.15. Collateral Agent Appointed Attorney-in-Fact Each Grantor hereby
appoints the Collateral Agent the attorney-in-fact of such Grantor for the
purpose of carrying out the provisions of this Agreement and taking any action
and executing any instrument that the Collateral Agent may deem necessary or
advisable to accomplish the purposes hereof at any time after and during the
continuance of an Event of Default, which appointment is irrevocable and coupled
with an interest. Without limiting the generality of the foregoing, the
Collateral Agent shall have the right, upon the occurrence and during the
continuance of an Event of Default and notice by the Collateral Agent to the
applicable Grantor of the Collateral Agent’s intent to exercise such rights,
with full power of substitution either in the Collateral Agent’s name or in the
name of such Grantor (a) to receive, endorse, assign and/or deliver any and all
notes, acceptances, checks, drafts, money orders or other evidences of payment
relating to the Collateral or any part thereof; (b) to demand, collect, receive
payment of, give receipt for and give discharges and releases of all or any of
the Collateral; (c) to sign the name of any Grantor on any invoice or bill of
lading relating to any of the Collateral; (d) to send verifications of Accounts
to any Account Debtor; (e) to commence and prosecute any and all suits, actions
or proceedings at law or in equity in any court of competent jurisdiction to
collect or otherwise realize on all or any of the Collateral or to enforce any
rights in respect of any Collateral; (f) to settle, compromise, compound, adjust
or defend any actions, suits or proceedings relating to all or any of the
Collateral; (g) to notify, or to require any Grantor to notify, Account Debtors
to make payment directly to the Collateral Agent; and (h) to use, sell, assign,
transfer, pledge, make any agreement with respect to or otherwise deal with all
or any of the Collateral, and to do all other acts and things necessary to carry
out the purposes of this Agreement, as fully and completely as though the
Collateral Agent were the absolute owner of the Collateral for all purposes;
provided that nothing herein contained shall be construed as requiring or
obligating the Collateral Agent to make any commitment or to make any inquiry as
to the nature or sufficiency of any payment received by the Collateral Agent, or
to present or file any claim or notice, or to take any action with respect to
the Collateral or any part thereof or the moneys due or to become due in respect
thereof or any property covered thereby. Each of the Collateral Agent and the
other Secured Parties shall be accountable only for amounts actually received as
a result of the exercise of the powers granted to such Person herein, and
neither such Person nor their officers, directors, employees or agents shall be
responsible to any Grantor for any act or failure to act hereunder, except for
such Person’s own gross negligence, bad faith, or willful misconduct or that of
any of such Person’s Affiliates, directors, officers, employees, counsel, agents
or attorneys-in-fact, in each case, as determined by a final non-appealable
judgment of a court of competent jurisdiction.

Section 6.16. General Authority of the Collateral Agent By acceptance of the
benefits of this Agreement and any other Collateral Documents, each Secured
Party (whether or not a signatory hereto) shall be deemed irrevocably (a) to
consent to the appointment of the Collateral Agent as its agent hereunder and
under such other Collateral Documents, (b) to confirm that the Collateral Agent
shall have the authority to act as the exclusive agent of such Secured Party for
the enforcement of any provisions of this Agreement and such other Collateral
Documents against any Grantor, the exercise of remedies hereunder or thereunder
and the giving or withholding of any consent or approval hereunder or thereunder
relating to any Collateral or any Grantor’s obligations with respect thereto,
(c) to agree that it shall not take any action to enforce any provisions of this
Agreement or any other Collateral Document against any Grantor, to exercise any
remedy hereunder or thereunder or to give any consents or approvals hereunder or
thereunder except as expressly provided in this Agreement or any other
Collateral Document and (d) to agree to be bound by the terms of this Agreement
and any other Collateral Documents.

 

24



--------------------------------------------------------------------------------

Section 6.17. Reasonable Care The Collateral Agent is required to use reasonable
care in the custody and preservation of any of the Collateral in its possession;
provided, that the Collateral Agent shall be deemed to have used reasonable care
in the custody and preservation of any of the Collateral, if such Collateral is
accorded treatment substantially similar to that which the Collateral Agent
accords its own property.

Section 6.18. Delegation; Limitation The Collateral Agent may execute any of the
powers granted under this Agreement and perform any duty hereunder either
directly or by or through agents or attorneys-in-fact, and shall not be
responsible for the gross negligence or willful misconduct of any agents or
attorneys-in-fact selected by it with reasonable care and without gross
negligence or willful misconduct.

Section 6.19. Reinstatement The obligations of the Grantors under this Agreement
shall be automatically reinstated if and to the extent that for any reason any
payment by or on behalf of either Borrower or other Loan Party in respect of the
Secured Obligations is rescinded or must be otherwise restored by any holder of
any of the Secured Obligations, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise.

Section 6.20. Miscellaneous The Collateral Agent shall not be deemed to have
actual, constructive, direct or indirect notice or knowledge of the occurrence
of any Event of Default unless and until the Collateral Agent shall have
received a written notice of Event of Default or a written notice from the
Grantor or the Secured Parties to the Collateral Agent in its capacity as
Collateral Agent indicating that an Event of Default has occurred.

[Signature Pages Follow.]

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first written above.

 

TRINSEO MATERIALS OPERATING S.C.A., acting through its General Partner, Trinseo
Materials S.à r.l. By:

 

Name: Title: TRINSEO MATERIALS FINANCE, INC. By:

 

Name: Title: TRINSEO LLC By:

 

Name: Title: TRINSEO US HOLDING, INC. By:

 

Name: Title:

[Signature Page to Pledge and Security Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as Collateral Agent

By:

 

Name: Title: By:

 

Name: Title:

[Signature Page to Pledge and Security Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

to

the SECURITY AGREEMENT

SUBSIDIARY PARTIES

Trinseo LLC

Trinseo US Holding, Inc.



--------------------------------------------------------------------------------

SCHEDULE II

to

the SECURITY AGREEMENT

PLEDGED EQUITY AND PLEDGED DEBT

PLEDGED EQUITY

 

Issuer

 

Record Owner

 

Certificate No.

  No. Shares Issued
and Outstanding     Percent Pledged  

Styron US Holding, Inc.

  Trinseo Materials Operating S.C.A.   C-2     100        100 % 

Trinseo Materials Finance, Inc.

  Trinseo Materials Operating S.C.A.   1     1,000        100 % 

PLEDGED DEBT

Global Intercompany Note, dated as of May 5, 2015, by and among Holdings,
Intermediate Holdings, the Borrowers and Subsidiaries of the Borrowers party
thereto.

Intercompany notes as listed in the table below:

 

Issuer

  

Holder

  

Loan Currency

   Loan Amount      Loan Maturity

Trinseo Netherlands B.V.

   Trinseo Materials Operating S.C.A.    EUR      60,878,738       02/01/19

Trinseo Europe GmbH

   Trinseo Materials Operating S.C.A.    EUR      153,498,142       02/01/19   
   USD      50,983,048       02/02/19

Trinseo Deutschland GmbH

   Trinseo Materials Operating S.C.A.    EUR      76,000,000       02/01/19

Trinseo Holdings B.V.

   Trinseo Materials Operating S.C.A.    EUR      12,887,000       02/01/19

Trinseo US Holding Inc.

   Trinseo Materials Operating S.C.A.    USD      257,710,412       02/01/19

Trinseo Holding S.a.r.l.

   Trinseo Materials Operating S.C.A.    USD      550,990,017       02/02/21   
   USD      50,000,000       12/14/20



--------------------------------------------------------------------------------

SCHEDULE III

to

the SECURITY AGREEMENT

COMMERCIAL TORT CLAIMS

None



--------------------------------------------------------------------------------

EXHIBIT I

to

the SECURITY AGREEMENT

SUPPLEMENT NO.                      dated as of [                    ], to the
Pledge and Security Agreement (the “Security Agreement”), dated as of May 5,
2015, among the Grantors identified therein and Deutsche Bank AG New York
Branch, as Collateral Agent.

A. Reference is made to the Credit Agreement dated as of May 5, 2015 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Trinseo Holding S.à r.l., a private
limited liability company (société à responsabilité limitée), organized and
established under the laws of the Grand Duchy of Luxembourg, Trinseo Materials
S.à r.l., a private limited liability company (société à responsabilité
limitée), organized and established under the laws of the Grand Duchy of
Luxembourg (“Intermediate Holdings”), Trinseo Materials Operating S.C.A., a
partnership limited by shares (societe en commandite par actions), organized and
established under the laws of the Grand Duchy of Luxembourg (the “Lead
Borrower”), acting by its general partner, Intermediate Holdings, Trinseo
Materials Finance, Inc., a Delaware corporation, the Guarantors from time to
time party thereto, the Lenders from time to time party thereto, Deutsche Bank
AG New York Branch, as Administrative Agent, Collateral Agent, L/C Issuer and
Swing Line Lender and Citigroup Global Markets Inc., as Syndication Agent.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement and the Security
Agreement.

C. The Grantors have entered into the Security Agreement in order to induce the
Lenders to make Loans and the L/C Issuers to issue Letters of Credit.
Section 6.14 of the Security Agreement provides that additional Restricted
Subsidiaries of the Lead Borrower may become Grantors under the Security
Agreement by execution and delivery of an instrument in the form of this
Supplement. The undersigned (the “New Grantor”) is executing this Supplement in
accordance with the requirements of the Credit Agreement to become a Grantor
under the Security Agreement in order to induce the Lenders to make additional
Loans and the L/C Issuers to issue additional Letters of Credit and as
consideration for Loans previously made and Letters of Credit previously issued.

Accordingly, the Collateral Agent and the New Grantor agree as follows:

SECTION 1. In accordance with Section 6.14 of the Security Agreement, the New
Grantor by its signature below becomes a Grantor under the Security Agreement
with the same force and effect as if originally named therein as a Grantor and
the New Grantor hereby (a) agrees to all the terms and provisions of the
Security Agreement applicable to it as a Grantor thereunder and (b) represents
and warrants that the representations and warranties made by it as a Grantor
thereunder are true and correct on and as of the date hereof. In furtherance of
the foregoing, the New Grantor, as security for the payment and performance in
full of the Secured Obligations, does hereby create and grant to the Collateral
Agent, its successors and assigns, for the benefit of the Secured Parties, their
successors and assigns, a security interest in and lien on all of the New
Grantor’s right, title and interest in and to the Collateral (as defined in the
Security Agreement) of the New Grantor. Each reference to a “Grantor” in the
Security Agreement shall be deemed to include the New Grantor. The Security
Agreement is hereby incorporated herein by reference.



--------------------------------------------------------------------------------

Exhibit I

Page 2

 

SECTION 2. The New Grantor represents and warrants to the Collateral Agent and
the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, except as such
enforceability may be limited by applicable Debtor Relief Laws and by general
principles of equity.

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Collateral Agent shall
have received a counterpart of this Supplement that bears the signature of the
New Grantor and the Collateral Agent has executed a counterpart hereof. Delivery
of an executed signature page to this Supplement by facsimile transmission or
other electronic communication shall be as effective as delivery of a manually
signed counterpart of this Supplement.

SECTION 4. The New Grantor hereby represents and warrants that (a) set forth on
Schedule I attached hereto is a true and correct schedule of the information
required by Schedules II and III to the Security Agreement applicable to it and
its and its’ subsidiaries, legal name, jurisdiction of formation and location of
Chief Executive Office and (b) set forth under its signature hereto is the true
and correct legal name of the New Grantor, its jurisdiction of formation and the
location of its chief executive office.

SECTION 5. Except as expressly supplemented hereby, the Security Agreement shall
remain in full force and effect.

SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 7. If any provision of this Supplement is held to be illegal, invalid or
unenforceable, the legality, validity and enforceability of the remaining
provisions of this Supplement shall not be affected or impaired thereby. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 6.01 of the Security Agreement.

SECTION 9. The New Grantor agrees to reimburse the Collateral Agent for its
reasonable out-of-pocket expenses in connection with the execution and delivery
of this Supplement, including the reasonable fees, other charges and
disbursements of counsel for the Collateral Agent.

[Signature pages follow.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Grantor and the Collateral Agent have duly executed
this Supplement to the Security Agreement as of the day and year first above
written.

 

[NAME OF NEW GRANTOR] By:

 

Name: Title: Legal Name:

Jurisdiction of Formation:

Location of Chief Executive Office:

 

[Signature Page – Security Agreement Supplement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as Collateral Agent

By:

 

Name: Title: By:

 

Name: Title:

 

[Signature Page – Security Agreement Supplement]



--------------------------------------------------------------------------------

SCHEDULE I

to

the SUPPLEMENT NO _ to the SECURITY AGREEMENT

EQUITY INTERESTS

 

Issuer

 

Number of

Certificate

 

Registered

Owner

 

Number and

Class of

Equity Interest

 

Percentage of

Equity Interests

                       

INSTRUMENTS AND DEBT SECURITIES

 

Issuer

 

Principal

Amount

 

Date of Note

 

Maturity Date



--------------------------------------------------------------------------------

EXHIBIT II

FORM OF PERFECTION CERTIFICATE

Reference is hereby made to (i) that certain Pledge and Security Agreement,
dated as of May 5, 2015 (the “Security Agreement”), among the grantors
identified therein (the “Grantors”) and Deutsche Bank AG New York Branch as
Collateral Agent (in such capacity, the “Collateral Agent”) and (ii) that
certain Credit Agreement dated as of May 5, 2015 (as amended, supplemented or
otherwise modified from time to time), among Trinseo Holding S.à r.l., a private
limited liability company (société à responsabilité limitée), organized and
established under the laws of the Grand Duchy of Luxembourg, Trinseo Materials
S.à r.l., a private limited liability company (société à responsabilité
limitée), organized and established under the laws of the Grand Duchy of
Luxembourg (“Intermediate Holdings”), Trinseo Materials Operating S.C.A., a
partnership limited by shares (societe en commandite par actions), organized and
established under the laws of the Grand Duchy of Luxembourg (the “Lead
Borrower”), acting by its general partner, Intermediate Holdings, Trinseo
Materials Finance, Inc., a Delaware corporation, the Guarantors from time to
time party thereto, the Lenders from time to time party thereto, Deutsche Bank
AG New York Branch, as Administrative Agent, Collateral Agent, L/C Issuer and
Swing Line Lender and Citigroup Global Markets Inc., as Syndication Agent.
Capitalized terms used but not defined herein have the meanings assigned in the
Indenture or the Security Agreement, as applicable, unless otherwise noted
herein.

As used herein, the term “Companies” means each of the Lead Borrower and each of
its wholly-owned Domestic Subsidiaries.

The undersigned hereby certify to the Collateral Agent as of the date hereof as
follows:

1. Names.

(a) The exact legal name of each Company, as such name appears in its respective
certificate of incorporation or any other organizational document, is set forth
in Schedule 1(a). Each Company is (i) the type of entity disclosed next to its
name in Schedule 1(a) and (ii) a registered organization except to the extent
disclosed in Schedule 1(a). Also set forth in Schedule 1(a) is the
organizational identification number, if any, of each Company that is a
registered organization, the Federal Taxpayer Identification Number, if any, of
each Company and the jurisdiction of formation of each Company.

(b) Set forth in Schedule 1(b) hereto is a list of any other corporate or
organizational names each Company has had in the past five years, together with
the date of the relevant change.

(c) Set forth in Schedule 1(c) is a list of all other names used by each Company
or any other business or organization to which each Company became the successor
by merger, consolidation, acquisition, change in form, nature or jurisdiction of
organization or otherwise, on any filings with the Internal Revenue Service at
any time between the date five years prior to the date hereof and the date
hereof. Except as set forth in Schedule 1(c), no Company has changed its
jurisdiction of organization at any time during the past four months.



--------------------------------------------------------------------------------

Exhibit II

Page 2

 

2. Current Locations. The chief executive office of each Company is located at
the address set forth in Schedule 2 hereto.

3. Extraordinary Transactions. Except for those purchases, acquisitions and
other transactions described on Schedule 3 attached hereto, all of the
Collateral acquired in the last five years has been originated by each Company
in the ordinary course of business or consists of goods which have been acquired
by such Company in the ordinary course of business from a person in the business
of selling goods of that kind.

4. File Search Reports. Attached hereto as Schedule 4 is a true and accurate
summary of file search reports from the Uniform Commercial Code filing offices
(i) in each jurisdiction identified in Schedule 1(a) with respect to each legal
name set forth in Schedule 1. A true copy of each financing statement, including
judgment and tax liens, bankruptcy and pending lawsuits, if any, received by
each Company pursuant to such file search reports has been delivered to the
Collateral Agent.

5. Schedule of Filings. Attached hereto as Schedule 5 is a schedule of (i) the
appropriate filing offices for the UCC financing statements relating to the
Security Agreement and (ii) the appropriate filing offices for the Mortgages and
fixture filings relating to the Mortgaged Property set forth in Schedule 6(a).

6. Real Property. Attached hereto as Schedule 6(a) is a list of all (i) real
property owned or leased by each of the Companies that is a Grantor located in
the United States as of the date hereof and (ii) real property encumbered by a
Mortgage and fixture filing (such real property, the “Mortgaged Property”).
Except as described on Schedule 6(b) attached hereto, no Company has entered
into any leases, subleases, tenancies, franchise agreements, licenses or other
occupancy arrangements as owner, lessor, sublessor, licensor, franchisor or
grantor with respect to any of the real property described on Schedule 6(a).

7. Stock Ownership and Other Equity Interests. Attached hereto as Schedule 7(a)
is a true and correct list of each of all of the authorized, and the issued and
outstanding, stock, partnership interests, limited liability company membership
interests or other equity interest held by each Company of its Subsidiaries and
the record and beneficial owners of such stock, partnership interests,
membership interests or other equity interests. Also set forth on Schedule 7(b)
is each equity investment of each Company that represents 50% or less of the
equity of the entity in which such investment was made.

8. Instruments and Tangible Chattel Paper. Attached hereto as Schedule 8 is a
true and correct list of all promissory notes, instruments (other than checks to
be deposited in the ordinary course of business), tangible chattel paper,
electronic chattel paper and other evidence of indebtedness held by each Company
as of the date hereof, the value of which is in excess of $10,000,000, including
all intercompany notes between or among any two or more Companies or any of
their Subsidiaries.

9. Intellectual Property. Attached hereto as Schedule 9(a) is a schedule setting
forth all of the Patents and Trademarks (each as defined in the Security
Agreement) registered with the United States Patent and Trademark Office and
owned by each Company that



--------------------------------------------------------------------------------

Exhibit II

Page 3

 

is a Grantor, including the name of the registered owner and the registration
number of each Patent and Trademark owned by each such Company. Attached hereto
as Schedule 9(b) is a schedule setting forth all of the United States Copyrights
(as defined in the Security Agreement) registered with the United States
Copyright Office owned by each Company that is a Grantor, including the name of
the registered owner and the registration number of each Copyright or Copyright
License owned by each such Company.

10. Commercial Tort Claims. Attached hereto as Schedule 10 is a true and correct
list of all Commercial Tort Claims (as defined in the Security Agreement) in
excess of $10,000,000 million held by each Company that is a Grantor, including
a brief description thereof.

The undersigned, on behalf of the Companies, hereby authorizes the Collateral
Agent to file financing or continuation statements, and amendments thereto, in
all jurisdictions and with all filing offices as the Collateral Agent may
determine, in its sole discretion, are necessary or advisable to perfect the
security interest granted or to be granted to the Collateral Agent under the
Security Agreement. Such financing statements may describe the collateral in the
same manner as described in the Security Agreement or may contain an indication
or description of collateral that describes such property in any other manner as
the Collateral Agent may determine, in its sole discretion, is necessary,
advisable or prudent to ensure the perfection of the security interest in the
collateral granted to the Collateral Agent, including, without limitation,
describing such property as “all assets” or “all personal property.”

[The Remainder of this Page has been intentionally left blank]

 



--------------------------------------------------------------------------------

EXHIBIT II

to

the SECURITY AGREEMENT

 

IN WITNESS WHEREOF, we have hereunto signed this Perfection Certificate as of
[                    ].

 

[                                          ] By:

 

Name: Title:



--------------------------------------------------------------------------------

EXHIBIT III

to

the SECURITY AGREEMENT

 

FORM OF

PATENT SECURITY AGREEMENT (SHORT FORM)

PATENT SECURITY AGREEMENT

PATENT SECURITY AGREEMENT, dated as of [                    ], by [    ] and
[                    ] (individually, a “Grantor”, and, collectively, the
“Grantors”), in favor of DEUTSCHE BANK AG NEW YORK BRANCH, in its capacity as
collateral agent pursuant to the Credit Agreement (in such capacity, the
“Collateral Agent”).

W I T N E S S E T H:

WHEREAS, the Grantors are party to a Pledge and Security Agreement dated as of
May 5, 2015 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Security Agreement”) in favor of the Collateral
Agent pursuant to which the Grantors are required to execute and deliver this
Patent Security Agreement;

NOW, THEREFORE, in consideration of the premises and to induce the Collateral
Agent, for the benefit of the Secured Parties, to enter into the Credit
Agreement, the Grantors hereby agree with the Collateral Agent as follows:

SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in the
Security Agreement and used herein have the meaning given to them in the
Security Agreement.

SECTION 2. Grant of Security Interest in Patent Collateral. Each Grantor hereby
pledges and grants to the Collateral Agent for the benefit of the Secured
Parties a lien on and security interest in and to all of its right, title and
interest in, to and under all the Collateral (excluding any Excluded Assets) of
such Grantor consisting of issued or pending Patents owned by such Grantor
listed on Schedule I attached hereto.

SECTION 3. The Security Agreement. The security interest granted pursuant to
this Patent Security Agreement is granted in conjunction with the security
interest granted to the Collateral Agent pursuant to the Security Agreement and
Grantors hereby acknowledge and affirm that the rights and remedies of the
Collateral Agent with respect to the security interest in the Patents made and
granted hereby are more fully set forth in the Security Agreement. In the event
that any provision of this Patent Security Agreement is deemed to conflict with
the Security Agreement, the provisions of the Security Agreement shall control
unless the Collateral Agent shall otherwise determine.

SECTION 4. Termination. Upon the termination of the Security Agreement in
accordance with Section 6.13 thereof, the Collateral Agent shall, at the expense
of such Grantor, execute, acknowledge, and deliver to the Grantors an instrument
in writing in recordable form releasing the lien on and security interest in the
Patents under this Patent Security Agreement.



--------------------------------------------------------------------------------

Exhibit III

Page 2

 

SECTION 5. Counterparts. This Patent Security Agreement may be executed in any
number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Patent Security Agreement by
signing and delivering one or more counterparts.

[Signature pages follow.]



--------------------------------------------------------------------------------

[GRANTOR] By:

 

Name: Title:

[Patent Security Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as Collateral Agent

By:

 

Name: Title: By:

 

Name: Title:

[Patent Security Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

to

PATENT SECURITY AGREEMENT

PATENT REGISTRATIONS AND PATENT APPLICATIONS

Patents:

 

OWNER

  

PATENT

NUMBER

  

TITLE

     

Patent Application:

 

OWNER

  

PATENT

NUMBER

  

TITLE

     



--------------------------------------------------------------------------------

EXHIBIT IV

to

the SECURITY AGREEMENT

FORM OF

TRADEMARK SECURITY AGREEMENT (SHORT FORM)

TRADEMARK SECURITY AGREEMENT

TRADEMARK SECURITY AGREEMENT, dated as of [                    ], by [    ] and
[                    ] (individually, a “Grantor”, and, collectively, the
“Grantors”), in favor of DEUTSCHE BANK AG NEW YORK BRANCH, in its capacity as
collateral agent pursuant to the Credit Agreement (in such capacity, the
“Collateral Agent”).

W I T N E S S E T H:

WHEREAS, the Grantors are party to a Pledge and Security Agreement dated as of
May 5, 2015 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Security Agreement”) in favor of the Collateral
Agent pursuant to which the Grantors are required to execute and deliver this
Trademark Security Agreement;

NOW, THEREFORE, in consideration of the premises and to induce the Collateral
Agent, for the benefit of the Secured Parties, to enter into the Credit
Agreement, the Grantors hereby agree with the Collateral Agent as follows:

SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in the
Security Agreement and used herein have the meaning given to them in the
Security Agreement.

SECTION 2. Grant of Security Interest in Trademark Collateral. Each Grantor
hereby pledges and grants to the Collateral Agent for the benefit of the Secured
Parties a lien on and security interest in and to all of its right, title and
interest in, to and under the following Collateral (excluding any Excluded
Assets) of such Grantor consisting of registered Trademarks owned by such
Grantor listed on Schedule I attached hereto.

SECTION 3. The Security Agreement. The security interest granted pursuant to
this Trademark Security Agreement is granted in conjunction with the security
interest granted to the Collateral Agent pursuant to the Security Agreement and
Grantors hereby acknowledge and affirm that the rights and remedies of the
Collateral Agent with respect to the security interest in the Trademarks made
and granted hereby are more fully set forth in the Security Agreement. In the
event that any provision of this Trademark Security Agreement is deemed to
conflict with the Security Agreement, the provisions of the Security Agreement
shall control unless the Collateral Agent shall otherwise determine.

SECTION 4. Termination. Upon the termination of the Security Agreement in
accordance with Section 6.13 thereof, the Collateral Agent shall, at the expense
of such Grantor, execute, acknowledge, and deliver to the Grantors an instrument
in writing in recordable form releasing the lien on and security interest in the
Trademarks under this Trademark Security Agreement.



--------------------------------------------------------------------------------

Exhibit IV

Page 2

SECTION 5. Counterparts. This Trademark Security Agreement may be executed in
any number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Trademark Security Agreement
by signing and delivering one or more counterparts.

[Signature pages follow.]



--------------------------------------------------------------------------------

[GRANTOR] By:

 

Name: Title:

[Patent Security Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as
      Collateral Agent By:

 

Name: Title: By:

 

Name: Title:

[Patent Security Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

to

TRADEMARK SECURITY AGREEMENT

TRADEMARK REGISTRATIONS AND USE APPLICATIONS

 

Trademark   Owner  

Registration

Number

                       



--------------------------------------------------------------------------------

EXHIBIT V

to

the SECURITY AGREEMENT

FORM OF

COPYRIGHT SECURITY AGREEMENT (SHORT FORM)

COPYRIGHT SECURITY AGREEMENT

COPYRIGHT SECURITY AGREEMENT, dated as of [                    ], by
[                    ] and [                    ] (individually, a “Grantor”,
and, collectively, the “Grantors”), in favor of DEUTSCHE BANK AG NEW YORK
BRANCH, in its capacity as collateral agent pursuant to the Credit Agreement (in
such capacity, the “Collateral Agent”).

W I T N E S S E T H:

WHEREAS, the Grantors are party to a Pledge and Security Agreement dated as of
May 5, 2015 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Security Agreement”) in favor of the Collateral
Agent pursuant to which the Grantors are required to execute and deliver this
Copyright Security Agreement;

NOW, THEREFORE, in consideration of the premises and to induce the Collateral
Agent, for the benefit of the Secured Parties, to enter into the Credit
Agreement, the Grantors hereby agree with the Collateral Agent as follows:

SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in the
Security Agreement and used herein have the meaning given to them in the
Security Agreement.

SECTION 2. Grant of Security Interest in Copyright Collateral. Each Grantor
hereby pledges and grants to the Collateral Agent for the benefit of the Secured
Parties a lien on and security interest in and to all of its right, title and
interest in, to and under all the Collateral (excluding any Excluded Assets) of
such Grantor consisting of registered Copyrights owned by such Grantor listed on
Schedule I attached hereto.

SECTION 3. The Security Agreement. The security interest granted pursuant to
this Copyright Security Agreement is granted in conjunction with the security
interest granted to the Collateral Agent pursuant to the Security Agreement and
Grantors hereby acknowledge and affirm that the rights and remedies of the
Collateral Agent with respect to the security interest in the Copyrights made
and granted hereby are more fully set forth in the Security Agreement. In the
event that any provision of this Copyright Security Agreement is deemed to
conflict with the Security Agreement, the provisions of the Security Agreement
shall control unless the Collateral Agent shall otherwise determine.

SECTION 4. Termination. Upon termination of the Security Agreement in accordance
with Section 6.13 thereof, the Collateral Agent shall, at the expense of such
Grantor, execute, acknowledge, and deliver to the Grantors an instrument in
writing in recordable form releasing the lien on and security interest in the
Copyrights under this Copyright Security Agreement.



--------------------------------------------------------------------------------

EXHIBIT V

Page 2

 

SECTION 5. Counterparts. This Copyright Security Agreement may be executed in
any number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Copyright Security Agreement
by signing and delivering one or more counterparts.

[Signature pages follow.]



--------------------------------------------------------------------------------

[GRANTOR] By:

 

Name: Title:

Copyright Security Agreement



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as Collateral Agent

By:

 

Name: Title: By:

 

Name: Title:

 

Copyright Security Agreement



--------------------------------------------------------------------------------

SCHEDULE I

to

COPYRIGHT SECURITY AGREEMENT

COPYRIGHT REGISTRATIONS

 

Copyright Title   Owner  

Registration

Number

                   



--------------------------------------------------------------------------------

EXHIBIT G

[FORM OF]

GLOBAL INTERCOMPANY NOTE

[Date]

FOR VALUE RECEIVED, each of the undersigned, to the extent a borrower from time
to time from any other entity listed on the signature page hereto (each, in such
capacity, an “Issuer”), hereby promises to pay on demand to the order of such
other entity listed below (each, in such capacity, a “Holder” and, together with
each Issuer, a “Note Party”), in immediately available funds in the currencies
as shall be agreed from time to time at such location as the applicable Holder
shall from time to time designate, the unpaid principal amount of all loans and
advances or other credit extensions (including trade payables) made by such
Holder to such Issuer. Each Issuer promises also to pay interest on the unpaid
principal amount of all such loans and advances or other credit extensions in
like money at said location from the date of such loans and advances until paid
at such rate per annum as shall be agreed upon from time to time by such Issuer
and such Holder.

This note (“Note”) is the Global Intercompany Note referred to in the Credit
Agreement dated as of May 5, 2015 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among Trinseo Holding S.à r.l., a private limited liability company (société à
responsabilité limitée), organized and established under the laws of the Grand
Duchy of Luxembourg (“Holdings”), Trinseo Materials S.à r.l., a private limited
liability company (société à responsabilité limitée), organized and established
under the laws of the Grand Duchy of Luxembourg (“Intermediate Holdings”),
Trinseo Materials Operating S.C.A., a partnership limited by shares (societe en
commandite par actions), organized and established under the laws of the Grand
Duchy of Luxembourg (the “Lead Borrower”), acting by its general partner,
Intermediate Holdings, Trinseo Materials Finance, Inc., a Delaware corporation
(the “Co-Borrower”, together with the Lead Borrower, the “Borrowers” and each, a
“Borrower”), the Guarantors from time to time party thereto, Deutsche Bank AG
New York Branch, as Administrative Agent, Collateral Agent, L/C Issuer and Swing
Line Lender and Citigroup Global Markets Inc., as Syndication Agent, and is
subject to the terms thereof, and shall be pledged by each Holder pursuant to
the applicable Collateral Document (as defined in the Credit Agreement), to the
extent required pursuant to the terms thereof. Each Holder hereby acknowledges
and agrees that the Administrative Agent may exercise all rights provided in the
Credit Agreement and the Collateral Documents with respect to this Note.

Anything in this Note to the contrary notwithstanding, the indebtedness
evidenced by this Note owed by any Issuer that is the Borrower or a Guarantor to
any Holder shall be subordinate and junior in right of payment, to the extent
and in the manner hereinafter set forth, to all Obligations (as defined in the
Credit Agreement) of such Issuer under the Credit Agreement, including, without
limitation, where applicable, under such Issuer’s guarantee of the Obligations
under the Credit Agreement and obligations in connection with any renewal,
refunding, restructuring or refinancing of any thereof, including interest
thereon accruing after the commencement of any proceedings referred to in clause
(i) below, whether or not such interest is an allowed claim in such proceeding,
being hereinafter collectively referred to as “Senior Indebtedness”):

(i) In the event of any insolvency or bankruptcy proceedings, and any
receivership, liquidation, reorganization or other similar proceedings in
connection therewith, relative to any Issuer or to its creditors, as such, or to
its property, and in the event of any proceedings for voluntary liquidation,
dissolution or other winding up of such Issuer, whether or not involving



--------------------------------------------------------------------------------

insolvency or bankruptcy, then (x) the holders of Senior Indebtedness shall be
paid in full in cash in respect of all amounts constituting Senior Indebtedness
before any Holder is entitled to receive (whether directly or indirectly), or
make any demands for, any payment on account of this Note and (y) until the
holders of Senior Indebtedness are paid in full in cash in respect of all
amounts constituting Senior Indebtedness, any payment or distribution to which
such Holder would otherwise be entitled (other than (A) equity securities or
(B) debt securities of such Issuer that are subordinated, to at least the same
extent as this Note, to the payment of all Senior Indebtedness then outstanding
(such securities being hereinafter referred to as “Restructured Debt
Securities”)) shall be made to the holders of Senior Indebtedness;

(ii) if any Event of Default (as defined in the Credit Agreement) occurs and is
continuing with respect to any Senior Indebtedness, then no payment or
distribution of any kind or character to any Non-Loan Party or any other Person
on its behalf shall be made by or on behalf of the Issuer with respect to this
Note unless otherwise agreed in writing by the Agent in its reasonable
discretion; and

(iii) if any payment or distribution of any character, whether in cash,
securities or other property (other than Restructured Debt Securities), in
respect of this Note shall (despite these subordination provisions) be received
by any Holder in violation of clause (i) or (ii) before all Senior Indebtedness
shall have been paid in full in cash, such payment or distribution shall be held
in trust for the benefit of, and shall be paid over or delivered to, the holders
of Senior Indebtedness (or their representatives), ratably according to the
respective aggregate amounts remaining unpaid thereon, to the extent necessary
to pay all Senior Indebtedness in full in cash.

To the fullest extent permitted by law, no present or future holder of Senior
Indebtedness shall be prejudiced in its right to enforce the subordination of
this Note by any act or failure to act on the part of any Issuer or by any act
or failure to act on the part of such holder or any trustee or agent for such
holder. Each Holder and each Issuer hereby agree that the subordination of this
Note is for the benefit of the Administrative Agent and the Lenders and the
Administrative Agent and the Lenders are obligees under this Note to the same
extent as if their names were written herein as such and the Administrative
Agent may, on behalf of the itself and the Lenders proceed to enforce the
subordination provisions herein.

Notwithstanding the foregoing, (i) nothing contained in the subordination
provisions set forth above is intended to or will impair, as between each Issuer
and each Holder, the obligations of such Issuer, which are absolute and
unconditional, to pay to such Holder the principal of and interest on this Note
as and when due and payable in accordance with its terms, or is intended to or
will affect the relative rights of such Holder and other creditors of such
Issuer other than the holders of Senior Indebtedness and (ii) with respect to
any indebtedness owing from any Issuer to any Holder with a “works council” or
other employee representative body, such Indebtedness shall, unless such body
has been consulted with respect to such subordination, and, if and to the extent
required, unconditionally approved such subordination (by means of a prior
positive advice or otherwise), not be subordinated to the Senior Indebtedness to
the extent, and only to the extent, that the terms of such subordination would
require the approval of or consultation with such entity before such
subordination could be effective.

Each Holder is hereby authorized to record all loans and advances or other
credit extensions made by it to any Issuer (all of which shall be evidenced by
this Note), and all repayments or prepayments thereof, in its books and records,
such books and records constituting prima facie evidence of the accuracy of the
information contained therein. For the avoidance of doubt, this Note as between
each Issuer and each Holder contains additional terms to any intercompany loan
agreement between them and this Note does not in any way replace
such intercompany loans between them nor does this Note in any way change the
principal amount of any intercompany loans between them.

 

2



--------------------------------------------------------------------------------

Upon execution and delivery after the date hereof by Holdings or any subsidiary
of Holdings of a counterpart signature page hereto, such subsidiary shall become
a Note Party hereunder with the same force and effect thereafter as if
originally named as a Note Party hereunder. The rights and obligations of each
Note Party hereunder shall remain in full force and effect notwithstanding the
addition of any new Note Party as a party to this Note.

Each Issuer hereby waives presentment, demand, protest or notice of any kind in
connection with this Note. All payments under this Note shall be made without
offset, counterclaim or deduction of any kind.

This Note may be executed in any number of counterparts (and by different
parties hereto in different counterparts), each of which shall constitute and
original, but all of which when taken together shall constitute a single
contract.

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL, EXCEPT
AS OTHERWISE EXPRESSLY PROVIDED IN ANY COLLATERAL DOCUMENT, BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

ANY LEGAL ACTION OR PROCEEDING ARISING UNDER THIS NOTE OR IN ANY WAY CONNECTED
WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, SHALL BE BROUGHT IN THE COURTS
OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY OR OF THE UNITED STATES FOR
THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS NOTE,
EACH NOTE PARTY, EACH AGENT AND EACH HOLDER CONSENTS, FOR ITSELF AND IN RESPECT
OF ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THOSE COURTS AND AGREES THAT
IT WILL NOT COMMENCE OR SUPPORT ANY SUCH ACTION OR PROCEEDING IN ANOTHER
JURISDICTION. NOTWITHSTANDING THE FOREGOING, NOTHING CONTAINED HEREIN WILL
PREVENT ANY HOLDER, THE ADMINISTRATIVE AGENT OR ANY OTHER AGENT FROM BRINGING
ANY ACTION TO ENFORCE ANY AWARD OR JUDGMENT OR EXERCISE ANY RIGHT UNDER THIS
NOTE OR THE COLLATERAL DOCUMENTS OR AGAINST ANY COLLATERAL OR ANY OTHER PROPERTY
OF ANY NOTE PARTY IN ANY OTHER FORUM IN WHICH JURISDICTION CAN BE ESTABLISHED.
EACH NOTE PARTY, EACH AGENT AND EACH HOLDER IRREVOCABLY WAIVES ANY OBJECTION,
INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM
NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION
OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS NOTE OR ANY OTHER DOCUMENT
RELATED THERETO. EACH NOTE PARTY WAIVES ANY IMMUNITY (SOVEREIGN OR OTHERWISE)
FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS TO WHICH ITELF OR ITS
PROPERTIES OR ASSETS MAY BE ENTITLED. TO THE EXTENT THAT ANY NOTE PARTY HAS OR
HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY
LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT,
ATTACHMENT IN AID OF EXECUTION, EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF
OR ITS PROPERTY, SUCH NOTE PARTY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF
ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS.

EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE IN THE MANNER PROVIDED FOR
NOTICES (OTHER THAN BY TELECOPIER OR ELECTRONIC MAIL) IN SECTION 10.02 OF THE
CREDIT AGREEMENT (AS IF IT WERE PARTY TO SUCH

 

3



--------------------------------------------------------------------------------

AGREEMENT). NOTHING IN THIS NOTE WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW. WITHOUT LIMITING
THE OTHER PROVISIONS HEREOF AND IN ADDITION TO THE SERVICE OF PROCESS PROVIDED
FOR HEREIN, EACH PARTY HERETO IRREVOCABLY DESIGNATES, APPOINTS AND EMPOWERS THE
CO-BORROWER (AND THE CO-BORROWER HEREBY IRREVOCABLY ACCEPTS SUCH APPOINTMENT),
AS ITS AUTHORIZED DESIGNEE, APPOINTEE AND AGENT TO RECEIVE, ACCEPT AND
ACKNOWLEDGE FOR AND ON ITS BEHALF, AND IN RESPECT OF ITS PROPERTY, SERVICE OF
ANY AND ALL LEGAL PROCESS, SUMMONS, NOTICES AND DOCUMENTS WHICH MAY BE SERVED IN
ANY SUCH ACTION OR PROCEEDING. IF FOR ANY REASON THE CO- BORROWER SHALL CEASE TO
BE AVAILABLE TO ACT AS SUCH, THE NOTE PARTIES AGREE TO PROMPTLY DESIGNATE A NEW
AUTHORIZED DESIGNEE, APPOINTEE AND AGENT IN NEW YORK CITY ON THE TERMS AND FOR
THE PURPOSES OF THIS PROVISION REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT UNDER THIS NOTE.

TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY TO THIS NOTE HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER THIS NOTE OR IN ANY WAY CONNECTED WITH OR RELATED
OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO, IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR
OTHERWISE; AND EACH PARTY HERETO HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A
JURY, AND THAT ANY PARTY TO THIS NOTE MAY FILE AN ORIGINAL COUNTERPART OR A COPY
HEREOF WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES
HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

[Signature Pages Follow]

 

4



--------------------------------------------------------------------------------

[SEPARATE SIGNATURE PAGES TO BE ATTACHED]



--------------------------------------------------------------------------------

EXHIBIT H

[FORM OF] GUARANTOR JOINDER

JOINDER AGREEMENT

This JOINDER AGREEMENT, dated [mm/dd/yy] (this “Joinder Agreement”), is
delivered pursuant to that certain Credit Agreement, dated as of May 5, 2015 (as
it may be amended, supplemented or otherwise modified, the “Credit Agreement”;
the terms defined therein and not otherwise defined herein being used herein as
therein defined), among Trinseo Holding S.à r.l., a private limited liability
company (société à responsabilité limitée), organized and established under the
laws of the Grand Duchy of Luxembourg (“Holdings”), Trinseo Materials S.à r.l.,
a private limited liability company (société à responsabilité limitée),
organized and established under the laws of the Grand Duchy of Luxembourg
(“Intermediate Holdings”), Trinseo Materials Operating S.C.A., a partnership
limited by shares (societe en commandite par actions), organized and established
under the laws of the Grand Duchy of Luxembourg (the “Lead Borrower”), acting by
its general partner, Intermediate Holdings, Trinseo Materials Finance, Inc., a
Delaware corporation (the “Co-Borrower”, together with the Lead Borrower, the
“Borrowers” and each, a “Borrower”), the Guarantors from time to time party
thereto, the Lenders from time to time party thereto, Deutsche Bank AG New York
Branch, as Administrative Agent, Collateral Agent, L/C Issuer and Swing Line
Lender and Citigroup Global Markets Inc., as Syndication Agent.

Section 1. Pursuant to Section 6.11 [and Schedule 6.18]1 of the Credit
Agreement, the undersigned hereby:

(a) agrees that this Joinder Agreement may be attached to the Credit Agreement
and that by the execution and delivery hereof, the undersigned becomes a
guarantor under the Credit Agreement and agrees to be bound by all of the terms
thereof;

(b) represents and warrants that each of the representations and warranties set
forth in the Credit Agreement, each other Loan Document and Collateral Document
and applicable to the undersigned is true and correct in all material respects
both before and after giving effect to this Joinder Agreement, except to the
extent that any such representation and warranty relates solely to any earlier
date, in which case such representation and warranty is true and correct in all
material respects as of such earlier date;

(c) no event has occurred or is continuing as of the date hereof, or will result
from the transactions contemplated hereby on the date hereof, that would
constitute a Default;

(d) agrees to irrevocably and unconditionally guaranty the due and punctual
payment in full of all Obligations when the same shall become due, whether at
stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise (including amounts that would become due but for the operation of the
automatic stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a))
and in accordance with Article XI of the Credit Agreement; and

 

 

 

1  To be removed if no joinders will be required pursuant to the post-closing
actions schedule.



--------------------------------------------------------------------------------

(e) if a Domestic Subsidiary, the undersigned hereby (i) agrees that this
counterpart may be attached to the Security Agreement, (ii) agrees that the
undersigned will comply with all the terms and conditions of the Security
Agreement as if it were an original signatory thereto, (iii) grants to
Collateral Agent a security interest in all of the undersigned’s right, title
and interest in and to all “Collateral” (as such term is defined in the Security
Agreement) of the undersigned, in each case whether now or hereafter existing or
in which the undersigned now has or hereafter acquires an interest and wherever
the same may be located and (iv) delivers to Collateral Agent supplements to all
schedules attached to the Security Agreement. All such Collateral shall be
deemed to be part of the “Collateral” and hereafter subject to each of the terms
and conditions of the Security Agreement.

Section 2. The undersigned agrees from time to time, upon reasonable request of
Administrative Agent, to take such additional actions and to execute and deliver
such additional documents and instruments as Administrative Agent may reasonably
request to effect the transactions contemplated by, and to carry out the intent
of, this Joinder Agreement. Neither this Joinder Agreement nor any term hereof
may be changed, waived, discharged or terminated, except by an instrument in
writing signed by the party (including, if applicable, any party required to
evidence its consent to or acceptance of this Joinder Agreement) against whom
enforcement of such change, waiver, discharge or termination is sought. Any
notice or other communication herein required or permitted to be given shall be
given pursuant to Section 10.02 of the Credit Agreement, and all for purposes
thereof, the notice address of the undersigned shall be the address as set forth
on the signature page hereof. In case any provision in or obligation under this
Joinder Agreement shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER AND THEREUNDER SHALL, EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED IN ANY COLLATERAL DOCUMENT, BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

[Remainder of page intentionally left blank]

 

H-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed and delivered by its duly authorized officer as of the date above first
written.

 

[NAME OF SUBSIDIARY] By:  

 

Name:   Title:  

Address for Notices:

 

 

 

 

 

 

 

  Attention:   Telecopier

with a copy to:

 

 

 

 

 

 

 

  Attention:   Telecopier

 

ACKNOWLEDGED AND ACCEPTED,

as of the date above first written:

DEUTSCHE BANK AG NEW YORK BRANCH,

as Collateral Agent and Administrative Agent

By:  

 

Name:   Title:   By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT I

[FORM OF]

SOLVENCY CERTIFICATE

[CHIEF FINANCIAL OFFICER’S]1 [MANAGER’S] CERTIFICATE

TRINSEO MATERIALS OPERATING S.C.A.

societe en commandite par actions

Registered office : 4, rue Lou Hemmer

L-178 Luxembourg-Findel Grand

Grand Duchy of Luxembourg

RCS. Luxembourg : B153586

(the “Lead Borrower”)

This certificate is being delivered on May 5, 2015 pursuant to Section 4.01(d)
of the Credit Agreement, to be dated on or about the date hereof (as the same
may be amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement”), among Trinseo Holding S.à
r.l., a private limited liability company (société à responsabilité limitée),
organized and established under the laws of the Grand Duchy of Luxembourg
(“Holdings”), Trinseo Materials S.à r.l., a private limited liability company
(société à responsabilité limitée), organized and established under the laws of
the Grand Duchy of Luxembourg (“Intermediate Holdings”), Trinseo Materials
Operating S.C.A., a partnership limited by shares (societe en commandite par
actions), organized and established under the laws of the Grand Duchy of
Luxembourg (the “Lead Borrower”), acting by its general partner, Intermediate
Holdings, Trinseo Materials Finance, Inc., a Delaware corporation (the
“Co-Borrower”, together with the Lead Borrower, the “Borrowers” and each, a
“Borrower”), the Guarantors from time to time party thereto, the Lenders from
time to time party thereto, Deutsche Bank AG New York Branch, as Administrative
Agent, Collateral Agent, L/C Issuer and Swing Line Lender and Citigroup Global
Markets Inc., as Syndication Agent. Capitalized terms used herein without
definition shall have the meanings assigned to such terms in the Credit
Agreement.

This certificate and each Exhibit to it can be signed in one or more
counterparts. Each counterpart will be deemed to be an original and all
counterparts form one and the same document.

The undersigned hereby certifies on behalf of the Lead Borrower, in such
person’s capacity as [the chief financial officer][a manager] of the Lead
Borrower, and not individually, as follows:

 

1. Solvency

Upon giving effect to the Transactions, the Lead Borrower and its Restricted
Subsidiaries, on a consolidated basis, are Solvent.

 

2. Credit Agreement Conditions

The conditions specified in Section 4.01(d) of the Credit Agreement have been
satisfied.

 

 

1  Solvency Certificate to be provided by the chief financial officer of the
Lead Borrower, or, if no chief financial officer has been appointed, any
manager.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this certificate on the date
first set forth above.

 

TRINSEO MATERIALS OPERATING S.C.A., acting by its general partner, TRINSEO
MATERIALS S.À.R.L. By:

 

Name: Title:



--------------------------------------------------------------------------------

EXHIBIT J

[FORM OF]

[REQUEST FOR L/C ISSUANCE]

No.            1                     Dated                     2

 

Deutsche Bank AG New York Branch (“DBNY”), as Administrative Agent under the
Credit Agreement dated as of May 5, 2015 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Trinseo Holding S.à
r.l., a private limited liability company (société à responsabilité limitée),
organized and established under the laws of the Grand Duchy of Luxembourg,
(“Holdings”), Trinseo Materials S.à r.l., a private limited liability company
(société à responsabilité limitée), organized and established under the laws of
the Grand Duchy of Luxembourg (“Intermediate Holdings”), Trinseo Materials
Operating S.C.A., a partnership limited by shares (societe en commandite par
actions) organized and established under the laws of the Grand Duchy of
Luxembourg (the “Lead Borrower”), acting by its general partner, Intermediate
Holdings, Trinseo Materials Finance, Inc., a Delaware corporation (the
“Co-Borrower”, together with the Lead Borrower, the “Borrowers” and each, a
“Borrower”) the Guarantors party thereto from time to time, the Lenders party
thereto from time to time, Deutsche Bank AG New York Branch, as Administrative
Agent, Collateral Agent, L/C Issuer and Swing Line Lender and Citigroup Global
Markets Inc., as Syndication Agent.


 

 

 

1  Request for L/C Issuance Number.

2  Date of Request for L/C Issuance.



--------------------------------------------------------------------------------

60 Wall Street

New York, New York 10005

[with a copy to:

[Deutsche Bank AG New York Branch, as

 Administrative Agent for the Lenders party to the

 Credit Agreement referred to above]

[60 Wall Street, New York, New York 10005]

Attention: [                     ]3

[Deutsche Bank AG New York Branch]

[                    ]4,

[                    ]

as L/C Issuer under the Credit Agreement

[Address]

[Address]

Ladies and Gentlemen:

The Lead Borrower hereby requests that the L/C Issuer referred to above, in its
individual capacity, issue a [Trade] [Standby] Letter of Credit for the account
of the undersigned5 on 6 (the “Date of Issuance”) in the aggregate stated amount
of 7. The requested Letter of Credit shall be denominated in 8 and shall be a
Letter of Credit for all purposes of the Credit Agreement.

For purposes of this Request for L/C Issuance, unless otherwise defined herein,
all capitalized terms used herein which are defined in the Credit Agreement
shall have the respective meaning provided therein.

 

 

3  Applicable for any Request for L/C Issuance by the Lead Borrower

4  Insert name and address of L/C Issuer. For Standby Letters of Credit issued
by Deutsche Bank AG New York Branch insert: Deutsche Bank AG New York Branch, 60
Wall Street, 38th Floor, New York, NY 10005-MS NYC60-3812, Attention: Global
Loan Operations, Standby Letter of Credit Unit, Fax No.: (212) 797-0403. For
Trade Letters of Credit issued by Deutsche Bank AG New York Branch, insert:
Deutsche Bank AG New York Branch, Trade and Risk Services, 60 Wall Street, New
York, NY 10005-MS NYC60-2517, Attention: [                    ], Telephone:
(212) 250-[            ], Fax: (212) 797-[            ]. For Letters of Credit
issued by another L/C Issuer, insert the correct notice information for that L/C
Issuer.

5  If a Non-Loan Party requests a Letter of Credit, the Lead Borrower must be a
co-signor under this request for L/C issuance.

6  Date of Issuance which shall be at least two Business Days after the date of
this Request for L/C Issuance (or such shorter period as is acceptable to the
respective L/C Issuer).

7  Insert aggregate initial Stated Amount of the Letter of Credit (in the
Alternative Currency specified in footnote 8), which shall not be less than a
Dollar Amount of $100,000 (or, in each case, such lesser amount as is acceptable
to the respective L/C Issuer).

8  Insert applicable Alternative Currency.



--------------------------------------------------------------------------------

The beneficiary of the requested Letter of Credit will be 9 , and such Letter of
Credit will be in support of 10 and will have a stated expiration date of 11.

The Lead Borrower hereby certifies that:

(1) the representations and warranties contained in the Loan Documents will be
true and correct in all material respects on the Date of Issuance, both before
and after giving effect to the issuance of the Letter of Credit requested hereby
(it being understood and agreed that any representation or warranty which by its
terms is made as of a specified date shall be required to be true and correct in
all material respects only as of such specified date); and

(2) no Default has occurred and is continuing nor, after giving effect to the
issuance of the Letter of Credit requested hereby, would such a Default occur.

Copies of all relevant documentation with respect to the supported transaction
are attached hereto.

 

TRINSEO MATERIALS OPERATING S.C.A.,
acting by its general partner,
TRINSEO MATERIALS S.À.R.L. By:

 

Name: Title:

 

 

9  Insert name and address of beneficiary.

10  Insert description of L/C Obligations and describe obligation to which it
relates in the case of standby Letters of Credit or a description of the
commercial transaction which is being supported in the case of trade Letters of
Credit.

11  Insert last date upon which drafts may be presented which may not be later
than the earlier of (a) in the case of standby Letters of Credit (x) the date
which occurs 12 months after the Date of Issuance and (y) the fifth Business Day
prior to the Maturity Date for the applicable Revolving Credit Commitment and
(b) in the case of trade Letters of Credit, (x) the date which occurs 180 days
after the Date of Issuance thereof and (y) the fifth Business Day prior to the
Maturity Date for the applicable Revolving Credit Commitment.



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF

FIRST LIEN INTERCREDITOR AGREEMENT

Among

TRINSEO HOLDING S.À R.L.,

as Holdings,

TRINSEO MATERIALS S.À R.L.,

as Intermediate Holdings,

TRINSEO MATERIALS OPERATING S.C.A.,

as the Lead Borrower,

TRINSEO MATERIALS FINANCE, INC.,

as the Co-Borrower,

the other Grantors party hereto,

DEUTSCHE BANK AG NEW

YORK BRANCH,

as First Lien Credit Agreement Collateral Agent for the First Lien

Credit Agreement Secured Parties,

[                    ]

as the Additional First Lien Collateral Agent,

[                    ]

as the Initial Additional Authorized Representative,

and

each additional Authorized Representative from time to time party hereto

dated as of [            ], 20[    ]



--------------------------------------------------------------------------------

FIRST LIEN INTERCREDITOR AGREEMENT, dated as of [            ], 20[    ] (as
amended, restated, amended and restated, extended, supplemented or otherwise
modified from time to time, this “Agreement”), among TRINSEO Holding S.À R.L., a
private limited liability company (société à responsabilité limitée), organized
and established under the laws of the Grand Duchy of Luxembourg (“Holdings”),
TRINSEO MATERIALS S.À R.L., a private limited liability company (société à
responsabilité limitée), organized and established under the laws of the Grand
Duchy of Luxembourg (“Intermediate Holdings”), TRINSEO MATERIALS OPERATING
S.C.A., a partnership limited by shares (societe en commandite par actions)
organized and established under the laws of the Grand Duchy of Luxembourg (the
“Lead Borrower”), acting by its general partner, Intermediate Holdings, TRINSEO
MATERIALS FINANCE, INC., a Delaware corporation (the “Co-Borrower”, together
with the Lead Borrower, the “Borrowers” and each, a “Borrower”), the other
Grantors (as defined below) from time to time party hereto, DEUTSCHE BANK AG NEW
YORK BRANCH (“DBNY”), as collateral agent for the First Lien Credit Agreement
Secured Parties (as defined below) (in such capacity and together with its
successors in such capacity, the “First Lien Credit Agreement Collateral
Agent”), [                    ], as Authorized Representative for the Initial
Additional First Lien Secured Parties (as defined below) (in such capacity and
together with its successors in such capacity, the “Initial Additional
Authorized Representative”) and each additional Authorized Representative from
time to time party hereto for the other Additional First Lien Secured Parties of
the Series (as each such term is defined below) with respect to which it is
acting in such capacity.

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the First Lien Credit Agreement Collateral Agent (for itself and
on behalf of the First Lien Credit Agreement Secured Parties), the Initial
Additional Authorized Representative (for itself and on behalf of the Initial
Additional First Lien Secured Parties) and each additional Authorized
Representative (for itself and on behalf of the Additional First Lien Secured
Parties of the applicable Series) agree as follows:

ARTICLE I

Definitions

SECTION 1.01 Certain Defined Terms. Capitalized terms used but not otherwise
defined herein have the meanings set forth in the First Lien Credit Agreement
(as defined below) or, if defined in the New York UCC, the meanings specified
therein. As used in this Agreement, the following terms have the meanings
specified below:

“Additional First Lien Collateral Agent” means (a) prior to the Discharge of the
Initial Additional First Lien Obligations, the Initial Additional Authorized
Representative and (b) from and after the Discharge of the Initial Additional
First Lien Obligations, the Authorized Representative for the Series of
Additional First Lien Obligations that constitutes the largest outstanding
principal amount of any then outstanding Series of Additional First Lien
Obligations.

“Additional First Lien Documents” means, with respect to the Initial Additional
First Lien Obligations or any Series of Additional Senior Class Debt, the notes,
indentures, credit agreements, collateral agreements, security documents,
guarantees and other operative agreements evidencing or governing such
Indebtedness and the Liens securing such Indebtedness, including the Initial
Additional First Lien Documents and the Additional First Lien Security Documents
and each other agreement entered into for the purpose of securing the Initial
Additional First Lien Obligations or any Series of Additional Senior Class Debt;
provided that, in each case, the Indebtedness thereunder (other than the
Additional First Lien Obligations) has been designated as Additional Senior
Class Debt pursuant to Section 5.13 hereto.



--------------------------------------------------------------------------------

“Additional First Lien Obligations” means collectively (1) the Initial
Additional First Lien Obligations and (2) all amounts owing pursuant to the
terms of any Series of Additional Senior Class Debt designated as Additional
First Lien Obligations pursuant to Section 5.13 after the date hereof,
including, without limitation, the obligation (including guarantee obligations)
to pay principal, premium, interest, fees, expenses (including interest, fees
and expenses that accrue after the commencement of a Bankruptcy Case, regardless
of whether such interest, fees and expenses are an allowed claim under such
Bankruptcy Case), letter of credit commissions, reimbursement obligations,
charges, attorneys costs, indemnities, penalties, reimbursements, damages and
other amounts payable by a Grantor under any Additional First Lien Document
(including guarantees of the foregoing).

“Additional First Lien Secured Party” means the holders of any Additional First
Lien Obligations and any Authorized Representative with respect thereto and the
beneficiaries of each indemnification obligation undertaken by the Borrowers and
the other Grantors under any related Additional First Lien Document, and shall
include the Initial Additional First Lien Secured Parties and the Additional
Senior Class Debt Parties.

“Additional First Lien Security Document” means any collateral agreement,
security agreement or any other document now existing or entered into after the
date hereof that creates or purports to create, Liens on any assets or
properties of any Grantor to secure any of the Additional First Lien
Obligations.

“Additional Senior Class Debt” has the meaning assigned to such term in
Section 5.13.

“Additional Senior Class Debt Collateral Agent” has the meaning assigned to such
term in Section 5.13.

“Additional Senior Class Debt Parties” has the meaning assigned to such term in
Section 5.13.

“Additional Senior Class Debt Representative” has the meaning assigned to such
term in Section 5.13.

“Agreement” has the meaning assigned to such term in the introductory paragraph
of hereto.

“Applicable Authorized Representative” means, with respect to any Shared
Collateral, (i) until the earlier of (x) the Discharge of First Lien Credit
Agreement Obligations and (y) the Non-Controlling Authorized Representative
Enforcement Date, the First Lien Credit Agreement Collateral Agent and (ii) from
and after the earlier of (x) the Discharge of First Lien Credit Agreement
Obligations and (y) the Non-Controlling Authorized Representative Enforcement
Date, the Major Non-Controlling Authorized Representative.

“Authorized Representative” means, at any time, (i) in the case of any First
Lien Credit Agreement Obligations or the First Lien Credit Agreement Secured
Parties, the First Lien Credit Agreement Collateral Agent, (ii) in the case of
the Initial Additional First Lien Obligations or the Initial Additional First
Lien Secured Parties, the Initial Additional Authorized Representative, and
(iii) in the case of any other Series of Additional First Lien Obligations or
Additional First Lien Secured Parties that become subject to this Agreement
after the date hereof, the Additional Senior Class Debt Representative for such
Series named in the applicable Joinder Agreement.

“Bankruptcy Case” has the meaning assigned to such term in Section 2.05(b).

“Bankruptcy Code” means Title 11 of the United States Code, as amended.

“Borrower” has the meaning assigned to such term in the introductory paragraph
of this Agreement.



--------------------------------------------------------------------------------

“Collateral” means all assets and properties subject to, or purported to be
subject to, Liens created pursuant to any First Lien Security Document to secure
one or more Series of First Lien Obligations.

“Collateral Agent” means (i) in the case of any First Lien Credit Agreement
Obligations, the First Lien Credit Agreement Collateral Agent, (ii) in the case
of the Initial Additional First Lien Obligations, the Initial Additional
Authorized Representative and (iii) in the case of any other Series of
Additional First Lien Obligations that become subject to this Agreement after
the date hereof, the Additional Senior Class Debt Collateral Agent for such
Series named in the applicable Joinder Agreement.

“Controlling Collateral Agent” means, with respect to any Shared Collateral,
(i) until the earlier of (x) the Discharge of First Lien Credit Agreement
Obligations and (y) the Non-Controlling Authorized Representative Enforcement
Date with respect to such Shared Collateral, the First Lien Credit Agreement
Collateral Agent and (ii) from and after the earlier of (x) the Discharge of
First Lien Credit Agreement Obligations and (y) the Non-Controlling Authorized
Representative Enforcement Date with respect to such Shared Collateral, the
Additional First Lien Collateral Agent (acting on the instructions of the
Applicable Authorized Representative).

“Controlling Secured Parties” means, with respect to any Shared Collateral,
(i) at any time when the First Lien Credit Agreement Collateral Agent is the
Controlling Collateral Agent with respect to such Shared Collateral, the First
Lien Credit Agreement Secured Parties and (ii) at any other time, the Series of
First Lien Secured Parties whose Authorized Representative is the Applicable
Authorized Representative for such Shared Collateral.

“Debtor Relief Law” means the Bankruptcy Code of the United States and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, examinership, insolvency,
winding up, reorganization or similar debtor relief Laws of the United States or
other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally.

“DIP Financing” has the meaning assigned to such term in Section 2.05(b).

“DIP Financing Liens” has the meaning assigned to such term in Section 2.05(b).

“DIP Lenders” has the meaning assigned to such term in Section 2.05(b).

“Discharge” means, with respect to any Shared Collateral and any Series of First
Lien Obligations, the date on which such Series of First Lien Obligations is no
longer secured by such Shared Collateral. The term “Discharged” shall have a
corresponding meaning.

“Discharge of First Lien Credit Agreement Obligations” means, with respect to
any Shared Collateral, the Discharge of the First Lien Credit Agreement
Obligations with respect to such Shared Collateral; provided that the Discharge
of First Lien Credit Agreement Obligations shall not be deemed to have occurred
in connection with a Refinancing of such First Lien Credit Agreement Obligations
with Additional First Lien Obligations secured by such Shared Collateral under
an Additional First Lien Document which has been designated in writing by the
First Lien Credit Agreement Administrative Agent (under the First Lien Credit
Agreement so Refinanced) to the Additional First Lien Collateral Agent and each
other Authorized Representative as the “First Lien Credit Agreement” for
purposes of this Agreement.

“Disposal Obligation” has the meaning assigned to it in Section 2.04.

“Disposed Entity” has the meaning assigned to it in Section 2.04.

“Disposition” has the meaning assigned to it in Section 2.04.



--------------------------------------------------------------------------------

“Enforcement Action” means any action to:

(1) foreclose, execute, levy, or collect on, appropriate, take possession or
control of, sell or otherwise realize upon (judicially or non-judicially), or
lease, license, or otherwise dispose of (whether publicly or privately),
Collateral or otherwise exercise or enforce remedial rights with respect to
Collateral under the Senior Credit Documents (including by way of setoff,
recoupment, notification of a public or private sale or other disposition
pursuant to the UCC or other applicable law, notification to account debtors,
notification to depositary banks under deposit account control agreements, or
exercise of rights under landlord consents, if applicable);

(2) solicit bids from third Persons, approve bid procedures for any proposed
disposition of Collateral, to conduct the liquidation or disposition of
Collateral or engage or retain sales brokers, marketing agents, investment
bankers, accountants, appraisers, auctioneers, or other third Persons for the
purposes of valuing, marketing, promoting, and selling Collateral;

(3) receive a transfer of Collateral in satisfaction of Indebtedness or any
other First Lien Obligation secured thereby or enter into any cooperation,
compromise or similar arrangement with any Grantor;

(4) otherwise enforce a security interest or exercise another right or remedy,
as a secured creditor or otherwise, pertaining to the Collateral at law, in
equity, or pursuant to the Secured Credit Documents (including the commencement
of applicable legal proceedings or other actions with respect to all or any
portion of the Collateral to facilitate the actions described in the preceding
clauses, and exercising voting rights in respect of equity interests comprising
Collateral); or

(5) the Disposition of Collateral by any Grantor after the occurrence and during
the continuation of an “event of default” under the Senior Credit Documents with
the consent of the Controlling Collateral Agent or as otherwise provided herein
(in either case, to the extent that such consent is required).

“Event of Default” means an “Event of Default” (or similarly defined term) as
defined in any Secured Credit Document.

“First Lien Credit Agreement Administrative Agent” means the Administrative
Agent as defined in the First Lien Credit Agreement and shall include any
successor administrative agent (including as a result of any Refinancing or
other modification of the First Lien Credit Agreement permitted by Section 2.15
thereof).

“First Lien Credit Agreement Collateral Agent” has the meaning assigned to such
term in the introductory paragraph of this Agreement.

“First Lien Credit Agreement” means the First Lien Credit Agreement, dated as of
May 5, 2015, among Holdings, the Borrowers, the guarantors from time to time
party thereto, the lenders from time to time party thereto, Deutsche Bank AG New
York Branch, as First Lien Credit Agreement Administrative Agent, and the other
parties thereto, as amended, restated, amended and restated, extended,
supplemented or otherwise modified from time to time.

“First Lien Credit Agreement Collateral Documents” means the First Lien Security
Agreement, the other Collateral Documents (as defined in the First Lien Credit
Agreement) and each other agreement entered into in favor of the First Lien
Credit Agreement Collateral Agent for the purpose of securing and/or perfecting
any First Lien Credit Agreement Obligations.

“First Lien Credit Agreement Obligations” means all “Obligations” as defined in
the First Lien Credit Agreement.



--------------------------------------------------------------------------------

“First Lien Credit Agreement Secured Parties” means the “Secured Parties” as
defined in the First Lien Credit Agreement.

“First Lien Obligations” means, collectively, (i) the First Lien Credit
Agreement Obligations and (ii) each Series of Additional First Lien Obligations.

“First Lien Secured Parties” means (i) the First Lien Credit Agreement Secured
Parties and (ii) the Additional First Lien Secured Parties with respect to each
Series of Additional First Lien Obligations.

“First Lien Security Agreement” means the “Security Agreement” as defined in the
First Lien Credit Agreement.

“First Lien Security Documents” means, collectively, (i) the First Lien Credit
Agreement Collateral Documents and (ii) the Additional First Lien Security
Documents.

“German Security” means any security interest in the Shared Collateral created
under the Security Documents governed by German law.

“Grantors” means Holdings, each Borrower and each of the Guarantors (as defined
in the First Lien Credit Agreement) and each other parent entity or subsidiary
of Lead Borrower which has granted a security interest pursuant to any First
Lien Security Document to secure any Series of First Lien Obligations (including
any such Person which becomes a party to this Agreement as contemplated by
Section 5.16). The Grantors existing on the date hereof are set forth in Annex I
hereto.

“Holdings” has the meaning assigned to such term in the introductory paragraph
hereto.

“Impairment” has the meaning assigned to such term in Section 1.03.

“Initial Additional Authorized Representative” has the meaning assigned to such
term in the introductory paragraph hereto.

“Initial Additional First Lien Agreement” mean that certain [Indenture] [Other
Agreement], dated as of [                    ], among the Borrowers, [the
Guarantors identified therein,] and [                    ], as [trustee], as
amended, restated, amended and restated, extended, supplemented or otherwise
modified from time to time.

“Initial Additional First Lien Documents” means the Initial Additional First
Lien Agreement, the debt securities issued thereunder, the Initial Additional
First Lien Security Agreement and any collateral agreements, security documents,
guarantees and other operative agreements evidencing or governing the
Indebtedness thereunder, and the Liens securing or purporting to secure, such
Indebtedness.

“Initial Additional First Lien Obligations” means the [Obligations] as such term
is defined in the Initial Additional First Lien Security Agreement.

“Initial Additional First Lien Secured Parties” means the Additional First Lien
Collateral Agent, the Initial Additional Authorized Representative and the
holders of the Initial Additional First Lien Obligations issued pursuant to the
Initial Additional First Lien Agreement.

“Initial Additional First Lien Security Agreement” means the security agreement,
dated as of the date hereof, among the Borrowers, the Additional First Lien
Collateral Agent and the other parties thereto, as amended, restated, amended
and restated, extended, supplemented or otherwise modified from time to time.



--------------------------------------------------------------------------------

“Insolvency or Liquidation Proceeding” means:

(1) any case commenced by or against either Borrower or any other Grantor under
any Debtor Relief Law, any other proceeding for the reorganization,
recapitalization or adjustment or marshalling of the assets or liabilities of
the Borrower or any other Grantor, any receivership or assignment for the
benefit of creditors relating to either Borrower or any other Grantor or any
similar case or proceeding (including any such proceeding under applicable
corporate law) relative to either Borrower or any other Grantor or its
creditors, as such, in each case whether or not voluntary;

(2) any liquidation, dissolution, marshalling of assets or liabilities or other
winding up of or relating to either Borrower or any other Grantor, in each case
whether or not voluntary and whether or not involving bankruptcy or insolvency;
or

(3) any other proceeding of any type or nature in which substantially all claims
of creditors of either Borrower or any other Grantor are determined and any
payment or distribution is or may be made on account of such claims.

“Intervening Creditor” has the meaning assigned to such term in Section 2.01(a).

“Joinder Agreement” means a joinder to this Agreement substantially in the form
of Annex II hereto or such other form as shall be approved by the Controlling
Collateral Agent.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to Real
Property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing); provided that in no event shall an operating
lease in and of itself be deemed to be a Lien.

“Luxembourg” shall mean the Grand-Duchy of Luxembourg.

“Luxembourg Companies Register” means the Luxembourg Register of Commerce and
Companies.

“Lux Party” shall mean any Grantor whose registered office/place of central
administration is in Luxembourg.

“Major Non-Controlling Authorized Representative” means, with respect to any
Shared Collateral, (i) at any time when the First Lien Credit Agreement
Collateral Agent is the Controlling Collateral Agent, the Authorized
Representative of the Series of Additional First Lien Obligations, if any, that
constitutes the largest outstanding principal amount of any then outstanding
Series of First Lien Obligations (excluding the First Lien Credit Agreement
Obligations) with respect to such Shared Collateral and (ii) at any time when
the First Lien Credit Agreement Collateral Agent is not the Controlling
Collateral Agent, the Authorized Representative of the Series of First Lien
Obligations that constitutes the largest outstanding principal amount of any
then outstanding Series of First Lien Obligations with respect to such Shared
Collateral; provided, however, that if there are two outstanding Series of
Additional First Lien Obligations which have an equal outstanding principal
amount, the Series of Additional First Lien Obligations with the earlier
maturity date shall be considered to have the larger outstanding principal
amount for purposes of this definition.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.



--------------------------------------------------------------------------------

“Non-Controlling Authorized Representative” means, at any time with respect to
any Shared Collateral, any Authorized Representative that is not the Applicable
Authorized Representative at such time with respect to such Shared Collateral.

“Non-Controlling Authorized Representative Enforcement Date” means, with respect
to any Non-Controlling Authorized Representative, the date which is 180 days
(throughout which 180 day period such Non-Controlling Authorized Representative
was the Major Non-Controlling Authorized Representative) after the occurrence of
both (i) an Event of Default (under and as defined in the Additional First Lien
Document under which such Non-Controlling Authorized Representative is the
Authorized Representative) and (ii) each Collateral Agent’s and each other
Authorized Representative’s receipt of written notice from such Non-Controlling
Authorized Representative certifying that (x) such Non-Controlling Authorized
Representative is the Major Non-Controlling Authorized Representative and that
an Event of Default (under and as defined in the Additional First Lien Document
under which such Non-Controlling Authorized Representative is the Authorized
Representative) has occurred and is continuing and (y) the Additional First Lien
Obligations of the Series with respect to which such Non-Controlling Authorized
Representative is the Authorized Representative are currently due and payable in
full (whether as a result of acceleration thereof or otherwise) in accordance
with the terms of the applicable Additional First Lien Document; provided that
the Non-Controlling Authorized Representative Enforcement Date shall be stayed
and shall not occur and shall be deemed not to have occurred with respect to any
Shared Collateral (1) at any time the First Lien Credit Agreement Collateral
Agent, the Applicable Authorized Representative or the Controlling Collateral
Agent has commenced and is diligently pursuing any enforcement action with
respect to such Shared Collateral or (2) at any time the Grantor which has
granted a security interest in such Shared Collateral is then a debtor under or
with respect to (or otherwise subject to) any Insolvency or Liquidation
Proceeding.

“Non-Controlling Secured Parties” means, with respect to any Shared Collateral,
the First Lien Secured Parties which are not Controlling Secured Parties with
respect to such Shared Collateral.

“Non-Shared Collateral” has the meaning assigned to such term in
Section 2.01(c).

“Possessory Collateral” means any Shared Collateral in the possession and/or
control of any Collateral Agent (or its agents or bailees), to the extent that
possession and/or control thereof perfects a Lien thereon under the Uniform
Commercial Code of any jurisdiction. Possessory Collateral includes, without
limitation, any Certificated Securities, Promissory Notes, Instruments, and
Chattel Paper, in each case, delivered to or in the possession of and/or under
the control of any Collateral Agent under the terms of the First Lien Security
Documents.

“Priority Lien” has the meaning assigned to such term in Section 2.04.

“Proceeds” has the meaning assigned to such term in Section 2.01(a).

“Receiving Entity” has the meaning assigned to such term in Section 2.04.

“Refinance” means, in respect of any indebtedness, to refinance, extend, renew,
defease, amend, increase, modify, supplement, restructure, refund, replace or
repay such indebtedness, or to issue other indebtedness or enter into
alternative financing arrangements, in exchange or replacement for such
indebtedness (in whole or in part), including by adding or replacing lenders,
creditors, agents, borrowers and/or guarantors, and including in each case, but
not limited to, after the original instrument giving rise to such indebtedness
has been terminated and including, in each case, through any credit agreement,
indenture or other agreement. “Refinanced” and “Refinancing” have correlative
meanings.



--------------------------------------------------------------------------------

“Secured Credit Document” means (i) the First Lien Credit Agreement and each
Loan Document (as defined in the First Lien Credit Agreement), (ii) each Initial
Additional First Lien Document, and (iii) each Additional First Lien Document
for Additional First Lien Obligations incurred after the date hereof.

“Series” means (a) with respect to the First Lien Secured Parties, each of
(i) the First Lien Credit Agreement Secured Parties (in their capacities as
such), (ii) the Initial Additional First Lien Secured Parties (in their
capacities as such), and (iii) the Additional First Lien Secured Parties (in
their capacities as such) that become subject to this Agreement after the date
hereof that are represented by a common Authorized Representative (in its
capacity as such for such Additional First Lien Secured Parties) and (b) with
respect to any First Lien Obligations, each of (i) the First Lien Credit
Agreement Obligations, (ii) the Initial Additional First Lien Obligations, and
(iii) the Additional First Lien Obligations incurred after the date hereof
pursuant to any Additional First Lien Document, the holders of which, pursuant
to any Joinder Agreement, are to be represented hereunder by a common Authorized
Representative (in its capacity as such for such Additional First Lien
Obligations).

“Shared Collateral” means, at any time, Collateral in which the holders of two
or more Series of First Lien Obligations (or their respective Authorized
Representatives or Collateral Agents on behalf of such holders) hold or purport
to hold, a valid and perfected security interest at such time. If more than two
Series of First Lien Obligations are outstanding at any time and the holders of
less than all Series of First Lien Obligations hold or purport to hold, a valid
and perfected security interest in any Collateral at such time, then such
Collateral shall constitute Shared Collateral for those Series of First Lien
Obligations that hold a valid and perfected security interest in such Collateral
at such time and shall not constitute Shared Collateral for any Series which
does not have a valid and perfected security interest in such Collateral at such
time.

“Transferee” has the meaning assigned to such term in Section 2.04.

SECTION 1.02 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires other-wise, (i) any definition of or reference to
any agreement, instrument, other document, statute or regulation herein shall be
construed as referring to such agreement, instrument, other document, statute or
regulation as from time to time amended, supplemented or otherwise modified,
(ii) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, but shall not be deemed to include the
subsidiaries of such Person unless express reference is made to such
subsidiaries, (iii) the words “hereto”, “herein”, “hereof” and “hereunder”, and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (iv) all references herein
to Articles, Sections and Annexes shall be construed to refer to Articles,
Sections and Annexes of this Agreement, (v) unless otherwise expressly qualified
herein, the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights and
(vi) the term “or” is not exclusive.

SECTION 1.03 Impairments. It is the intention of the First Lien Secured Parties
of each Series that the holders of First Lien Obligations of such Series (and
not the First Lien Secured Parties of any other Series) bear the risk of (i) any
determination by a court of competent jurisdiction that (x) any of the First
Lien Obligations of such Series are unenforceable under applicable law or are
subordinated to any other obligations (other than another Series of First Lien
Obligations), (y) any of the First Lien Obligations of such Series do not have
an enforceable security interest in any of the Collateral securing any other
Series of First Lien Obligations and/or (z) any intervening security interest
exists securing any



--------------------------------------------------------------------------------

other obligations (other than another Series of First Lien Obligations) on a
basis ranking prior to the security interest of such Series of First Lien
Obligations but junior to the security interest of any other Series of First
Lien Obligations or (ii) the existence of any Collateral for any other Series of
First Lien Obligations that is not Shared Collateral for such Series (any such
condition referred to in the foregoing clauses (i) or (ii) with respect to any
Series of First Lien Obligations, an “Impairment” of such Series); provided that
the existence of a maximum claim with respect to any Material Real Property (as
defined in the First Lien Credit Agreement) subject to a mortgage that applies
to all First Lien Obligations shall not be deemed to be an Impairment of any
Series of First Lien Obligations. In the event of any Impairment with respect to
any Series of First Lien Obligations, the results of such Impairment shall be
borne solely by the holders of such Series of First Lien Obligations, and the
rights of the holders of such Series of First Lien Obligations (including,
without limitation, the right to receive distributions in respect of such Series
of First Lien Obligations pursuant to Section 2.01) set forth herein shall be
modified to the extent necessary so that the effects of such Impairment are
borne solely by the holders of the Series of such First Lien Obligations subject
to such Impairment. Additionally, in the event the First Lien Obligations of any
Series are modified pursuant to applicable law (including, without limitation,
pursuant to Section 1129 of the Bankruptcy Code or any other provision of any
Debtor Relief Law), any reference to such First Lien Obligations or the First
Lien Security Documents governing such First Lien Obligations shall refer to
such obligations or such documents as so modified.

SECTION 1.04 Luxembourg Terms. Notwithstanding any other provision of this
Agreement to the contrary, in this Agreement where it relates to a Lux Party, a
reference to: (a) a winding-up, administration, liquidation, conservatorship,
bankruptcy, general assignment for the benefit of creditors, moratorium,
rearrangement, receivership, insolvency, reorganization or dissolution includes
bankruptcy (faillite), insolvency, liquidation, composition with creditors
(concordat préventif de faillite), moratorium or reprieve from payment (sursis
de paiement), controlled management (gestion contrôlée), fraudulent conveyance
(action paulienne), general settlement with creditors, reorganization or similar
laws affecting the rights of creditors generally; (b) a receiver, receiver and
manager, liquidator, administrator, trustee, custodian, sequestrator,
conservator or similar officer includes a juge délégué, commissaire,
juge-commissaire, mandataire ad hoc, administrateur provisoire, liquidateur or
curateur; (c) a Lien or security interest includes any hypothèque, nantissement,
gage, privilege, sûreté réelle, droit de rétention, and any type of security in
rem (sûreté réelle) or agreement or arrangement having a similar effect and any
transfer of title by way of security; (d) a person being unable to pay its debts
includes that person being in a state of cessation de paiements or having lost
or meeting the criteria to lose its commercial creditworthiness; (e) attachments
or similar creditors process means an executory attachment (saisie exécutoire)
or conservatory attachment (saisie conservatoire); (f) a guaranty includes any
garantie that is independent from the debt to which it relates and excludes any
suretyship (cautionnement) within the meaning of Articles 2011 and seq. of the
Luxembourg Civil Code; and (g) by-laws or organizational documents includes its
articles of association (statuts coordonnés).

ARTICLE II

Priorities and Agreements with Respect to Shared Collateral

SECTION 2.01 Priority of Claims.

(a) Anything contained herein or in any of the Secured Credit Documents to the
contrary notwithstanding (but subject to Section 1.03), if an Event of Default
has occurred and is continuing, and the Controlling Collateral Agent or any
First Lien Secured Party is taking action to enforce rights in respect of any
Shared Collateral, or any distribution is made in respect of any Shared
Collateral in any Bankruptcy Case of either Borrower or any other Grantor or any
First Lien Secured Party receives any payment pursuant to any intercreditor
agreement (other than this Agreement) with respect to any Shared Collateral, the
proceeds of any sale, collection or other liquidation of any such Shared
Collateral by the



--------------------------------------------------------------------------------

Controlling Collateral Agent or any other First Lien Secured Party on account of
such enforcement of rights or remedies or distribution in respect thereof in any
Bankruptcy Case or received by the Controlling Collateral Agent or any other
First Lien Secured Party pursuant to any such intercreditor agreement (other
than this Agreement) with respect to such Shared Collateral and proceeds of any
such distribution (subject, in the case of any such distribution, to the
sentence immediately following) to which the First Lien Obligations are entitled
under any intercreditor agreement (other than this Agreement) (all proceeds of
any sale, collection or other liquidation of any Collateral and all proceeds of
any such distribution being collectively referred to as “Proceeds”), shall be
applied (i) FIRST, to the payment in full in cash of all amounts owing to each
Collateral Agent (in its capacity as such and, in the case of the First Lien
Credit Agreement Collateral Agent, in its capacity as First Lien Credit
Agreement Administrative Agent) pursuant to the terms of any Secured Credit
Document, (ii) SECOND, subject to Section 1.03, to the payment in full in cash
of the First Lien Obligations of each Series on a ratable basis, with such
Proceeds to be applied to the First Lien Obligations of a given Series in
accordance with the terms of the applicable Secured Credit Documents and
(iii) THIRD after Discharge of all First Lien Obligations, to either Borrower
and the other Grantors or their successors or assigns, as their interests may
appear, or to whomsoever may be lawfully entitled to receive the same, or as a
court of competent jurisdiction may direct. If, despite the provisions of this
Section 2.01(a), any First Lien Secured Party shall receive any payment or other
recovery in excess of its portion of payments on account of the First Lien
Obligations to which it is then entitled in accordance with this
Section 2.01(a), such First Lien Secured Party shall hold such payment or
recovery in trust for the benefit of all First Lien Secured Parties in
accordance with Section 2.03(b) for distribution in accordance with
this Section 2.01(a). Notwithstanding the foregoing, with respect to any Shared
Collateral for which a third party (other than a First Lien Secured Party) has a
lien or security interest that is junior in priority to the security interest of
any Series of First Lien Obligations but senior (as determined by appropriate
legal proceedings in the case of any dispute) to the security interest of any
other Series of First Lien Obligations (such third party, an “Intervening
Creditor”), the value of any Shared Collateral or Proceeds allocated to such
Intervening Creditor shall be deducted on a ratable basis solely from the Shared
Collateral or Proceeds to be distributed in respect of the Series of First Lien
Obligations with respect to which such Impairment exists.

(b) Notwithstanding the date, time, method, manner or order of grant, attachment
or perfection of any Liens securing any Series of First Lien Obligations granted
on the Shared Collateral and notwithstanding any provision of the Uniform
Commercial Code of any jurisdiction, or any other applicable law or the Secured
Credit Documents or any defect or deficiencies in the Liens securing the First
Lien Obligations of any Series or any other circumstance whatsoever (but, in
each case, subject to Section 1.03), each First Lien Secured Party hereby agrees
that the Liens securing each Series of First Lien Obligations on any Shared
Collateral shall be of equal priority.

(c) Notwithstanding anything in this Agreement, any Secured Credit Document or
any other First Lien Security Documents to the contrary, Collateral consisting
of cash and cash equivalents pledged to secure First Lien Credit Agreement
Obligations consisting of reimbursement obligations in respect of letters of
credit or in respect of swing line loans or otherwise held by the First Lien
Credit Agreement Collateral Agent or pursuant to Section 2.03(g), 2.04(g) 2.17
or Article 8 of the First Lien Credit Agreement (or any equivalent successor
provision) (the “Non-Shared Collateral”) shall be applied as specified in the
First Lien Credit Agreement and will not constitute Shared Collateral and it is
understood and agreed that this Agreement shall not restrict the rights of any
First Lien Credit Agreement Secured Party to pursue enforcement proceedings,
exercise remedies or make determinations with respect to the Non-Shared
Collateral in accordance with the First Lien Credit Agreement.

SECTION 2.02 Actions with Respect to Shared Collateral; Prohibition on
Contesting Liens.

(a) Only the Controlling Collateral Agent shall act or refrain from acting with
respect to any Shared Collateral (including with respect to any intercreditor
agreement with respect to any Shared



--------------------------------------------------------------------------------

Collateral). At any time when the First Lien Credit Agreement Collateral Agent
is the Controlling Collateral Agent, no Additional First Lien Secured Party
shall or shall instruct any Collateral Agent to, and neither the Additional
First Lien Collateral Agent nor any other Collateral Agent that is not the
Controlling Collateral Agent shall, commence any judicial or non-judicial
foreclosure proceedings with respect to, seek to have a trustee, receiver,
liquidator or similar official appointed for or over, attempt any Enforcement
Action or other action to take possession of, exercise any right, remedy or
power with respect to, or otherwise take any action to enforce its security
interest in or realize upon, or take any other action available to it in respect
of, any Shared Collateral (including with respect to the relative rights and
duties of the holders of the First Lien Obligations granted and/or established
hereunder, the Liens under the Secured Credit Documents or otherwise with
respect to any intercreditor agreement with respect to any Shared Collateral),
whether under any Additional First Lien Security Document, applicable law or
otherwise, it being agreed that only the First Lien Credit Agreement Collateral
Agent, acting in accordance with the First Lien Credit Agreement Collateral
Documents, shall be entitled to take any such actions or exercise any such
remedies with respect to Shared Collateral at such time.

(b) With respect to any Shared Collateral at any time when the First Lien Credit
Agreement Collateral Agent is not the Controlling Collateral Agent, (i) the
Controlling Collateral Agent shall act only on the instructions of the
Applicable Authorized Representative, (ii) the Controlling Collateral Agent
shall not follow any instructions with respect to such Shared Collateral
(including with respect to any intercreditor agreement with respect to any
Shared Collateral) from any Non-Controlling Authorized Representative (or any
other First Lien Secured Party other than the Applicable Authorized
Representative) and (iii) no Non-Controlling Authorized Representative or other
First Lien Secured Party (other than the Applicable Authorized Representative)
shall or shall instruct the Controlling Collateral Agent to, commence any
judicial or non-judicial foreclosure proceedings with respect to, seek to have a
trustee, receiver, liquidator or similar official appointed for or over, attempt
any Enforcement Action, exercise any right, remedy or power with respect to, or
otherwise take any action to enforce its security interest in or realize upon,
or take any other action available to it in respect of, any Shared Collateral
(including with respect to any intercreditor agreement with respect to any
Shared Collateral), whether under any First Lien Security Document, applicable
law or otherwise, it being agreed that only the Controlling Collateral Agent,
acting on the instructions of the Applicable Authorized Representative and in
accordance with the applicable Additional First Lien Security Documents, shall
be entitled to take any Enforcement Action or exercise any such remedies with
respect to Shared Collateral.

(c) Notwithstanding the equal priority of the Liens securing each Series of
First Lien Obligations with respect to any Shared Collateral, the Controlling
Collateral Agent may deal with the Shared Collateral as if such Controlling
Collateral Agent had a senior Lien on such Shared Collateral. No Non-Controlling
Authorized Representative or Non-Controlling Secured Party will contest, protest
or object (or support any other Person in contesting, protesting or objecting)
to any Enforcement Action or other foreclosure proceeding or action brought by
the Controlling Collateral Agent, the Applicable Authorized Representative or
any Controlling Secured Party or any other exercise by the Controlling
Collateral Agent, the Applicable Authorized Representative or any Controlling
Secured Party of any rights and remedies relating to the Shared Collateral, or
to cause the Controlling Collateral Agent to do so. The foregoing shall not be
construed to limit the rights and priorities of any First Lien Secured Party,
the Controlling Collateral Agent or any Authorized Representative with respect
to any Collateral not constituting Shared Collateral (including, without
limitation, any Non-Shared Collateral).

(d) Each of the First Lien Secured Parties agrees that it will not (and hereby
waives any right to) question or contest or support any other Person in
contesting, in any proceeding (including any Insolvency or Liquidation
Proceeding), the perfection, priority, validity, attachment or enforceability of
a Lien held by or on behalf of any of the First Lien Secured Parties in all or
any part of the Collateral, or the provisions of this Agreement; provided that
nothing in this Agreement shall be construed to prevent or impair the rights of
any Collateral Agent or any Authorized Representative to enforce this Agreement.



--------------------------------------------------------------------------------

SECTION 2.03 No Interference; Payment Over.

(a) Each First Lien Secured Party agrees that (i) it will not challenge or
question in any proceeding the validity or enforceability of any First Lien
Obligations of any Series or any First Lien Security Document or the validity,
attachment, perfection or priority of any Lien under any First Lien Security
Document or the validity or enforceability of the priorities, rights or duties
established by or other provisions of this Agreement; (ii) it will not take or
cause to be taken any action the purpose or intent of which is, or could be, to
interfere, hinder or delay, in any manner, whether by judicial proceedings or
otherwise, any sale, transfer or other disposition of the Shared Collateral by
the Controlling Collateral Agent, (iii) except as provided in Section 2.02, it
shall have no right to (A) direct the Controlling Collateral Agent or any other
First Lien Secured Party to undertake or maintain any Enforcement Action,
exercise, and shall not exercise, any right, remedy or power with respect to any
Shared Collateral (including pursuant to any intercreditor agreement) or
(B) consent to the exercise by the Controlling Collateral Agent or any other
First Lien Secured Party of any right, remedy or power with respect to any
Shared Collateral, (iv) it will not institute any suit or assert in any suit,
bankruptcy, insolvency or other proceeding any claim against the Controlling
Collateral Agent or any other First Lien Secured Party seeking damages from or
other relief by way of specific performance, instructions or otherwise with
respect to any Shared Collateral, and none of the Controlling Collateral Agent,
any Applicable Authorized Representative or any other First Lien Secured Party
shall be liable for any action taken or omitted to be taken by the Controlling
Collateral Agent, such Applicable Authorized Representative or other First Lien
Secured Party with respect to any Shared Collateral in accordance with the
provisions of this Agreement, (v) if not the Controlling Collateral Agent, it
will not seek, and hereby waives any right, to have any Shared Collateral or any
part thereof marshaled upon any foreclosure or other disposition of such
Collateral and (vi) it will not attempt, directly or indirectly, whether by
judicial proceedings or otherwise, to challenge the enforceability of any
provision of this Agreement; provided that nothing in this Agreement shall be
construed to prevent or impair the rights of any of the Controlling Collateral
Agent or any other First Lien Secured Party to enforce this Agreement.

(b) Each First Lien Secured Party hereby agrees that if it shall obtain
possession of any Shared Collateral or shall realize any proceeds or payment in
respect of any such Shared Collateral, pursuant to any First Lien Security
Document or by the exercise of any rights available to it under applicable law
or in any Insolvency or Liquidation Proceeding or through any other exercise of
remedies (including pursuant to any intercreditor agreement), at any time prior
to the Discharge of each of the First Lien Obligations, then it shall hold such
Shared Collateral, proceeds or payment in trust for the other First Lien Secured
Parties and promptly transfer such Shared Collateral, proceeds or payment, as
the case may be, to the Controlling Collateral Agent, to be distributed in
accordance with the provisions of Section 2.01 hereof.

(c) Each First Lien Secured Party agrees that in commencing or maintaining any
Enforcement Action or otherwise exercising rights and remedies with respect to
the Collateral, the Controlling Collateral Agent may enforce the provisions of
the Secured Credit Documents and exercise remedies thereunder, all in such order
and in such manner as they may determine in the exercise of their sole
discretion in compliance with any applicable law and without consultation with
any other Collateral Agent or Non-Controlling Secured Party. Such exercise and
enforcement shall include the rights of an agent appointed by them to sell or
otherwise dispose of Collateral upon foreclosure, to incur expenses in
connection with such sale or disposition, and to exercise all the rights and
remedies of a secured creditor under the UCC or other applicable law and of a
secured creditor under Debtor Relief Laws in any applicable jurisdiction.



--------------------------------------------------------------------------------

SECTION 2.04 Release of Liens.

(a) In connection with any Enforcement Action by the Controlling Collateral
Agent or any other exercise of the Controlling Collateral Agent’s remedies in
respect of the Collateral, in each case, prior to the Discharge of First Lien
Credit Agreement Obligations, the Controlling Collateral Agent is irrevocably
authorized (at the cost of the Grantors and without any consent, sanction,
authority or further confirmation from the Non-Controlling Secured Parties):
(i) to release any of its Liens on any part of the Collateral or any other claim
over the asset that is the subject of the Enforcement Action, and the Liens or
any other claim over the asset that is the subject of the Enforcement Action, if
any, of each other Collateral Agent, for itself or for the benefit of each
Series of First Lien Secured Parties, on such asset, shall be automatically,
unconditionally and simultaneously released to the same extent as the Liens or
other claims of the Controlling Collateral Agent, and the Controlling Collateral
Agent is irrevocably authorized to execute and deliver or enter into any release
of such Liens or claims and to issue any letters of non-crystallization of any
floating charge or any consent to dealing (to the extent applicable) that may,
in the discretion of the Controlling Collateral Agent, be considered necessary
or reasonably desirable in connection with such releases; (ii) if the asset
which is the subject of such Enforcement Action consists of shares in the
capital of any Grantor, to release, on behalf of the First Lien Secured Parties
(x) that Grantor and any subsidiary of that Grantor from all or any part of its
First Lien Obligations, (y) any Liens granted by that Grantor and any subsidiary
of that Grantor over any of its assets, and (z) any other claim of any First
Lien Secured Party over that Grantor’s assets or over the assets of any
subsidiary of that Grantor; (iii) if the asset which is the subject of such
Enforcement Action consists of shares in the capital of an Grantor and the
Controlling Collateral Agent decides to dispose of all or any part of the First
Lien Obligations owed by such Grantor (the “Disposal Obligations”), (x) if the
Controlling Collateral Agent does not intend that any transferee of those
Disposal Obligations (the “Transferee”) will be treated as a First Lien Secured
Party for the purposes of this Agreement, to execute and deliver or enter into
any agreement to dispose of all or part of those Disposal Obligations providing
that notwithstanding any other provision of the First Lien Credit Agreement, any
First Lien Security Document or this Agreement, the Transferee shall not be
treated as a First Lien Secured Party for the purposes of this Agreement, and
(y) if the Controlling Collateral Agent does intend that any Transferee will be
treated as a First Lien Secured Party, to execute and deliver or enter into any
agreement to dispose of (I) all (and not part only) of the Disposal Obligations
owed to the First Lien Secured Parties, and (II) all or part of any other
Disposal Obligations, on behalf of, in each case, the First Lien Secured Parties
or the Grantors; and (iv) if the asset which is disposed of consists of shares
in the capital of an Grantor (the “Disposed Entity”) and the Controlling
Collateral Agent decides to transfer to another Grantor (the “Receiving Entity”)
all or any part of the Disposed Entity’s obligations or any obligations of any
subsidiary of that Disposed Entity in respect of Additional First Lien
Obligations, to execute and deliver or enter into any agreement to (x) agree to
the transfer of all or part of the obligations in respect of such Additional
First Lien Obligations on behalf of the Grantors to which those obligations are
owed and on behalf of the Grantors which owe those obligations and (y) accept
the transfer of all or part of the obligations in respect of such Additional
First Lien Obligations on behalf of the Receiving Entity or Receiving Entities
to which the obligations in respect of such Additional First Lien Obligations is
to be transferred. Each Collateral Agent (other than the Controlling Collateral
Agent), for itself or on behalf of any such Non-Controlling Secured Parties,
promptly shall execute and deliver to the Controlling Collateral Agent or such
Grantor such termination statements, releases and other documents as the
Controlling Collateral Agent or such Grantor may request to effectively confirm
the foregoing releases. In the case of any disposal made pursuant to this
Section 2.04(a), the Controlling Collateral Agent shall take reasonable care to
obtain a fair market price in the prevailing market conditions (though the
Controlling Collateral Agent shall have no obligation to postpone any such
disposal in order to achieve a higher price).



--------------------------------------------------------------------------------

(b) If in connection with any sale, lease, exchange, transfer or other
disposition of any Collateral by any Grantor (collectively, a “Disposition”)
permitted under the terms of the First Lien Credit Agreement and not expressly
prohibited under the terms of the Additional First Lien Security Documents
(other than in connection with an Enforcement Action or other exercise of any
Authorized Representative’s remedies in respect of the Collateral which shall be
governed by Section 2.04(a) above), the Controlling Collateral Agent, for itself
or on behalf of any of the Senior Secured Parties, releases any of its Liens on
any part of the Collateral, or releases any Grantor from its obligations under
its guaranty of the First Lien Obligations, in each case other than in
connection with, or following, the Discharge of First Lien Obligations, then the
Liens, if any, of each Collateral Agent (other than the Controlling Collateral
Agent), for itself or for the benefit of the Non-Controlling Secured Parties, on
such Collateral, and the obligations of such Grantor under its guaranty of the
Additional First Lien Obligations, shall be automatically, unconditionally and
simultaneously released; provided, that such release by such Collateral Agent,
for itself or for the benefit of the Non-Controlling Secured Parties, shall not
extend to or otherwise affect any of the rights of the Non-Controlling Secured
Parties to the proceeds from any such Disposition. Each Collateral Agent (other
than the Controlling Collateral Agent), for itself or on behalf of any such
Non-Controlling Secured Parties, promptly shall execute and deliver to the
Controlling Collateral Agent or such Grantor such termination statements,
releases and other documents as the Senior Representative or such Grantor may
request to effectively confirm such release.

(c) [Reserved.]

(d) Each Non-Controlling Authorized Representative and Collateral Agent that is
not the Controlling Collateral Agent, for itself and on behalf of the First Lien
Secured Parties of the Series for whom it is acting, hereby irrevocably
constitutes and appoints the Controlling Collateral Agent and any officer or
agent of the Controlling Collateral Agent, which appointment is coupled with an
interest with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of such Non-Controlling Authorized Representative, Collateral Agent or
First Lien Secured Party, to take any and all appropriate action and to execute
any and all documents and instruments which may be necessary to evidence and
confirm any release of Shared Collateral provided for in the Section 2.04,
including any endorsements or other instruments of transfer or release.

(e) Each of the First Lien Secured Parties irrevocably authorizes the
Controlling Collateral Agent, at its option and in its discretion, (i) to
release any Lien on any property granted to or held by any Collateral Agent
under any First Lien Security Document upon receipt of a certificate of a
Responsible Officer of the Borrower stating that the release of such Lien is
permitted by the terms of each then extant Secured Credit Document and (ii) to
release any Grantor from its obligations under the First Lien Security Documents
upon receipt of a certificate of a Responsible Officer of the Borrower stating
that such release is permitted by the terms of each then extant Secured Credit
Document.

SECTION 2.05 Certain Agreements with Respect to Bankruptcy or Insolvency
Proceedings.

(a) This Agreement shall continue in full force and effect notwithstanding the
commencement of any Insolvency or Liquidation Proceeding. The parties hereto
acknowledge that the provisions of this Agreement are intended to be enforceable
as contemplated by Section 510(a) of the Bankruptcy Code. All references herein
to any Grantor shall include such Grantor as a debtor-in-possession and any
receiver or trustee for such Grantor.

(b) If either Borrower and/or any other Grantor shall become subject to a case
or proceeding (a “Bankruptcy Case”) under the Bankruptcy Code or any other
Debtor Relief Law and shall, as debtor(s)-in-possession, move for approval of
financing (“DIP Financing”) to be provided by one or more lenders (the “DIP
Lenders”) to either Borrower or such Grantor under Section 364 of the Bankruptcy
Code or any equivalent provision of any other Debtor Relief Law or the use of
cash collateral under Section 363 of the



--------------------------------------------------------------------------------

Bankruptcy Code or any equivalent provision of any other Debtor Relief Law, each
First Lien Secured Party (other than any Controlling Secured Party or the
Authorized Representative of any Controlling Secured Party) agrees that it will
not raise, join or support any objection to any such financing or to the Liens
on the Shared Collateral securing the same (“DIP Financing Liens”) or to any use
of cash collateral that constitutes Shared Collateral, unless the Controlling
Collateral Agent (in the case of the Additional First Lien Collateral Agent,
acting on the instructions of the Applicable Authorized Representative) shall
then oppose or object (or join in or support any objection) to such DIP
Financing or such DIP Financing Liens or use of cash collateral (and (i) to the
extent that such DIP Financing Liens are senior to the Liens on any such Shared
Collateral for the benefit of the Controlling Secured Parties, each
Non-Controlling Secured Party will subordinate its Liens with respect to such
Shared Collateral on the same terms as the Liens of the Controlling Secured
Parties (other than any Liens of any First Lien Secured Parties constituting DIP
Financing Liens) are subordinated thereto, and (ii) to the extent that such DIP
Financing Liens rank pari passu with the Liens on any such Shared Collateral
granted to secure the First Lien Obligations of the Controlling Secured Parties,
each Non-Controlling Secured Party will confirm the priorities with respect to
such Shared Collateral as set forth herein), in each case so long as (A) the
First Lien Secured Parties of each Series retain the benefit of their Liens on
all such Shared Collateral pledged to the DIP Lenders, including proceeds
thereof arising after the commencement of such proceeding, with the same
priority vis-à-vis all the other First Lien Secured Parties (other than any
Liens of the First Lien Secured Parties constituting DIP Financing Liens) as
existed prior to the commencement of the Bankruptcy Case, (B) the First Lien
Secured Parties of each Series are granted Liens on any additional collateral
pledged to any First Lien Secured Parties as adequate protection or otherwise in
connection with such DIP Financing or use of cash collateral, with the same
priority vis-à-vis the First Lien Secured Parties as set forth in this
Agreement, (C) if any amount of such DIP Financing or cash collateral is applied
to repay any of the First Lien Obligations, such amount is applied pursuant to
Section 2.01, and (D) if any First Lien Secured Parties are granted adequate
protection, including in the form of periodic payments, in connection with such
DIP Financing or use of cash collateral, the proceeds of such adequate
protection are applied pursuant to Section 2.01; provided that this Agreement
shall not limit the right of the First Lien Secured Parties of each Series to
object to the grant of a Lien to secure the DIP Financing over any Collateral
subject to Liens in favor of the First Lien Secured Parties of such Series or
its Authorized Representative that shall not constitute Shared Collateral; and
provided, further, that the First Lien Secured Parties receiving adequate
protection shall not object to any other First Lien Secured Party receiving
adequate protection comparable to any adequate protection granted to such First
Lien Secured Parties in connection with a DIP Financing or use of cash
collateral.

SECTION 2.06 Reinstatement. In the event that any of the First Lien Obligations
shall be paid in full and such payment or any part thereof shall subsequently,
for whatever reason (including an order or judgment for disgorgement of a
preference or other avoidance action under the Bankruptcy Code, or any similar
law, or the settlement of any claim in respect thereof), be required to be
returned or repaid, the terms and conditions of this Article II shall be fully
applicable thereto until all such First Lien Obligations shall again have been
paid in full in cash.

SECTION 2.07 Insurance. As between the First Lien Secured Parties, the
Controlling Collateral Agent (acting at the direction of the Applicable
Authorized Representative) shall have the right to adjust or settle any
insurance policy or claim covering or constituting Shared Collateral in the
event of any loss thereunder and to approve any award granted in any
condemnation, expropriation or similar proceeding affecting the Shared
Collateral.

SECTION 2.08 Refinancings, etc. The First Lien Obligations of any Series may,
subject to the limitations set forth in the then extant Secured Credit
Documents, be increased, extended, renewed, replaced, restated, supplemented,
restructured, repaid, refunded, Refinanced (in whole or in part) or otherwise
amended or modified from time to time, in each case, without notice to, or the
consent (except to the extent a consent is otherwise required to permit the
Refinancing transaction under any Secured



--------------------------------------------------------------------------------

Credit Document) of any First Lien Secured Party of any other Series, all
without affecting the priorities provided for in Section 2.01(a) or the other
provisions hereof; provided that the Authorized Representative of the holders of
any such Refinancing indebtedness shall have executed a Joinder Agreement on
behalf of the holders of such Refinancing indebtedness.

SECTION 2.09 Possessory Collateral Agent as Gratuitous Bailee for Perfection.

(a) The Possessory Collateral shall be delivered to the First Lien Credit
Agreement Collateral Agent and the First Lien Credit Agreement Collateral Agent
agrees to hold any Shared Collateral constituting Possessory Collateral in its
possession or control (or in the possession or control of its agents or bailees)
as gratuitous bailee for the benefit of each other First Lien Secured Party for
which such Possessory Collateral is Shared Collateral and any assignee solely
for the purpose of perfecting the security interest granted in such Possessory
Collateral, if any, pursuant to the applicable First Lien Security Documents, in
each case, subject to the terms and conditions of this Section 2.09; provided
that at any time the First Lien Credit Agreement Collateral Agent is not the
Controlling Collateral Agent, the First Lien Credit Agreement Collateral Agent
shall (at the sole cost and expense of the Grantors), at the request of the
Additional First Lien Collateral Agent that is the Controlling Collateral Agent,
promptly deliver all Possessory Collateral to such Additional First Lien
Collateral Agent together with any necessary endorsements (or otherwise allow
such Additional First Lien Collateral Agent to obtain control of such Possessory
Collateral). The Borrowers and the other Grantors shall take such further action
as is required to effectuate the transfer contemplated hereby and shall
indemnify each Collateral Agent for loss or damage suffered by such Collateral
Agent as a result of such transfer except for loss or damage suffered by such
Collateral Agent as a result of its own willful misconduct, gross negligence or
bad faith (as determined by a court of competent jurisdiction in a final,
non-appealable judgment).

(b) The Controlling Collateral Agent agrees to hold any Shared Collateral
constituting Possessory Collateral, from time to time in its possession, as
gratuitous bailee for the benefit of each other First Lien Secured Party and any
assignee, solely for the purpose of perfecting the security interest granted in
such Possessory Collateral, if any, pursuant to the applicable First Lien
Security Documents, in each case, subject to the terms and conditions of this
Section 2.09.

(c) The duties or responsibilities of the Controlling Collateral Agent and each
Collateral Agent under this Section 2.09 shall be limited solely to holding any
Shared Collateral constituting Possessory Collateral as gratuitous bailee for
the benefit of each other First Lien Secured Party for purposes of perfecting
the Lien held by such First Lien Secured Parties thereon.

SECTION 2.10 Amendments to Security Documents.

(a) Without the prior written consent of the First Lien Credit Agreement
Collateral Agent, each Additional First Lien Secured Party agrees that no
Additional First Lien Security Document may be amended, supplemented or
otherwise modified or entered into to the extent such amendment, supplement or
modification, or the terms of any new Additional First Lien Security Document
would be (x) prohibited by any of the terms of this Agreement or (y) would
adversely affect the First Lien Secured Parties of any other Series.

(b) Without the prior written consent of the Additional First Lien Collateral
Agent, the First Lien Credit Agreement Collateral Agent agrees that no First
Lien Credit Agreement Collateral Document may be amended, supplemented or
otherwise modified or entered into to the extent such amendment, supplement or
modification, or the terms of any new First Lien Credit Agreement Collateral
Document would be (x) prohibited by any of the terms of this Agreement or
(y) would adversely affect the First Lien Secured Parties of any other Series.



--------------------------------------------------------------------------------

(c) In making determinations required by this Section 2.10, each Collateral
Agent may conclusively rely on a certificate of a Responsible Officer of the
Lead Borrower stating that such amendment is permitted by Section 2.10(a) or
(b) as the case may be.

SECTION 2.11 Shared Collateral (German Security).

(a) The provisions set out in this Section 2.11 shall be applicable with respect
to the German Security. In the case of any inconsistency with the other
provisions of this Agreement or in any Secured Credit Document as they relate to
the German Security, the provisions set out in this Section 2.11 shall prevail.

(b) With respect to German Security, the Controlling Collateral Agent shall, in
the case of German Security constituted by non–accessory (nicht akzessorische)
security interests, hold, administer and, as the case may be, enforce or release
such German Security in its own name, but for the account of the Secured Parties

(c) In the case of German Security constituted by accessory (akzessorische)
security interests created by way of pledge or other accessory instruments, the
Controlling Collateral Agent shall hold (with regard to its own rights under
Section 9.15 of the Credit Agreement), administer and, as the case may be,
enforce or release such German Security in the name of and for and on behalf of
the Secured Parties and in its own name on the basis of the abstract
acknowledgement of indebtedness pursuant to Section 9.15 of the Credit
Agreement.

(d) With regard to any First Lien Security Document creating any accessory
(akzessorische) German Security and for the purposes of entering into any such
First Lien Security Document, performing the rights and obligations thereunder,
amending, enforcing and/or releasing such First Lien Security Document, each
Non-Controlling Collateral Agent for itself and on behalf of its Non-Controlling
Secured Parties, hereby instructs and authorizes the Controlling Collateral
Agent to act as its agent (Stellvertreter).

(e) At the request of the Controlling Collateral Agent, each Non-Controlling
Collateral Agent shall provide the Controlling Collateral Agent with a separate
written power of attorney (Spezialvollmacht) for the purposes of executing any
relevant agreements and documents on their behalf (and on behalf of the
Non-Controlling Secured Parties) with respect to the German Security. Each
Non-Controlling Collateral Agent for itself and on behalf of its Non-Controlling
Secured Parties, hereby ratifies and approves all acts previously done by the
Controlling Collateral Agent on such Collateral Agent’s and its Non-Controlling
Secured Parties’ behalf with respect to the German Security.

(f) Each Non-Controlling Collateral Agent for itself and on behalf of its
Non-Controlling Secured Parties, hereby appoints the Controlling Collateral
Agent as agent and administrator of the German Security (the “German Security
Collateral Agent”) and instructs the Controlling Collateral Agent (with the
right of sub-delegation) to enter into any documents evidencing German Security
and to make and accept all declarations and take all actions it considers
necessary or useful in connection with any German Security on behalf of each
such Secured Party. The Controlling Collateral Agent shall further be entitled
to rescind, release, amend and/or execute new and different documents securing
the German Security.

(g) The Controlling Collateral Agent accepts its appointment as the German
Security Collateral Agent on the terms and subject to the conditions set out in
this Agreement and the Controlling Collateral Agent, each other Collateral Agent
and all other parties to this Agreement agree that, in relation to the German
Security, no Non-Controlling Collateral Agent or Non-Controlling Secured Party
shall exercise any independent power to enforce any German Security or take any
other action in relation to the enforcement of the German Security, or make or
receive any declarations in relation thereto. Notwithstanding anything herein to
the contrary, it is understood and agreed that as of the date hereof and



--------------------------------------------------------------------------------

until the earlier of Discharge of First Lien Credit Agreement Obligations and
the Non-Controlling Authorized Representative Enforcement Date with respect to
such German Security, the German Security Collateral Agent shall have the sole
right to give any instructions or directions with respect to the German
Security; provided that any amounts or proceeds received in respect of the
German Security shall be subject to Article II. Following the Non-Controlling
Authorized Representative Enforcement Date with respect to such German Security,
and subject to the provisions of Article III, the Non-Controlling Authorized
Representative shall, in addition to the Controlling Collateral Agent, have the
right to give any instructions or directions to the German Security Collateral
Agent; provided that any amounts or proceeds received in respect of the German
Security shall be subject to Article II.

(h) The German Security Collateral Agent shall, upon the Discharge of the First
Lien Obligations of the Controlling Collateral Agent, enter into amendments to
the First Lien Security Documents, or take such other steps as are necessary to
assign the role of German Security Collateral Agent, (i) if First Lien
Obligations of any other Class are outstanding at such time, to the Collateral
Agent of such other Class (or, if First Lien Obligations of more than one other
Class are outstanding at such time, to the Collateral Agent of the same Class as
the Class of the First Lien Obligations the aggregate principal amount of which
outstanding at such time exceeds the aggregate principal amount of the First
Lien Obligations of any other Class outstanding at such time) and (ii) if no
First Lien Obligations are outstanding at such time, to the applicable Grantor
or as directed by a court of competent jurisdiction.

SECTION 2.12 Parallel Debt (Covenant to Pay Agent). Notwithstanding any other
provision of any Secured Credit Document, each Grantor hereby acknowledges and
agrees to be bound by Section 9.15 of the First Lien Credit Agreement.1

ARTICLE III

Existence and Amounts of Liens and Obligations

SECTION 3.01 Determinations with Respect to Amounts of Liens and Obligations.
Whenever a Collateral Agent or any Authorized Representative shall be required,
in connection with the exercise of its rights or the performance of its
obligations hereunder, to determine the existence or amount of any First Lien
Obligations of any Series, or the Shared Collateral subject to any Lien securing
the First Lien Obligations of any Series, it may request that such information
be furnished to it in writing by each other Authorized Representative or
Collateral Agent and shall be entitled to make such determination or not make
any determination on the basis of the information so furnished; provided,
however, that if an Authorized Representative or a Collateral Agent shall fail
or refuse reasonably promptly to provide the requested information, the
requesting Collateral Agent or Authorized Representative shall be entitled to
make any such determination by such method as it may, in the exercise of its
good faith judgment, determine, including by reliance upon a certificate of the
Lead Borrower. Each Collateral Agent and each Authorized Representative may rely
conclusively, and shall be fully protected in so relying, on any determination
made by it in accordance with the provisions of the preceding sentence (or as
otherwise directed by a court of competent jurisdiction) and shall have no
liability to any Grantor, any First Lien Secured Party or any other person as a
result of such determination.

 

 

1  To be included subject to the structure of such Additional Senior Class Debt.



--------------------------------------------------------------------------------

ARTICLE IV

The Controlling Collateral Agent

SECTION 4.01 Authority.

(a) Notwithstanding any other provision of this Agreement, nothing herein shall
be construed to impose any fiduciary or other duty on any Controlling Collateral
Agent to any Non-Controlling Secured Party or any other Person, regardless of
whether an Event of Default has occurred or is continuing, or give any
Non-Controlling Secured Party the right to direct any Controlling Collateral
Agent, except that each Controlling Collateral Agent shall be obligated to
distribute proceeds of any Shared Collateral in accordance with Section 2.01
hereof.

(b) In furtherance of the foregoing, each Non-Controlling Secured Party
acknowledges and agrees that the Controlling Collateral Agent shall be entitled,
for the benefit of the First Lien Secured Parties, to sell, transfer or
otherwise dispose of or deal with any Shared Collateral as provided herein and
in the First Lien Security Documents, as applicable, pursuant to which the
Controlling Collateral Agent is the collateral agent and/or administrative agent
for such Shared Collateral, without regard to any rights to which the
Non-Controlling Secured Parties would otherwise be entitled as a result of the
First Lien Obligations held by such Non-Controlling Secured Parties. Without
limiting the foregoing, each Non-Controlling Secured Party agrees that none of
the Controlling Collateral Agent, the Applicable Authorized Representative or
any other First Lien Secured Party shall have any duty or obligation first to
marshal or realize upon any type of Shared Collateral (or any other Collateral
securing any of the First Lien Obligations), or to sell, dispose of or otherwise
liquidate all or any portion of such Shared Collateral (or any other Collateral
securing any First Lien Obligations), in any manner that would maximize the
return to the Non-Controlling Secured Parties, notwithstanding that the order
and timing of any such realization, sale, disposition or liquidation may affect
the amount of proceeds actually received by the Non-Controlling Secured Parties
from such realization, sale, disposition or liquidation. Except with respect to
any actions expressly prohibited or required to be taken by this Agreement, each
of the First Lien Secured Parties waives any claim it may now or hereafter have
against any Collateral Agent or the Authorized Representative of any other
Series of First Lien Obligations or any other First Lien Secured Party of any
other Series arising out of (i) any actions which any Collateral Agent,
Authorized Representative or the First Lien Secured Parties take or omit to take
(including, actions with respect to the creation, perfection or continuation of
Liens on any Collateral, Enforcement Actions or any other action with respect to
the foreclosure upon, sale, release or depreciation of, or failure to realize
upon, any of the Collateral and actions with respect to the collection of any
claim for all or any part of the First Lien Obligations from any account debtor,
guarantor or any other party) in accordance with the First Lien Security
Documents or any other agreement related thereto or to the collection of the
First Lien Obligations or the valuation, use, protection or release of any
security for the First Lien Obligations, (ii) any election by any Applicable
Authorized Representative or any holders of First Lien Obligations, in any
proceeding instituted under the Bankruptcy Code, of the application of
Section 1111(b) of the Bankruptcy Code or (iii) subject to Section 2.05, any
borrowing by, or grant of a security interest or administrative expense priority
under Section 364 of the Bankruptcy Code or any equivalent provision of any
other Debtor Relief Law, by the Loan Parties or any of their Subsidiaries, as
debtor-in-possession. Notwithstanding any other provision of this Agreement, the
Controlling Collateral Agent shall not accept any Shared Collateral in full or
partial satisfaction of any First Lien Obligations pursuant to Section 9-620 of
the Uniform Commercial Code of any jurisdiction, without the consent of each
Authorized Representative representing holders of First Lien Obligations for
whom such Collateral constitutes Shared Collateral.

SECTION 4.02 Rights as a First Lien Secured Party. The Person serving as the
Controlling Collateral Agent hereunder shall have the same rights and powers in
its capacity as a First Lien Secured



--------------------------------------------------------------------------------

Party under any Series of First Lien Obligations that it holds as any other
First Lien Secured Party of such Series and may exercise the same as though it
were not the Controlling Collateral Agent and the term “First Lien Secured
Party” or “First Lien Secured Parties” or (as applicable) “First Lien Credit
Agreement Secured Party”, “First Lien Credit Agreement Secured Parties”,
“Additional First Lien Secured Party”, “Additional First Lien Secured Parties”,
“Initial Additional First Lien Secured Party” or “Initial Additional First Lien
Secured Parties” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Controlling
Collateral Agent hereunder in its individual capacity. Such Person and its
Affiliates may accept deposits from, lend money to, act as the financial advisor
or in any other advisory capacity for and generally engage in any kind of
business with the Borrowers or any Subsidiary or other Affiliate thereof as if
such Person were not the Controlling Collateral Agent hereunder and without any
duty to account therefor to any other First Lien Secured Party.

SECTION 4.03 Exculpatory Provisions.

(a) The Controlling Collateral Agent shall not have any duties or obligations
except those expressly set forth herein and in the other First Lien Security
Documents to which it is a party. Without limiting the generality of the
foregoing, the Controlling Collateral Agent:

(i) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other First Lien Security Documents that the
Controlling Collateral Agent is required to exercise as directed in writing by
the Applicable Authorized Representative; provided that the Controlling
Collateral Agent shall not be required to take any action that, in its opinion
or the opinion of its counsel, may expose the Controlling Collateral Agent to
liability or that is contrary to any First Lien Security Document or applicable
law;

(ii) shall not, except as expressly set forth herein and in the other First Lien
Security Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrowers or any of their
Affiliates that is communicated to or obtained by the Person serving as the
Controlling Collateral Agent or any of its Affiliates in any capacity;

(iii) shall not be liable for any action taken or not taken by it (A) with the
consent or at the request of the Applicable Authorized Representative or (B) in
the absence of the willful misconduct, gross negligence, bad faith or material
breach of this Agreement by the Controlling Collateral Agent or any affiliate,
director, officer, employee, counsel, agent or attorney-in-fact of the
Controlling Collateral Agent (in each case, as determined by a court of
competent jurisdiction in a final, non-appealable judgment) or (C) in reliance
on a certificate of a Responsible Officer of the Lead Borrower stating that such
action is permitted by the terms of this Agreement (it being understood and
agreed that the Controlling Collateral Agent shall be deemed not to have
knowledge of any Event of Default under any Series of First Lien Obligations
unless and until notice describing such Event of Default is given to the
Controlling Collateral Agent by the Authorized Representative of such First Lien
Obligations or the Borrowers); shall not be responsible for or have any duty to
ascertain or inquire into (A) any statement, warranty or representation made in
or in connection with this Agreement or any other First Lien Security Document,
(B) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith, (C) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any default, (D) the
validity, enforceability, effectiveness or genuineness of this Agreement, any
other First Lien Security Document or any other agreement, instrument or
document, or the creation, perfection or priority of any Lien purported to be
created by the First Lien Security Documents, (E) the existence, value or the
sufficiency of any Collateral for any Series of First Lien Obligations, or
(F) the satisfaction of any condition set forth in any Secured Credit Document,
other than to confirm receipt of items expressly required to be delivered to the
Controlling Collateral Agent;



--------------------------------------------------------------------------------

(iv) with respect to the First Lien Credit Agreement or any other Secured Credit
Document, may conclusively assume that the Grantors have complied with all of
their obligations thereunder unless advised in writing by the Authorized
Representative thereunder to the contrary specifically setting forth the alleged
violation and

(v) shall not be subject to any fiduciary or other implied duties of any kind or
nature to any Person, regardless of whether an Event of Default has occurred and
is continuing, including under, or with respect to, any Additional First-Lien
Document (but shall be entitled to all protections provided to the Collateral
Agent therein).

(b) Each First Lien Secured Party acknowledges that, in addition to acting as
the initial Controlling Collateral Agent, DBNY also serves as Administrative
Agent (under, and as defined in, the First Lien Credit Agreement), and each
First Lien Secured Party hereby waives any right to make any objection or claim
against DBNY (or any successor Controlling Collateral Agent or any of their
respective counsel) based on any alleged conflict of interest or breach of
duties arising from the Controlling Collateral Agent also serving as the First
Lien Credit Agreement Collateral Agent.

SECTION 4.04 Reliance by Controlling Collateral Agent. The Controlling
Collateral Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Controlling Collateral Agent also may rely upon any statement
made to it orally or by telephone and believed by it to have been made by the
proper Person, and shall not incur any liability for relying thereon. The
Controlling Collateral Agent may consult with legal counsel (who may include,
but shall not be limited to, counsel for any Grantor or counsel for the
Applicable Authorized Representative), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

SECTION 4.05 Delegation of Duties. The Controlling Collateral Agent may perform
any and all of its duties and exercise its rights and powers hereunder or under
any other First Lien Security Document by or through any one or more sub-agents
appointed by the Controlling Collateral Agent. The Controlling Collateral Agent
and any such sub-agent may perform any and all of its duties and exercise its
rights and powers by or through their respective Affiliates. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the
Affiliates of the Controlling Collateral Agent and any such sub-agent.

SECTION 4.06 Non Reliance on Controlling Collateral Agent and Other First Lien
Secured Parties. Each First Lien Secured Party acknowledges that it has,
independently and without reliance upon the Controlling Collateral Agent, any
Authorized Representative or any other First Lien Secured Party or any of their
Affiliates and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement and the other Secured Credit Documents. Each First Lien Secured Party
also acknowledges that it will, independently and without reliance upon the
Controlling Collateral Agent, any Authorized Representative or any other First
Lien Secured Party or any of their Affiliates and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Secured Credit Document or any related agreement or any document
furnished hereunder or thereunder.



--------------------------------------------------------------------------------

ARTICLE V

Miscellaneous

SECTION 5.01 Notices. All notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(a) if to the First Lien Credit Agreement Collateral Agent or to the Authorized
Representative for the First Lien Credit Agreement Secured Parties, to it at
Deutsche Bank AG New York Branch, 60 Wall Street, New York, NY 10005, Attention
of [                    ] (Fax No.[                    ];

(b) if to the Additional First Lien Collateral Agent or the Initial Additional
Authorized Representative, to it at [                    ], Attention of
[                     ] (Fax No. [                    ]);

(c) if to any other additional Authorized Representative, to it at the address
set forth in the applicable Joinder Agreement.

Unless otherwise specifically provided herein, any notice or other communication
herein required or permitted to be given shall be in writing and, may be
personally served, telecopied, electronically mailed or sent by courier service
or U.S. mail and shall be deemed to have been given when delivered in person or
by courier service, upon receipt of a telecopy or electronic mail or upon
receipt via U.S. mail (registered or certified, with postage prepaid and
properly addressed). For the purposes hereof, the addresses of the parties
hereto shall be as set forth above or, as to each party, at such other address
as may be designated by such party in a written notice to all of the other
parties.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties party hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt (if a Business Day) and on the next Business Day thereafter (in all
other cases) if delivered by hand or overnight courier service or sent by
telecopy or on the date three Business Days after dispatch by certified or
registered mail if mailed, in each case delivered, sent or mailed (properly
addressed) to such party as provided in this Section 5.01 or in accordance with
the latest unrevoked direction from such party given in accordance with this
Section 5.01. To the extent agreed to in writing among each Collateral Agent and
each Authorized Representative from time to time and upon notification to the
Lead Borrower, notices and other communications may also be delivered by e-mail
to the e-mail address of a representative of the applicable person provided from
time to time by such person.

SECTION 5.02 Waivers; Amendment; Joinder Agreements.

(a) No failure or delay on the part of any party hereto in exercising any right
or power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the parties hereto are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any party therefrom shall in any
event be effective unless the same shall be permitted by Section 5.02(b), and
then such waiver or consent shall be effective only in the specific instance and
for the purpose for which given. No notice or demand on any party hereto in any
case shall entitle such party to any other or further notice or demand in
similar or other circumstances.



--------------------------------------------------------------------------------

(b) Neither this Agreement nor any provision hereof may be terminated, waived,
amended or modified (other than pursuant to any Joinder Agreement or any
Supplement contemplated by Section 5.16) except pursuant to an agreement or
agreements in writing entered into by each Authorized Representative and each
Collateral Agent (and with respect to any such termination, waiver, amendment or
modification which by the terms of this Agreement requires the Borrowers’
consent or which increases the obligations or reduces the rights of or otherwise
materially adversely affects the Borrowers or any other Grantor, with the
consent of the Borrowers).

(c) Notwithstanding the foregoing, without the consent of any First Lien Secured
Party, any Authorized Representative may become a party hereto by execution and
delivery of a Joinder Agreement in accordance with Section 5.13 and upon such
execution and delivery, such Authorized Representative and the Additional First
Lien Secured Parties and Additional First Lien Obligations of the Series for
which such Authorized Representative is acting hereunder agree to be bound by,
and shall be subject to, the terms hereof.

(d) Notwithstanding the foregoing, in connection with any Refinancing of First
Lien Obligations of any Series, or the incurrence of Additional First Lien
Obligations of any Series, the Collateral Agents and the Authorized
Representatives then party hereto shall enter (and are hereby authorized to
enter without the consent of any other First Lien Secured Party or any Loan
Party), at the request of any Collateral Agent, any Authorized Representative or
the Borrowers, into such amendments or modifications of this Agreement as are
reasonably necessary to reflect such Refinancing or such incurrence in
compliance with the Secured Credit Documents and are reasonably satisfactory to
each such Collateral Agent and each such Authorized Representative, provided
that any Collateral Agent or Authorized Representative may condition its
execution and delivery of any such amendment or modification on a receipt of a
certificate from a Responsible Officer of the Lead Borrower to the effect that
such Refinancing or incurrence is permitted by the then existing Secured Credit
Documents.

SECTION 5.03 Parties in Interest. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns, as well as the other First Lien Secured Parties, all of whom
are intended to be bound by, and to be third party beneficiaries of, this
Agreement.

SECTION 5.04 Survival of Agreement. All covenants, agreements, representations
and warranties made by any party in this Agreement shall be considered to have
been relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement.

SECTION 5.05 Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile, pdf. or other electronic transmission shall be effective as delivery
of a manually executed counterpart hereof.

SECTION 5.06 Severability. Any provision of this Agreement that is held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality or enforceability of
the remaining provisions hereof, and the invalidity in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.
The parties shall endeavor in good faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 5.07 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

SECTION 5.08 Submission to Jurisdiction Waivers; Consent to Service of Process.
Each party hereto (and in the case of Collateral Agent and each Authorized
Representative, on behalf of itself and the First Lien Secured Parties of the
Series for whom it is acting) irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the First Lien Security Documents, or for
recognition and enforcement of any judgment in respect thereof, to the exclusive
jurisdiction of the courts of the State of New York in the City of New York,
Borough of Manhattan, the courts of the United States for the Southern District
of New York, and, in each case, appellate courts from any thereof;

(b) consents and agrees that any such action or proceeding shall be brought in
such courts and irrevocably waives (to the extent permitted by applicable law)
any objection that it may now or hereafter have to the venue of any such action
or proceeding in any such court or that such action or proceeding was brought in
an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person (or its
Authorized Representative) at the address set forth in Section 5.01;

(d) agrees that nothing herein shall affect the right of any other party hereto
(or any First Lien Secured Party) to effect service of process in any other
manner permitted by law; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 5.08 any special, exemplary, punitive or consequential damages.

SECTION 5.09 WAIVER OF JURY TRIAL. EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY
WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION ARISING UNDER THIS AGREEMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO
THIS AGREEMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR
OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A
JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS SECTION 5.09 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF
THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

SECTION 5.10 Headings. Article, Section and Annex headings used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.

SECTION 5.11 Conflicts. In the event of any conflict or inconsistency between
the provisions of this Agreement and the provisions of any of the First Lien
Security Documents or any of the other Secured Credit Documents, the provisions
of this Agreement shall control to the extent of the conflict or inconsistency.



--------------------------------------------------------------------------------

SECTION 5.12 Provisions Solely to Define Relative Rights. The provisions of this
Agreement are and are intended solely for the purpose of defining the relative
rights of the First Lien Secured Parties in relation to one another. None of the
Borrowers, any other Grantor or any other creditor thereof shall have any rights
or obligations hereunder, except as expressly provided in this Agreement
(provided that nothing in this Agreement (other than Section 2.04, 2.05, 2.08,
2.09 or Article V) is intended to or will amend, waive or otherwise modify the
provisions of the First Lien Credit Agreement or any Additional First Lien
Documents), and none of the Borrowers or any other Grantor may rely on the terms
hereof (other than Sections 2.04, 2.05, 2.08, 2.09 and Article V). Nothing in
this Agreement is intended to or shall impair the obligations of any Grantor,
which are absolute and unconditional, to pay the First Lien Obligations as and
when the same shall become due and payable in accordance with their terms.

SECTION 5.13 Additional Senior Debt. To the extent, but only to the extent
permitted by the provisions of each of the then extant Secured Credit Documents,
the Borrowers may incur additional indebtedness after the date hereof that is
secured on an equal and ratable basis by the Liens securing the First Lien
Obligations (such indebtedness referred to as “Additional Senior Class Debt”).
Any such Additional Senior Class Debt may be secured by a Lien and may be
Guaranteed by the Grantors on a senior basis (which Lien shall rank on a pari
passu basis with the Liens on the Shared Collateral securing all other First
Lien Obligations), in each case under and pursuant to the Additional First Lien
Documents, if and subject to the condition that the Authorized Representative of
any such Additional Senior Class Debt (each, an “Additional Senior Class Debt
Representative”), acting on behalf of the holders of such Additional Senior
Class Debt and the collateral agent for the holders of such Additional Senior
Class Debt (each, an “Additional Senior Class Debt Collateral Agent”) (such
Additional Senior Class Debt Representative, Additional Senior Class Debt
Collateral Agent and holders in respect of any Additional Senior Class Debt
being referred to as the “Additional Senior Class Debt Parties”), becomes a
party to this Agreement as an Authorized Representative and Collateral Agent, as
applicable, by satisfying the conditions set forth in clauses (i) through
(iv) of the immediately succeeding paragraph.

In order for an Additional Senior Class Debt Representative to become a party to
this Agreement as an Authorized Representative and Collateral Agent, as
applicable,

(i) such Additional Senior Class Debt Representative, such Additional Senior
Class Debt Collateral Agent, each Collateral Agent, each Authorized
Representative and each Grantor shall have executed and delivered a Joinder
Agreement (with such changes as may be reasonably approved by the Controlling
Collateral Agent and Additional Senior Class Debt Representative) pursuant to
which such Additional Senior Class Debt Representative becomes an Authorized
Representative hereunder, such Additional Senior Class Debt Collateral Agent
becomes a Collateral Agent hereunder and the Additional Senior Class Debt in
respect of which such Additional Senior Class Debt Representative is the
Authorized Representative constitutes Additional First Lien Obligations and the
related Additional Senior Class Debt Parties become subject hereto and bound
hereby as Additional First Lien Secured Parties;

(ii) the Lead Borrower shall have (x) delivered to each Collateral Agent true
and complete copies of each of the Additional First Lien Documents relating to
such Additional Senior Class Debt, certified as being true and correct by a
Responsible Officer of the Lead Borrower and (y) identified in a certificate of
a Responsible Officer the obligations to be designated as Additional First Lien
Obligations and the initial aggregate principal amount or face amount thereof
and certified that such obligations are permitted to be incurred and secured on
a pari passu basis with the then extant First Lien Obligations and by the terms
of the then extant Secured Credit Documents;

(iii) all filings, recordations and/or amendments or supplements to the First
Lien Security Documents necessary or desirable in the reasonable judgment of
such Additional Senior



--------------------------------------------------------------------------------

Class Debt Collateral Agent to confirm and perfect the Liens securing the
relevant obligations relating to such Additional Senior Class Debt shall have
been made, executed and/or delivered (or, with respect to any such filings or
recordations, acceptable provisions to perform such filings or recordations
shall have been taken in the reasonable judgment of such Additional Senior Class
Debt Collateral Agent), and all fees and taxes in connection therewith shall
have been paid (or acceptable provisions to make such payments have been taken
in the reasonable judgment of such Additional Senior Class Debt Collateral
Agent); and

(iv) the Additional First Lien Documents, as applicable, relating to such
Additional Senior Class Debt shall provide, in a manner reasonably satisfactory
to each Collateral Agent, that each Additional Senior Class Debt Party with
respect to such Additional Senior Class Debt will be subject to and bound by the
provisions of this Agreement in its capacity as a holder of such Additional
Senior Class Debt.

SECTION 5.14 Agent Capacities. Except as expressly provided herein or in the
First Lien Credit Agreement Collateral Documents, DBNY is acting in the
capacities of First Lien Credit Agreement Administrative Agent and First Lien
Credit Agreement Collateral Agent solely for the First Lien Credit Agreement
Secured Parties. Except as expressly provided herein or in the Additional First
Lien Security Documents, [                    ] is acting in the capacity of
Additional First Lien Collateral Agent solely for the Additional First Lien
Secured Parties. Except as expressly set forth herein, none of the First Lien
Credit Agreement Administrative Agent, the First Lien Credit Agreement
Collateral Agent or the Additional First Lien Collateral Agent shall have any
duties or obligations in respect of any of the Collateral, all of such duties
and obligations, if any, being subject to and governed by the applicable Secured
Credit Documents.

SECTION 5.15 Integration. This Agreement together with the other Secured Credit
Documents and the First Lien Security Documents represents the agreement of each
of the Grantors and the First Lien Secured Parties with respect to the subject
matter hereof and there are no promises, undertakings, representations or
warranties by any Grantor, the First Lien Credit Agreement Collateral Agent, or
any other First Lien Secured Party relative to the subject matter hereof not
expressly set forth or referred to herein or in the other Secured Credit
Documents.

SECTION 5.16 Additional Grantors. The Borrowers agree that, if any Subsidiary
shall become a Grantor after the date hereof, they will promptly cause such
Subsidiary to become party hereto by executing and delivering an instrument in
the form of Annex III. Upon such execution and delivery, such Subsidiary will
become a Grantor hereunder with the same force and effect as if originally named
as a Grantor herein. The parties hereto further agree that, notwithstanding any
failure to take the actions required by the immediately preceding sentence, each
Person which becomes a Grantor at any time (and any security granted by any such
Person) shall be subject to the provisions hereof as fully as if same
constituted a Grantor party hereto and had complied with the requirements of the
immediately preceding sentence. The execution and delivery of such instrument
shall not require the consent of any other party hereunder, and will be
acknowledged by the First Lien Credit Agreement Collateral Agent, the Initial
Additional Authorized Representative and each additional Authorized
Representative. The rights and obligations of each Grantor hereunder shall
remain in full force and effect notwithstanding the addition of any new Grantor
as a party to this Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

DEUTSCHE BANK AG NEW YORK BRANCH, as First Lien Credit Agreement Collateral
Agent By:

 

Name: Title:

[                    ],

as Additional First Lien Collateral Agent and as Initial

Additional Authorized Representative By:

 

Name: Title:

TRINSEO MATERIALS OPERATING S.C.A.,

as Lead Borrower

By:

 

Name: Title:

TRINSEO MATERIALS FINANCE, INC.,

as Co-Borrower

By:

 

Name: Title: [GRANTORS] By:

 

Name: Title:



--------------------------------------------------------------------------------

ANNEX I

Grantors



--------------------------------------------------------------------------------

ANNEX II

[FORM OF] JOINDER NO. [                    ] dated as of [            ],
201   to the FIRST LIEN INTERCREDITOR AGREEMENT dated as of [             ],
201[    ] (the “First Lien Intercreditor Agreement”), among TRINSEO Holding S.À
R.L., a private limited liability company (société à responsabilité limitée),
organized and established under the laws of the Grand Duchy of Luxembourg,
TRINSEO MATERIALS S.À R.L., a private limited liability company (société à
responsabilité limitée), organized and established under the laws of the Grand
Duchy of Luxembourg (“Intermediate Holdings”), TRINSEO MATERIALS OPERATING
S.C.A., a partnership limited by shares (societe en commandite par actions)
organized and established under the laws of the Grand Duchy of Luxembourg (the
“Lead Borrower”), acting by its general partner, Intermediate Holdings, TRINSEO
MATERIALS FINANCE, INC., a Delaware corporation (the “Co-Borrower”, together
with the Lead Borrower, the “Borrowers” and each, a “Borrower”), the other
Grantors (as defined below) from time to time party hereto, DEUTSCHE BANK AG NEW
YORK BRANCH, as First Lien Credit Agreement Collateral Agent for the First Lien
Credit Agreement Secured Parties under the First Lien Security Documents (in
such capacity, the “First Lien Credit Agreement Collateral Agent”),
[                    ] as Authorized Representative, and the additional
Authorized Representatives from time to time a party thereto.2

A. Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the First Lien Intercreditor Agreement.

B. As a condition to the ability of the Borrowers to incur Additional First Lien
Obligations and to secure such Additional Senior Class Debt with the liens and
security interests created by the Additional First Lien Security Documents
relating thereto, the Additional Senior Class Debt Representative in respect of
such Additional Senior Class Debt is required to become an Authorized
Representative, the Additional Senior Class Debt Collateral Agent is respect of
such Additional Senior Class Debt is required to become a Collateral Agent, and
such Additional Senior Class Debt and the Additional Senior Class Debt Parties
in respect thereof are required to become subject to and bound by, the First
Lien Intercreditor Agreement. Section 5.13 of the First Lien Intercreditor
Agreement provides that such Additional Senior Class Debt Representative may
become an Authorized Representative, such Additional Senior Class Debt
Collateral Agent may become a Collateral Agent and such Additional Senior Class
Debt and such Additional Senior Class Debt Parties may become subject to and
bound by the First Lien Intercreditor Agreement as Additional First Lien
Obligations and Additional First Lien Secured Parties, respectively, upon the
execution and delivery by the Additional Senior Class Debt Representative and
the Additional Senior Class Debt Collateral Agent of an instrument in the form
of this Joinder Agreement and the satisfaction of the other conditions set forth
in Section 5.13 of the First Lien Intercreditor Agreement. The undersigned
Additional Senior Class Debt Representative (the “New Representative”) and
Additional Senior Class Debt Collateral Agent (the “New Collateral Agent”) is
executing this Joinder Agreement in accordance with the requirements of the
First Lien Intercreditor Agreement and the First Lien Security Documents.

Accordingly, each Collateral Agent, each Authorized Representative and the New
Representative and the New Collateral Agent agree as follows:

SECTION 1. In accordance with Section 5.13 of the First Lien Intercreditor
Agreement, the New Representative by its signature below becomes an Authorized
Representative under, the New Collateral Agent by its signature below becomes a
Collateral Agent under, and the related Additional Senior Class Debt and
Additional Senior Class Debt Parties become subject to and bound by, the First
Lien Intercreditor Agreement as Additional First Lien Obligations and Additional
First Lien Secured

 

 

2 

In the event of the Refinancing of the First Lien Credit Agreement Obligations,
revise to reflect joinder by a new First Lien Credit Agreement Collateral Agent



--------------------------------------------------------------------------------

Parties, with the same force and effect as if the New Representative had
originally been named therein as an Authorized Representative and the New
Collateral Agent had originally been named therein as Collateral Agent, and each
of the New Representative and the New Collateral Agent, on its behalf and on
behalf of such Additional Senior Class Debt Parties, hereby agrees to all the
terms and provisions of the First Lien Intercreditor Agreement applicable to it
as Authorized Representative or Collateral Agent, as applicable and to the
Additional Senior Class Debt Parties that it represents as Additional First Lien
Secured Parties. Each reference to an “Authorized Representative” in the First
Lien Intercreditor Agreement shall be deemed to include the New Representative.
Each reference to a “Collateral Agent” in the First Lien Intercreditor Agreement
shall be deemed to include the New Collateral Agent. The First Lien
Intercreditor Agreement is hereby incorporated herein by reference.

SECTION 2. Each of the New Representative and the New Collateral Agent
represents and warrants to each Collateral Agent, each Authorized Representative
and the other First Lien Secured Parties, individually, that (i) it has full
power and authority to enter into this Joinder, in its capacity as
[trustee/administrative agent and collateral agent], (ii) this Joinder has been
duly authorized, executed and delivered by it and constitutes its legal, valid
and binding obligation, enforceable against it in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally or by
equitable principles relating to enforceability and (iii) the Additional First
Lien Documents relating to such Additional Senior Class Debt provide that, upon
the New Representative’s entry into this Agreement, the Additional Senior Class
Debt Parties in respect of such Additional Senior Class Debt will be subject to
and bound by the provisions of the First Lien Intercreditor Agreement as
Additional First Lien Secured Parties.

SECTION 3. This Joinder may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Joinder shall become effective when each Collateral Agent
shall have received a counterpart of this Joinder that bears the signatures of
the New Representative and the New Collateral Agent. Delivery of an executed
signature page to this Joinder by telecopy, .pdf or other electronic imaging
means shall be effective as delivery of a manually signed counterpart of this
Joinder.

SECTION 4. Except as expressly supplemented hereby, the First Lien Intercreditor
Agreement shall remain in full force and effect.

SECTION 5. THIS JOINDER AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.

SECTION 6. In case any one or more of the provisions contained in this Joinder
should be held invalid, illegal or unenforceable in any respect, no party hereto
shall be required to comply with such provision for so long as such provision is
held to be invalid, illegal or unenforceable, but the validity, legality and
enforceability of the remaining provisions contained herein and in the First
Lien Intercreditor Agreement shall not in any way be affected or impaired. The
parties hereto shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 5.01 of the First Lien Intercreditor Agreement. All
communications and notices hereunder to the New Representative or the New
Collateral Agent shall be given to it at its address set forth below its
signature hereto.

SECTION 8. Each Borrower agrees to reimburse each Collateral Agent and each
Authorized Representative for its reasonable out-of-pocket expenses in
connection with this Joinder, including the reasonable fees, other charges and
disbursements of counsel, in each case as required by the applicable Secured
Credit Documents.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Representative has duly executed this Joinder to the
First Lien Intercreditor Agreement as of the day and year first above written.

 

[NAME OF NEW REPRESENTATIVE], as
[                    ] and as collateral agent for the holders of
[                    ], By:

 

Name: Title: Address for notices:

 

 

attention of:

 

Telecopy:

 

[NAME OF NEW COLLATERAL AGENT], as
[                    ] and as collateral agent for the holders of
[                    ], By:

 

Name: Title: Address for notices:

 

 

attention of:

 

Telecopy:

 



--------------------------------------------------------------------------------

Acknowledged by: DEUTSCHE BANK AG NEW YORK BRANCH,
as the First Lien Credit Agreement Collateral Agent, By:

 

Name: Title: By:

 

Name: Title: [                    ],

as Authorized Representative [and the Additional First Lien Collateral Agent],

By:

 

Name: Title: [OTHER AUTHORIZED REPRESENTATIVES] Acknowledged by:

TRINSEO MATERIALS OPERATING S.C.A.,

as Lead Borrower

By:

 

Name: Title:

TRINSEO MATERIALS FINANCE, INC.,

as Co-Borrower

By:

 

Name: Title: THE OTHER GRANTORS LISTED ON SCHEDULE I HERETO, By:

 

Name: Title:



--------------------------------------------------------------------------------

Schedule I to the

Supplement to the

First Lien Intercreditor Agreement

Grantors



--------------------------------------------------------------------------------

ANNEX III

SUPPLEMENT NO. [                     ] dated as of [            ], 201   , to
the FIRST LIEN INTERCREDITOR AGREEMENT dated as of [    ], (the “First Lien
Intercreditor Agreement”), among among TRINSEO Holding S.À R.L., a private
limited liability company (société à responsabilité limitée), organized and
established under the laws of the Grand Duchy of Luxembourg, TRINSEO MATERIALS
S.À R.L., a private limited liability company (société à responsabilité
limitée), organized and established under the laws of the Grand Duchy of
Luxembourg (“Intermediate Holdings”), TRINSEO MATERIALS OPERATING S.C.A., a
partnership limited by shares (societe en commandite par actions) organized and
established under the laws of the Grand Duchy of Luxembourg (the “Lead
Borrower”), acting by its general partner, Intermediate Holdings, TRINSEO
MATERIALS FINANCE, INC., a Delaware corporation (the “Co-Borrower”, together
with the Lead Borrower, the “Borrowers” and each, a “Borrower”), the other
Grantors (as defined below) from time to time party hereto, certain subsidiaries
and affiliates of the Borrowers (each a “Grantor”), DEUTSCHE BANK AG NEW YORK
BRANCH, as collateral agent under the First Lien Credit Agreement,
[                    ], as Authorized Representative, and the additional
Authorized Representatives from time to time party thereto.

A. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the First Lien Intercreditor Agreement.

B. The Grantors have entered into the First Lien Intercreditor Agreement.
Pursuant to the First Lien Credit Agreement and certain Additional First Lien
Documents, certain newly acquired or organized Subsidiaries of the Borrowers are
required to enter into the First Lien Intercreditor Agreement. Section 5.16 of
the First Lien Intercreditor Agreement provides that such Subsidiaries may
become party to the First Lien Intercreditor Agreement by execution and delivery
of an instrument in the form of this Supplement. The undersigned Subsidiary (the
“New Grantor”) is executing this Supplement in accordance with the requirements
of the First Lien Credit Agreement and the Additional First Lien Documents.

Accordingly, each Authorized Representative and the New Subsidiary Grantor agree
as follows:

SECTION 1. In accordance with Section 5.16 of the First Lien Intercreditor
Agreement, the New Grantor by its signature below becomes a Grantor under the
First Lien Intercreditor Agreement with the same force and effect as if
originally named therein as a Grantor, and the New Grantor hereby agrees to all
the terms and provisions of the First Lien Intercreditor Agreement applicable to
it as a Grantor thereunder. Each reference to a “Grantor” in the First Lien
Intercreditor Agreement shall be deemed to include the New Grantor. The First
Lien Intercreditor Agreement is hereby incorporated herein by reference.

SECTION 2. The New Grantor represents and warrants to each Authorized
Representative and the other First Lien Secured Parties that (i) it has the full
power and authority to enter into this Supplement and (ii) this Supplement has
been duly authorized, executed and delivered by it and constitutes its legal,
valid and binding obligation, enforceable against it in accordance with its
terms, except as such enforceability may be limited by Debtor Relief Law and by
general principles of equity.

SECTION 3. This Supplement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when each Authorized
Representative shall have received a counterpart of this Supplement that bears
the signature of the New Grantor. Delivery of an executed signature page to this
Supplement by facsimile transmission or other electronic method shall be as
effective as delivery of a manually signed counterpart of this Supplement.



--------------------------------------------------------------------------------

SECTION 4. Except as expressly supplemented hereby, the First Lien Intercreditor
Agreement shall remain in full force and effect.

SECTION 5. THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, no
party hereto shall be required to comply with such provision for so long as such
provision is held to be invalid, illegal or unenforceable, but the validity,
legality and enforceability of the remaining provisions contained herein and in
the First Lien Intercreditor Agreement shall not in any way be affected or
impaired. The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 5.01 of the First Lien Intercreditor Agreement. All
communications and notices hereunder to the New Grantor shall be given to it in
care of the Lead Borrower as specified in the First Lien Intercreditor
Agreement.

SECTION 8. Each Borrowers agrees to reimburse each Authorized Representative for
its reasonable out-of-pocket expenses in connection with this Supplement,
including the reasonable fees, other charges and disbursements of counsel for
each Authorized Representative as required by the applicable Secured Credit
Documents.

IN WITNESS WHEREOF, the New Grantor, and each Authorized Representative have
duly executed this Supplement to the First Lien Intercreditor Agreement as of
the day and year first above written.

 

[NAME OF NEW SUBSIDIARY GRANTOR] By:

 

Name: Title:

 

Acknowledged by:

DEUTSCHE BANK AG NEW YORK BRANCH,

as the First Lien Credit Agreement Collateral Agent and Authorized
Representative,

 

By:

 

Name: Title: By:

 

Name: Title: [                    ],

as the Initial Additional Authorized Representative [and the Additional First
Lien Collateral Agent and],

By:

 

Name: Title:



--------------------------------------------------------------------------------

[OTHER AUTHORIZED REPRESENTATIVES]



--------------------------------------------------------------------------------

EXHIBIT L

FORM OF

SECOND LIEN INTERCREDITOR AGREEMENT

among

TRINSEO HOLDING S.À R.L.,

as Holdings,

TRINSEO MATERIALS S.À R.L.,

as Intermediate Holdings,

TRINSEO MATERIALS OPERATING S.C.A.,

as the Lead Borrower,

TRINSEO MATERIALS FINANCE, INC.,

as the Co-Borrower,

the other Grantors party hereto,

DEUTSCHE BANK AG NEW YORK BRANCH,

as Senior Representative for the First Lien Credit Agreement Secured Parties,

[                    ],

as the Initial Second Priority Representative for the

Initial Second Priority Debt Parties

and

each additional Representative from time to time party hereto

dated as of [            ], 20[    ]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I    Definitions    SECTION 1.01.   Certain Defined
Terms      1    SECTION 1.02.   Terms Generally      11    SECTION 1.03.  
Luxembourg Terms      11    ARTICLE II    Priorities and Agreements with Respect
to Shared Collateral    SECTION 2.01.   Subordination      12    SECTION 2.02.  
Nature of Senior Lender Claims      12    SECTION 2.03.   Prohibition on
Contesting Liens      13    SECTION 2.04.   No New Liens      13    SECTION
2.05.   Perfection of Liens      14    SECTION 2.06.   Certain Cash Collateral
     14    SECTION 2.07.   Similar Liens and Agreements      14    ARTICLE III
   Enforcement    SECTION 3.01.   Exercise of Remedies      15    SECTION 3.02.
  Cooperation      17    SECTION 3.03.   Actions upon Breach      17    SECTION
3.04.   No Additional Rights for the Grantors Hereunder      17    ARTICLE IV   
Payments    SECTION 4.01.   Application of Proceeds      17    SECTION 4.02.  
Payments Over      18    ARTICLE V    Other Agreements    SECTION 5.01.  
Releases      18    SECTION 5.02.   Insurance and Condemnation Awards      20   
SECTION 5.03.   Amendments to Second Priority Collateral Documents      21   
SECTION 5.04.   Rights as Unsecured Creditors      22    SECTION 5.05.  
Gratuitous Bailee for Perfection      22    SECTION 5.06.   When Discharge of
Senior Obligations Deemed To Not Have Occurred      24   

 

-i-



--------------------------------------------------------------------------------

         Page  

SECTION 5.07.

 

Purchase Right

     24   

SECTION 5.08.

 

Shared Collateral Documents

     25   

SECTION 5.09.

 

Shared Collateral Documents (German law).

     26   

SECTION 5.10.

 

Intra-Group Lenders

     27   

SECTION 5.11.

 

Parallel Debt (Covenant to Pay Agent)

     27    ARTICLE VI    Insolvency or Liquidation Proceedings   

SECTION 6.01.

 

Financing Issues

     27   

SECTION 6.02.

 

Relief from the Automatic Stay

     28   

SECTION 6.03.

 

Adequate Protection

     28   

SECTION 6.04.

 

Preference Issues

     29   

SECTION 6.05.

 

Separate Grants of Security and Separate Classifications

     30   

SECTION 6.06.

 

No Waivers of Rights of Senior Secured Parties

     30   

SECTION 6.07.

 

Application

     30   

SECTION 6.08.

 

Other Matters

     31   

SECTION 6.09.

 

506(c) Claims

     31   

SECTION 6.10.

 

Reorganization Securities

     31   

SECTION 6.11.

 

Section 1111(b) of the Bankruptcy Code

     31   

SECTION 6.12.

 

Post-Petition Claims

     31    ARTICLE VII    Reliance; Etc.   

SECTION 7.01.

 

Reliance

     32   

SECTION 7.02.

 

No Warranties or Liability

     32   

SECTION 7.03.

 

Obligations Unconditional

     33    ARTICLE VIII    Miscellaneous   

SECTION 8.01.

 

Conflicts

     33   

SECTION 8.02.

 

Continuing Nature of this Agreement; Severability

     33   

SECTION 8.03.

 

Amendments; Waivers

     34   

SECTION 8.04.

 

Information Concerning Financial Condition of the Lead Borrower and the
Subsidiaries

     34   

SECTION 8.05.

 

Subrogation

     35   

SECTION 8.06.

 

Application of Payments

     35   

SECTION 8.07.

 

Additional Grantors

     35   

SECTION 8.08.

 

Dealings with Grantors

     35   

SECTION 8.09.

 

Additional Debt Facilities

     35   

SECTION 8.10.

 

Refinancings

     36   

SECTION 8.11.

 

Consent to Jurisdiction; Waivers

     37   

SECTION 8.12.

 

Notices

     37   

SECTION 8.13.

 

Further Assurances

     38   

SECTION 8.14.

 

GOVERNING LAW; WAIVER OF JURY TRIAL

     38   

SECTION 8.15.

 

Binding on Successors and Assigns

     38   

SECTION 8.16.

 

Section Titles

     38   

SECTION 8.17.

 

Counterparts

     38   

SECTION 8.18.

 

Intercreditor Agreements

     38   

 

-ii-



--------------------------------------------------------------------------------

         Page  

SECTION 8.19.

 

No Third Party Beneficiaries; Successors and Assigns

     39   

SECTION 8.20.

 

Effectiveness

     39   

SECTION 8.21.

 

First Lien Administrative Agent and Representative

     40   

SECTION 8.22.

 

Relative Rights

     40   

SECTION 8.23.

 

Survival of Agreement

     40   

SECTION 8.24.

 

Rules of Interpretation

     40   

Annex I

 

Grantors

  

Annex II

 

Form of Grantor Supplement to Second Lien Intercreditor Agreement

  

Annex III

 

Form of Second Priority Class Debt Representative Joinder Agreement to Second
Lien Intercreditor Agreement

  

Annex IV

 

Form of Senior Class Representative Joinder Agreement to Second Lien
Intercreditor Agreement

  

 

-iii-



--------------------------------------------------------------------------------

SECOND LIEN INTERCREDITOR AGREEMENT dated as of [            ,], 20[    ] (as
amended, supplemented or otherwise modified from time to time, this
“Agreement”), among TRINSEO Holding S.À R.L., a private limited liability
company (société à responsabilité limitée), organized and established under the
laws of the Grand Duchy of Luxembourg (“Holdings”), TRINSEO MATERIALS S.À R.L.,
a private limited liability company (société à responsabilité limitée),
organized and established under the laws of the Grand Duchy of Luxembourg
(“Intermediate Holdings”), TRINSEO MATERIALS OPERATING S.C.A., a partnership
limited by shares (societe en commandite par actions) organized and established
under the laws of the Grand Duchy of Luxembourg (the “Lead Borrower”), acting by
its general partner, Intermediate Holdings, TRINSEO MATERIALS FINANCE, INC., a
Delaware corporation (the “Co-Borrower”, together with the Lead Borrower, the
“Borrowers” and each, a “Borrower”), the other Grantors (as defined below) from
time to time party hereto, DEUTSCHE BANK AG NEW YORK BRANCH, as Representative
for the First Lien Credit Agreement Secured Parties (in such capacity and
together with its successors in such capacity, the “First Lien Administrative
Agent”), [                    ], as Representative for the Initial Second
Priority Debt Parties (in such capacity and together with its successors in such
capacity, the “Initial Second Priority Representative”), and each additional
Second Priority Representative and Senior Representative that from time to time
becomes a party hereto pursuant to Section 8.09.

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the First Lien Administrative Agent (for itself and on behalf of
the First Lien Credit Agreement Secured Parties), the Initial Second Priority
Representative (for itself and on behalf of the Initial Second Priority Debt
Parties) and each additional Senior Representative (for itself and on behalf of
the Additional Senior Debt Parties under the applicable Additional Senior Debt
Facility) and each additional Second Priority Representative (for itself and on
behalf of the Additional Second Priority Debt Parties under the applicable
Additional Second Priority Debt Facility) agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Certain Defined Terms. Capitalized terms used but not otherwise
defined herein have the meanings set forth in the First Lien Credit Agreement
or, if defined in the UCC, the meanings specified therein. As used in this
Agreement, the following terms have the meanings specified below:

“Additional Second Priority Debt” means any Indebtedness that is issued or
guaranteed by the Borrower or any other Grantor (and not issued or guaranteed by
any Subsidiary that is not a Guarantor) (other than Indebtedness constituting
Initial Second Priority Debt Obligations) after the date of this Agreement and
documented in the applicable Additional Second Priority Debt Documents, which
shall provide that such Indebtedness and guarantees are to be secured by the
Second Priority Collateral (or portion thereof) on a subordinate basis to the
Senior Obligations (and which is not secured by Liens on any assets of other
than the Second Priority Collateral and which are not secured by Liens on any
assets that are not included in the Senior Collateral); provided, however, that
(i) such Indebtedness is permitted to be incurred, secured and guaranteed on
such basis by each then extant Senior Debt Document and Second Priority Debt
Document and (ii) the Representative for the holders of such Indebtedness shall
have become party to this Agreement pursuant to, and by satisfying the
conditions set forth in, Section 8.09; provided, further, that, to the extent
required by the First Lien Credit Agreement or the Initial Second Priority Debt
Documents, if such Indebtedness will be the initial Additional Second Priority
Debt incurred by the Borrowers and/or the Grantors, then each Borrower, the
Grantors, the Second Priority Representative and the Representative for such
Indebtedness shall have executed and delivered the Junior Lien Intercreditor
Agreement. Additional Second Priority Debt shall include any Registered
Equivalent Notes and Guarantees thereof by the Guarantors issued in exchange
therefor.



--------------------------------------------------------------------------------

“Additional Second Priority Debt Documents” means, with respect to any series,
issue or class of Additional Second Priority Debt, the promissory notes,
indentures, credit agreements, Second Priority Collateral Documents or other
operative agreements evidencing or governing such Indebtedness.

“Additional Second Priority Debt Facility” means each credit agreement,
indenture or other governing agreement with respect to any Additional Second
Priority Debt.

“Additional Second Priority Debt Obligations” means, with respect to any series,
issue or class of Additional Second Priority Debt, all amounts owing pursuant to
the terms of such Additional Second Priority Debt, including, without
limitation, the obligations (including guarantee obligations) to pay principal,
interest, fees, expenses (including interest, fees, and expenses that accrue
after the commencement of a Bankruptcy Case, regardless of whether such
interest, fees or expenses are an allowed or allowable claim under such
Bankruptcy Case), letter of credit commissions, reimbursement obligations,
charges, penalties, damages, attorneys costs, indemnities and other amounts
payable by a Grantor under any Additional Second Priority Debt Document.

“Additional Second Priority Debt Parties” means, with respect to any series,
issue or class of Additional Second Priority Debt, the holders of such
Indebtedness, the Representative with respect thereto, any trustee or agent
therefor under any related Additional Second Priority Debt Documents and the
beneficiaries of each indemnification obligation undertaken by either Borrower
or any other Grantor under any related Additional Second Priority Debt
Documents.

“Additional Senior Debt” means any Indebtedness that is issued or guaranteed by
either Borrower or any Grantor (other than Indebtedness constituting First Lien
Credit Agreement Obligations) after the date of this Agreement and documented in
the applicable Additional Senior Debt Documents, which shall provide that such
Indebtedness and guarantees are secured by the Senior Collateral (or a portion
thereof) on a senior basis to the Second Priority Debt Obligations; provided,
however, that (i) such Indebtedness is permitted to be incurred, secured and
guaranteed on such basis by each then extant Senior Debt Document and Second
Priority Debt Document and (ii) the Representative for the holders of such
Indebtedness shall have executed and delivered this Agreement as of the date
hereof or become party to this Agreement pursuant to, and by satisfying the
conditions set forth in, Section 8.09 hereof; provided, further, that, to the
extent required by the First Lien Credit Agreement, if such Indebtedness will be
the initial Additional Senior Debt incurred by the Borrower and/or Grantors,
then each Borrower, the Grantors, the First Lien Administrative Agent and the
Representative for such Indebtedness shall have executed and delivered the First
Lien Intercreditor Agreement. Additional Senior Debt shall include any
Registered Equivalent Notes and Guarantees thereof by the Guarantors issued in
exchange therefor.

“Additional Senior Debt Documents” means, with respect to any series, issue or
class of Additional Senior Debt, the promissory notes, indentures, credit
agreements, Senior Collateral Documents or other operative agreements evidencing
or governing such Indebtedness.

“Additional Senior Debt Facility” means each credit agreement, indenture or
other governing agreement with respect to any Additional Senior Debt.

“Additional Senior Debt Obligations” means, with respect to any series, issue or
class of Additional Senior Debt, all amounts owing pursuant to the terms of such
Additional Senior Debt, including, without limitation, the obligations
(including guarantee obligations) to pay principal, interest, fees, and
expenses, letter of credit commissions, reimbursement obligations, charges,
penalties, damages,

 

-2-



--------------------------------------------------------------------------------

attorneys costs, indemnities and other amounts payable by a Grantor under any
Additional Senior Debt Document (including interest, fees, and expenses that
accrue after the commencement of a Bankruptcy Case, regardless of whether such
interest, fees, or expenses are an allowed or allowable claim under such
Bankruptcy Case).

“Additional Senior Debt Parties” means, with respect to any series, issue or
class of Additional Senior Debt, the holders of such Indebtedness, the
Representative with respect thereto, any trustee or agent therefor under any
related Additional Senior Debt Documents and the beneficiaries of each
indemnification obligation undertaken by either Borrower or any Grantor under
any related Additional Senior Debt Documents.

“Agreement” has the meaning assigned to such term in the introductory paragraph
hereto.

“Bankruptcy Case” means a case under the Bankruptcy Code or any other Bankruptcy
Law.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as amended, or any successor statute, any similar federal or state
law for the relief of debtors.

“Bankruptcy Law” means the Bankruptcy Code and any other Debtor Relief Law.

“Borrowers” has the meaning assigned to such term in the introductory paragraph
hereto.

“Class Debt” has the meaning assigned to such term in Section 8.09.

“Class Debt Parties” has the meaning assigned to such term in Section 8.09.

“Class Debt Representatives” has the meaning assigned to such term in
Section 8.09.

“Collateral” means the Senior Collateral and the Second Priority Collateral.

“Collateral Documents” means the Senior Collateral Documents and the Second
Priority Collateral Documents.”

“Contingent Senior Obligation” means, at any time, Senior Obligations for taxes,
costs, indemnifications, reimbursements, damages and other liabilities
(excluding (a) the principal of, and interest and premium (if any) on, and fees
and expenses relating to, any Senior Obligation and (b) contingent reimbursement
obligations in respect of amounts that may be drawn under outstanding letters of
credit) in respect of which no assertion of liability (whether oral or written)
and no claim or demand for payment (whether oral or written) has been made (and,
in the case of Senior Obligations for indemnification, no notice for
indemnification has been issued by the indemnitee) at such time.

“Contingent Second Priority Debt Obligation” means, at any time, Second Priority
Debt Obligations for taxes, costs, indemnifications, reimbursements, damages and
other liabilities (excluding (a) the principal of, and interest and premium (if
any) on, and fees and expenses relating to, any Second Priority Debt Obligations
and (b) contingent reimbursement obligations in respect of amounts that may be
drawn under outstanding letters of credit) in respect of which no assertion of
liability (whether oral or written) and no claim or demand for payment (whether
oral or written) has been made (and, in the case of Second Priority Debt
Obligations for indemnification, no notice for indemnification has been issued
by the indemnitee) at such time.

 

-3-



--------------------------------------------------------------------------------

“Debt Facility” means any Senior Facility and any Second Priority Debt Facility.

“Debtor Relief Laws” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

“Designated Second Priority Representative” means (i) the Initial Second
Priority Representative, until such time as the Second Priority Debt Facility
under the Initial Second Priority Debt Documents ceases to be the only Second
Priority Debt Facility under this Agreement, (ii) if at any time there is only
one Second Priority Representative for a Second Priority Debt Facility, until
such time as the Discharge of the Second Priority Debt Obligations has occurred,
such Second Priority Representative and (iii) at any time when clause (i) does
not apply, the Controlling Collateral Agent (or other similarly defined term)
(as defined in the Junior Lien Intercreditor Agreement) at such time.

“Designated Senior Representative” means (i) if at any time there is only one
Senior Representative for a Senior Facility with respect to which the Discharge
of Senior Obligations has not occurred, such Senior Representative and (ii) at
any time when clause (i) does not apply, the Controlling Collateral Agent (or
other similarly defined term) (as defined in the First Lien Intercreditor
Agreement) at such time.

“DIP Cap” has the meaning assigned to such term in Section 6.01.

“DIP Financing” has the meaning assigned to such term in Section 6.01.

“Discharge” means, with respect to any Debt Facility, the date on which such
Debt Facility and the Senior Obligations or the Second Priority Debt Obligations
thereunder, as the case may be, (i) have been paid in full in cash (other than
any Contingent Senior Obligations or Contingent Second Priority Debt
Obligations) and are no longer secured by the Collateral pursuant to the terms
of the documentation governing such Debt Facility or, with respect to any
Hedging Obligations or obligations and liabilities under Treasury Services
Agreements secured by the Collateral Documents for such Debt Facility, any of
(x) such Hedging Obligations or obligations and liabilities under Treasury
Services Agreements have been paid in full in cash (other than obligations and
liabilities under Treasury Services Agreements and Secured Hedge Agreements not
due and payable), (y) such Hedging Obligations or obligations and liabilities
under Treasury Services Agreements shall have been cash collateralized on terms
satisfactory to each applicable counterparty (or other arrangements satisfactory
to the applicable counterparty shall have been made) (other than obligations and
liabilities under Treasury Services Agreements and Secured Hedge Agreements not
due and payable) or (z) such Hedging Obligations or obligations and liabilities
under Treasury Services Agreements are no longer secured by the Collateral
pursuant to the terms of the documentation governing such Debt Facility (other
than obligations and liabilities under Treasury Services Agreements and Secured
Hedge Agreements not due and payable), (ii) any letters of credit issued
pursuant to such Debt Facility shall either have expired or have been terminated
(other than letters of credit that are cash collateralized or back-stopped or a
deemed reissuance under another facility) (in the amount and form required under
the applicable Debt Facility) and (iii) all commitments of the Senior Secured
Parties and the Second Priority Debt Parties under their respective Debt
Facilities have terminated. For the avoidance of doubt, any “Discharge” remains
subject to the requirements of Section 6.04. The term “Discharged” shall have a
corresponding meaning.

“Discharge of First Lien Credit Agreement Obligations” means, with respect to
any Shared Collateral, the Discharge of the First Lien Credit Agreement
Obligations with respect to such Shared Collateral; provided that the Discharge
of First Lien Credit Agreement Obligations shall not be

 

-4-



--------------------------------------------------------------------------------

deemed to have occurred in connection with a Refinancing of such First Lien
Credit Agreement Obligations with an Additional Senior Debt Facility secured by
such Shared Collateral under one or more Additional Senior Debt Documents which
has been designated in writing by the First Lien Administrative Agent (under the
First Lien Credit Agreement so Refinanced) to the Designated Senior
Representative as the “First Lien Credit Agreement” for purposes of this
Agreement.

“Discharge of Senior Obligations” means the date on which the Discharge of First
Lien Credit Agreement Obligations and the Discharge of each Additional Senior
Debt Facility has occurred.

“Disposal Obligation” has the meaning assigned to it in Section 5.01(a).

“Disposed Entity” has the meaning assigned to it in Section 5.01(a).

“Disposition” has the meaning assigned to it in Section 5.01(b).

“Enforcement Action” means any action to:

(1) foreclose, execute, levy, or collect on, appropriate, take possession or
control of, sell or otherwise realize upon (judicially or non-judicially), or
lease, license, or otherwise dispose of (whether publicly or privately),
Collateral or otherwise exercise or enforce remedial rights with respect to
Collateral under the Senior Debt Documents or the Second Priority Debt Documents
(including by way of setoff, recoupment, notification of a public or private
sale or other disposition pursuant to the UCC or other applicable law,
notification to account debtors, notification to depositary banks under deposit
account control agreements, or exercise of rights under landlord consents, if
applicable);

(2) solicit bids from third Persons, approve bid procedures for any proposed
disposition of Collateral, to conduct the liquidation or disposition of
Collateral or engage or retain sales brokers, marketing agents, investment
bankers, accountants, appraisers, auctioneers, or other third Persons for the
purposes of valuing, marketing, promoting, and selling Collateral;

(3) receive a transfer of Collateral in satisfaction of Indebtedness or any
other Senior Obligation secured thereby or enter into any cooperation,
compromise or similar arrangement with any Grantor;

(4) otherwise enforce a security interest or exercise another right or remedy,
as a secured creditor or otherwise, pertaining to the Collateral at law, in
equity, or pursuant to the Senior Debt Documents or the Second Priority Debt
Documents (including the commencement of applicable legal proceedings or other
actions with respect to all or any portion of the Collateral to facilitate the
actions described in the preceding clauses, and exercising voting rights in
respect of equity interests comprising Collateral); or

(5) the Disposition of Collateral by any Grantor after the occurrence and during
the continuation of an “event of default” under the Senior Debt Documents or the
Second Priority Debt Documents with the consent of the Designated Senior
Representative or Designated Second Priority Representative, as applicable (in
either case, to the extent that such consent is required).

“First Lien Administrative Agent” has the meaning assigned to such term in the
introductory paragraph hereto.

“First Lien Credit Agreement” means the Credit Agreement, dated as of May 5,
2015, among Holdings, Intermediate Holdings, the Lead Borrower, the Co-Borrower,
the guarantors from time

 

-5-



--------------------------------------------------------------------------------

to time party thereto, the lenders from time to time party thereto, Deutsche
Bank AG New York Branch, as the Administrative Agent, Citigroup Global Inc., as
syndication agent, and the other parties thereto, as amended, restated, amended
and restated, extended, supplemented or otherwise modified from time to time.

“First Lien Credit Agreement Loan Documents” means the First Lien Credit
Agreement and the other “Loan Documents” as defined in the First Lien Credit
Agreement.

“First Lien Credit Agreement Obligations” means the “Obligations”, as defined in
the First Lien Credit Agreement.

“First Lien Credit Agreement Secured Parties” means the “Secured Parties” as
defined in the First Lien Credit Agreement.

“First Lien Security Agreement” means the “Security Agreement” as defined in the
First Lien Credit Agreement.

“German Security Documents” means any agreement, instrument or document governed
by German law that creates or purports to create or evidence a Lien in favor of
any Senior Representative and/or Second Priority Representative, as agent for
the respective Senior Debt Parties and/or Second Priority Debt Parties,
respectively.

“Grantors” means Holdings, Intermediate Holdco, each Borrower, and each of their
respective Subsidiaries or direct or indirect parent company of the Lead
Borrower which has granted a security interest pursuant to any Collateral
Document to secure any Secured Obligations. The Grantors existing on the date
hereof are set forth in Annex I hereto.

“Hedging Obligations” of any Person means any obligation of such Person pursuant
to any Secured Hedge Agreements.

“Holdings” has the meaning assigned to such term in the introductory paragraph
hereto.

“Initial Second Priority Debt Documents” means that certain
[[                    ] dated as of [            ], 20[    ], among the Company,
[the guarantors identified therein,] [                    ], as
[                    ], and [                    ], as
[                    agent]] and any notes, security documents and other
operative agreements evidencing or governing such Indebtedness, including any
agreement entered into for the purpose of securing the Initial Second Priority
Debt Obligations.

“Initial Second Priority Debt Obligations” means the Second Priority Debt
Obligations arising pursuant to the Initial Second Priority Debt Documents.

“Initial Second Priority Debt Parties” means the holders of any Initial Second
Priority Debt Obligations and the Initial Second Priority Representative.

“Initial Second Priority Representative” has the meaning assigned to such term
in the introductory paragraph to this Agreement.

“Insolvency or Liquidation Proceeding” means:

(1) any case commenced by or against either Borrower or any other Grantor under
any Bankruptcy Law, any other proceeding for the reorganization,
recapitalization or adjustment

 

-6-



--------------------------------------------------------------------------------

or marshalling of the assets or liabilities of either Borrower or any other
Grantor, any receivership or general assignment for the benefit of creditors
relating to either Borrower or any other Grantor or any similar case or
proceeding relative to either Borrower or any other Grantor or its creditors, as
such, in each case whether or not voluntary;

(2) any liquidation, dissolution, marshalling of assets or liabilities or other
winding up of or relating to the Borrower or any other Grantor, in each case
whether or not voluntary and whether or not involving bankruptcy or insolvency;
or

(3) any other proceeding of any type or nature, whether or not involving
insolvency or bankruptcy, in which substantially all claims of creditors of the
Borrower or any other Grantor are determined and any payment or distribution is
or may be made on account of such claims.

“Intellectual Property” has the meaning assigned to such term in the First Lien
Security Agreement.

“Intra-Group Lender” means Holdings or any Subsidiary of Holdings that has made
a loan available to, lent money, or otherwise made cash advances to an Grantor,
in each case with an aggregate outstanding principal amount in excess of
$[5,000,000].

“Joinder Agreement” means a supplement to this Agreement in substantially the
form of Annex III or Annex IV hereof.

“Junior Lien Intercreditor Agreement” has the meaning assigned to such term in
Section 8.18(b).

“Lead Borrower” has the meaning assigned to such term in the introductory
paragraph hereto.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement, any easement, right of way or other encumbrance on title to
real property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing).

“Luxembourg” shall mean the Grand-Duchy of Luxembourg.

“Luxembourg Companies Register” means the Luxembourg Register of Commerce and
Companies.

“Lux Party” shall mean any Grantor whose registered office/place of central
administration is in Luxembourg.

“Officer’s Certificate” has the meaning provided to such term in Section 8.08.

“Pledged or Controlled Collateral” has the meaning assigned to such term in
Section 5.05(a).

“Priority Lien” has the meaning assigned to it in Section 5.01(f).

 

-7-



--------------------------------------------------------------------------------

“Proceeds” means the proceeds of any sale, collection or other liquidation of
Shared Collateral and any payment or distribution made in respect of Shared
Collateral in a Bankruptcy Case and any amounts received by any Senior
Representative or any Senior Secured Party from a Second Priority Debt Party in
respect of Shared Collateral pursuant to this Agreement.

“Receiving Entity” has the meaning assigned to it in Section 5.01(a).

“Recovery” has the meaning assigned to such term in Section 6.04.

“Refinance” means, in respect of any Indebtedness, to refinance, extend, renew,
defease, amend, increase, modify, supplement, restructure, refund, replace or
repay, or to issue other indebtedness or enter into alternative financing
arrangements, in exchange or replacement for such Indebtedness (in whole or in
part), including by adding or replacing lenders, creditors, agents, borrowers
and/or guarantors, and including in each case, but not limited to, after the
original instrument giving rise to such Indebtedness has been terminated and
including, in each case, through any credit agreement, indenture or other
agreement. “Refinanced” and “Refinancing” have correlative meanings.

“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act
of 1933, substantially identical notes (having the same Guarantees) issued in a
dollar-for-dollar exchange therefor pursuant to an exchange offer registered
with the SEC.

“Representatives” means the Senior Representatives and the Second Priority
Representatives.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Second Priority Class Debt” has the meaning assigned to such term in
Section 8.09.

“Second Priority Class Debt Parties” has the meaning assigned to such term in
Section 8.09.

“Second Priority Class Debt Representative” has the meaning assigned to such
term in Section 8.09.

“Second Priority Collateral” means (x) any “Collateral” as defined in any Second
Priority Debt Document or (y) any other assets of either Borrower or any other
Grantor with respect to which a Lien is granted or purported to be granted
pursuant to a Second Priority Collateral Document as security for any Second
Priority Debt Obligation.

“Second Priority Collateral Documents” means the Junior Lien Intercreditor
Agreement (if any) and each of the collateral agreements, security agreements
and other instruments and documents executed and delivered by either Borrower or
any other Grantor for purposes of providing collateral security for any Second
Priority Debt Obligation.

“Second Priority Debt Documents” means the Initial Second Priority Debt
Documents and any Additional Second Priority Debt Documents.

“Second Priority Debt Facilities” means the Initial Second Priority Debt
Facility and any and any Additional Second Priority Debt Facilities.

 

-8-



--------------------------------------------------------------------------------

“Second Priority Debt Obligations” means the Initial Second Priority Debt
Obligations and any Additional Second Priority Debt Obligations.

“Second Priority Debt Parties” means the Initial Second Priority Debt Parties
and any Additional Second Priority Debt Parties.

“Second Priority Enforcement Date” means, with respect to any Second Priority
Representative, the date which is 180 days after the occurrence of both (i) an
Event of Default (under and as defined in the Second Priority Debt Document for
which such Second Priority Representative has been named as Representative) and
(ii) the Designated Senior Representative’s and each other Representative’s
receipt of written notice from such Second Priority Representative that (x) such
Second Priority Representative is the Designated Second Priority Representative
and that an Event of Default (under and as defined in the Second Priority Debt
Document for which such Second Priority Representative has been named as
Representative) has occurred and is continuing and (y) all of the Second
Priority Debt Obligations are currently due and payable in full (whether as a
result of acceleration thereof or otherwise) in accordance with the terms of the
applicable Second Priority Debt Documents; provided that the Second Priority
Enforcement Date shall be stayed and shall not occur and shall be deemed not to
have occurred with respect to any Shared Collateral (1) at any time the
Designated Senior Representative has commenced and is diligently pursuing any
enforcement action with respect to any Shared Collateral, (2) when the Senior
Obligations are currently due and payable in full (whether as a result of
acceleration thereof or otherwise) in accordance with the terms of the Senior
Debt Documents, (3) at any time the Grantor which has granted a security
interest in any Shared Collateral is then a debtor under or with respect to (or
otherwise subject to) any Insolvency or Liquidation Proceeding, (4) at any time
the Designated Senior Representative is stayed from exercising remedies with
respect to any Shared Collateral or (5) if the acceleration of the Second
Priority Debt Obligations (if any) is rescinded in accordance with the terms of
the Second Priority Debt Documents

“Second Priority Lien” means the Liens on the Second Priority Collateral in
favor of Second Priority Debt Parties under Second Priority Collateral
Documents.

“Second Priority Representative” means (i) in the case of the Initial Second
Priority Debt Obligations covered hereby, the Initial Second Priority
Representative and (ii) in the case of any Additional Second Priority Debt
Facility and Additional Second Priority Debt Parties thereunder, the trustee,
administrative agent, collateral agent, security agent or similar agent under
such Additional Second Priority Debt Facility that is named as the
Representative in respect of such Additional Second Priority Debt Facility in
the applicable Joinder Agreement.

“Secured Obligations” means the Senior Obligations and the Second Priority Debt
Obligations.

“Secured Parties” means the Senior Secured Parties and the Second Priority Debt
Parties.

“Senior Class Debt” has the meaning assigned to such term in Section 8.09.

“Senior Class Debt Parties” has the meaning assigned to such term in
Section 8.09.

“Senior Class Debt Representative” has the meaning assigned to such term in
Section 8.09.

“Senior Collateral” means (x) any “Collateral” as defined in any Senior Debt
Document or (y) any other assets of either Borrower or any other Grantor with
respect to which a Lien is granted or purported to be granted pursuant to a
Senior Collateral Document as security for any Senior Obligations or deemed to
be granted pursuant to Section 2.04.

 

-9-



--------------------------------------------------------------------------------

“Senior Collateral Documents” means the First Lien Security Agreement and the
other “Collateral Documents” as defined in the First Lien Credit Agreement, the
First Lien Intercreditor Agreement (upon and after the initial execution and
delivery thereof by the initial parties thereto) and each of the collateral
agreements, security agreements and other instruments and documents executed and
delivered by either Borrower or any other Grantor for purposes of providing
collateral security for any Senior Obligation.

“Senior Debt Documents” means the First Lien Credit Agreement Loan Documents and
any Additional Senior Debt Documents.

“Senior Facilities” means the First Lien Credit Agreement and any Additional
Senior Debt Facilities.

“Senior Lien” means the Liens on the Senior Collateral in favor of the Senior
Secured Parties under the Senior Collateral Documents.

“Senior Obligations” means the First Lien Credit Agreement Obligations and any
Additional Senior Debt Obligations; provided that the aggregate principal amount
of debt for borrowed money constituting Senior Obligations (other than Hedging
Obligations and Obligations and liabilities under Treasury Services Agreements)
shall not exceed the amount of such debt permitted to be incurred as Senior
Obligations (other than Hedging Obligations and Obligations and liabilities
under Treasury Services Agreements) pursuant to the terms of the Second Priority
Debt Documents (as in effect on the date hereof and subject only to such
amendments, supplements or other modifications which do not have the effect,
directly or indirectly, of reducing the amount of such debt permitted to be
incurred thereunder as Senior Obligations or to which the First Lien
Administrative Agent, each other First Lien Representative and the Borrowers
have consented).

“Senior Representative” means (i) in the case of any First Lien Credit Agreement
Obligations and the First Lien Credit Agreement Secured Parties, the First Lien
Administrative Agent and (ii) in the case of any Additional Senior Debt Facility
and the Additional Senior Debt Parties thereunder, the trustee, administrative
agent, collateral agent, security agent or similar agent under such Additional
Senior Debt Facility that is named as the Representative in respect of such
Additional Senior Debt Facility hereunder or in the applicable Joinder
Agreement.

“Senior Secured Parties” means the First Lien Credit Agreement Secured Parties
and any Additional Senior Debt Parties.

“Shared Collateral” means, at any time, Collateral in which the holders of
Senior Obligations under at least one Senior Facility (or their Representative)
and the holders of Second Priority Debt Obligations under at least one Second
Priority Debt Facility (or their Representatives) hold a security interest at
such time (or, in the case of the Senior Facilities, are deemed pursuant to
Article II to hold a security interest). If, at any time, any portion of the
Senior Collateral under one or more Senior Facilities does not constitute Second
Priority Collateral under one or more Second Priority Debt Facilities, then such
portion of such Senior Collateral shall constitute Shared Collateral only with
respect to the Second Priority Debt Facilities for which it constitutes Second
Priority Collateral and shall not constitute Shared Collateral for any Second
Priority Debt Facility which does not have a security interest in such
Collateral at such time.

 

-10-



--------------------------------------------------------------------------------

“Shared Collateral Document” means (i) other than with respect to any German
Security Document, any agreement, document or instrument pursuant to which one
Lien is granted in the Shared Collateral to the holders of Senior Obligations
under at least one Senior Facility (or their Representative) and the holders of
Second Priority Debt Obligations under at least one Second Priority Debt
Facility (or their Representatives) or (ii) with respect to any German Security,
any German Security Document, any agreement, document or instrument evidencing
or purported to be evidencing non-accessory (nicht-akzessorisch) security
interests; with respect to such collateral, the Designated Senior Representative
is appointed by each of the Senior Secured Parties and the Second Priority Debt
Parties in accordance with the relevant provision in the Senior Debt Documents
and the Second Priority Debt Documents, respectively.

“Shared German Collateral” has the meaning assigned to such term in Section
[    ].

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Lead Borrower.

“Third Lien Intercreditor Agreement” has the meaning assigned to such term in
Section 8.18(a).

“Transferee” has the meaning assigned to such term in Section 5.01(a).

“Uniform Commercial Code” or “UCC” means, unless otherwise specified, the
Uniform Commercial Code as from time to time in effect in the State of New York.

SECTION 1.02. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (i) any definition of or reference to any
agreement, instrument, other document, statute or regulation herein shall be
construed as referring to such agreement, instrument, other document, statute or
regulation as from time to time amended, supplemented or otherwise modified,
(ii) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, but shall not be deemed to include the
subsidiaries of such Person unless express reference is made to such
subsidiaries, (iii) the words “herein,” “hereof” and “hereunder,” and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (iv) all references herein to
Articles, Sections and Annexes shall be construed to refer to Articles, Sections
and Annexes of this Agreement, (v) unless otherwise expressly qualified herein,
the words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights and
(vi) the term “or” is not exclusive.

SECTION 1.03. Luxembourg Terms. Notwithstanding any other provision of this
Agreement to the contrary, in this Agreement where it relates to a Lux Party, a
reference to: (a) a winding-up, administration, liquidation, conservatorship,
bankruptcy, general assignment for the benefit of creditors, moratorium,
rearrangement, receivership, insolvency, reorganization or dissolution includes

 

-11-



--------------------------------------------------------------------------------

bankruptcy (faillite), insolvency, liquidation, composition with creditors
(concordat préventif de faillite), moratorium or reprieve from payment (sursis
de paiement), controlled management (gestion contrôlée), fraudulent conveyance
(action paulienne), general settlement with creditors, reorganization or similar
laws affecting the rights of creditors generally; (b) a receiver, receiver and
manager, liquidator, administrator, trustee, custodian, sequestrator,
conservator or similar officer includes a juge délégué, commissaire,
juge-commissaire, mandataire ad hoc, administrateur provisoire, liquidateur or
curateur; (c) a Lien or security interest includes any hypothèque, nantissement,
gage, privilege, sûreté réelle, droit de rétention, and any type of security in
rem (sûreté réelle) or agreement or arrangement having a similar effect and any
transfer of title by way of security; (d) a person being unable to pay its debts
includes that person being in a state of cessation de paiements or having lost
or meeting the criteria to lose its commercial creditworthiness; (e) attachments
or similar creditors process means an executory attachment (saisie exécutoire)
or conservatory attachment (saisie conservatoire); (f) a guaranty includes any
garantie that is independent from the debt to which it relates and excludes any
suretyship (cautionnement) within the meaning of Articles 2011 and seq. of the
Luxembourg Civil Code; and (g) by-laws or organizational documents includes its
articles of association (statuts coordonnés).

ARTICLE II

Priorities and Agreements with Respect to Shared Collateral

SECTION 2.01. Subordination. Notwithstanding the date, time, manner or order of
filing or recordation of any document or instrument or grant, attachment or
perfection of any Liens granted to any Second Priority Representative or any
Second Priority Debt Parties on the Shared Collateral or of any Liens granted to
any Senior Representative or any other Senior Secured Party on the Shared
Collateral (or any actual or alleged defect in any of the foregoing) and
notwithstanding any provision of the UCC, any applicable Bankruptcy Law, any
other applicable law, any Second Priority Debt Document or any Senior Debt
Document or any other circumstance whatsoever (including any non-perfection of
any Lien purporting to secure the Senior Obligations), each Second Priority
Representative, on behalf of itself and each Second Priority Debt Party under
its Second Priority Debt Facility, hereby agrees that (a) any Lien on the Shared
Collateral securing any Senior Obligations now or hereafter held by or on behalf
of any Senior Representative or any other Senior Secured Party or other agent or
trustee therefor, regardless of how acquired, whether by grant, statute,
operation of law, subrogation or otherwise, shall have priority over and be
senior and prior to any Lien on the Shared Collateral securing any Second
Priority Debt Obligations in all respects and (b) any Lien on the Shared
Collateral securing any Second Priority Debt Obligations now or hereafter held
by or on behalf of any Second Priority Representative, any Second Priority Debt
Parties or any Second Priority Representative or other agent or trustee
therefor, regardless of how acquired, whether by grant, statute, operation of
law, subrogation or otherwise, shall be junior and subordinate in all respects
to all Liens on the Shared Collateral securing any Senior Obligations. All Liens
on the Shared Collateral securing any Senior Obligations shall be and remain
senior in all respects and prior to all Liens on the Shared Collateral securing
any Second Priority Debt Obligations for all purposes, whether or not such Liens
securing any Senior Obligations are subordinated to any Lien securing any other
obligation of either Borrower, any Grantor or any other Person or otherwise
subordinated, voided, avoided, invalidated, lapsed or otherwise deficient in any
manner.

SECTION 2.02. Nature of Senior Lender Claims. Each Second Priority
Representative, on behalf of itself and each Second Priority Debt Party under
its Second Priority Debt Facility, acknowledges that (a) a portion of the Senior
Obligations is revolving in nature and that the amount thereof that may be
outstanding at any time or from time to time may be increased or reduced and
subsequently reborrowed, (b) the terms of the Senior Debt Documents and the
Senior Obligations may be amended, supplemented or otherwise modified, and the
Senior Obligations, or a portion thereof, may be

 

-12-



--------------------------------------------------------------------------------

Refinanced from time to time and (c) subject to the proviso in the definition of
Senior Obligations, the aggregate amount of the Senior Obligations may be
increased, in each case, without notice to or consent by the Second Priority
Representatives or the Second Priority Debt Parties and without affecting the
provisions hereof. The Lien priorities provided for in Section 2.01 shall not be
altered or otherwise affected by any amendment, supplement or other
modification, or any Refinancing, of either the Senior Obligations or the Second
Priority Debt Obligations, or any portion thereof. As between each Borrower and
the other Grantors and the Second Priority Debt Parties, the foregoing
provisions will not limit or otherwise affect the obligations of the Borrowers
and the Grantors contained in any Second Priority Debt Document with respect to
the incurrence of Additional Senior Debt Obligations.

SECTION 2.03. Prohibition on Contesting Liens. Each of the Second Priority
Representatives, for itself and on behalf of each Second Priority Debt Party
under its Second Priority Debt Facility, agrees that it shall not (and hereby
waives any right to) take any action to challenge, oppose, contest or support
any other Person in contesting or challenging, directly or indirectly, in any
proceeding (including any Insolvency or Liquidation Proceeding), the validity,
extent, perfection, priority, allowability, or enforceability of any Lien
securing any Senior Obligations held (or purported to be held) by or on behalf
of any Senior Representative or any of the other Senior Secured Parties or other
agent or trustee therefor in any Senior Collateral, or the relative rights and
duties of the holders of the Senior Obligations and the Second Priority Debt
Obligations granted and/or established in this Agreement or any other Collateral
Document with respect to such Lien, and the Senior Collateral Agent and each
Senior Representative, for itself and on behalf of each Senior Secured Party
under the applicable Senior Facility, agrees that it shall not (and hereby
waives any right to) take any action to challenge, oppose, contest or support
any other Person in contesting or challenging, directly or indirectly, in any
proceeding (including any Insolvency or Liquidation Proceeding), the validity,
extent, perfection, priority, allowability or enforceability of any Lien
securing any Second Priority Debt Obligations held (or purported to be held) by
or on behalf of any of any Second Priority Representative or any of the Second
Priority Debt Parties in the Second Priority Collateral or the relative rights
and duties of the holders of the Senior Obligations and the Second Priority Debt
Obligations granted and/or established in this Agreement or any other Collateral
Document with respect to such Lien. Notwithstanding the foregoing, no provision
in this Agreement shall be construed to prevent or impair the rights of any
Senior Representative to enforce this Agreement (including the priority of the
Liens securing the Senior Obligations as provided in Section 2.01) or any of the
Senior Debt Documents.

SECTION 2.04. No New Liens. The parties hereto agree that, so long as the
Discharge of Senior Obligations has not occurred, (a) none of the Grantors shall
(1) grant or permit any Liens on any asset or property of any Grantor to secure
any Second Priority Debt Obligation unless it has granted, or concurrently
therewith grants, a Lien on such asset or property of such Grantor to secure the
Senior Obligations or (2) except as otherwise provided herein (including
Section 2.06), grant or permit any Liens on any asset or property of any Grantor
to secure any Senior Obligation unless it has granted, or concurrently therewith
grants, a Lien on such asset or property of such Grantor to secure the Second
Priority Debt Obligations; and (b) (1) if any Second Priority Representative or
any Second Priority Debt Party shall hold or otherwise be granted any Lien on
any assets or property of any Grantor securing any Second Priority Debt
Obligations that are not also subject to the first-priority Liens securing all
Senior Obligations under the Senior Collateral Documents, such Second Priority
Representative or Second Priority Debt Party (A) shall notify the Designated
Senior Representative promptly upon becoming aware thereof and, unless such
Grantor shall promptly grant a similar Lien on such assets or property to each
Senior Representative as security for the Senior Obligations, shall assign such
Lien to the Designated Senior Representative as security for all Senior
Obligations for the benefit of the Senior Secured Parties (but may retain a
junior lien on such assets or property subject to the terms hereof) and
(B) until such assignment or such grant of a similar Lien to each Senior
Representative, shall be deemed to hold and have held such Lien for the benefit
of each Senior Representative and the other Senior Secured Parties as

 

-13-



--------------------------------------------------------------------------------

security for the Senior Obligations or (2) if any Senior Representative or any
Senior Secured Party shall hold or otherwise be granted any Lien on any assets
or property of any Grantor securing any Senior Obligations that are not also
subject to the second-priority Liens securing all Second Priority Debt
Obligations under the Second Priority Collateral Documents, such Senior
Representative or Senior Secured Party shall notify the Designated Second
Priority Representative promptly upon becoming aware thereof and, unless such
Grantor shall promptly grant a similar Lien on such assets or property to each
Second Priority Representative as security for the Second Priority Debt
Obligations, shall be deemed to hold and have held such Lien for the benefit of
each Second Priority Representative and the other Second Second Priority Debt
Parties as security for the Second Priority Debt Obligations subject to the same
priority as the other Liens of the Second Priority Debt Parties are so
subordinated to the Liens of the Senior Secured Parties under this Agreement. To
the extent that the provisions of the immediately preceding sentence are not
complied with for any reason, without limiting any other right or remedy
available to any Senior Representative or any other Senior Secured Party, each
Second Priority Representative agrees, for itself and on behalf of the other
Second Priority Debt Parties, that any amounts received by or distributed to any
Second Priority Debt Party pursuant to or as a result of any Lien granted in
contravention of this Section 2.04 shall be subject to Section 4.02.

SECTION 2.05. Perfection of Liens. Except for the limited agreements of the
Senior Representatives pursuant to Section 5.05 hereof, none of the Senior
Representatives or the Senior Secured Parties shall be responsible for
perfecting and maintaining the perfection of Liens with respect to the Shared
Collateral for the benefit of the Second Priority Representatives or the Second
Priority Debt Parties. The provisions of this Agreement are intended solely to
govern the respective Lien priorities as between the Senior Secured Parties and
the Second Priority Debt Parties and shall not impose on the Senior
Representatives, the Senior Secured Parties, the Second Priority
Representatives, the Second Priority Debt Parties or any agent or trustee
therefor any obligations in respect of the disposition of Proceeds of any Shared
Collateral which would conflict with prior perfected claims therein in favor of
any other Person or any order or decree of any court or governmental authority
or any applicable law.

SECTION 2.06. Certain Cash Collateral. Notwithstanding anything in this
Agreement or any other Senior Debt Documents or Second Priority Debt Documents
to the contrary, collateral consisting of cash and Cash Equivalents pledged to
secure First Lien Credit Agreement Obligations consisting of (x) reimbursement
obligations in respect of Letters of Credit or otherwise held by the First Lien
Administrative Agent pursuant to the First Lien Credit Agreement (or any
equivalent successor provisions thereof).

SECTION 2.07. Similar Liens and Agreements. Except as otherwise set forth in
this Agreement (including Section 2.06), the parties hereto agree that it is
their intention that the Senior Collateral and the Second Priority Collateral be
identical. In furtherance of the foregoing and of Section 8.13, the parties
hereto agree, subject to the other provisions of this Agreement:

(a) upon request by the Designated Senior Representative or the Second Priority
Representative, to cooperate in good faith from time to time in order to
determine the specific items included in the Senior Collateral and the Second
Priority Collateral and the steps taken to perfect their respective Liens
thereon and the identity of the respective parties obligated under the Senior
Debt Documents and the Second Priority Debt Documents; and

(b) that the documents and agreements creating or evidencing the Senior
Collateral and the Second Priority Collateral and Guarantees for the Senior
Obligations and the Second Priority Debt Obligations shall be in all material
respects the same forms of documents other than with respect to the senior and
subordinate nature of the security interests in the Shared Collateral securing
the respective obligations thereunder.

 

-14-



--------------------------------------------------------------------------------

ARTICLE III

Enforcement

SECTION 3.01. Exercise of Remedies.

(a) So long as the Discharge of Senior Obligations has not occurred, whether or
not any Insolvency or Liquidation Proceeding has been commenced by or against
either Borrower or any other Grantor, (i) neither any Second Priority
Representative nor any Second Priority Debt Party will, (x) exercise or seek to
exercise any rights or remedies (including setoff, recoupment, and the right to
credit bid debt, if any) with respect to any Shared Collateral in respect of any
Second Priority Debt Obligations, or institute any Enforcement Action or other
action or proceeding with respect to such rights or remedies (including any
action of foreclosure), (y) contest, protest or object to (or support any other
party contesting, protesting or objecting) any foreclosure or enforcement
proceeding or action brought with respect to the Shared Collateral or any other
Senior Collateral by any Senior Representative or any Senior Secured Party in
respect of the Senior Obligations, the exercise of any right by any Senior
Representative or any Senior Secured Party (or any agent or sub-agent on their
behalf) in respect of the Senior Obligations under any lockbox agreement,
control agreement, landlord waiver or bailee’s letter or similar agreement or
arrangement to which any Senior Representative or any Senior Secured Party
either is a party or may have rights as a third party beneficiary, or any other
exercise by any such party of any rights and remedies relating to the Shared
Collateral under the Senior Debt Documents or otherwise in respect of the Senior
Collateral or the Senior Obligations, or (z) object to the forbearance by the
Senior Secured Parties from bringing or pursuing any foreclosure proceeding or
action or any other exercise of any rights or remedies relating to the Shared
Collateral or any other collateral in respect of Senior Obligations and (ii) the
Senior Representatives and the Senior Secured Parties shall have the exclusive
right to enforce rights, exercise remedies (including setoff, recoupment and any
right to credit bid their debt), including commencing an Enforcement Action, and
make determinations regarding the release, disposition or restrictions, or
waiver or forbearance of rights or remedies, with respect to the Shared
Collateral without any consultation with or the consent of any Second Priority
Representative or any Second Priority Debt Party; provided, however, that, in
each instance in a manner not otherwise inconsistent with the terms of this
Agreement, (A) in any Insolvency or Liquidation Proceeding commenced by or
against the Borrower or any other Grantor, any Second Priority Representative
may file a claim, proof of claim, or statement of interest with respect to the
Second Priority Debt Obligations under its Second Priority Debt Facility,
(B) any Second Priority Representative may take any action (not adverse to the
prior Liens on the Shared Collateral securing the Senior Obligations or the
rights of the Senior Representatives or the Senior Secured Parties to exercise
remedies in respect thereof) in order to create, prove, perfect, preserve or
protect (but not enforce) its rights in, and perfection and priority of its Lien
on, the Shared Collateral, (C) any Second Priority Representative and the Second
Priority Debt Parties may exercise their rights and remedies as unsecured
creditors to the extent provided in Section 5.04, (D) the Second Priority Debt
Parties may file any responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding or other pleading made by any Person
objecting to or otherwise seeking the disallowance of the claims of the Second
Priority Debt Parties or the avoidance of any Second Priority Lien, (E) in any
Insolvency or Liquidation Proceeding, the Second Priority Debt Parties shall be
entitled to vote on any plan of reorganization or similar dispositive plan to
the extent consistent with the provisions hereof, and (F) from and after the
Second Priority Enforcement Date, the Designated Second Priority Representative
may exercise or seek to exercise any rights or remedies (including setoff) with
respect to any Shared Collateral in respect of any Second Priority Debt
Obligations, or institute any action or proceeding with respect to such rights
or remedies (including any action of foreclosure), but only so long as (1) the
Designated Senior Representative has not commenced and is not diligently
pursuing any Enforcement Action with respect to any Shared Collateral and (2) no
Grantor which has granted a security interest in any Shared Collateral is then a
debtor under or with respect to (or otherwise subject to) any Insolvency or

 

-15-



--------------------------------------------------------------------------------

Liquidation Proceeding. Any recovery by the Second Priority Debt Parties
pursuant to the preceding clause (F) shall be subject to the terms of this
Agreement, including Article IV. In exercising rights and remedies with respect
to the Senior Collateral, the Senior Representatives and the Senior Secured
Parties may enforce the provisions of the Senior Debt Documents and exercise
remedies thereunder, all in such order and in such manner as they may determine
in the exercise of their sole discretion. Such exercise and enforcement shall
include the rights of an agent appointed by them to sell or otherwise dispose of
Shared Collateral upon foreclosure, to incur expenses in connection with such
sale or disposition and to exercise all the rights and remedies of a secured
lender under the Uniform Commercial Code of any applicable jurisdiction and of a
secured creditor under Bankruptcy Laws of any applicable jurisdiction.

(b) So long as the Discharge of Senior Obligations has not occurred, each Second
Priority Representative, on behalf of itself and each Second Priority Debt Party
under its Second Priority Debt Facility, agrees that it will not, in the context
of its role as secured creditor, take or receive any Shared Collateral or any
Proceeds of Shared Collateral in connection with the exercise of any right or
remedy or otherwise in an Insolvency or Liquidation Proceeding (including
setoff, recoupment, or the right to credit bid debt) with respect to any Shared
Collateral in respect of Second Priority Debt Obligations. Without limiting the
generality of the foregoing, unless and until the Discharge of Senior
Obligations has occurred, except as expressly provided in the proviso to
Section 3.01(a), the sole right of the Second Priority Representatives and the
Second Priority Debt Parties with respect to the Shared Collateral is to hold a
Lien on the Shared Collateral in respect of Second Priority Debt Obligations
pursuant to the Second Priority Debt Documents for the period and to the extent
granted therein and to receive a share of the Proceeds thereof, if any, after
the Discharge of Senior Obligations has occurred in accordance with the terms of
the Second Priority Debt Documents and applicable law.

(c) Subject to the proviso to Section 3.01(a), (i) each Second Priority
Representative, for itself and on behalf of each Second Priority Debt Party
under its Second Priority Debt Facility, agrees that neither such Second
Priority Representative nor any such Second Priority Debt Party will take any
action that would hinder, delay, limit or prohibit any Enforcement Action or the
exercise of remedies undertaken by any Senior Representative or any Senior
Secured Party with respect to the Shared Collateral under the Senior Debt
Documents, including any collection, sale, lease, exchange, transfer or other
disposition of the Shared Collateral, whether by foreclosure or otherwise, and
(ii) each Second Priority Representative, for itself and on behalf of each
Second Priority Debt Party under its Second Priority Debt Facility, hereby
waives any and all rights it or any such Second Priority Debt Party may have as
a junior lien creditor (whether arising under the UCC, any Bankruptcy Law or
under any other law) or otherwise to object to the manner in which the Senior
Representatives or the Senior Secured Parties seek to enforce or collect the
Senior Obligations or the Liens granted on any of the Senior Collateral,
regardless of whether any action or failure to act by or on behalf of any Senior
Representative or any other Senior Secured Party is adverse to the interests of
the Second Priority Debt Parties. In commencing or maintaining any Enforcement
Action or otherwise exercising rights and remedies with respect to the
Collateral, the Designated Senior Representative and the Senior Secured Parties
may enforce the provisions of the Senior Debt Documents and exercise remedies
thereunder, all in such order and in such manner as they may determine in the
exercise of their sole discretion in compliance with any applicable law and
without consultation with any Second Priority Representative or any Second
Priority Debt Party and regardless of whether any such exercise is adverse to
the interest of any Second Priority Debt Party. Such exercise and enforcement
shall include the rights of an agent appointed by them to sell or otherwise
dispose of Collateral upon foreclosure, to incur expenses in connection with
such sale or disposition, and to exercise all the rights and remedies of a
secured creditor under the UCC or other applicable law and of a secured creditor
under Bankruptcy Laws in any applicable jurisdiction.

(d) Each Second Priority Representative, on behalf of itself and each Second
Priority Debt Party under its Second Priority Debt Facility, hereby acknowledges
and agrees that no covenant,

 

-16-



--------------------------------------------------------------------------------

agreement or restriction contained in any Second Priority Debt Document shall be
deemed to restrict in any way the rights and remedies of the Senior
Representatives or the Senior Secured Parties with respect to the Senior
Collateral as set forth in this Agreement and the Senior Debt Documents.

(e) Until the Discharge of Senior Obligations but subject to the proviso to
Section 3.01(a), the Designated Senior Representative (or any Person authorized
by it) shall have the exclusive right to commence or maintain an Enforcement
Action, exercise any right or remedy with respect to the Shared Collateral and
shall have the exclusive right to determine and direct the time, method and
place for any Enforcement Action or the exercise such right or remedy or conduct
of any proceeding with respect thereto.

SECTION 3.02. Cooperation. Subject to the proviso to Section 3.01(a), each
Second Priority Representative, on behalf of itself and each Second Priority
Debt Party under its Second Priority Debt Facility, agrees that, unless and
until the Discharge of Senior Obligations has occurred, it will not commence, or
join with any Person (other than the Senior Secured Parties and the Senior
Representatives upon the request of the Designated Senior Representative) in
commencing, any enforcement, collection, execution, levy or foreclosure action
or proceeding with respect to any Lien held by it in the Shared Collateral under
any of the Second Priority Debt Documents or otherwise in respect of the Second
Priority Debt Obligations.

SECTION 3.03. Actions upon Breach. Should any Second Priority Representative or
any Second Priority Debt Party, contrary to this Agreement, in any way take,
attempt to take or threaten to take any action with respect to the Shared
Collateral (including any attempt to realize upon or enforce any remedy with
respect to this Agreement) or fail to take any action required by this
Agreement, any Senior Representative or other Senior Secured Party (in its or
their own name or in the name of either Borrower or any other Grantor) or either
Borrower may obtain relief against such Second Priority Representative or such
Second Priority Debt Party by injunction, specific performance or other
appropriate equitable relief. Each Second Priority Representative, on behalf of
itself and each Second Priority Debt Party under its Second Priority Facility,
hereby (i) agrees that the Senior Secured Parties’ damages from the actions of
the Second Priority Representatives or any Second Priority Debt Party may at
that time be difficult to ascertain and may be irreparable and waives any
defense that either Borrower, any other Grantor or the Senior Secured Parties
cannot demonstrate damage or be made whole by the awarding of damages and
(ii) irrevocably waives any defense based on the adequacy of a remedy at law and
any other defense that might be asserted to bar the remedy of specific
performance in any action that may be brought by any Senior Representative or
any other Senior Secured Party.

SECTION 3.04. No Additional Rights for the Grantors Hereunder. If any Senior
Secured Party or Second Priority Debt Party shall enforce its rights or remedies
in violation of the terms of this Agreement, no Grantor shall be entitled to use
such violation as a defense to any action by any Senior Secured Party or Second
Priority Debt Party, nor to assert such violation as a counterclaim or basis for
set off or recoupment against any Senior Secured Party or Second Priority Debt
Party. In addition, and without limiting the first sentence of this
Section 3.04, any Grantor may enforce any provision of this Agreement with the
prior written consent of the Designated Senior Representative.

ARTICLE IV

Payments

SECTION 4.01. Application of Proceeds. After an event of default under any
Senior Debt Document has occurred and until such event of default is cured or
waived, so long as the Discharge of Senior Obligations has not occurred, the
Shared Collateral or Proceeds thereof received in connection

 

-17-



--------------------------------------------------------------------------------

with any Enforcement Action or any other sale or other disposition of, or
collection on or in respect of, such Shared Collateral upon the exercise of
remedies or during an Insolvency or Liquidation Proceeding shall be applied by
the Designated Senior Representative to the Senior Obligations in such order as
specified in the relevant Senior Debt Documents (including the First Lien
Intercreditor Agreement, if any) until the Discharge of Senior Obligations has
occurred. Upon the Discharge of Senior Obligations, each applicable Senior
Representative shall deliver promptly to the Designated Second Priority
Representative any Shared Collateral or Proceeds thereof held by it in the same
form as received, with any necessary endorsements (such endorsements shall be
without recourse and without representation or warranty), or as a court of
competent jurisdiction may otherwise direct, to be applied by the Designated
Second Priority Representative to the Second Priority Debt Obligations in such
order as specified in the relevant Second Priority Debt Documents (including any
Junior Lien Intercreditor Agreement).

SECTION 4.02. Payments Over. Unless and until the Discharge of Senior
Obligations has occurred, any Shared Collateral or Proceeds thereof (or any
distribution in respect of the Shared Collateral, whether or not expressly
characterized as such) received by any Second Priority Representative or any
Second Priority Debt Party in connection with any Enforcement Action or the
exercise of any right or remedy (including setoff, recoupment, or credit bid)
relating to the Shared Collateral, in contravention of this Agreement, shall be
segregated and held in trust for the benefit of and forthwith paid over to the
Designated Senior Representative for the benefit of the Senior Secured Parties
in the same form as received, with any necessary endorsements, or as a court of
competent jurisdiction may otherwise direct and shall be applied by the
Designated Senior Representative as set forth in Section 4.01 above. The
Designated Senior Representative is hereby authorized to make any such
endorsements as agent for each of the Second Priority Representatives or any
such Second Priority Debt Party. Such authorization is coupled with an interest
and is irrevocable. Each Second Priority Representative, for itself and on
behalf of each other Second Priority Debt Party, agrees that if, at any time,
all or any part of any payment with respect to the Senior Obligations previously
made shall be rescinded for any reason whatsoever, such Second Priority Debt
Party shall promptly pay over to the Designated Senior Representative any
payment received by it in respect of any Shared Collateral and shall promptly
turn any Shared Collateral held by it over to the Designated Senior
Representative and the provisions set forth in this Agreement shall be
reinstated as if such payment had not been made, until the Discharge of the
Senior Obligations.

ARTICLE V

Other Agreements

SECTION 5.01. Releases.

(a) In connection with any Enforcement Action by the Senior Representative or
any other exercise of the Senior Representative’s remedies in respect of the
Collateral, in each case, prior to the Discharge of Senior Obligations, the
Designated Senior Representative is irrevocably authorized (at the cost of the
Grantors and without any consent, sanction, authority or further confirmation
from the Designated Second Priority Representative, any Second Lien Claimholder
or any Grantor): (i) to release any of its Liens on any part of the Collateral
or any other claim over the asset that is the subject of the Enforcement Action,
and the Liens or any other claim over the asset that is the subject of the
Enforcement Action, if any, of any Second Priority Representative, for itself or
for the benefit of the Second Priority Debt Parties, on such asset, shall be
automatically, unconditionally and simultaneously released to the same extent as
the Liens or other claims of the Designated Senior Representative, and the
Designated Senior Representative is irrevocably authorized to execute and
deliver or enter into any release of such Liens or claims and to issue any
letters of non-crystallization of any floating charge or any consent to dealing
(to the extent applicable) that may, in the discretion of the Designated Senior
Representative, be

 

-18-



--------------------------------------------------------------------------------

considered necessary or reasonably desirable in connection with such releases;
(ii) if the asset which is the subject of such Enforcement Action consists of
shares in the capital of any Grantor, to release, on behalf of the Senior
Secured Parties, Second Priority Debt Parties, Grantors and Intra-Group Lenders
(x) that Grantor and any subsidiary of that Grantor from all or any part of its
Senior Obligations, its Second Priority Debt Obligations and/or its Intra-Group
Liabilities, (y) any Liens granted by that Grantor and any subsidiary of that
Grantor over any of its assets, and (z) any other claim of any First Lien
Claimholder, Second Lien Claimholder, Grantor or other Intra-Group Lender over
that Grantor’s assets or over the assets of any subsidiary of that Grantor;
(iii) if the asset which is the subject of such Enforcement Action consists of
shares in the capital of an Grantor and the Designated Senior Representative
decides to dispose of all or any part of the Senior Obligations and/or Second
Priority Debt Obligations owed by such Grantor (the “Disposal Obligations”),
(x) if the Designated Senior Representative does not intend that any transferee
of those Disposal Obligations (the “Transferee”) will be treated as a Senior
Secured Party and/or Second Priority Debt Party for the purposes of this
Agreement, to execute and deliver or enter into any agreement to dispose of all
or part of those Disposal Obligations providing that notwithstanding any other
provision of any Senior Debt Document, any Second Priority Debt Document or this
Agreement, the Transferee shall not be treated as a Senior Secured Party and/or
Second Priority Debt Party for the purposes of this Agreement, and (y) if the
Designated Senior Representative does intend that any Transferee will be treated
as a Senior Secured Party and/or Second Priority Debt Party, to execute and
deliver or enter into any agreement to dispose of (I) all (and not part only) of
the Disposal Obligations owed to the Senior Secured Parties and/or Second
Priority Debt Parties, as applicable and (II) all or part of any other Disposal
Obligations, on behalf of, in each case, the Senior Secured Parties, the Second
Priority Debt Parties or the Grantors; and (iv) if the asset which is disposed
of consists of shares in the capital of an Grantor (the “Disposed Entity”) and
the Designated Senior Representative decides to transfer to another Grantor (the
“Receiving Entity”) all or any part of the Disposed Entity’s obligations or any
obligations of any subsidiary of that Disposed Entity in respect of Second
Priority Debt Obligations, to execute and deliver or enter into any agreement to
(x) agree to the transfer of all or part of the obligations in respect of such
Second Priority Debt Obligations on behalf of the Grantors to which those
obligations are owed and on behalf of the Grantors which owe those obligations
and (y) to accept the transfer of all or part of the obligations in respect of
such Second Priority Debt Obligations on behalf of the Receiving Entity or
Receiving Entities to which the obligations in respect of such Second Priority
Debt Obligations is to be transferred. The Designated Second Priority
Representative, for itself or on behalf of any such Second Priority Debt
Parties, promptly shall execute and deliver to the Designated Senior
Representative or such Grantor such termination statements, releases and other
documents as the Designated Senior Representative or such Grantor may request to
effectively confirm the foregoing releases. In the case of any disposal made
pursuant to this Section 5.1(a), the Designated Senior Representative shall take
reasonable care to obtain a fair market price in the prevailing market
conditions (though the Designated Senior Representative shall have no obligation
to postpone any such disposal in order to achieve a higher price).

(b) If in connection with any sale, lease, exchange, transfer or other
disposition of any Collateral by any Grantor (collectively, a “Disposition”)
permitted under the terms of the Senior Debt Documents and not expressly
prohibited under the terms of the Second Priority Debt Documents (other than in
connection with an Enforcement Action or other exercise of any Senior
Representative’s remedies in respect of the Collateral which shall be governed
by Section 5.1(a) above), the Designated Senior Representative, for itself or on
behalf of any of the Senior Secured Parties, releases any of its Liens on any
part of the Collateral, or releases any Grantor from its obligations under its
guaranty of the Senior Obligations, in each case other than in connection with,
or following, the Discharge of Senior Obligations, then the Liens, if any, of
each Second Priority Representative, for itself or for the benefit of the Second
Priority Debt Parties, on such Collateral, and the obligations of such Grantor
under its guaranty of the Second Priority Debt Obligations, shall be
automatically, unconditionally and simultaneously released; provided, that such
release by such Second Priority Representative, for itself or

 

-19-



--------------------------------------------------------------------------------

for the benefit of the Second Priority Debt Parties, shall not extend to or
otherwise affect any of the rights of the Second Priority Debt Parties to the
proceeds from any such Disposition. Each Second Priority Representative, for
itself or on behalf of any such Second Priority Debt Parties, promptly shall
execute and deliver to the Designated Senior Representative or such Grantor such
termination statements, releases and other documents as the Senior
Representative or such Grantor may request to effectively confirm such release.

(c) Unless and until the Discharge of Senior Obligations has occurred, each
Second Priority Representative, for itself and on behalf of each Second Priority
Debt Party under its Second Priority Debt Facility, hereby consents to the
application, whether prior to or after an event of default under any Senior Debt
Document of Proceeds of Shared Collateral to the repayment of Senior Obligations
pursuant to the Senior Debt Documents; provided that nothing in this
Section 5.01(c) shall be construed to prevent or impair the rights of the Second
Priority Representatives or the Second Priority Debt Parties to receive proceeds
in connection with the Second Priority Debt Obligations not otherwise in
contravention of this Agreement.

(d) Until the Discharge of Senior Obligations occurs, each Second Lien
Collateral Agent, for itself and on behalf of the Second Priority Debt Parties,
and each Intra-Group Lender hereby irrevocably constitutes and appoints the
Designated Senior Representative and any officer or agent of the Designated
Senior Representative, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of such Second Lien Collateral Agent or such holder or such Intra-Group
Lender or in the Designated Senior Representative’s own name, from time to time
in the Designated Senior Representative’s discretion, for the purpose of
carrying out the terms of this Section 5.1, to take any and all appropriate
action and to execute any and all documents and instruments which may be
necessary to accomplish the purposes of this Section 5.1, including any
endorsements or other instruments of transfer or release. This power is coupled
with an interest and is irrevocable until the Discharge of Senior Obligations.

(e) Until the Discharge of Senior Obligations occurs, to the extent that any
Senior Representative or the Senior Secured Parties (i) have released any Lien
on Collateral or any Grantor from its obligation under its guaranty and any such
Liens or guaranty are later reinstated or (ii) obtain any new Liens or
additional guarantees from any Grantor or any subsidiary of Holdings, then the
Designated Second Lien Collateral Agent, for itself and for the Second Priority
Debt Parties, shall be granted a Lien on any such Collateral, subject to the
Lien subordination provisions of this Agreement, and an additional guaranty, as
the case may be.

(f) If, prior to the Discharge of Senior Obligations, a subordination of the
Senior Representative’s Lien on any Collateral is permitted (or in good faith
believed by the Designated Senior Representative to be permitted) under the
First Lien Credit Agreement or any other Senior Debt Documents to another Lien
permitted under the First Lien Credit Agreement or any other Senior Debt
Documents (a “Priority Lien”), then the Designated Senior Representative is
authorized to execute and deliver a subordination agreement with respect thereto
in form and substance satisfactory to it, and each Second Priority
Representative Agent, for itself and on behalf of the Second Priority Debt
Parties, shall promptly execute and deliver to the Designated Senior
Representative or the relevant Grantor an identical subordination agreement
subordinating the Liens of such Second Lien Collateral Agent for the benefit of
the Second Priority Debt Parties to such Priority Lien.

SECTION 5.02. Insurance and Condemnation Awards. Unless and until the Discharge
of Senior Obligations has occurred, the Designated Senior Representative shall
have the sole and exclusive right, to the extent permitted by the Senior Debt
Documents and subject to the rights of the Grantors thereunder, (a) to adjust
settlement for any insurance policy covering the Shared Collateral in the

 

-20-



--------------------------------------------------------------------------------

event of any loss thereunder and (b) to approve any award granted in any
condemnation or similar proceeding (or any deed in lieu of condemnation)
affecting the Shared Collateral. Unless and until the Discharge of Senior
Obligations has occurred, all proceeds of any such policy and any such award (or
payment with respect to a deed in lieu of condemnation), if in respect of the
Shared Collateral, shall be paid (i) first, prior to the occurrence of the
Discharge of Senior Obligations, to the Designated Senior Representative for the
benefit of Senior Secured Parties pursuant to the terms of the Senior Debt
Documents, (ii) second, after the occurrence of the Discharge of Senior
Obligations, to the Designated Second Priority Representative for the benefit of
the Second Priority Debt Parties pursuant to the terms of the applicable Second
Priority Debt Documents and (iii) third, if no Second Priority Debt Obligations
are outstanding, to the owner of the subject property, such other Person as may
be entitled thereto or as a court of competent jurisdiction may otherwise
direct. If any Second Priority Representative or any Second Priority Debt Party
shall, at any time, receive any proceeds of any such insurance policy or any
such award in contravention of this Agreement, such proceeds shall be segregated
and held in trust for the benefit of the Designated Senior Representative for
the benefit of the Senior Secured Parties and it shall pay such proceeds over to
the Designated Senior Representative in accordance with the terms of
Section 4.02.

SECTION 5.03. Amendments to Second Priority Collateral Documents.

(a) Except to the extent not prohibited by any Senior Debt Document, no Second
Priority Collateral Document may be amended, supplemented or otherwise modified
or entered into to the extent such amendment, supplement or modification, or the
terms of any new Second Priority Collateral Document, would be prohibited by any
of the terms of this Agreement. Each Second Priority Representative, for itself
and on behalf of each Second Priority Debt Party under its Second Priority Debt
Facility, agrees that each Second Priority Collateral Document under its Second
Priority Debt Facility shall include the following language (or language to
similar effect reasonably approved by the Designated Senior Representative):

“Notwithstanding anything herein to the contrary, (i) the liens and security
interests granted to the [Second Priority Representative] pursuant to this
Agreement are expressly subject and subordinate to the liens and security
interests granted in favor of the Senior Secured Parties (as defined in the
Intercreditor Agreement referred to below), including liens and security
interests granted to Deutsche Bank AG New York Branch, as administrative agent,
pursuant to or in connection with the First Lien Credit Agreement, dated as of
May 5, 2015 among Holdings, Intermediate Holdings, the Lead Borrower, the
Co-Borrower, certain of the Lead Borrower’s Subsidiaries, the lenders from time
to time party thereto, the guarantors from time to time party thereto, Deutsche
Bank AG New York Branch, as administrative agent and the other parties thereto,
as amended, restated, amended and restated, extended, supplemented or otherwise
modified from time to time and (ii) the exercise of any right or remedy by the
[Second Priority Representative] hereunder is subject to the limitations and
provisions of the Second Lien Intercreditor Agreement dated as of
[            ], 20[    ] (as amended, restated, supplemented or otherwise
modified from time to time, the “Intercreditor Agreement”), among Deutsche Bank
AG New York Branch, as First Lien Administrative Agent, Holdings, Intermediate
Holdings, the Lead Borrower, the Co-Borrower, the other Grantors from time to
time party hereto, the Second Priority Representative and each additional
Representative from time to time party thereto. In the event of any conflict
between the terms of the Intercreditor Agreement and the terms of this Agreement
governing the exercise of any right or remedy, the terms of the Intercreditor
Agreement shall govern and control.”

 

-21-



--------------------------------------------------------------------------------

(b) In the event that each applicable Senior Representative and/or the Senior
Secured Parties enter into any amendment, waiver or consent in respect of or
replace any of the Senior Collateral Documents for the purpose of adding to, or
deleting from, or waiving or consenting to any departures from any provisions
of, any Senior Collateral Document or changing in any manner the rights of the
Senior Representatives, the Senior Secured Parties, either Borrower or any other
Grantor thereunder (including the release of any Liens in Senior Collateral) in
a manner that is applicable to all Senior Facilities, then such amendment,
waiver or consent shall apply automatically to any comparable provision of each
comparable Second Priority Collateral Document without the consent of any Second
Priority Representative or any Second Priority Debt Party and without any action
by any Second Priority Representative, either Borrower or any other Grantor;
provided, however, that (i) no such amendment, waiver or consent shall
(A) remove assets subject to the Second Priority Liens or release any such
Liens, except to the extent that such release is permitted or required by
Section 5.01(a) or (b); provided further that there is a concurrent release of
the corresponding Senior Liens or (B) amend, modify or otherwise affect the
rights or duties of any Second Priority Representative in its role as Second
Priority Representative without its prior written consent and (ii) written
notice of such amendment, waiver or consent shall have been given to each Second
Priority Representative within 10 Business Days after the effectiveness of such
amendment, waiver or consent (although the failure to give any such notice shall
in no way affect the effectiveness of any such amendment, waiver or consent).

(c) The Borrower agrees to deliver to each of the Designated Senior
Representative and the Designated Second Priority Representative copies of
(i) any amendments, supplements or other modifications to the Senior Debt
Documents or the Second Priority Debt Documents and (ii) any new Senior Debt
Documents or Second Priority Debt Documents promptly after effectiveness
thereof.

SECTION 5.04. Rights as Unsecured Creditors. Notwithstanding anything to the
contrary in this Agreement, the Second Priority Representatives and the Second
Priority Debt Parties may exercise rights and remedies as unsecured creditors
against either Borrower and any other Grantor in accordance with the terms of
the Second Priority Debt Documents and applicable law so long as such rights and
remedies do not violate any express provision of this Agreement or any Senior
Debt Document. Nothing in this Agreement shall prohibit the receipt by any
Second Priority Representative or any Second Priority Debt Party of the required
payments of principal, premium, interest, fees and other amounts due under the
Second Priority Debt Documents so long as such receipt is not the direct or
indirect result of the exercise by a Second Priority Representative or any
Second Priority Debt Party of rights or remedies as a secured creditor in
respect of Shared Collateral. In the event any Second Priority Representative or
any Second Priority Debt Party becomes a judgment lien creditor in respect of
Shared Collateral as a result of its enforcement of its rights as an unsecured
creditor in respect of Second Priority Debt Obligations, such judgment lien
shall be subordinated to the Liens securing Senior Obligations on the same basis
as the other Liens securing the Second Priority Debt Obligations are so
subordinated to such Liens securing Senior Obligations under this Agreement.
Nothing in this Agreement shall impair or otherwise adversely affect any rights
or remedies the Senior Representatives or the Senior Secured Parties may have
with respect to the Senior Collateral.

SECTION 5.05. Gratuitous Bailee for Perfection.

(a) Each Senior Representative acknowledges and agrees that if it shall at any
time hold a Lien securing any Senior Obligations on any Shared Collateral that
can be perfected by the possession or control of such Shared Collateral or of
any account in which such Shared Collateral is held, and if such Shared
Collateral or any such account is in fact in the possession or under the control
of such Senior Representative, or of agents or bailees of such Person (such
Shared Collateral being referred to herein as the “Pledged or Controlled
Collateral”), or if it shall any time obtain any landlord waiver or bailee’s
letter or any similar agreement or arrangement granting it rights or access to
Shared Collateral,

 

-22-



--------------------------------------------------------------------------------

the applicable Senior Representative shall also hold such Pledged or Controlled
Collateral, or take such actions with respect to such landlord waiver, bailee’s
letter or similar agreement or arrangement, as sub-agent or gratuitous bailee
for the benefit of, and on behalf of, the relevant Second Priority
Representatives, in each case solely for the purpose of perfecting the Liens
granted under the relevant Second Priority Collateral Documents and subject to
the terms and conditions of this Section 5.05.

(b) In the event that any Senior Representative (or its agents or bailees) has
Lien filings against Intellectual Property that is part of the Shared Collateral
that are necessary for the perfection of Liens in such Shared Collateral, such
Senior Representative agrees to hold such Liens as sub-agent and gratuitous
bailee for and on behalf of the relevant Second Priority Representatives and any
assignee thereof, solely for the purpose of perfecting the security interest
granted in such Liens pursuant to the relevant Second Priority Collateral
Documents, subject to the terms and conditions of this Section 5.05.

(c) Except as otherwise specifically provided herein, until the Discharge of
Senior Obligations has occurred, the Senior Representatives and the Senior
Secured Parties shall be entitled to manage, administer or otherwise deal with
the Pledged or Controlled Collateral in accordance with the terms of the Senior
Debt Documents as if the Liens under the Second Priority Collateral Documents
did not exist. The rights of the Second Priority Representatives and the Second
Priority Debt Parties with respect to the Pledged or Controlled Collateral shall
at all times be subject to the terms of this Agreement.

(d) The Senior Representatives and the Senior Secured Parties shall have no
obligation whatsoever to the Second Priority Representatives or any Second
Priority Debt Party to assure that any of the Pledged or Controlled Collateral
is genuine or owned by the Grantors, that its lien is valid or perfected or to
protect or preserve rights or benefits of any Person or any rights pertaining to
the Shared Collateral, except as expressly set forth in this Section 5.05. The
duties or responsibilities of the Senior Representatives under this Section 5.05
shall be limited solely to holding or controlling the Shared Collateral and the
related Liens referred to in paragraphs (a) and (b) of this Section 5.05 as
sub-agent and gratuitous bailee for the relevant Second Priority Representative
for purposes of perfecting the Lien held by such Second Priority Representative.

(e) The Senior Representatives shall not have by reason of the Second Priority
Collateral Documents or this Agreement, or any other document, a fiduciary
relationship in respect of any Second Priority Representative or any Second
Priority Debt Party, and each Second Priority Representative, for itself and on
behalf of each Second Priority Debt Party under its Second Priority Debt
Facility, hereby waives and releases the Senior Representatives from all claims
and liabilities arising pursuant to the Senior Representatives’ roles under this
Section 5.05 as sub-agents and gratuitous bailees with respect to the Shared
Collateral.

(f) Upon the Discharge of Senior Obligations, each applicable Senior
Representative shall, at the Grantors’ sole cost and expense, (i) (A) deliver to
the Designated Second Priority Representative, to the extent that it is legally
permitted to do so, all Shared Collateral, including all proceeds thereof, held
or controlled by such Senior Representative or any of its agents or bailees,
including the transfer of possession and control, as applicable, of the Pledged
or Controlled Collateral, together with any necessary endorsements and notices
to depositary banks, securities intermediaries and commodities intermediaries,
and assign its rights under any landlord waiver or bailee’s letter or any
similar agreement or arrangement granting it rights or access to Shared
Collateral, or (B) direct and deliver such Shared Collateral as a court of
competent jurisdiction may otherwise direct, (ii) notify any applicable
insurance carrier that it is no longer entitled to be a loss payee or additional
insured under the insurance policies of any Grantor issued by such insurance
carrier and (iii) notify any governmental authority involved in any condemnation
or similar proceeding involving any Grantor that the Designated

 

-23-



--------------------------------------------------------------------------------

Second Priority Representative is entitled to approve any awards granted in such
proceeding. The Lead Borrower and the other Grantors shall take such further
action as is required to effectuate the transfer contemplated hereby and shall
indemnify each Senior Representative for loss or damage suffered by such Senior
Representative as a result of such transfer, except for loss or damage suffered
by any such Person as a result of its own willful misconduct, gross negligence
or bad faith (as determined by a court of competent jurisdiction in a final and
non-appealable decision). The Senior Representatives have no obligations to
follow instructions from any Second Priority Representative or any other Second
Priority Debt Party in contravention of this Agreement.

(g) None of the Senior Representatives nor any of the other Senior Secured
Parties shall be required to marshal any present or future collateral security
for any obligations of the Lead Borrower or any Subsidiary to any Senior
Representative or any Senior Secured Party under the Senior Debt Documents or
any assurance of payment in respect thereof, or to resort to such collateral
security or other assurances of payment in any particular order, and all of
their rights in respect of such collateral security or any assurance of payment
in respect thereof shall be cumulative and in addition to all other rights,
however existing or arising.

SECTION 5.06. When Discharge of Senior Obligations Deemed To Not Have Occurred.
If, at any time after, or substantially concurrently with, the Discharge of
Senior Obligations has occurred, the Lead Borrower or any Subsidiary enters into
any Refinancing of any Senior Obligations, then such Discharge of Senior
Obligations shall automatically be deemed not to have occurred for all purposes
of this Agreement (other than with respect to any actions taken prior to the
date of such designation as a result of the occurrence of such first Discharge
of Senior Obligations) and the applicable agreement governing such Senior
Obligations shall automatically be treated as a Senior Debt Document for all
purposes of this Agreement, including for purposes of the Lien priorities and
rights in respect of Shared Collateral set forth herein and the agent,
representative or trustee for the holders of such Senior Obligations shall be a
Senior Representative for all purposes of this Agreement; provided, that
(i) such Refinancing of such Senior Obligations is permitted pursuant to the
terms of then extant Senior Debt Documents and Second Priority Debt Documents
and (ii) the Representative for the holders of such Refinancing of such Senior
Obligations shall have become party to this Agreement pursuant to, and by
satisfying the conditions set forth in, Section 8.09 hereof. Upon receipt of
notice of such incurrence (including the identity of the new Senior
Representative), each Second Priority Representative (including the Designated
Second Priority Representative) shall promptly (a) enter into such documents and
agreements, including amendments or supplements to this Agreement, as the Lead
Borrower or such new Senior Representative shall reasonably request in writing
in order to provide the new Senior Representative the rights of a Senior
Representative contemplated hereby, (b) deliver to such Senior Representative,
to the extent that it is legally permitted to do so, all Shared Collateral,
including all proceeds thereof, held or controlled by such Second Priority
Representative or any of its agents or bailees, including the transfer of
possession and control, as applicable, of the Pledged or Controlled Collateral,
together with any necessary endorsements and notices to depositary banks,
securities intermediaries and commodities intermediaries, and assign its rights
under any landlord waiver or bailee’s letter or any similar agreement or
arrangement granting it rights or access to Shared Collateral, and (c) notify
any governmental authority involved in any condemnation or similar proceeding
involving a Grantor that the new Senior Representative is entitled to approve
any awards granted in such proceeding.

SECTION 5.07. Purchase Right. Without prejudice to the enforcement of the Senior
Secured Parties’ remedies, the Senior Secured Parties agree that following
(a) acceleration of the Senior Obligations in accordance with the terms of the
Senior Debt Documents, (b) a payment default under the Senior Debt Documents
that has not been cured or waived by the Senior Secured Parties within ninety
(90) days of the occurrence thereof or (c) the commencement of an Insolvency or
Liquidation Proceeding with respect to either Borrower (each, a “Purchase
Event”), within thirty (30) days of the Purchase Event,

 

-24-



--------------------------------------------------------------------------------

one or more of the Second Priority Debt Parties may request, and the applicable
Senior Secured Parties hereby severally offer the Second Priority Debt Parties
the option, to purchase for each all, but not less than all, of the aggregate
amount of Senior Obligations outstanding at the time of purchase for a purchase
price equal to the sum of (1) in the case of all loans, advances or other
similar extensions of credit that constitute Senior Obligations (including
unreimbursed amounts drawn in respect of letters of credit, but excluding the
undrawn amount of then outstanding letters of credit and excluding Obligations
and liabilities under Treasury Services Agreements and Hedging Obligations),
100% of the principal amount thereof and all accrued and unpaid interest thereon
through the date of purchase (without regard, however, to any acceleration or
other prepayment penalties or premiums other than customary breakage costs),
(2) in the case of any Obligations and liabilities under Treasury Services
Agreements, all amounts then due and owing thereunder and cash collateral in
such amounts as the Designated Senior Representative reasonably determines is
necessary to secure the Designated Senior Representative and the other Senior
Secured Parties in connection with such Obligations and liabilities under
Treasury Services Agreements, (3) in the case of any Secured Hedging Agreement,
the aggregate amount then owing to each Hedge Bank (which is a Senior Secured
Party) thereunder pursuant to the terms of the respective Secured Hedging
Agreement, including all amounts owing to such Hedge Bank as a result of the
termination (or early termination) thereof (in each case, to the extent of its
interest as a Senior Secured Party), (4) in the case of the undrawn amount of
then outstanding letters of credit, cash collateral in an amount equal to 105%
of the aggregate undrawn amount of such letters of credit and the aggregate
facing and other similar fees which will accrue thereon through the stated
maturity of the letters of credit (assuming no drawings thereon before stated
maturity), (5) all accrued and unpaid fees, expenses, indemnities and other
amounts (including any prepayment penalties or premiums or similar fees) through
the date of purchase and (6) in the case of contingent or unliquidated Senior
Obligations for which a claim has been made against (or identified by) the
Senior Secured Parties and indemnification or payment is required under the
Senior Debt Documents, cash collateral in such amounts as the Designated Senior
Representative and the other Senior Secured Parties reasonably determine is
necessary to all such contingent or unliquidated Senior Obligations in
connection with such contingent or unliquidated Senior Obligations, without
warranty or representation or recourse (except for representations and
warranties required to be made by assigning lenders pursuant to the Assignment
and Assumption (as such term is defined in the First Lien Credit Agreement));
provided that each Senior Secured Party will retain all rights to
indemnification and expense reimbursement provided in the relevant Senior Debt
Documents for any unidentified and unasserted claims and other amounts relating
to periods prior to the purchase of the Senior Debt Obligations pursuant to this
Section 5.07. If such right is exercised, the parties shall endeavor to close
promptly thereafter but in any event within ten (10) Business Days of the
request. If one or more of the Second Priority Debt Parties exercise such
purchase right, it shall be exercised pursuant to documentation mutually
acceptable to each of the Senior Representative and the Second Priority
Representative. If more than one Second Priority Debt Party has exercised such
purchase right and the aggregate amount of all purchase right exercises exceeds
the amount of the Senior Obligations, the amount with respect to which each
exercising Second Priority Debt Party shall be deemed to have exercised its
purchase right shall be reduced on a ratable basis according to the amounts of
the original exercises of such purchase right by each such Second Priority Debt
Party. If none of the Second Priority Debt Parties timely exercise such right,
the Senior Secured Parties shall have no further obligations pursuant to this
Section 5.07 for such Purchase Event and may take any further actions in their
sole discretion in accordance with the Senior Debt Documents and this Agreement.
Each Grantor irrevocably consents to any assignment effected to one or more
Senior Priority Debt Parties pursuant to this Section 5.07 for purposes of all
Senior Debt Documents and hereby agrees that no further consent from such
Grantor shall be required.

SECTION 5.08. Shared Collateral Documents.

(a) Other than with respect to the German Security, in furtherance of the
provisions of Section 6.05 applicable to the Shared Collateral, each Grantor
agrees that each Shared Collateral

 

-25-



--------------------------------------------------------------------------------

Document shall, to the extent possible under applicable law governing each such
Shared Collateral Document, include the following language (or language to
similar effect approved by the Designated Senior Representative):

“Notwithstanding anything to the contrary contained in this Agreement, each
Grantor, the Designated Senior Representative (on behalf of the Senior Secured
Parties) and the Designated Second Priority Representative (on behalf of the
Second Priority Debt Parties) acknowledges and agrees that:

(x) the security interest granted pursuant to this Agreement to the Senior
Representative (i) for the benefit of the Senior Secured Parties in the
Collateral is intended to be a “first” priority senior security interest and
(ii) as agent for the Second Priority Representative for the benefit of the
Second Priority Debt Parties in the Collateral is intended to be a “second”
priority security interest, fully junior, subordinated and subject to the
security interest granted to the Senior Representative for the benefit of the
Senior Secured Parties in the Collateral on the terms and conditions set forth
in the Intercreditor Agreement notwithstanding the fact that a single security
interest has been granted pursuant to this Agreement and all other rights and
benefits afforded hereunder to the Second Priority Debt Parties with respect to
the Collateral are expressly subject to the terms and conditions of the
Intercreditor Agreement,

(y) the Senior Secured Parties’ security interests in the Collateral are
intended to constitute security interests separate and apart (and of a different
class and claim) from the Second Priority Debt Holders’ security interests in
the Collateral, and

(z) the grant of security interest hereunder is intended to constitute two
separate and distinct grants of security, one in favor of the Senior
Representative for the benefit of the Senior Secured Parties in the Collateral
and the second in favor of the Senior Representative, as agent for the Second
Priority Representative for the benefit of the Second Priority Debt Parties in
the Collateral notwithstanding the fact that a single security interest has been
granted pursuant to this Agreement.”

(b) Other than with respect to the German Security Documents and to the extent
permitted under applicable law, the Designated Second Priority Representative
shall be a party to each Shared Collateral Document and acknowledge the Lien
granted in favor of the Designated Senior Representative thereunder.

SECTION 5.09. Shared Collateral Documents (German law).

(a) Solely with respect to any Collateral subject of any Shared Collateral
Document governed by German law (such Collateral being the “Shared German
Collateral”), the Designated Senior Representative hereby acknowledges and
agrees to its appointment as collateral agent by the Second Priority Debt
Parties pursuant to [                    ] of the [Name of agreement evidencing
the Initial Second Priority Debt Obligations] and agrees to the provisions of
[                    ] of the Initial Second Priority Debt Documents. The Senior
Representative further agrees to hold control over such Shared German Collateral
as collateral agent for each of the Senior Secured Parties and the Second
Priority Debt Parties, subject to the terms and conditions hereof and as set
forth in the relevant German Security Document.

(b) Solely with respect to the Shared German Collateral, the Designated Senior
Representative agrees to solely take direction with respect to the enforcement
over any such Shared German Collateral from the respective Representative, who
is then permitted (and not prohibited) pursuant to the terms of this Agreement
to exercise or seek to exercise remedies with respect to such portion of the
Shared German Collateral.

 

-26-



--------------------------------------------------------------------------------

(c) When acting at its own direction or at the direction of a Second Priority
Representative pursuant to clause (b) above, the Senior Representative will
apply the proceeds of any collection, sale, foreclosure or other realization
upon any Shared German Collateral as set forth in Section 4.1.

SECTION 5.10. Intra-Group Lenders. If, following the date hereof, any Subsidiary
of Holdings that is not a party hereto becomes an Intra-Group Lender, subject to
applicable Law, the Grantors will procure that such Subsidiary of Holdings will
become a party hereto as an Intra-Group Lender by the completion, execution of
and delivery to the Senior Representative, an Intra-Group Lender Joinder
Agreement within 45 days following the date such Subsidiary becomes an
Intra-Group Lender.

SECTION 5.11. Parallel Debt (Covenant to Pay Agent). Notwithstanding any other
provision of any Senior Document or Second Priority Debt Document, each Grantor
hereby acknowledges and agrees to be bound by Section 9.15 of the First Lien
Credit Agreement and Section [    ] of the Second Lien Credit Agreement (and any
successor provision with respect thereto in connection with any Refinancing
thereof) to the same extent as if such Grantor were a party thereto.1

ARTICLE VI

Insolvency or Liquidation Proceedings

SECTION 6.01. Financing Issues. Until the Discharge of Senior Obligations has
occurred, if either Borrower or any other Grantor shall be subject to any
Insolvency or Liquidation Proceeding and any Senior Representative shall desire
to consent (or not object) to the sale, use or lease of cash or other collateral
or to consent (or not object) to such Borrower’s or any other Grantor’s
obtaining financing under Section 363 or Section 364 of the Bankruptcy Code or
any similar provision of any other Bankruptcy Law (“DIP Financing”), then each
Second Priority Representative, for itself and on behalf of each Second Priority
Debt Party under its Second Priority Debt Facility, agrees that it will raise no
objection to and will not otherwise contest or oppose or support (or join with)
any other person in contesting or opposing (a) such sale, use or lease of such
cash or other collateral, unless a Senior Representative or any other Senior
Secured Party shall oppose or object to such use of cash collateral (in which
case, no Second Priority Representative nor any other Second Priority Debt Party
shall seek any relief in connection therewith that is inconsistent with the
relief being sought by the Senior Secured Parties); (b) such DIP Financing,
unless a Senior Representative or any other Senior Secured Party shall oppose or
object to such DIP Financing (provided that the foregoing shall not prevent the
Second Priority Debt Parties from proposing any other DIP Financing that is
either pari passu with or junior to the Senior Obligations to any Grantors or to
a court of competent jurisdiction), and, except to the extent permitted by the
proviso to clause (ii) of Section 3.01(a) and by Section 6.03, will not request
adequate protection or any other relief in connection therewith and, to the
extent the Liens securing any Senior Obligations are subordinated or pari passu
with such DIP Financing, will subordinate (and will be deemed hereunder to have
subordinated) its Liens in the Shared Collateral to (x) such DIP Financing (and
all obligations relating thereto) on the same basis as the Liens securing the
Second Priority Debt Obligations are so subordinated to Liens securing Senior
Obligations under this Agreement, (y) any adequate protection Liens provided to
the Senior Secured Parties, and (z) to any “carve-out” for professional and
United States Trustee fees agreed to by the Senior Representatives; provided
that as the maximum amount of

 

1 

To be included subject to the structure of Additional Senior Debt or Additional
Second Priority Lien Debt.

 

-27-



--------------------------------------------------------------------------------

indebtedness that may be outstanding from time to time in connection with such
DIP Financing (not including any Senior Obligations rolled up therein) shall not
exceed an amount equal to 10% of the maximum amount of Senior Obligations
permitted to be outstanding under the First Lien Credit Agreement Loan Documents
(as in effect on the date hereof) on the date of the commencement of such
Insolvency or Liquidation Proceeding (the “DIP Cap”), (c) any motion for relief
from the automatic stay or from any injunction against foreclosure or
enforcement in respect of Senior Obligations made by any Senior Representative
or any other Senior Secured Party, (d) any exercise by any Senior Secured Party
of the right to credit bid Senior Obligations at any sale in foreclosure of
Senior Collateral or otherwise under Section 363(k) of the Bankruptcy Code or
any similar provision of any other Bankruptcy Law, (e) any other request for
judicial relief made in any court by any Senior Secured Party relating to the
lawful enforcement of any Lien on Senior Collateral or (f) any order relating to
a sale or other disposition of assets of any Grantor to which any Senior
Representative has consented or not objected that provides, to the extent such
sale or other disposition is to be free and clear of Liens, that the Liens
securing the Senior Obligations and the Second Priority Debt Obligations will
attach to the proceeds of the sale on the same basis of priority as the Liens on
the Shared Collateral securing the Senior Obligations rank to the Liens on the
Shared Collateral securing the Second Priority Debt Obligations pursuant to this
Agreement; provided that the Second Priority Debt Parties may assert any
objection to the proposed bidding procedures or protections to be utilized in
connection with any such sale or other disposition that may be asserted by any
unsecured creditor of any Grantor, and provided, further, (x) the Second
Priority Debt Parties not deemed to have waived any rights to credit bid on the
Shared Collateral in any such sale or disposition under Section 363(k) of the
Bankruptcy Code or any similar provision of any other applicable law, so long as
any such credit bid provides for the payment in full in cash of the Senior
Obligations and (y) the foregoing provisions of this Section 6.01 shall not
prevent the Second Priority Debt Parties from objecting to any provision in any
DIP Financing relating to any provision or content of a plan of reorganization
or other plan of similar effect under any Debtor Relief Laws that are
inconsistent with this Agreement. Each Second Priority Representative, for
itself and on behalf of each Second Priority Debt Party under its Second
Priority Debt Facility, agrees that notice received two Business Days prior to
the entry of an order approving such usage of cash or other collateral or
approving such financing shall be adequate notice.

SECTION 6.02. Relief from the Automatic Stay. Until the Discharge of Senior
Obligations has occurred, each Second Priority Representative, for itself and on
behalf of each Second Priority Debt Party under its Second Priority Debt
Facility, agrees that none of them shall seek relief from the automatic stay or
any other stay in any Insolvency or Liquidation Proceeding or take any action in
derogation thereof, in each case in respect of any Shared Collateral, without
the prior written consent of the Designated Senior Representative.

SECTION 6.03. Adequate Protection. Each Second Priority Representative, for
itself and on behalf of each Second Priority Debt Party under its Second
Priority Debt Facility, agrees that none of them shall (A) object, contest or
support any other Person objecting to or contesting (a) any request by any
Senior Representative or any Senior Secured Parties for adequate protection,
(b) any objection by any Senior Representative or any Senior Secured Parties to
any motion, relief, action or proceeding based on any Senior Representative’s or
Senior Secured Party’s claiming a lack of adequate protection in any form or
(c) the allowance and/or payment of interest, fees, expenses or other amounts of
any Senior Representative or any other Senior Secured Party under Section 506(b)
of the Bankruptcy Code or any similar provision of any other Bankruptcy Law or
(B) assert or support any claim for costs or expenses of preserving or disposing
of any Collateral under Section 506(c) of the Bankruptcy Code or any similar
provision of any other Bankruptcy Law. Notwithstanding anything contained in
this Section 6.03 or in Section 6.01, in any Insolvency or Liquidation
Proceeding, (i) if the Senior Secured Parties (or any subset thereof) are
granted adequate protection in the form of additional or replacement collateral
or superpriority claims in connection with any DIP Financing (other than in its
capacity as a DIP Financing

 

-28-



--------------------------------------------------------------------------------

provider) or use of cash collateral under Section 363 or 364 of the Bankruptcy
Code or any similar provision of any other Bankruptcy Law, then each Second
Priority Representative, for itself and on behalf of each Second Priority Debt
Party under its Second Priority Debt Facility, may seek or request adequate
protection in the form of a Lien on such additional or replacement collateral or
a superpriority claim, which (A) Lien is subordinated to the Liens securing all
Senior Obligations and such DIP Financing (and all obligations relating thereto)
on the same basis as the other Liens securing the Second Priority Debt
Obligations are so subordinated to the Liens securing Senior Obligations under
this Agreement and (B) superpriority claim is subordinated to all claims of the
Senior Secured Parties, (ii) in the event any Second Priority Representatives,
for themselves and on behalf of the Second Priority Debt Parties under their
respective Second Priority Debt Facilities, seek or request adequate protection
and such adequate protection is granted (in each instance, to the extent such
grant is otherwise permissible under the terms and conditions of this Agreement)
in the form of additional or replacement collateral, then such Second Priority
Representatives, for themselves and on behalf of each Second Priority Debt Party
under their Second Priority Debt Facilities, agree that each Senior
Representative shall also be granted a senior Lien on such additional or
replacement collateral as security for the Senior Obligations and any such DIP
Financing and that any Lien on such additional or replacement collateral
securing the Second Priority Debt Obligations shall be subordinated to the Liens
on such collateral securing the Senior Obligations and any such DIP Financing
(and all obligations relating thereto) and any other Liens granted to the Senior
Secured Parties as adequate protection on the same basis as the other Liens
securing the Second Priority Debt Obligations are so subordinated to such Liens
securing Senior Obligations under this Agreement (and, to the extent the Senior
Secured Parties are not granted such adequate protection in such form, any
amounts recovered by or distributed to any Second Priority Debt Party pursuant
to or as a result of any Lien on such additional or replacement collateral so
granted to the Second Priority Debt Parties shall be subject to Section 4.02),
and (iii) in the event any Second Priority Representatives, for themselves and
on behalf of the Second Priority Debt Parties under their respective Second
Priority Debt Facilities, seek or request adequate protection and such adequate
protection is granted (in each instance, to the extent such grant is otherwise
permissible under the terms and conditions of this Agreement) in the form of a
superpriority claim, then such Second Priority Representatives, for themselves
and on behalf of each Second Priority Debt Party under their Second Priority
Debt Facilities, agree that each Senior Representative shall also be granted
adequate protection in the form of a superpriority claim, which superpriority
claim shall be senior to the superpriority claim of the Second Priority Debt
Parties (and, to the extent the Senior Secured Parties are not granted such
adequate protection in such form, any amounts recovered by or distributed to any
Second Priority Debt Party pursuant to or as a result of any such superpriority
claim so granted to the Second Priority Debt Parties shall be subject to
Section 4.02). Notwithstanding the foregoing, if the Senior Secured Parties are
granted adequate protection in the form of payments in the amount of current
post-petition interest, incurred fees and expenses, or other cash payments, then
the Second Priority Representatives and the Second Priority Debt Parties shall
not be prohibited from seeking adequate protection in the form of payments in
the amount of current post-petition interest, incurred fees and expenses or
other cash payments (subject to the right of the Senior Secured Parties to
object to the amounts so sought by the Second Priority Debt Parties).

SECTION 6.04. Preference Issues. If any Senior Secured Party is required in any
Insolvency or Liquidation Proceeding or otherwise to disgorge, turn over or
otherwise pay any amount to the estate of either Borrower or any other Grantor
(or any trustee, receiver or similar Person therefor), because the payment of
such amount was declared to be fraudulent or preferential in any respect or for
any other reason, any amount (a “Recovery”), whether received as proceeds of
security, enforcement of any right of setoff or otherwise, then the Senior
Obligations shall be reinstated to the extent of such Recovery and deemed to be
outstanding as if such payment had not occurred and the Senior Secured Parties
shall be entitled to the benefits of this Agreement until a Discharge of Senior
Obligations with respect to all such recovered amounts. If this Agreement shall
have been terminated prior to such Recovery, this Agreement shall be reinstated
in full force and effect, and such prior termination shall not

 

-29-



--------------------------------------------------------------------------------

diminish, release, discharge, impair or otherwise affect the obligations of the
parties hereto. Each Second Priority Representative, for itself and on behalf of
each Second Priority Debt Party under its Second Priority Debt Facility, hereby
agrees that none of them shall be entitled to benefit from any avoidance action
affecting or otherwise relating to any distribution or allocation made in
accordance with this Agreement, whether by preference or otherwise (it being
understood and agreed that the benefit of such avoidance action otherwise
allocable to them shall instead be allocated and turned over for application in
accordance with the priorities set forth in this Agreement).

SECTION 6.05. Separate Grants of Security and Separate Classifications. Each
Second Priority Representative, for itself and on behalf of each Second Priority
Debt Party under its Second Priority Debt Facility, acknowledges and agrees that
(a) the grants of Liens pursuant to the Senior Collateral Documents and the
Second Priority Collateral Documents constitute separate and distinct grants of
Liens and (b) because of, among other things, their differing rights in the
Shared Collateral, the Second Priority Debt Obligations are fundamentally
different from the Senior Obligations and must be separately classified in any
plan of reorganization or similar dispositive restructuring plan proposed,
confirmed, or adopted in an Insolvency or Liquidation Proceeding. To further
effectuate the intent of the parties as provided in the immediately preceding
sentence, if it is held that any claims of the Senior Secured Parties and the
Second Priority Debt Parties in respect of the Shared Collateral constitute a
single class of claims (rather than separate classes of senior and junior
secured claims), then each Second Priority Representative, for itself and on
behalf of each Second Priority Debt Party under its Second Priority Debt
Facility, hereby acknowledges and agrees that all distributions shall be made as
if there were separate classes of senior and junior secured claims against the
Grantors in respect of the Shared Collateral (with the effect being that, to the
extent that the aggregate value of the Shared Collateral is sufficient (for this
purpose ignoring all claims held by the Second Priority Debt Parties), the
Senior Secured Parties shall be entitled to receive, in addition to amounts
distributed to them in respect of principal, pre-petition interest and other
claims, all amounts owing in respect of post-petition interest, fees, and
expenses (whether or not allowed or allowable) before any distribution is made
from the Shared Collateral in respect of the Second Priority Debt Obligations),
and each Second Priority Representative, for itself and on behalf of each Second
Priority Debt Party under its Second Priority Debt Facility, hereby acknowledges
and agrees to turn over to the Designated Senior Representative amounts
otherwise received or receivable by them from the Shared Collateral to the
extent necessary to effectuate the intent of this sentence, even if such
turnover has the effect of reducing the claim or recovery of the Second Priority
Debt Parties.

SECTION 6.06. No Waivers of Rights of Senior Secured Parties. Nothing contained
herein shall, except as expressly provided herein, prohibit or in any way limit
any Senior Representative or any other Senior Secured Party from objecting in
any Insolvency or Liquidation Proceeding or otherwise to any action taken by any
Second Priority Debt Party, including the seeking by any Second Priority Debt
Party of adequate protection or the assertion by any Second Priority Debt Party
of any of its rights and remedies under the Second Priority Debt Documents or
otherwise.

SECTION 6.07. Application. This Agreement, which the parties hereto expressly
acknowledge is a “subordination agreement” under Section 510(a) of the
Bankruptcy Code or any similar provision of any other Bankruptcy Law, shall be
effective before, during and after the commencement of any Insolvency or
Liquidation Proceeding. The relative rights as to the Shared Collateral and
proceeds thereof shall continue after the commencement of any Insolvency or
Liquidation Proceeding on the same basis as prior to the date of the petition
therefor, subject to any court order approving the financing of, or use of cash
collateral by, any Grantor. All references herein to any Grantor shall include
such Grantor as a debtor-in-possession and any receiver or trustee for such
Grantor.

 

-30-



--------------------------------------------------------------------------------

SECTION 6.08. Other Matters. To the extent that any Second Priority
Representative or any Second Priority Debt Party has or acquires rights under
Section 363 or Section 364 of the Bankruptcy Code or any similar provision of
any other Bankruptcy Law with respect to any of the Shared Collateral, such
Second Priority Representative, on behalf of itself and each Second Priority
Debt Party under its Second Priority Debt Facility, or such Second Priority Debt
Party, as applicable, agrees not to assert any such rights without the prior
written consent of each Senior Representative; provided that if requested by any
Senior Representative, such Second Priority Representative shall timely exercise
such rights in the manner requested by the Senior Representatives (acting
unanimously), including any rights to payments in respect of such rights.

SECTION 6.09. 506(c) Claims. Until the Discharge of Senior Obligations has
occurred, each Second Priority Representative, on behalf of itself and each
Second Priority Debt Party under its Second Priority Debt Facility, agrees that
it will not assert or enforce any claim under Section 506(c) of the Bankruptcy
Code or any similar provision of any other Bankruptcy Law senior to or on a
parity with the Liens securing the Senior Obligations for costs or expenses of
preserving or disposing of any Shared Collateral.

SECTION 6.10. Reorganization Securities.

(a) If, in any Insolvency or Liquidation Proceeding, debt obligations of the
reorganized debtor secured by Liens upon any property of the reorganized debtor
are distributed, pursuant to a plan of reorganization or similar dispositive
restructuring plan, on account of both the Senior Obligations and the Second
Priority Debt Obligations, then, to the extent the debt obligations distributed
on account of the Senior Obligations and on account of the Second Priority Debt
Obligations are secured by Liens upon the same assets or property, the
provisions of this Agreement will survive the distribution of such debt
obligations pursuant to such plan and will apply with like effect to the Liens
securing such debt obligations.

(b) No Second Priority Debt Party (whether in the capacity of a secured creditor
or an unsecured creditor) shall propose, vote in favor of, or otherwise directly
or indirectly support any plan of reorganization or similar dispositive
restructuring plan that is inconsistent with the priorities or other provisions
of this Agreement, other than with the prior written consent of the Designated
Senior Representative or to the extent any such plan is proposed or supported by
the number of Senior Secured Parties required under Section 1126(c) of the
Bankruptcy Code.

SECTION 6.11. Section 1111(b) of the Bankruptcy Code. Each Second Priority
Representative, for itself and on behalf of each Second Priority Debt Party
under its Second Priority Debt Facility, shall not object to, oppose, support
any objection, or take any other action to impede, the right of any Senior
Secured Party to make an election under Section 1111(b)(2) of the Bankruptcy
Code. Each Second Priority Representative, for itself and on behalf of each
Second Priority Debt Party under its Second Priority Debt Facility, waives any
claim it may hereafter have against any senior claimholder arising out of the
election by any Senior Secured Party of the application of Section 1111(b)(2) of
the Bankruptcy Code.

SECTION 6.12. Post-Petition Claims.

(a) No Second Priority Representative nor any other Second Priority Debt Party
shall oppose or seek to challenge (or join with or support any other person in
challenging) any claim by any Senior Representative or any Senior Secured Party
for allowance in any Insolvency or Liquidation Proceeding of Senior Obligations
consisting of post-petition interest, fees, costs, charges or expenses to the
extent of the value of the Senior Representative’s Lien held for the benefit of
the Senior Secured Parties, without regard to the existence of the Lien of the
Second Priority Representatives on behalf of the Second Priority Debt Parties on
the Shared Collateral.

 

-31-



--------------------------------------------------------------------------------

(b) No Senior Representative nor any other Senior Secured Party shall oppose or
seek to challenge (or join with or support any other person in challenging) any
claim by any Second Priority Representative or any Second Priority Debt Party
for allowance in any Insolvency or Liquidation Proceeding of Second Priority
Debt Obligations consisting of post-petition interest, fees, costs, charges or
expenses so long as the Senior Secured Parties are receiving post-petition
interest, fees or expenses in at least the same form being requested by the
Second Priority Debt Parties and then only to the extent of the value of the
Lien of the Second Priority Representatives on behalf of the Second Priority
Debt Parties on the Shared Collateral (after taking into account the value of
the Lien in favor of the Senior Secured Parties; provided, however, to the
extent that any such payments are later recharacterized as payments of principal
by the applicable bankruptcy court, such payments shall, upon such
recharacterization, be turned over to the Senior Secured Parties and applied to
the Senior Obligations in accordance with Section 4.01 hereof).

ARTICLE VII

Reliance; Etc.

SECTION 7.01. Reliance. All loans and other extensions of credit made or deemed
made on and after the date hereof by the Senior Secured Parties to each Borrower
and any Subsidiary shall be deemed to have been given and made in reliance upon
this Agreement. Each Second Priority Representative, on behalf of itself and
each Second Priority Debt Party under its Second Priority Debt Facility,
acknowledges that it and such Second Priority Debt Parties have, independently
and without reliance on any Senior Representative or other Senior Secured Party,
and based on documents and information deemed by them appropriate, made their
own credit analysis and decision to enter into the Second Priority Debt
Documents to which they are party or by which they are bound, this Agreement and
the transactions contemplated hereby and thereby, and they will continue to make
their own credit decisions in taking or not taking any action under the Second
Priority Debt Documents or this Agreement.

SECTION 7.02. No Warranties or Liability. Each Second Priority Representative,
on behalf of itself and each Second Priority Debt Party under its Second
Priority Debt Facility, acknowledges and agrees that neither any Senior
Representative nor any other Senior Secured Party has made any express or
implied representation or warranty, including with respect to the execution,
validity, legality, completeness, collectibility or enforceability of any of the
Senior Debt Documents, the ownership of any Shared Collateral or the perfection
or priority of any Liens thereon. The Senior Secured Parties will be entitled to
manage and supervise their respective loans and extensions of credit under the
Senior Debt Documents in accordance with law and as they may otherwise, in their
sole discretion, deem appropriate, and the Senior Secured Parties may manage
their loans and extensions of credit without regard to any rights or interests
that the Second Priority Representatives and the Second Priority Debt Parties
have in the Shared Collateral or otherwise, except as otherwise provided in this
Agreement. Neither any Senior Representative nor any other Senior Secured Party
shall have any duty to any Second Priority Representative or Second Priority
Debt Party to act or refrain from acting in a manner that allows, or results in,
the occurrence or continuance of an event of default or default under any
agreement with either Borrower or any Subsidiary (including the Second Priority
Debt Documents), regardless of any knowledge thereof that they may have or be
charged with. Except as expressly set forth in this Agreement, the Senior
Representatives, the Senior Secured Parties, the Second Priority Representatives
and the Second Priority Debt Parties have not otherwise made to each other, nor
do they hereby make to each other, any warranties, express or implied, nor do
they assume any liability to each other with respect to (a) the enforceability,
validity, value or collectibility of any of the Senior Obligations, the Second

 

-32-



--------------------------------------------------------------------------------

Priority Debt Obligations or any guarantee or security which may have been
granted to any of them in connection therewith, (b) any Grantor’s title to or
right to transfer any of the Shared Collateral or (c) any other matter except as
expressly set forth in this Agreement.

SECTION 7.03. Obligations Unconditional. All rights, interests, agreements and
obligations of the Senior Representatives, the Senior Secured Parties, the
Second Priority Representatives and the Second Priority Debt Parties hereunder
shall remain in full force and effect irrespective of:

(a) any lack of validity or enforceability of any Senior Debt Document or any
Second Priority Debt Document;

(b) any change in the time, manner or place of payment of, or in any other terms
of, all or any of the Senior Obligations or Second Priority Debt Obligations, or
any amendment or waiver or other modification, including any increase in the
amount thereof, whether by course of conduct or otherwise, of the terms of the
First Lien Credit Agreement or any other Senior Debt Document or of the terms of
any Second Priority Debt Document;

(c) any exchange of any security interest in any Shared Collateral or any other
collateral or any amendment, waiver or other modification, whether in writing or
by course of conduct or otherwise, of all or any of the Senior Obligations or
Second Priority Debt Obligations or any guarantee thereof;

(d) the commencement of any Insolvency or Liquidation Proceeding in respect of
either Borrower or any other Grantor; or

(e) any other circumstances that otherwise might constitute a defense available
to (i) either Borrower or any other Grantor in respect of the Senior Obligations
(other than the Discharge of Senior Obligations subject to Sections 5.06 and
6.04) or (ii) any Second Priority Representative or Second Priority Debt Party
in respect of this Agreement.

ARTICLE VIII

Miscellaneous

SECTION 8.01. Conflicts. Subject to Section 8.22, in the event of any conflict
between the provisions of this Agreement and the provisions of any Senior Debt
Document or any Second Priority Debt Document, the provisions of this Agreement
shall govern. Notwithstanding the foregoing, the relative rights and obligations
of (x) the Senior Representatives and the Senior Secured Parties (as amongst
themselves) with respect to any Senior Collateral shall be governed by the terms
of the First Lien Intercreditor Agreement and in the event of any conflict
between the First Lien Intercreditor Agreement and this Agreement as to such
relative rights and obligations, the provisions of the First Lien Intercreditor
Agreement shall control and (y) the Second Priority Representatives and the
Second Priority Debt Parties (as amongst themselves) with respect to any Second
Priority Collateral shall be governed by the terms of the Junior Lien
Intercreditor Agreement and in the event of any conflict between the Junior Lien
Intercreditor Agreement and this Agreement as to such relative rights and
obligations, the provisions of the Junior Lien Intercreditor Agreement shall
control.

SECTION 8.02. Continuing Nature of this Agreement; Severability. Subject to
Sections 5.06 and 6.04, this Agreement shall continue to be effective until the
Discharge of Senior Obligations shall have occurred. This is a continuing
agreement of Lien subordination, and the Senior Secured Parties may continue, at
any time and without notice to the Second Priority Representatives or

 

-33-



--------------------------------------------------------------------------------

any Second Priority Debt Party, to extend credit and other financial
accommodations and lend monies to or for the benefit of either Borrower or any
Subsidiary constituting Senior Obligations in reliance hereon. The terms of this
Agreement shall survive and continue in full force and effect in any Insolvency
or Liquidation Proceeding. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall not invalidate the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.
The parties hereto shall endeavor in good-faith negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 8.03. Amendments; Waivers.

(a) No failure or delay on the part of any party hereto in exercising any right
or power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the parties hereto are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any party therefrom shall in any
event be effective unless the same shall be permitted by Section 8.03(b), and
then such waiver or consent shall be effective only in the specific instance and
for the purpose for which given. No notice or demand on any party hereto in any
case shall entitle such party to any other or further notice or demand in
similar or other circumstances.

(b) This Agreement may be amended in writing signed by each Representative (in
each case, acting in accordance with the documents governing the applicable Debt
Facility); provided that any such amendment, supplement or waiver which by the
terms of this Agreement requires the Lead Borrower’s consent or which increases
the obligations or reduces the rights of, or otherwise materially adversely
affects, either Borrower or any Grantor, shall require the consent of the Lead
Borrower. Any such amendment, supplement or waiver shall be in writing and shall
be binding upon the Senior Secured Parties and the Second Priority Debt Parties
and their respective successors and assigns.

(c) Notwithstanding the foregoing, without the consent of any Secured Party, any
Representative may become a party hereto by execution and delivery of a Joinder
Agreement in accordance with Section 8.09 and upon such execution and delivery,
such Representative and the Secured Parties and Senior Obligations or Second
Priority Debt Obligations of the Debt Facility for which such Representative is
acting shall be subject to the terms hereof.

SECTION 8.04. Information Concerning Financial Condition of the Lead Borrower
and the Subsidiaries. The Senior Representatives, the Senior Secured Parties,
the Second Priority Representatives and the Second Priority Debt Parties shall
each be responsible for keeping themselves informed of (a) the financial
condition of Holdings, each Borrower and the Subsidiaries and all endorsers or
guarantors of the Senior Obligations or the Second Priority Debt Obligations and
(b) all other circumstances bearing upon the risk of nonpayment of the Senior
Obligations or the Second Priority Debt Obligations. The Senior Representatives,
the Senior Secured Parties, the Second Priority Representatives and the Second
Lien Priority Debt Parties shall have no duty to advise any other party
hereunder of information known to it or them regarding such condition or any
such circumstances or otherwise. In the event that any Senior Representative,
any Senior Secured Party, any Second Priority Representative or any Second
Priority Debt Party, in its sole discretion, undertakes at any time or from time
to time to provide any such information to any other party, it shall be under no
obligation to (i) make, and the Senior Representatives, the Senior Secured
Parties, the Second Priority Representatives and the Second Priority Debt
Parties shall not make or be deemed to have made, any express or implied
representation or

 

-34-



--------------------------------------------------------------------------------

warranty, including with respect to the accuracy, completeness, truthfulness or
validity of any such information so provided, (ii) provide any additional
information or to provide any such information on any subsequent occasion,
(iii) undertake any investigation or (iv) disclose any information that,
pursuant to accepted or reasonable commercial finance practices, such party
wishes to maintain confidential or is otherwise required to maintain
confidential.

SECTION 8.05. Subrogation. Each Second Priority Representative, on behalf of
itself and each Second Priority Debt Party under its Second Priority Debt
Facility, hereby waives any rights of subrogation it may acquire as a result of
any payment hereunder until the Discharge of Senior Obligations has occurred.

SECTION 8.06. Application of Payments. Except as otherwise provided herein, all
payments received by the Senior Secured Parties may be applied, reversed and
reapplied, in whole or in part, to such part of the Senior Obligations as the
Senior Secured Parties, in their sole discretion, deem appropriate, consistent
with the terms of the Senior Debt Documents. Except as otherwise provided
herein, each Second Priority Representative, on behalf of itself and each Second
Priority Debt Party under its Second Priority Debt Facility, assents to any such
extension or postponement of the time of payment of the Senior Obligations or
any part thereof and to any other indulgence with respect thereto, to any
substitution, exchange or release of any security that may at any time secure
any part of the Senior Obligations and to the addition or release of any other
Person primarily or secondarily liable therefor.

SECTION 8.07. Additional Grantors. The Lead Borrower agrees that, if any
Subsidiary shall become a Grantor after the date hereof, it will promptly cause
such Subsidiary to become party hereto by executing and delivering an instrument
in the form of Annex II. Upon such execution and delivery, such Subsidiary will
become a Grantor hereunder with the same force and effect as if originally named
as a Grantor herein. The execution and delivery of such instrument shall not
require the consent of any other party hereto, and will be acknowledged by the
Designated Second Priority Representative and the Designated Senior
Representative. The rights and obligations of each Grantor hereunder shall
remain in full force and effect notwithstanding the addition of any new Grantor
as a party to this Agreement.

SECTION 8.08. Dealings with Grantors. Upon any application or demand by the Lead
Borrower or any Grantor to any Representative to take or permit any action under
any of the provisions of this Agreement or under any Collateral Document (if
such action is subject to the provisions hereof), at the request of such
Representative, the Lead Borrower or such Grantor, as appropriate, shall furnish
to such Representative a certificate of a Responsible Officer (an “Officer’s
Certificate”) stating that all conditions precedent, if any, provided for in
this Agreement or such Collateral Document, as the case may be, relating to the
proposed action have been complied with, except that in the case of any such
application or demand as to which the furnishing of such documents is
specifically required by any provision of this Agreement or any Collateral
Document relating to such particular application or demand, no additional
certificate or opinion need be furnished.

SECTION 8.09. Additional Debt Facilities. To the extent, but only to the extent,
permitted by the provisions of the then extant Senior Debt Documents and Second
Priority Debt Documents, the Borrowers may incur or issue and sell one or more
series or classes of Additional Second Priority Debt and one or more series or
classes of Additional Senior Debt. Any such additional class or series of
Additional Second Priority Debt (the “Second Priority Class Debt”) may be
secured by a second priority, subordinated Lien on Shared Collateral, in each
case under and pursuant to the relevant Second Priority Collateral Documents for
such Second Priority Class Debt, if and subject to the condition that the
Representative of any such Second Priority Class Debt (each, a “Second Priority
Class Debt Representative”), acting on behalf of the holders of such Second
Priority Class Debt (such Representative and holders in respect of any Second
Priority Class Debt being referred to as the “Second Priority Class

 

-35-



--------------------------------------------------------------------------------

Debt Parties”), becomes a party to this Agreement by satisfying conditions
(i) through (iii), as applicable, of the immediately succeeding paragraph. Any
such additional class or series of Additional Senior Debt (the “Senior Class
Debt”; and the Senior Class Debt and Second Priority Class Debt, collectively,
the “Class Debt”) may be secured on a senior basis to the Second Priority Debt
Obligations by a Lien on Shared Collateral, in each case under and pursuant to
the relevant Senior Collateral Documents, if and subject to the condition that
the Representative of any such Senior Class Debt (each, a “Senior Class Debt
Representative”; and the Senior Class Debt Representatives and Second Priority
Class Debt Representatives, collectively, the “Class Debt Representatives”),
acting on behalf of the holders of such Senior Class Debt (such Representative
and holders in respect of any such Senior Class Debt being referred to as the
“Senior Class Debt Parties; and the Senior Class Debt Parties and Second
Priority Class Debt Parties, collectively, the “Class Debt Parties”), becomes a
party to this Agreement by satisfying the conditions set forth in clauses
(i) through (iii), as applicable, of the immediately succeeding paragraph. In
order for a Class Debt Representative to become a party to this Agreement:

(i) such Class Debt Representative shall have executed and delivered a Joinder
Agreement substantially in the form of Annex III (if such Representative is a
Second Priority Class Debt Representative) or Annex IV (if such Representative
is a Senior Class Debt Representative) (with such changes as may be reasonably
approved by the Designated Senior Representative and such Class Debt
Representative) pursuant to which it becomes a Representative hereunder, and the
Class Debt in respect of which such Class Debt Representative is the
Representative constitutes Additional Senior Debt Obligations or Additional
Second Priority Debt Obligations, as applicable, and the related Class Debt
Parties become subject hereto and bound hereby as Additional Senior Debt Parties
or Additional Second Priority Debt Parties, as applicable;

(ii) the Borrower (a) shall have delivered to the Designated Senior
Representative an Officer’s Certificate identifying the obligations to be
designated as Additional Senior Debt Obligations or Additional Second Priority
Debt Obligations, as applicable, and the initial aggregate principal amount or
face amount thereof and certifying that such obligations are permitted to be
incurred and secured (I) in the case of Additional Senior Debt Obligations, on a
senior basis under each of the Senior Debt Documents to the Second Priority Debt
Obligations and (II) in the case of Additional Second Priority Debt Obligations,
on a junior basis to the Senior Obligations under each of the Second Priority
Debt Documents and (b) if requested, shall have delivered true and complete
copies of each of the Second Priority Debt Documents or Senior Debt Documents,
as applicable, relating to such Class Debt, certified as being true and correct
by an authorized officer of the Borrower; and

(iii) the Second Priority Debt Documents or Senior Debt Documents, as
applicable, relating to such Class Debt shall provide that each Class Debt Party
with respect to such Class Debt will be subject to and bound by the provisions
of this Agreement in its capacity as a holder of such Class Debt.

SECTION 8.10. Refinancings. The Senior Obligations and the Second Priority Debt
Obligations may be Refinanced or replaced, in whole or in part, in each case,
without notice to, or the consent (except to the extent a consent is otherwise
required to permit the refinancing transaction under any Senior Debt Document or
any Second Priority Debt Document) of any Senior Representative or any Secured
Party, all without affecting the Lien priorities provided for herein or the
other provisions hereof; provided, that (i) such Refinancing is permitted
pursuant to the terms of each then extant Senior Debt Documents and Second
Priority Debt Documents and (ii) the Representative for the holders of such
Refinancing shall have become party to this Agreement pursuant to, and by
satisfying the conditions set forth in, Section 8.09 hereof.

 

-36-



--------------------------------------------------------------------------------

The Second Priority Representatives hereby agree that at the request of the Lead
Borrower in connection with refinancing or replacement of Senior Obligations
(“Replacement Senior Obligations”) they will enter into an agreement in form and
substance reasonably acceptable to the Second Priority Representatives with the
agent for the Replacement Senior Obligations containing terms and conditions
substantially similar to the terms and conditions of this Agreement.

SECTION 8.11. Consent to Jurisdiction; Waivers. Each Representative, on behalf
of itself and the Secured Parties of the Debt Facility for which it is acting,
irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the Collateral Documents, or for recognition and
enforcement of any judgment in respect thereof, to the exclusive jurisdiction of
the courts of the State of New York in the City of New York, Borough of
Manhattan, the courts of the United States of America for the Southern District
of New York, and, in each case, appellate courts from any thereof;

(b) consents and agrees that any such action or proceeding shall be brought in
such courts and waives any objection that it may now or hereafter have to the
venue of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person (or its
Representative) at the address referred to in Section 8.12;

(d) agrees that nothing herein shall affect the right of any other party hereto
(or any Secured Party) to effect service of process in any other manner
permitted by law; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 8.11 any special, exemplary, punitive or consequential damages.

SECTION 8.12. Notices. All notices, requests, demands and other communications
provided for or permitted hereunder shall be in writing and shall be sent:

(i) if to either Borrower or any Grantor, to the Lead Borrower, at its address
at: [Trinseo], LLC., [                    ], with a copy to Ropes & Gray LLP,
1211 Avenue of the Americas, New York, NY 10036-8704, Attention: Sunil W.
Savkar, E-mail: sunil.savkar@ropesgray.com, telephone: 212-497-3626, facsimile:
646-728-1667;

(ii) if to the Second Priorit Debt Representative to it at:
[                    ] [                    ], Attention of
[                    ], fax:[                    ];

(iii) if to the First Lien Administrative Agent, to it at: Deutsche Bank AG New
York Branch, 60 Wall Street, New York, New York 10005, Attention of
[                    ], fax:[                    ].

(iv) if to any other Representative, to it at the address specified by it in the
Joinder Agreement delivered by it pursuant to Section 8.09.

Unless otherwise specifically provided herein, any notice or other communication
herein required or permitted to be given shall be in writing and, may be
personally served, telecopied, electronically mailed

 

-37-



--------------------------------------------------------------------------------

or sent by courier service or U.S. mail and shall be deemed to have been given
when delivered in person or by courier service, upon receipt of a telecopy or
electronic mail or upon receipt via U.S. mail (registered or certified, with
postage prepaid (or any substantially similar form of mail) and properly
addressed). For the purposes hereof, the addresses of the parties hereto shall
be as set forth above or, as to each party, at such other address as may be
designated by such party in a written notice to all of the other parties.

SECTION 8.13. Further Assurances. Each Senior Representative, on behalf of
itself and each Senior Secured Party under the Senior Debt Facility for which it
is acting, each Second Party Representative, on behalf of itself, and each
Second Priority Debt Party under its Second Priority Debt Facility, agrees that
it will take such further action and shall execute and deliver such additional
documents and instruments (in recordable form, if requested) as the other
parties hereto may reasonably request to effectuate the terms of, and the Lien
priorities contemplated by, this Agreement.

SECTION 8.14. GOVERNING LAW; WAIVER OF JURY TRIAL.

(A) THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

(B) EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY
JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AND FOR ANY
COUNTERCLAIM THEREIN.

SECTION 8.15. Binding on Successors and Assigns. This Agreement shall be binding
upon the Senior Representatives, the Senior Secured Parties, the Second Priority
Representatives, the Second Priority Debt Parties, each Borrower, the other
Grantors party hereto and their respective successors and assigns.

SECTION 8.16. Section Titles. The section titles contained in this Agreement are
and shall be without substantive meaning or content of any kind whatsoever and
are not a part of this Agreement.

SECTION 8.17. Counterparts. This Agreement may be executed in one or more
counterparts, including by means of facsimile or other electronic method, each
of which shall be an original and all of which shall together constitute one and
the same document. Delivery of an executed signature page to this Agreement by
facsimile or other electronic transmission shall be as effective as delivery of
a manually signed counterpart of this Agreement.

SECTION 8.18. Intercreditor Agreements. (a) It is hereby agreed that the Second
Priority Representatives and, if any Senior Representative elects to become a
party thereto, such Senior Representative, may enter into intercreditor
agreements or similar arrangements governing the rights, benefits and privileges
as among the Second Priority Debt Parties and the holders of Indebtedness
secured on a junior basis to the Second Priority Debt Obligations and the Senior
Obligations in respect of the Shared Collateral with one or more trustees,
administrative agents, collateral agents or similar agents under the indenture
or other governing agreement pursuant to which Indebtedness is issued, incurred
or otherwise obtained, including as to application of proceeds of the Shared
Collateral, control of the Shared Collateral and waivers, modifications and
releases with respect to the Shared Collateral (each, as such agreement or
arrangement may be amended, supplemented, restated or otherwise modified from
time to time, a “Third Lien Intercreditor Agreement”). In the event that any
Third Lien Intercreditor Agreement

 

-38-



--------------------------------------------------------------------------------

exists, the provisions thereof shall not, as between any of the Senior Secured
Parties, on the one hand, and any of the Second Priority Debt Parties, on the
other hand, be (or be construed to be) an amendment, modification or other
change to this Agreement and the provisions of this Agreement shall remain in
full force and effect in accordance with the terms hereof (as such provisions
may be amended, modified or otherwise supplemented from time to time in
accordance with the terms hereof).

(b) Notwithstanding anything to the contrary contained in this Agreement, each
party hereto agrees that the Senior Secured Parties (as among themselves) may
enter into the First Lien Intercreditor Agreeement or other intercreditor
agreements (or similar arrangements) governing the rights, benefits and
privileges as among the First Lien Secured Parties in respect of the Shared
Collateral, this Agreement and the other Senior Debt Documents, including as to
application of proceeds of the Shared Collateral, voting rights, control of the
Shared Collateral and waivers with respect to the Shared Collateral, in each
case so long as the terms thereof do not violate or conflict with (i) the
provisions of this Agreement with respect to the relative rights of the Senior
Secured Parties on the one hand and the Second Priority Debt Parties on the
other hand and/or (ii) the Senior Debt Documents. The Second Priority Debt
Parties (as among themselves) may enter into an intercreditor agreement (or
similar arrangement) (such agreement or arrangement, as may be amended,
supplemented, restated or otherwise modified from time to time, a “Junior Lien
Intercreditor Agreement”) governing the rights, benefits and privileges as among
the Second Priority Debt Parties in respect of the Shared Collateral, this
Agreement and the other Second Priority Debt Documents, including as to
application of proceeds of the Shared Collateral, voting rights, control of the
Shared Collateral and waivers with respect to the Shared Collateral, in each
case so long as the terms thereof do not violate or conflict with (i) the
provisions of this Agreement with respect to the relative rights of the Senior
Secured Parties on the one hand and the Second Priority Debt Parties on the
other hand and/or (ii) or the Second Priority Debt Documents. In any event, if a
First Lien Intercreditor Agreement and/or a Junior Lien Intercreditor Agreement
exists, the provisions thereof shall not be (or be construed to be) an
amendment, modification or other change to this Agreement or any other Senior
Collateral Document or Second Priority Collateral Document, and the provisions
of this Agreement and the other Senior Collateral Documents and Second Priority
Collateral Documents shall remain in full force and effect in accordance with
the terms hereof and thereof (as such provisions may be amended, modified or
otherwise supplemented from time to time in accordance with the terms hereof and
thereof, including to give effect to any intercreditor agreement (or similar
arrangement)).

(c) Notwithstanding anything herein to the contrary, the provisions of this
Agreement are and are intended solely for the purpose of defining the relative
rights of the Senior Secured Parties on the one hand and the Second Priority
Debt Parties on the other hand.

SECTION 8.19. No Third Party Beneficiaries; Successors and Assigns. The lien
priorities set forth in this Agreement and the rights and benefits hereunder in
respect of such lien priorities shall inure solely to the benefit of the Senior
Representatives, the Senior Secured Parties, the Second Priority Representatives
and the Second Priority Debt Parties, and their respective permitted successors
and assigns, and no other Person (including the Grantors, or any trustee,
receiver, debtor in possession or bankruptcy estate in a bankruptcy or like
proceeding) shall have or be entitled to assert such rights. Nothing in this
Agreement is intended to or shall impair the obligations of either Borrower or
any other Grantor, which are absolute and unconditional, to pay the Senior
Obligations and the Second Priority Debt Obligations as and when the same shall
become due and payable in accordance with their terms.

SECTION 8.20. Effectiveness. This Agreement shall become effective when executed
and delivered by the parties hereto. All references to either Borrower or any
other Grantor shall include such Borrower or any other Grantor as debtor and
debtor-in-possession and any receiver or trustee for such Borrower or any other
Grantor (as the case may be) in any Insolvency or Liquidation Proceeding.

 

-39-



--------------------------------------------------------------------------------

SECTION 8.21. First Lien Administrative Agent and Representative. It is
understood and agreed that (a) the First Lien Administrative Agent is entering
into this Agreement in its capacity as administrative agent and collateral agent
under the First Lien Credit Agreement and the provisions of Article 9 of the
First Lien Credit Agreement applicable to the Agents (as defined therein)
thereunder shall also apply to the First Lien Administrative Agent hereunder and
(b) the Second Priority Representative is entering into this Agreement in its
capacity as [                    ] under the Second Priority Debt Documents.

SECTION 8.22. Relative Rights. Notwithstanding anything in this Agreement to the
contrary (a) (except to the extent contemplated by Section 5.01(a), 5.01(b),
5.01(e) or 5.03(b)), nothing in this Agreement is intended to or will (i) amend,
waive or otherwise modify the provisions of the First Lien Credit Agreement, any
other Senior Debt Document or any Second Priority Debt Documents, or
(ii) obligate either Borrower or any Grantor to take any action, or fail to take
any action, that would otherwise constitute a breach of, or default under, the
First Lien Credit Agreement or any other Senior Debt Document or any Second
Priority Debt Document (b) nothing in this Agreement is intended or will
(i) change the relative priorities of the Senior Obligations or the Liens
granted under the Senior Collateral Documents on the Shared Collateral (or any
other assets) as among the Senior Secured Parties, or (ii) otherwise change the
relative rights of the Senior Secured Parties in respect of the Shared
Collateral as among such Senior Secured Parties.

SECTION 8.23. Survival of Agreement. All covenants, agreements, representations
and warranties made by any party in this Agreement shall be considered to have
been relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement.

SECTION 8.24. Rules of Interpretation. This Agreement is a product of
negotiations among representatives of, and has been reviewed by counsel to, each
of the First Lien Administrative Agent, the Second Priority Representative and
each Grantor and is the product of those persons on behalf of themselves and the
First Lien Credit Agreement Secured Parties (in the case of the First Lien
Administrative Agent) and the Second Priority Debt Parties. Accordingly, this
Agreement’s provisions shall not be construed against, or in favor of, any party
or other person merely by virtue of the extent of that party or other person’s
involvement, or lack of involvement, in the preparation of this Agreement and of
any of its specific provision.

 

-40-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

DEUTSCHE BANK AG NEW YORK BRANCH, as First Lien Administrative Agent By:

 

Name: Title: By:

 

Name: Title:

[                    ],

as Initial Second Priority Representative

By:

 

Name: Title:

 

[Trinseo – Second Lien Intercreditor Agreement]



--------------------------------------------------------------------------------

TRINSEO MATERIALS OPERATING S.C.A., as Lead Borrower By:

 

Name: Title: TRINSEO MATERIALS FINANCE, INC., as Co-Borrower By:

 

Name: Title:

 

[Trinseo – Second Lien Intercreditor Agreement]



--------------------------------------------------------------------------------

ANNEX I

Grantors

 

Annex I-1



--------------------------------------------------------------------------------

ANNEX II

SUPPLEMENT NO. dated as of [            ], 20[    ] (this “Supplement”), to the
SECOND LIEN INTERCREDITOR AGREEMENT dated as of [            ], 20[    ] (the
“Second Lien Intercreditor Agreement”), among TRINSEO Holding S.À R.L., a
private limited liability company (société à responsabilité limitée), organized
and established under the laws of the Grand Duchy of Luxembourg, TRINSEO
MATERIALS S.À R.L., a private limited liability company (société à
responsabilité limitée), organized and established under the laws of the Grand
Duchy of Luxembourg (“Intermediate Holdings”), TRINSEO MATERIALS OPERATING
S.C.A., a partnership limited by shares (societe en commandite par actions)
organized and established under the laws of the Grand Duchy of Luxembourg (the
“Lead Borrower”), acting by its general partner, Intermediate Holdings, TRINSEO
MATERIALS FINANCE, INC., a Delaware corporation, the other Grantors from time to
time party thereto, DEUTSCHE BANK AG NEW YORK BRANCH, as Representative for the
First Lien Credit Agreement Secured Parties (in such capacity and together with
its successors in such capacity, the “First Lien Administrative Agent”),
[                    ], as Representative for the Initial Second Priority Debt
Parties (in such capacity and together with its successors in such capacity, the
“Initial Second Priority Representative”), and each additional Second Priority
Representative and Senior Representative that from time to time becomes a party
thereto pursuant to Section 8.09 thereof.

A. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Second Lien Intercreditor Agreement.

B. The Grantors have entered into the Second Lien Intercreditor Agreement.
Pursuant to the First Lien Credit Agreement, the Initial Second Priority Debt
Documents, certain Additional Senior Debt Documents and certain Additional
Second Priority Debt Documents, certain newly acquired or organized Subsidiaries
of the Lead Borrower are required to enter into the Second Lien Intercreditor
Agreement. Section 8.07 of the Second Lien Intercreditor Agreement provides that
such Subsidiaries may become party to the Second Lien Intercreditor Agreement by
execution and delivery of an instrument in the form of this Supplement. The
undersigned Subsidiary (the “New Grantor”) is executing this Supplement in
accordance with the requirements of the First Lien Credit Agreement, the Initial
Second Priority Debt Documents, the Additional Second Priority Debt Documents
and Additional Senior Debt Documents.

Accordingly, the Designated Senior Representative and the New Grantor agree as
follows:

SECTION 1. In accordance with Section 8.07 of the Second Lien Intercreditor
Agreement, the New Grantor by its signature below becomes a Grantor under the
Second Lien Intercreditor Agreement with the same force and effect as if
originally named therein as a Grantor, and the New Grantor hereby agrees to all
the terms and provisions of the Second Lien Intercreditor Agreement applicable
to it as a Grantor thereunder. Each reference to a “Grantor” in the Second Lien
Intercreditor Agreement shall be deemed to include the New Grantor. The Second
Lien Intercreditor Agreement is hereby incorporated herein by reference.

SECTION 2. The New Grantor represents and warrants to the Designated Senior
Representative and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, except
as such enforceability may be limited by Bankruptcy Laws and by general
principles of equity.

 

Annex II-1



--------------------------------------------------------------------------------

SECTION 3. This Supplement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when the Designated
Senior Representative shall have received a counterpart of this Supplement that
bears the signature of the New Grantor. Delivery of an executed signature page
to this Supplement by facsimile transmission or other electronic method shall be
as effective as delivery of a manually signed counterpart of this Supplement.

SECTION 4. Except as expressly supplemented hereby, the Second Lien
Intercreditor Agreement shall remain in full force and effect.

SECTION 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, no
party hereto shall be required to comply with such provision for so long as such
provision is held to be invalid, illegal or unenforceable, but the validity,
legality and enforceability of the remaining provisions contained herein and in
the Second Lien Intercreditor Agreement shall not in any way be affected or
impaired. The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 8.12 of the Second Lien Intercreditor Agreement.
All communications and notices hereunder to the New Grantor shall be given to it
in care of the Lead Borrower as specified in the Second Lien Intercreditor
Agreement.

SECTION 8. The Lead Borrower agrees to reimburse the Designated Senior
Representative for its reasonable out-of-pocket expenses in connection with this
Supplement, including the reasonable fees, other charges and disbursements of
counsel for the Designated Senior Representative as required by the applicable
Senior Debt Documents.

 

Annex II-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Grantor, and the Designated Senior Representative
have duly executed this Supplement to the Second Lien Intercreditor Agreement as
of the day and year first above written.

 

[NAME OF NEW GRANTOR] By:

 

Name: Title:

Acknowledged by:

[                    ], as Designated Senior Representative

By:

 

Name: Title:

[                    ], as Designated Second Priority Representative

By:

 

Name: Title:

 

Annex II-3



--------------------------------------------------------------------------------

ANNEX III

[FORM OF] REPRESENTATIVE SUPPLEMENT NO. [                    ] dated as of
[            ], 20[    ] to the SECOND LIEN INTERCREDITOR AGREEMENT dated as of
[            ], 20[    ] (the “Second Lien Intercreditor Agreement”), among
TRINSEO Holding S.À R.L., a private limited liability company (société à
responsabilité limitée), organized and established under the laws of the Grand
Duchy of Luxembourg, TRINSEO MATERIALS S.À R.L., a private limited liability
company (société à responsabilité limitée), organized and established under the
laws of the Grand Duchy of Luxembourg (“Intermediate Holdings”), TRINSEO
MATERIALS OPERATING S.C.A., a partnership limited by shares (societe en
commandite par actions) organized and established under the laws of the Grand
Duchy of Luxembourg (the “Lead Borrower”), acting by its general partner,
Intermediate Holdings, TRINSEO MATERIALS FINANCE, INC., a Delaware corporation
(the “Co-Borrower”, together with the Lead Borrower, the “Borrowers” and each, a
“Borrower”), the other Grantors from time to time party thereto, DEUTSCHE BANK
AG NEW YORK BRANCH, as Representative for the First Lien Credit Agreement
Secured Parties (in such capacity and together with its successors in such
capacity, the “First Lien Administrative Agent”), [                    ], as
Representative for the Initial Second Priority Debt Parties (in such capacity
and together with its successors in such capacity, the “Initial Second Priority
Representative”), and each additional Second Priority Representative and Senior
Representative that from time to time becomes a party thereto pursuant to
Section 8.09 thereof.

A. Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Second Lien Intercreditor Agreement.

B. As a condition to the ability of the Borrowers to incur Second Priority Class
Debt after the date of the Second Lien Intercreditor Agreement and to secure
such Second Priority Class Debt with the Second Priority Lien and to have such
Second Priority Class Debt guaranteed by the Grantors, in each case under and
pursuant to the Second Priority Collateral Documents relating thereto, the
Second Priority Class Debt Representative in respect of such Second Priority
Class Debt is required to become a Representative under, and such Second
Priority Class Debt and the Second Priority Class Debt Parties in respect
thereof are required to become subject to and bound by, the Second Lien
Intercreditor Agreement. Section 8.09 of the Second Lien Intercreditor Agreement
provides that such Second Priority Class Debt Representative may become a
Representative under, and such Second Priority Class Debt and such Second
Priority Class Debt Parties may become subject to and bound by, the Second Lien
Intercreditor Agreement as Additional Second Priority Debt Obligations and
Additional Second Priority Debt Parties, respectively, pursuant to the execution
and delivery by the Second Priority Class Debt Representative of an instrument
in the form of this Representative Supplement and the satisfaction of the other
conditions set forth in Section 8.09 of the Second Lien Intercreditor Agreement.
The undersigned Second Priority Class Debt Representative (the “New
Representative”) is executing this Supplement in accordance with the
requirements of the Senior Debt Documents and the Second Priority Debt
Documents.

Accordingly, the Designated Senior Representative and the New Representative
agree as follows:

SECTION 1. In accordance with Section 8.09 of the Second Lien Intercreditor
Agreement, the New Representative by its signature below becomes a
Representative under, and the related Second Priority Class Debt and Second
Priority Class Debt Parties become subject to and bound by, the Second Lien
Intercreditor Agreement as Additional Second Priority Debt Obligations and
Additional Second Priority Debt Parties, respectively, with the same force and
effect as if the New Representative had originally been named therein as a
Representative, and the New Representative, on behalf of itself and such Second
Priority Class Debt Parties, hereby agrees to all the terms and provisions of
the Second Lien Intercreditor Agreement applicable to it as a Second Priority
Representative and to the

 

Annex III-1



--------------------------------------------------------------------------------

Second Priority Class Debt Parties that it represents as Second Priority Debt
Parties. Each reference to a “Representative” or “Second Priority
Representative” in the Second Lien Intercreditor Agreement shall be deemed to
include the New Representative. The Second Lien Intercreditor Agreement is
hereby incorporated herein by reference.

SECTION 2. The New Representative represents and warrants to the Designated
Senior Representative and the other Secured Parties that (i) it has full power
and authority to enter into this Representative Supplement, in its capacity as
[agent][trustee] under [DESCRIBE NEW FACILITY], (ii) this Representative
Supplement has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with the terms hereof and (iii) the Second Priority Debt Documents
relating to such Second Priority Class Debt provide that, upon the New
Representative’s entry into this Agreement, the Second Priority Class Debt
Parties in respect of such Second Priority Class Debt will be subject to and
bound by the provisions of the Second Lien Intercreditor Agreement as Second
Priority Debt Parties.

SECTION 3. This Representative Supplement may be executed in counterparts, each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Representative Supplement shall become
effective when the Designated Senior Representative shall have received a
counterpart of this Representative Supplement that bears the signature of the
New Representative. Delivery of an executed signature page to this
Representative Supplement by facsimile transmission or other electronic method
shall be effective as delivery of a manually signed counterpart of this
Representative Supplement.

SECTION 4. Except as expressly supplemented hereby, the Second Lien
Intercreditor Agreement shall remain in full force and effect.

SECTION 5. THIS REPRESENTATIVE SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 6. In case any one or more of the provisions contained in this
Representative Supplement should be held invalid, illegal or unenforceable in
any respect, no party hereto shall be required to comply with such provision for
so long as such provision is held to be invalid, illegal or unenforceable, but
the validity, legality and enforceability of the remaining provisions contained
herein and in the Second Lien Intercreditor Agreement shall not in any way be
affected or impaired. The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 8.12 of the Second Lien Intercreditor Agreement.
All communications and notices hereunder to the New Representative shall be
given to it at the address set forth below its signature hereto.

SECTION 8. The Lead Borrower agrees to reimburse the Designated Senior
Representative for its reasonable out-of-pocket expenses in connection with this
Representative Supplement, including the reasonable fees, other charges and
disbursements of counsel for the Designated Senior Representative as required by
the applicable Senior Debt Documents.

 

Annex III-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Representative and the Designated Senior
Representative have duly executed this Representative Supplement to the Second
Lien Intercreditor Agreement as of the day and year first above written.

 

[NAME OF NEW REPRESENTATIVE], as [                     ] for the holders of
[                    ] By:

 

Name: Title: Address for notices:

 

 

Attention of:

 

Telecopy:

 

[                    ],

as Designated Senior Representative

By:

 

Name: Title:

 

Annex III-3



--------------------------------------------------------------------------------

Acknowledged by: TRINSEO MATERIALS OPERATING S.C.A. By:

 

Name: Title: TRINSEO MATERIALS FINANCE, INC., By:

 

Name: Title: THE GRANTORS LISTED ON SCHEDULE I HERETO By:

 

Name: Title:

 

Annex III-4



--------------------------------------------------------------------------------

Schedule I to the

Representative Supplement to the

Second Lien Intercreditor Agreement

Grantors

 

Annex III-5



--------------------------------------------------------------------------------

ANNEX IV

[FORM OF] REPRESENTATIVE SUPPLEMENT NO. [     ] dated as of [            ],
20[     ] to the SECOND LIEN INTERCREDITOR AGREEMENT dated as of [            ],
20[            ] (the “Second Lien Intercreditor Agreement”), among TRINSEO
Holding S.À R.L., a private limited liability company (société à responsabilité
limitée), organized and established under the laws of the Grand Duchy of
Luxembourg, TRINSEO MATERIALS S.À R.L., a private limited liability company
(société à responsabilité limitée), organized and established under the laws of
the Grand Duchy of Luxembourg (“Intermediate Holdings”), TRINSEO MATERIALS
OPERATING S.C.A., a partnership limited by shares (societe en commandite par
actions) organized and established under the laws of the Grand Duchy of
Luxembourg (the “Lead Borrower”), acting by its general partner, Intermediate
Holdings, TRINSEO MATERIALS FINANCE, INC., a Delaware corporation (the
“Co-Borrower”, together with the Lead Borrower, the “Borrowers” and each, a
“Borrower”), the other Grantors from time to time party thereto, DEUTSCHE BANK
AG NEW YORK BRANCH, as Representative for the First Lien Credit Agreement
Secured Parties (in such capacity and together with its successors in such
capacity, the “First Lien Administrative Agent”), [                    ], as
Representative for the Initial Second Priority Debt Parties (in such capacity
and together with its successors in such capacity, the “Initial Second Priority
Representative”), and each additional Second Priority Representative and Senior
Representative that from time to time becomes a party thereto pursuant to
Section 8.09 thereof.

A. Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Second Lien Intercreditor Agreement.

B. As a condition to the ability of the Borrowers to incur Senior Class Debt
after the date of the Second Lien Intercreditor Agreement and to secure such
Senior Class Debt with the Senior Lien and to have such Senior Class Debt
guaranteed by the Grantors on a senior basis, in each case under and pursuant to
the Senior Collateral Documents relating thereto, the Senior Class Debt
Representative in respect of such Senior Class Debt is required to become a
Representative under, and such Senior Class Debt and the Senior Class Debt
Parties in respect thereof are required to become subject to and bound by, the
Second Lien Intercreditor Agreement. Section 8.09 of the Second Lien
Intercreditor Agreement provides that such Senior Class Debt Representative may
become a Representative under, and such Senior Class Debt and such Senior Class
Debt Parties may become subject to and bound by, the Second Lien Intercreditor
Agreement as Additional Senior Debt Obligations and Additional Senior Debt
Parties, respectively, pursuant to the execution and delivery by the Senior
Class Debt Representative of an instrument in the form of this Representative
Supplement and the satisfaction of the other conditions set forth in
Section 8.09 of the Second Lien Intercreditor Agreement. The undersigned Senior
Class Debt Representative (the “New Representative”) is executing this
Supplement in accordance with the requirements of the Senior Debt Documents and
the Second Priority Debt Documents.

Accordingly, the Designated Senior Representative and the New Representative
agree as follows:

SECTION 1. In accordance with Section 8.09 of the Second Lien Intercreditor
Agreement, the New Representative by its signature below becomes a
Representative under, and the related Senior Class Debt and Senior Class Debt
Parties become subject to and bound by, the Second Lien Intercreditor Agreement
as Additional Senior Debt Obligations and Additional Senior Debt Parties,
respectively, with the same force and effect as if the New Representative had
originally been named therein as a Representative, and the New Representative,
on behalf of itself and such Senior Class Debt Parties, hereby agrees to all the
terms and provisions of the Second Lien Intercreditor Agreement applicable to it
as a Senior Representative and to the Senior Class Debt Parties that it
represents as Senior Debt Parties. Each reference to a “Representative” or
“Senior Representative” in the Second Lien Intercreditor Agreement shall be
deemed to include the New Representative. The Second Lien Intercreditor
Agreement is hereby incorporated herein by reference.

 

Annex IV-1



--------------------------------------------------------------------------------

SECTION 2. The New Representative represents and warrants to the Designated
Senior Representative and the other Secured Parties that (i) it has full power
and authority to enter into this Representative Supplement, in its capacity as
[agent][trustee] under [DESCRIBE THE NEW FACILITY], (ii) this Representative
Supplement has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with the terms thereof and (iii) the Senior Debt Documents relating
to such Senior Class Debt provide that, upon the New Representative’s entry into
this Agreement, the Senior Class Debt Parties in respect of such Senior Class
Debt will be subject to and bound by the provisions of the Second Lien
Intercreditor Agreement as Senior Secured Parties.

SECTION 3. This Representative Supplement may be executed in counterparts, each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Representative Supplement shall become
effective when the Designated Senior Representative shall have received a
counterpart of this Representative Supplement that bears the signature of the
New Representative. Delivery of an executed signature page to this
Representative Supplement by facsimile transmission or other electronic method
shall be effective as delivery of a manually signed counterpart of this
Representative Supplement.

SECTION 4. Except as expressly supplemented hereby, the Second Lien
Intercreditor Agreement shall remain in full force and effect.

SECTION 5. THIS REPRESENTATIVE SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 6. In case any one or more of the provisions contained in this
Representative Supplement should be held invalid, illegal or unenforceable in
any respect, no party hereto shall be required to comply with such provision for
so long as such provision is held to be invalid, illegal or unenforceable, but
the validity, legality and enforceability of the remaining provisions contained
herein and in the Second Lien Intercreditor Agreement shall not in any way be
affected or impaired. The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 8.12 of the Second Lien Intercreditor Agreement.
All communications and notices hereunder to the New Representative shall be
given to it at the address set forth below its signature hereto.

SECTION 8. The Lead Borrower agrees to reimburse the Designated Senior
Representative for its reasonable out-of-pocket expenses in connection with this
Representative Supplement, including the reasonable fees, other charges and
disbursements of counsel for the Designated Senior Representative as required by
the applicable Senior Debt Documents.

 

Annex IV-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Representative and the Designated Senior
Representative have duly executed this Representative Supplement to the Second
Lien Intercreditor Agreement as of the day and year first above written.

 

[NAME OF NEW REPRESENTATIVE], as [                    ] for the holders of
[                    ] By:

 

Name: Title: Address for notices:

 

 

Attention of: Telecopy:

[                    ],

as Designated Senior Representative

By:

 

Name: Title:

 

Annex IV-3



--------------------------------------------------------------------------------

Acknowledged by: TRINSEO MATERIALS OPERATING S.C.A., By:

 

Name: Title: TRINSEO MATERIALS FINANCE, INC., By:

 

Name: Title: THE GRANTORS LISTED ON SCHEDULE I HERETO By:

 

Name: Title:

 

Annex IV-4



--------------------------------------------------------------------------------

Schedule I to the

Representative Supplement to the

Second Lien Intercreditor Agreement

Grantors

 

Annex IV-5